Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 1 of 303 PageID: 29




                                  APPENDIX A:

                               FINAL JUDGMENTS

                         (Ordered by Year Judgment Entered)
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 2 of 303 PageID: 30




           U.S. v. DELAWARE, LACKAWANNA & WESTERN RAILROAD CO., ET AL.
                                      Civil No.: 297
                               Year Judgment Entered: 1915




                                       A-1
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 3 of 303 PageID: 31




                       IN THE DISTRICT COURT OF THE UNITED s·rATES FOil
                                'J'lll: D1$TRICT OF NEW JERSEY.
                                             In Equity .297.
                             UNITED STAT.BS OF A:wIBICA, P.l:."l'ITlONER,

                                                 vs.
                       THE DELA.WA.RI!, LACKAWANNA & WESTERN RAILROAD
                         C-OMPA)lY, ANO THE DEL'I.WARE, LACKAWANNA & WEST-
                         ER."l COAL COMPANY, DBFtl1'1)A!.'lTS.
                                           FINAL DECREE
                         'fhi.s cause having come on fm." hearing before this
                       court and having been determined by a decree entered




                                              A-2
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 4 of 303 PageID: 32




                            U. S. v. DELA., LACKAWANNA & WEST'N R. R. CO. 471

                       April 24, 1914, from which the petitioner appealed to the
                       Supreme Court of the United States, which has reversed
                       the decree of this court and issued its mandate filed herein
                       July 8, 1915, remanding the cause:
                          Now, therefore, upon motion of the petitioner, it is,
                       this 6th day of August, 1915, ordered, adjudged, and
                       decreed as follows:
                          SECTION 1. That the aforesaid decree of this court
                       entered April 24, 1914, is in all respects set aside and
                       reversed.
                          SEC. 2. That the defendant The Delaware, Lackawanna
                       & Western Railroad Company, before and at the time of
                       the filing of the petition he1·ein, was transporting in
                       interstate commerce coal mined or purchased by it, from
                       which it had not dissociated itself before the transporta-
                       tion, and, therefore, was violating the commodities clause
                       of the act to regulate commerce (34 Stat., 584, c. 3591).
                          SEC, 3. That the defendant The Delaware, Lackawanna
                       & Western Raill'oad Company, in transporting in inter-
                       state commerce coal mined and purchased by it and pur-
                       porting to have been sold to the defendant The Delaware,
                       Lackawanna & Western Coal Company under the con-
                       tract of August 2, 1909, referred to in the petition, is
                       violating the commodities clause of the act to regulate
                       commerce (34 Stat., 584, c. 4591).
                          Wherefore, the defendant railroad company, its officers,
                       directors, agents, servants, and employees, are hereby
                       enjoined and restrained from further transporting in
                       interstate commerce coal thus mined or purchased by it
                       and purporting to have been sold to the defendant coal
                       company under the aforesaid contract of August 2, 1909.
                          SEC, 4. That the aforesaid contract of August 2, 1909,
                       violates the antitrust act of July 2, 1890 (26 Stat., 209, c.
                       647).
                          Wherefore, the defendant railroad company and the
                       defendant coal company, their officers, directors, agents,
                       servants, and employees, are hereby enjoined and re-
                       strained from further carrying out or enforeing the pro-
                        visions of the said contract.




                                                   A-3
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 5 of 303 PageID: 33




                          SEC. 6. That this decree is without prejudice to the
                        right of the United States tu institute further proceedings
                        based on any matter, thing, or transaction mentioned ln
                        the petition and not hereby spedflcsl.ly adjudged unlawful
                        and enjoined.
                          SEC. 6. That petitioner i.s entitled to its costs in thl.4
                        court and may have execution therefor.
                                                    Jos.   BUFl'INGTON,
                                                    JoaN B, MOPH£8SON,
                                                    United StatelJ Circuit Judge/!.




                                              A-4
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 6 of 303 PageID: 34




                                U.S. v. KLAXON CO.
                                    Civil No.: 2005
                             Year Judgment Entered: 1918




                                         A-5
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 7 of 303 PageID: 35




                     UXITED STATES         \'S.   KUXON OOllPa\NY.
                  lli TH~ DI8T1UCT COCRT OF TliS UNITED Sl'ArKS
                         FOR THE DISTRICT OF 1\"EW JE.llSEY.
                                      F4u!ty No. :!006.
                     THE UNJTI:li) STATES OF Ax.ERICA, PI.AL-..TIYF,
                                              vs.
                             KL.,V;OS COl,f PilNY, DEFE.."lnA.NT.
                                          DECREE.
                   This cause ha\ing cOir..!! on for bearing upon tlie mot.km
                of the p,;:titioner for a decree,. the court, upon c o ~
                tion of the pleadlrl£5 and of t.i1e co~t of the defend.mt
                !n open ~ourt, finds, orders and dec,rees as f0Uo"1s:




                                                          A-6
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 8 of 303 PageID: 36




                                1. That defendant Khuon Con:pany ha$ ereated and
                             engaged in an unlawful oomhiruition with the jobbers of
                             automobile a«.essories who d:i.~tribute warning ai1rnals
                             manufactured by the defendill'lt (hen,'inafwr called Klaxon
                              warning- signs.ls), in yfo!aUon of the Act of Congre_e:s ap.
                             proved July 2,. 1890, entitled "'An Act to proteet trade and
                             comm~ animt unlawfnl restraint:$ and monopolies,"
                             by ente~ hJt.o umiorn1 contracts with :said joboors
                              (the fonn of which for the year 1918 is annexed as an
                             exhibit to the petition filed herein), by which rt i.s pro•
                             vided, among other stipu);;til)ll_'I, that the defembmt will
                             l!eU lOaxoo warning slgwils only throug-h the joboors
                             enterina' hito swrh contracts, and furtb& that the jobbers
                             !hall ttsell Klaxon warning signals purchased b)' them
                             from the defendant at the uniform prices fixed by the
                             defendant, section 11 of the ro11tr.i.cts nllllding-
                                The DISTRIBUTOR :a;gn-,es to sell Klaxon warninir
                             sig:im1$ on the foll<>'lling t.ennii: At reta.il at the current
                             list prie@ published by MA!'lort,T ACTURER, and at whole-
                             :sal!! at the followinJ!" discounts:
                                 25~ from CUI'rmlt list prices on orders amounting to
                             $.50, or le$s.
                                 M-1/3% from current list price$ on orders amounting
                             to more than $5(1 list. and le.ss than saoo liat.
                                 40;l, from cnrrent list prices on all orders amounting
                             to $.~ list. or more.
                                 a The defenrumt, its offictt-s, annu and emplO}'oos, are
                             perpetually el'!,ioined and res.trained from doing any act
                             in fllrlberance of the above described combination, and
                             particularly from in lUl:Y ~ enforcing or attempting to
                             en!ott,e :!=aid stipu!:i,.tinn, lUld from creating or e.ntering
                             into any iim.ilaf' combination or any aimilar l\tipul.~tion,
                             :::011tn.ct, agreement or nnde:ratanding in the futa:re_
                               3. The d~ftnd.ant   mall 1:iar the costs of this p~inl!'
                             lo be la.l:ed.
                                                                    JOHN REU.STAB,
                                                                                  JtUlge
                               D«.ember 3, 1918.




                                              A-7
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 9 of 303 PageID: 37




                          U.S. v. SCHERING CORP., ET AL.
                                    Civil No.: 1919
                             Year Judgment Entered: 1941




                                       A-8
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 10 of 303 PageID: 38




                                C S. v. SClfER.L'\;G CORP_ ET AL
                    rn   THE DIST!l!fT CQCRT OF THE          t::s.rn:D   STATES    FJR
                                 nm    nrs,RrCT     or :n:w    .1!!RSE'i'.




                                                    v.~.
                    &HERING COR.i~)RA·w:,:~. Jcur_·s WELTZ!£~. Gl!EC...::ili':'
                      :3TRAGNELL RiXH£<0Ro:A:o,;Q,.;. l~c.. ELlU'.E li, 8,:,.3,,,,
                      crn...f'Il,',_'l.!£A<"EL"71CAL Pi.or>C(7S. Is.;., \'11'{'.l':1'1 A
                      BU!lG!u:J!. R.\RE f'HE}(H'.M.•'5. i1'C. E. T F'i!.f;:75C'Hl!'iG.
                      DFPENDANT~.
                                          FIX.ti. n·rtt:,1&!-.r.
                       The eo:nuk..in.an.t. t:1:ited Sta~ ,:,f }1..meri~ ::avir;g
                   tiled it.a co~plaint h€rein c,~ Di!'=1b.T 17, l~H. the de-
                   fend.mt• h.:ning appeared and ;1..,1 :V,ir :aL$',.;en, :,)
                   sueh com.p1a!u~ denyi!:g the S\~~unr1v1." alleg:atitt-J1$ ff..t'.<:~-
                   of; all parties heret.) i;q t!'.,,,ir a:ton:ey,; ',el'eln ha,ing
                   several!.:, con.,e!l.ted t,1 tl:e: e,,,;ry of thi., inal d~re,>
                   hitrtln without trial or adjudie.atfor, of an:, l;:sue ,,: fa.:t
                   or law herein and without admission by =r r.a!"ty in
                   t'"et5pect of ar::;- s:;ch: isat1t:




                                                           A-9
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 11 of 303 PageID: 39




                          2478            D~CRJ£ES ANU JU!JGME~TS

                             Now, therefore, before any tBatimony has been taken
                          herein, and without trial or adjudication of any issue o!
                          fact or law ]Jor,1i11, and HJ>on con~ent of 1111 pa.:r1:fos here,
                          to, it is hereby
                            ORDERED, AD.TUDGED AND DECnEED         a.s followa:


                            That this Court haa juri5dktior:: ()t the subject mat-
                          ter herein and ot all the parties hereto, that the         t'lOnt-
                          plaint atatr.& a car;se of action a.gainRt i•a.cn ,:,f the de-
                          !endaiits under tl1,i Act of Congreos of July 2, 1890,
                          entitled, "An Act to !'roted Trade and Commerce
                          A,railts!. Unlawful Reatrain~s a:id M:onopolitis," and the
                          act~ arnimdatory therwf and supplemental thereto.

                                                         II
                             Defendant c,:,mpanies, their succeasura, ijub.sidiaries,
                          o:fficerl! anrl em])lorees, i;.nd all p<>rwrui acti.ng :frr or
                          in behalf of said c•)mpu!ilcs, are heI'tlby enjoined·. ar.id
                          restrained from up;rr:r:ing, combining, or conspiring:"'·
                                 1. To fix, clcforrnine, mai11tain or adhere to pl"icea,
                              Inark-11p5, di,wounts 01· rebates il1 connectfon with the
                              aale, purchase, or di~tribueion of hormoneil, hormone
                              prrn:luct~ or other pharmaceuticals;
                                 2. To prcvunt or restrain any defendant company
                              or any oth,ar pers,)tt f1~m1 manufac.tul'ing hormones
                              in the Unikd States, or from importing or e.,cporting
                              hormunes or hutrnon.1 pr,xhlct-, in!,o or frnm the Unit.ad
                              Stat.ea, except the prose,:ution iu g<.lC<l faith of legal
                              proceedings.
                                 3. To di,itlo or al[oeute among thcmi;t!lves or with
                              other companiea the various co1rnLri~<1 ,:,f th" world, or
                              to allocate market., within such countrie<1, inc.Iildin:;i
                              the t.:nited States, as markets for the &11.fo or di.s-
                             t.ribution of hormonea or hormone pi:c,dv.ct.9 or t.o
                             divide or allocate tyJ:,.e,.t c,f hormones or particular
                             hormone product.~ to be Rold wiU,in .~uch n:ark,:;ls;
                             provided, howe,1er, tllat n11thing in t.hrs Pam.graph Ir




                                                 A-10
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 12 of 303 PageID: 40




                                  L S- v_ SCl!ElUNG CORPORA'l'ION               2•i79

                       (3) shall prohibit the defendant.!!, thoir saccessors
                       and subsidiaries, from doing any of the following acta
                       in any territm:-y uutaide t.be Unitoo SL!.tei;, its terri-
                       tnries and po~essions :
                          (a) Estahlfahing exclu~ive agents, re!!ellers or      cus-
                       tomers. or tcrrninatink such urmnf{cmcnts: or             (b)
                       ~ocurinJ? the m:inufacturc of their pro<lucts or          any
                       parts thcrl,ilf, or the packing thereof, locally;        prJJ-
                       vide<l that such arrangements do not plaee the de-
                       fem:lanl.s under any obli:\,'a tinu not   ro   !W-ll or not to
                       have their products sold outside the area covered by
                       such arrang,;menfa, and du nut invoh·o any al?reement
                       to withdraw from, or refrain from entering into, amr
                       !(11'1!i~n market with respect to ifofendanta' products
                       or  commercially unlike character to t.11osc distributed
                       under S\H'.h arrangecw:mt.
                            4_ To enler intn (Ir to enforce an,' provi~ion of any
                      ~.ontract which pm,·ides for the regu lnr exchwtrce or
                      (li.gelo,.ure of information; or to exchaui:re or dlac!Oile
                      ln!ormat1on relat:ivc to individual co5tR, the prkes fo
                      be charged, thlcl di.;tributors or retailers tu lie ll3ed, or
                      Lhe meihoda to be employed in the di.~b:·ihution llf
                      hurrnon!".'l or hormone products_
                           5. Tc, audlt the b-ooks of any ckfondant company or
                      its ~1.ice.essurs or ,m hahliarics, eitcept with :respect to
                      ,t valid licensinir agreement wh:ch does not irwolvl'
                      tlw enforcement of any rest.ridive provision cnjotued
                      by this detrl,e, r.nd th~u only by an lndepcntlent auditor
                      who shall 1-.:.,port 3olcly tl1e ,,mount of myaltiea due
                      and payablu uiider ~ucll license agroome11t:
                           6. 'tn ,mter into (Jf enfon:<! an!' agre;;ment or ar-
                      rang;;ment with reap;s::.t to terms or con<litiOllj of &&le,
                      the agent., or reselfors to oo employed, or the typ<!::1
                      or kinda 1>f artideR to [),! sold in the Udt-0!.l States, or
                      i:r. ~-olmecr.ion witli imports or exporti;, diredly or i:i-
                      direct]y, to or from the 1.;u[t-'!d States, its territories
                      or pooi.'58.saions;
                           7. To illl'l'ee. or ta follow the pr2.ctic~ of ~an,'ing
                      out aoy prior agreem,mt a~ to the standard provisioiu;




                                                     A-11
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 13 of 303 PageID: 41




                        2480               DECREES MW JUOGllE~TS

                          or !he stan1fartl pra<.;ti,~es in co,in~tfoz1 with license
                          agreement,,;
                             8. 'l'o enter ir,t-0 or to er,fon~e any provision in al)y
                          licensing agrc~1ncnt. relatfn.v.- to hunnotK';! or hormone
                          proo11ds under which m,~, lictn-t('il ha$ a !'tl!ht to
                          restrict in any mam1er the number of licen,..~ to he
                          issued under an)' patent, or to <le;1.ignat.. liceni!&e,q, 11\'
                          reGf!iV<'.~ any potti~Jn of th(: royalt[eti dtargod b;.• the
                          !icens-0r in connection with othct Ji censes;
                             9. To enter info or to enforce any prevision of filly
                          !kene,ing a1,,'l"""rnent or arrr,n,rcmed telatiiur t,:, hor-
                          m(,ues or hr1rmonc prudur!...s whHehy any defendant
                          company, its suhsiduu·les nr ~llcr.eq~c,r$, is obliga!<?.d tq
                          P.KC!iangc ;,atc,nt.s, pat.ent applicationa, inv•~ntions, or
                          proeesse>J with any other compally, but this S<:etion
                          lI-9 shall not afl:'ed rights on existing pat-.nts, pat..nt
                          application.;i, or licer1.,;,,..s already w,i:'t~d at i!LP. time of
                          the entry of this decree;
                               H).   lo enter int1., or to enforee   1>1iy   provision of any
                          lic•mse under any exiating pa.font relating fo hormones
                          or hormone proouets where such pro\/ision attempts
                          to rr"strict the licensee as to the ar?a'\ in which hi." may
                          sell, the type or conditioui; of s.:i.1'1, o.r the prices to he
                          ch.arg1.>d by the Jic1Jm;e,e in s ~ &!Ile;
                               11. 'l'o confer as to prices tu be chargw for hor-
                          mone-~ or hormo11c pro.:ju~~ts, or the methods of di".
                          trlhution lo be employed, or tci eonfar in any other
                          manner when the purpose and efi'~.t is to v[o!..'<tc atw
                          or tho pro 1·Jsions of this deeree.   ·
                                                         m
                          l. Each defendant conipany, it~ !l,U~.ce~.:!')r~, a«b~idiar-
                        ies, <Jffieel'1l, and emJ:t!oyc:es and all peraona acting for or
                        on behalf of said C(lmpany, is h~reby lndividllally               1'11,
                        joined and reatrained:
                             A, From cnfordn.g any pruvi5ion in any existing
                          lkeu?ing ag:reement under which any licensee ht,:~ a
                          right to Mi!trict in ally manner the number of license~
                          t,:1 be; i~uicd und.e:r any patent, •)r to desil(llatc liccn-




                                                      A-12
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 14 of 303 PageID: 42




                                   C', S. v. SCHEl!ING CORPORATION                2481

                        sees, or riM-11ivfls any Jl-Ortlon of t!:.e rnraltle.;i charJred
                        by the licensor in connection with other licen.re;i.;
                           B. F?'iim enforcing any provision of any ex[Rtlng
                        ticimsfng ai:,'1'01.'l!ICnt or arrangement. wlu;roby any de-
                        fendant c.ompany, it:, 1.mbsidiaries or s.ucee.ooorn, fa
                        oblii:.'<l.ted to exd1J1nge pat,mts, patent u.pplicatiorul,
                        inventions, pro<?esses, or other right,; with ltny other
                        company, but thi~ &!ction !Il-l-B shall not affect
                        ri11:hts o~ exi11ti11g pat'1lnts, patent applicatior.s, or
                        Jkenses al~'ldy vested at the timc of the entry of
                        thi:, dec.ree ;
                           C. F-r(,m enforcing auy pr:o•,>i,;ion -0f any l!Xiat.jng
                        lioon~ing agreement where a1ich provision attumpb
                        to restrict the lic.elli!01l aa to the area in whkh he may
                        ~u. the type or corulitfona of sale, or tlle priceti w b!l
                        dunged by the licen!\~~ in .!!ueh aa!<>;
                           D. From followitt:i!: the policy of r.clhcring to MY
                        restrictionR agreed upon by 0U1era, including but noL
                        linlited t,), any foreign es:rtel, as to forrit(1ries for snle,
                        the terms or condition3 of sale or any other mattera
                        afl'ecting tratle or commerce within, txl or from the
                        lh1\te<l States of America, its territor!i;s and posseg.
                        siuns,
                         2. El><!h defendant comj}llnY, ita succe&.wrs, su},aidlar-
                      ies, officers. and e:rnp!oye,es and all persons aetinJ!' fot
                      or on behalf of aai<l company, 15 iier,ehy individually
                      ordered to file with the Department of Justioo copies of
                      all contra.:t..,;, aj,t'l;',ements, or arrangerne11ts, not Mtherto
                      filed, affecting the buainm;., af 5aid de!endanlq am.I en-
                      tered into or adht::red to bJ' any compimy affiliated v,ith
                      or connected with aaid defendant,1,1 whern !>.~id c-0ntn1.ct.~,
                      a.Q're-emcnt.s, Ot' :!\rmngemcnts restrict or determine t"'rri·
                      tories fof aale or the Li>.rm5 or cnnditions nf ea.le. The
                      failure of the Attorney <~nf!ral of tl\-0 t:nited State5 or
                      the Assistant Attorney General in charge of the Anti-
                      trust Di\'iaion to Lak<l any action :following the roc.eipt
                      of any 5urh information from a,ny defenmmt pura::ant
                      t.o this Pararr,.. ph HI shall not be c•)nstrt1e.-..l a.,9 an ap-
                       provBJ of the m!itturR and thing:; ro lnformoo, alld shal!




                                                      A-13
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 15 of 303 PageID: 43




                       2482             DECREr:.s AN!.l JIJDGMEl\"TS

                        not operate as a bar to any action or proceeding, civil
                        or criminal, which may later be brought pursuant to
                        any law of the United States based Oil the matters and
                        thingg Ill) informed.
                            The four agreements t-0 which the defendant Scher-
                        ing Gorporation is a party, entered into as of January
                        1, 1,938, and known as "the royalty a!l'reement,'' "the
                        alkali-hormonafo agrcernent," "the Bru;,:1m:it agreement,"
                        atld "t.he Baosorit fee agreement," and the agreement
                       enfared into by the def,mdant Schering Corporation on
                        October 21, 1938, and known a3 "the raw ffillteria!.d
                        agreern1ent" and any and all amendments or suppkrment.,;
                        thcret-0, 11re d~lared .and adjudged to be unlawful under
                        the antitru11t lawB of the United States, arid the defend-
                        ant Schering and it~ successors or subsidiaries and all
                        of them be and they hereby are. enjoined and restrained
                        from carrying <)Ut oi;:. enforcing any of the aforesaid con-
                        tracts or any .~uppMmeiits, amendmenUi, <lr modifications
                       ·thereof, or making .any royalty paym,mt.i, or any other
                        pll-J<me11t:,i pursuant to said agreements a11<.1 each of them,
                        without ~11:pre..;s order from thii! Court.
                            Provided, however, that this Paragraph IV shall not
                        affect the til!e of •my of the defendants 11nder existing
                        patent,, or patent applications, or to trade-mar1;s al-
                        ready vested at the time of the entry of this decree, or
                        the rights of the ,-Jefendant..o. to continue to manufacture
                        and aell under any licenBes alre.ady vested nt the time
                        of the entry of this decree, but shall be applicable to
                        future patenti,_. future patent appllc11tirma, and to futur~
                        licenses and shall alsn he applicable to any and all re-
                        i;trictive provMan;; in connection with all patents or
                        1icc11ses the cnfon:ement of whieh restrictive provision.s
                        is enjoined by this decree, and further ehall be applicable
                        to all penalty, fo.rieiture, and termi natinn pr;,vfaiona,
                        the operation of which wot1ld have the ptu·pose or e[ed
                        of carrying out any of the restrictive provisions en.
                       joined by thi.s decree.
                                                        y
                         The agroornent entered into on or about January 1938




                                                    A-14
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 16 of 303 PageID: 44




                                    1J, S. v. SCHERING CORPORATION              248.'l

                       between N, V. Organon and defendant Roc.he-Organo:i
                       and any and all amendments or 11t1pplct,1<mb thereto are
                       d(;(,]ared and adjudged to be unlawful under the anti-
                       trust lawg of the United States, and the defendant Roche•
                       Organon and its successors or subsidiaries or any of
                       them be and they hereby are enjoined and restrained
                       from carrYieg out or enfordng an.'' of the afore~aid con-
                       tracts or any ~uppkments, amr,ndments, 1n· modifications
                       thereof.
                           Provided, hnW!!Ver, that this f'an,grauh V shall not
                       affect tho title of anr of the defendants· under existing
                       patents, or patent applicatfon3, or to trade-marks ;il-
                       r<",<.dy vesl;ed at the time of the entry of this decree, 01·
                       ~he dghts nf the dP.felldant,i to continue to manufacture
                       and sell under any lkcnses already ves!Md at the time of
                       the entry of this d~rec, but shall bi; applicable to future
                       palf!nts, to future patent applic11.1.ions, and to future
                       Jic.inses anrl shall also be applicabl€ to lill.l' and al! re-
                       strictive r,roviaions l n connection with all patents or
                       lieenaos the enforcerrumt of which restrictive provisions
                       is enjoined by this decree, and further shall be applicable
                       t.o all penalty, forfeiture, and termination provisions,
                       the operation of which would have the purpose or effect
                       <If carrying out any of the restrictive pr<.>Vi!1ion~ enjolne(l
                       hy thi,; decree.
                                                     VI
                          The prov1S1ons of any and all existing agre;iments,
                       other than those enumerated in Paragraphs rv and V
                       of this decree, between or among t.he ddendant3 or
                       with other con1r1anies which r1>atrict the sales of tho
                       defendant cotnpa.nies aa to the areas in which they may
                       sell, the typea of article to be ~.old or the packaging
                       thereof, other t.Cl'IYl!l or condition$ of sale, or the price
                       to be charged by the defendant cornpaniea in such sales,
                       are hereby declared and adjudgM t,) be unlawful under
                       the antitrust laws of th\! United Stat.!s, and the defend-
                       ant.~ and thoir respective successors or s,1bsidiariea or
                       any of them ar<:J hereby enjoined and restrained from
                       the further performance of an,, of these provision_q.




                                                    A-15
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 17 of 303 PageID: 45




                        2484            DECREES AND JUDGMENTS

                           Provided, however, that this Paragraph \tJ shaH not
                        .atTed rights to existing patents, patent, applieatiow,,
                        frade-marks or licenses already vec'lted at thc timtl of the
                        entry of this decl'€e but ahall be applkable to future
                        patents, to future patent applications, and to future
                        lfocn;;,J right/I and shall alsc, be applfc:"ble tr) any and all
                        restrictive provisions in eonnedion with all patent;i or
                        licenses, the enforcement of which ra~trictive provisfon
                        is enjoined by this decree, and further shnll be applicable
                        to all penalty, forfeiture and termination provisions the
                        operation of which would haYe the purpose or effect of
                        earrying out any of the restrkti,;;, provi~irms enjoine,1
                        by this d!<cree.
                                                     VII
                           For the purpose of ae<'.uring compliance with this
                        decree, and for no other pi.rpr>se, duly authorized rep-
                         resentativei! of the Departrnullt M Juslie,1 shall, on
                        written re<'JU>l8t of the Attorney Ge,Mral <>t an Assistant
                        Attomey General and on reasonable 11otic.:l to the defend-
                        ant corporations, made to the pri11ciple offices of the defend-
                        ant corporations, be permitted (1) aceeas, durins:r the
                        office hours of the defendant corporations, to all books,
                        ledget11, account», corni~ponde11ce; memoranda and other
                        records and doe1unents in the possession or und(!r th(!
                        control of the defendant. eorporations, relating to aJ1y
                        matters contained in ,this dee,rec (2) subject to the
                        reasonable convenience of the defendant corporations
                        and without re.,«trnint or interfarence from the.rn, to in-
                        terview officeri, or employee,i of the deferulant c-0rpora-
                        tions, who may have counsel pr.,sent, regarding any mwh
                        matter1i, and (3) the defendant corporations, Oil such
                         request, Rhall submit '5Ul!h Nf>orts in respect of any such
                        matt.em as may from time t,) tirne be reasonably neces-
                        sary for the proper enforcement of this decree: Provid4ld,
                        howe,ver, that informatfon obtained by the means per-
                        mitted in thia 1iaragraph shall not be divulged by any
                         teprc.~entative of the Department of Justice to any
                        person other than a duly author[;.;,;,\ repre~ntative of
                        the Department of Justice except in the course. of Jeical




                                                    A-16
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 18 of 303 PageID: 46




                                  TJ. S. ,·. SWISS BANK CORPORATIOt,;                     3485

                       pror!!edinga foi: the pl1rpose of se.curinir compliant'"'
                       with this decree in which the U11ited Std",; ;,,. a pan:y
                       or as otherwfa~ reqllired by law.
                                                     VIII
                         Nothinl{ in thi;; decree shall be coDstrucd w restrict
                       or prohibit in any way any action taken by any defend-
                       ant, its s-sucees,;c>rn, subsidiaries, officers or «rnploy,1es
                       in good faith am! wichin th~ ra.ir int-,mim,mt elf !:he
                       Mt,!r of the Att-orney General of the United States to
                       the General Counsel of the Office of Production "?,111,na,.e-
                       ment., dated April 29, 1941 (a cop~· of which is atfached
                       hereto m, Exhibit "A") ,t or with any amendment ,_,r
                       ampliiication thereof by the Attorney General, or in ac-
                       cordance with any c1rran[remerit ,_,( gimilar character
                       between the Atton;e.,. General and an,' National Defense
                       Agency iu effoot ut the time, provided such letteT or ar-
                       rangement has not at the time of such action been wi.th,
                       drawn or cancelled with re-Bpect thereto.
                                                           IX
                          J11riooiction of th.is c,ltIBe i.5 retalned for the purpo5e
                       af enabling- any of the parties to this decree tr) apply
                       to the Court at any time for ~ueh further orders and
                       directions as may be ne-cessary or ,appropriate for thi1
                       con;;truction or carrying out of this dccre.J, for the
                       modification or termination of any of the provl~iofl:1.
                       therl.'l.,f, for the enforce:nent of compliam:e therewith
                       atid for the pu.r:111hment <Jf vi.olatforn; thereof.
                                                                    WILl,IA,1 F. SMITII,
                                                         U11-it1,:d Sf.ales Dfat·tict Judr1e.
                       l. For Exhib[t   ".•.!' S«o   I'111!" 3304.




                                                           A-17
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 19 of 303 PageID: 47




                                   "·
               S:l~l;t~ ~Cl?JftAtl:N,
               J:r~;·,,·z '..!..i:;;o1-1;r.
               Ci 1:.::i .,...,,: ; :·; J,:·:.: i:.:.L

               ~:=~~~~1,11:1. 11:.,
               1:.-\i.::J'i , . t.:.~ ... :

               c Hl,\ n!','.~Y..A:::: rur::c:.1.t.
               Vl~...:I.J, ""' ~·.;;-.;.till,

               A~\~~       cF~"=:·-i!!.J,          r,e.,
                                                         PF.OOOC'i't;,   1~~,   !I
               ~~     z.    t;~::.;liiJ,

                                                                                i

                                   the ,er1~1la.Ate ho.eiA, &¢ber.1.Ja.1 CQrpgraticR, orgas~n,
              lnt, (fonserly aocae-ar,i:.noa, 1~~.),                                     ~~4   Ci~• fn1r£s1•a~l~..l.
              J'i'oa~ct•, I~c., t•V11!4 file~ their po1it1cn ~•rol~ oa 1~e i1i~
              d~7 at ~ijCC~b•r, 19,0, p1tttlo~111.,                             t~•         Co~r, to n~41f~         ~~•

              rtnlll J,dc,,.~At 14 tb11 •a~•• oll\ltijd ~ecaahev 11, l~~l, to
              ~•r~1t said Jd\1t1oa~r• to ,~tQato                                II.JI.   o.gre13en1, • co~7 ~t v~1~l
              l• A"-ll•~•4 \o 1a1d potitlou ai ~h1~1t •••1 an4 \be pl~!~tLft,


              that ,114 11~'"1 i~tea~ai, 'ia.:J.l0r 1sr~er~s4                                   off    ~oct1~• il
              U11r1>1>! 1 pro!l.ilHt11, 1.11 -.11,no• tlle ai,.,,.,1.•ao;o. or oai<.l.                         ol,'!:ec,;";,c:l\J




              1~1<0 an:'. vit.l>.out tl'J~~d..:,~ \-r; Ji.,:;y,l'1G'.lt.t                      or   t.!lo pl.:.1r.\l.H ~o

              ta1.11 11.:t.toIJ. v.!>dtr t'l.11 t',l:.t!•,;·-.:n l;;.1r~             C/l'   t!.!1,J<tr no10. 111::.:,i




                                                                         A-18
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 20 of 303 PageID: 48




            Oll l   l!.a   2',th




            J~J~a~A\ •nta~9( ~ara1A o4 D•~~~b3? 17, l?4l bt G.Jli t~d elJIA

            ht?abr la n,:!tr1•4 to p•rnlt t~e pat1t!QAar1 to   •~•~~t• t••




                                                  A-19
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 21 of 303 PageID: 49




                             U.S. v. SWISS BANK CORP.
                                    Civil No.: 1920
                             Year Judgment Ordered: 1941




                                        A-20
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 22 of 303 PageID: 50




          Trade Regulation Reporter -Trade Cases (1932 -1992), United States of
          America v. Swiss Bank Corporation., U.S. District Court, D. New Jersey,
          1940-1943 Trade Cases 1J56,188, (Dec. 17, 1941)
          Click to open document in a browser
          United States of America   v.   Swiss Bank Corporation.
          1940-1943 Trade Cases 1J56,188. U.S. District Court D. New Jersey. Civil Action No. 1920. December 17, 1941.
          Upon consent of all parties, a decree is entered in proceedings under the Sherman Anti-Trust Act,
          ordering the defendant bank to divest itself of the ownership of stock of one of a group of hormone
          manufacturing corporations which had conspired among themselves to restrain trade in hormones; and
          to sell such stock to an independent company or person.
          Charles M. Phillips, U.S. Attorney, Trenton, N. J., Thunnan Arnold, Assistant Attorney General, Washington, D.
          C., Edward P. Hodges, Herbert A. Berman and Monroe Karasik, Special Assistants to the Attorney General. for
          the plaintiff.
          While & Case, by Samuel Waldman. New York City, for the defendant.
          Before Smith. District Judge.

                                                             Final Judgment

          The complainant. United States of America, having filed its comptainl herein on Dec. 17, 1941; the defendant
          having appeared and filed its answers to such complaint denying the substantive allegations thereof: both
          parties hereto by their attorneys herein having consented to the entry of this final decree herein without trial or
          adjudication of any issue of fact or law herein and without admission by any party in respect of any such issue:
          Now. THEREFORE, before any testimony has been taken herein and without trial or adjudication of any issue of
          fact or law herein. and upon consent of all parties hereto, it is hereby
          ORDERED. ADJUDGED ANO DEGREED as follows:

                                                                     L

          [ Jurisdiction]
          That this Court has jurisdiction of the subject matter herein and of parties hereto: that the complaint states a
          cause of action against the defendant under the Act of Congress of July 2, 1890. entitled "An Act to protect
          Trade and Commerce Against Unlawful Restraints and Monopolies" and the acts amendatory thereof and
          supplemental thereto.

                                                                     II.

          [ Stock Divestiture Orderodj
          Defendant Swiss Bank Corporation, its officers, agents, and employees, is hereby ordered to take all steps
          necessary to secure the divestiture of the stock of Scilering Corporation of Bloomfield, New Jersey, now
          held direclfy or indirectiy by the Chemical and Pharmaceutical Enterprises, Ltd., or by defendant Swiss Bank
          Corporation, and to secure the sale of such stocll, in accordance: with all applicable Federal laws to an
          independent company, or person or persons whose acquisition of such stock will be in conformity with this
          decree and with the Anti-trust laws. If such divsstiture and sale has not been consummated within 120 days from
          the entrance of this decree, the defendant Swiss Bank Corporation. may, upon showing to this Court that due
          diligence has been maintained in attempting to secure such sale. apply to this court for an order ex.tending the
          period \Whin which such sale may be consummated for a further period to be no less than 60 days nor more
          than 120 days. If such divestiture and sale is not consummated within 120 days from the date of this decree or


          (~2018 CCH /ncorporaced and ils affiliares and licensors. All righTS reserved.
          Subjecr ro Terms & Condirioos: hup.'.ilresearchhelp,cch.com,Vcense Agreemem.hun
                                                                     1




                                                                    A-21
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 23 of 303 PageID: 51




          within the extended period so oroered, said defendant is hereby ordered to offer such stock a! public auctioo for
          sale to the highest bidder meeting requirements set forth above. said sale to take place at a date not less than
          30 days thereafter.

                                                                    Ill.

          f Examination of Recon:fsj
          For the purpose of securing compliance with !his decree, and for no other purpose, duly authorized
          representatives of the Department of Juslice shall, on written request of the Attorney General or an Assistant
          Attorney General and on reasonable notice to the defendant made to the principal offices of the defendant be
          permitted ( 1) access, during the office hours of the defendant to all books, ledgers. accounts correspondence.
          memoranda, and other records and documents in the possession or under the control of the defendant, relating
          to any matters contained in this decree (2) subject to the reasonable convenience of the defendant and without
          restraint or interference from it. to interview officers or employees of the defendant who may have counsel
          present, regarding any such matters. and (3) the defendant, oo such r1M1uest, shall submit such reports in
          respect of any such matters as may from time to time be reasonably necessary for the proper enforcement
          of this decree; Provided, however, that informalion obtained by the means permitted in this paragraph shall
          not be divulged by any representative of the Department of Justice to any person other than a duly authorized
          representative of the Department of Justice except in the course of legal proceedings for the purpose of securing
          compliance wi1h !his decree in which the United States is a party or as otherwise required by law.

                                                                   IV.

          [ Retention of Jurisdiction!
          Jurisdiction of this cause is retained for the purpose of enabling the parties to this decree to apply to the Court
          at any time for such further orders and directions as may be necessary or appropriate for the construction
          or carrying out of this decree, for the modification or termination of any of the provisions thereof, for the
          enforcement of compliance therewith and for the punishment of violations thereof.




          ©2018 CCH /ncorporared and irs afflliares and licensors. All rig/Jrs reserved.
          Subjecr m Terms & CondiTio11s: fmp:llresearchhelp.cch.com/License Agreemem.hm1
                                                                     2




                                                                 A-22
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 24 of 303 PageID: 52




                           U.S. v. BENDIX AVIATION CORP
                                     Civil No.: 2531
                              Year Judgment Entered: 1946




                                        A-23
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 25 of 303 PageID: 53




          Trade Regulation Reporter -Trade Cases (1932-1992), United States and
          Alien Property Custodian v. Bendix Aviation Corporation., U.S. District
          Court, 0. New Jersey, 1946-1947 Trade Cases 1157,444, (Feb.13, 1946)
          Click lo open document in a browser
          United States and Alien Property Custodian v. Bendix Aviation COf!X)ration.
          1946-1947 Trade Cases ,r57,444. U.S. District Court. D. New Jersey. Civil 2531. Dated February 13, 1946.
          A consent decree entered in an action charging violations of the Shannan Anti-Trust Act contains
          provisions enjoining defendant aircraft instrument manufacturer from further perfonning or reviving
          restrictive cartel agreements with foreign manufacturers, instituting suits for patent infringement or
          collecting damages for infringement alleged to have occurred prior to the date of the judgment, or
          suing to recover from the Alien Property Custodian or his assigns for any claims against named foreign
          manufacturers. Title to some 136 patents is transferred to the Alien Property Custodian, who shall grant
          royalty-free licenses. Defendant is directed to issue licenses at reasonable royalties for 144 additional
          patents.
          For plaintiffs: Tom C. Clark, Attorney General. Wendell Berge and John F. Sonoott. Assistant Attorneys General,
          Herbert A. Berman. Leonard J. Emmerglicll. Elliot H. Moyer and Harry Le Roy Jones, Special Assistants to the
          Attorney General. and Raoul Berger, General Counsel to the Alien Property Custodian.
          For defendant: Hughes, Hubbard & Ewing, and Stryker. Tams and Horner {formerly Lindabury, Depue & Faulks).
          Meaney, United States District Judge.

                                                            Fil\al Judgment

          The plaintiff United States of America, having filed its complaint herein on November 19, 1942, and the
          defendants. except Vincent Bendix, having appeared and filed their answer lo such complain! denying the
          substantive allegations thereof; the plaintiff. Alien Property Custodian, having intervened and filed his complaint
          herein on February 11. 1946 and the defendant Bendix Aviation Corporation. having filed its answer to such
          complain! denying the substantive allegations thereof; and all the parties hereto by their attorneys herein having
          severally consented to the entry of this final judgment herein without trial or adjudication of any issue of fact or
          law herein and without admission by the defendants in respect of any such issue:
          NOW. THEREFORE, before any testimony has been taken herein, and without adjudication of any issue of
          fact or law herein or admission by the defendants in respect of any such issue. and upon the consent of all the
          parties hereto, it is hereby ordered, adjudged and decreed. as follows.
          I
          ( Jurisdiction and Causes of Action]
          The Court has jurisdiction of the subject matter herein and of all the parties hereto. The complaint of the United
          States of Amefica herein states causes of action against the defendant Bendix Aviation Corporation under
          Section 1 of the Act of Congress of July 2. 1890, entitled ·An Act to Protect Trade and Commerce Against
          Unlawful Restraints and Monopolies·. being commonly known as the Sherman Act. and under Section 74 of the
          Act of August 27. 1894 entitled •An Act to reduce taxation and to provide revenue for the Government and for
          other purposes·, as amended by the Act of February 12, 1913, entitled "An Act to amend Sections 73 and 76 of
          the Act of August 27, 1894·. said act being commonly known as the Wilson Tariff Act and the complaint of the
          Alien Property Custodian states a cause of action under Section 24 ( 1) of the Judicial Code. as amended (Title
          28. U.S. C. Section 41 (1)), Section 274 (d) of the Judicial Code, as amended (TIiie 28,   u_ S. C. Section 400).
          and Section 17 of the Trading with the Enemy Act of October 6. 1917 {40 Stat. 425; Title 50, Appendix, U. S. C.
          Section 17).



          ©2018 CCH Jncorporared and irs afflliares and licensors. All righrs reserved.
          Subject ro Terms & Condirions: hrrp:J/researchhelp.cch. com/License Agree.rne11Lhm1
                                                                    1




                                                                 A-24
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 26 of 303 PageID: 54




          II
          [ Definitions]
          For the purpose of this judgment:
               "Bendix" means Bendix Aviation Corporation, a corporation organized and existing under the laws of the
               State of Delaware and having its principal place of business at Detroit. Michigan.
               "Siemens· means Siemens Apparate and Masohinen Gesellschaft mit beschrankter Haftpflicht, a
               corporation or association organized under the laws of Germany with a place of business at Berlin,
               Germany.
               "Hakenfelde" means Lultfahrtgeratewerke Hakenfelde Gesellschaft mit beschrankter Haftpfliclll a
               corporation or association organized under the laws of Germany with a place of business at Berlin,
               Germany.
               "Ottico· means Ottico Meccanica ltaliana, a corporation or association organized under the laws of Italy
               with a place of business at Rome. Italy.
               "Tokyo· means Tokyo Keiki Seisakusho, Ltd., a corporation or association organized under the laws of
               Japan with a place of business at Tokyo. Japan.
               "Mitsui" means Mitsui Bussan Kaisha, ltd .. a corporation or association organized under the laws of Japan
               with a place of business at Tokyo, Japan.
               "Zenith Companies· means Societe Generals des Carburateurs Zenith. a corporation or association
               organized under the laws of Switzerland with a place of business at Geneva, Switzerland; Zenith
               Carburetter Company, Limited, a corporation or association organized under the laws of Great Britain with
               a place of business at Stan more. Middlesex. England; Societe du Carburateur Zenith, a corporation or
               association organized under the laws of France with a place of business at Lavallois-Perret, France; and
               Societa Anonima Carburatore Zenith, a corporation or associatioo organized under the laws of Italy with a
               place of business at Turin, Italy.
               "Solex Companies" means Societe Anonyme Solex. a corporation or association organized under the
               laws of France with a place of business at Neuilly-Sur-Seine. France; Solex Limited. a corporation or
               association organized under the laws of Great Britain with a place of business at London. England; and
               Societa Anonima Solex. a corporation or association organized under the laws of Italy with a place of
               business at Milan, Italy.
               "Smith. means S. Smith & Sons (Motor Accessories) Limited. a corporation or association organized under
               the laws of Great Britain with a place of business at Cricklewood. London. England.
               "Bosch" means Robert Bosch. G.m.b.H .• a corporation or association organized under the laws of
               Germany with a place of business at Stuttgart. Germany.
               "Lucas" means Joseph Lucas, ltd., a corporation or association organized under the laws of Great Britain
               with a place of business at Birmingham. England.
               "Rot.ax" means Rotax. Ltd., a corporation or association organized under !he laws of Great Britain with a
               place of business at Willesden Junction. London. England.
               "Northern· means Nor1hem Electric Company Ltd., a corporation or association organized under the laws
               of Canada with a place of business at Montreal, Province of Quebec. Canada.
               "Siemens Agreement" means the agreement of December 17, 1936, between Bendix and Siemens.
               "Ottico Agreement· means the agreement of January 16, 1937. between Bendix and Otlico.
               "Tokyo Agreement" means the agreement of August 14. 1935, between Bendix. Tokyo and Mitsui.
               "Zenith Agreement' means the agreement of May 3. 1938. between Bendix. the Zenijh Companies and
               the Solex Companies.

          ©2018 CCH /ncorporared and ns affiliares and /icensors. All righrs reserved.
          Subjecr ro Terms & Condirions: hrrp:J!researchhe/p.cch.com!License Agreemem.hu11
                                                                    2




                                                                A-25
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 27 of 303 PageID: 55




                "Smith Agreements· means the agreements of August 21, 1936, and June 7, 1940, between Bendix and
                Smith.
                "Bosch Agreements· means the agreement of October 24, 1935. between Eclipse Aviation Corporatioo
                and Bosch and the agreement of July 1. 1939, between Bendix and Bosch.
                "Lucas Agreements" means the license and license agreement of December 31, 1932, dated December 6,
                1935, between Eclipse Aviation Corporation, Eclipse Machine Company, Bendix and Lucas. together with
                the supplemental agreement dated November 30, 1935.
                "Rotax Agreements· means 1he agreements of December 31, 1938, and January 1. 1940, between Bendix
                and Rotax.
                "Northern Agreement" means lhe agreement of March 21, 1940, between Bendix, Rotax and Northern.
                "Agreement" as hereinafter used in this judgment in reference to any of the above-defined agreements
                shall include all amendments, renewals and extensions thereof.
                "Patenf or ·patent applica!ioo" shall include conlinuations, renewals, reissues, divisions and extensions of
                any such patent or patent application.
          Ill
          [ Performance of Agraemerrts Enjoined; Provisos)
          Bendix, its officers, directors, agents. employees, successors, subsidiaries and assigns, and any person acting
          or claiming to act under, through or for them, or any of them, are severally enjoined and restrained from !he
          further performance in whole or in part of the Siemens Agreement the Ollico Agreement the Tokyo Agreement,
          the Smith Agreements, the Bosch Agreements, the Lucas Agreements, the Rotax Agreements, the Northern
          Agreement and the Zenith Agreement; provided, hmvever, that subject to the provisions of Sections V and
          VI of this judgment, the injunction in this Section Ill shall not affect or impair rights of the defendant Bendix
          to prosecute or maintain or lo have prosecuted or maintained patent applications existing at the date of this
          judgment, or to manufacture, use or sell. or to grant sub-licenses, or to collect or pay royalties, under, or to
          maintain or have maintained, patents or patents issued upon applications, existing at the date of this judgment;
          and provided further that with respect to the Zenith Agreement the provisions of this Section Ill against further
          performance of such agreement shall become effective nine months from the date of the entry of this judgment.
          IV
          Bendix, its officers, directors, agents, employees, successors, subsidiaries and assigns, and any person acting
          or claiming to act under, through or for them, or any part of them, are severally enjoined and restrained from
          adhering lo. maintaining. furthering. reviving, or entering into with any person. any agreement both similar to.
          and relating to any aircraft or marine instrument, device or accessory or any carburetor of the types covered
          by, the Siemens Agreement, the Ottico Agreement, the Tokyo Agreement the Zenith Agreement, the Smith
          Agreements. the Bosch Agreements. the Lucas Agreements, the Rotax Agreements, or the Northern Agreement.
          the purpose or effect of which is to reslra in the foreign or domestic trade or commerce of the United States, its
          territories or possessions, such as. for example, but without limitation, any contract combination or conspiracy
          with any manufacturer to condition any assignment, license or the grant of any immunity under any patent,
          or the availability of any such assignmen~ license or immunity, or the granting, securing or availability of
          any manufacturing information. right or design. or right under a trademark. upon a covenant. agreement or
          undertaking not to sell, or not to permit the sale of, such an instrument device or accessory or such a carburetor,
          for export from or impart into the United States or any of its territories or possessions, or for the suppression or
          prevention of any such import or export.
          V
          [ Patents to Be Transferred to Alien Property Custodian; Grants of Immunity; Ucensingj




          ©2018 CCH Jncorporared and irs affiliares and ficensors. All righrs reserved.
          Subjecr ro Terms & condirions: hrrp:/lresearchhelp.cdtcomlUcense Agreeme11thrm
                                                                     3




                                                                  A-26
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 28 of 303 PageID: 56




          Bendix, its officers, directors, agents, employees, successors, subsidiaries and as-signs, and any person acting
          or claiming to act under, through or for them, or any of them, are ordered and directed:
          (AJ. To transfer. grant and assign to the Alien Property Custodian, his successors and assigns. all right, ti11e and
          interest which Bendix and its subsidiaries acquired. hold or claim in, to or under the United Slates letters Patent
          and patent applications listed in Schedule A attached hereto and made a part hereof. for the full unexpired term
          of said patents and any patents issued on said applications, including, without limitation, any claims to, and any
          right to acquire. any license, exdusive or non-exdusive, under said patents or patent applications or any patents
          issued on said applications, and Bendix and its subsidiaries shall forthwith execute all documents necessary to
          effectuate such transfer. grant and assignment to the A~en Property Custodian in a form which will satisfy the
          requrremen1s of the United Slates Patent Office with respect to the recording thereof; provided. lhat the Alien
          Property Custodian shall not, for the purpose of this, judgment, be deemed to be a successor or assign of Bendix
          by reason of the grants. transfers and assignments made by Bendix to the Alien Property Custodian pursuant to
          this Subsection A of Section V hereof.
          (BJ. To issue to any applicant making Mitten request therefor, to the extent that Bendix and its subsidiaries now
          have or acquire the power to do so. an unrestricted and unconditional grant of immunity from suit under foreign
          patents or patents issued on foreign applications for patents. corresponding to the Uniled Slates letters Patent
          or applications for patents listed in Schedule A. to import into and to sell or use, and to have imported. sold or
          used in any oountry produc1s made in the United States.
          (C). To grant to any applicant making written request therefor, to the extent that Bendix and i1s subsidiaries
          now have or acquire the power to do so, a non-exclusive license, sub-license or immunity to manufacture, use
          and sell under any one or more of the United Slates letters Patent and the patents issued under applications
          for United States letters Patent, the patent numbers and application numbers of which are ~sted in Schedule
          B attached hereto and made a part hereof, without any condition or restriction wha1soover, except that a
          reasonable and non-discriminatory royalty may be charged and. where such royalty is charged, provision may be
          made for the inspection of the books and records of the licensee by an independent auditor who may report to
          Bendix only the amount of royalty due and payable and no other information.
          (D). To grant to any applicant making written request therefor, to the extent that Bendix and ils subsidiaries now
          have or acquire the power to do so. a non-exclusive grant of immunity from suit under foreign patents or patents
          issued on foreign applications fOf" patents, corresponding to the United States Letters Patent or applications for
          patents listed in Schedule B to import into and to sell or use. and to have imported. sold or used. in any country'
          producls made in the United States, without any condition or restriction \IA!alsoever except that a reasonable and
          non-discriminatory royally may be charged and, where such royalty is charged. provision may be made for the
          inspection of the books and records of the licensee by an independent auditOf" who may report to Bendix only the
          amount of royally due and payable and no other information.
          VI
          [ Acts Enjoinedj
          Bendix, its officers. directors, agents. employees, successors, subsidiaries and assigns. and any person acting
          or claiming to act under, through or for them. or any of them, are severally enjoined and restrained from:
          (A). Instituting or threatening to institute. or maintaining, any suit or proceeding for infringement or to collect
          damages for infringement alleged to have occurred prior to the date of this judgment ( 1) of any United States
          letters Patent listed in, or issued on any application listed in. Schedule A or Schedule B, or (2) of any foreign
          patent corrnsp<mding to a United States letters Patent or application listed in Schedule A or Schedule B, on
          account of the importation. use or sale in any country of products made in the United Slates.
          (BJ. Filing, prosecuting, maintaining, or threatening to file, prosecute or maintain, any suit. daim or proceeding
          under Section 9 of the Trading with the Enemy Act, as amended. or otherwise, to recover from the Alien Property
          Custodian or from any successor or assign of the Alien Property Custodian (not including Siemens, Hakenfelde.
          Bosch. Tokyo, Mitsui. Societa Anonima Solex. Societa Anonima Carburatore Zenith. or Ottico) or from any funds


          @2018 CCH Jncorporared and ics affi/iares and licensors. All righTS reserved.
          Subject ro Terms & Condirions: hup:l!researchhelp.cch.corw'Lice11Se Aareeme11Lhun
                                                                     '




                                                                 A-27
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 29 of 303 PageID: 57




          or assets now in the United States. its territories or possessions vested by or in the custody of the Alien Property
          Custodian, any sums or damages, including royalties under patent licenses, on account of any claim or cause of
          action asserted by Bendix against Siemens or Hakenfelde under or in connection with the Siemens agreement.
          against Ottico under or in connection with 1he Ottico agreement, against Bosch under or in connection with
          Bosch agreements. against Tok)IO or Mitsui under or in connection with the Tokyo agreement. or against Sociela
          Anonima Carburatore Zenith or Societa Anonima So!ex under or in coonection with the Zenith agreement;
          provided, however. that this Subseclioo (B) of Section VI shalt not affect any suit, cfaim or proceeding by Bendix
          to recover from any such funds or assets if !he Aften Property Custodian or his successor is authotized. and
          administratively detennine.s or is directed, to return such funds or assets to Siemens. Hakenfelde. Otfico Bosch,
          Tokyo, Mitsui, Sociela Anonima Solex or Societa Anonima Carburatore Zenith even if such funds or assets are
          at the time ill !he possessioo of the Alien Property Custodian or his successors.
          (C). Filing, prosecufing, maintaining. or threatening to file, prosecute or maintain, any suit. claim or proceeding
          under Section 9 of the Trading with the Enemy Act, as amended. or othefWise, for the purpose of claiming or
          recovering any right, title or interest in, to or under any patent or patent application listed in Schedule A. or to
          any proceeds therefrom derived from any source. and from asserting or claiming, in any suit or action at law or
          otheiwise, any right or rights which are directly or indirectly based upon any such patent or patent application.
          except any rights based upon any patent license or immunity which Bendix might acquire pursuant to Section
          VII of this judgment provided. however. that this Subsection (C) of Section VI shall not affect any right of Bendix
          in defending against any future claim by Siemens, Hakenfelde, Bosch, Tokyo, Mitsui, Societa Anooima Solex.
          Societa Anonima Carburatora Zenith or Ottico, or any successor or assign of any of such companies except
          !he Alien Property Custodian, or his successors and assigns, to ownership or control of any patents or patent
          applications fisted in Schedule A.
          VII
          [ Title to Patents in Alien Property Custodian; Licansing)
          (A). It is adjudged and decreed that all right. title and interest in, to and under the patents and patent applications
          listed in Schedule A are in the Alien Property Custodian. Subject to the provisions of Subsection (B} of this
          Section Vll, and Section VIII. this judgment shall not be deemed to determine, prejudice or affect the position
          of the Alien Property Custodian, or his successors and assigns with respect to any right or claim of the Afien
          Property Custodian or his successors and assigns with respect to his ownership of or right to any property
          including ownership of. or right to issue licenses or immunities under. any patent. patent application. process,
          design or invention now or hereafter vested in him, or his right or claim to vest. sell or otherwise to dispose of
          any property including any patent, patent application. process, design or invention, pursuant to the provisions
          of the Trading with the Enemy Act, as amended, and in accordance with his policy in the administration thereof.
          or any right or claim of the Alien Property Custodian to patent royalties or payments; or with respect to any
          defense by counterclaim or otherwise which the Alien Property Custodian may have to any claim filed pursuant
          to Section 9 of the Trading wilh the Enemy Act. as amended. or otheiwise filed or asserted against the Alien
          Property Custodian or property now or hereafter vested in him or in his custody; provided, however. that. subject
          to the provisions of Section VI of this judgment, this judgment shall also not be deemed to detennine, prejudice
          or affect any right of Benclbc to contest the assertion by the Alien Property Custodian. or his successors and
          assigns. of any such right or claim.
          (B). A royalty-free. non-exclusive. unconditional and unrestricted r.cense or immunity under any one or more
          of the United Slates Letters Patent and patents issued under application for United States Letters Patent.
          the patent numbers and appncation numbers of which are listed in Schedule A. shall be granted by the Alien
          Property Custodian, his successors and assigns. and by the owner of any right or power to license or grant
          any immunity !hereunder, to any applicant (including Bendix) making written request therefor: provided, Iha!
          so long as ownership of said patents and patent applications or such right or power is vested in the United
          States, the department. agency or officer duly authorized lo administer them may, upon a determination thal
          the national interest so requires, withhold. and upon sale Of' other disposition of any interest in such patents or
          patent applications. require any subsequent ownoc thereof to withhold. licenses or immunity thereunder from any

          ©2018 CCH lncorporacect and ils affitiaces and licensors. All righrs reserved.
          Subjecc m Terms & Condilions: htrp:liresearchhelp.cch.com/License Agreemem.imn
                                                                       5




                                                                  A-28
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 30 of 303 PageID: 58




          corporation or other business organizatioo organized under the laws ol or having its plincipal place of business
          in Germany or Japan, or individuals who are subjects, citizens or residents thereof, or any COfPOralion, business
          organization or individual acting for or on behalf of any such German or Japanese corporation, business
          organization or subject, citizen or resident of Germany or Japan, or from any person named in 'The Proclaimed
          List of Certain Blocked Nationals" or any similar list and provided, further, that any license issued by a duly
          authorized dfpartment. agency, or officer of the United States may contain the terms and conditions set forth in
          the form annexed hereto and marked Exhibit C.
          VIII
          [ Rights. Claims Be~en Bendix and Alien Property Custodian; Licensing)
          Subject to the provisions of Subsection (B) of Section VI of this judgment, this judgment shall not be deemed to
          determine. prejudice or affect, as between Bendix and lfle Alien Property Custodian. his successors and assigns,
          any right or claim, relating to any patent or patent application listed in Schedule B, or arising out of or connected
          with the Zenilh agreement; provided, however, that in any event Bendix shall be entitled on request to receive
          from lhe Alien Property Custodian. his successors and assigns, a royalty•free, non-exclusive, unconditional and
          unrestricted license or immunity, of the kind specified in Subsection (B) of Section VII, under any patent or patent
          application listed in Schedule B, if and to the extent !hat such patents, or patent applications shall have been
          vested by the Alien Property Custodian.
          IX
          [ Access of Department of Justice to Records and Interviews: Reports]
          FDf' the purpose of securing compliance with this judgment, and for no other purpose, and subject to any legally
          recognized privilege, duly authorized representatives of the Department of Justice shall, on lhe written request
          of the Attorney General, or an Assistant Attorney General, and on reasonable notice to Bendix be permitted
          ( 1) reasonable access. during the office hours of Bendix. to all books, ledgern. accounts. correspondence,
          memoranda and other records and documents in the possession of or under the control of Bendix, relating to any
          of the matters contained in this judgment; (2) without restraint or interference from Bendix. to interview its officers
          or employees. who may have counsel present, regarding any such matters: and Bendix, on such request, shall
          submit such reports, on applications for licenses and licensing under Seclion V of this judgment. or with respect
          to any relationship with Siemens. Hakenfelde, Ottico. Tokyo, Mitsui, any of the Zenith companies; any of the
          Solex companies. Smith, Bosch, Lucas. Rotax and Northern, as may from time to time be reasonably necessary
          for the enforcement of this judgment provided, however, that information obtained by means permitted in this
          Section IX shall not be divulged by any representative of the Department of Justice to any person other than a
          duly authorized representative of the Department of Justice except in the course of legal proceedings in which
          the United States of America is a party or as otherwise required by law.
          X
          [ Jurisdiction Retained]
          Jurisdiction of this cause is retained for the purpose of enabling any of the parties to this judgment to apply lo the
          court at any time for such further orders and direcfions as may be necessary or appropriate for the conslruciion
          or carrying out of this judgment. for the amendment. modification or tei-mination of any of the provisions thereof,
          for the enforcement of compijance lherewilh and for lhe punishment of violations thereof_
          SCHEDULE A
          Siemens Patents
                                                                                        expiration
          Number                                         lnventor                         Date
          1,709,457                   Eloykow                                                   4116J46
          1.72T .B53                                                                            1122146
          1,764.114                                                                             6111147
          1,801.947                                                                            4/21148

          ©2018 CCH lncorporaced and hs affltiates and licensors. All righrs reserved.
          Subjecr ro Terms & CondiTions: hrrp:l!researchhelp.cch.comiUcense Agreemem.hm1
                                                                     6




                                                                 A-29
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 31 of 303 PageID: 59




                       U.S. v. U.S. PIPE AND FOUNDRY CO., ET AL.
                                       Civil No.: 10772
                                 Year Judgment Entered: 1948




                                         A-30
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 32 of 303 PageID: 60




           Trade Regulation Reporter-Trade Cases (1932 -1992), United States
           v. United States Pipe and Foundry Company, James B. Clow & Sons,
           Glamorgan Pipe and Foundry Company, Lynchburg Foundry Company,
           McWane Cast Iron Pipe Company., U.S. District Court, D. New Jersey,
           1948-1949 Trade Cases 1J62,285, (Jul. 21, 1948)
           Click to open document in a browser
           United States v. United States Pipe and Foundry Company, James B. Clow & Sons. Glamorgan Pipe and
           Foundry Company, Lynchburg Foundry Company, McWane Cast Iron Pipe Company.
           1948,1949 Trade Cases 1[62.285. U.S. District Court. D. New Jersey. Civil Action No. 10772. July 21, 1948.
                                                       Sherman Antitrust Act
           Consent Judgment-lease-License Agreements-Acts in Restraint of Trade Enjoined.-A consent
          judgment entered against five manufacturers of cast iron pressure pipe and of machinery for the manufacture
          of such pipe terminates certain lease-license agreements. and enjoins defendants from conditioning licenses,
          disclosures of technical information. or sales or leases of machines for the manufacture ol pipe upon the
          requirement that the other party to the agreement shall agree: to accept a license under any other patent owned
          by any defendant to pay royalties under any unused patent; to manufacture pipe of specified kinds and sizes;
          not to manufacture pipe on machines not leased or sold by any defendant; to cross-license any patent owned
          or controlled by said other party. to any defendant; to maintain or adhere to prices or price ranges. or other
          terms of sale. for pipe; to maintain any restrictions as to quantity of pipe produced. or as to the exportation of
          pipe from the United States, or which limit the market or territories in which pipe may be sold or distributed in
          the United States. The defendants are enjoined from entering into any agreement to restrict, allocate or limit
          production of pipe; to allocate customers markets or fields: to fix, determine. maintain or adhere to prices or
          other terms or conditions of sale of pipe; or to attempt to limit the manufacture of pipe to any specified slandards,
          grades or qualities. A defendant is enjoined from acquiring or holding any interest in the assets or capital stock
          of any other person engaged in manufacturing and selling pipe or machines for the manufacture of pipe, where
          such acquisition substantially lessens competition or tends to create a monopoly. That defendant is ordered
          to dedicate certain patents to the public. and lo grant licenses of certain other patents on a reasonable royalty
          basis.
           For plaintiff: Herbert A. Bergson, Assistant Attorney General: Sigmund Timberg. Special Assistant to the Attorney
           General; Isaiah A. Matlack, Acting United States Attorney; Victor H. Kramer. Morton H. Steinberg, Special
           Assistants to the Attorney General; Herbert Maletz, Special Attorney.
           For defendants: J. W. Brennan. John A. Hartpence.

                                                             Final Judgment

          Plaintiff, the United States of America, having filed its complaint herein the 23rd day of October. 1947: and all
          parties hereto by their attorneys herein having severally consented to the entry of this final judgment herein
          without trial or adjudication of any issue of fact or law herein, and without admission by any party in respect of
          any such issue:
          NOW. THEREFORE. before any testimony has been taken herein. and without trial or adjudication of any issue of
          fact or law herein, and upon consent of all parties hereto. it is hereby
           ORDERED, ADJUDGED and DECREED as follows:
           [ Jun'sdiction]




           ©2018 CCH lncorporared and tcs affiliaces and licensors. All righrs reserved.
           Subjecc ro Terms & Co1Jdilions: hup:l!researchhe/p.cch.comiUcense Agreemem.hun
                                                                    1




                                                                A-31
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 33 of 303 PageID: 61




           The Court has jurisdiction of the subject matter herein and of all of the parties to this judgment. and the complaint
           states a cause of action against the defendants, and each of them, under Sections 1 and 2 of the Act of
           Congress of July 2. 1890, entitled "An Act lo Protect Trade and Commerce against unlawful Restraints and
           monopolies·. as amended, commonly know as the Shennan Act (15 U.S. C. Secs. 1, 2).
           [ Te,ms Delinedj

                                                                    II.

           As used in lhis judgment. the following lerms have the meaning assigned respectively to them below:
           A) "USP" means the defendant, United States Pipe and Foundry Company;
           B) ·Lease-license agreements· means each, every and all agreements, letter contracts and contracts. existing
           and in full force and effect as of the date of this judgment. between defendant USP and other defendants.
           whereby licenses have been granted to manufacture, use and sell pipe under USP patents and whereby USP
           machines have been leased, or licenses granted for the manufacture and use thereof;
           C) "Pipe" means centrifugally cast castiron pressure pipe for use in the conveyance of liquids and gases under
           pressure;
           D) "USP machines" means machines and apparatus covered by one or more of USP patents, for the production
           of pipe:
           E) "Patenr or "patents· means United States Letters Patent and all reissues and extensions thereof.
           F) "USP patents" means the United States Letters Patent and applications therefor, listed in Exhibit A attached
           hereto and made a part hereof, all of which are owned by USP.

                                                                    111.

           The provisions of this judgment applicable to any defendant herein shall apply to each of its subsidiaries,
           successors, and assigns, engaged in the production of pipe. and to each of its officers, directors. agents. and
           employees. and to each person acting, or claiming to act. under, through or for such defendant.
           [ Agroements Terminated)

                                                                    IV.

           The lease-license agreements. as defined in this judgment, are, and each of them is. hereby terminated; and the
           defendants are hereby jointly and severamy enjoined and restrained from any further performance in whole or
           in part of such lease-license agreements. and from any further perfonnance of any of the obligations assumed
           under or in furtherance of any such agreements. The defendants are hereby jointly and severally enjoined and
           restrained from directly or indirectly, maintaining, reinstating or enforcing such lease-license agreements.
           [ Acts Enjoined)

                                                                    V.

           The defendants herein are individually and jointly restrained from conditioning:
           1) a license or immunity granted under any patent;
           2) a disclosure made of technical infonnation or data: or
           3) a sale or lease made of machines; for the manufacture of pipe, upon the requirement that the other party to
           such trans action shall agree:
           a) to request or accept a license or immunity under any other patent owned or controlled by any defendant;
           b) to pay royalties under any patent or patents which are unused by said other party;
           c) not to challenge the validity of any patent or patents owned or controlled by any defendants:


           @2018 CCH lncorporared and irs affil/ares and licensors. Al/ riglns reserved.
           Subjecr ro Terms & Condlcions: lmp:/iresearchhelp.cch.comlUcense Agreemem.hun
                                                                       2




                                                                  A-32
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 34 of 303 PageID: 62




           d) to manuracture only pipe of specified kinds and sizes or to manufacture only pipe covered by specified patent
           or paten!s or the production of which is covered by specified patent or paten!s;
           e) to adopt and to use trademarks or lrade names owned or controlled by any defendant;
           f) to maintain standards, grades or qualities of pipe prescribed or suggested by any defendant;
           g) not to manufacture pipe on machines not leased or sold by defendant
           h) to buy or lease from any defendant any other machines for the manufacture of pipe;
           i) not to buy or lease machines, for the manufacture of pipe. manufactured by other lhan any defendant;
           i) to cross-license or assign any patent, or patents. or to disclose technical information or data, owned or
           controlled by said other party, to any defendant;
           k) to maintain or adhere to prices or price ranges. or other terms and conditions of sale. for pipe;
           I) to maintain or adhere to any restrictions as to quantity of pipe produced:
           m) to maintain or adhere to any restrictions which limit the exportation of pipe from the United States, its
           territories. or possessions. or which Ii mil the market or territories in which pipe may be sold or distributed in the
           United States.

                                                                        VI.

           The defendants are severally and jointly restrained from entering into. executing, maintaining or adhering to, any
           contract. agreement. understanding or arrangement with any manufacturer of pipe;
           a) to restrict. allocate or limit production of pipe;
           b) to allocate customers. markets or fields for the manufacture, sale or distribution of pipe in the United States. its
           territories or possessions:
           c) to fix. determine, maintain or adhere   to prices or other terms or conditions of sale of pipe:
           d) to prohibit or restrict the sale of pipe for export from or import into the United States. its territories or
           possessions;
           e) to limit or attempt to limit the manufacture of pipe   to any specified standards. grades or qualities;
           f) to pmvide for the inspection of any records, files or other documents and papers of any manufacturer of pipe
           except that an independent public accountant may be employed for the purpose of determining amounts of
           royalties or rentals due.

                                                                       VII.

           Defendant USP is hereby enjoined and restrained from hereatter acquiring. or holding after such acquisition.
           any interest in the assets or capital stock of any other person engaged in manufacturing and in selling pipe, or
           machines for the manufacture of pipe, where such acquisition substantially lessens competition or tends to creat
           a monopoly in the manufacture and sale of pipe.
           rTitle To Be Conveyed]
                                                                       VIII.

           Defendant USP is hereby ordered and directed to convey, within sixty (60) days from date of entry of this
           judgment and without further consideration. or conditions, legal title to any USP machines. now in possession of
           any other persons under /ease-license agreements with defendant USP, to such other persons.
           [ Dedication To Public]

                                                                        IX.



           @2018 CCH lncOIJ)Orared and ils affiliares and licensors. All righrs reserved.
           Subjecr ro Terms & Condmons: /Jup:llresearchhelp.cch.com/Lice11se Agreemem.hun
                                                                         3




                                                                      A-33
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 35 of 303 PageID: 63




          Defendant USP is hereby Ot"dered and directed to dedicate to the public, within thirty (30) days from the date of
          entry of this judgment all of the USP patents listed in Exhibit A.
          [ Urenses To Be Made Available)
          Upon the grant of a license or immunity under any patent. for the manufacture of pipe, acquired by any
          defendant within a period of three (3) years from the date of entry of this judgment a license of immunity under
          such patent shall be available to any other applicant on non-discriminatory terms.
          [ Inspection for Compliance Purposes]

                                                                    XI.

          For the purpose of securing compliance with this judgment and for no other purr pose, duly authorized
          representatives of the Department of Justice shall, upon written request of the Attorney General or an Assistant
          AttOt"OOy General, and upon reasonable notice to any defendant herein made to the principal office of such
          defendant be permitted, subject to any legally recognized privilege, {1) access during the office hours of said
          defendant to all books, ledgers, accounts, correspondence, memoranda and other records and documents in
          the possession or under the control of said defendant. relating to any of the matters contained in this judgment.
          and {2) subject to the reasonable convenience of said defendant and without restraint or interference from it,
          to interview officers or employees of such defendant. who may have counsel present. regarding such matters.
          Upon written request of the Attorney General, or an Assistant AttOt"OOy General, on reasonable notice to any
          defendant herein made to its principal office. such defendant shall submit such reports as might from time to time
          be reasonably necessary to the enforcement of this judgment. provided however that no information obtained by
          the means provided in this Section XI shall be divulged by the Department of Justice to any person other than a
          duly authorized representative of the Department of Justice, except in the course of legal proceedings to which
          the United States is a party for the purpose of securing compliance with this judgment Of" as otherwise required
          by law.
          I Jurisdiction Retained]
                                                                   Xll.

          Jurisdiction of this action is retained by this Court for the purpose of enabling any of the parties to this judgment
          to apply to the Court any time for, and for the Court to make, such further Ot"ders or directions as may be
          necessary or appropriate for the construction or carrying out of this judgment. for the modification thereof. or fOt"
          the enforcement of compliance therewith, and for punishment of violations thereof.
                                                                Exhibit A
          Patent No.              Inventor                          Title                 Date
          1,833.025         Langenberg. F. C. MethOd for Hardening the Inn&              Nov.24.1931
                                              Surface of Cylindrical Mela! Bodies
          1,834.128         Langenberg, F. C. Method and Apparatus for lmprcwin,g          o.ic. 1. 19-31
                                              the Texture of HOIIOW Metal Bodies
          1,845.127         Clark, S. B.      Con·,eyor Mechanism                         Feb. 11:i. 1932
          1,849.072         Clark, S. B.      Runner Trough t« Ceottifugal Casting        Mar. 15. 19'32
                                              Machines.
          1,856.863         Clark, S. B.      P,pe Annea11119 Furnace                     May 3. 1932
          1,866.874         Langenberg, F. C. Manufaclute of Cenlrifugal Pipe Molds       May3.1932
          1,856.800         Stokes. D. B.     Pi!l<'l Joint Paci<.ing                     May3.1932
          1,890.498         Daniel. R. E.     Runway IOI' Pipes                          Doc. 13. 1932
                            Haugh\O!i, R. K.
                            Clark. S. B.
          1,697.631         Clark. S. B.      Me!Md !Of Casting Pipes                     Fab. 14. 1933
          1,899.383         Clark, S. B.      Cootrifugal Pipa Casling Apparatus          F!lb.28. 1933
          1,003220          Lemart. L. T.     Flange Protector                            Mar. 28. 1933


          @1018 CCH Incorporated and ils affiliates and fice11sors. All rig/Jrs reserved.
          Subject ro Terms & Condilions: hrrp.:!lresearchhelp.cc/J.com/LicellSe AareemenLhun

                                                                     '



                                                                  A-34
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 36 of 303 PageID: 64




                    U.S. v. ALLEGHENY LUDLUM STEEL CORP., ET AL.
                                       Civil No.: 4583
                                Year Judgment Entered: 1948




                                        A-35
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 37 of 303 PageID: 65




           Trade Regulation Reporter -Trade Cases (1932 -1992), United States v.
           Allegheny Ludlum Steel Corporation, et al., U.S. District Court, D. New
           Jersey, 1948-1949 Trade Cases 1(62,330, (Oct. 25, 1948)
           Click lo open document in a browser
           United States v. Allegheny Ludlum Steel Corporation, et al.
           1948-1949 Trade Cases ,r62,330. U.S. District Court, D. New Jersey. Civil No. 4583. October 25, 1948.

                                                        Sherman Antitrust Act
           Consent Judgment-Agreements in Restraint ofTrad.-Acts Enjoined.-A consent judgment entered
           in a civil suit charging 18 stainless steel companies with entering into a combination in restraint of
           trade in violation of the Sherman Act enjoins defendants from: entering into agreements to fix, maintain,
           determine or adhere to prices or other terms of sale; printing, publishing, circulating, quoting or using
           any prices, price lists, discounts, differentials of any other term or condition of sale to be required of
           others in connection with the purchase or sale of stainless steel products pursuant to or resulting from
           any agreement or plan among defendants; conferring as to prices or extras to be quoted or charged to
           others for stainless steel products; preparing, circulating, exchanging or using uadvance information"
           or any other information concerning prices and conditions of sale; publishing, quoting or charging
           prices on any basis other than (1) F.O.B. at the actual place of manufacture or origin of shipment, or
           (2) on a basis which at destination at no time shall be higher than the F.O.B. price at the actual place
           of manufacture or origin of shipment, plus actual transportation and other delivery charges, with every
           purchaser having an option to purchase F .O.B. at the actual place of manufacture or origin of shipment.
           A defendant is ordered to grant to any applicant a non-41xclusive license under certain patents at
           reasonable and non-discriminatory royalties, and a nonexclusive grant of immunity from suit under any
           foreign patents owned or controlled by that defendant corresponding to the domestic patents.
           For plaintiff: Herbert A. Bergson, Assistant Attorney General; Isaiah Matlack, United States Attorney: Manuel M.
           Gorman, Sigmund Timberg, J. Francis Hayden. Samuel Flatow. Special Assistants to the Attorney General.
           For defendants: Carpenter. Gilmour & Dwyer. James S. Carpenter. Jr.: S1ryker. & Homer, Stryker; John A.
           Hartpence: Pitney Hardin Ward & Brennan, Charles B. Hardin: C. Laud; Riker. Marsh & Scherer, Riker, Emery &
           Danzig: Cravalh, Swaine & Moore. Hoyt A. Moore; Minion & Dinsmore. V. Lane.

                                                              Final Judgrn&nt

           The complainant. the United States of America. having filed a complaint herein on January 19, 1945: the
           defendants having appeared and filed their answers to such complaint, denying the substantive allegations
           thereof: plaintiff and the defendants. by their attorneys herein, having severally consented to the entry of this final
           judgment herein. without any trial or adjudication of any issue of fact or law herein. and without an admission by
           any party in respect of any such issue;
           Now. therefore, before any testimony has been taken herein and w~hout trial or adjudication of any issue of fact
           or law herein. and upon the consent of p(aintiff and each of the defendants, it is hereby
           ORDERED. ADJUDGED and DECREED as follows:
           [ Jurisdiction]



           That this Court has jurisdiction of the subject matter herein and of all the parties hereto: that the complaint states
           a cause of action against each of the defendants herein under Section 1 of the Act of Congress of July 2, 1890,
           entitled "An Act to Protect Trade and Commerce Against Unlawful Restraints and Monopolies·. as amended.


           @2018 CCH Jncorporared and tcs affiliates and /icensors. All righrs reserved.
           Subjecr ro Terms & Condilions: hrrp:/iresearchlle/p.cch.comlUcense AgreemenLlmn
                                                                      1




                                                                  A-36
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 38 of 303 PageID: 66




          II

                                                                Definitions

          As used in this judgment the term:(a) "Stainless steel" means a steel with high corrosion or heat resistant
          qualities, or both such qualities, which coosists of an alloy of iron and chromium (known as straight chrome
          stainless steel), or of an alloy of iron and both chromium and nickel (known as chrome nickel stainless steel),
          with or without the addition of supplementary alloying agents, such as molybdenum, columbium, titanium.
          selenium, and others.
          (b) ·stainless steel products· means bars, double bevels, single bevels. ingots. wire. structural, plates. sheets,
          hot rolled strip, cold rolled strip. billets and similar products made of stainless steel;
          (c)"Free machining patents" means United States Letters Patent Nos. 1,835,960, 1,846.140, 1,961.777,
          2,009,713, and any division, continuation, reissue or ex1eosioo thereof and any additional patents or patent rights
          covering or pertaining to improvements upoo the inventions. processes, methods or apparatus covered by the
          aforementioned patents. or any divisioo, cootinuation, reissue or extension thereof.


                                                                    '"
          Reference to any defendant herein sha~ be deemed in each case to include the directors, officers, employees,
          agents, successors and assigns of that defendant. and any wholly owned or controlled subsidiary thereof, and
          any person acting or claiming to act under. through, or for them or any of them.
          [ Acts EnjoinedJ

                                                                    IV

          Each of the defendants is individualty restrained and enjoined from:
          (a) Entering into, creating, periorming or giving effect to any contract, agreement, understanding, plan or
          program among or with any of the defendants ( 1 ) to fix, maintain, determine or adhere to prices. discounts,
          charges, differentials, including freight rate factors or applicators, or terms or condi1ions of sale to be quoted or
          charged to or required of others in the purchase or sale of any stainless steel products; (2) to establish. enforce,
          provide or use any price list. extra list, base price list or any classification of stainless steel products into base
          prices and extras, or activities in connection therewith; or {3) to use, enforce, or adhere to any formula or any
          designated means or source for determining prices. charges, discounts. classifications as base price or extras,
          or any other element or term. condition or differential, including freight rate factors or applicators. in connection
          with the sale or pricing of stainless steel products to others;
          (b) Printing, publishing, circulating, quoting or using any prices, price lists. or ex1ra lists, cash or courtesy
          discounts, transportation charges. differentials, including freight rate factors or appijcafors, or any other tenm
          or condition of sale to be quoted or charged to, or required of. others for or in coonectioo with, the purchase or
          sale of stainless steel products pursuant to or resulting from any agreement or understanding, plan or program
          among or with any of the defendants;
          (c) Cooferring or consulting as to or discussing prices or extras to be quoted or charged to others for stainless
          steel products or any terms or conditions of sale thereof at any meeting of representatives of any of the
          defendants. or by any correspondence or communications among or with any of the defendants and from
          exchanging among or with any of the defendants any information as to prices. extras, or differentials including
          freight rate factors or applicators to be quoted or charged to. or required of. others for stainless steel products or
          any proposed terms or cooditions for sale to others of such products;
          (d) Preparing. circulating. exchanging or using so-called A. I. s, or Advance In formation. or any other information
          concerning the prices and terms or conditions of sale which any defendant proposes or intends to quote on a bid
          to any prospective purchaser. or has quoted or charged to any purchaser on a bid, for any sale of stainless steel
          products. or to disclose to any oompetitor bids or quotations made to others for stainless steel products;


          @2018 CCH lncorporaced and ils affll/ares and ficensors. All righis reserved.
          Subjecr m Terms & Condftio{ls: hrrp:llresearchhelp.cch.corn1ucense Agreementhm1
                                                                     2




                                                                  A-37
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 39 of 303 PageID: 67




          (e) Compiling, printing, publishing or circulating as defendant's list of prices for stainless steel products. or as
          defendant's list of extras, or as terms and conditions of sale. for stainless steel products any prices, extras. or
          terms or conditions of sale applicable to any type or grade of stain less steel or stainless steel products not now
          or are hereafter being manufactured. sold or ofered for sale by such defendant or any affiliated company;
          (f) Publishing, printing, quoting or charging prices for stainless steel products on any basis other than (1) F. 0. B.
          at the actual place of manufacture or origin of shipment of said products. or (2) on a basis, which at destination
          at no time shall be higher than the F. 0. B. price at the actual place of manufacture or origin of shipment of
          said products plus actual transportation and other delivery charges, with every purchaser having an option to
          purchase F. 0. B. at the actual place of manufacture or origin of the shipment of said products;
          (g) Instituting or threatening to institute, or maintaining any suit, counterclaim or proceeding, judicial or
          administrative, for infringement of any free machining patent. alleged to have occurred prior to the date of the
          entry of this judgment.
          [ Patent Ucensing]

                                                                    V

          Defendant. The Carpenter Steel Company, its officers, directors. agents, employees. successors and assigns,
          are hereby ordered and directed:
          (a) To grant to any applicant upon each written request therefore a non-exclusive license to manufacture. use
          and sell under any one or more free machining patents without any condition or restriction what so ever except
          ( 1) a reasonable and non<liscriminatory royalty may be charged and co~ectecl. and (2} where such royalty is
          charged, provision may be made for inspeclion of the books and records of the licensee by an independent
          auditor who may report to the defendant licensor only the amount of royalty due and payable and no other
          information:
          To grant to any applicant making written request therefore to the extent that the defendant, The Carpenter Steel
          Company has or acquires the power to do so, a nonexclusive grant of immunity from suit under any foreign
          patents owned or controlled by defendant. The Carpenter Steel Company, corresponding to free ma chining
          patents, to import into and sell or use and lo have imported. sold or used in any country, products made in the
          United Stales. without any condition or restriction whatsoever, exoept that a reasonable and non-discriminatory
          royalty may be charged and collected, and where such royalty is charged, prollision may be made for inspection
          of the books and records of the lioensee by an independent auditor who may report to the defendant licensor
          only the amount of royalty due and payable and no other information:
          (c) To include in each license issued pursuant to this Section V, a provision under which the licensee may cancel
          such license any time after one year from the date of issuance of such license.
          [ Webl>-Pomerone Act]

                                                                    VI

          Nothing in this judgment shall have any effect with respect to activities or operations, authorized or permitted by
          the Act al Congress of April 10, 1918. commonly called the Webb-Pomerene Act.
          [ Practices, Proceedings Not Affected]

                                                                   VII

          Nothing contained herein shall be deemed to adjudicate the legality of any act or pracfioe not prohibited herein,
          nor to bar or affect any proceeding under any law of the United States involving or relating to any act or practice
          not prohibited herein.
          [ Inspection for Compliance Purposes]

                                                                   VR/

          ©2018 CCH lncOIJ)orared and irs affiliares and /icensors. All righrs reserved.
          Subjecr ro Terms & Condiiions: hnp:l!researchllelp.cch.comil.icense Agreemem.hm1
                                                                    3




                                                                 A-38
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 40 of 303 PageID: 68




          For the purpose of securing compliance with this judgment authorized representatives of the Department
          of Justice shall. oo written request of the Attorney General, or an Assistant Attorney General, be permitted,
          subject to any legally recognized privilege, (1) upon reasonable notice to any defendant corporation made
          to its principal office, reasonable access, during the office hours of such defendant. to all books. ledgers,
          accounts, correspondence, memoranda and other records and documents in the possession or under the
          control of such defendant, relating to any matters contained in this judgment, and (2) subject to the reasonable
          convenience of the defendants and without restraint or interterence from the defendants, to interview officers or
          employees of the defendants, who may have counsel present. regarding any such matters, and (3) upon any
          such request said defendants shall submit such reports with respect to the licensing of stainless steel patents as
          may from time to time be appropriate for the purpose of enforcement of this judgment; Provided, however, that
          information obtained by the means permitted in this paragraph shall not be divulged by any representatives of
          the Department of Justice to any person other than a duly authorized representative of the Department of Justice
          except in the course of legal proceeding for the purpose of securing compliance with this judgment in which the
          United States is a party or as otherwise required by law.
          [ Jurisdiction Retained)

                                                                    JX

          Jurisdiction of this cause is retained for the purpose of enabling any of the parties to this judgment to apply to the
          Court at any time for such further orders and directions as may be necessary Of appropriate for the construction
          or carrying out of this judgment, for the modification of any of the provisions thereof or the enforcement of
          compliance therewith and for the punishment of violations thereof;




          ©2018 CCH Jncorporaced and ils affiliaces and ficensors. All righcs reserved.
          Subject w Terms & Conditioos: hrrp:/lresearchhe/p.cch.com/Ucense Agreemem.hun

                                                                    '



                                                                  A-39
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 41 of 303 PageID: 69




                       U.S. v. SAND SPUN PA TENTS CORP., ET AL.
                                      Civil No.: 125-49
                                Year Judgment Entered: 1949




                                         A-40
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 42 of 303 PageID: 70




           Trade Regulation Reporter-Trade Cases (1932-1992), United States
           v. Sand Spun Patents Corporation, American Cast Iron Pipe Company,
           Florence Pipe Foundry and Machine Company, and Warren Foundry &
           Pipe Corporation., U.S. District Court, D. New Jersey, 1948-1949 Trade
           Cases 162,462,462 F. Supp.1321, (Jul. 22, 1949)
           Click to open document in a browser
           United States v. Sand Spun Patents Corporalioo, American Cast Iron Pipe Company, Florence Pipe Foundry
           and Machine Company, and Warren Foundry & Pipe Corporation.
           1948-1949 Trade Cases ,r62.462. U.S. District Court D. New Jersey. Civil Action No. 12549. Filed July 22,
           1949. 462 FSupp 1321

                                                        Sherman Antitrust Act
           Pressure Pipe Industry-Consent Judgment-Patent Holding Company Ordered Dissolved. -In a civil
           suit charging conspiracy to monopolize and 111straln trade in the cast iron pressure pipe industry, four
           corporations consented to a judgment which ordered a patent holding company dissolved after it had
           dedicated its patents to the public. The decree also terminated patent license agreements to limit the
           production, grades and quality of pipe. The companies were enjoined from entering any contract which
           would allocate customers or markets, restrict the import or export of pipe, or condition a license upon
           the understanding that the licensee not engage in research.
           For the plaintiff: Herbert A. Bergson, Assistant Attorney General: Alfred E. Modarelli. United Stales, Attorney.
           by John J. Barry. Morton H. Steinberg, Sigmund Tlmberg, Special Assistants to the Attorney General; Maurice
           Silverman, Special Attomev.

                                                              Final Judgment

           FORMAN, District Judge: Plaintiff. the United Stales of America. having filed its complaint herein oo the 16th day
           of Februaiy, 1949; the defendants having appeared and filed their answers herein to the complaint, denying the
           substantive allegations thereof; and all parties hereto by their attorneys herein having severally consented to
           the entJy of this final judgment herein without trial or adjudication of any issue of fact or law herein. and without
           admission by any party in respect of any such issue;
           Now. therefore. before any testimony has been taken herein, and without trial or adjudication of any issue of fact
           or law herein. and upon consent of all parties hereto, it is here by
           Ordered, Adjudged and Decreed as follows:
           I
           The Court has jurisdiction of the subject matter herein and of all of the parties to this judgment. and the complaint
           states a cause of action against the defendants. and each of them, under Section 1 ol the Act of Congress of
           July 2. 1890. entitled ·An Act to Protect Trade and Commerce Against Unlawful Restraints and Monopolies: as
           amended, commonly known as the Sherman Act (15 U.S. C. Sec. 1)
           I Terms Defined)
           II
           As used in this judgment, the following terms have the meaning assigned respec.tively to them below:
           A) ·sand Spun· means the defendant Sand Spun Patents Corporation;




           ©2018 CCH lncorporared and ils affi/iares and /fcensors. All righrs rese,ve<J.
           Subjecr ro Terms & Condirions: hup:!lreseaFc/Jhelp.cch.com/License Agreementhun
                                                                      1




                                                                  A-41
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 43 of 303 PageID: 71




           B) ·ucense agreements" means each. every and all agreements and contracts, existing and by the terms lhereof
           in full force and effect as of the date of this judgment, between defendant Sand. Spun and other defendants,
           whereby licenses have been granted to manufacture, use and sell pipe under Sand Spun patents;
           C) "Pipe" means centrifugally cast cast iron pressure pipe for use in the conveyance of liquids and gases under
           pressure;
           D) "Patent" or ·patents" means United States Letters Patent and all reissues and extensions thereof;
           E) "Sand Spun patents" means the United States Letters Patent and applications therefor, listed in Exhibit A
           attached hereto and made a part hereof, all of which are owned by Sand Spun.
           [ Application of Judgmenq
           Ill
           The provisions of this judgment applicable to any defendant herein shall apply to each of its subsidiaries,
           successors, and assigns engaged in the production of pipe, and lo each of its officers, directors, agents. and
           employees, and to each person acting under. through or for such defendant
           [ Termination of Ucense Agreements]
           IV
           The license agreements, as defined in this judgment, are. and each of them is, hereby terminated: and the
           defendants are hereby jointly and severally enjoined and restrained from any further performance in whole or in
           part of such license agreements. and from any further performance of any of the obligations assumed under or
           in furtherance of any such agreements. The defendants are hereby Jointly and severally enjoined and restrained
           from. directly or indirectly. maintaining, reinstating or enforcing such license agreements.
           [ Attaching Conditions to Ucense Enjoined]
           V
           The defendants herein are individually and jointly restrained from conditioning:
           ( 1) a license or immunity granted under any patent or
           (2) a disdosure made of technical in formation or data; for the manufacture of pipe, upon the requirement. that
           the other party to such transaction shall agree:
           (a)   to manufacture only pipe of specified kinds and sizes;
           (b)   to maintain any standards. grades or qualities of pipe:
           (c) to cross license or assign any patent or patents or any inventions, or to disdose technical information or data
           developed. owned or controlled by said other party in any defendant:
           (d) not to dispose of any invention. patent. mechanical device or process with out first offering it to any
           defendant;
           (e) not to engage in research or not to investigate or develop any invention, process, product. machine.
           mechanical device or any plan or method of manufacture. or to engage in any such research. investigation,
           or development only with the permission of any other person, or to forego any such research. investigation. or
           development if any other person agrees to undertake it
           (f) lo maintain or adhere to any restrictions as to quantity of pipe produced;
           (g) To pay a greater per tonnage or any other per unit royalty on any quantity of pipe produced than is provided
           for any smaller quantity;
           (h)   to maintain or adhere to any restrictions which limit the export of pipe from the United States;
           (i) to pay any charge. royalty. or rental for the use of patents on pipe. based on the number of machines used in
           manufacturing such pipe:


           @2018 CCH lncorpo1ared and irs affiliares and licensors. All righrs rese,ved.
           Subject ro Tenns & Condirions: hrw:l!researchhe/p.cch.com!Ucense Agreemenihmi
                                                                       2




                                                                    A-42
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 44 of 303 PageID: 72




          (j) to sell any machine, mechanical device or other property, the sale of which. to such other party has either
          been consummated, or, if not coos um mated, has been initiated by a person other than the granting or disclosing
          defendant. at the direction of, or only after first offering it to, any defendant. or only to specified persons;
          (k) to assign only upon the consent of any person other than the licensor or only as an appurtenance to other
          property not related to the use of any such license or immunity.
          [ Restrictive Contracts Enjoined!
          VI
          The defendants are severally and jointly restrained from entering into, executing, maintaining or adhering to any
          contract. agreement, understanding or arrangement. directly or indirectly, with any manufacturer of pipe;
          (a)    to control, restrict, or allocate the production or distribution of pipe;
          (bl to allocate customers, markets or fields for the manufacture. sale or distribution of pipe in the United States,
          its territories or possessions;
          (c) to prohibit or restrict the sale of pipe for export from or import into the United States, its territories or
           possessions;
          (d) to restrict or attempt to restrict the manufacture of pipe    to any specified standards, sizes, grades or qualities;
          (e) to assign exdusive rights to patents.      not in existence at the time of assignment. relating to the production of
          pipe;
          (f) lo provide for the inspection of any records, files or other documents and papers of any manufacturer of pipe,
          except that an independent public accountant may be em ployed for the purpose of determining amounts of
          royalties or rentals due.
          [ Dissolution Ordered]
          VII
          Defendant Sand Spun is ordered to be dissolved within sixty (60) days from the date of entry of this judgment.
          There shall within ten (10) days after such dissolution be delivered to the Court. after notice to the Attorney
          General. adequate proof of such dissolution.
          [ Dedication of Patents Orderedj
          VIII
          Defendant Sand Spun is hereby ordered and directed to dedicate to the public. withing thirty (30) days from the
          date of entry of this judgment, all of the Sand Spun patents listed in Exhibit A.
          [ For Pu,poses of Compliance]
          IX
          For the purpose of securing compliance with this judgment and for no other purpose. duly authorized
          representatives of the Department of Justice shall, upon written request of the Attorney General or an Assistant
          Attorney General, and upon reasonable notice to any defendant herein made to the principal office of such
          defendant be permitted, subject to any legally recognized privilege, (1) access during the office hours of said
          defendant to a II books, ledgers, accounts. correspondence, memoranda and other records and documents in
          the possession or under the control of said defendant. relating to any of the matters contained in this judgment.
          and (2) subject to the reasonable convenience of said defendant and without restraint or interference from it,
          to interview officers or employees of such defendant. who may have counsel present, regardifl!;! such matters.
          Upon written request of the Attorney General, or an Assistant Attorney General. on reasonable notice to any
          defendant herein made to its principal office. such defendant shall submit such reports as might from time to time
          be reasonably necessary to the enforcement of this judgment. No information obtained by the means provided
          in this Seclion shall be divulged by the Department of Justice to any person other than a duly authorized



          ©1018 CCH lncorporared and irs afflliares and lice11sors. All righrs reserved.
          Subject m Terms & Condiii011s: 1Jrrp:llresearchhelp.cch.com1License Agreeme11L11m1
                                                                           3




                                                                       A-43
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 45 of 303 PageID: 73




          representative of the Department of Justice except in the course of legal proceedings to which the United States
          is a party for the purpose of securing compliance with this judgment or as otherwise required by law.
          [ Jun·saicfun Retained]
          X
          Jurisdiction of this action is retained by this Court for the purpose of enabling any of the parties to this judgment
          to apply to the Court at any time for, and for the Court to make, such further orders or directions as may be
          necessary or appropriate for the construction or carrying out of this judgment. for the modification or termination
          of any of the provisions thereof. or for the enforcement of compliance therewith. and for punishment of violations
          thereof.
                                                     Exhibit"A"
          Number                     Dahl        lr1Y81llot                                Titl8
          1,873.176                 8123/32      Clarence D. Barr              Flask&
          1,873.227                 8/23/32      Murphy D. Smith               Booy Pattern E,:Jradors
          1,906,511                  512133      Clarence D. Barr              Chatg,ng Machine,s
                                                 S!!lphen D. Moxley
                                                 Frank S. Houghton
          1,916.296                  714/33      Clarence D. Barr              Centrifugal Casbng Maci'lines
          1,927.467                 9/19133      S!!lphan D. Moxley            Centrifugal Casbng MachintJoS
                                                 Wailer Moreran
          1,958.672                 5115/34      w. 0.Mooro                    Centrifugal Casting Machine
                                                 Waller Morgan                 and Melhoos
          1,959.227                 5115134      Clarence D. Barr              Sarni Ramming Equipment
                                                 Stephen D. Moxley             Stations tor Fla:sl<s
          1,960,366                 5!'29134     Clarence D. Batr              Apparatus for Freeing and
                                                 Stephen D. Moxley             RemoWlg HOiiow CaSfings
                                                 Jacob L. Cooper               from Flasks
          1,983.431                 1214134      Clarence D. Barr              Centrifugal Casbng Machines
                                                 Stephen D. Moxley             for Casting Hollow Metal
                                                                               Bodies
          2,015.776                 10/1135      Clarence D. Barr              Charging, Weighin,g and
                                                 Stephen D. Moxley             Controlling Mecharnsm for
                                                                               Casting Machines
          2,043,956                  6,19/36     LOIJiS A. Camtlr'Ota          Improvement in Centrifugal
                                                                               Casting Maehines
          1,887.951                 2/14/33      Louis A. Camerola             MethOds and Apparatus for
                                                                               Blasting Pipe
          1,902.301                 3.121133     Louis A. Carrlilrola          Chud<.s for Centrifugal
                                                                               Casting Maehines
          1,911.100                 5/2:3/33     Louis A. Camerola             Flask Handling Apparatus
          1,912.361                  6/6133      Louis A. Camero!a             Mold O.Sintegrating Stations
          1,919,198                 7125133      Louis A. Camerola             Conveyors for Cylincltical
                                                                               Obf8c!s
          1,926.034                 9/12133      Louis A. Comercta             Stuffing Boxes for Blow
                                                                               Pipes
          1,836.378                 11!21133     LOLJ1S   A. Comero!a          Cerlrifugal Cas~ng
                                                                               Apparatus
          1,944.166                 1!'.2:3/34   Lo1.as A. Comerota            Centrifugal Casting
                                                                               Machines.




          ©2018 CCH lncorporared and ils affiliares and licensors. Arr righrs reserved.
          Subjecr ro Terms & Condifions: hup:llresearchhelp.cch.com/License Agreementhm1
                                                                         "




                                                                        A-44
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 46 of 303 PageID: 74




                      U.S. v. WESTINGHOUSE ELECTRIC, ET AL.
                                      Civil No.: 5152
                               Year Judgment Entered: 1953




                                      A-45
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 47 of 303 PageID: 75




                                    Civil Action Uo. !,1$2




                           rn 7ffil u:urco 8IH3:: DI$1f;:J::7 CCU,,'.l
                             ro:i clfil n:3·r:llCT a! ;.B:' · Je:BsE:t




                                 ttl!T.i!J E'!:'i.!ES (¥ ;.st±::Uct.,
                                             l'IJ.IHl'l!'F •


                                                   7,



                          'i1S1L~)HCUSJ1 !':ill c·r:uc &. t. :lil?,to'Il.l:i.l.I,
                             CCl•.'.FAifl :'.iD '1:3TIJIJ!i0-cE U.l'l::7.1:lC
                                     Ic!'r;;;::1lf.7!Grl.l.1 C(\:J\Ul!,
                                                  ,it.•
                                               llE:'l.     ;rrs •




                                        vrnn     JtlOO. £il1'




                                                          A-46
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 48 of 303 PageID: 76




                                  "·                                                                C;:'lIL !.C'rJO?l
                                                                                                       ilO+ 5152
                ~'1IFG1lG.-~ :L:J:'I.~C f'~ :t.IL.'i.-:<,ti.GW~=:.1}1:i
               cc~·' ~l ~:aD :~::STL:.a:i!:!C.JE::: 1BCTn1r:;
               Ji!t~+~}l:. ·:ri,:.i:J L i: ;lj>,\_i'"f,




               llerein     c,r,   April 12; l')t:5, -'Nl ':.r<1 dcfen&ntis b.;rein tavi:tf; arpear8d

               I\Dd fil~d Weir ;;ni;.rer3 tc U-.a Crmpl;;,int                   dt,trJ1:'<!,   ~he ~ub.staat,1'Je




                                                                     I,

                       Th,. Co,rrt h9.s JuriB,iiction of the a:.1bj,.,ct rra ';wr ne"'in .3r..:! or
               all tr,:i ;iuties t,;reto,                 7M Cro,plafot. vi: Ar,r!l 12, 191.6, st.iw.s "


               Con;;res~ of July 2; JJ50, entJ.tl<!d                 11   ,b Act +..o Pro:<Jd: !n:&! ;,.-vl

               Co:=roe Ae;~:\nst l;nlsl{f\il :leatrsin';.e ar>i ~'.or.-~p:,)i~c," corr,;,:-m.ly kn=n




                                                                              A-47
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 49 of 303 PageID: 77




                                                                                    lJ.

                      !!'or tt..e purpceie;, •)f ttis ,Ml).Jli;n+,,

                      (a)          ltf;.:;stitiglim~s,;;" sh&ll l'.llo•n the tl(,,.!,ood,rnt ·.;eslillghouse lll.:,ctr1c

              .L M.~1tnJ;ict.1.,.rh 1e; CDJ1r.;11:)-,. -nr:.::.h ~ 1~nn~ of M~'Jt} c:!'f~ct.ivt: ~ J.~J 19LS,

              ~   0';4,.   th>$ "''>15tine;hr,,i.:;:"A ?.:.cr::·:.:.r.. ic Corp01\:ttiot1.

                      (b)          11 Totern5:,i-0:-~al" ~hrJ:l                  ne;:rn     t.t1e Cr.?.fe~~nt rlleatir~bhcuse                 B'.:.i:::ct.rir;.

              r.nternatior;.:;1:;, C~flY+

                      (c:)         11 ~ect1~:cfil. ec,_·~~!1.t@ shall ~:n .cai:hlnt:.Jj a9pilr.1tu.s,

              rl.cvi::e.=, ;;ir-c·.litc., r..'.i~rll!l ::1~ r,r:::,co:3z~s rc!..:lti~:.; lo t:U:: gu::e!'.!tic~1,

              t.ran.?.rission; dist.rf::riJ.i.i•::,:r. er uti!;:zation. of elact;-11:: et1t-Jr.;y oxce~it

              elt!ttrle laitQ~, radio ,:::id c::;rurunic.nti.ans ;..ppar.:i.tus:, c.::blo 2 X, .. r.zy

              .&pp.1retusJ elewto~e =.oi cort.a.1n 0U1cr specia:lJ;ted .:ppar-.::.tu!:~                                                      !w..ectri·::al

              t1qu1pitl!'ot' !.n~luf.k: ~ gem ra ~. .,::--n 1 tre.Hsf .::irn-cr-s 1;1.ri!'l :a,,rt ti:~hg~1;;ir-, Ii~ :;e;itbl

              fc"r t;m g\-:ra~tii:m -:rd dl:;=i: r-ibution or ~le.:.trlc e!1B1'6Y; rrr.,tor$ of
                                                                   0




              ur~r.1J:1 t.~s uh1Cli                   !81''18    as     tJ-..e    lh'7l.lrt:i3:'S   of pc.,..rcr fer o"'J-..ct" L:.<ltJ.strle!:! i-

              i1JJtor-s1 :ug;t,.,t~J 5'rli'!.ct..cr,:, and. E"i.e~tirq; tileroc::it.s for i..~?rporr1ti~ i..L

              1>tb!!r r.anu£~cb1r<3d. pred:i:;t~J and e:..C-i::tr::.cal ~p.plia'.!"..ces auch as f~ns .:r:.d

              <:oollng       Or'    hna.t,:in;:; d,.rrj(!!'.":5 far dc!ll'!:,est.ic mse.

                      (rl}         "Patents .se~irod f!"Cr., SierH);o.5'rl ~r~lJ rr.e.zn .in~.r l-'4tc.nt.~,

              pa.te:it sn·lic!l.t!.oJ~5 1 or :--iJ!'.t!I to grant l:icr:::..::;n::; ·c.t.lor                               fb.':J:?r;.";.~   or

              1-iJWnt ~Prl1t:1t:or)£., d!..r,.!cted to electrii::.:t} eqJti~n~ find f'>Jrgt.oforo



              Sif:lrr)?!:1:s & H"s.lsk= A.G., r.c.rrr.1C. ae co-cona;drr..t.qr-.:; in the Ck·::l))la;i.rit 1

              a:"rl .:10011 in :l•l4-! a:.:.l
                                     1                   t'C.L!l!it..te!!i.,     d1Yi.a.:k1ns, conti:n:;.tiQfl.9                  0::-   ex~a:tsiO!l!:

              O!' ~aid ~:-a.tents,           <d::_d    n:.:; t~--:.l-1'.":nt.~ wEic:'.h       '.f.l1j 1BRue     u.pc-n ~'fti.id appll:;ati.o:-;.!;,.

              A li6t       z>t tic paw.,:';:; "-cquirn~ fron                            Sil!ra:n,; and Whidt d~!'ei,;tari:.s r.o.r

              o-,rn or <:,.:::nt::~01 ir. ;a.~!.(<dw.d rlerr.to a::.d. sa.f'kt!'d 3:.tltibit                          11A. ".,.




                                                                                        2




                                                                                                      A-48
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 50 of 303 PageID: 78




                                                                                    III.

                      The ;,rwi:;;fon~ 0£ th.is Juclg:n~nt arplie.!tbb t,o .<iny defer;;l,..,:t, aha'.l

              i;,iJlY •.,; ~ucl:: <!ef«:itlant, lta offie>ers, •:!irnctcrn; <:g<".l'/t~, ~;tf?lcp,r,"•

              S,"';!CDe S~CI"-$1 8S8iE;ns, :;•.;;bsitlii',,riC!i1 4ttd .&ll Ot~ l"'                         f~ 1'$008   a:=:t.irlt'i !Jnd8l\1

              thrott..q!!.,. or tor si;c-h def•J:?.°'!;.nt,.


                                                                                    IV,

                      The     Rf!Ti!.:+:',tnnt)   gti:;:~ :'t"'"l!Tl'her           1:~, 1931:.., ttetveen ,:.i,e..,rer'15-C-.ch:1e:tl:!rt--
              ~rl~ A.~.J ~ir..ntn~ & l=...i-~-ike A,G. aw! t.h,e, <l:-.e.f,3:t,:l9;nt.a: 1 t.,'!.e,etir..ghr-.-1,2.:1 .;;1d

              lr.tern.tional, ard a ey                   a,F"'"""'nl~              ~a,mcla tor.,' thereof or zuprJ.~mentol
              tr,.,retc, to U..>! e:{tent not                   r... retofcn,               t.cn,.inati,d, an, heri,".;7 t..r:run11!.ed,

              i!nd tr.., def~~,:lznts are                1:1.!:-e'v enj,iruid and nistr.iined                      i'ro::i the .:'.1rl-r.1;I"

              perl'om~nce o£ a.~.r of tho p:-~v~iot'..'s cf                                   B9..1d   agreo.l"J:~t.    This Arti{?l!i:i

              sll"-11 net ba ;;ee11Dd to te :r. i:n~t.,:, arrJ pa tcpt rii,;bt,; cu,ld lrf ~.f~:>:lar.te

              upon tJ-,e w:r.ni.."\St.1011 of ;.;,id a(;NGJT,mt,


                                                                                      ,,.
                      :e:.ich der~r.d=t fa o.r<l,.:,;,i ~nd. a1ro~teil, :rithin niooty (90) cia;·~

              ;t",..,r t."" da~          or       the   entry     ,r         tJ-.i,, ..rudgn.,i,,t, ':.O <.',;dic~te to thl

              public ;,.rry '°"nd ~u ri.r.ht, ti':.le ~:nd inle=s!. Uli.ich it rriJ.:f baw on the

              dat<l of the entry- o!' thi~ J,,dff-"'"t in u,4 to e;,.c:h er U,e Fl tent~

              liot.;,cl in llxhi',it ttA" to ttLs Jmg«Bnt., s-.i,~h dedu:~<:fon                                         w   be efi',u:,ti.c

              a= er the d.!L~ or cnt:r:,• or                    t.!'.J..,,    J•idgn,;nt.; and in crder to enaille                   -31"\l'W.8

              ~bo i!e~lre,:; to do so, to pr;:,:tlce the 1::.•,,mlir41.!! of sw:h a:dfoat.ed

              P&.'teni:,e,. deZ.nr.tl.:n.t,o G}-...:111 1 t.:,          1<..J,.e   cx'...en.t r.ec"t!!HS:i!.ty 1 COJ~t.hu.:.c to

              licen~e upon r,,a3onabli,                   V.,l'tft!!e   any ""c-e:i.ts ,;;t..ich tJ-,3y ~ C1Jn or c:>nl.rol
              P=3U8nt to tl',e polky :,et !'orth h:. t.t.e l~t~r a':.t,.cl..,d b,r,;t,:, as

              ~ihit         11!31!+



                      Eaeh d(iferit,nt is tE:--ab7 er.joined ;,ml rcstrni:icd f.am inst.itctin~

              DJ;   t1:rseteni..'la; to wtimt<i, or m.;i.'ltai:rd.n;: a.ey s,;iit. 7 cotL'lten::lai., or

              P=eding, JudlcHl. or ad.i'1foistrntive; for inf'.M.reernr,t, er to real.if<>

              or ~allecc~ dar.ag~~ or otr,;ir cemp,aMation for iA..l"ringeroont                                          ur,o.r    o, vn

              !cco-;1:;.t o.r .:.:t'!:l l)?tt.ent 1i.5~d in Ex.f-..iblt 11A:tt.



                                                                                     J




                                                                                                 A-49
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 51 of 303 PageID: 79




                                                                             \fl.

                    i)sfe~d~r;t ri8st,in;;hm.:"ll is rum,b;/ ordered er-9 directed t<i wkll

            a,~ilable for e};!l;;iru,t:!an on ,..,,.,~omibl~ t~rn• at it,, plu:it 61; !,,,•t.

            fi.t.t.::;:b'tL......~hJ Pen.,eyl ¥.'.":!:tls.J to ;.rJ ia:JE=l ic.int.,          !'.UCh   tech:t.L::.:l inforn;.. lic:s:i

            reeBived fron Sie~ns.... zeh1..."t:-..~-r·tw~Jr',;e A.'4. ;:.nd Sit:n.en!'.i b. E!.il.:;I(e A.G.

            w.r.!e,   the :i.gl'e'!!Jteat d.!,•.ed lfo•;;,m':l.;ir 10, 19JlJ, .;s rlBfc;,c;;.,it. ·re~':,inel'-<">"J.:;e

            no:1 bss in :it,s ;:-:,o;;c~::;s1,:n in i-t.!': !l~c.z-ielt:t &!'~L"l8erU'..'J r.-e;r,,srtID.1.:1t at

            !.;gt Pi.'.ts3bt,,..;tr., Pi,r.r,s,1,:aniti, er r..a, ~.ereaft,;r dizcove!' el!!elffiel:"e b

            ·u,i or;:;$ni,""-tio.'1., l:1J.G~ ir!"nr.nation •h~ll be m~de avaihble b;r d~fer,:!-
            a.r..t ·~estintlJc,ise 1n the forn in ·,1t?.i.::d1. it i~ i·,n:u·:'.!;Ltly =~ln.!:..air:.cd.                                   A:::r

            FJ.eh ar11licaJ1~t ahsll be per;-d t~d by dcfrHtrhnt c~e!ili.ng!'R-:r.1:;.a re tn~~ro:,.:•Jt.:t!

            caoie ~ of      a.'7\'   such L'1foruz. tiCJh at a~sClicant.1 s                       8XPBr.,!1o         -::nd a:s an:ili~;int.

            1ff'./ dcd:n,, 1-,rv.,v:::.dod U-.a.t tho ~r,plicf.nt aMll agree to rutum er rer,la<W

            all copie,.; or sucli i:.fcnmtioe. 'Uken for ,-'JI?-">!1_8~ er rer,r~ouct.:1on rnim

           , Um file:; or def.:n.C~nt. ":·T~s~.}~h::r.tr.e.,


                                                                             vn.
                   Each def~:u:i.:int. ls h~ri,t')' enJotr.ed ~n'.l. 'l".lstn,jmd fr,;;ir. 8:'lt-81'1"« i:.tv,

            adber-in£     tot JTaint.;:inin;;:: or ru~.J:erl.!--,E.., dl:-ectl:.; or il'J.11.t-e?ctl:t, &nJ
            C("~f'.:.ct., ;ign;:1:~r,t,- !,lf!rie,rsMOOb1z..,. plaz-. o~ fTOS,:l"'dm with S~1~r..s-S-:J1:.1.c$..er-

            ,rarl:-; h.(i. or Sie.r.sns         t, Bsls};,;, .t.G, <>r ~n;, of th,ir sub,:J,dhrlc.~,

            zucce?i~:!-r.:;; &aGi;rr-..s, of';'icvrs 1 .t.GEnt!'; or ~rrp-::.c.";(ee?::,,                  t...o:
                    (a}     .;illncate or di·-~foa t,erJ.. i:t,::,rojJ)!j or 1TiaTACts                     f,:,';'    ~!I) ?r'Otlw._!tio:'~1

                    ,:;,1e o:- otr.;.;r di;,trc't>ution of electrical equ1;,,-,mt,

                    (b)     e.u-li:~ a:r:.r person          !:C!l1        c,:- M :t'e:5-t:t'-al.-: or 11..!.d.!:.        ~tt_;,1   .:uch

                   ?3:1"50n :in tl-13 f$mi::'.Sctu~.,              Yl..':;;;;!;1,   dist..."":ib-.1lkn or s;;.l~ cf 01£:r::t.:-ic.!.l

                   cq1[1.,c--" nt J

                   {cl      limi:t, reatra!.n c,r pr,w,nt t.'lo irr(.:<>rtation int,~ or ei,por+.at.i.an
                   fml'l) tb!'?" Unit,A:;d    ~t.:it'ifs., it:.;      t.)rritorig,;.t o:r pc,:q;es.si<'.'1~ 1 a£

                   ~lec:trle<>l eqUipl'll!nt;

                   (d)      :re!r.a,in r rnn coc,p:,tit,lcn                  c,~     t<> ~c~~ ;;my pcr;;an               frc,i;,   !'ror:.

                   corq.,~Utl.on in ~ll.l' t,:,rrit-Ocy I fj;;,lc or r,.~rktst in tho nam:!',.ctun,,




                                                                                    4




                                                                                                 A-50
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 52 of 303 PageID: 80




                          ""'"• d1,,tribution or ;u,le of ,;,lectri~d e1uip:u,nt,
                          ;iot.hiag in :be fore.;oi."'l; provi!lio:::s of tr.is Artfolij                                             vn         sJ-,;D. l>i'

              c;:O!'~ed         ~.,c-   prohibit, ,,:i:t.hc.·u-:..    rrc,!"(1   1    li~e:~1?:!i or cr.::avt:';f:tfiee.:s oi' patc~1t

             rl;~bts        c-r tocl:.nic;J in:'r,1;·,tftion, lC:.ei;.l-ifJ;T on                  .t:-t    e:t.clu:dvi;: b.J.:osis or                     otr~r ...

             11i8i:! ..




                      'For U1~ pu:-p:2"'.,c         or   ~1cu:i~ c:.:mpl.:i.z.:tce w-1.th this ~udg,Ju~:.ti d.Uly

             :autbori~d repre~.c,t.ati-r~s                    or     tJJ) Vep.L:r1..if.e:-tt           e.r . ."i'J.!:t..1<:~       !!bi!ll,        Uf~n

             'H'rit,ten n;qn~Gt of tb;i '-tt."""''Y Gcnoi,::l, er Um A:-.,;i:;'..;::i<, ~tt,ir::-.'!;

             Ue:l9r;Jl in chsr:=:e 'lf 1:,he ..:.nt;,,i,rJ.st Divi~icnt and <:tt                                          h'!Z!s.Ctthb.J..e        hoti..:ti

             tit ":r.e prlnc.r,rial nffic:e nf e,it_.t~T d,e:',e11d~t:t, be p.tnni+.~d (1) T\'u~.;;~ffilhl;;

             acr:~~:s du.rlttis'. tic ;:ifflr.:e 1.11.:it:.1·~ o! sal:'.: defa:-uiant. t,o tll t:oo:<.a, 19df8TS 1

             ilc.tC,.1!'1b,, eur:\?sparui.1n::e 1 .r.ct,?:-...:::<lz .and olii.ur rat¢~ a."tr! dot.1...1.!rhnt?s: in

             ti>;, po;;sessiOJl ,;,r- l.lllcl~r tl·.t r;o~tn,1                       oi: 5aid def~c..<kr.t relatba to arfJ

             Il.9tl.J?-rs r.:antrdnerl in t.J-i; .J\lrg,:1An't~ anrl (2) subjt1(!t t.o ti-::~ Tt!!K.~cr-1Ahl,;:

             ~c!l.v1mieoce of said defei:d?n t -~nd d tbou';. rostrn int, 01" in~rl',?-rcncc

             frca. it, to in~nriRv o.f!'ic,Jrs or e,:plrr'Jec~ ot                                          :""::.11.d     &!f'~:r,J?.:nt, tfl'.o 1-w.:y

             h8-+,e Ccu.,:.e-1 fntl;:;c:it, rq,g..1rd.ing :;u-cJ-1 M8,t+.cr,5, .?.nd "J.3=-..;n req:.ae.st 5;:?;id

             daff'n:!a.nt:; :;h.:11 si:1:mit, :roch ,,,-~t,14111 repa~ ~s rLifM. from U,c.e to                                                             t:l.ml,

             M re.:1:3aa~bly )1E!Cezs~~' t.o ':J-'J::! e-r...:'-0rCe1,1:1:it of tl:is                                   J'l.l.~fl'F.ii:\t,..     :'l(t   i."lfcn:ut.•

             t.ion ::.it, i.ood by t[)3 ne.ms ·pro·n.•;)>..C in this /\r+.J.~le 1.'llI shall h8

             <!h'l.tl.3t>d by       •n:r    ropr,Hiei:t,; tbe -of the Dep~rATB:r.t c-f Jusr..:icc ta ~;,;,,-

             rer:,on ot~r- th2.n               i dt.ly    au~~:--lz~d repr1:eet)ti!:ti·~ of suctt &e~rt.1·,t:nt,:i
             e:tt'1:t. in tb:! eol.lr!?e or ;a3 .1 ;rccct2d.ing!:. in l'Jhl~h th~ U:-..1.ted :.:;ti;.t.~s 5s

             ., ~rty for th:1 p.u-;rx;e o! sc~u:--i:-~ (::,.'Ppliarn:e ~.lt....'-! Ull.-; JAg_:!ent, or
             e.:s <"ti:ie~~.<iso r~qi:i;,rycl ti:;-       J..;,~;.


                                                                                     u.
                      Jur:adietir,r~ is retf-,ini::<Cf for tile                        }:1ttrpei2--~      of ooa1>11ng                 "'rr:i    of the

             , ~Lo: to tt,1'1 J~,:!g,te:,t to apply t.o tt.1~ Court at any ti.ne f'or :;i.;~l:

             f'.J.rth,r OfO'll's ~rtJ dire•;tioru;; a~                   JU!;/        ~<!   r-"C~S!'.ll.l"Y Or              af/Pl'C]'Tiat.a for




                                                                                                  A-51
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 53 of 303 PageID: 81




                                                       a/   Fo!'.l'En




              '!:;)- Dem d d. ~"'9t~arA a 111;,.'Ser   S~,. Jo~ll!J~    Sf-,.,I)·~er e ,e,,e_'\11..ier
                 of ttg a.bo...a fll"R.                     of the      abo•re     f:..:tm




                                                        A-52
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 54 of 303 PageID: 82




                      U.S. v. GENERAL INSTRUMENT CORP., ET AL.
                                       Civil No.: 8586
                                Year Judgment Entered: 1953




                                        A-53
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 55 of 303 PageID: 83




                                                             Plfila Ll!' r,   ~
                                                                              J
                                  v.

                 Ci!:X.:F..iJ. I:'.re'JT,U"f'.El"r :Cl'H'CR:,:I~ll;
                 :l~':L' ;".;;l[IJ:.N,3d :tt·h'.'L'f!;
                                                                              f)
                 OJ!t't:f~it,"' DE','El..~Pf<i'1:!iT cm~ !/:1-r:fl?:;         l
                 'flul IA.llll< C:t:1t!Df:;B,;l! C.:;Jl;J'.~, \T:: f';        )
                 ST!llli.SI S ~ C'J.A'i.;~; f::U.1::;i;~,T.. :}~              )



                                                                              I
                 a-:.'J-!ER; Ja.=t1\f...t~·J I'.I:_1:Eatlt.·\fl·~;
                  ;;;.J{llDL C:J..4J;};; C:'i.~5 E. lf.iH:"Jf :l
                 :r.~·11! !.N hYfU....1 n.r.rt EJ)LA.:.:0 lf'l-1.ft'H
                                                                              )




                                                                          I




                                                                              A-54
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 56 of 303 PageID: 84




                            (C)       "¢cr..c-rJ:Ll'' ~hn.11               ct€rf.O     the CJ:::£cr.e:~.a.. Cbn~rt'.l :zni,;t:r ~r~nt COr·r,o-

                 :'Z1t!.oa;

                                      7
                            {D)           Var1Mle II ellall                  ::ie,~:    the de:"er.dJu!~ Vt..T'1f~'hl,~ 0.::1:1d,_,nBctl" :Jore~.,,

                 re.Lk:i;

                            o~)       "l)c J':r A~,F~o" shall                          ~:hll    De J·.J.l"    i,!Ytj.D::i    COr'1)0!'8tii:1.n;

                            (F)       1
                                          Dei'et"..,_'1.,J,Z1t~   11
                                                                       r.,hR.3.) rr~an     a:.1 the, c;J:rp----..ra.te             p~t.~n,tJ .!uJ t1:3r.;e:J iti

                 th8 CClf[f•lsfr~:. lu t..bil:5 ce.ue-e, tf'.,.::,:r dh"<r.c ....<::,ra., Offlc:i:!rs 11"'..d ~.er1t~;

                            (G)        'V;tri,).bl~ c,:::,-r~1-?llB-:!'l"Ort 9l:.!i.ll              ~i,_      in.   ":·.mi.na: rlBVi(•l:f 1::J t;l4i:J:. tbe

                 C-!~f.1-'..t,ti:~Y1V..:t" lv 'IJ'crie.ble) a."lii a:,~1 l illi:l\.l,]lj tLe ti.J!'dirul.!cn.1 tun!r~t: Cqv::.coa

                 U!icd in cunjur.cttor. -:-;hc,rev1t:1 but cb~1 nat. :it.clo-Ji! 1n-i_i:,i:t~v~ tl'...'le:-:.;

                            (E)       ,:Peri;::,r.Y i,:h>?t-!,1 IY:·:::J'J        a..~ i:tiividu.~l., p.5iJ-"t.:,'lcrit·11=,} lirmJ c.ca::::ic.i ..
                 a.tt~-:in, C--Ol'J:,?l'.!l":iC:U Or ·:JtJ.:;er °b.1.air..c,::;1; Cl" !.O,g-tl et1ti1.. ~,j

                           {I)        "fu,:rnts" al'.e.1.1 ""'"" Unii:cd :Jt,.t,,,, 1.-tU:,J:-i, i?nt~nt c.r,i apr,H-

                 <:~tlutia t.hc:-!:i·.n-., i;n~1-.J(t1 of;; all                        .t't!'i~r1ut".:r;;:   :l~v: s:tOJ:L-, c-vi:.ti1~1:.a :.k:<1:; o:-

                 e>:-tt?ns:.::,:~.::- 1:.._--.-:r-:!~cf   .in::. pt:.-7J,,.,,~s      ::,se.tMd -up::,:n. s-:tid a::,r,l!·..::ati,:;::1-.::.


                                                                                           II




                                                                                        nr
                          T:.e cC"..,.n;lt1-tnt 1s J:e:e':;y di:ar.t:i:1:<:d M to t.be ir.ii~;-i'.!:..:n2 ,teJ"..s :it_:J.!l !sS

                1?.J,t;lon Hy1.L1::l eni ~w.ud ~ti'Y£rA:,.


                                                                                          IV

                          D:£~:::d,mt~ hR•1e violat•.:di Jec.tiono 1 1:.t..1i 2                                        o.r 1..'re     Ar:?t ::ff Cor.:2,1:·~g,:1 or

                J"JlY 2~ 1690, 15 U,S.c. §§ 1 at'.rl 2, ~1:-t.itJcd                                                 ''JCT£!/..:".. '.!,.)   Pr.;y:e:ri:: T\'"a ..~0 ::u:--.:.

                Cor:.nc-::~,-..e Ae!:t<l:--t~t lfn::!v2'...l Rcn~1'.).i~1-l'..~ a..Ld t{t;.;nc-p:.lie:::-._," ("Otu~·:t.l.)· k.!1;:o,n                                ,a..,;


                tt.JJ Slv.!r.:.::.n ;,ct.              ,5.3.fi';., vlolt1ti:ino          hi;.:.re ,.:{:ice1et-td -or daei'eri~it.fltlJ eJ:t;;!t~~i:1.J

                1:J. 00 1.ml.l!!'i'~t!:l ::::,:zri::d:int~ nn 9.ftd .:on~pir11~:r i:i ri'.'a~raiat                                      .~-r    ".:r.:?.2e .:inC.   i;:-:)t.1.-




                                                                                           2




                                                                                                     A-55
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 57 of 303 PageID: 85




                 anft n:ffr,,11vl unrl~r:::;t.;!J'td.:lng::1 irt Teo"-i:ro.i nt of so.id -t..rar2.e 1!Itd. cb ..r.err.e wul un""

                 laufully a.tt~:;?t.ing ta ':10t:apoll.ze oad co,ibi,iog t1-">:i cori~;,f,lt:g ·;c cCE~-

                 poli2e s.a:td trarlB s.t:.d cofftrlerc.e 1:::: va.r12.b.Le cotlde.n-.=-era.


                                                                          V

                        (A}     E.,.cb c)f ti:.e ,tol.lnw i::::g ~gr-eer.r-:. t ~ i!l ~'("~by af.. ju.d.gc!'d rud decre~.1

                 to b~ ru;12Awr'u1 ·.1.111ler- !""~c: Li,J~1t- l r...ntl     2   or th.t! Sl::t.rm::n t,c-::,. tl-flrl 1~1   b.:!r-e1..iJ''

                 tct~Q;nat'P-d; ~·i det..'end..:. .nt,.-o are ~oi·,Lly t1.ncl ~ev!:!;-?.lly enjoj r,~ u.r,l re:;;~:r:.rlJ1e..-:.

                 from the rurt,ber ;.erfcrrwuttf;': or er1f:Jrcerr:t~0t of r:1Jy of the pruvi.:slori.:; or

                 sat..1 i:!.c'T'l'e~r.et~te an.:1 of ~y agr2e~!:1ta er1>2t".,:!ato1·y tl-:..~i~~of o~ sup;,!ci:::.ental

                 thereto:
                        (1)     Ag:·ccroont r:!? July 30, 19.34 between Rudio, i:k-nerD.1

                                m:Hl I:,;, J'Jr Amaco;

                        (2)     ;~:cn·nt of Auotst 7, 1.9.:;4 bet·.·e?t: Radio, G0E-ei·al

                                and De Ji.rr Ansr:o and ~e..-cl,:i;Hl'J?nt;

                        (3)     A,].rr.Of!.'!?nt da.tc.i ~Ll.y 19, 1~<37 bct:':.v.~n Rev1....io, Gener0.l

                                rnd De J'.:r Ace~;:; and Da,-olo;,me:i-c;

                        (L}    ·r·.ro    a31'.;eLcn,,e c:atw Ju,.e 9, .1939 bet.-e,?11 Rr:dio and

                                Gc-r-er~1-l ;:1..-.:l D~v~l:Jroont;

                        (5)    A..r;;r•:-'"';n:~ I: cf' i.farc!h 1 1 19'·.6 M~··et:.rec;i R,J.f.i.o awi ~('!~:JT'e.:t

                                a.~5 D"'~~•c~.ot1'?1C;,t~

                        (6)    1\l~ contra::,i:G, a,-~crxnts or tL?Jtlr:rt.Jtru!dt:'.'

                                ~.fl)"   tvo   Qt'   rn,:;,re of the Q.ci°cDdontB D~vc,~0z-.




                        (B)    !Jefend-&..nts are h.ert::by ,join-:ly and eever-aJ1:,~ en,:o:~"..ed ft.1:.:. r'="'

                ::trained -fro':! e1Tt-er1:r.g i:::t:i, perfc1rflin,g, enfo?.~cit1,~, e.<l..01r::.:i~i0, udl12!"it.f

                to) ei.:1.1n,,:.a1n.ir:.8 or .:ur:J:i.e:"in,t;, a.11~ct:y o-:.• 1na.::r-c!e:t1y, or cJ.Lfo1!.!l'..5, ;J.nJ

                rights    1Jr1.,:'.er e.:1i:y eG::..traet,   ~·eea£:ut, ru.~:c:::~:1.:,€:nP-T!.t, 1.,m,d-i)ret:2.nd1:-~g,. pli\n

                or p1•oc~ra•.J. f'cr the pw·pos8' ru.~ wiili the eftec:t of ccutLr1 1..i.=.r.g;,. r+.::','11'1::t.;

                or :r-ene•.d:-15 ony er th!';'! uy;rccro:cn-:.a, contr::cta, err l..lI!dera'tar:d:nea rJf£1:~re1

                to in su-nocdion {A) of t.b!.a &cticn V.



                                                                         3




                                                                             A-56
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 58 of 303 PageID: 86




                                                                                   Vl

                         (A)     I:i'.!.cl'_ 1l~.f8~u:'f:X-1't, J:; h!'!:rcby enjcim:J. an.~ rv::rt:;.~3,f n~d fri};J ent~:-:r1rig

                into.t p-=J.·1"01',_ii'CE;_.. a.d.oi:1;.ing, cu!.bJJr lt1i; 1~1:i 1 t.~1 ntrll.nir,6 :-r ru.r-~J-1(~:a.·1t1.:;, di-

                Nct)y or iaC.irectl::,~, \)r G'1atm1:1g a..,y ri,j:1i..t11 1Jnfier, a.ny eor..·bir-"'1.:.i,..::t, cr:i~,-

                apiror;_:.' 1 <:<'..."lt)~~t, .?..f.r!!:eu.!::)., 1        .:.D:"'r-92t,ZQi11:i.~,   ·a..,der:.t.an.din;;:. or ylr..n. or J?,ro ..

                el"a.:. 1o•:th tL"lJ' ~c:r::.un er:G-:igf.::·1 in tJ"-oC nu-:u.f'-1c-:ure ar rliot~r.:.1:i,.:t'!.on o~ ~T:ri:t::Jle

                ennBr:n:.!!ris ',i'!'Ri,:::h has e.s tt.s              :v.:rp:.n.:":!   er: 12-:-rec~~!

                         (1)     Lifftt!.:..g, re:;tr::.ir1,:JJf-$ or pr~v,ctting -tr_e 9tlf! or

                                 t.::;:,l~, divs, :r1:ct.1,1rr:s :rr ~ir;z 1 uis-e--l !.r.. 't:t-13 ;1,J•.::r.t-

                                 rai:VJl"-e cf V,U'1nhle ccwJ;i:J;J81?re, to &n:t per50:i csr

                                 for u~e i.n a:.1y ;:;kl;'•..::1:fjc:d r~rritory;-

                        (2)      LlfllitiLlf, 1 rGdU.\~i:1,3 c;r r~.Jt.r1<:t1ne the t)pe~, rr.:d.ela,

                                 -q·J.:il_.U.t"iP.3 or Q;iJ.::...'1..-.:iti~!i    or     ~,rsr1.r.b"lc t'!coier~zer:,. w1·,lch

                                 ::..r8   'Ji:" rm.y    re d.>:l v,110:i;-•.:.,i er      f..io:r.!.f ~t·J.It!C..~

                        (3;      Y-l;.i-:i.:!, rtr-..:_r,itt!.i1:.i:1.;; ~·'.l~ sd) . .;r!T',g to pr!ce3 or Dl·1cc

                                 t"H..lL"f..!::l or otl·,e!" te-rna              ~      c~11:rli~i·<~:a of !lnle 'Jr C.il!'t.1~1-

                                 butio!l. of ¥8.I."'i~le co,,r:11.!LBi:re; ,::-:r.:ccFt ~ t th.18 1)::-'0-

                                 •;-1.;1,::rr. ~:i.~1 m:it. u~_1r.1ly t.) ·.rr4.id r!!C:Xi.c':.i·~'-~j (~:int ".."ine:C.

                                 tn :::~.v.-r:         li.C:C!t·::es t:i:;:-:,,mcn       a -:!el'e!.,1!..'.t:t    ,9,;1d   d,   :;:e:.:: o:::




                c.t-:-e.:,1:~<1 from r:n~r-1"i-r~5          i:t..-0)     perf,::,::.•;n1:ie, ::t<J:;ii.ln;;,. G:lt.,.,;·r1rs;             ';'.:.:,J   -i.~!.:!-;-!'LL:..::.;.

                or :':lu"·;~t.~r:1.::,3, diri:-c!l.1 or L11Hri;i:;-:ly, o..r clu.im!ng c.nr r-1t;'ri'~!: ;.J;.,l,,:,!,' -!i:tY



                or _:1:u; or pr.-,-si;r~"'.IT, vhich h:!.:;a ee i. t.s p-:..1.·roa-;.;:.f! er L':±'fcc-t.:

                        (.l)     £:<:!h.:. din.:, E-Li..·1: .:•tJp.-:,r fr-;:..u .u-~~r terril..::ry Ol' rJ.[':~:e:.,

                                 ::i.r- u~:..::tfe:~111e n~r,t'b           :,r   r'~!:t.rii.::ti~!}~ ead1 ot:h.c:r ln

                                 C'Of'fl'.C'-:Ln.,.3 i:1 any t.;:.rr:':. t.o-r:i ·O.t" a-:.rkctJ



                                 of ir.rl'?i,~t1f.Dnt ice:.o:.:in i::i -Lite                    :!.t: g; 1 t1   l t in::1 ,;.if ;;ati?nt3

                                 Ot'   pa,t;r.-: rjc¢lts.



                                                                                    4




                                                                                           A-57
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 59 of 303 PageID: 87




                           (c) Ee.ct ~r.:nr1})!1f; is he~~eti~l erLjdiw'.!I '..'--.n1. r':!~tr.:,1nt:~rt tx,.-in e-:·1tt-~"':r.c
                ivto µr1y contrR.:!,t, ,),[.rce.:eut or i...~1f.i::rot~1!1!ing with -r::1.e :;-iu:.-)"... e!! vr !!'i"!er.:t

                or w:!111 tting tbe val id! t:v of e.n~f putei... t w:it ie .1i.'Bd ut tWe tic.-0                                                           1)f    8Uch



                                                                                     '.I!

                           (h)      D€f~::d£L"1t's G~nf ~0l, R.e-110 a.n~ ro:<-i~l,:,:;;,rA:it; are j~1::X;tly .arid.
                                                                    1




                ,SCYcr•!1.}ly vr-,1:~red :!I!d dirc-ctt--.i tc Ci'!.Ue:e t.l-t!! rliescl1.ttir,m oi' d~.t!'t.izlarn,

                Ui:=re-3 J3lreei:: iltJLi:i 60 d.ay~ .:'ullouing eai.:-y                                      r)f    ·:.h.ia Ju!.:.g~~-~!..;

                           (B}      D~t\r1.t1-0-:::1t Dr:•:i:;:J 0pr1<.1it :le l"•or,;·lij vr1J~i·.e;:f:i                     :Vi:.!.     -~~_r.;c~,.:::-..1 ~·1.thir.

                ;o    di!l;;t~ f::i11~.:r.ring ~nt~::.· of thi.t J'.tlgr.r-nt t-::, -:r.:in!:lfe::."' ur i!!!lliDl tll pr..t ..

                ent..-ci o::.• P8'!'.'e!lt        l"'i~it:~   01-rne-..1.   (,r c-::icJt~'.)ll~·l           ~o::·   i t to tht:             r:~rcor: {i:..:~b:,i.-,:1:i.e
                other -drc:f-cr..i:tTi".:a) f!Y,rr. ~;h::.r1 sue.ti pG.tm.ta \)l' r,0..\cn~; r":l.ffhts ....~re ~,::t~1J.r(:d;

                C:XCf<£1t t.h;~:t t;;.r.::cat ?lo .. 2,0:-::,!..,f,OO -:.a:" ~)~,r,c::i'c-~:r 15, 1935 51'..all :le: .iasioI".ed

                by DeTel-.JPrnr't                 ~~a   :;.~:.io;

                          (c)       i;;-~2-2~· t::ie.n tl.r1        r.,s.:Jt!:.t-:.a 2:';·l pat('nt 1~11:~lrte l">t:q;:.~:trBil ti:: be t-r3ntz-
                rerr-e-l ,:.,r      .J/:,::i~erP~ uT,1,e;i::... s·11t:312::,'"":.i·:>~1     ('.=,)   ai--i:~;+?,      a::.1    rtj-:;.,:1,'!J1it;Z. 8:?~r:T/:i          n'f
                DB'ti:·li)J;t..t:":-~t, t,nt.b 1·cq_l .J.."'Ui 1.r:1·,;:,cn:ll, ;;;~€ti': t,c- ,:!.ti;.ti:11.":J.t.ca c..rrooig_ tho::e

                de::'~.....a.~.1-..:t o:.ur1lx:.''.:·1.:t.::q; l.o lhi: all::!i~'ti3Lr...i.U.i.m                    or   L~vr.::-JoyW.!ut wJ"1 i·J

                !"'!lti,) t/}     t:1v ·J;:0u:•t ~(;jt:ti'.:1•1t01.: O!' Ol:.!lt,::.t,.-U. ~/.) <.:(.~"t:.:r•i::ut1:a


                                                                                  'II!l

                          (.A)      Fvll?.:ttd:i~ 1..b!' .l.115tributi:m                     oi tJ:;: a.::se1.:.o              :_,r       t.1..e dr::i::'::.l~L°'.:,,

                o,1ve10,;:i.::(·l:tt, -~'1'1 1 ta           1:ssc•ll~ t!.<:•n       ptd" tt.:i'1..rN t      •;,::: seeti(:iu n.!      1
                                                                                                                                               z:,f'   :.r-1 a   J>1 ..~g:R'fi".:-:




                £rm:, bn1:i1.r.~, acq_'.Jlrir:5                  ot"'   cVL1"<1ir~;_!;, dirco\1:t or irAl!rc,:.!~,;ly 1 Jai:it:ly 'lfi't:1.

                a1~,.,.. 01.,.h::-r i;".t:!Cw:!ar:l. 1 e.J!.Y rli;:2:.! !:1 -:;.:!;lc.r
                                                                              0                ,!!Cj'       ~al.rt:.:"...~ l'"ot!l:'i"'..-it!l!. to tbe tXi.::l'J-



                bibi-:-. -tJ•~e ,9';".J1t oi" n li.:!er..:.c i:1                  .::U."'!""!t":T1!n.-v:~    w1s~h f'ar;:.:.,:,rc...2;h X U!' t...'l:-:ib:

                1.i·'trl1;=:e:1:~ :J:;   i!.tiy   ,-;,,f ':!:e defe:ili.;:mt~ to ~f'JI ot.h~r deff!:;d•mt. 0r ll•-: t2L~n,3 :Jf

                e. nr.o-ox(':..u1::,f~:.a 11<:>?ns0              1)-'' &.nl ~1i::r~~L"l~.. nt. :r-.aL'):1:ia. t:7"1 p$,1:"'=r~tu                        t-.;, r;{.;.::14"'(c~... ·.r.:




                                                                                        5




                                                                                                     A-58
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 60 of 303 PageID: 88




                                 2,        I:n.r.'h re10.ininis dAl!'~r..d.!Ln'i. 11J l'..L";rcby cn-1.ioinc::'!.. ttl)l t'¢Gt~n.ite-d

                 for-    e. ,...;riod of    ""'"=     (7} :,eaica l'rott th<! dc,te of !b.e e:ilry of tbi5
                 JuJJ(lu,;r,t f;rO!;l balc.ini;, 1<cq,l1r1T,e: or ell.\i11;tr,!i, dfrec~-ly or 1m'iirectly,

                 Joiatl;· ;;hJi. "-"'Y a~b;,r v<'rs~n cngoc;cd tn the ,mmine"Nr,:, of' var1e.1l19
                 "orui~Mers, r,~tc~t rud E'"'teni:. lril,7lta relating to the aan,:.:r~tt!ll'" of

                 vru-t,i.b\e cor..r.11.!n.Ht.:!l'8 1 except tbr1.t t..'-?.t.a provi.!l.iOo ehel'J r,nt prohibit the

                 g:n:.n-t or a l1c-,t;te'l in. ~curch..110::c tA'!. t..~ P9.ra.e;raJb X af th.iz Ju1.:;;1tCnt by !..I~:,'

                 or th,; dcf¢r,tc:>b ta a non-d;,f',;,,,rJa,·,t vr th,o tnld::-..g or a 11e,m~c by

                 on;; dcl"e:ul=t fror, a. 0011-d<,f,;:-nd.n.nt rel~ttr.:g to t'!''tCn~~ to =ufacture

                 vnrie:bl-e <:ooi.lt:t1s.-::rg ~

                                 3.       !l,:ich re!EalniDg <lct'cnd!l:lt is. her~b)I enjoir;,d ari.l r<oa~olncd.

                 ficm holdir,s, a.cqu.irln; or clo1miog, dir~ctly or 1rtiirectl:,,                                 fJ..li'j'   rigM.F
                 t:m.dcr a.."!.y ce..r:.Y!i!..::t•.:_rlllg or aaie fa-::il1tlos~ plo:i.ta or Ot.})(ft"' r;..s;s:ict!. relf!.t ..

                 .l.ng ~.o the rr&ni..,·:i.~t.u.re or varw'l>l'i! co;ideTI-!l"n, ,101utly vi.th ""ll oilier

                 ~,;:-r...:L1-'lt ene~Gcl it. tl'R :;;.a.r.cl';u, t.urc of vu1a1}lo can&,rui~rd &ul fat· "

                 period of ~even (7) :,~ars f,<;>o 'the d"'te                    or       e~,tr"J of thl~ Jl.~;,:l)!.o,lnt, jc.intly

                 v1 th    e.n:,· OL:tel' l)(!reon engngt!d in I.be r:sm:rf~ture ,:,r var iablo cande:i.sera.

                          (ll)   t'<:!'cndr.nto, Qe~r:tl oo~ ;\,;.,tic, are her.eh)' er.joi=d n..-id reatr<:>,tn~

                 ed from ~t'])!iri:.,g, directly or 1ndi;ectly, by pur,~r,11.se, ,oer:,,er, e,;;-n•oli•

                 <l,1;;ta:1 "" o~l:er-,<ise, th~ o\1!,c:rship er ccttl.l."O·l of thr. bi.,~ir.e~•                    at th"         oti:<!l:'

                 ;lr,; 't..."lf.! r:'3.nu1'ar:tl:N of W,l.T'in:lle c,~~tl8l'"S        i4'1t1. 1   ~thr!:i"   Jointly    OT      ~-,~!'"2.tly.,
                 ror a ~rio'1 of R<>ven (7) y,,,ars att.lr tr.<; da.te or eotr:; of thils Jlx1gr.,:,r,t




                                                                        IX

                          (A}    Oefenil=Le re h<::rchy jointly                   o.,,d    i!<lV~r3ll,• e:tJ.;llieu EJ.tld re~ -

                 ~r,'1no"1 i:',;-c,nt
                                 1,      Inat1t,~ting or l.hreate~in,!l to inc;tl.tu~,;,, or ndr.'oal.ThL~

                 or continuing          n.:rty   actl,:,n or :;;rococdine for acte ot tni'rince::eot,,                         OT' to

                 c:ollc.::t i!nne.5ee-.t '!'.:01r.:en,9.a;::!an or royct.J.tlea a.llcgi;:l. to b&.vi:: oce::u:.?""rt.'-0.         (Jt'"


                 accr.,.,d 1 prH,r t,o u...:, date er t..'l.18 J\11&11-,;,.t, un.6er soy patent relsttoi; t:,

                 the '1.'k'TJf"-Gturi, or 1111>.a or v.srfable c<.,:id;,:ne,21·s;



                                                                         6




                                                                             A-59
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 61 of 303 PageID: 89




                                 2.           Itu,t,,ituting ar t.a.1r,1:11t~:1.:in,:!:'. to in=,titut,e- 1 or m3.L'1t.9.1:n1.vie;

                or c:;ir:.tjT._\Jirte any u.c.Lit.1Jl ot" proceeG.inf; ~inc.t n..r:y per.J,1n fer ::1eta                              ot
                '1n£'ri~~rreut at' a.r~y Dat.er~t rel.r..t!n!_{ 1..0 -t..be a.::.!:.ufa-:"N:..1re or Uf:ic of

                v.!U~j,.-g..':.1~<r,: C"Ord~:te.-..::rs c\.r::icd or ~,:,r1:'.,,!."".!tlkd b:,· ~:J' defendant en1 1SBIJB:l

                p•io~ to ~em'oor                  33., 1956,          u,tle~~ .,udi t~rw)n bat, re.!'u,."'1 t.~ enter :ln'.:o

                ~    l:'ic,cnS-O a;_:1'1!:!!1Ie:1t no p;.~::i•;1,.i.c-:1 fur in :;iccti,"'.!O X of this J'wlJ.;,~!!.t. art.er

                b,eir..;; re,=!_"JG:1te1 e.o t0 do by ou~h •ll?!~u:?,f.!lt...•


                                                                                   X

                         (A)     ',\1th the ex:ceptiJn of i!t::!en,1a.."'l.t Dc<Je:opO!':r..t.,. e;i.c"!-. d~r'lr~s:1.E.r..~.

                ic i'1er,:.i;,y orCcre:i nr.tl U.ir-ec:tc-1. 1 in::.of'i;;r M it l)u.~                       ~    pt.;".rer to dv ::10;

                to ID~~;1t to         ru:::    1!Vpl!:::ar-": --:.l~t""~f-or e r..-::ir:-e.x.tlusive license un:::...1:,r a.ny,

                :.on: er i;ill~ q{ th~ }ld!~ett':a er p,·xtcnt 11tl:!:18u!E r~la:tinG t.-o the ll(U)U!taJ:Turi3

                or    u.s~   ti£ vnri~1.b le eoU.!!.t!t:zH!!"!:. cnr.ied              t1l'   o.cqu1rod by su-::lL d"!f'e~;.."1."t, prt,;:;r

                to D€'e~al.el." Jl, 1956, rmi te bei:~l!)' enjoined "1!<1. r,:str,i,ioed fruru ccl:ing
                a'lf s.ale ax otbe~ dl!1pr_1?1i-:,i.on Ci(' {).!'~'J or a!!id F..atcatf> uhich de1n-l.vc,3 1t

                o! the ~er- or .!;1.lJ.t~rity tu iS>!t."::t !,:u::h liceusee, 1.lr..l-:!!:!! it 11ellf.'., ~~r~3-

                fera o~ .esaig:t!J !Hh~h ;iat::-nts :9.l)tl !"'cq1JirE::.1 ru. a c,on,li"'.:-1on c,r .s·J.c:1 !!tlcJ

                trOT1G::">t-r er ;9.3:td;naent th9,t. tN pu:=c:1:.ae-1.!r 1 U':?..<¥J.Stcrc::o nr 00s1 1:uee a:ti!ll

                obrerv~ t?u:: re:qu~1"0r.e~"';,9 uf' Sec~L::-::. X {l.."1d XI1 of till£ JudJ_;~r..t with

                f"i'jt1,t.aet to th~ pa.':e:it.1 $0 o.cqu1r~i:i at1U. ti1c :;n.1t--i"f,a,;.,;r,1 tr9s.."l!:l:fi:!ree or

                !!!lQigr,e~ st!lJ.l rne tJitb                  thir,     Co1Jrt, pr~m" t~ c&.t:lurrc:ntinn of ea:id trans-
                .a.ct.:'...un1 ;m un~e!'tBk!:l,:; tt:i l:-e 'b::--i:,rA. 'by -4;,h:; !;l'fJVltiiom.;: o.r e-.!.i.d ::.Cct~on.J

               V'j, th   rt:a;.:ect to        -u:.~   p.:ttt.;.::tt-il $•) et..: ;,_~tlrt!a;

                         (E)    Ea:t u;,fer:c..:int in hGrob:,· eu,JoioM =.d ,,..,~tr,,1,,>.rl frc,m 1:t·dwlHi.;

                My rcc.tftr.-::ton or eot.ilitL::n:.. 1,l-~;:.t5,;:.~~;qr ill &Li licemse or r;ub-l;1o~n;:;c, ElS

                tht- ca.!!e m:1.y OC:., g:..s.:.·1::eu Uy 1t p"'.lr!i:L1l1--; tc- the p!."-O'ti.ei?,:-,!:.!!           r..,r   tbi~ Se:ction




                                                                                  1




                                                                                               A-60
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 62 of 303 PageID: 90




                 con-~~i.&c:-1.:!iin*tary royalty m-.y be c:har1)eii; (3) 1•.;:i;u;onable r;1.t\)V!Qicrnc

                 DfJ.Y be wW.i! f<>r :i:er lo(Uc ino~ectlon of                                 trne     l~~ka €\f111 reeord.s or tl!.e
                 li C"I!.!leo by            1'.t1   ir.J.;:per..:w:,~ i,,;,,jJ ,or or        att:,,-   l)'1'rG= aeec,r';.a'cle                  t¢    1;)-.c 1i~e.aaoc

                vho i:;,ba.11 r-e20rt t:.J the lie-ene0:- o.c.11 t:tJa .n.m1JI:1t of tl-.ie roy9.J.t.y due i:u:i..l

                prcy~l12<; (4} rea?:i:1::nohi.e: i'lI"c.i'1'lsit1n rr.a:I' b~ n!vlia fcir car-it:el:is.tian of tbc

                 li::~:rno       '.Ip::JC     ruib;.re or t.!..te 11,;;c::uHH! ti:>              ~~Y tbe ri:·yalty                       or to ix:rnit. the

                 insr,,,~ -:,kct of -J. t~ lY)-Okt ~r.1 =~~e s.s r.creirlubcrre pro•, 1:1;,1.; { 5) tile

                11cerx'l~ nl:.a.11 rrovlde tbat the llceoo,:;e na.7 ca::tcc} tbe 1101:{noc o.t atty

                ti,-,, after ,:,,:e y;,:J,r fr= tM inid.tl date th~recf 1.;,, gl,vtn;; 3,0 c'lAY• :iotkc

                1n ~. .'l"i+.:.l:Li~   to       tbe: 1:.cene-:,r;;

                          (~)       U:;;cn 1·ec:o2:fl1t or a ~itten n:qt.1.c:1~ fer a lll:Cf~r.e or a1.."b),'1~r::nce,

                lt!I   l.t;io c:r-..!Ie my ta, u.'"lCier t!lO r-rmd:Jiona of ~'liis Section Y.'1 a•J>t!: Qef°end-

                ~t ahr-11 &:lY1&c t:t.e aFpllta!;\~ U. ·"'rlt.. ing                                    cd'   t.1:.t! r,i.~yf;U"t,y \/J!feh t~ dee:w

                rcoc.:tr~n.1:1.e ror th~ ?t!.~~nt or r1.:.t.-~J .. ts to ;¢-dc::1 too re1:,11est ~rtc.!.na.                                                     If

                't:le £JS.Ct1o a are ,z~lc: to c.i:;:reo ur=on n. rt:e.Stj,,'"i~le r;;JJal. ty vi t!l.in                                                 60 ~ye.
                f~t tl1e lnt!'- !!:.."th rB ~~t for t)'m llceje,e
                                                            1                                           lo'"\l!i   re,::1;;11V8~ by !l"J.di. >-W!'e:::.d.!L""?.t 1

                t.be ll-;,,i:,1ic::.u-:.. tt:~-r~f"-:,r :l!!..!/ :ror".:brit~ ~.:.1-l~t t::i t.l!.!a O:n;r~ ror t}-;e det.erili.-

                ne.;~:.:,n of a rC.;1!'.';Utll'!.i..•lB 'Y"OYttl. ty; etJ-1 t.l:c de£u:1l1t.nt ~ho.11 1                                    l)ItO-~   '!'ecei)t rrf

                !lC"T.:ici:, fY1° -::~ flli~1~ nf ~uc::b a;il)}ir.:r.. t.£(:u:, wom;tli g!·;e notice t'.,.i1c:reuf to

                tl-P- :1.tta-::-":.-e)' G€I1or;~l ~             1:L   a:-1-r   ~'..L:!h :.i:ocei:.:dtr~g ~he 1) 1.Jrd.en ('.f :r:,rc_....::.f' nh.e.11 tio

                on t.!'....! d~fe·ndMt to ee~!?lio!-~ 1:-l:P- re;wona'J!.ewsa ,::4                                         ~:~           r;-l'Jal~::r ri!(J.:,c~-te,-1 1

                ;i.rui tli"J' \"l.'.::!.!Jr..:-au";lO royn.'!,-ty !"8l.P6-, j...:~ DJ".:/, (°;.i)'~;c·t'r.t:.1::~1 1.)J tti1' Cou:r~, :.hull



                t:i-?1to~~tn..     Pet:.-t~1Rg tl.r- c.:."'mpletinn cf tiecot!;dions or                                    tJ,,."'1":f   ;irY.:n. vro:~~:11L:1.,

                the -il:Ppllcan":: riba:1 'ts.VY- tl-e rig'.::.':, -<;c                     :rn}_c, ~i£i~1- !U"'..d Vi':.'tl.11 ur.der                tl-w- pr..t~~ntts-

                to vbixt1 it;; .:i.pyl:lr.::a'!;.1on :i:!!*l-&iL&                    ~...-ttJ . . .n~t :PB-J'ft!;:ot. cG·f rc: ;.•elt;:/ Ol' at:"te:r cOt1-
                                                                                                                                    1




                ~n;.1n.ti..:it:: ~2          a1".-:;,va i:rav idot'l, but ou1J~:f'·t t.o ttle ;\il"li'i.icions of G:i.b:Je,~-:-1q~-:.

                (:i;c) of th:.!:$ :.;ect:!,:m Y.,t




                                                                                         A-61
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 63 of 303 PageID: 91




                         (D)     Ul:""-'B the: ;,pplie!illt h&s the, rii;Jit to i:a.ce, IJM c.nd. v~ni under

                llllY p!>t.,,nt• pur.,•.J.iltlt to Suhsijctian (C) or ttiJ.3 3ect1ot1 :,:, saiu ar:,::-l.icMt
                -or t;..l'v! ,18[f:'ndn:!t,   :ia3r 8-i:-,pl~~ "'::o thia C<ritrt to f'i:<: 9J"i int-eri:i ro:,n.1.--;,- rliW

                j>et!-'JJ;g final :1-e~e-rl'.dr.o.o.i.Lo.n (If ;lhn.t c01:stitutes n rt?t!B0!i.8b1.i:; -rfJ)'alty.,                                      IT

                thic 0-'.ror~ fjXCQ ~Ucb ~ntcrim rOyaJ.ty r~tc, t,]'.,; <fof,1ndnnt ~hall the:\ 133'.lt'!

                ttd. the i;.cJplic!!!L'.°- a~aU ac~e~t a lJG~n•e or, as the, ""-"·> n!ly be, a                                                    otb-

                1!.::.rir.ne,. p::-c.,i;td.)ng Cor tl'..B ])(Tiod.ic. p.e.yoo,-1t. of ro::aJ.tiBS. at e:ucl: 1ntcrl1.t

                r~te    iron t~u:: &!tu         or tt.e fi!iai:;. or su6 e.pplitf...O::ion by the l:l'.E·Pli-:?!t!t ':: ...

                rr   the l'::.'1!'lic'-'Jlt !aila to aceeJ;t .u-,h lleenr,c ar !:alls to P"-7 tl:e ;nte=in

                ro.;{:l.1 \y in a;:c;)l"(\9,,r..~<!! t.l:.cr~'"J!'t.h, .!iucb a.c:tQ::1 sbnll be g't'\-:iur....-1• .f-:Jr tbr. d.ic-

                !L1m:.al or h18 i1~r2Jliest1cm, ant: bis r1£h!:$ w!lle:i.~ Su.b;;;cctii:.:u (c} ahtll ~rmi"'

                ~te..      Where a..1.     1n-:.crim lice::-;oo             O-t'    .!:u".11:!.c8nr..:: r.-1s 1:-eE:il -i.sa·.1.ed    p1,1.rsi:..'"Wt t..ei

                t.tis a•.ib.seet1:)n.l' r'!at!OL9.'blc roytlt.;t r.!.f.~c.n, if                        &(f, J:..G    fir.~ly d.etermitJB1'

                ty tt~t!: C'(.;u.rt ahnll. re retr.:,f~ct:.·n:: f;:ir the ,;?.piili--:ant utl                             ~J. other lieo;n::Je:ca

                .m~~ the SS!!.(t pn.te:1.td to the Cilte t:'.18 ~1:.cru1t. f1lc~ ::11~ $.pp1i~i!U:.or~ Mt':.h
                1




                "7.Jli.s court;

                        (B)      llotbl.ng bere!.n eh!>l.l pr~v,,1:t e.ny ;:,.ppllcont :'r-011 uttr.c!dn,; 111 t~e

                &!or-r;!i-n.id i:-roccc;:ltr1GJ:' thB 1.-o.,!ie:.!:.ty or ~r:-:ipe or 'IJ!l"J o-f tht" :.ts.tr:-ntn                          i'~·'.Jl"


                oha.11 t.hh J\1<'4?)110:tt ;;~ coo~tr11~d a.a tm;:orl.1111, a;ny valid1 ty er •raln;., t1>

                ~Y    or    ss!d p~te~ta.


                                                                               XI

                        lru,e,lh<..iJ:; i'oll•)Vil'g -:he ~tltl.'Y cf tbi~ ,11:..l,g-.x,:ct, 8-'l<:h of !Ji.;:>

                d.ef~:tol3nts Develq:•:a<:r,c, ihdlo, ar,i G,::s,:,ra~ ~hnll oi.11 11 oop-;                                         r.ff   thfo

                Ji.il.2,t.);)~1 ...:. tu t-£u:t1 pc:r~ou vi t1-1   li''wtt         I!lly of t~-:.et:1 b3.8    a.   Jic.~ne.B Bgl'ect:e!lt

                'J.nle::"' pu.k:1ta rc1.s-J~lrt*'.J to the: ru.1,1ufectu:r~                    Qt"   'JSC of ,"iJ.:"1C.!);l.e: c:.tvl,?nHcr5.1

                to Q('LCb pa.:rg,~:~1 ,;r!:,:· :!~e s.1:J11 ted to- B'l.:d: deftr::le..r.t f'or BUttl                       ,:1.   licot:-!:isc

                aL-ice A.'..liJ1.mt 7, 1934,.,         \?ii.r...L!:.   YJ    df'~J:1 !'•.i·J.lovi.-ng t.1* vr.try           eir     th1r.; Ju~•nt,

                the e..,:!J1 defet&anto r;;;:htl:. 1'1~e v1th tbia. c-~·....rt- a Bto.te::tent i::,cttin,g rort::-i

                the i;tep!l tat.en to c:i::wpl:,• vi .t;h the sbo•:e re qu!rC!J).."!;,,.t!l of t,;f~t:2 &?c-tt:::n, XI.




                                                                                       A-62
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 64 of 303 PageID: 92




                                                                                XU
                             fo~ tbe        jYJJl'p()3C 01· oecu,!ng            aui:pl!a.,tqc vH.b tbto Juiiclo:ocit ar.i fm•

                 D.O    ot.l:ie-r m::l"p;:)i.H~'J- a~J.J.:, a:u.t..iDr1ze1S ri::>1re:gc.,.-ta:.:1•,te0 of the n~Furt11,;:rit of
                 J\tatlc,;, ~t.i,J.l, U!)Oll •.r1~~Qfl l'C,'!.L<lat of u,;, Att,sr::1cy Cenertl, or                                        =
                 An1:ds!Stat..t     Attornc;· (;cr.ertl, a::ul oo ruasoor,.ble not.ice t.-o -<JJL-:f d.e!'t.J.lld-!ll'.lt,

                 Clflll,;>   to ito ,ilrincipcl offtc,,,,                b:, pe:rdtteo. eubj,~ct tc en:/ l<!(;&lly recc,;T

                 o!11Cd. pr1v11t:;i.;e,, (l) acr.:~3ea W.tr!I~ tl-.-0 office JolU"e: ot' er.,1.-.i ~ef~rFlr.r.t                                      ta

                 i;Ul bo0!:HJ licl~::cra, accG(.lllte:, eorrC'::r,:i;:/'.lt!nct: 1 tt.e:n.a:"cD~~1 ~d ot..111.::-r rG:'C>.":•rdn

                 o.nd dacr.~.n':-!1 L"i tllf::f ],083Q:';;;dan or uc-:le.r tllei c::ontTal 0£ 1:1ald dcfen:!.l'!..nt

                 +elat:1::C to           fJ.'f';'f   7m:::•:crs c:,..:ntalru3C. 1n thi:i J~u.t, a.nA (2} a'1.b~ect to thr.:

                 reat1ona."b)e: cocr,e.o!.-:.:t.re Cl! :ea1i:\ l;icfcn~t an.d "..ri~h.out :r-e!llzai:!.t or iritc-r""

                 terc::t~~-c £~ow it to !.nt-01.~. .,1.c~,,. oft"'i.cl!.l'e1 o~ em;,h:•yo:,a!l                       or   !laid Uete;Jia::t. 1 vho

                 Ill?~/ 1:.!!.ve co Jnae1 Fi'C&cntr r-e~lL~ az1y 01.lch aA.t~ra; .S1'Jl '-'"POll v·..1.f",]1 re ...
                                     1




                 q=ct tJ1~ CM'o:i.'l,;u.t ch"2.l ~.,1,~1,:, s:,;d:1 ro:,iarb k                                  wit!.r.:g 'tQ tJ-•., ~t.u!!,~t

                 a1" Justicq vi'th rea::t!c~ to a.ott.::rs ~1,taint!:l .iD this Juigr.ent                                              ~    cay frOti

                 time to tioo              w         nec~~~:;ry to tl1B 1in!'orce::z,::il of: tbie J•ldl};Oent,                           ?,o in-

                 rorrJ1t1on ob:.aL:.Bd '':>y tlio !Il'!O.O.a p.ro·1!.de1l in t;.hiii Section 8hall be .ilvulr;ed

                 ~y any ':."E';irc-ii=-r.. t..ative or the De-7-0.rtttent of J!J.8tieo to r.ny pe:-iwr: otbet'"

                 th."9.D o. d.u!y 11!lt1:,::irl.ze,1 Nr.-l'(!:ttn.ti~ -o.£ at..<?h. Dt!!.;,artr.:-snt, e:xce,;,t ln the

                 c01l!':Jc of' 2~Glil ~o;:,,ee~zs t.o vid.~b. t.le Ull1ted Sto.tcn ia .,, ]arty fo~ the

                 pur:pc.'..e ar eecqr:JJe: axir.pJ.f,.·u1.:!e vit!l t!:tie: J\1.ds:r;Jnt o:r                            a!J   ot:'.:l.erviso rcq-ui.z'ci!

                 b/    la·,.
                                                                               Xlll

                             J\.l;l.l~n.t 1~ enter!!"i egu.IJl~e"";. t~c: ~i:;:fc:001!..~t--!! ~VrJlop~n.t~ Rad.le,

                 Gi?r.tC"r~l, v~i~le 1 Etar:il.ey ;;;"~" crarr.r, 'fh1e~ell ::;. Cl'al?CrJ t,.'::r!i.b-9..zi z1·..1G:r.n-

                 ilQ"Mt.z, G-.:!.:T..1el COhtJU            urrS Chr..t""l.c~   a:.   EI::/'t:.£\.n, .t.:i1r~"::l:1   n.."l.d. ~e·.r<:r-9.ll,i~, f'or n.11

                 costn t.:i W :tw.oil 10 thic ;ir:icee~~~ ..


                                                                               XIV

                             1'be ll.f!'inutiv.; ae;,e.ratc dc;,fe.-:,oe• in~!:'po,A:4 by <,e,,,.,,-,.1, ar.Il,~ = t

                 Vr;..r:.l!bl'!! tl)~t11~).· \fi<>;b the io:li~1idun.l a.erew:ir,nt!l nre be~t1y dt-n:1~:l,




                                                                                10




                                                                                     A-63
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 65 of 303 PageID: 93




                                     x:n




                                     A-64
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 66 of 303 PageID: 94




                        U.S. v. GENERAL ELECTRIC CO., ET AL.
                                       Civil No.: 4575
                                Year Judgment Entered: 1953




                                        A-65
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 67 of 303 PageID: 95




          Trade Regulation Reporter· Trade Cases (1932 -1992), United States v.
          General Electric Company and International General Electric Company
          Incorporated., U.S. District Court, 0. New Jersey, 1952-1953 Trade Cases
          167,585, (Oct. 6, 1953)
          Click to open document in a browser
          United States v. General Electric Company aoo International General Electric Company Incorporated.
          1952-1953 Trade Cases '1167,585. U.S. District Court. D. New Jersey. Civil Action No. 4575. Dated October 6,
          1953. Case No. 814 in the Antitrust Division of the Department of Justice.

                                          Sherman Antitrust Act and Wilson Tariff Act
          Consent Decre&-Practices Enjoined-Agreements with Foreign ManufacturersElectrical Equipment.-
          A manufacturer of electrical equipment was enjoined by a consent decree from entering into any understanding
          with any foreign manufacturer to ( 1) allocate or divide territories or ma,-kets, (2) limit any person in 1he
          manufacture, use, disliibution, or sale of electrical equipment (3) limit the importation into or exportation from
          !he United States, (4) leave any person free from competition, (5) refrain from competition in obtaining rights to
          patents. and (6) determine or prescribe the terms or conditions upon which licenses are granted to others. The
          use of stock or other financial interest in any foreign manufacturer to enter i nlo understandings described above
          also was prohibited.
          Consent Decree-Specific Relief-Patent Licensing-Electrical Equipment.--An electrical equipment
          manufacturer was ordered by a consent decree to grant to any applicant a non-exclusive license to make, use
          and vend electrical equipment under any patents acquired by the manufacturer from the foreign manufacturers
          named as co-conspirators. The granting of licenses under necessary patents {owned or controlled by !he
          manufacturer which are needed to enable a licensee to practice the invention under the acquired patents)
          also was ordered. Provisions pertaining to reasonable royalties. inspection of a licensee's books and records,
          cancellation of the license upon failure to pay the royalties or permit inspection, and transferability of the license
          could be included in the license.
          For the plaintiff: Stanley N. Barnes. Marcus A. Hollabaugh, Donald E. Van Kough net, W. D. Kilgore, Jr.. and
          William F. Tompkins. Attorneys.
          For the defendant: James R. E. Ozias and Cahill, Gordon, Zachry and Reindel.

                                                             Final J11dgment
          [ Consent to Entry of Decree]
          FORMAN, District Judge [ In full text except for Exhibits Band CJ: The plaintiff, United States of America, having
          filed its complaint herein on January 18, 1945; the defendants General Electric Company and International
          General Electric Company, Incorporated, havings appeared and filed 1heir answers to the complaint denying
          !he substantive allegations thereof; the defendant International General Electric Company, Incorporated, having
          !hereafter been merged on July 31, 1952 with the defendant General Electric Company; and 1he plaintiff and 1he
          defendant General Electric Company by their attorneys having severally consented to the entiy of this Judgment
          wtthout trial or adjudication of any issues of fact or law herein and without this Judgment constituting evidence or
          an admission by either of lhem in respect to any such issue:
          Now. therefore, before any testimony has been taken and without trial or adjudication of any issue of fact or law
          herein. and upon consent of the parties as aforesaid. it is hereby
          Ordered, adjudged and decreed as follows:

                                                                     I.



          {)2018 CCH Incorporated and tcs affiliates and ficensors. All righrs reserved.
          Subjecr ro Terms & Condroons: hrrp:/lresearchhe/p.cch.com!Ucense Agreeme11Lhun
                                                                     1




                                                                  A-66
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 68 of 303 PageID: 96




          [ ShefT1lan Act and Wilson Tan1f Act)
          This Court has jurisdiction of the subject matter herein and of the parties hereto, and the complaint states a
          cause of action against the defendants under Section 1 of the Act of Congress of July 2. 1890, commonly known
          as the Sherman Antitrust Act, as amended. and under Section 73 of the Act of Congress of August 27. 1894.
          commonly known as the Wilson Tariff Act. as amended.

                                                                   II.

          [ Definitions]
          As used in this Judgment:
          (A) ·Electrical equipment· means all equipment. devices. and systems (except electric lamp and radio
          equipment. devices. and systems) which concern the generation, transmission, and utilization of electric energy
          including: generators, transformers. and switch-gear essential for the generation and distribution of electric
          energy; motors of various types which serve as the sources of power for other industries; motors. magnets,
          switches, and heating elements for incorporation in other manufactured products; and electrical appliances such
          as refrigerators and heating devices for household use.
          (B) "Person· means an individual. partnership, firm. association or corporation. For the purpose of this Judgment
          a defendant and ils subsidiaries shall be considered to be one person.
          (C) ·subsidiary" of a corporation means a corporation more than SO% of whose stock entitled to vote upon the
          election of directors (other than preferred stock so entitled to vote upon the failure of the corporation to pay
          certain dividends) is owned or, directly or indirectly, controlled by such other corporation.
          (0) "Foreign manufacturers· means Allgemeine Elektricitacts Gesellschaft, Compagnie Francaise Pour
          !'Exploitation des Procedes Thomson-Houston, Associated Electrical Industries Limited, Tokyo Shibaura
          Denki Kabushiki Kaisha. Societe d'Electricite et de Mecanique (Procedes ThomsonHouston & Carels Societe
          Anonyme) and Compagnia Generale di Elettricita.
          (E) "Acquired patents· means any United States patents. patent applications, or rights to grant licenses under
          patents or patent applications. directed to electrical equipment and heretofore acquired by defendant General
          Electric Company from the foreign manufacturers named as co-conspirators in the complaint and listed in
          subparagraph (0) of this Section. and shall include all reissues. divisions. continuations or extensions of said
          patents. and any patents which may issue upon said applications. A list of the patents so acquired and which
          defendant General Electric Company now owns or controls is attached hereto and marked Exhibit "A" [not
          reproduced].
          (F) "Necessary patents" means any United States patents, patent applications. or lights to grant licenses under
          patents or patent applications. directed to electrical equipment and owned or controlled by defendant General
          Elecbic Company, which must be licensed to enable a licensee to practice the inventions of the acquired patents
          defined in subparagraph (E) of this Section. and shall include all reissues. divisions, continuations or extensions
          of said patents. and any patents which may issue upon said applications.

                                                                  Ill.

          [ Foreign ActiYiliBsJ
          The provisions of this Judgment applicable to defendant General Electric Company shall apply to such
          defendant. its officers. directors. agents. employees. representatives, subsidiaries, successors, assigns. and all
          other persons acting under. through or for such defendant, and to operations and activities outside the United
          States insofar as affecting the foreign or domestic commerce of the United States.

                                                                  IV.

          [ TefT1!inauon and Modificauon of Agreements]


          ©2018 CCH lncorporared and ils affi/iares a11d ficensors. All righrs reserved.
          Subject m Terms & Condirions: hnp:llresearchhe/p.cch.com!Lice1JSe Agreementhun
                                                                   2




                                                                A-67
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 69 of 303 PageID: 97




           (A) Defendant General Electric Company is hereby ordered and directed to tenminate and cancel each of the
           agreements listed in Exhibit "B" [not reproduced] attached to this Judgment which has not heretofore ex:pired or
           terminated or been cancelled.
           (B) Defendant General Electric Company is hereby ordered and directed prior to December 31, 1953. to
           terminate and cancel each of the agreements listed in Ex:hibi1 ·c· [not reproduced) attached to this Judgment
           which shall not theretofore have terminated or been cancelled. or to cause the name to be modified and
           amended insofar as necessary so that it shall not be in conflict with any provision of this Judgment.
           (C) Defendant General Electric Company is hereby enjoined and restrained from entering into, maintaining
           of furthering. any contract. agreement or understanding to continue or renew any provision of any of the
           agreements listed in (A) and (B) of this Section IV which is in conflict with any provision of this Judgment.
           (D) Nothing contained in this Section shall be deemed to tenminate any right of defendant General Electric
           Company to use on a non.ex:clusiVe and unrestrictive basis any patent under which such defendant has
           heretofore been licensed or to terminate any power of such defendant to issue sub•licenses or immunities under
           any such patent.

                                                                       V.

           [ Agreements with Foreign Manufacturers)
           (A) Defendant General Electric Company is hereby enjoined and restrained from entering into. maintaining or
           furthering any contract, agreement or understanding with any foreign manufacturer as defined in this Judgment,
           or any of its subsidiaries. successors. assigns. officers, agents or employees, to:
              ( 1) allocate or divide territories or markets for the production. sale or other distribution of electrical
              equipment
              (2) ex:clude any person from or restrain or limit any such person in the manufacture. use. distribution or
              sale of electrical equipment:
              (3) limit restrain or prevent the importation into or exportation from the United States. its territories. or
              possessions, of electrical equipment:
              (4) refrain from competition or leave any person free from competition in any territory, field or market in the
              manufacture, use, distribution or sale of electrical equipment:
              (5) refrain from competition in the manufacture. use, sale or distribution of, or in obtaining rights to. patents
              and teci,nological information relating to electrical equipment:
              {6) determine or prescribe the terms or conditions upon which licenses or immunities under any patent,
              invention, or technological information relating to electrical equipment shall be made available by the
              grantor lo others.
           Nothing in the foregoing provisions of !his Section V shall be construed to prohibit, without more. licenses or
           conveyances of patent rights or technical information. whether on an exclusive basis or otheiwise.
           (B) Defendant General Electric Company is further enjoined and restrained from using its stock or other financial
           interest in any foreign manufacturer, as defined in this Judgment. to directly or indirectly influence or to attempt lo
           influence such manufacturer to enter into any contract. agreement or understanding in conflict with any provision
           of (AJ of !his Section.

                                                                       VI.

           ( Non-Exclusive Licenses Under Acquired Patents]
           (A) Defendant General Electric Company is hereby ordered and directed to grant, to the extent that it has the
           power to do so. to any applicant making written request therefor a non-exclusive license under any, some or all



           ©2018 GCH lncorporared and ics afflliares and lice11sors. All righcs reserved.
           Subjecr m Terms & Gondirions: hrrp:/lresearchhelp.cch.com/Lice11Se Aqreemem.fmn
                                                                        3




                                                                     A-68
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 70 of 303 PageID: 98




            of the acquired patents, as defined herein and listed in Exhibit "A' [not reproduced] al:1ached to this Judgment,
            and for their full unexpired terms, lo make, use and vend electrical equipment
            (B) (1) Defendant General Electric Company is enjoined and restrained from including any reslrictioo or condition
            whatsoever in any ~cense or sub-license granted by it pursuant to this Section, except that each such license
            or sub-license may contain any, some or aU of the following provisions: (a) a provision for the payment to
            the ricensor of a reasonable, non-discriminatory compensation in the nature of a royalty or other monetary
            consideration (herein referred to as a ·royaltyl; (b) reasonable provisions for periodic inspection of the books
            and records of the ~censes by an independent auditor, or by any other person acceptable to the licensee and
            licensor, who shaR report to the licensor only the amount of royalty due and payable; (c) reasonable provisions
            for cancellation of the license upon fa~ure of the licensee to pay the royalties or to permit the inspection of his
            books or records as hereinabove provided; (d) that the license shall not be transferable; and (e) such other terms
            and provisions as this Court shall approve if app~catioo for such approval is made after reasonable notice to the
            Attorney General.
            (2) Each license issued pursuant to this Section shall provide that: (a) the licensee may cancel the license at any
            lime after one year from the initial date thereof by giving thirty ( 30) days' notice in writing to the ~censor; and {b)
            the ~censor shall notify each licensee of the issuance of each license granted pursuant to this Section involving
            the same patent or patents; and each licensee shall have the right, upon written request, to exchange its license
            for any other such license granted by the licensor and involving the same patent or patents, in the event such
            other license be upon more favorable terms.
            (3) Upoo recaipt by the defendant of a Wfitten request for a license under the provisions of this Section. the
            defendant shaR advise the applicant, in writing, of the royalty which it deems reasonable for the patent or patents
            to which the request pertains. If the parties are unable to agree upon a reasonable royalty within sixty (60) days
            from the date such request for a license was received by the defendant, the applicant therefor may forthwith
            apply to this Court for the determination of a reasonable royalty, and the defendant shall, upon receipt of notice
            of the filing of such application. promptly give notice thereof to the Attorney General or the Assistant Attorney
            General in charge of the Antitrust Division. The reasonable royalty rates, if any, determined by the Court shaU
            apply to the applicant and to all other subsequent ijcensees under the same patent or patents. Pending the
            completion of negotiations or any such proceedings, the applicant shall have the rights requested un<ler- this
            Section to make. haw made. use or vend the patent or patents to which its application pertains without payment
            of royalty or other compensation as above provided, except as provided in Paragraph B (4) hereof.
            (4) Where the applicant has the right to make, have made, use or vend as provided in Paragraph B (3) hereof,
            said applicant or the defendant may apply to this Court to fix an interim fO'/alty rate pending final determination
            of what constitutes a reasonable royalty. If the Court fixes such interim royalty rate, the defendant shall then
            issue, and the applicant shall accept. a license or. as the case may be, a sub-license, providing for the periodic
            payment of roya !ties at such interim rate from the date of the filing of the application for a license. If the applicant
            fails to accept such license, or sublicense, or fails to pay the interim royalty in accordance therewith, such action
            shall be ground for the dismissal of his applicalioo, and his rights under this Section shall terminate. The interim
            royalty rate determined by this Court shall apply to the license granted to such applicant from the date of his
            appfication for a license. and may be charged to each subsequent licensee under the same patent or patents,
            unless this Court shall fix a different rate of interim royalty upon application of any such subsequent licensee
            pursuant to this Section.
            (5) Upon the written request of any licensee licensed pursuant to the provisions of this Section, the defendant
            shall grant such licensee, to the extent it has the power to do so, an unrestricted. unconditional and non-
            exclusive grant of immunity from suit by such defendant. with respect to any products made or sold under a
            license granted pursuant to the terms of th is Judgment. under any foreign patents corresponding to the patent or
            patents under which such licensee is licensed.

                                                                       Vll.



            @2018 CCH Incorporated and ils affitiares and licensors. All righis reserved.
            Subjecr m Terms & Condilio11s: hup:/lresearchhelp.cch.comiUcense Aareemem.hun

                                                                        '




                                                                    A-69
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 71 of 303 PageID: 99




            [ Non-Exclusive Licenses Under Necessary Patents]
            (A) Defendant General Electric Company is hereby further ordered and directed to grant to any applicant
            licensed under the provisions of Section VI of this Judgment. but only lo the extent necessary to enable said
            applicant to practice the inventions of the acquired patents licensed under such Section, a non-exclusive license
            under any, some Of" all of the necessary patents as defined herein and for their full unexpired terms. to make, use
            and vend electrical equipment
            (Bl Licenses granted under this Section VII shall be subject to and in conformity with the provisions of Section VI
            (Bl of this Judgment

                                                                     VIII.

            [ Inspection and Compliance]
            FOi" the purpose of securing compliance with this Judgment. duly authorized representatives of the Department
            of Justice shall, upon written request of the Attorney General, or the Assistant Attorney General in charge of the
            Antitrust Division, and on reasonable notice to defendant General Electric Company, to its principal office, be
            permitted, subject to any legally recognized privilege, (1) access during the office hours of said defendant to all
            books, ledgers, accounts, correspondence, memoranda, and oiher records and documents in the possession
            Of" under the control of said defendant relating to any matters contained in this Judgment, and (2) subject to the
            reasonable convenience ol said defendant and without restraint or interference from it, to interview officers Of"
            employees of said defendant. who may have counsel present. regarding any such matters. and upon request
            said defendant shall submit such written reports as might from time to time be reasonably necessary to the
            enforcement of this Judgment. No infOf"mation obtained by the means provided in this Section shall be divulged
            by any representative of the Department of Justice to any person other than a duly authorized representative of
            such Department. except in the course of legal proceedings to which the United States is a party for the purpose
            of securing compliance with this Judgment or as otherwise required by law.
                                                                      IX.

            [ Jurisdiction Retained}
            Jurisdiction of this cause is retained fDf" the purpose of enabling any of the parties to this Judgment to apply to
            this Court at any time for such further orders and directions as may be necessary Of" appropriate in relation to
            the construction of or carrying out of this Judgment, fOf" the modification Of" termination of any of the provisions
            thereof, and for the purpose of the enforcement of compliance therewith and the punishment of violations
            thereof.




            ©2018 CCH Incorporated and hs affiliares and ficensors. All righis reserved.
            Subjecr ro Terms & Condirions: hrrp:/lresearchhelp.cch.com/License Agreememhun
                                                                       5




                                                                    A-70
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 72 of 303 PageID: 100




                        U.S. v. AMERICAN LEAD PENCIL CO., ET AL.
                                        Civil No.: 73-54
                                  Year Judgment Entered: 1954




                                          A-71
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 73 of 303 PageID: 101




           Trade Regulation Reporter - Trade Cases (1932 -1992), United States v.
           American Lead Pencil Co., Joseph Dixon Crucible Co., Eagle Pencil Co.,
           and Eberhard Faber Pencil Co., U.S. District Court, D. New Jersey, 1954
           Trade Cases ,r67,676, (Feb. 5, 1954)
           United States v. American lead Pencil Co., Joseph Dixon Crucible Co., Eagle Pencil Co., and Eberhard Faber
           Pencil Co.
           1954 Trade Cases ,i67.676. U.S. District Court, 0. New Jersey. Civil Action No. 73-54. Filed February 05, 1954.
           Case No. 1184 in the Antitrust Di\lision of the Department of Justice.

                                                          Sherman Antitrust Act
           Consent Decree-Practices Enjoined-Price Fixing-Allocation of Markets or Customers--Exportation
           Agreements-Secret Exchange of Notices of Proposed Changes in Prices or Sales Terms.-Four lead
           pencil manufacturers consent to the entry of a decree prohibiting them from contracting among themselves or
           with any other manufacturer in the United States, or through any trade association of pencil manufacturers to
           fix prices, discounts. of other lemls for the sale of pencils. They are further enjoined from agreeing to allocate
           markets. orders. or customers for the manufacture or distribution of pencils and from agreeing to refrain from
           exporting or importing pencils from or into the United States. The communication to any other manufacturer
           or trade association of information regarding intended changes in prices or sales terms before the proposed
           changes are generally announced to the trade is also foroidden.
           Consent Decree-Practices Enjoined-Price Fixing-Collusive Bidding-Interests in Foreign
           Corporation .-A consent decree orders four lead pencil manufacturers to refrain from ( 1) fixing prices or sales
           terms upon which any dealer may sell pencils in the United States to a third party; (2) fixing prices, or conditions
           of any dealer's bid which may be submitted in response to an invitation for a bid to supply pencils in the United
           States; (3) appointing any dealer an agent of any defendant for the submission of invited bids for pencils;
           (4) refusing to sell pencils on customary trade terms to any dealer because he has submitted his own bid in
           competition with a defendanfs bid. provided that the dealer is a regular wholesaler or retailer of the clefendanfs
           pencils. Under an additional provision of the decree. two defendants are enjoined from renewing a previously
           dissolved joint interest in a foreign corporation.
           For the plaintiff: Stanley N. Barnes. Assistant Attorney General: Worth Rowley, and Richard B. O'Donnell.
           Special Assistants to the Attorney General; William 0. Kilgore. Jr.. John S. James, Hany N. Burgess. Alfred
           Karsted. Mary G. Jones. and Stanley Blecher, Attorneys.
            For the defendants: Cleary, Gottlieb. Friendly & Hamilton, by R. C. Barnard. for American Lead Pencil Co.:
            Carey, Schenck & Jardine, by Robert Carey, for Joseph Dixon Crucible Co.: Donovan. leisure. Newton Ile Irvine,
            by Ralstone R. Irvine, for Eagle Pencil Co.: and Crawford Ile Reed, by John Howley, for Eberhard Faber Pencil
            Co.

                                                                Final Judgment

            SM,TH, District Judge ( In ful1 taxi): Plaintiff, United States of America, having filed its complaint herein on January
           26, 1954. and each of the defendants having appeared herein, and the plaintiff and the said defendants by their
           respective attorneys having severalty consented to the making and entry of this Final Judgment wilhout trial or
           adjudication of any issue of fact or law herein and without admission by any party in respect of any such issue.
           and the Court having considered the matter and being duly advised
           Now. therefore, before the taking of any testimony and without trial or adju<lication of any issue of fact or law
           herein. and upon the consent as aforesaid of all the parties hereto
           It is hereby ordered. adjudged and decreed as follows:


           @2018 CCH /ncorporared and irs affl/iaces and licensors. All rights reserved.
           Subjecr ro Terms & Condiiions: hrrp:Presearchhelp.cch.comiLicense AgreemenLlnm
                                                                        I




                                                                     A-72
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 74 of 303 PageID: 102




             [ Shemian Act)
             This Court has jurisdiction of the subject matter hereof and of all the parties hereto. The complaint states a
             cause of action against the defendants and each of them under Section 1 of the Act of Congress of July '2,
             1890 entitled "An Act lo protect trade and commerce against unlawful restraints and monopolies·, as amended,
             commonly known as the Sherman Act.



             [ Definitions)
             As us.ed in this Final Judgment:
             (a) "lead penc~s· means wood-cased lead pencils;
             (b) "Person· means any individual. partnership. firm. corporation, association or other business or legal entity;
             (c) "Manufacturer" means a person as herein defined engaged in the manufacture and sale of lead pencils;
             (d) "Dealer" means any person other than a manufacturer regularly engaged in the wholesale or retail sale or
             distribution of lead pencils;
             (e) "United States" names the continental United States. its territories and possessions.

                                                                       Ill

             [ Applicability of Judgment)
             The provisions of this Final Judgment applicable to a defendant shall apply to such defendant. its officers,
             agents, servants, employees and attorneys, and to those persons in active concert or participation with any
             defendant who receive actual notice of this Final Judgment by personal service or otherwise.

                                                                       IV

             [ Practices Enjoined)
             The defendants and each of them. are jointly afld severally enjoined and restrained from entering into, adhering
             to. maintaining or furthering. or claiming any rights under. any contract, combination. agreement. uflderstanding
             or arrangement among themselves or with any other manufacturer in the United States, or with or through any
             trade association or other central agency of manufacturers of lead pencils, directly or indirectly. to:
             (a) Fix, detenmine. establish. maintain or adhere to prices. discounts or other terms or conditions for the sale of
             lead pencils to any person: or
             (b) Allocate, pro-rate or divide markets, fields, contracts. orders or customers for the manufacture, distribution or
             sale of lead pencils: or
             (c) Refrain from exporting or importing lead pencils from or into the United States.

                                                                       V

             [ Dissemination of Price Information)
             The defendants are jointly and severally enjoined and restrained from directly or indirectly circulating,
             exchanging or communicating to or with any other manufacturer or to or through any trade associatioo or central
             organization of manufacturers. any information regarding the price or prices. terms or conditions, or intended or
             proposed changes in price or prices, terms or conditions. for !he sale in the United States of lead pencils prior lo
             the time that such price or prices, terms or coflditions or changes in such price or prices. terms or conditions are
             published and generally announced to the trade.



             ©2018 CCI-I lncorporared and tts affl/iares and /!censors. All righrs reserved.
             Subjecr ro Terms & Condirio11s: frap:Pre.searchhelp.ccltcomlLicense Agreeme11thun
                                                                       2




                                                                   A-73
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 75 of 303 PageID: 103




                                                                       VI

             [ General Prohibitions--ModificationJ
             (A) The defendants are jointly and severally enjoined and restrained from, directly and indirectly:
             (1) Fixing, determining or controlling in any manner the price or prices. terms or conditions upon which any
             dealer may sell lead pencils in the United States to third persons;
             (2) Fixing, determining or controlling in any manner the price or prices, terms or conditions of any bid which may
             be submitted by any dealer, in response to any invitation for bids to supply lead pencils in the United States:
             (3) Appointing or designating any dealer as an agent of or for any such defendant tor the submission of any bid
             in response to any invitation for bids to supply lead pencils in the United States:
             (4) Refusing lo sell lead pencils upon normal and customary trade terms and conditions to any dealer because
             such dealer, in competition with a bid submitted by such defendant has submitted its own bid on the same
             invitation to bid and has been awarded a contract for the sale of lead pencils, provided Iha! such dealer is
             regularly engaged in the wholesale or retail sale or dislribution of lead pencils of such defendant
             (B) Upon the expiration of three (3) years after the dale of the entry of this Final Judgment the defendants, or any
             of them, may apply to this Court to be relieved from the prohibitions contained in subsections (A) (3) and (4) of
             this Section VI and may be so relieved upon a showing made to !he satisfaction of this Court that the prohibitions
             therein contained work an undue burden or hardship upon such defendant or defendants.

                                                                      VII

             [ Dissolution of lnterasts in Foreign Corporation]
             Defendants Eagle Pencil Company, and American Lead Pencil Company, having submitted to this court due
             proof of the dissolution of the joint interests heretofore held by them in Reber. S. A., a Mexican corporation.
             such dissolution of said joint interests is hereby made of record and said defendants Eagle Pencil Company,
             and American Lead Pencil Company are jointly and severally enjoined and restrained from renewing said joint
             interest in said corporation.

                                                                      VIII

             [ Rights Under Other Acts Preserve-dj
             (a) Nothing cootained in this Final Judgment shall be construed as denying to any defendant any rights which
             such defendant may have under the Act of Congress of August 17, 1937, commonly known as the Miller-Tydings
             Act, or under the Act of Congress of July 14, 1952, commonly known as the McGuire Act;
             (b) Wrthout in any manner adjudicating. determining or passing upon the legality or illegality of any of the acts
             or practices of the Pencil Industry Export Association and without, in any manner imputing any legality or
             illegality to any of the acts or practices of said Export Association, nothing contained in this Final Judgment shal I
             be construed as denying to the defendants or any of them, any rights which they may have under the Act of
             Congress of April 10, 1918, commonly known as !he Webb-Pomerene Act

                                                                       IX

             [ Inspection and Compliance]
             For the purpose of securing compliance with this Final Judgment duly authorized representatives of the
             Department of Justice shall, upon written request of the Attorney General, or the Assistant Attorney General
             in charge of the Antitrust Division, and oo reasonable notice to any defendant, made to its principal office, be
             permitted, (a) access during the office hours of said defendant to all books. ledgers, accounts, correspondence,
             memoranda, and other reoords and documents in the possession or under the control of said defendant
             relating to any matters contained in this Final Judgment. and (b) subject to the reasonable convenience of said


             @2018 CCH lm;orporared and irs affiliares and licenso,s. All righrs reserved.
             Subjecr ro Terms & Condilions: hrm:liresearchhelp.cch.comfLicense Agreemem.hm1
                                                                        3




                                                                    A-74
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 76 of 303 PageID: 104




            defendant and without restraint or interference from it to interview officers or employees of said defendant,
            who may have counsel present, regarding any such matters, and (c) upon such request the said defendant
            shall submit such reports in writing to the Department of Justice with respect to matters contained in this Final
            Judgment as may from time to lime be necessary to the enforcement of this Final Judgment. No information
            obtained by the means provided in this Section IX shall be divulged by any rel)f'esentalive of the Department
            of Justice to any person other than a duly authorized representative of the Departrnent except in the course of
            legal proceedings to which the United States is a party for the purpose of securing compliance with this Final
            Judgment or as otherwise required by law.

                                                                      X

            [ Effective Date]
            This Final Judgment shall become effective ninety (90) days after the date of its entry.

                                                                     XI

            [ Jun·sdiction Retained]
            Jurisdiction is retained for the purpose of enabling any of the parties to this Final Judgment to apply to this Court
            at any time for such further orders and directions as may be necessary or appropriate for the coostruction or
            carrying out of this Final Judgment or for the modification of any of the provisions thereof. and for the purpose of
            the enforcement of compliance therewith and the punishment of violations thereof.




            @2018 CCH lncorporared and ns affi/iares and ficensors. All righrs reserved.
            Subjecr w Terms & Condiuons: hup:ilresearchhelp.cc/J.com/Lice1Jse Aqreemem./mn

                                                                      '




                                                                   A-75
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 77 of 303 PageID: 105




                      U.S. v. THE EMBROIDERY CUTTERS ASS'N, ET AL.
                                         Civil No.: 889-54
                                   Year Judgment Entered: 1954




                                          A-76
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 78 of 303 PageID: 106




            Trade Regulation Reporter. Trade Cases (1932-1992), United States v.
            The Embroidery Cutters Association, et al., U.S. District Court, D. New
            Jersey, 1954 Trade Cases 1f67,891, (Nov.12, 1954)
            Click to open document in a browser
            United States v. The Embroidery Cutter.;; Association, et al.
            1954 Trade Cases ,J67.891. U.S. District Court, D. New Jersey. Civil Action No. 889·54. Filed November 12,
            1954. Case No. 1208 in the Antitrust Division of the Department of Justice.
                                                         Sherman Antitrust Act
            Combinations and Conspiracies-Consant Dacra-.Practicas Enjoinad-Prioa Fixing and Relatad
            Practices-Association Membership.-Embroidery cutters were enjoined by a consent decree from entering
            into any a.;ireement (1) to fix prices. pricing methods, discounts. or other terms used by any cutter. (2) to fix the
            charges or other terms for delivery, (3) to circulate any price lists in advance of the publication of such lists to
            customers. or (4) to circulate any statistics representing costs of operation. The cutters and a trade association
            were enjoined from suggesting prices; from circulating any price lists which have been established by any two
            or more cutters: and from being a member of any bade association or central agency, the activities of which are
            inconsistent with the decree.
            Combinations and Conspiracies-Consent Dacrae-Specific Ralief-Revision of Price Lists.-Embroidery
            cutters were ordered by a consent decree to withdraw their presently in effect price lists to the extent that such
            price lists are identical with the prices appearing on a price list prepared by the defendant trade association.
            Also, they were ordered to individually review the prices withdrawn on the basis of their individual cosl figures
            and individual judgment as to profits and to issue new price lists on the basis of such independent review.
            Department of Justice Enfon:ament and Procedure-Consent Decree-Specific Relief-Dissolution of
            Trad& Association.-Embroidery cutters were ordered by a consent decree lo commence tak.ing such action
            as may be necessary to accomplish the dissolution of the defendant trade association and to complete such
            dissoluti-0n within the minimum period of time permitted by the applicable state laws.
            For the plaintiff: Stanley N. Barnes. Assistant Attorney General: Bertram C. Dedman. W. D. Kilgore. Jr.. and
            Richard B. O'Donnell. Special Assistants to the Attorney General: and John S. James. Stanley Blecher, and
            Moses M. Lewis, Trial Attorneys.
            For the defendants: Moses L Kave lor lhe Embroidery Cutters Assn.

                                                               Final Judgment

            THOMAS F. MEANEY, District Judge [ In full text]: The plaintiff, United States of America, having filed its complaint
            herein on November 12, 1954 and each of the said defendants having appeared herein and the plaintiff and the
            defendants, by their respective attorneys, having severally consented to the entry of this Final Judgment without
            trial or adjudication of any issue of fact or law herein, and without this Fina I Judgment constituting evidence or
            admission by any defendant in respect of any such issue;
            Now. therefore. before any testimony or evidence has been taken herein. and without trial or adjudication of any
            issue of fact or law herein, and upon the consent of a~ the parties hereto, it is hereby
            Ordered, adjudged and decreed as follows:



            [ Sherman Act]
            The Court has jurisdiction of the subject matter herein and all the parties hereto. The complaint stales a cause of
            action against the defendants and each of them under Section 1 of the Act of Congress of July 2, 1890, entitled


            @2018 CCI-I Jncorporared and trs affiliares and licensors. All righrs reserved.
            Subjecr ro Terms & Condirions: lmp:.l!researchhelp.cch.com/l..icense Agreemem.hun
                                                                      1




                                                                    A-77
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 79 of 303 PageID: 107




            ·An Act lo protect trade and (Commerce against unlawful restraints and monopolies: commonly known as lhe
            Sherman Act, as amended.



            [ Definitions)
            As used in this Final Judgment:
            (A) "'Person· means any individual. partnership, firm. association, corporation, or other legal entity;
            (B) 'Embroiderer· means an individual, partnership, firm or corporation engaged in the business of designing,
            ordering, and selling embroidery used in the manufacture of wearing apparel;
            (C)"Embroidery cutter· means an individual, partnership, firm, or corporation engaged in the business of cutting
            or finishing rolls. or sheets of doth on which embroidery has been placed;
            (D) "Defendant association" means The Embroidery Cutters Association.

                                                                      Ill

            [ Applicability)
            The provisions of this Final Judgment applicable to any defendant shall apply to each such defendant and to his
            or its officers. agents, servants, employees, subsidiafies. successors. and assigns and to all persons in active
            concert or participation with any defendant who shall have received actual notice of this Final Judgment by
            personal service or otherwise.

                                                                      IV

            ( Dissolution of Association]
            The defendants are ordered and directed:
            (A) Forthwith to commence taking such action as may be necessary to accomplish the dissolution of the
            defendant association under the laws of the State of New Jersey and to complete such dissolution within the
            minimum period of time permitted by the laws of the State of New Jersey;
            (BJ Upon the completion of such dissolution of the defendant association. to file an affidavit with this Court and
            with the Attorney General setting forth the fact of their compliance with this Section.

                                                                      V

            [ Price Fixing and Related Practices)
            The defendants other than the defendant association are jointly and severally enjoined and restrained fmm
            entering into, adheling to or maintaining, or claiming any rights under any contract, combination, agreement.
            understanding. plan or program with any other defendant, with any other embroidery cutter. or 'Mlh any
            association or central agency of or for embroidery cutters;
            (A) To fix. determine. establish. or maintain prices, pricing methods. discounts, or other terms and conditions
            used or to be used by such defendant or by any other person in connection with the cutting or finishing of
            embroidery;
            (8) To fix. determine. establish. or maintain the charges or any other tenns and conditions for the delivery of
            embroidery, after cutti119 or finishing work has been performed thereon, by such defendant or by any other
            person;
            (C) To circulate or exchange. directly or indirectly. any price lists or price quotations applicable to embroidery
            cutting or finishing work with any other embroidery cutter or embroidery cutters in advance of the publication.
            circulation, or communication of such price lists or price quotations to the customers of such defendant


            ©2018 CCH Jncorporared and fts affitiares and licensors. Aff righrs reserved.
            Subjecr ro Terms & Condilions: hup:ilresearchhetp.cc/J.co1111ucense Agreemem.hun
                                                                      2




                                                                    A-78
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 80 of 303 PageID: 108




            (D) To circula!B or exchange. directly or indirectly, any statistics representing costs of operation with any
            other embroidery cutter or embroidery cutters, for the purpose or with the effect of fixing prices, or otherwise
            restraining trade.

                                                                       VI

            [ Price Lists -   Association Membership]
            The defendants are jointly and severally enjoined and restrained from:
            (A) Urging, influencing or suggesting, or attempting to urge, influence or suggest to any other embroidery cutter
            the price or prices, or other terms or conditions to be charged by such other embroidery cutter for the cutting or
            finishing of embroidery;
            (B) Circulating, exchanging or using. in any manner. any price list or purported price list containing or purported
            to contain any prices, terms or conditions for the cut ting or finishing of embroidery, which have been agreed
            upon or established pursuant to agreement between two or more embroidery cutters;
            (C) Being a member of, contributing anything of value, or participating in any of the activities of, any trade
            association or central agency or for embroidery cutters, the activities of which are inconsistent in any manner
            with any of the provisions of this Final Judgment.

                                                                      VII

            [ Revision of Price Lists)
            Within thirty (30) days following the date of the entry of this Final Judgment. each of the defendanls other than
            the defendant association shall:
            (A) Withdraw his or its presently effective price list for embroidery cutting and finishing wor1I (or. where no price
            list has been issued, withdraw his or its presently prevailing prices) to the extent that such price list or prices are
            identical with the prices appearing on the price list prepared by the Price Survey Committee of the defendant
            association and circulated by the defendant association in May 1954; and
            (Bl Individually review the prices with drawn in conformity with Section VII (A) herein on the basis of his or its
            individual cost figures and individual judgment as to profits and issue a new price list (or, where no price list has
            been issued, issue new prices) on the basis of such independent review.

                                                                      VIII

            [ Noti'fication of Judgmen~
            The defendant association is ordered and directed, within ten (10) days after the date of its entry, to furnish to
            each of its present members a conformed copy of this Final Judgment and to file with this Court, and with the
            Attorney General or Assistant Attorney General in charge of the Antitrust Division, a report setting forth the fact
            and manner of its compliance with this Section VI II. together with the names and addresses of each person to
            whom a copy ot this Final Judgment shall have been furnished in compliance herewith.

                                                                       IX

            [ Inspection and Compliance]
            For the purpose of securing compliance with this Final Judgment, duly authorized representatives of the
            Department of Justice. shaU. on written request of the Attorney General or the Assismnt Attorney General in
            charge of the Antitrust Division, and on reasonable notice to any defendant made to its principal office, be
            permitted. subject to any legally,recognized privilege, (a) reasonable access. during the office hours of such
            defendant, to all boolcs. ledgers. accounts, correspondence, memoranda. and other records and documents
            in the possession or under the control of such defendant, relating to any of the matters contained in this
            Final Judgment. and (b) subject to the reasonable convenience of such defendant, and without restrain! or


            ©2018 CCH /ncorporared and ils affi/iares and lice11sors. Afl righis reserved.
            Subjecr ro Terms & Condftions: hup:l!researchhelp.cch.com,Vcense Aqreemem.hun
                                                                       3




                                                                    A-79
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 81 of 303 PageID: 109




            interference, lo inten/iew officers and employees of such defendant who may have counsel present. regarding
            any such matters. For the purpose of securing compliance with this Final Judgment, the defendants, upon the
            written request of the Attorney General or the Assistant Attorney General in charge of the Antitrust Division, shall
            submit such written reports with respect to any of the matters contained in this Final Judgment as from time to
            time may be necessary for the purpose of enforcement of this Final Judgment. No information obtained by the
            means permitted in this Section IX shall be divulged by any representative of the Department of Justice to any
            person other than a duly authorized representative of the Department except in the course of legal proceedings
            for the purpose of securing compliance with this Final Judgment in which the United States is a party or as
            otherwise required by law.

                                                                     X

            [ Retention of Jurisdiction]
            Jurisdiction of this Court is retained) for the purpose of enabling any of the parties to this Final Judgment to
            apply to the Court at any time for such further orders and directions as may be necessary or appropriate for the
            construction or carrying out of this Final Judgment, for the modification or termination of any of the provisions
            thereof. for the enforcement of compliance therewith and punishment of violations thereof.




            ©2018 CCI-I Jncorporared and irs affi/iar.es and licensors. All righrs reserved.
            Subject ro Terms & Condiiioos: hup:llresearchhelp.cch.comlUcense Aareemem.hun
                                                                      .




                                                                   A-80
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 82 of 303 PageID: 110




         US. v. NATIONAL ELECTRICAL CONTRACTORS ASS'N, N.J. CHAPTER, INC., ET AL.
                                       Civil No.: 575-56
                                 Year Judgment Entered: 1956




                                           A-81
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 83 of 303 PageID: 111




                                                                                UHI'IlID 5'!11.m!l DISTRIC1' C((JR!
                                                                                DIS!IR!Ct r6' ll1!W .ERSE!

                     lmI'l'.!::J)   STATE3 OF Al@i!ICA,

                                                     )'lrloti.ft.

                                    Y8.                                               Civil Actioo        57!H••
                     !!A.1'lC{'IJ.t tu:c'IR • CA.t. COl'J!laAC'X'CP.S
                     AS/h1CI/d'I0Jr, JI, J ,.J:!!Af':JE!I, Tit' ,
                     P. JC5EPH QI!Ifill • lolEL Da.'IIIS
                     rr;r.'!'RT~AT. r.ffl'Wiirtr.':'Hll'i cr,m,,m .,
                     MnVIll M. llCliRS, Go;RAI.l) l\Ltt!!RlCAt
                     Cct!Bltii".X:TlC\LCQJ!l;'.81:t. ;J. C. l"t:IZ•
                     lml'Al.D, Jl:etl £t. MEAOt!, l!'llZll l'lllWfP'JS ,
                     BAAf!l 11. c ~ , f'£r111 \'fJ!'J,'mrt"
                     Cctl?lJl!, 7!WIPIS Cltl.\'I. !ol<:AIW!
                     EU.c!IRIC CCM?Afl'I. 'IHCl6l.5 J. MeADAM,
                     lfllJ.JAA E:. S REU, -1 ROI.Alffi ll •
                     Mc:NAHOB.r JR+,




                      c<;1t;pl&1llt be rein on JuI,:r 13, 1956,             '1114 o;oe.cll er ~ de!enJ.l!.ll ta

                     lmv1ti8 !LP'PIIIIJ'@:1 ll•re1n &lld b&d.llE, t'lle~ 1b om,;v.,r in vbicli h                  deni<JB




                                                                        I




                                                                   A-82
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 84 of 303 PageID: 112




                    for relief' agaiDst the def'end&nts ~er Section l of the A.ct

                    ~   Congress of J1.1ly    :e.,   1890, eotitled "Ali Aet to protect tni.de

                    and conmcrce •tnst unlavfv.l restraint.a and monopolies,"

                    co11111only   ~     as the Sherll!e.n Act, as ame:oded.

                                                               II

                          As used 1n this FiDaJ. Judl!IJ!ltr.t:
                           (a}    ~Electrical CQlltrai=:tors" means corpora t1or,.a, firms, and

                                  persons !!Dga~ in tb.e aale and. :l.nst&lati® of elec -

                                  trical   equi~nt;
                          {b)     "Ele<:t:d.eal equipment" means and 1:oc:lUde& all types and
                                  kioos of electricll-1 eq1.1lp::ieflt al):l. :nater1als vhicb are

                                  custcaI>a.rily aff1itt,d or permanently 1llsta.11ed by $killed

                                  labor in cQC!l>ercial, residential, 1.nduatrlill, public,
                                  ~    O'l.ber buildlngs an.i structure&, sue!:. Ilia electrical.

                                  v1,1ng, cable e.nd cooou1 ta,        .-,.;1 t.cbes and     r.vi tell bOXe&,

                                  outlets ani outlet l;H;,;,;elli IUUi cove;,1, £uses and ruse-

                                  boxes, circuit bre~~&, pai;,els and panel boards, con-

                                  trol equipnieot, i!U!:ulatore, 11sbt1ng :fixtures, and otber

                                  d11vkn aod m,,ter!al. used in electrical lii;hting and

                                  pQ\ler s.ys U!!!IB 1.n said buildings Brid stri;ct1.·res;            am
                          {c)     "Avarding e.uthcrity" means all porso:o111 ( iocludi:og, but
                                  not limited t~, gcnerlill contra<:ton, a.rel;! t.eots, en~

                                  git11i,,,r5, ao=rlllllent bQdiell , s cb.Qol boe.."d&, and repre--

                                  sentatt vee or private, }lUbl:lc or ebaritable organiza-
                                  tions} ileaigr.atici.g and aelecting electrical contractors
                                  to 643ll Dr irurtall ehctrical equipmmt in 1tructu~,i:

                                  and buildinga.

                                                               !II

                                  !he provisioCl/11 of tbh Fuial Juiig!nclr,.t a.~plicAble t.o any de-

                          fenda.ot ~ball ap?ly to .,.ch        $U<;h   defe..-.l.11-1tt   ILod to   bts or its
                          office:rll, :o.g;ecatc, ,s~te:, e111ployees, subsid1~1es, BUCceJJsora




                                                             A-83
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 85 of 303 PageID: 113




                      l!Ull1 aaa1e.1u,, a.z:d ta a.ll            p,enons 1ll e.et:1-Tlt cQna.,..t or i)llrt1dpe.t1oo

                      Yitii lWT defenillllt who eooll b11vc r«<!l>'~ actual notice of tbl•

                      Fin<tl Jud.e,,ent \If P')Uooal 1e:nice or otberviH.

                                                                                 IV

                             !he de!er"1Gt.s IIH j<;,i:ntl7 aI¥i 1eyN8.lJ.y et..)oine~ !l,f,i ,., •

                       $t:ra.i"4d frr:t!l enterir.g illto, p;&rtlelpe. tl.11£ 1D,                    OT   iia"l.ptal.tdttg

                      fillY eo.t1t:r&Ct, coo;1;1!l& t1<:4l, •SJ'll!<:ml!nt, w:d,,rt&.kiJ>i, :Pl&b or pi;o~

                       gran with each otl:Jer or                 ;ri tb llllJ    othe, dt!<:t.r1e:al contractor or
                       "llYom   «¢ t1i,g   t'<>>"   ¢~   i;,i;   l>ot,lllt of llllY ele-c1.r~cal          contncctor to:

                             (a)    nx prkcm o~ terms tor Uie Mlc or lbBtallatlOll ot'

                                    electrieil equi.;nent;

                             (b)    :;:xcll&o~ !\lti.u-ec b1~ ;,;-~.,... ar t ~ for the .. l!l.le or

                                    ir.s1all.atiai of el.;,.tlrieal eq~lp,ent;

                             ( c)   Allocll t.,, col:llP.1.<:tal        ror t:o• sl>.le o:r 1ri•ullation               rx!"

                                    electrical eq~11'1]111it OIIJOQf "tectrtc,u. caotractcris,

                             (ti)   ~e,:trict 1be l!>llle or lnat.a.J..lb.tlon ;;;r eleet:r1cal equip•

                                    nent by ele-~trlcal contr11.¢tors                       ~ 0;    p:-,;t11cUbed a.n,s,

                                    Wrri ~TY, cmi:tac.er o~ class o£ cua~ra, or ta con-

                                    tr.. cts e.1:oTe or 1:el°""                 IL   ~eseribed v&l""-t-loo;

                             {e)    Sub!l1t r1ct1t1<>'•B, na1.1<11,tH1Dt, or QOOJPi..err.otarr bids to

                                    ,...ar<lir,i,; R"tb,;,ritie~ requestia! bids for tlle sale er

                                    loi,t..lla\101:1 or tJ.e,et.r1~&.l equl.;.tt,ent;

                             (f}    F,e,-trict or pr,;,bibit any eli,ctrfcal ci;,ot.ra<:tor fi<:11 ob-

                                    tllilla., caotrs::t 1>lll1111,, s~e1f1«.t1ooa, bH p:ropo5Al

                                    toms,           ~    otl:>el" l>ic.diog 1:iu'an,a tion fran a,m:nUcg

                                    authorit!eo reque~tiog bic." for the roale or inatallA-

                                    Uon ¢-f •l•ct.rl.¢al •q~i~ut;

                             {e;}   j\eGtrict or ~ 1 b 1 t "-"Y                       el"ctrkal     C<>!>t.r&i:t<,r frClll

                                    obtainiog 11ul)p.1.1u of dectrka.l equl;,a,,r.t                            rrc,.   whole.

                                    sale a~;-11.ers or 11&nut&eturere                        -0£   eucb te<t\J.1:ctutnt ~




                                                                           A-84
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 86 of 303 PageID: 114




                                                                         V

                           'She def'11);l;Mtfi e..e Jointly IIIld severally e11Jt>1M-:t aM. :::-e-

                     etrained fr<llll ent~r1ng i~to, participating in or 11aintcl.1tl111$ f!l.!1Y

                     contract, c;Qlllbui&t1Qn, agreement,< und11rt..ld.A1!, Pl~, or prosr-

                     Yitll fU:lY lal»r union, s.asoeiation, brotherhc<xl, or other lab-Or

                     crgaiu;at1on to:

                            (a}   Res~tct, curtail, or F-"evcnt Ule sopply or                   l,e.bor   to

                                  s.ny electric&! cont~tol' vbo 1S vUJ,ing ar.! able to

                                  cociply vitll and abide by union requirezentll eonee,n1ne;
                                  vo.s;,;1,    bo\U"& ,   'l<Orldng c:oAi! 1Uons, i!l.n:1 collectl ve bar-

                                  gaining;

                            (b)   Supply inzido'lu;i,te, ioc0111J;i111tent, or aupi!rO\lllleraQ' labor

                                  and other.rile d14crjnd.c.&te 1n fun1hhillg lA'bor to el.ec~

                                  tr1cal cont:ract01c'a vno are able arui will.ing to comply

                                  w:!.th and a.bide by union reqmramente concerning vs.e,:is,

                                  hou:rs, vofl!.~ coooi tiow;, and ccllacti ve: bar~inine;;

                            (o)   Induce or coerc,i,         !ill)'   elec:tr1c:e.l contr.etor to e111ploy

                                  labor undu terms and coniiitione of elll~loyment dif'-

                                  feNat tJilil) .equircd. of 1;1, 1:11poe:;,,.i i,pcn other electrical

                                  co::it.;a,;ton; or

                            (d)   Induce or bring about strikes, ',161.k-outs, picketing,

                                  alovdo\llla, or other labor di!r1cult1es bet,;een acy

                                  •lectr1~ contni.ctcr e.nd llllY unian labcr organii.atiell
                                  wbicb ~o e<:>t ari6¢ out of ~ffort6 by such l&bor organi-

                                  2.atio.o to exereise           1t,$   lA'l."ful r1ghts v1th respect to

                                  such co~tractor or contractors.

                           PROVIlll::D, liClr/EVER, that 11¢1:l!u.g 1n this Final ,Tuds,nent shall

                     be <leettie<I tQ   e.tiJo1n    ~     ~feo,ant frmn bargaining c-0llcct1vel.y

                     lllld eoter1ng into il.od e.rryioc out the t.eI'IIHl of =::, 11.g;nt<Jil>l'llt

                     v:!.tb duly orgaJl<Ued         lAbor un1aiuo wbkh iii; inc1~i.t and appropriate

                     to the exercise          or   any or all r:!.ghts, pr1vil.¢s,:,m, u;;mui,iti~s,




                                                                      A-85
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 87 of 303 PageID: 115




                       d,rt.iea; and obligations accruing to and devolving upon a duly

                       Orgt.niged labor union and its officers, agerrta s.n.d mell.bera,


                                                                         VI

                            D~fen1~t A$ij0~1-t1QQ is ordered e.na dire~~;
                             (e.)   To cancel and revoke ,my provu1on of 1ta by-lave,

                                    rule& or regu.latioIIB excllJding 8.llJI' person frcm beiDg,
                                    or l)reventing any person fraa becoming a member,                    &aY4'


                                    rer fe.ill.ll"e or re1'usal of             an;, peri;on to con;plJ' Yith

                                    s~d Asso~iation'• :ea~one.ble a.id n~i•~rimilll!ltory
                                    req•.1iretnent.s f,s;: ~erah1p, not otbenrtse inc~1atent

                                    ·-1.th the -pro·r1eions ot this "final Judg!!lent;

                            {b)     'l'o expel promptl;/ from mem."l>cr&hip fY1Y mcmlm' of the

                                    ~efe:i>aant UAso~iation vho sh;;.ll be foi.uxl s;t.11lt.Y ot
                                    violating the F~visii»>a nr this Judgm,!,ot Yhen the

                                    eau de:terJi!ant al!aocu.tion ah.all have kn=ledge of

                                    1!.'.lCh   viol.8.t.100.


                                                                         VI!

                            l'or the purpose or see•.1?'1ng ccmpliance "'1th thil Fiil!l.1 Ju~-

                      ment, duly authorizc4 repr~~entati•e, of tbe Department of Justice

                      shell, on vritteo request of the Attorney Oe!Hlr&l or t.bR Aae11tiuit

                      .Attorney 0etfl"tll in charge Qf the Ant 1tru,t D1v1s1on, and on

                      T"~;:,r.a.'!:>le not.l.<=e to any defenda11t, be permitted, 1Ji1.1bjei::t to ,;cey

                      les.sll:r-reeosi:1.hed pr1vilege, (a) reasa~ble acoeaa, durins th•
                      ot:!'tee hQurs of aucl'.I defendent, to all books, leli6ers, acc=U,

                      correepondence, ~snd11.,                 .(li)i   Q"tber reeo.-de aM documents !11 the
                      p¢aaession or under the control of' such. defendimt, rddiug to
                      aey of t:t,e '.IIJl.t.ter-a cont.a.l.ned tn tMs F1Ml. Judgm.eat, and (b) 11ub~

                      Ject to the ree.son!tble convenience of ruzy- defelld!lllt, nJ:16 w1tnout

                      reJtraint o.r i.ntertereiice, to ittt.erview otf'ieera and emplo:,e11& of




                                                                 A-86
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 88 of 303 PageID: 116




                       such def'ei:.da.rit vb~ l!lBY have coun.sel present, r-egs.rding any such

                       matters .      For the pu11lOIH! of securing c<mpliance \dt.h this Final

                       Juilgm1rnt, ll!IY a.i:irer.dant, upOll tM- YI'ittC'Il reque;t Qf tbi: Attorne,-

                       ~ll>l!'ral 01" t~ AuUtant Attorney O.nerlll 1.n CM-rp of' the Anti·
                       truM, DiV1s1oet, ,shell eubiitt suclt '1Titten reports with r-eepee:t

                       to any    or   the 1D&tter~ contained in tbh i':llllll Judgllent e.!' fTOm

                       time to time lllllY bu mtceasary for tb.e purpose of enf'orcmmmt of

                       this FiM-1 Jui!gm~.             No inf'OI'lll!ltion obtained by the means
                       pel'lllitted 1n this Sectl,on VU sball be lliV'l.lle;ed ?>y aey re,:,resec~-

                       tive of the l)epa.rt!l.ent of Justice to an:, pe:rson other than a du.l;r
                       authorized i·ep::-eaentathe of the I l e ~ t except 1n the course

                       of legal proceedings for the ~ B e of securing compl1ence vith

                       tMa Final Judguiexrt. in ..a1i=:llc t.b.e t"!ilted St11,tea is a part)• or as




                                                                    VIII
                              J~1sd1ct1on of' tb.1e c-e.uee 1a retailled. for the purpose of

                       em<blina 1,1.ay or tb,:, ~ies to this :t1ri.a1 Judg111ent to appl:f to
                       the Court 8,t     ~D;)I"   tim~ for .uch f\!rthi:rr orders a,,a. d1reetiona as


                       out or this i'inal Judgment, for the modificat1w or t-:i:mlna\;i,:,n



                                                        at vlc,lationa thereof. It l.s
                       iJli&n1:ct th-:rerlth ,;.nd. p.mH.bJll.ent
                       revreGeLtcd t~ the co~rt tha~ ~11 dqfoL~~nt~ app~ar voluLtarily :a.nd
                       ...a i v~d s e rri ce 'ty fUi:r:~   !l.!1.$""•,     T, l(., !l
                       oawe1 July 13, 19<;6

                                                                                Oi:tlted States District J ~

                             we eaMe!lt t.c the entey            ~       t.he f'ol"t!'going Final ~ n t :

                       For the Plaintlit:



                                   E.:W;.dl ,~. H'O'Il::
                      First Ass~atant, A.ntlt.rust ~;viSiOll
                                                                                /s/ Done.li;I 0. "&a.lthis




                                                               A-87
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 89 of 303 PageID: 117




                                                                            /s/ Yilford L. 1"biill;Y, Jr.
                                                                         At~rney, Department Of J111;t1c.c




                          /a/ J8!11!!s ~. 0-ns
                      Attorney tor
                      Nat10l)fl.J. Ele-ctr1cal Contra.ctors
                       As$0<::1a.tioa, Nev Jer,e;r Cbl,.pti::r, tne.
                       e.nl1   P. Joseph 'G,uioo



                       Attol'1)e:,t   ror-
                       C~lvi El.e~tric C ~ y !ltld
                      l'ranc1s Ca.lVl
                      >.:cAi;J.1'1!l Electric C<;,rnpe.:o:, and
                       TllCllla.v J, M<;Ad~


                          /s/ JO!Chua V. Davtd.ov
                      Attot'!!i<!!)' for
                      j,iiel n - El.eetrie('l          ConBtruct;ior. Co.
                       and Melvin M. lkNne

                          /a/    R?rond
                      Atto.ne,;f or
                                       J. Osborn
                      Gerald Ele~tric Constr~ction C~p.1.ci.v, Inc.
                      :<.oo J, C• F ~ hgerltld
                          i!,/   Willil!m T. C10hill
                      1 i'torn,ey   for
                       Harr-.r l'I. Com.pton

                          L~f·E.      Milton lJanl)Qld
                      Attorney !or
                      r:ola.nd E. M ~ , Jr.

                          /a/ S. ThlJ.t'111.11.n I.<;,vitt
                       lttorM.'I' ~or
                       J Oht> F. Meade

                          /•/ Ctiarles E. ~ t
                      Attorr,ey for
                      ll'red Pbra.mpw;

                          Lef,S,u;,;,.el ~. Or~o
                       Attorney for
                       ;(:1.111!!.!t E. S.Dl!11




                                                                  A-88
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 90 of 303 PageID: 118




            Trade Regulation Reporter-Trade Cases (1932-1992), United States v.
            National Electrical Contractors Association, New Jersey Chapter, Inc., P.
            Joseph Quinn, Mel Downs Electrical Construction Company, Melvin M.
            Downs, Gerald Electrical Construction Company, J. C. Fitzgerald, John
            F. Meade, Fred Phrampus, Harry R. Compton, Calvi Electric Company,
            Francis Calvi, McAdam Electric Company, Thomas J, McAdam, William E.
            Snell, and Roland E. McMahon, Jr., U.S. District Court, D. New Jersey, 1956
            Trade Cases 1168,534, {Oct. 26, 1956)
            Click to open document in a browser
            United States v. National Electrical Contractors Association. New Jersey Chapter. Inc .. P. Joseph Quinn, Mel
            Downs Electrical Conslruciion Company. Melvin M. Downs, Gerald Electrical Conslruciion Company, J.C.
            Fitzgerald, John F. Meade, Fred Phrampus. Harry R. Compton. Calvi Electric Company, Francis Calvi, McAdam
            Electric Company, Thomas J. McAdam. William E. Snell, and Roland E. McMahon, Jr.
            1956 Trade Cases 1168,534. U.S. District Court, D. New Jersey. Civil Action No. 57S.56. Filed October 26, 1956.
            Case No. 1298 in the Antitrust Division of the Department of Justice.

                                                        Shennan Antitrust Act
            Department of Justice Enforcement and Procedure-Consent Docrees--Permissive Provisions-Bidding
            Practices.-Where a consent decree prohibited electrical contractors from entering into any agreement lo
            fix prices or to exchange future bids, and it appeared that the decree might preclude some contractOIB from
            competing with other contractors, the decree, upon the consent of the parties, was modified so as not to prohibit
            any electrical contractor from entering into a joint venture agreement whereby a single bid will be submitted and
            the assets and facilities of each of the parties thereto will be combined for the sale and installation of electrical
            equipment of such monetary value or in such quantities that each party to the joint venture could not singly bid or
            perform the contract.
            For the plaintiff: William L. Maher, Attorney. Department of Justice.
            For the defendants: James T. Owens for National Electrical Contractors Associatioo, New Jersey Chapter, Inc ..
            and P. Joseph Quinn; Murray Fredericks for Calvi Electric Company, Francis Calvi, McAdam Electric Company,
            and Thomas J. McAdam; Joshua V. Davidow for Mel Downs Electrical Construction Co. and Melvin M. Downs;
            Raymond J. Osborn for Gerald Electric Construction Company, Inc., and J. C. Fitzgerald: William T. Cahill for
            Harry R. Compton; E. Mi!too Hannold for Roland E. McMahon. Jr.; S. Thurman Lovitt for John F. Meade; Charles
            E. Gant for Fred Phrampus; and Samuel P. Orlando for William E. Snell.
            Modifying a consent decree entered in the U.S. District Court, District of New Jersey, 1956 Trade Cases
            'II 68,413.
                                                       Modification of Final Judgment

            THOMAS M. MADOEN, District Judge [ In full texlj : Final Judgment having been entered herein on July 13, 1956
            and it having come to the attention of the attorneys for the plaintiff that the terms of such judgment might
            preclude some electrical contractors from competing with certain other electrical contractors in bidding and
            contracting tor certain sales and installations of electrical equipment,
            Now. therefore, upon consent of the parties hereto it is hereby
            Ordered, adjudged and decreed as follows:




            ©2018 CCH lncorporared and ils affl/iares and ficensors. All righrs reserved.
            Subjecr ro Terms & Condilions: hnp:Jiresearchhe/p.cch.oomiUcense Agreemem.hm1
                                                                      1




                                                                   A-89
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 91 of 303 PageID: 119




            Nothing contained in the provisions of Section IV(a) and (bl of the said Final judgment shall be deemed to enjoin
            any defendant electrical contractor or member of the defendant Association from entering into, participating in,
            or maintaining with each other or wilh any other electrical contractor or with anyone acting for or in behalf of
            any elec!rical contractor. a joint venture agreement: whereby a single bid will be submitted and the assets and
            facilities of each of the parties thereto will be combined for the sale and installation of electrical equipment of
            such monetary value or in such quantities that each party to the joint venture could not singly bid or perform the
            contract. Provided, however, that such joint ventures shall not be used or permitted to circumvent or evade any
            of the other provisions of the judgment or to implement other activities in derogation thereof.




            @2018 CCH Incorporated and ils afflliates and ficensors. Afl righrs reserved.
            Subject ro Terms & Condicions: hrrp:l!researchhelp.cch.comiLicense Agreemem.hmi
                                                                     2




                                                                  A-90
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 92 of 303 PageID: 120




              US. v. GARDEN ST A TE RETAIL GASOLINE DEALERS ASS 'N, INC., ET AL.
                                          Civil No.: 482-55
                                    Year Judgment Entered: 1956




                                             A-91
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 93 of 303 PageID: 121




             Trade Regulation Reporter -Trade Cases (1932-1992), United States v.
             Garden State Retail Gasoline Dealers Association, Inc., Anthony Vitolo,
             and Irving Lichtenstein., U.S. District Court, D. New Jersey, 1956 Trade
             Cases 168,493, (Sept. 19, 1956)
             Click to open document in a browser

             United States v. Garden State Retail Gasoline Dealers Association, Inc., Anthony Vrtolo. and Irving Lichtenstein.
             1956 Trade Cases 1!68.493. U.S. District Court. D. New Jersey. Civil Action No. 482,55. Filed September 19,
             1956. Case No. 1239 in the Antitrust Division of the Department of Justice.

                                                           Shennan Antitrust Act
             Combinations and Conspiracies-Consent Decree-Practices Enjoined-Price Fixing-Gasoline.-A
             retail gasoline dealers' association and two individuals were prohibited by a consent decree from entenng into
             any understanding with any retailer or any association of retailers to fix prices, pricing methods, or other terms
             for the sale of gasoline to consumers, and from suggesting lo any other retailer the prices to be charged by such
             other retailer or circulating any price list containing any prices for the sale of gasoline agreed upon by two or
             more retailers.
             Combinations and Conspiracies-Consent Decree-Practices Enjoined-Preventing Parsons from
             Selling.-A retail gasoline dealers' association and two individuals were prohibited by a consent decree from
             entering into any understanding with any retailer or association of retailers to hinder, restrict, limit, or prevent any
             person from selling gasoline to customers. and from hindering. restricting, limiting, or preventing any person from
             selling gasoline.
             Combinations and Conspiracies-Consent Decree-Practices Enjoined-Membership in Association.-
             A retail gasoline dealers' association and two individuals were each prohibited by a consent decree from being a
             member of. contributing anything of value to, or paf1icipating in any of the activities of, any trade association, the
             activities of which are inconsistent with the provisions of the decree.
             Department of Justice Enforcement and Procedure-Consent Decrees-Specific Relief-Dissolution of
             Association.-A retail gasoline dealers' association and two individuals were ordered to institute such action as
             may be necessary to dissolve the association under the laws of !he state of its incorporation. to complete such
             dissolution within the minimum period of time permitted by such laws. and to file an affidavit setting forth the fact
             of their compliance upon the completion of such dissolution.
             Department of Justice Enforcement and Procedure-Consent Decrees-Specmc Relief-Notice of
             Judgmant.-A retail gasoline dealers' association was ordered by a consent decree to cause to be published
             in a specified trade magazine an advertisement setting forth a summary of the substantive provisions of the
             consent decree.
             For the plaintiff: Victor R. Hansen. Assistant Attorney General. and Worth Rawley. John D. Swartz. Chartes F.
             B. McAJeer. W. D. Kilgore, Jr.. Richard B. O'Donne~. Walter W. K. Bennett. and Bernard Wehrmann. Attorneys.
             Department of Justice.
             For the defendants: Anthony D. Rinaldo for Garden State Retail Gasoline Dealers Association. Inc.. and Anthony
             Vitolo; and Norman Fischbein for Irving Lichtenstein.

                                                                 Final Judgm&nt

             WORTENDYKE, District Judge( In full lextj:The plaintiff, United states of America. having filed its complaint
             herein on May 25, 1955, and each of the said defendants having appeared herein and the plaintiff and the
             defendants. by their respective attorneys, having severally consented to the entry of this Final Judgment without
             trial or adjudication of any issue of fact or law herein, and without this Final Judgment constituting evidence or
             admission by any defendant in respect of any such issue;


             ©2018 CCH Incorporated ancl ils affiliates and licensors. All righrs reserved.
             Subject ro Terms & Gonclilions: hrrp:11researchhelp.cch.comll.. icense Aqreemem.hm1
                                                                        1




                                                                     A-92
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 94 of 303 PageID: 122




             Now. therefore, before any testimony or evidence has been taken herein, and without trial or adjudication of any
             issue of fact or law herein. and upon the consent of all the parties hereto, it is hereby
             Ordered, adjudged and decreed as follows:



             [ Sherman Acq
             The Court has jurisdiction of the subject matter hereof and all the parties hereto. The complaint states a
             claim upon which relief may be granted against the defendants and each of them under Section 1 of 1he Act
             of Congress of July 2. 1890, entitled ·An Act to protect trade and commerce against unlawful restraints and
             monopolies," commonly known as the Sherman Act, as amended.

                                                                       II

             [ Definitions]
            As used in this Final Judgment:
             (Al -Person· shall mean any individual, partnership, firm, association. corporation or other legal entity;
             (Bl ·oefendant association" shall mean the defendant Garden State Retail Gasoline Dealers Association. Inc.;
             (C) "Retailer· shall mean any person who sells gasoline to consumers.

                                                                       Ill

             ( Applicability of Judgment)
             The provisions of this Final Judgment applicable to any defendant shall apply to each such defendant and to his
             or its officers. agents, servants, employees, subsidiaries. successors and assigns, and to all persons in active
             concert or participation with any defendant who shall have received actual notice of 1his Final Judgment by
             personal service or otherwise.

                                                                       IV

             [ Dissolution of Association]
             The defendants are ordered and directed:
             (A) Forthwith to institute such action as may be necessary to dissolve the defendant association under the laws
             of the State of New Jersey and to complete such dissolution within the minimum period of time permitted by the
             laws of the State of New Jersey:
             (B) Upon the completion of such dissolution of 1he defendant association. to file an affidavit with this Court and
             with the Attorney General setting forth the fact of their compliance with this Section.

                                                                       V

             [ Price Fixing--Restrictions on Sa/es]
             The defendants are jointly and severally enjoined and restrained from. directly oc indirectly, entering into,
             adhering to, enforcing, maintaining or claiming any rights under any contract, agreement, understanding. plan or
             program with any retailer or with any association or central agency of or for retailers:
            (A) To fix, determine, establish. maintain or stabilize prices. prici119 methods. discounts. mark,ups or o1her terms
            or conditions for the sale of gasoline to consumers:
             (B) To hinder, restrict. limit or prevent any person from selling gasoline to consumers.

                                                                       VI



             ©2018 CCH lncorporared and ils affiliates and licensors. A{I righrs reserved.
             Subjecr w Terms & Condirions: hrrp:Jlresearchhelp.cch.com/License Agreeme11Lhu11
                                                                       2




                                                                    A-93
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 95 of 303 PageID: 123




            The defendants are jointly and severally enjoined and restrained from. diredly or indirecily:
             (A) Suggesting, or attempting to suggest to any other retailer the price or prices, or other terms or conditions to
             be charged by such other retailer for the sale of gasoline to any other person;
            (Bl Hindering, restricting, limiting or preventing or attempting to hinder. res1rict, limit or prevent any person from
            selling gasoline;
            (C) Circulating, exchanging or using. in any manner, any price list or purported price list containing or purporting
            to contain any prices, tenns or conditions for the sale of gasoline agreed upon or established pursuant to
            agreement between two or more retailers;
            (D) Being a member of, contributing anything of value, or participating in any of the activities of. any trade
            association or other organization, the activities of which are inconsistent in any manner with any of the provisions
            of this Final Judgment.

                                                                      VII
            [ Notice of Judgmenfl
            Defendant association is ordered and directed, at the earliest practical date, to cause to be published in the
            trade magazine THE GASOLINE RETAJLER an advertisement. in a form first approved by plaintiff. setting forth a
            summary of the substantive provisions of this Final Judgment.

                                                                      VIII

            ( Inspection and Compliance]
            For the purpose of securing compliance with this Final Judgment, duly authorized representatives of the
            Department of Juslice shall, on written request of the Attorney General or the Assistant Attorney General in
            charge of the Anti1rust Division, and on reasonable notice to any defendant made to its principal office. be
            permitted. subject to any legally,recognized privilege. {A) reasonable access, during the office hours of such
            defendant, to all books. ledgers, accounts. correspondence. memoranda, and other records and documents
            in the possession or under the control of such defendant. relating to any of the matters contained in this
            Final Judgment, and (B) subject to the reasonable convenience of such defendant and without restraint or
            interference, to interview officers and employees of such defendant who may have counsel present. regarding
            any such matters. Upon such written request said defendant shall submit such written reports with respect to
            any of the matters contained in this Final Judgment as from time to time may be necessary for the purpose of
            enforcement of !his Final Judgment. No information obtained by the means permitted in this S6ction VIII shall
            be divulged by any representatiive of the Department of Justice to any person other than a duly authorized
            representative of !he Department except in the course of legal proceedings in which the United States is a party
            for the purpose of securing compliance with this Final Judgment or as otherwise required by law.

                                                                       IX

            [ Jurisdiction Retained]
            Jurisdiction is retained by this Court for the purpose of enabling any of the parties to this Final Judgment to
            apply to the Court at any time for such further orders and directions as may be necessary or appropriate for the
            construction or carrying out of this Final Judgment, for the modification or termination of any of the provisions
            thereof. for the enfOf'cement of compliance therewith and punishment of violations thereof.




            ©1018 CCH Incorporated and irs affiliates and licensors. All rig/Jrs reserved.
            Subjecr w Terms & Conditions: hup:l/researchhelp.cch.com!Ucense Agreeme11Lhm1
                                                                       3




                                                                       \


                                                                    A-94
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 96 of 303 PageID: 124




                     US. v. AMERICAN TYPE FOUNDERS CO., INC., ET AL.
                                       Civil No.: 698-58
                                 Year Judgment Entered: 1958




                                          A-95
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 97 of 303 PageID: 125




             Trade Regulation Reporter -Trade Cases (1932-1992), United States v.
             American Type Founders Co., Inc., U.S. District Court, D. New Jersey, 1958
             Trade Cases 1169,065, (Jun. 20, 1958)
             Click to open document in a browser
             United States v. American Type Founders Co., Inc.
             1958 Trade Cases '1169,065. U.S. District Court, D. New Jersey. Civil Action No. 69&58. Dated June 20. 1958.
             Case No. 1396 in the Antitrust Division of the Department of Justice.

                                                          Sherman Antitrust Act
             Combinations and Conspiracies-Consent Decni._practices Enjoined-Price Fixing.-A company
             engaged in the manufacture and distribution of printing presses and printing equipment was prohibited by a
             consent decree from entenng into any agreement with any distributor having a place of business in the Uniled
             States. or with any domestic or foreign manufacturer. to fix prices or other terms for the sale of such products in.
             or exported from, the United States.
             Combinations and Conspiracies-Consent Decre._practices Enjoined-Allocation of Territories and
             Markets.-A company engaged in the manufacture and distribution of printing presses and printing equipment
             was prohibited by a consent decree from entering into any agreement with any distributor having a place of
             business in the United States to limit or restrict the terrttolies in which, or the customers to whom, any such
             distributor might sell such product..
             Combinations and Conspiracies-Consent Decni._practices Enjoined-Restricting Use of Competitors'
             Products.-A company engaged m the manufacture and distnbution of printing presses and printing equipment
             was prohibited by a consent decree from entering into any agreement with any distributor having a place of
             business in the United States to limit or restrict the right of any such distributor to purchase. distribute. or sell
             product. from any source other than the company. The company was further prohibited from semng or offeling
             to sell products for use or resale in the United States on the condition or understanding that the purchaser not
             purchase. distribute. or sell producls from any source o!her than the company.
             Combinations and Conspiracies-Consent Decni._practices Enjoined-Agreements to Control Imports
             and Exports.-A company engaged in the manufacture and distribution of printing presses and printing
             equipment was prohibited! by a consent decree from entering into any agreement with any domestic or foreign
             manufacturer (1) res1ricting or preventing any foreign manufacturer from exporting to and selling products in
             the United States to ultimate consumers. except where the company has an exclusive distributorship for such
             product. in the United States. or (2) restricting or preventing the company from exporting products from the
             United States.
             Department of Justice Enforcement and Procedure-Consent Decree-Contingent Provision.-A consent
             decree entered against a company engaged in the manufacture and distribution of printing presses and printing
             equipment provided that in the event the company should engage in the manufacture of a specific product or
             product.. the company would be prohibited from entering into any understanding (1) to fix prices for the sale
             of such product or products in or exported from the United States. (2) to allocate customers or marilets for lhe
             manufacture, distribution. or sale of such product or products. (3) to restrict or limit imports of such product
             or products into or exports of such product or products from the United States, (4) to refrain from selling such
             product or products or otherwise refrain from doing business in such product or products, or (5} to refrain from
             competing in or for any customer, !errilOf'j. or market for the manufacture, distribution. or sale of such product or
             products.
             Department of Justice Enforcement and Procedure-Consent Decree-Permissive Provisions.-A
             consent decree entered against a company engaged in the manufacture and distribution of printing presses and
             equipment pro,'ided that the company, subject to certain prnvisions of the decree, could choose its distributors
             and customers and designate geographical areas in which such distributors should be primarily responsible for
             selling the company's products and could lerminate the franchise of any distributor who does not adequately

             ©2018 CCH lncorporared and ils affiliates and /ice11sors. All righrs resetVed.
             Subjecr ro Terms & Condirions: hrrp:Jlresearchhelp.cch.com·-UCense Agreemenr.hun
                                                                       f




                                                                   A-96
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 98 of 303 PageID: 126




             represent the company. The purchase by the company of products under a requirements contract. reasonable
             in time, was excluded from a prohibition of the decree. The decree further provided that nothing contained
             therein should be construed to ( 1) require the company to violate any law or decree of any court of competent
             jurisdiction in a foreign nation. (2) prevent the company from entering into or adhering to any fair trade contract
             otherwise permitted under the Miller,Tydings and McGuire acts. or (3) prohibit a covenant. reasonable in lime
             and space, not to compete in the manufacture or sale of products if such covenant is ancillary to the lawful sale
             of a business or a department of a business.
             For the plaintiff: Victor R. Hansen. Assistant Attorney General, and William D. Kilgore. Jr.. Baddia J. Rashid.
             Philip L. Roache. Jr., Char1es F. B. McA.leer, and Stanley R. Mills, Jr.. Attorneys, Department of Justice.
             For the defendant Strood\ and Stroock and Lavan by Samuel Hoffman; Victor H. Kramer, and Kresteller.
             Zucker, Lowenstein and Cohen by Melvin 8. Cohen.

                                                                 Final Judgment

             MENOIN MORRILL, District Judge [ In full text) : Plaintiff, United States of America. having filed its complaint herein
             on June 20. 1958; defendant. American Type Founders Co .• Inc .. having appeared and filed its answer to the
             complaint denying the substantive aUegations thereof; and the plaintiff and the defendant, by their attorneys.
             having severally consented to the entry of this Final Judgment without trial or adjudication of any issue of fact or
             law herein and without admission by either of them in respect to any such issue;
             Now. therefore, before any testimony has been taken herein, and without trial or adjudication of any issue of fact
             or law herein, and upon consent of the parties hereto. it is hereby
             Ordered. Adjudged and Decreed as follows:



             [ Sherman Ac~
             This Court has jurisdiction of the subject matter herein and of the parties hereto. The complaint states daims
             against the defendant, American Type Founders Co .• Inc., upon which relief may be granted under Sections 1
             and 3 of the Act of Congress of July 2. 1890. entitled "An Act to protect trade and commerce against unlawful
             restraints and monopolies." commonly known as the Sherman Act. as amended.

                                                                        II

             [ Definitions)
             As used in this Final Judgment:
             (A) 'Printing presses and printing equipment" means (1) letter presses and offset presses for making printed
             impressions on paper or other material from an inked surface, and the equipment and accessories used in
             connection therewith and as a part thereof and (2) the Solna Vertico 1400 Step and Repeat Machine and the
             Solna Gatherer, but type and type-setting equipment are neither ·printing pressess· nor "printing equipment'.
             (B) "Products· means printing presses and printing equipment;
             (C) "Defendant" means lhe defendant American Type Founders Co., Inc.. a corporation organized and existing
             under the laws of the State of Delaware;
             (D) "United States· means the United States and its territories and possessions;
             (E) 'Person· means an individual, partnership. firm. association. corporation or other business or legal entily:
             (F) "Vickers· means Vickers-Armstrongs, Limited, a holding company organized and existing under the laws of
             the U nrted Kingdom;
             (G) ·Engineers· means Vickers-Armstrongs (Engineers). Ltd .. a company organized and existing under the laws
             of the United Kingdom;


             @2018 CCH lncmporared and h:s afflliares and licensors. All righrs reserved.
             Subjecr ro Terms & Condilions: hup:/lresearchhelp.cch.comlLicense AgreemenLhun
                                                                        2




                                                                     A-97
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 99 of 303 PageID: 127




             (H) "Mann· means George Mann & Co., Ltd .. a company organized and existing under the laws of the United
             Kingdom;
             (I} "A/B Printing· means AIB Printing Equipment. a company organized and existing under the laws of Sweden;
             (J) ·Honolulu Pape( means Honolulu Paper Company, Limited, a corporation organized and existing under the
             laws of the Territory of Hawaii;
             (Kl 'Heinsohn" means A- E. Heinsohn Printing Machinery & Supplies, a partnership with its office and principal
             place of business in Den11er. Colorado.

                                                                        Ill

             [ Applicability of Decrw]
             The provisions of this Final Judgment shall apply to the defendant and to each of its subsidiaries. successors.
             assigns, officers. directors, ser11ants, employees and agents, and to those persons in active concert or
             participation with the defeooant who receive actual notice of this Final Judgment by personal sef\/ice or
             otherwise.

                                                                       IV

             [ Agreements with Distributors]
             Defendant is enjoined and restrained from, directly or indirectly:
             (A) Entering into, adhering to, maintaining or claiming any rights under any contract, agreement or understanding
             with Hooolulu Paper. Heinsohn or any other distributor having a place of business in the United States to:
             ( 1) Fix. establish, maintain or adhere lo prices, terms or conditions for the sale of products in or exported from
             the United States to third persons;
             (2) Limit or restrict the territories in which or the customers to whom any such distributor may sell products:
             (3) Limit or restrict the right of any such distributor to purchase, distribute or sell products from any source other
             than defendant
             (B) Selling or offering to sell products for use or resale in the United States on the condition or understanding that
             the purchaser not purchase, distribute or sell products from any source other than defendant.
             Subject to the terms of subsections (A) and (B) of this Section IV and of Section VI below defendant may
             exercise its right to choose and select its distributors and customers and to designate geographical areas in
             which such distributors shall respectively be primarily responsible for selling defendant's products and may
             terminate the franchises of distributors who do not adequately represent defendant and promote the sale of all
             defendant's products in areas so designated as their primary responsibility.

                                                                        V

             [ Agreements with Manufacturers)
             Defendant is enjoined and restrained from, directly or indirectly. entering into. adhering to, maintaining or
             claiming any rights under any contract. agreement or understanding with any domestic or foreign manufacturer:
             (A) Fixing, establishing, maintaining, or adhering to prices. terms or conditions for the sale of products in or
             exported from the United States to third persons:
             (B) Restricting or preventing any foreign manufacturer from exporting to and selling products in the United States
             to ultimate consumers, except where defendant has an exclusive distributorship for said products in the United
             States from such foreign manufacturer:
             (C) Restricting or preventing defendant from exporting products from the United States:




             ©2018 CCH Incorporated and trs affitiares and licensors. All righrs reserved.
             Subjecr ro Terms & Condiiions: hrrp:l!researchhelp.cch.comlUcense Agreemem.hun
                                                                        3




                                                                     A-98
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 100 of 303 PageID: 128




             (D) Under which any person refrains from engaging in the manufacture of products: provided, however, that this
             sub section shall not be deemed to prohibit ( 1) the purchase by defendant of products under a requirements
             contract. reasonable in time, or (2) the enforcement of any rights defendant may have under a contract with Van
             Vlaanderen Machine Company, dated September 7, 1956.

                                                                       VI

             [ Contingent Prohibitions]
             In the event that defendant shall engage in the manufacture of a specific product or products, then defendant is
             enjoined and restrained from, directly or indirectly, entering into. adhering to. maintaining or daiming any rights
             under any contract, agreement or understanding with any other person to:
             (A) Fix, establish, maintain or adhere to prices, terms or conditions for the sale of said specific product or
             products in or ex ported from the United States to any third person:
             ( B) Allocate or divide customers, territories or markets for the manufacturer. distribution or sale of said specific
             product or products;
             (C) Restrict or limit imports of said specific product or products into or export of said specific product or products
             from the United States:
             (D) Refrain from selling said specific product or products to, or otherwise refrain from doing business in said
             specific product or products with any person:
             (El Refrain from competing in or for any customer, territory or market for the manufacture, distribution or sale of
             said specific product or products.
             For the purposes of this Section VI of this Final Judgment (1) the manufacture by defendant of parts of products
             for the pll!p!lse of seivicing products in the hands of consumers shall not constiMe the manufacture of any
             product and. {2) the occasional assembling of component parts into any product by defendant shall not constitUte
             the manufacture of any product so long as said parts are not manufactured by. or under a running contract for.
             defendant.

                                                                       VII

             [ Notice of JudgmentJ
             Defendant is ordered and directed within 60 days from the effective date of this Final Judgment
             (A) To cease adhering to any provision in any contract with Vickers, Engineers, Mann, A/B Printing, Honolulu
             Paper and Heinsohn, relating to products. which is contrary to or inconsistent with any term of this Final
             Judgment:
             (B) To mail to each of the companies listed in (A) above, a true and complete copy of this Final Judgment, and to
             advise each of them in writing of the effect of this Final Judgment, and particularly Vll(A) above. on any contract
             to which each may now be a party with defendant.

                                                                       VOi

             [ PermisSive Provisions]
             Nothing contained in this Final Judgment shall be construed
             (A) To require defendant to clo. or omit to do, any act in a foreign nation in violation of any law or decree of
             any court of competent jurisdiction of said foreign nation; provided that defendant shall have the bur den of
             demonstrating that any act or omission by it otherwise in violation of this Final Judgment was done or omitted be
             cause of the requirements of the laws or decrees of courts of competent jurisdiction of a foreign nation:
             (B) To prevent the defendant from entering into or adhering to any fair trade contract, otherwise permitted by the
             acts of Congress commonly known as the Miller,Tydiogs and McGuire acts.


             ©2018 CCH lncorporared and ils affi/iares and licensors. All righrs reserved.
             Subjecr ro Terms & Cond/Iions: lmp:Jlresearchhelp.cch.com/Lice11se AareemenLlmn

                                                                        '




                                                                      A-99
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 101 of 303 PageID: 129




            (CJ To prohibit a covenant. reawnable in time and space. not to compete in the manufacture or sale of products
            if said covenant is ancillary to the lawful sale of a business or of a department !hereof.

                                                                    IX

            [ lnspec;tion and Compliance)
            For the purpose of securing compliance wilh this Final Judgment duly authorized representative of the
            Department of Justice shall, on written request of the Attorney General or the Assistant Attorney General in
            charge of ttle Antitrust Division. and on reasonable notice to the defendant made to its principal office. be
            permitted. subject to any legally recognized privilege:
            (A) Access, during lhe office hours of the defendant, to all books. ledgers. accounts. correspondence.
            memoranda, and other records and documents in lhe possession or under the control of the defendant relating
            to any matters contained in this Final Judgment
            (Bl Subject to the reasonable convenience of the defendant and without restraint or interference from the
            defendant, to interview officers or employees of the defendant, who may have counsel present, regarding any
            such matters.
            Upon such writlen request the defendant shall submit such reports in writing with respect to the matters
            contained in this Final Judgment as may from time to time be necessary to the enforcement of this Final
            Judgment. No information obtained by the means permitted in this Section IX shall be divulged by any
            representative of the Department of Justice to any person other than a duly authorized representative of the
            Department of Justice except in the course of legal proceedings in which the United Stales is a party for the
            purpose of securing compliance with !his Final Judgment or as otheiwise required by law

                                                                     X

            [ Jurisdiction Retained]
            Jurisdiction is retained by this Court for the purpose of enabling any of the parties to this Final Judgment to
            apply to this Court at any time for such further orders and directions as may be necessary or appropriate for the
            construction or carrying out of this Final Judgment. for the amendment or modification of any of the provisions
            !hereof, for the enforcement of oompliance therewith, and for the punishment of violations thereof.
            I Effective Date]
            This judgment shall become elfective sixty {60} days from the date of entry hereof.




            ©2018 CCH lncorporared and fts atfiliares and /icensors. All righrs reserved.
            Subjecr ro Terms & Condiuons: hapilresearchhelp.cch.com/Ucense Agreemet1Lhm1
                                                                     5




                                                                A-100
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 102 of 303 PageID: 130




                               US. v. THE GEMEX CORP.
                                    Civil No.: 1350-58
                               Year Judgment Entered: 1959




                                         A-101
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 103 of 303 PageID: 131




             Trade Regulation Reporter -Trade Cases (1932-1992), United States v.
             The Gemex Corporation .• U.S. District Court, 0. New Jersey, 1959 Trade
             Cases 1(69,421, (Jul. 31, 1959)
             Click lo open document in a browser
             United States v. The Gemex Corporation.
             1959 Trade Cases ,J69.421. U.S. District Court, D. New Jersey. Civil Action No. 1350·58. Filed July 31. 1959.
             Case No. 1426 in the Antitrust Division of the Department of Justice.

                                                         Sherman Antitrust Act
             Combinations and Conspiracies-Consent Decree-Practices Enjoined-Price Fixing -Fixing Prices
             for Sale of Watchbands.-A manufacturer of watchbands was prohibited by a consent decree from entering
             into any agreement with any wholesaler to fix prices for the sale of watchbands to third persons. The decree also
             enjoined the manufacturer from requiring any wholesaler to sell watchbands at list price or at any other specific
             price level.
             Combinations and Conspiracies.Consent Decree-Practices Enjoined-Price Fixing -Investigations and
             Penalties-Policing Adherence to Price Fixing Agreements.-A manufacturer of watchbands was prohibited
             from collecting, publishing, or disseminating information regarding price cuffing or price deviation by wholesalers
             or retailers. The decree also enjoined the manufacturer from requiring any wholesaler to report to it regarding
             any such price deviation by relailers or other wholesalers.
             Combinations and Conspiracies-Consent Decree-Practices Enjoined-Exclusive Dealing.-A
             manufacturer of watchbands was prohibited by a consent decree from selling to its wholesalers on the condition
             fual they refrain from dealing in competitors' products.
             For the plaintiff: Robert A. Sicks, W. D. Kilgore, Jr., Raymond M. Carlson, Charles L Beckler, Charles F. B.
             McAleer, Charles H. McEnemey, Jr.. and John L Wilson. Department of Justice.
             For the defendant: Manning, Holling& & Shea. New York, N. Y., by Bruce A. Hecker; and Platoff. Platoff &
             Heffler. Union City, N. J., by Robert G. Platoff.

                                                               Final Judgma,nt

             [ Consent Decree)
             REYN!ER J. WORTENDYKE, Jr., Oisbict judge { in fufl text] : The plaintiff, United Stales of America. having filed its
             complaint herein ton December 16. 1958: 1he clefenclant, the Gemex Corporation, having appeared and filed its
             answer to the complaint denying the substantive allC9ations thereof; and the plaintiff and the defendant, by their
             attorneys, haVing severally consented to the entry of this Final Judgment without trial or adjudication of any issue
             or fact, or law herein and without admission by either of them in respect to any such issue ;
             Now. Therefore, before any testimony or evidence has been taken herein, and without trial or adjudication of any
             issue of fact or law herein, and Upofl consent of the parties hereto. it is hereby
             Ordered, adjudged and decreed as follows:



             [ Jurisdiction)
             This Court has jurisdiction of the subject matter hereof and of the parties hereto. The complaint states a claim
             against the defendant, under which relief may be granted under Section . 1 of the Act of Congress of July 2,
             1890. entitled "An act to protect trade and commerce against unlawful restraints and monopolies· commonly
             known as the Sherman Act, as amended.



             ©2018 CCH lncorporared and ils afflliares and ficensors. All righrs reserved.
             Subject ro Terms & Condilions: hup:llresearchhetp.cch. comiUcense Aareemem.hm1
                                                                       1




                                                                  A-102
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 104 of 303 PageID: 132




                                                                       II

             [ Definitions)
            As used in this Final Judgment:
             (A) "Watchbands' means attachments, whether of precious or non.precious metals, cord, fabric, leather or other
             materials, or combinations thereof, which are used to hold watches to the wrist.;
             (B) "Wholesaler· means a person who purchases watchbands from a manufacturer for resale to retailers;
             (C) "Retailer" means a person who purchases watchbands from         a wholesaler for resale to ultimate consumers;
             (D) "Person' means any individual. partnership. firm. association; corporation or other business: or legal entity;
             (E) ·subsidiary· means any existing or future corporation whose stock is. directly or indirectly. wholly owned by
             defendant.

                                                                      Ill

             [ Applicability]
             The provisions of this Final Judgment shall apply to the defendant and to eadl of its subsidiaries. successors.
             assigns, officers, directors, employees and agents, and to those persons in active c:oocert or participation with
             the defendant who receive actual notice of this Final Judgment by personal service or otherwise.

                                                                      IV

             [ Price Fixing-Exclusive Dealing)
             Defendant is enjoined and restrained from directly or indirectly:
             (A) Entering into. adhering to, maintaining. enforcing or claiming any rights under any contract. agreement.
             understanding. plan or program, with any wholesaler to fix, establish. maintain. stabilize or adhere to prices for
             the sale of watch bands to third peraons;
            (B) Collecting, publishing or disseminating information regarding. or suggesting, soliciting or requiring that any
            wholesaler report to defendant. any price cutting or price deviation by any wholesaler or retailer ;
             (C) Requiring any wholesaler to sell any watchbands at list price or at any other specific price level;
             {D) Selling or offering. or attempting to sell. any watchbands on the condition. agreement or understanding that
             any wholesaler sha II not deal in watchbands manufactured by any person other than the defendant

                                                                       V

             [ Enforcement and Compliance)
             For the purpose of securing compliance with this Final Judgment and for no other purpose, duly authorized
             representatives of the Department of Justice shall, on written request of the Attorney General or the Assistant
             Attorney General in charge of the Antitrust Division. and on reasonable notice to the defendant made to its
             principal office. be permitted, subject lo any legally recognized privilege:
             (A) Access, during !he office hours of the defendant. to all books. ledgers, accounts. correspondence.
             memoranda and other records and documents in the possession or under the control of the defendant which
             relate to any matters contained in this Final Judgment
             ( B) Subject to the reasonable convenience of the defenda nl and without restraint or interference from the
             defendant. to interview officers or employees of the defendant. who may have counsel present, regarding any
             such matters.




             ©2018 CCH Incorporated and irs affiliates and ficensors. All righrs reserved.
             Subject ro Terms & Conditions: hrrp:/lresearchhetp.cc/1.comlUcense Agreemem.lnm
                                                                       z




                                                                   A-103
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 105 of 303 PageID: 133




             Upon written request of the Attorney General. or the Assistant Attorney General in charge of the Antitrust
             Division. the defendant shall submit such reports in writing with respect to the matters contained in this Final
             judgment as may from time to time be necessary to the enforcement of this Final Judgment.
             No information obtained by the means permitted in this Section V shall be divulged by any representative of the
             Department of Justiee to any person other than a duly authorized representative of the Executive Branch of the
             plaintiff except in the course of legal proceedings in which the United States is a party for the purpose of securing
             compliance with this Final Judgment or as otherwise required by law.

                                                                      VI

             [ Jurisdiction Retained]
             Jurisdiction is retained by this Court for the purpose of enabling either of the parties to this Final Judgment to
             apply to this Court at any time for such further orders and directions as may be necessary or appropriate for the
             construction or carrying out of this Final Judgment. fof the amendment or modification of any of the provisions
             thereof. for the enforcement of compliance therewith, and for the punishment of violations thereof.




              ©2018 CCH Jncorporared and irs affiliares and licensors. All righrs reserved.
              Subjecr ro Terms & Condiuons: hup:l!researchhelp.cch.comllicense Agreemem.hun
                                                                       3




                                                                  A-104
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 106 of 303 PageID: 134




                       US. v. NEW JERSEY AUTO GLASS DEALER ASS'N
                                        Civil No.: 575-60
                                  Year Judgment Entered: 1960




                                         A-105
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 107 of 303 PageID: 135




              Trade Regulation Reporter-Trade Cases (1932-1992), United States v.
              New Jersey Auto Glass Dealer Association., U.S. District Court, 0. New
              Jersey, 1960 Trade Cases 1J69,764, (Jun. 29, 1960)
              Click to ooen document in a browser
              United States v. New Jersey Auto Glass Dealer Association.
              1960 Trade Cases i]69.764. U.S. District Court. D. New Jersey. Civil Action No. 575-60. Dated June 29, 1960.
              Case No. 1547 in the Antitrust Division of the Department of Justice.
                                                           Sherman Antitrust Act
              Price Fixing-Group Boycott-Coercion.-An association of auto replacement glass dealers was prohibited
              by a consent decree from entering into any agreement to (1) fix prices for the sale or insta~ation of such glass.
              (2) investigate or report prices charged, (3) hinder the sale of replacement glass to any person. {4) restrict lhe
              free and independent selection of customers or dealers. (5) cause or bring about boycotts. (6) prevent any
              person from purchasing. or having installed. replacement glass. or (7) prevent any person from vertising the
              prices charged by him. The association also was prohibited from circulating to any insurance company any
              membership list. unless such list names every member and contains a notice Iha! prices are determined by each
              member, and from picketing any insurance company, purchaser. or user of such glass.
              Consent Decree-Specific Relief-Association Membership.-An auto replacement glass dealer's
              association was required by a consent decree to admit to membership any qualified auto glass dealer doing
              business it its area.
              For the plaintiff: Robert A. Bicks, Paul A. Owens. W. D. Kilgore. Jr., Richard B. O'Donnell, John D. Swar1z. Walter
              W. K. Bennett. and Francis E. Dugan. Attorneys, Department of Justice.
              Foc the defendant Hyman S iegendorf.

                                                                 l'inal Judgm&nt

              HARTSHONNE. District Judge [ In full text): The plaintiff. United States of America, having filed its complaint herein
              on June 29, 1960. and the parties hereto. by their respective attorneys. having consented to the entering of this
              final Judgment without trial or adjudication of any issue of fact or law herein. and without admission by any party
              hereto with respect to any such issue:
              Now. therefore, before the taking of any testimony, and without trial or adjudication of any issue of fact or law
              herein. and upon the consent of the parties hereto. it is hereby Ordered. adjudged and decreed as follows:



              [ Jurisdiction)
              This Court has jurisdiction of the subject matter hereof and of the parties hereto. The complaint states claims for
              relief against the defendant, under Section 1 of the Act of Congress of July 2, 1890, entitled "An Act to protect
              trade and commerce against unlawful restraints and monopolies: commonly known as the Shennan Act. as
              amended.
                                                                        II

              [ Definitions)
              As used in this final Judgment:
              (A)"Person· shall mean any individual. partnership. corporation or any other business or legal entity:
              (B)"NJAGDA" shall mean the defendant New Jersey Auto Glass Dealers' Association.


              ©2018 CCH lncorporared and ics aftlliares and licensors. All righrs reserved.
              Subjecr ro Terms & Conditions: hup:.l!researchhe/p.cch.com!License Aareemem.hm1
                                                                         1




                                                                    A-106
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 108 of 303 PageID: 136




              (C)"Defendant" shalt mean the defendant NJAGDA and those members of NJAGDA who have received notices
              of this Final Judgment pursuant to Section IV(A) herecf;
              (D)"Replacement glass· shalt mean laminated, tempered, and other types of glass suitable for installation in
              automobiles, trucks, or other vehicles as windshields. back lites (i. e., rear vision windows). or side windows. The
              term shall include molded or bent glass, fiat. and uncut as well as precut, or preformed glass;
              (E) "Installation of replacement glass· shall mean the necessary fitting, glazing. cutting or grinding, as well as the
              actual installing of glass in an automobile. truck or other vehide.
              (F) "Automobile glass dealer· shall mean any person engaged in the business of semng at retail and installing
              replacement glass.

                                                                        Ill

              [ Applicability)
              The provisions of this Final Judgment applicable to defendant shall apply to its members. officers. directors.
              agents. employees. successors and assigns. and to all other persons in active conoert or participation with such
              defendant who shall have received actual notice of this Final Judgment by personal service. or otherwise.

                                                                        IV

              [ By-Laws--Jncorpomtion of Provisions]
              (A) Defendant is ordered and directed to mail a copy of this Final Judgment to each of its members within sixty
              days after the dale of the entry hereof.
              (B) Defendant is ordered and directed within ninety days from the dale of entry of this Final Judgment to institute
              and complete such proceedings as may be appropriate and necessary to amend its Charter and By-laws so as
              to incorporate therein Sections V. VI and VII of this Final Judgment, and to require as a condition of membership
              that all present and future members be bound by such sections of this Final Judgment;
              (C) Promptly after compliance therewith defendant shall file wilh this Court and with the Assistant Attorney
              General an affidavit of compliance with subparagraphs (Al and (Bl of this Section IV attaching copies of the
              documents used to effect such compliance.

                                                                        I/

              [ Prohibited Agreements]
              The defendant is enjoined and restrained from entering into, adhering to. maintaining. enforcing. or claiming any
              rights under any contract. agreement. understanding, plan or program with any other person to:
              (A) Fix, suggest. establish, determine or maintain prices. terms or conditions to be charged or imposed by any
              other person for the sale or installation of replacement glass:
              (B) Prepare, publish, circulate. or suggest prices. price tisfs. including discounts from prices. or other terms
              or conditions to be charged or imposed by any other person in connection with the sale or installation of
              replacement glass;
              (C) Urge. suggest. coerce. require, or attempt lo influence such person to boycotl threaten to boycott, or refuse
              or threaten to refuse to do business with any third person;
              (D) Interfere or threaten or attempt to interfere with the business of any person by picketing or other similar
              activity;
              (E) Investigate and report to others. or police. the prices or terms charged or imposed by any person in
              connection with the sale or installation of replacement glass. This subsection shall not be construed to prohibit
              an individual automobile glass dealer from independently ascertaining competitive prices;



              ©2018 CCH lncorporaced and tcs afflliares and /ice11sors. All righrs reserved.
              Subjocr ro Terms & Condilions: hup:l/researchhelp.cch. com/License AgreemenLhm,
                                                                         2




                                                                    A-107
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 109 of 303 PageID: 137




             (F) Hinder, restrict or prevent, or attempt or threaten to hinder, restrict or prevent in any manner, the sale of
             replacement glass by any manufacturer, distributor or wholesaler to any person. except pursuant to the exercise
             of such lawful rights as an automobile glass dealer may have under a distributor ship agreement with any
             manufacturer;
             (G) Hinder, restrict or limit or attempt or threaten to hinder, restrict or ijmil any other person in the free and
             independent selection of customers or automobile glass dealers;
             (H) Hinder. restrict or pre11ent. or attempt or threaten to hinder. restrict or pre110nt any person from purchasing
             replacement glass from, or procuring the installation of replacement glass by, any other person;
             (I) Hinder. restrict or pre11ent. or attempt or threaten to hinder. restrict or prevent any Person from ad11er1ising
             prices, terms or other conditions for the sale or installation of replacement glass to be sold or installed by such
             person.
             Subject to the injuncti11e pro11isions here in contained. this Section B is not intended to pre11ent defendant from
             engaging in the joint or collective solicitation at business on behalf of its members as a whole.

                                                                        VI

             [ Prohibited Practices)
             Defendant is enjoined and restrained from directly or indirectly:
             (A) Preparing, suggesting. publishing or circulating prices. price lists, price catalogues or discounts therefrom
             for the sale or installation at replacement glass; pro11ided, however, nothing herein contained shall prevent any
             automobile glass dealer from preparing, negotiating. publishing or circulating his own prices and price lists or
             price catalogues containing his own prices for the sale or installation of replacement glass which prices have
             been individually determined by him. in the normal course of his business;
             (B) Preparing. publishing or circulating to any insurance company or any other person any list of the membership
             of defendant unless such list contains the name of every member and contains a legend in a form, first appro11ed
             by the Assistant Attorney General in charge of the Anti-trust Division, to the effect that NJAGDA makes no
             representation as to the price or prices to be charged for replacement glass sold or work performed by any such
             member and that such prices are determined by each individual member;
             (C) Suggesting, or attempting to suggest, to any automobile glass dealer. the price or prices or terms to be
             charged or imposed by such automobile glass dealer for the sale or installation of replacement glass:
             (D) Picketing or threatening to picket any insuranoe company, purchaser. or user of replacement glass;
             (E) Hindering, restricting or pre11enting. or attempting or threatening to hinder. restrict or prevent. the sale in any
             manner of replacement glass by any manufacturer, distributor or wholesaler lo any person; except pursuant to
             the exercise of such lawful rights as an automobile glass dealer may have under a distributorship agreement with
             any manufacturer;
             (F) Suggesting or attempting to suggest, to any automobile glass dealer that he should purchase or offer to
             purchase from any person any materials to be used for automobile glass replacement upon the condition or
             understanding that such person will refrain from selling any of such materials to any other person.

                                                                        VII

             [ Opening of Membership]
             (A) Defendant is ordered and directed to admit to and continue in membership therein. upon application, any
             automobile glass dealer doing business within the State of New Jersey, or within any other area served by its
             members. who is technically qualified to engage in the business of installation of replacement glass as defined in
             Section 11(E) of this Final Judgment In the e11ent defendant rejects any application for membership, it shall (1)
             advise the applicant, and the Assistant Attorney General, in writing, of the specific reasons for such rejection and



             @1018 CCH lncorporaced and irs affllia,es and licensors. All righrs reserved.
             Subjecr ro Terms & Condilions: hrrp:Jfresearchhelp.cch.comiUcense Aareeme11Lhm1
                                                                         3




                                                                      A-108
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 110 of 303 PageID: 138




              (2) on request of the applicant, submit the question of the applicanfs qualifications for membership to arbffration
              under the rules of the American Art>ilration Association, whose decision shall be final and binding on the parties
              thereto, the fee of the American Arbitratioo Associalioo to be borne by the losing party;
              (B) Defendant is enjoined and restrained from expeRing from membership or otherwise taking any punitive action
              against any member. provided. however, nothing herein shall prevent defendant from expelling any member
              for (1) failure to pay dues: (2) failure to comply with this Final Judgment or (3) for cause unconnected with such
              member's competitive or pricing activities. In the event of any such expulsloo, defendant shall notify the expelled
              member in writing of the specific grounds for such expulsion and, if the expulsion is for grounds stated in (3)
              above, shall, upon request of the expelled member, submit the justification for such expulsioo to arbi!ratioo under
              the rules of the American Arbitration Association, whose decision shall be final and binding upon the parties
              thereto. the fee of the American Arbitration Association to be borne by the losing party;
              (C) Defendant is ordered and directed to send. within sixty days from the date of entry of this Final Judgment, a
              letter. in a form first approved by the Assistant Attorney General in charge of the Antitrust Division, to the claim
              supervisors of all insurance companies to whom price lists and price catalogues have heretofore been sent
              cancelling such price lists, and setting forth the substantive provisions of this Final Judgment.

                                                                       VIII

              [ Compliance]
              For the purpose of securing compliance with this Final Judgment, duly authorized representatives of the
              Department of Justice shall, upon the written request of the Attorney General, or the Assistant Attorney General
              in charge of the Antitrust Division. upon reasonable notice to defendant at its principal office, subject to any
              legally recognized privilege, be permitted:
              (A) Reasonable access during the office hours of defendant. to all books, ledgers. accounts, correspondence.
              memoranda and other records and documents in the possessioo of or under the control of the defendant, who
              may have counsel present, relating to any of the matters contained in this Final Judgment; and
              (B) Subject to the reasonable coovenience of the defendant, and without restraint or intelference, to interview
              officers and employees of the defendant, who may have counsel present, regarding any such matters.
              For the purpose of securing compliance with this Final Judgment, defendant. upon the written request of the
              Attorney General, or the Assistant Attorney General in charge of the Antitrust Division, made to its principal
              office, shall submit such written reports with respect to any of the matters contained in this Final Judgment as
              from time to time may be necessary for the purpose of enforcement of this Final Judgment
              No informatioo obtained by the means permitted in this Section VIII shall be divulged by any representative of
              the Department of Justice to any person other than a duly authorized representative of the executive branch
              of the plaintiff, except in the course of legal proceedings for the purpose of securing compliance with this Final
              Judgment in which the United States is a party or as otherwise required by law.

                                                                        IX

              [ Jurisdiction Retained]
              Jurisdiction of this Court is retained for the purpose of enabling any of the parties to this Final Judgment to
              apply to the Court at any time for such further orders and directioos as may be necessary or appropriate of the
              provisions thereof, for the enforce-for the construction or carrying out of this men! of compliance therewith. and
              for the Final Judgment. for the modification of any punishment of violations thereof.




              ©2018 CCH /ncOIJ)orared and ils affiliares and licensors. All rigfns reserved.
              Subjecr m Terms & Condiiions: hrrp:/lresearchhelp.cch.com!Ucense Agreemem.hun

                                                                        '



                                                                    A-109
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 111 of 303 PageID: 139




                              US. v. DRIVER-HARRIS CO., ET AL.
                                        Civil No.: 942-56
                                  Year Judgment Entered: 1961




                                           A-110
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 112 of 303 PageID: 140




              Trade Regulation Reporter· Trade Cases (1932 -1992), United States v.
              Driver-Harris Co., Alloy Metal Wire Co., Inc., and its Successor, H. K. Porter
              Co. (Delaware), Wilbur B. Driver Co., Hoskins Manufacturing Co., C. 0.
              Jelliff Manufacturing Corp., U.S. District Court, D. New Jersey, 1961 Trade
              Cases 170,031, {May 25, 1961)
              Click to open document in a browser
              United States v. Driver-Harris Co .. Alloy Metal Wire Co., Inc .. and its Successor, H.K. Porter Co. (Delaware),
              Wilbur B. Driver Co., Hoskins Manufacturing Co., C. 0. Jelliff Manufacturing Corp.
              1961 Trade Cases '1170,031. U.S. District Court. D. New Jersey. Civil Aclion No. 942-56. File-0 May 25, 1961.
              Case No. 1312 in the Antitrust Division of the Department of Justice.
                                                                  Sherman Act
              Consent Decree-Relief-Patent Licensing-Technical Information and Assistance-Identical Bids
              -Pricing.-Two electrical alloy resistance product manufacturers entered into a consent decree in which it
              was provided that (1) the companies would withdraw p<esent price lists and issue new ones, and sell on non-
              discriminatory terms to all persons on the same functional industry level as other customers. with exceplions
              for items no longer offered; (2) make a public de<jication or grant royalty-free licenses under specified patents
              which the government charged had been misused, and make licenses available on all other patents, including
              those obtained within 5 years following the effeclive date of the judgment; and (3) give technical informalion and
              assistance, at specified maximum charges, to actual or potential manufacturers requesting such help during
              the five years after the judgment becomes effective, or during the life of patents as to licensees. Practices
              involving price fixing, territory allocation, and avoidance of competition were prohibited, as were the exchange of
              information, holding stock or other interests in other manufacturers, or having common "policy" personnel with
              such manufacturers. The decree also provided that, in any enforcement action by the government, a showing by
              the plaintiff of an ·appreciable number" (not otherwise defined) of identical bids in excess of $50 by a consenting
              defendant with any other defendant for the sale of electrical resistance materials or products would be prima
              facie evidence of price fixing.
              For the plaintiff: George Reycrart and Jay Flocken, Department of Justice.
              For the defendants: Pitney, Hardin & Ward. Newark, N. J., for Driver-Harris Co.: Shanley & Fisher. Newark, N.
              J., for Jelliff Mfg. Co.: Stickel & Stickel. Newark. N. J., for Wilbur B. Driver Co.; Millon, McNulty & Augelli, Jersey
              City, N. J., for Hoskins Mfg. Co.: McCarter. English & Studer. Newark, N. J., for Alloy Metal 'Wire Co.

                                                                  Final Judgment

              S1.11rn, District Judge ( In full lex~: Plaintiff, United Stales of America, having filed its complaint herein on
              December 5, 1956; the defendants consenting hereto having appeared and filed their answers to such
              complaint, denying the substantive allegations thereof: and the plaintiff and the defendants consenting hereto. by
              their respective attorneys, having consented to the entry of this Final Judgment herein;
              Now. therefore, before the taking of any testimony and without trial or adjudication of any issue of fact or law, and
              upon consent of the parties signatory hereto. and the Court being advised and having considered the matter, it is
              hereby
              Ordered, adjudged and decreed as follows:



              This Court has jurisdiction of the subject matter of this action and of the parties hereto. The complaint states
              claims upon which relief may be granted against the defendants consenling hereto, under Sections 1 and 2 of

              @2018 CCH /ncorporared and i1s amHa1es and licensors. All righls resefVed.
              Subjec1 w Terms & Co11di1ions: hup;1,1researchhelp.cch.comllice11se Agreemem,tmn
                                                                          1




                                                                      A-111
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 113 of 303 PageID: 141




              the Act of Congress of July, 1890, entitled "An act to protect trade and commerce against unlawful restraints and
              monopolies," commonly known as the Sherman Act, as amended.
                                                                         II

                                                                   [ Deffnltions]

              As used in this Final Judgment
              (A) "Person" shall mean any individual, partnership, firm. association. corporation, or any other business or legal
              entity;
              (B) "Resistance materials" shall mean (1) electrical resistance materials, and (2) materials sold by a defendant
              (a) having a composition substantially similar to electrical resistance materials. or (b) for thermocouple or
              sparl<plug purposes, and (3) tubing. wire. ribbon, strip or rod sold by a defendant for heat resistant purposes in
              connection with the flow of electricity;
              (Cl "Resistance products· shall mean wire. ribbon. strip. rod or tubing made from resistance materials;
              (D) "Electrical resistance materials" shall mean any alloy or any metallic or other element. or any combination of
              elements now or which may be
              (1) produced. processed, sold or received by a defendant, which is recognized or represented by such defendant
              as having electrical resistance properties (including controllable and reproducible electrical resistivity or
              temperature coefficients of resistance) suitable for electrical resistance uses; or
              (2) manufactured, sold. distributed or received by a defendant for electrical resistance purposes: or
              (3) known or recognized generally in the trade as an electrical resistance material;
              (E) "Electrical resistance products" shall mean tubing." wire. ribbon, strip or rod made from electrical resistance
              materials;
              (F) ·Manufacturer" shall mean any person engaged in the manufacture or drawing or processing (such as
              enameling, insulating, oxidizing or coiling) of electrical resistance materials or electrical resistance products:
              (G) "Patenis· shall mean any, some or all claims of patents relating 10 the manufacture. use or sale of electrical
              resistance materials or electrical resistance products. including any divisions, reissues or extensions of such
              patents, or applications there for;
              (H) ·subsidiary" shall mean any corporation controlled by, or more than 50% of whose outstanding stock entitled
              to vole is held by one person:
              (I) ·Bid" shall mean a bid for furnishing electrical resistance materials or electrical resistance products pursuant
              to a formal written invitation for a bid made by a prospective customer who. the defendant knows or has reason
              to know. has also submitted the same request for a bid to another person. It shall not include the ordinary
              solicitation of orders by a defendant from a customer or prospective customer nor the ordinary quotation to a
              customer or prospective customer:
              (Jl "Consenting defendant" or "consenting defendants· shall mean only a defendant or defendants which shall
              have consented to the terms of this Final Judgment:
              (K) "Effective date or this Final Judgment" shall mean the date on which a Final Judgment not subject to further
              appeal is entered against the remaining defendants.

                                                                         Ill
                                                          [ Srope of Judgmeru- Notice)

              (A) The provisions of this Final Judgment shall apply solely to any ronsenting defendant. to each of its
              subsidiaries, successors and assigns. and to each of its officers, directors, agents and employees. and to all
              other persons in active concert or participation with any consenting defendant who shall have received notice

              @2018 CGH lncorporared and irs amliares and /icensors. All righrs reseTVed.
              Subjecr ro Terms & Condilions: hup:ilresearc/lhelp.cch.com!License Agreemem.hrm
                                                                         2




                                                                     A-112
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 114 of 303 PageID: 142




             of this Final Judgment by personal service or otheiwise. The provisions of this Final Judgment shall not apply
             10 acts, contracts, agreements, arrangements, understandings, plans or programs of foreign subsidiaries of
             any consenting defendant unless such acts. contracts, agreements, arrangements. underslandings. plans or
             programs concern the foreign or domestic commerce of the United States. This Final Judgment shall not apply
             to transactions solely between a consenting defendant and its subsidiaries and the officers. directors. agents and
             employees of either when acting in such capacity.
             (B) Each consenting defendant is ordered and directed (1) to serve a copy of this Final Judgment upon (a) each
             present and future member of its Board or Directors; (b) each of its present and future Vice Presidents and chief
             managerial officers who are not members of its Board of Directors and (c) the present and future chief executive
             officers of each of its subsidiaries engaged in the manufacture, processing or sale of resistance materials or
             resistance products, and (2) within thirty (30} days alter the effective date of this Final Judgment. to file with
             this Court. and serve upon the plaintiff. an affidavit as to the fact and manner of its compliance. as lo its present
             officers and directors, with this subsection (B), setting forth in said affidavit the name. position and address of
             each person upon whom a copy of this Final Judgment al that lime shall have been served as herein ordered
             and directed.
             (C) Each consenting defendant is ordered and directed for a period of five (5) years alter the effective date of
             this Final Judgment to furnish. without charge, to any person requesting the same. a copy of this Final Judgment
             together with a copy of the affidavit required to be filed by subsection (BJ of Section V hereof.

                                                                       IV

                                                      [ Price Lists- Customer Selection]

             Each consenting defendant is ordered and directed:
             (A) With respect to its domes~c and Canadian operations. to cancel each or its current price lists pertaining
             to resislance materials or resistance products and individually to determine new prices in lieu thereoffor such
             materials and products then being manufactured or offered for sale by the defendant; such new prices to be
             individually detennined by each defendant on the basis of its own costs and its own judgment as to margins of
             profit and other laWful considerations: and after the effective date of this Final Judgment to issue new price lists
             containing the prices determined in accordance with this subsection (A) and to serve upon the plaintiff copies
             of work papers used by it in determining the prices conlained in such new price lists. New price lists covering
             electrical resistance materials and eleclrical resistance products in the form of rod shall be issued and served
             upon plaintiff thirty (30) days after the effective date of this Final Judgment. New price lists covering resistance
             materials and resislance products other than rod shall be issued and served upon plaintiff ninety (90) days alter
             the effective date or this Final Judgment. Cancellation of said current price lists shall be effective as of the date
             fixed for the issuance of the new price lists covering the respective materials and products.
             (B) If a consenting defendant has sold to or processed for. or hereafter sells to or processes for. any person
             any resistance material or resistance product, either direcUy or th rough regulal1y designated distributors, to sell
             to or process for, or cause such distributors to sell to or process for. any other person on the same functional
             industry level as the defendant's other customers, upon request of such other person and upon uniform and non-
             discriminatory prices and other terms and conditions, except as othelWise permitted by way of defense under the
             Robinson-Patman Act; and such defendant and such distributors shall hold themselves out as ready and willing
             so to sell or process? provided. however. lhat in cases of short supply the defendant shall make a reasonable
             allocation among its customers. but not to the exclusion of new customers.
             This subsection (B) shall not require a defendant (i) to submit any bid, (ii) to continue to sell any size or line of
             material or products which it discontinues making, or (hi) lo sell to a person an electrical resislance material or
             electrical resistance product designated by such person as having been made by the defendant for a particular
             customer if (1) such material or product has been made by the defendant according to specification developed
             by the particular customer without the assislance of the defendant and (2) the defendant has not during the
             preceding year made an identical or subslantialfy identical material or product for any other customer. and (3)

             @2018 GGH lncorporared and irs afflliares and /ice11sors. All righrs reserved.
             Subjecr co Terms & Co11dirio11s: fmp:ii'researchhe/p.cch.com!Lice11se Agreeme111.hu11
                                                                        J




                                                                    A-113
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 115 of 303 PageID: 143




             if such defendant after having made a request therefor has not secured the consent of such customer to make
             such sales•
             (C) To file with the Assistant Attorney General in charge of the Antitrust Division within ten (10) days after its
             execution a copy of any contract or agreement relating to activities covered by this Final Judgment (other than
             orders, contracts or agreements relating to routine sales and purchases and which do not create any obligation
             upon either party thereto extending more than six months) entered into within a period of five (5) years after the
             elfecti11e date of this Final Judgment between (i) such defendant and any other defendant and (ii) such defendant
             and any other manufacturer or distributor:
             (D) To retain any and all of its records relating to activities covered by this Final Judgment for a period of ten (10)
             years from the date of the making thereof except that this subsection (D) shall not require the retention of routine
             sales and purchase data longer than seven (7) years.

                                                                         V

                                                                     [ Patents]
                                                                                                                      1
             (A) To the extent that a consenting defendant has any inlerest in the patents listed in Appendix A to this Final
             Judgment, such defendant shall, at its option, dedicate such interest to the public within thirty (30) days after the
             elfeciive date of this Final Judgment or shall license to any applicant any right it may have under such patents,
             without any royalty therefor. If such defendant claims it h;is no interest in said patents, it shall file an affidavit to
             that elfect at the time of the entry of this Judgment or within ten (10) days thereafter:
             (B) Each consenting defendant is ordered and directed, within sixty (60) days after the effective date of this Final
             Judgment, to file with this Court. and serve upoo the plaintiff, an affidavit showing separately, as of the effective
             date of this Final Judgment the number, date of issue (or filing as to applications) and name of owner of each
             existing patent (other than those listed in Appendix A) required to be licensed under this Final Judgment;
             (CJ Each of the consenting defendants is ordered and directed to grant. to the extent of its legal right to do so.
             to any person making written request therefor a nonexclusive license for the life of the patent, or patents, to
             make. have made, use and sell electrical resistance materials or electrical resistance products under any, some,
             or all of the patents as the applicant may request except those covered by subsection (A) above, which on the
             elfective date of this Final Judgment are owned or controlled by the defendant, or under which it has the right to
             issue sublicenses, or which within five (5) years from the effective date of this Final Judgment are issued to, or
             applied for, or acquired by the defendant, or under which it obtains sublicensing rights within such period;
             (D) Each consenting defendant is enjoined and restrained from including in any ricense issued pursuant to
             subsection (C) of this Section V any restriction or limitation whatsoever except that:
             (1) A reasonable royally may be charged. which royalty shall be uniform and nondiscriminatory as amoog
             licensees procuring the same rights under the same patents;
             (2) Reasonable provisions may be made for periodic reports by the licensee to the defendant as to the amount
             of royalties due and inspection of the books and records or the licensee by an independent auditor or any other
             person acceptable to both defendant and the licensee. who shall report to the defendant only the amount of the
             royalty due and payable;
             (3) Reasonable provisions may be made for cancellation of the license upon failure of the licensee to pay the
             royalties or permit inspection of his books and records as herein provided;
             (4) The license may be made non-tramferable if the licensee is unwilling to agree to rlolify the defendant of any
             contemplated transfer and must provide that the licensee may cancel the license at the end of one (1) year and
             thereafter at any time by giving to the defendant sixty (60) days' notice in writing;
             (5) The license may require such patent markings as may be required by statute;




             ©2018 CCH lncorporared and irs affifiares and /icensors. All righrs reserved.
             Subjecr 10 Terms & Co11dirio11s: hrrp:l!researchhelp.cch.com!Lice11se Agreemem.hrm
                                                                         4




                                                                     A-114
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 116 of 303 PageID: 144




             (E) Upon receipt of a wntten request for a license under the provisions of subsection (C) hereof. defendant shall
             advise the applicant, in wming, within thirty (30) days, of the royalty it deems reasonable for the patent or patents
             lo which the application pertains. If such applicant and defendant are unable to agree upon what constitutes
             a reasonable royalty within sixty (60) days from the dale the written application for the license S\'aS received
             by the defendant. eilher the applicant or defendant may, upon notice to the plaintiff', apply lo this Court for the
             determination of a reasonable royalty. In any such proceeding the burden of proof shall be upoo the defendant to
             establish the reasonableness of any royalty requested. Pending the completion of any such negotiations or court
             pcoceeding. the applicant shall have the right to make, have made, use and vend under !he patent or patents
             to which his application pertains without payment of royalty or othel" compensation, but subject to the following
             provisions: Defendant may, upon notice to the plaintiff, apply to this Court to fix an interim royalty rate pending
             final determination of what constitutes a reasonable royalty. If this C-Ourt fixes such interim royalty rate, defendant
             shall then issue and the applicant shall accept a license providing for the periodic payment of royalties at such
             interim rate from the date upon which the applicant requested the license. ff the app~cant fails to accept such
             license or faHs to pay the interim royalty in accordanoe therewith. such action may be grounds for the rejection
             or dismissal of his application for a license: in the case of such rejection or dismissal, the applicant shall pay
             any royalties found by the Court to be due to the defendant. Whether or not an interim royalty is fixed by the
             Court, a final Court determination of a reasonabfe royalty shall be applicable to the applicant for a license from
             the date upon which the applicant requested such license, and. from the date of such determination, to any other
             licensee, at i1s oplion, then having the same rights under the same patents;
             (F) Nothing herein shall prevent any applicant from attacking, in fhe aforesaid proceedings or in any other
             controversy, the va~dity or scope of any offlle patents, nor shall this Final Judgment be consfrued as imputing
             any validity or value to any of said patents;
             (GJ Each coosenting defendant is enjoined and restrained from (i} granfjng, after the effective date of this Final
             Judgment, any license or sublicense undM any patents to which this Section V shalf apply, except in accordance
             wilh, and pursuant to, 1he terms of this Final Judgment. and (ii) taking or accepting after the effective date of
             this Final Judgment, any right, license or immunity, under any patent owned or controlled by any person other
             than such defendant, which right. license or immunity is by its terms. or in fact. exclusive to the defendant unless
             such defendant is also granted the right to grant sublicenses to others as required by ttlis Final Judgment (for the
             purpose of this subparagraph (ii), any right or immunity under a patent shall be deemed to be a license subject to
             the provisions of this Section V);
             (H) Each consenting defendant is enjoined and restrained from making any safe or olher disposition of any
             patent or rights in or under patents which deprives it of the power or authority to grant the licenses required by
             this Section V unless the purchaser, transferee or assignee shall file with this Court. and serve upon the plaintiff.
             prior to consummation of any such transaction, its consent to be bound by the applicable provisions of this
             Section V with respect to such patent;
             (I) Each consenting defendant is enjoined and restrained from using or a!tem piing to use any foreign patent,
             or any rights under any foreign patent, to hinder, restrict, limit or prevent any person licensed pursuant to this
             Section V from exporting from the United States any electrical resistance materials or eleclrlcal resistance
             pmducts manufactured in the United States pursuant to such license:
             (J) Each consenting defendant is enjoined and restrained from maintaining, instiluting or threatening to
             institute any action, counter-claim, set•off, suit or other pr~eding against any person for use of or any act of
             infringement of any existing patent alleged to have occurred prior to the effective date of this Final Judgment.

                                                                       VI

                                                    ( TechnfcaJ Information and Assistance)

             (A) For five (5) years after the effective date of this Final Judgment each consenting defendant is ordered and
             directed, upon written request therefor from any actual or potential manufacturer within the United States or
             any St.ate, territory or possession thereof. to furnish to such applicant copies of any technical manuals, books

             @2018 CCH /ncorpo,ared and irs atfiliares and llcensors. All righrs reserved.
             SubJecr 10 Terms & Condirions: hnp:J.fresearchhelp.cch.comiLicense Agreemetnhm1
                                                                        5




                                                                    A-115
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 117 of 303 PageID: 145




             of instructions, drawings, specifications. blueprints. pamphlets, diagrams or other similar documents (other
             than those supplied to a defendant by a customer who has developed them for its use without assistance by a
             defendant, and which the customer. upon request by the defendant to whom the application has been made,
             refuses to permit to be made available) which the applicant desires owned by or subject to the control of the
             defendant on the effective date of this Final Judgment, and which documents have been used, or prepared for
             use, by the defendant in the manufacture or processing of electrical resistance materials or electrical resistance
             products for the purpose of (i) melting, rolling, drawing and finishing, or (ii) drawing and finishing the same. or
             (iii) any of the processes enumerated in (i) or {ii) above. For this data the defend ant may charge the applicant
             a reasonable amount but not to exceed. if all data is furnished (a) $2,000 if the data relates t.o the processes of
             melting, rolling, drawing, and finishing or (b) $1,000 if the data relates to !he processes of drawing and finishing.
             (B) Each consenting defendant is ordered and directed, upon written request of any person licensed under any
             patent or patents pursuant to Section V of this Final Judgment, to furnish during the life of the patent or patents
             to such licensee such of the defendanfs technical information as the licensee may request as may be necessary
             in order t.o practice the inventioo or inventions of any of the patents licensed by such defendant to the licensee,
             in such licensee's own manufacture or processing of electrical resistance materials or electrical resistance
             products. For this information the defendant may make a reasooable charge which shall not be more than the
             cost to the defendant of furnishing such information.
             (C) Upon receipt within a reasonable time of a wrillen application from any actual or potential manufacturer
             representing that the written technical information furnished to such applicant by the defendant pursuant to
             sub-sections (A) or (BJ of this Secllon VI is inadequate or insufficient to enable such applicant satisfactorily to
             practice the inventions, or t.o perform the said manufacturing processes for which it sought information under
             said subsections, and specifying in reasonable detail the difficulties experienced, such defendant is ordered
             and directed to make available t.o such applicant. if feasible, such additional written information relating to such
             technical information or manufacturing processes as may be reasonably necessary to enable the applicant
             to practice the inventions or to manufacture under the specific processes, and if not feasible or sufficient, to
             make available at reasonable limes and for reasooable periods. and without subjecting defendant to hardship,
             technically qualified personnel from among its own employees for consultation with such applicant at the
             applicant's place of manufacture regarding the said inventions or manufacturing processes for which the
             applicant sought informatioo. This subsection {C) shall not require a defendant to send any person outside of the
             United States. For this data or service the defendant may make a reasonable charge; provided, however, that if
             such written data were within the control of the defendant at the time when defendant furnished the data under
             subsections (A) or (B) above, no charge for such written data shall be made unless agreeable to the applicant or
             unless defendant shows to the satisfaction of the Court that it could not reasonably have contemplated that the
             applicant would need such written data.
             (D) Any person entiHed and qualified to receive the documents under subsecllon (A) of this Secllon VI, upon
             written application t.o a defendant shall be permitted at his own expense and at and for reasonable times, to
             visit !he principal plant of such defendant performing such operations for the purpose of observing and being
             advised as t.o the methods, processes, machines and equipment, in use at or before the effective date of this
             Final Judgment and then being used by such defendant in the manufacture or processing of electrical resistance
             materials or electrical resistance products, if ( 1) within five years from such effective date such person shows
             to the satisfaction of the defendant. or to the satisfaction of the plaintiff in the event of failure to satisfy the
             defendant. that he does not need or desire information or assistance otherwise provided for in this Section VI, or
             (2) such person represents that !he information or assistance furnished to such applicant by the defendant under
             this Section VI is inadequate or insufficient to enable such applicant satisfactorily to carry out the manufacture or
             processing for which the applicant applied for such information or assistance; provided, however, that such visits
             may be further restricted as follows:
             ( 1) t.o not more than three officers or employees of the applicant at any one lime;
             (2) to not more than four such visits per year within three years after such persons first application under this
             subsection relating to the same information.

             @2018 CCH lncorporared and trs affiliares and licensors. All righlS reserved.
             Subjecr ro Terms & Condiiioris: fmp:llresearchhelp.cch.oomiLicense Agreemeriihun
                                                                       6




                                                                    A-116
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 118 of 303 PageID: 146




             For such observations and advice the defendant may make a reasonable charge l'ltlich, in the case of any
             person referred to in Clause ( 1) of this subsection shall not exceed that permitted under subsection (A) above for
             comparable data and, in the case of any person referred to in Clause (2) of this subsection shall be based on the
             services and advice given, but not to exceed a rate of $150 per day.
             (E) If the applicant and the defendant are unable to agree upon what constitutes a reasonable charge, the
             applicant. the defendant or the plaintiff may apply to this Court for a determination of a reasonable charge. In
             any proceedings for a determination of a reasonable charge. the burden of proof shall be upon the defendant to
             establish the reasonableness of any charge requested by the defendant
             (F) In the event of an application to a consenting defendant for know-how under th is Section VI. except
             subsection (B). by a person. other than a consenting defendant (a) who is a substantial customer of a
             consenting defendant for electrical resistance materials or elecilical resistance products and not a competitor
             of any consenting defendant with respect thereto. (b) whose resources are substantially in excess of those of
             the consenting defendant whose customer applies. and (c) who desires to use such know-how to manufacture
             such materials or products only for incorporation in products sold by it, any consenting defendant may apply
             to this Court within thirty (30) days after the application was made. with notice to plaintiff and the applicant, for
             an order permitting or requiring rejection of such application. which the Court may grant upon the defendant's
             establishing to the satisfaclion of the Court that such rejection is necessary to prevent substantial injury due to
             the prospective loss of the applicant as a customer and that such rejection would not unduly restrain competition.
             (G) No consenting defendant shall be deemed, in connection with the furnishing of any of the foregoing pursuant
             to this Final Judgment. to have given any implied warranty. representations or guaranty against infringement of
             patents of others by. or any warranty of success in connection with. its use.
             (H) Every agreement under which technical information is furnished pursuant to this Section VI shall contain,
             if the party furnishing such information shall so request. reasonable provisions requiring the recipient of such
             information and its subsidiaries to keep such technical information confidential and use the same only for their
             own manufacturing and selling operations.
             (I) Each consenting defendant within ten (10) days from the effective date of this Final Judgment shall file with
             the Court and with the plaintiff a listing by categories of all documents it believes come under subsection (A) of
             this Section Vl and a separate list, by customer. of all documents which it believes come under the parenthetical
             clause in that subsection, and, for a period of five (5) years, to furnish a copy of such lists to any person upon
             request

                                                                      VII

                                                ( Prlelng Praciic&;;-Te(r/tones-ldenti<:aJ Bids]

             The consenting defendants are jointly and severally enjoined and restrained from entering into, adhering
             to, maintaining, furthering, renewing or claiming any rights under, any combination. conspiracy. contract.
             agreement. understanding, plan. program, or common course of action with any other person. directiy or
             indirectly, to:
             (A) Establish, fix. determine, maintain or adhere to prices. differentials, discounts. extras or any other term or
             element of prices, differentials, discounts or extras for the manufacture. processing or sale to or for third persons.
             including another defendant. of any resistance materials or resistance products. either through the device of
             establishing technical standards for such materials or such products, or otherwise; provided, however, that th.is
             subsection (A) shall not be construed to prohibit the consenting defendants or any of them from participating in
             a program for the sole purpose of establishing voluntary. uniform technical standards for resistance materials
             or resistance products. In any proceedings brought by the plaintiff to enforce this Final Judgment against
             any consenting defendant, a showing by plaintiff. to the satisfaction of the Court of an appreciable number of
             identical bids in excess of $50.00 by a consenting defendant with any other defendant (except where the bids




             @2018 CCH /ncorporared and ils affiliates ana licensors. All righrs reserved.
             Subjecr ro Terms & Condirions: hrw:l!researchhelp.cch.com/License Aareemem.lmn
                                                                       7




                                                                   A-117
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 119 of 303 PageID: 147




            are minimum charges) for 1he sale of electrical resistance materials or electrical resistance products, shall be
            pr/ma facie evidence of price fixing;
            (B) Divide, allocate or apportion territories, martets or customers for the manufacture, processing or sale of any
            electrical resistance materials or electrical resistance products:
            (C) Refrain from the manufacture, processing or sale of electrical resistance materials or electrical resistance
            products or refrain from competition with any other person in any territory or market in the manufacture.
            processing or sale of any such materials or such products:
            (D) Hinder, restrict, limit or prevent any other pen.on from manufacturing, processing or selling any electrical
            resistance materials or electrical resistance products;
            (E) Limit the purchase or sale of electrical resistance materials or electrical resistance products to any particular
            person or group of persons: provided that this shall not prevent lawful contracts for purchases over reasonable
            periods to secure supplies for such materials or products.
            Nothing in this Section VII shall be deemed to prevent a defendant from {i) giving a distributor an exclusive
            territory provided the distributor is free to sell in any area and to handle electrical resistance materials and
            electrical resistance products manufactured by others: (ii) selling its business with a one year covenant not
            lo compete or (iii) making lawful oontracts with any person other than an actual or potential competitor of a
            defendant. that they will not reveal trade secrets of the defendant.

                                                                       VIII

                                              [ &change ol lnfomialion- lnlerlocldng lnh!nlsts)

            Each consenting defendant is enjoined and restrained from. directly or indirectly:
            (Al Circulating outside its own organization and its own distributors any price list or price information relating to
            the manufacture, processing or sale of any electrical resistance materials or electrical resistance products in
            advance of the circulation or dissemination of such price list or price information to its own customers and to the
            trade generally:
            (B) Permitting any of its officers, directors, agents or employees to serve simultaneously as an officer, director,
            agent or employee of any other manufacturer not a subsidiary of the defendant:
            (C) Except for the purchase and sale of products bought and sold in the norrral course of business,
            ( 1) acquiring or holding, directly or indirectly, any of the assets or capital stock of. or any financial interest in any
            other defendant or any other person which becomes a manufacturer other than a wholly owned subsidiary of
            the consenting defendant, or acquiring, directly or indirectly, any of the assets or capital stock of, or any financial
            interest in any other manufacturer;
            (2) Knowingly permitting any of its officers. directors, or managerial or policy-making agents or employees to
            acquire or hold, directly or indirectly, any of the assets or capital s1ock of, or any financial interest in, any other
            defendant or any person which becomes a manufacturer, or to acquire, directly or indirectly, any of the assets or
            capital stock of, or any financial interest in, any manufacturer;
            (D) Hindering, restricting. limiting or preventing, or attempting to hinder, restrict. limit or prevent any person
            from serving as a dealer or distributor of or for electrical resistance materials or electrical resistance products
            manufactured, processed or sold by any other person;
            (E) Hindering, restricting. limiting or preventing, or attempting to hinder, restrict, limit or prevent e:xcept for
            lawful action to prevent patent infringement or lo protect property rights in trade secrets, any other person from
            engaging in the manufacture. processing or sale of any electrical resistance materials or electrical resistance
            products:
            (F) Entering into, adhering to, maintaining, furthering, renewing or claiming any rights under, any COfltract,
            agreement. understanding, plan or program with any other person, the purpose or effect of which is to hinder,


            ©2018 CCH lncorporared and ils affi/iares and Jicensors. AH tighrs reserved.
            Subjecr ro Terms & Condino11s: hup:Jlresearchhe/p.cch.com/License AgreemenLfmn
                                                                         8




                                                                     A-118
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 120 of 303 PageID: 148




             restrict, limit or prevent either (i) such defendant or (ii) any other person, from granting a license or sublicense
             under any patent or patents whether owned or controlled by such defendant or such other person. This
             subsection shall not be deemed to prohibit the mere assignment of any patent or the grant of any exclusive
             license under any patent if such license grants sub licensing rights.

                                                                         IX

             (A) Each consenting defendant is ordered and directed:
             ( 1) to cancel within thirty (30) days after the effective date of !his Final Judgment each provision of each contract
             to which it may be a party which is contrary to any of the provisions of this Final Judgment;
             (2) to file with this Court and serve upon the plaintiff an affidavit setting forth the fact and manner of its
             compliance with the foregoing subsection (1 ).
             (B) The consenting defendants, and each of them, are jointly and severally enjoined and restrained from entering
             into, adhering to. maintaining, furthering or claiming any rights under any contract. agreement, plan or program
             which is or shall be contrary to or inconsistent with any of the provisions of this Final Judgment.

                                                                         X

                                                                  [ Supervision)

             (A) For the purpose of securing compliance with this Final Judgment and for no other purpose, duly authorized
             representatives of the Department of Justice shall, on written request of the Attorney General. or the Assistant
             Attorney General in charge of the Antitrust Division, and on reasonable notice to any consenting defendant made
             to its principal office, be permitted, subject to any legally recognized privilege:
             ( 1) access, during the office hours of said defendant, to those books, ledgers. accounts, correspondence.
             memoranda. and other records and documents in the possession or under the control of said defendant which
             relate to any matter contained in this Final Judgment;
             (2) subject to the reasonable convenience of said defendant and without restraint or interference from ii, to
             interview officers or employees of any defendant, who may have counsel present, regarding any such matters.
             (BJ Upon written request of the Attorney General, or the Assistant Attorney General in charge of the Antitrust
             Division, said defendant shall submit such reports in writing. and under oath Of affirmation if so requested.
             with respect to the matters contained in this Final Judgment as may from time to time be necessary to lhe
             enforcement of this Final Judgment
             (C) No information obtained by the means provided in this Section X shall be divulged by any representatives
             of the Department of Justice to any person other than a duly authorized representative of the Executive Branch
             of the plaintiff except in lhe course of legal proceedings to which the United States is a party for the purpose of
             securing compliance with this Final Judgment or as otherwise required by law.

                                                                         XI

             Julisdiction is retained by this Court for the purpose of enabling any of the parties to this final Judgment to
             apply to this Court at any time for such further oroers and directions as may be necessary or appropriate for the
             construction Of carrying out of this final Judgment. for the amendment or modification of any of the provisions
             thereof. for the enforcement of compliance therewith, and for the punishment of violations thereof.


                                                                    Footnotes

                                                               Appendix A
                                   Patent No.                  Patent Date          Inventor          Filing Date
                                   2.581.420                             118/52James M. Lohr                  9123/49
                                   2,681.954                            8i31/54James M. Lohr                 10119151


             @2018 CCH Incorporated and ics affltiares and /icensors. All rights reserved.
             Subject ro Terms & Condmons: hrrp:l!researc/J/Je/p.cch.com/Ucense Agreementhm1
                                                                         9




                                                                     A-119
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 121 of 303 PageID: 149




                               2.687.956                   8131154James       M. Lohr ....    12128151
                           RSISSUtl NO. 24.243             1214156Jali'leS    M. Lohr .. ..   6129156
                           ReiSsUtl No. 24.242             1214156.Jali'leS   M. Lohr ... .   6129156
                           ReiSSUtl No. 24 244             1214156.James      M. LOhr .. ..   6129156
                               2.587,275                   2126/52Franers E.. Bash .          9123149




             @2018 CCH lncorporared and fts affiliates and licensors. All rights reserved.
             Subject m Terms & Conditions: fmp:!lresearchhe/p.cch.com/License Agreement/Jun
                                                            11)




                                                         A-120
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 122 of 303 PageID: 150




             Cheetah™                                                                              ~ Wolters Kluwer
             Trade Regulation Reporter· Trade Cases (1932 • 1992). United States v.
             Driver-Harris Co.• Alloy Metal Wire Co., Inc., and Its successor H. K. Porter
             Co. {Delaware), Wilbur B. Driver Co., Hoskins Manufacturing Co., CO. Jelllff
             Manufacturing Corp., U.S. District Court, 0. New Jersey, 1966 Trade Cases
             1[71,658, (Dec. 7, 1965)
             Federal Antitrust Cases
             Tracie Regulation Reporter· Trade Cases (1932. 1992) f71,658

             Click to open document in a browser
             United States v. Driver-Harris Co., Alloy Metal Wire Co., Inc., and its successor H. K. Porter Co. (Delaware),
             W~bur    B. Drtver Co., Hoskins Manufacturing Co., CO. Jelliff Manufacturing Corp.
             1966 Trade Cases 1[71,658. U.S. District Court, D. New Jersey. Civil Action No. 942-56. Entered December 7,
             1965. Case No. 1312 in the Antitrust Division of the Department of Justice.

               Headnote

                                                                              Sherman Act
             Price Fixing-Electrical Resistance Products-C<>nsent Judgment.-Two manufacturers of eleclrical
             resistance products were required by a consent decree to cancel their current price lists and individually
             determine new prices and were prohibited from fixing prices, dividing markets, limiting sales to particular
             customers. or acquiring (for a period of five years) any interest in a manufacturer of electrical resistance
             products.
             Department of Justice-Compuls<>ry Licensing <>f Patents--Electrlcal Resistance Products-C<>nsent
             Judgmenl-Two manufacturers were required by a consent clecree to grant non-exclusive patent licenses
             for electrical resistance products, at reasonable, nondiscriminatory royalties, under presently owned patents or
             under patents obtained within a period of five years and to furnish technical informalioo to such 6censses at a
             reasonable charge.
             Superseding 1961 Trade Cases t 70,031.
             For the plaintiff: W.    D. Kilgore, Jr., Donald F. Melchior. and Hemert G. Schoepke, Attorneys, Department of
             Justi<:8.
             For the consenting defendants: Fred G. Stickel, Jr., Stickel & Stickel, for Wilbur B. Driver Co.: Harold L. Smith,
             Hughes, Hubbard, Blair & Reed. and Donald A. Robinson, Shanley & Fisher, for C. 0. Jelliff Mfg. Corp.

                                                                              Final Judgment

             SHAWN, Judge: Plaintiff. United          States of America. having filed its complaint herein oo December 5, 1956;
             the defendants consenting hereto having appeared and filed their answers to such complaint, denying the
             substantive allegations thereof; and the plaintiff and the defendants consenting hereto. by their respective
             attorneys. having consented to the entry of this Final Judgment herein;
             Now, therefore. before the taking of any testimony and withou1 trial or adjudication of any issue of fact or law, and
             upon consent of the parties signatory hereto. and the Court being advised and haVing considered the matter, it is
             hereby
             Ordered, adjudged and decreed as follows:


            e 2018 CCH lr..--orpan,1ed and Its a'liliates ar,:;i 1,oonsora.                                   Aug 29. 2018 from Cheetah"'
             All rights rese<Voo.




                                                                                 A-121
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 123 of 303 PageID: 151




             Trade Regulation Reporter - Trade Cases ( 1932 - 1992). United States                      v.
             Driver-Harris Co.. Alloy ...                                                                    ~ Wolters Kluwer

             I Jurisdiction]
             This Court has jurisdiction of the subject matter of this action and of Ille parties hereto. The complaint st.ates
             daims upon which relief may ba granted against the defendants consenting hereto, under Sections 1 and 2 of
             the Act of Congress of July 2, 1890, entitled •An act to protect trade and commerce against unlawful restraints
             and mooopolies; commonly known as the Sherman Act, as amended.

                                                                               II

             { Definitions)
             As used in lllis Final Judgment:
             (Al 'Person" shall mean any individual, partnership, firm, association, corporation, or any other business or legal
             entity;

             (B) "Resistance materials" shall mean (1) electrical resistance materials, and (2) materials sold by a defendant
             (a) having a composition substantially similar to electrical resistance materials, or (b) for thermocouple or
             sparkplug purposes, and (3) tubing, wire, ribbon, strip          or rod sold by a defendant for heat resistance purposes in
             connection with the flow of electricity;
             (C) "Resistance products· shal mean wire, ribbon, strip, rod or tubing made from resistance materials;
             (0) "Electrical resistance materials" shall mean any alloy or any metallic or other element, or any combination of
             elements now or which may ba


                    ( 1) produced. processed, sold or received by a defendant, which is recognized or represented by
                    such defendant as having electrical resistance properties (including controllable and reproducible
                    electrical resistivity or temperature co-efficients of resistance) suitable for electrical resistance uses;
                    or
                    (2) manufactured. sold. distributed or received by a defendant for electrical resistance purposes; or
                    (3) known or recognized generally in the trade as an electrical resistance material;


             (E) "Electrical resistance products" shall mean tubing, wire, nbbon, ship or rod made from electrical resistance
             male!ials;
             {F) ·Manufacturer· shall mean any person engaged in the manufacture or drawing or processing (such as
             enameling, insulating, oxidizing or coiling) of electrical resistance materials or electrical resistance products:
             (G) ·Patents· shall mean any, some or all claims of patents relating to the manufacture, use or sale of electrical
             resistance materials or electrical resistance products, including any divisions. reissues or extensions of such
             patents, or applications therefor;
             (H) "Subsidiary' shall mean any corporation controlled by, or more than 50% of whose outstanding stock entitled
             to vota is held by one person:
             {I} "Bid" shall mean a bid for furnishing electrical resistance materials or electrical resistance products pursuant
             to a fom,al written invitation for a bid made by a prospective customer who, the defendants knows or has reason
             to know, has also submitted 1hB same request for a bid to another person. It shall not include the ordinary
             solicitations of orders by a defendant from a customer or prospective customer nor the ordinary quotation to a
             customer or prospective customer,
             (J) •eonsenling defendant" or "consenting defendants" shall mean only a defendant or defendants which shaY
             have consented to the terms of this Final Judgment:
             {K) "Effective date of this Final Judgmenr shall be December 2, 1964.
             /il 201i\ CCH lncor;,orated and its affiliates ar,d li~nsors.     2                                Aug 29. 2018from Crceetah"'
             All :,ghts rese,ved.




                                                                             A-122
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 124 of 303 PageID: 152




             Trade Regulation Reporter - Trade Cases ( 1932 - 1992}, United States v.
             Driver-Harris Co., Alloy ...                                                                    ~ Wolters Kluwer
                                                                                m
             [ Applicability]
             (A) The proviSions of this Final Judgment shaD apply solely to any consenting defendant, to each of its
             subsidiaries, successors and assigns, and to each of its officers, directors, agents and employees, and to al
             other persons in active concert or participation with any consenting defendant who shall have received nolic8
             of this Final Judgment by personal serv~ or otherwfse. The provisions of this Final Judgment shall not apply
             to acts. contracts, agreements. arrangements, undemandings, plans or programs of foreign subsidiaries of
             any consenting defendant unl8SS such acts, contracts, agreements, arrangements, understandings, plans or
             programs concern the foreign or domestic commerce of the United States. This Final Judgment shall not apply
             to transactions solely between a consenting defendant and ils subsidialies and the officers, directors, agents and
             employees of either when acting in such capacity.

             (B) Each consenting defendant is ordered and directed: (1) to sBfVe a copy of this Final Judgment upon (a) each
             present and future member of its Board of Directors; (b) each of its present and future Vice Presidents and chief
             managerial officers who are not members of its Board of Directors; and { c) the present and future chief executive
             officers of each of its subsidiaries engaged in the manufactura, proces$ing or sale of resistance materials or
             resistance products; and (2) within thirty (30) days after lhe effective date of this Final Judgment, to file with
             this Court, and serve upon the plaintiff, an affidavit as to the fact and manner of its compliance, as to its present
             officers and directors. with this subsection (8). setting for1h in said affidavit the name, position and address of
             each person upon whom a copy of this Final Judgment at that time shall have been served as herein ordered
             and directed.

             (C) Each consenting defendant is ordered and dinJcted for a period of five (5) years after the effective date of
             this Final Judgment to furnish, without charge, to any person requesting the same, a copy of this Final Judgment
             together with a copy of the affidavit required to be filed by subsection (B) of Section V hereof.

                                                                                IV

             ( Plice Lists-Customer Se/8c!ion]
             Each consenting defendant is ordered and directed:

             (A) With respect to its domestic and Canadian operations, to callC8l each of ils current prioe lists pertaining
             to resistance materials or resistance products and individually to determine new prices ifl lieu thereof for such
             materials and products then being manufactured or offered for sale by the defendant; such new prices to be
             individually determined by each defendant on the basis of its own costs and ils own judgm!!llt as to margins of
             profit and other lawful considerations; and after Iha effective date of this Final Judgment to issue new price lists
             containing the pnces determined in accordance with this subsection (A) and to serve upon the plaintiff copies
             of work papers used by it in determining the prices contained in such new price lists. New price li$ts covering
             electrical resistance materials and efecfrical resistance products in 1he form of rod shall be isSued and served
             upon plaintiff thirty (30) days after the effective dale of this Final Judgment. New price lists covering resistance
             materials and fl!sistanca products other than rod shall be issued and served upon plaintiff ninety (90) days after
             the effective date of this Final Judgment Cancellation of said curr!!llt price lists shall be effective as of the date
             fixed for the issuance of the new price lists covering the respective matenals and products;

             (B) If a consenting defendant has sold to or processed for, or hereafter sens to or processes for, any person
             any resistance material or resistance products, either directly or through regularly designated distributors, to sell
             to or process for. or cause such distnbutors to sell to or process for, any other person on Iha same functional
             industry level as the defendanfs other customer, upon request of such other person and upon uniform and non•
             discriminatory prices and other terms and conditions, except as othe!Wise permitted by way of dafense under the
             Robinson-Patman Act: and such defendant and such distributors shalt hold themselves out as ready and wiling
             so to sell or process; provided, however, that in cases           of short supply the defendant shall make a reasonable
             allocation among its customers. but not to the exclusion of new customers.

             ·&: 2018 CCH lr.cor:iorated and its affil l3tes aoo licensora,                                    Aug 29, 20°8 t.'om Cheetah"'
             All nghts resened.




                                                                              A-123
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 125 of 303 PageID: 153




             Trade Regulation Reporter-Trade Cases (1932 - 1992}. United States v.
             Driver-Harris Co.. Alloy ...                                                               :i Wolters Kluwer
             This subsection (B) shall not requira a defendant (i) to submit any bid, (ii) to continue to sell any size or line of
             material or products which it discontinues making, or (iii) to sel to a person an elllC!rical resistance material or
             electrical res1stance product designated by such person as having been made by the defendant for a particular
             customer if ( 1} such material or product has been made by 1h8 defendant according to specification developed
             by the particular customer without the assistance of the defBfldant and (2) the derandant has not during the
             preceding year made an idenlical or substantially identical material or product for any other customer. and (3)
             if such defendant after having made a request therafor has not secur8cl the consent of such customer to make
             such sales;

             (C) To file with the Assistant Attorney General in charge of the Antitrust Division within ten (10) days after its
             execution a copy of any contract or agreement ralating to activities covered by this Final Judgment (other than
             orders, contracts or agreements ralating to routine sales and purchases and which do not create any obligation
             upon either party thereto extending mora than six months) entered into within a period of five ( 5) years after the
             effective date of this Final Judgment between (i) such defendant and any other defendant and (ii) such defendant
             and any other manufacturer or distributor,
             (0) To retain any and all of its records ralating to activites covered by this Final Judgment for a period of ten ( 10}
             years from the date of the making thereof except that this subsection (0} shall not require the retention of routine
             sales and purchase data longer than seven (7) years.

                                                                            V

             [ Patents]
             (A) Each of the consenting defendants is ordered and directed to grant, to the extent of its legal right to do so, to
             any person making written request therefor, a non-exclusive ricense for the life of a patent, or patents, to make.
             have made. use and sell electrical resistance materials or electrical resistance products under any. some, or
             all of the patents as the applicant may request which on the effective elate of this Final Judgment are owned or
             controlled by the defendant, including the patents fist8cl in Appendix A hereto, or under which it has a right to
             issue sublic:enses. or which within five (5} years from the effective date of this Final Judgment. are issued to or
             acquired by the defendant or under which it obtairn:; subfic:ensing rights within such period.

             (B) Each ronsenling defendant is ordered and directed. within sixty (60) days after the effecliVe date of this Final
             Judgment, to file with this Court, and serve upon the plaintiff, an affidavit st.owing separately, as of the effective
             date of this Final Judgment the number, date of issue (or filing as to apPlications) and name of owner of each
             existing patent (other than those listed in Appendix A) required to be licensed under this Final Judgment.

             (C) Each consenting defendant is enjoined and restrained from including in any license issued pursuant to
             subsection (A) of this Section V any restriction or limitation whatsoever except that:


                    { 1) A reasonable royalty may be charged, which royalty sha II be uniform and nondiscriminatOIY as
                    among licensees procuring the same rights under the same patents:
                    (2) Reasonable proVisions may be made fO£ periodic reports by the licensee to the defendant
                    as to the amount of royalties due and inspection of the books and records of the licensee by an
                    independent auditor or any othet" person acceptable to both defendant and the licensee. who shall
                    report to the defendant only the amount of the royalty due and payable:
                    (3) Reasonable provisions may be made for cance!latlon of the license upon failure of the licensee to
                    pay the royallies    or permit inspection of his books and records as herein provided;
                    (4) The license may be made nontransferable if the licensee is unWilling to agree to notify the
                    defendant of any contemplated transfer and must provide Iha! the licensee may cancel the license at
                    the end of one ( 1) year and thereafter at any lime by giving to the defendant sixty (60) days' notice in
                    writing:

             ~ 2018 CCH lc<:0'1)0rated a'ld its a'!:li!tes acd iicensora                                     Aug 29, 20· 8 from C-tah"'
             An r,ghts reserved.




                                                                           A-124
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 126 of 303 PageID: 154




             Trade Regulation Reporter- Trade Cases (1932 - 1992), United States v.
             Driver-Harris Co., Alloy ...                                                                  ~ Wolters Kluwer
                    (5) The licensee may require such patent markings as may be required by statute.


             (0) Upoo receipt of a writtan request for a license under the provisioos of subsection (A} hereof, defendant shall
             advise the appicant, in writing, within thirty (30) clays, of the royalty it deems reasonable for the patent or patents
             to which the application pertains. If such applicant and defendant are unable to agree upon what constitutes
             a reasonable royalty within sixty (60) days from the date the Wfittan application for the license was received
             by the defendant, either the applicant or defendant may. upon notice to the plaintiff. apply to !his Court for the
             determinatioo of a reasonabls royalty. In any such proceeding the burden          of proof shalt be upon the   defendant to
             establish the reasonableness of any royalty requested. Pending the complelion of any such negotiations or court
             proceeding, the applicant shall have the right to make, have made. use and vend under the patent or patents
             to which his appfication pertains without payment of royalty or other compensation, but subject lo the following
             provisions: Defendant may, upon notice to the plaintiff, apply to this Court to fix an intenm royalty rate pending
             final determination of what constitutes a reasonable royalty. ti this Court fixes such interim royalty rate, defendant
             shall then issue and the applicant shah accept a license providing for the periodic payment of royalties at such
             interim rate, from the date upon which the applicant requested the license.        if the applicant fails lo accept such
             license or fails to pay the interim royalty in accordance therewith, such actioo may be grounds for the rejection
             or dismissal of his application for a license; in the case of such rejection or dismissal, 1he applicant shall pay
             any royalties found by 1he Court to be due to the defendant Whether or not an interim royalty is fixed by the
             Court, a final Court determination of a reasonable royalty shall be applicable lo the applicant for a license from
             the date UJXln which the applicant requested such license, and, from the date of such detemiination, to any other
             licensee,   at ils option, then having the same rights under the same patents.
             (E) Nottling herein shall prevent any applicant from attacking, in the aforesaid proceedings or in any o1her
             controversy, the validity or scope of any of the patents, nor shall this Final Judgment be construed as imputing
             any validity or value    to any of said patents.
             (F) Each consenting defendant is enjoined and r!!Strained from (i) granting. after the effective date of this Final
             Judgment, any license or sublicense under any patants to which this Section V shall apply, except in accordance
             with, and pursuant to, the terms of this Final Judgment. and (ii) taking or accepting for a period of five (S}
             yeara after the effective date of this Final Judgment,        any right license or immunity. under any patent owned or
             controlled by any person other than such defendant, which right, license or immunity is by its terms, or in fact,
             exclusive to the defendant unless such defl!fldant is also granted the right lo grant sublicenses to othera as
             required by this Final Judgment (for the purpose of this subparagraph {ii). any right or immunity under a patent
             shall be deemed to be a ficense subject to the provisions of this Section V).

             (G) Each consenting defendant is enjoined and restrained from making any sale or other disposition of any
             patent or rights in or under patents which deprives it of the power or authority to grant the licenses required by
             this Section V unless the purchaser, transferee or assignee shaU file with this Court. and serve upon the plaintiff.
             prior to consummation of any such transaction, its consent to be bound by the applicable provisions of this
             Section V with respect to such patent.
             (H) Each consenting defendant is enjoined and restrained from using or attempting to use any foreign patent,
             or any rights under any foreign patent. to hinder, restrict, limit or prevent any person licensed pursuant to this
             Section V from exporting from the United States any electrical resistance materials or eledrical resistance
             products manufactured in the United States pursuant to such license.

             (I) Each consenting defendant is enjoined and restrained from maintaining, instituting or threatening to
             institute any action, counter•claim. set-off, suit or other prOC8eding against any person for use of or any act of
             infringement of any existing patent alleged to have occurred prior to the effective date of this Final Judgment

                                                                             VI

             [ fechnic.al lnformaiion]

             C 2018 CCH lco:>rporated and its affiliates artd licensorn.                                      Aug 29, 20'. 8 !ram Ch"9tah.,.
             All <i9hta rese,ved.




                                                                           A-125
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 127 of 303 PageID: 155




              Trade Regulation Reporter-Trade Cases (1932- 1992). United States v.
              Driver-Harris Co.. Alloy ...                                                              ~ Wolters Kluwer
              (A) For five (5) years after the effective date of this Final Judgment. each consenting defendant is ordenid and
              directed upon written request therefor from any actual or potential manufacturer within the United States or
              any State, territory or possession thereof, to furnish to such applicant copies of any technical manuals, books
              of instructions. drawings, specifications, blueprints, pamphlets, diagrams or other similar documents (other
              than those supplied to a defendant by a customer who has developed them for its use without assistancs by a
              defendant. and which the customer. upon request by the defendant to whom the application has been made.
              refuses to permit to be made available) which the applicant desires owned by or subject to the control of the
              deiendant on the effective date of this Final Judgment, and which documents have been used, or prepared for
              use, by trie defendant in the commercial manufacture oi electrical resistance materials or electrical resistance
              products for the purpose of melting only. For this data the defendant may charge the applicant a reasonable
              amount not to ex:ceed $1000.

              (BJ Each consenting defendant is ordered and directed, upon written request of any person licen$Bd under
              any patent or patents pursuant to Section V of this Final Judgment. to furnish during the life of the   patent or
              patents to such licensee such oi the defendant's technical information as the licensee may request as may be
              necessary for a person skilled in the art of metal melting technology to practice the invention or invenlions of any
              of the patents Nceosed by such defendant to the licsnsee, in such licenses's own melting of electrical resistance
              materials or electrical resistance products. For this information the defendant may make a reasonable charge
              which shall not be more than the cost lo the defendant of furnishing such infannatioo, but in no event more than
              $1000.
              (C) Upon receipt within a reasonable time of a Mitten application from any actual or potential manufacturer
              representing that the written tedmlcal infonnation furnished to such applicant by the defendant pursuant to
              subsections (A} or (B) of this Section VI is inadequate or insufficient to Bflable such applicant satisfactoriy to
              practice the inventions, or to perform the said manufacturing processes for which it sought information under
              said subsections, and specifying in reasonable detail the difficulties ex:perieoced, such defendant is ordered
              and directed to make available to such applicant, if feasible, such addilional written information relating to
              such technical information relating to melting as may be reasonably necessary to enable the personnel of the
              applicant skilled in the art of metal melting technology to practice the inventions or to manufacture under ttie
              specific processes, and if not feasible or sufficient, to make available at reasonable limes and for reasonable
              periods, and without subjecting defendant to hardship, technically qualified personnel from among its own
              employe,es for- consultation with such applicant at the applicanfs place of manufacture regarding the said
              inventions or manufacturing processes for which the applicant sought information. This subsection (C) shall not
              require a defendant to send any persoo outside of the Unned States. For this data or service the defendant may
              make a reasonable charge; provided, however, that if such written data were within the control of the defendant
              at the time when defendant furnished the data under subsections (A} or (B} above, no charge for such written
              data shall be made unless agreeable to the applicant or unless defendant shows to the satisfaction of the Court
              that it could not reasonably have contemplated that the app~cant would need such written data.
              (0) Any person entitled and qualified to receive the documents under subsection (A) of this Section Vl, upon
              written application to a defendant shalt be permitted at his own expense and at and for reasonable limes, to visit
              the pnncipal plant oi such defendant performing such operations for th!! purpose of ~ n g and being advised
              as to the methods, processes, machines and equipment, in use at or before the effective date of this Final
              Judgment and then being used by such defendant in the melling of electrical resisiance materials or electrical
              resistance producls, if ( 1) within five years from such effective date such person shows to the satisfaction
              of the defendants. or to the satisfaction of the plaintiff in the event of failure to satisfy the defendant, that he
              does not need or desire infonnation or assistance otherwise provided for in this Section VI, or (2) such person
              represents that the infonnation or assistance furnished to such applicant by the defendant under this Section VI
              is inadequate or insufficient to enable such applicant satisfactorily to carry out the manufacture or processing for
              which the applicant applied for such information or assistance; provided, however, that such visits may be further
              reslricted as follows:


              ·~ 20 1 8 CCH lrGD!'?'Ol"ated and its s!f.h3tes ard l1censon:;"                              Aug Z/, 2018 from Ctiootsh™
              All r,ghts reseived.




                                                                                A-126
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 128 of 303 PageID: 156




              Trade RegulaUon Reporter-Trade Cases (1932 - 1992). United States v.
              Driver-Harris Co .. Alloy ...                                                            ~ Wolters Kluv;er

                    ( 1) to not more than lhree officers or employees of the applicant at any one time;
                    {2) to not more than four such visits per year within three years after such persons first application
                    under this subsection relating to the same information.


              For such observations and advice the defendant may make a reasonable charge which, in Iha case of any
              parson referred to in Clause (1) of this subsection shall not exceed that permitted under subsection (A) above for
              comparable data and. in the case of any person ralerred to in Clause (2) of this subsection shall be based on the
              selVices and advice given, but not to exceed a rate of $150 per day.
              {E) lflhe applicant and the defendant are unable to agree upon what constitutes a reasonable charge, the
              applicant, the defendant or the plaintiff may apply to this Court for a deterniination of a reasonable charge. In
              any proceedings for a detarmination of a reasonable charge, the burden of proof shall be upon the defendant to
              establish the reasonableness of any charge requested by the defendant.
              (F) In the event of an application to a consenting defendant for know-how under this Section Vl, by a person,
              other than a consenting defendant, (a) who is a substantial customer of a consenting defendant for efectrical
              resistance materials or electrical resistance products, (b) whose resources are substantially in excess of those
             of the consenting defendant whose customer applies and (c) who desires to use such know-how to manufacture
             such materials or products only for incorporation in products sold by it, any consenting defendant may apply
             to this Court within thirty (30) days after the apPlicafion was made, with notice to plaintiff and the apPlicant, for
             an order permitting or requiring rejection of such application. which the Court may grant upon the defendant's
             establishing to the satisfaction of the Court that such rejection is necessary to prevent substantial injury due to
             the prospective loss of the applicant as a customer and that such rejection would not unduly restrain competition.
              (G) No consenting defendant shall be deemed, in connection with the furnishing of any of the foregoing pursuant
             to this Final Judgment, to have given any implied warranty. representations or guaranty against infringement of
             patents of others by. or any warranty of success in connection with, its use.
              (H) Every agreement under which technical information is furnished pursuant to this Section VI shal contain,
              if the party furnishing such information shall so request, reasonable provisions requiring the recipient of such
             information and its subsidiaries to keep such technical information confidential and use the same only for their
             own manufacturing and selling operations_
              (I) Each consenting defendant within tan ( 10) days from the effective date of this Final Judgment. shall file with
             !he Court and with the plaintiff a listing by categories of all documents it believes coma under subsection (A) of
             this Section Vl and a separate list, by customer, of all documents which it believes come under the parenthetical
             clause in that subsection. and, for a period of five (5) years, to furnish a copy of such lists to any parson upon
              request.

                                                                              VII

              I Pricing-femton"esJ
             The consenting defendants are jointly and severally enjoined and restrainsd from ant!lfing into, adhering
             to, maintaining, furthering, renewing or claiming any rights under, any combination, oonspiracy, conlract,
             agreement. understanding, plan, program, or common course of action with any o1her person, directly or
             indirectly, to:
              (A) Establish, fix, determine, maintain or adhere to prices, differentials, discounts, exlras or any otner term or
              element of prices, differentials, discounts or extras for the manufacture, processing or sale to or for third persons,
              of any resistance materials or resistance products;
              (B) Divide, allocate or apportion territories. markets or customers for the manufacture, procsssing or sale of any
              electrical resistance materials or electrical resistance producls;

             ,:r; 201B CCH Incorporated and its affiliate, arid !'censors.     7                          .l\ug 29, 2018 from Crootah""
              All ng,hts reserved.




                                                                             A-127
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 129 of 303 PageID: 157




              Trade Regulation Reporter-Trade Cases (1932 - 1992). United States v.
              Driver-Harris Co .. Alloy ...                                                                    ~ Wolters Kluwer
              (C) Refrain from the manufacture, processing or sale of electrical resistance materials or elecmcal resislance
              products or refrain from competition with any other person in any territory or market in the manufaciure.
              processing or sale of any such materials or such products;
              (D) Hinder, restnct, limit or prevent any other person from manufacturing, processing or selling any electrical
              resistance materials or elBClrical resistance products;
              (E) Limit the purchase or sale of electrical resistance materials or electrical resistanc8 products to any particular
              person or group of persons: provided that this shaB not prevent lawful contracts for purchases over reasonable
              periods to secure supplies hx such materials or products.
              Nothing in this Section VII shall be deemed to prevent a defendant from (Q giving a clisbibutor an exclusive
              territory provided the distributor is free to sell in any area and to handle electrical resistance materials and
              electrical resistance products manufactured by others; (ii) seBing its business With a one year covenant not
              to compete or (iii} making lawful contracts with any person other than an actual or potential competitor of a
              defendant. that they will not reveal trade secrets of the defendant.

                                                                                     VIII

              I Dil9Ctors--Acquisitions]
              Each consenting defendant is enjoined and restrained from, directly or indirecify:
              (A) Circulating outside its own organization and its own distributors any price list or price infoonation relating to
              the manufacture. processing or sale of any electrical resistance materials or electrical resistance products in
              advance of the circulation or dissemination of such price list or price information to its own customers and to the
              trade generally;
              (Bl Permitting any of its officers, directors, agents or employees to serve simultaneously as an officer. director,
              agent or employee of any other manufacturer not a subsidiary of the defendant;
              (C) Except for the purchase and sale of products bought and sold in the normal course of business, for a period
              of five (5) years from the effective date of this Final Judgment,


                        ( 1) acquiring or holding, directly or indirectly, any of the assets or capital stock of, or any flnancial
                        interest in any other defendant or any other peraon which becomes a manufacturer other than a
                        wholly owned subsidiary of the consenting defendant, or acquiring, directly or indirectly. any of the
                        assets or capital stock of, or any financial inrerest in any other manufacturer; (provided, this limitation
                        shall not apply to a defendant acquiring or holding, directly or indirectly, any of the assets or capital
                        stock of. any flnancial interest in a manufadurer located outside of the United States of America, its
                        territories or possessions);
                        (2) knowingly permitting any of its officers, directors, or managerial or policymaking agents or
                        employees to acquire or hold, directly or indirectly, any of the assets or capital stock of, or any
                        financial interest in. any other defendant or any person which becomes a manufacturer, or to
                        acquire, directly or indirectly, any of the assets or capital stock of, or any financial interest in. any
                        manufacturer;


              (D) Hindering. restricting, limiting or preventing. or attempting to hinder, reslrict. fimit or prevent any parson
              from serving as a dealer or distributor of or for electrical resistance materials or electrical resistance products
              manufactured, processed or sold by any other person;
              (E) Hindering, restricting. limiting or preventing, or attempting to hinder, .-estrict, limit or prevent except for
              lawful action to prevent patent infringement or to protect property rights in trade secrets. any other person from
              engaging in the manufacture, procassing or sale of any electrical resistance material or elecmcal resistance
              products;
              ,:Q, 201 B CCH    bc.:,f]laraled and its affiliates ar.d 'ic:ensora     8                           Aug 29, 201 B from Ch;,et.ah"'
              All   r',gnts reserved.




                                                                                    A-128
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 130 of 303 PageID: 158




              Trade Regulation Reporter -Trade Cases (1932 - 1992}. United States v.
              Driver-Harris Co .. Alloy ...                                                               ~ Wolters Kluvver
              (F) Entering into, adhering to, maintaining, furthering, renewing or claiming any rights under, any contract,
              agreement, understanding, plan or program witil any other person, the purpose or effect of which is to hinder,
              restrict, limit or prevent either (i) such defendant or (ii) any other person, from granting a license or sublicense
              under any patent or patents whether owned or controlled by such defendant or such other person. This
              subsection shall not be deemed to prohibit the mere assignment of any patent or the grant of any exclusive
              license under any patent if such license grants sublicensing rights.

                                                                          IX

              [ Cancellation of Contracts)
              (A) Each consenting defendant is ordered and directed:


                    ( 1) to cancel within thirty {30) days after the effective date of this Final Judgment each provision
                    of each contract to which it may be a party which is contrary to any of the provisions of this Final
                    Judgment;
                    (2) to lite with this Court and serve upon the plaintiff an affidavit setting forth the fact and manner of its
                    compliance with the foregoing subsection ( 1}.


              (B) The consenting defendants,, and each of them, are jointly and severally enjoined and restrained from
             entering into, adhering to, maintaining, furlhertng or claiming any rights under any contract, agreement, plan or
              program which is or shall be contrary to or inconsistent with any of the provisions of this Final Judgment

                                                                          X

              [ Comp(ianca)
              (Al For the purposa of securing compliance with this Final Judgment and foc no other purposa, duly authorized
              representatives of the Department of Justice shall, on wri!tlln requast of the Attorney General, or the Assistant
              Attorney General in charge of the Antitrust Division, and oo reasonable notice to any consenting defendant made
             to its principal office, be permitted, subject to any legally recognized privilege:


                   ( 1) access, during the office hours of said defendant, to those books, ledgers. accounts,
                   correspondence, memoranda. and other records and documents in the possession or under the
                   control of said defendant which relate to any matter cootained in this Final Judgment
                   (2) subject to the reasonable convenience of said defendant and without restraint or interference from
                   it to interview officers or employees of any defendant, who may have counsel present, regarding any
                   such matters.


             (B) Upon written request of the Attorney Genaral, or the Assistant Attorney General in charge of the Antitrust
             Division, said defendant shal submit such reports in wnting, and under oath or affirmation if so requested,
             with respect to the matters contained in this Final Judgment as may from time to time be necessary to the
             enforcement of this Final Judgment
             {C) No infonnation obtained by the means provided in this Saction X shall be divulged by any representatives
             of the Department of Justice to any person other than a duly authorized representative of the Executive Branch
             of the plaintiff except in the coursa of legal proce-edings to which the United States is a party for the purpose of
             securing compliance witil this Final Judgment or as otherwise required by law.

                                                                         XI


             ©2018 CCH lno:,rporated and its alfiliates ard licensoo;     9                                  Aug 29, 2018 from Creetah"'
             All rights reserved.




                                                                        A-129
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 131 of 303 PageID: 159




             Trade Regulation Reporter - Trade Cases {1932 - 1992), United States v.
             Driver-Harris Co., Alloy ...                                                                ::,) Wolters Kluwer
             [ Jurisdiction Retained]
             Jurisdiction is retained by this Court for the purpose of enabling any of the parties to this Final Judgment to
             apply lo this Court at any time for such further orders and direclions as may be necessary or appropriate for the
             construction or carrying out of this Final Judgment, for the amendment or modilicalion of any of the provisions
             thereof, for the enforcement of oompliance therewith, and for Iha punishment of violations thereof.

                                                                              XII

             [ Prior Judgment &Jperceded)
             This Final Judgment shall superseda and replace the Final Judgment entemd herein against the consenting
             defendants on May 25, 19S1, and shall be nunc pro tune to the effective date of this Final Judgment Action
             taken by the oonsenting defendants to comply with said May 25. 1961 Final Judgment shall be deemed
             compliance with the same requirements of this Final Judgment
                                                                           App&ndlxA
             Patent Mo.                                    Patent Date                    lnv&rrtor             Flllng Date
             2.581,420                                        118J52                   James M. Lohr              9123149
             2,687,954                                        6/31154                  James M. LOhr             10/19151
             2.687,956                                        8131154                  James M. LOhr             12128/51
             Reissue No
               24.243                                         12/4158                  James M. Lottr             M9.156
             RtliSSue No
               24.242                                         1214158                  James M. LOhr              6129/56
             RwssueNo
               24.244                                         12/4158                  James M. Lohr              6129/56
             2.587.275                                        2126152                  Francis E. Bash            9123149




             ,:; 201S CCH Incorporated and its affiliates and lioonOOfS.      10                          Aug 29. 2018 from Cooetah-..
             AJI r,ghts reserved.




                                                                            A-130
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 132 of 303 PageID: 160




                        US. v. HUNTERDON COUNTY TRUST CO., ET AL.
                                       Civil No.: 1100-61
                                  Year Judgment Entered: 1962




                                          A-131
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 133 of 303 PageID: 161




             Trade Regulation Reporter-Trade Cases (1932 -1992), United States v.
             Hunterdon County Trust Co., First National Bank of Clinton, and Clinton
             National Bank., U.S. District Court, D. New Jersey, 1962 Trade Cases
             '70,263, (Apr. 16, 1962)
             Click lo open document in a browser
             United States v. Hunterdon County Trust Co., First National Bank of Clinton, and Clinton National Bank.
             1962 Trade Cases 1170.263. U.S. District Court, 0. New Jersey. Civil No. 1100-61. Entered April 16, 1962. Case
             No. 1639 in the Antitrust Division of the Department of Justice.

                                                               Sherman Act
             Price Fixing-Bank Service Charges-Schedules......aanks were prohibited by a consent decree from
             combining to fix uniform charges for checks, checking accounts, collection of checks and drafts. and other
             se1Vices and from compiling or distributing among themselves or other banks any schedule or charts containing
             information regarding their seivice charges.

                                                               Final Judgrn&nt

             LANE. District Judge [ In full text]: The plaintiff. U.S. of America. having filed its complaint herein on December
             26, 1961, and the defendants, by their respective attorneys. having severally consented to the entry of this Final
             Judgment without trial or adjudication of any issue of fact or law herein, and without admission by any party with
             respect to any such issue. and the Court having considered the matter and being duly advised,
             Now. therefore, before the taking of any testimony and upon consent of the parties hereto, it is hereby
             Ordered, adjudged and decreed as follows:

                                                                       L

                                                                [ Jurlsdietion)

             This Court has jurisdiction of the subject matter hereof and of the parties hereto. The complaint states claims
             upon which relief may be granted against the defendants under Section 1 of the Act of Congress of July 2, 1890,
             entitled "An act to protect trade and commerce against unlawful restraints and monopolies,· commonly known as
             the Sherman Act, as amended.

                                                                       II.

                                                                 l DeliniliOns)
             As used in this Final Judgment:
             (A)"Commercial banking institution" shall mean any bank that is a member of the Federal Reserve System
             or that has been chartered under any State law applicable to commercial banks though not a member of the
             Federal Reserve System;
             (B)"Customer" shall mean any person who maintains a demand deposit account with one or more of the
             defendant banks;
             (CfService charges· shall mean the fees and charges of a commercial bank asserted against the checking
             account of a customer. including lllose asserted when the minimum balance in the account is below a fixed
             amount. charges for deposits made to the checking account of a customer. charges for checks issued by
             tile customer. for collections made by the bank for a customer. for the certification of checks by the bank, for



             @2018 CCH lncorporared and irs attiliares and ficensors. All rig/Jrs reserved.
             Subjecr ro Terms & condroons: fmp:l/researchhe/p.cch.comiLicense Aareemem.hm1
                                                                        1




                                                                   A-132
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 134 of 303 PageID: 162




             honoring ·stop payment" orders of a customer, for the furnishing of blank checks or check forms with or without
             the imprint of the custome(s name and for "late charges· of any kind charged to a customer.

                                                                      Ill.

                                                                t Appllcability)
             The provisions o! this Final Judgment applicable to any defendant shall apply also to its successors (inducting
             the banking institution resulting from the merger of the defendant. First National Bank of Clinton and 1he
             defendant, Clinton National Bank). to its assigns. officers. directors, agents and employees, and to all other
             persons in active concert or participation with such defendant who receive actual notice of this Final Judgment
             by personal service or otherwise.

                                                                      IV.

                                                              [ Sel'vi~ Ch<trge;.J

             The defendants are each enjoined and restrained from entering into. adhering to. participating in, maintaining
             or furthering any contract. combination. agreement. undertaking. by-law, rule, regulation. plan or program wilh
             each other or any other commercial banking institution maintaining an office in Hunterdon, S-Omerset. Morris
             or Warren County, New Jersey to fix, detennine. maintain. establish. stabilize or make uniform any service
             charges; provided, however, that the foregoing shall not be deemed to prohibit any defendant acting individually
             from adopting or using any schedule of service charges which such defendant considers appropriate to its own
             operations.

                                                                      V.

                                                                [ Information]

             The defendanls are each enjoined and restrained from compmng. publishing or distributing in concert or
             collaboration with any o1her defendant or any other commercial banking institution maintaining an office in
             Hunterdon, S-Omerset. Morris or Warren County, New Jersey any schedules. lists. bulletins or charts containing
             or graphically portraying information regarding the service charges of the defendants.

                                                                      VI.
                                                                 [ Schedules]

             The defendants are each ordered and directed to discontinue the use of the "Revised Schedule of Allowances
             and C-Osts for Bank Services· effective March 1, (1957, heretofore published in the names of all of the
             defendants.

                                                                      VII.

                                                        [ ln;,pection artd Complian~]

             For the purpose of securing compliance with this Final Judgment, duly authorized representatives of the
             Department of Justice shall, upon written request of the Attorney General or the Assistant Attorney General
             in charge of the Antitrust Division. and on reasonable notice to any defendant. made to its principal office. be
             permitted. subject to any legally recognized privilege:
             (Al Access during the office hours of said defendant, to all books, ledgers. accounts. correspondence.
             memoranda and other records and documents in the possession or under the control of such defendant. relating
             to any matters contained in this Final Judgment and




             @2018 CCH lncorporared and /rs affil/ares and licensors. All rtghrs reserved.
             Subjecr ro Terms & Condiiions: /111p:Jlresearchhelp.cch.com!Ucense Agreemem./Jm1
                                                                       2




                                                                   A-133
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 135 of 303 PageID: 163




             (B) Subject lo the reasonable convenience of such defendant and without restraint or interference from it.
             to interview officers and employees of such defendant. who may have counsel present. regarding any such
             matters.
            Upon such written request, the defendant shall submit reports in writing in respect to any such matters as may
            from time to time be reasonably necessary to the enforcement of this Final Judgment. No informatioo obtained
            by the means provided in this Section Vil shall be diVulged by any representatiVe of the Department of Justice
            to any persoo other than a duly authorized representatiVe of the Executive Branch of the plaintiff. except for the
            purpose of securing compliance with this Final Judgment or as otherwise required by law.
                                                                    VIII.

                                                          [ JUrlSd/t;UOn Retainedj

             Jurisdiction is retained for the purpose of enab~ng any of the parties to this Final Judgment to apply to the
             Court at any time for such further orders and directions as may be necessary or appropriate for the ccnstruction
             or carrying out of this Final Judgment, for the modificatioo of any provision thereof. for the enforcement of
             compliance therewith. and for punishment of violation thereof.




            @1018 CCH lncorporared and ils affi/iares and licensors. All rig/Jis reserved.
             Subjecr ro Terms & Condirio11s: hrrp:Jlresearchhe/p.cch.com!License Agreementhm1
                                                                      3




                                                                  A-134
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 136 of 303 PageID: 164




                            US. v. BECTON, DICKINSON AND CO.
                                        Civil No.: 567-60
                                  Year Judgment Entered: 1964




                                          A-135
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 137 of 303 PageID: 165




             Trade Regulation Reporter· Trade Cases (1932 -1992), United States v.
             Becton, Dickinson and Company., U.S. District Court, D. New Jersey, 1964
             Trade Cases           ,r11,
                             144, (Jul. 20, 1964)
             Click to qoen document in a browser
             United States v. Becton, Dickinson and Company.
             1964 Trade Cases 1[71.144. U.S. District Court, D. New Jersey. Civil Action No. 567-60. Entered July 20, 1964.
             Case No. 1546 in the Antitrust Division of the Department of Justice.
                                                               Sherman Act
             Patents-Compulsocy- Licensing-Consent Judgment.-A manufacturer of reusable hypodermic syringes
             which was charged with violating Section 2 of lhe Sherman Act by restrictive use of its patents agreed to a
             consent judgment which required it to grant any domestic applicant nonexclusive. unconditional and unrestricted
             licenses at a reasonable and nondiscriminatory royalty, together with technical information aod drawings at cost.
             and not to dispose of its patents in any manner which would prevent it from granting licenses.
             Prlce Fixing-Reusable Hypodermic Syringes-Consent Judgmenl-A manufacturer of reusable
             hypodermic syringes was prohibited under the tenns of a consent judgment from entering into. enforcing or
             claiming any rights under contracts or agreements fixing. restricting or limiting the price or prices, or terms or
             conditions of sale. upon which its customers could resell the products. except as authorized by the Miller-Tydings
             or McGuire Acts.
             For the plaintiff: William H. Orrick, Jr.
             For the defendant Toner. Crowley, Woelper & Vanderbilt. by Willard G. Woelper, Newark. New Jersey. H. Allen
             Lochner. Royall, Koegel. Harris & Caskey, David S. Kane, Kane. Dalsimer & Kane, New York, N, Y.

                                                               Final Judgml'lnt

             WORTENOYKE, District Judge: Plaintiff, United States of America, having filed itS complaint herein on June 28,
             1960, and defendant. Becton, Dickinson and Company, having filed its answer thereto denying the substantive
             allegations thereof: and the parties hereto, by their respective attorneys, having consented to the making and
             entry of this Final Judgment without bial or adjudication of any issue of fact or law herein, and without admission
             by any party in respect to any such issue;
             Now. therefore, before the taking of any testimony and upon said consent of the parties hereto. it is hereby
             Ordered, adjudged and decreed as follows:



             [ Sherman Ac~
             This Court has jurisdiction of the subject matter hereof and the parties hereto. The complaint stales claims
             against defendant upon which relief may be granted under Sections 1 and 2 of the Act of Congress of July 2.
             1890, entitled "An act to protect trade and commerce against unlawful restraints and monopolies commonly
             known as !he Sherman Act, as amended.

                                                                      II

             [ Definitions]
             As used herein:
             (A) 'Defendant" means Becton. Dickinson and Company, a corporation organized and existing under the laws of
             the State of New Jersey, and any subsidiary thereof;


             @i2018 GCH lncorporared and as affiliates and licensors. All righIS reserved.
             Subject ro Terms & Gondirions: hup:llresearchhelp.cd1.com/Ucense AgreemenLhun
                                                                      1




                                                                  A-136
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 138 of 303 PageID: 166




             (B) 'Hypodermic syringe· means any instrument {other than those designed for injection without a needle)
             used to inject various medicaments, serums, antibiotics, vitamins, palliatives and other liquids under the skin of
             humans or animals; ·reusable hypodermic syringe· means any such instrument which is primarily designed for
             more than ooe use: "disposable hypodermic syringe· means any such instrument which is primarily designed for
             one use only and which is sold prior to being filled with any medicament serum, antibiotic, vitamin, palliative or
             other liquid;
             (C} "Hospital-surgical product' means any hypodermic syringe or any other product (exduding pharmaceuticals
             and hypodermic syringes pre-filled therewith) used by physicians, surgeons, veterinarians. hospitals, clinics and
             others, in connection with the prevention, treatment or study of illneses or diseases of humans or animals;
             (D) "B·D product" means any hospital-surgical product manufactured or sold by defendant;
             (E) "Existing patent· means any United States letters patent or patent application, and any division, continuation,
             reissue or extension thereof, relating to reusable hypodermic syringes (and excluding hypodermic syringes
             designed for injection without a needle) or processes or machinery for the manufacture thereof. owned or
             controlled, directly or indirectly, by the defendant on the date of the entry of this Final Judgment, or under which
             the defendant on such dale, has power or authority to grant licenses or sublicenses to others;
             (F) "Future patent' means any United States letters patent or patent application (exclusive of existing patents),
             and any division, continuation. reissue or extension thereof, relating to reusable hypodermic syringes (and
             exduding hypodermic syringes designed for injection without a needle) or processes or machinery for the
             manufacture thereof. owned or controlled. directly or indirectly, by the defendant at any time during the period of
             five (5) years following the date of the entry of this Final Judgment, or under which the defendant, during such
             period, has power or authority to grant licenses or sublicenses to others:
             (G) "Person· means any individual, corporation, partnership. association, firm or other legal entity and includes,
             wherever applicable, any federal, state or local government or instrumentality thereof;
             (H) "Subsidiary' means a corporation controlled, or more than 50% of whose stock entitled to vote upon election
             of directors (other than praferred stock. entitled to vote upon failure of the corporation to pay certain dividends) is,
             directly or indirectly, owned or controlled by the defendant
             (I} "Distribu1or· means any person engaged in the business of purchasing hospital•surgical products from the
             manufacturers thereof and selling and dis1Iibuting such products to hospitals and others;
             (J) "Dis1Iibution agreement· means any agreement between the defendant and any other person {other than an
             agent of defendant) relating to the distribution by such other person of any B-0 product:
             (K) "Commercial manufacture" means the manufacture and production by defendant B-0, in its normal
             and regular course of business, of hypodermic syringes which it regularly sells or offers for sale. The term
             ·commercial manufacture· as used herein does not include exclusively experimental manufacture:
             (L) "Domestic applicant· as used in Section X of this Final Judgment means any person resident in. or
             incorporated under the laws of. !he United States or any one of the States thereof.

                                                                        Ill

             [ Applicability)
             (A) The provisions of this Final Judgment applicable to the defendant shall also be applicable to each of its
             subsidiaries, directors, officers. employees and agents, and to its successors and assigns with respect to the
             business and products acquired from defendant and to all persons in active concert or participation with it
             who receive actual notice of this Final Judgment by personal service or otherwise: provided that they shall
             not be applicable to a person who ceases to be a subsidiary of the defendant and who is not engaged in !he
             manufacture or sale of hypodennic syringes on the date of the entry of this Final Judgment if defendant in good
             faith has divested itself completely of all interest. ownership and control, directly and indirectly, in said person.



             @2018 CCH lncorporared and irs affi/iares and licensors. All righrs reserved.
             Subject ro Terms & Condroons: hup:J/researchhe/p.ccl1.com/License AgreemenLhun
                                                                         2




                                                                    A-137
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 139 of 303 PageID: 167




            (B) Defendant is ordered and directed forthwith to take all such steps as may be necessary to secure compliance
            by ils officers, directors. employees. agen1s and s.ubsidiaries, with the terms of this Final Judgment
            (C) The provisions of this Final Judgment shall not be applicable to ac!i:vilies of the defendant. its successors or
            assigns. conducted exclusively outside !he United States and not in unreasonable restraint of the domestic or
            foreign commerce of the United States. Any sale of. Of' offer to sell, any hospital-surgical product to. or fOf' the
            use of the plaintiff or any instrumentality or agency thereof shaU be deemed lo be a sale, or offer to sell. within
            the United States.

                                                                       IV

            [ Notice Requirodj
            Defendant is ordered and directed:
            (A)(1) Forthwith lo serve a copy of this Final Judgment upon (a) each member of its Board of Directors? (b) each
            of its principal managerial officers who are not members of its Board of Directors; (c) each of its sales employees
            who has sales responsibility over a regional geographical area; (d) each of the principal managerial officers of
            each of its subsidiaries;
            (2) Within ninety (90) days after the date of the entry of this Final Judgment, to file with this Court and serve
            upon the plaintiff. an affidavit setting forth the fact and manner of ils compliance with the foregoing paragraph (1 ):
            (Bl Forthwith to mail a copy of this Final Judgment to each distributor in the United States with whom defendant,
            on the date of this Final Judgment, has a distribution agreement, and to each distributor oulside of the United
            States with whom defendant. on the date of this Final Judgment, has a distribution agreement, and who, to
            the knowledge of the defendant, has been selling, or is planning to sell. B·D products in the United States, and
            thereafter, for a period of five (5) years after the date of entry of this Final Judgment, to each such distributor at
            the lime he first enters into a distribution agreement with defendant
            (C} Within ninety (90) days after the date of the entry of this Final Judgment, to file with !his Court and serve
            upon the plaintiff a full and complete list of all e)(isling patents to which !his Final Judgment may be applicable;
            ( D) For a period of five (5) years after the date of the entry of !his Final Judgment to fumfsh. without cost. to any
            person so requesting, a copy of this Final Judgment, and also, to any person so requesting a copy of the list.
            kepi up to date. referred lo in the foregoing subsection (C).

                                                                       V

            [ Price Fixing]
            (A) Defendant is ordered and directed, not later than ninety (90) days after the entry of this Final Judgment. to
            cancel each distribution agreement to which, on the date of entry of this Final Judgment. it is a party. where the
            other party thereto is a distributor in the United States, or is a distributor outside of the United States who, to the
            knowledge of the defendant, has been selling. or is planning to sell. B·D products in the United States.
            (B) Subject to Section VI of this Rnal Judgment defendant is enjoined and restrained from entering into,
            adhering to, maintaining Of' daiming any rights under, any contract, agreement or understanding, with any
            other person, any term or provision of which is, or may be. inconsistent with an}r of !he provisions of this Final
            Judgment, including specifically. but without limitation, any contract, agreement or understanding with any
            person whiclt (except to the limited extent specifically permitted by Seclion VJ of this Final Judgment) fixes.
            restricts or flmits the price or prices. or the terms or conditions relating thereto, at oc upon which such other
            person may or shall sell any hospital-surgical product purchased from the defendant
            (C) Defendant is enjoined and restrained from entering into. adhering to, maintaining or claiming any rights
            under, any contract, agreement or understanding. with any other petSon in the United States, which fixes.
            restricts, or limits the persons to whom such other person may or shall sell reusable hypodermic syringes
            purchased from the defendant


            ©2018 CCH Jncorporared and frs affitiares and licensors. All righrs reseNed.
            Subject ro Terms & Condiiions: hrrp://researchhetp.cdl.Com!License Agreementhun
                                                                       3




                                                                   A-138
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 140 of 303 PageID: 168




           (D) Defendant is enjoined and restrained from, directly or indirectly, entering into, adhering to. maintaining.
           enforcing. or claiming any rights (except for the recovery of sums of money already due and payable prior to
           the date of entry of !his Final Judgment) under any contract, agreement or understanding with any other person
           which requires or obligates such other person to purchase all. or any stated percentage or proportion of such
           persons' requirements for. reusable hypodellllic syringes from defendant Becton. Dickinson, or any source
           designated by defendant Becton. Dickinson. provided that nothing herein contained shall apply to reusable
           syringes sold by defendant pursuant to an award received by defendant on invitation for competitive bids, or. if
           !he purchaser has the right to cancel on no more than two (2) weeks' written notice, to reusable syringes sold by
           defendant which are to be resold under the brand name or private label of a distributor.
           (E) Defendant is ordered and directed to cancel within ninety (90) days after the date of the entry of this Final
           Judgmet any contract. agreement or understanding, to which it may be a party on the date of the entry of this
           Final Judgment and which is or may be in any manner inconsistent with the foregoing subsection (DJ of this
           Section V.

                                                                    VI

           [ Fair Trade]
           (A) Nothing contained in Section V of this Final Judgment shall be deemed to prohibit defendant from lawfully
           exercising such legal rights. if any, as it may have under the Act of Congress of August 17, 1937, commonly
           known as the Miller• Tydings Act, and of the Act of Congress of July 14, 1952. commonly koown as the McGuire
           Act.
           (B) Nothing contained in Section V of this Final Judgment shall be deemed to prevent defendant from issuing
           and circulating its suggested resale prices foc B·D products; provided that (i) each and every paper (for example,
           price lists, order blanks, packages or advertisements) containing any reference to defendanfs suggested resale
           prices contains on its face, and in bold and conspicuous letters. a clear statement, except where fair trade
           may be applicable, that the resale prices therein contained are suggested prices; and (ii) defendant takes no
           action, directly or indirectly (except as specifically authorized by the preceding subsection (A) of this Section
           VI), to enforce or attempt to enforce. such suggested resale prices against any distributor Of' other seller of B·D
           products or any other person.

                                                                    VII

           [ Refusal to Dea~
           For a period of five (5) years following the entry of this Final Judgment. defendant is ordered and directed to
           sell upon request and upon its usual and customary terms including credit, and availability in periods of short
           supply, to any person in the United States who, at the time of such request. is a distributor of hospital-surgical
           products. any reusable hypodermic syringe which it regularly manufactures and sells. or offers for sale. in the
           normal course of its business in the United States.

                                                                    VIII

           [ Coercive Practices]
           Defendant is enjoined and restrained from directly or indirectly.
           {A) Unreasonably restricting, limiting or preventing or attempting unreasonably to restrict limit or prevent any
           person in the United States. including specifically, but without limitation. any distributor of B·D products
           (1) from purchasing, distributing, selling (except to a purchaser who specifies at the time of each order that only a
           B-D product or B-D products be supplied in response to each such order). handling or otherwise dealing in, any
           reusable hypodermic syringes manufactured, or sold, by persons other than the defendant;
           (2) from engaging in the manufacture of reusable hypodermic syringes;



           ©2018 CCH lncorporaced and irs afflliares an<l licensors. All righrs reserved.
           Subject w Terms & Condilions: hrrp:J/1esearchhe/p.cch.comll_icense Agreemem.fmn

                                                                     '




                                                                 A-139
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 141 of 303 PageID: 169




            (3) from selling reusable hypodemiic syringes purchased from defendant to any person_
            (B) Conditioning the sale of any reusable hypodermic syringe upon the purchase of any other hospital-surgical
            product or conditioning the sale of any hosp ital-surgical product upon the purchase of any reusable hypodermic
            syringe: provided, however, that this subsection {B) shall not be deemed to prohibit defendant from requiring, as
            a term of its distribution agreements. that its distributors maintain such reasonable stock of B-0 products as may
            be necessary in order to service, from stock, the normal and reasonable demand upon such distributor for such
            B·D products, and from requiring such distributors to stock new B-D products of a type normally marketed by
            defendant through distributors and to devote a reasonable amount of promotional and selling effort to such new
            B-D products.

                                                                        IX

            [ Acquisitions!
            Defendant is enjoined and restrained:
            (A) For the period of five (5) years after the date of the entry of this Final Judgment from, directly or indirectly,
            acquiring any of the shares of stock. business or assets (other than a nonexclusive license under the United
            States or foreign Letters Patent or applications therefor) of. or other financial interest in. any other person
            engaged in the manufacture of reusable hypodermic syringes;
            (B) After the expiration of five (5) years after the date of the entry of this Final Judgment. and for an additional
            period of five (5) years thereafter, from, directly or indirectly, acquiring any of the shares of stock, business
            or assets (other than a nonexclusive license under the United States or foreign Letters Patent or applications
            therefor) of. or other financial interest in any other person engaged in the manufacture of reusable hypodermic
            syringes, except { 1) with the prior approval of the plaintiff, or (2) after an affirmative showing to the satisfaction of
            this Court, upon sixty (60) days' notice to the plaintiff, that the effect of such acquisition will not be substantially to
            lessen competition or tend to create a monopoly in the manufacture, sale or distribution of reusable hypodermic
            syringes.
            [ Terms of Sale)
            (C) For a period of ten (10) years after the date of entry of this Final Judgment, by its officers, employees, agents
            and salesmen, from soliciting, laking or accepting, or requesting its distributors to solicit, take or accept from any
            purchaser or potential purchaser in the United States, any order to be filled either by defendant or a distributor for
            reusable hypodermic syringes manufactured or sold by defendant (whether such reusable hypodermic syringes
            so ordered are to be supplied by direct shipment from the defendant or through a distributor) except to the
            extent, and only to the extent, that (l) the entire quantity of such reusable hypodermic syringes so ordered are to
            be, and actually are, shipped to such purchaser as a single shipment, and {ii) the entire amount due from, and
            payable by, the purchaser for the entire quantity of such reusable hypodermic syringes so ordered and shipped
            is billed to such purchaser by defendant or its distributor as a single charge and is payable by the purchaser
            in accordance with the normal and usual trade terms and conditions including credit terms of defendant or its
            distributor; provided Iha! this subsection shalt not apply to (a) any order with respect to which the purchaser or
            potential purchaser is specifically notified in writing by defendant with respect to each order that any unshipped
            balance of such order for reusable syringes may be cancelled by the purchaser or potential purchaser upon
            notice to defendant and without any penalty; (b) orders submitted pursuant to awards received on invitation for
            competitive bids; and (c) orders for non-catalogued reusable hypodermic syringes manufactured specially for the
            purchaser. For the purpose of this subsection shipments to more than one destination requested in an order and
            shipments made to fill an order from more than one shipping point shall be deemed a single shipment
            (D) From including the volume of reusable hypodermic syringes purchased or to be purchased by any person
            as a factor in determining the extent to which such person shall be given or offered any discount, allowance or
            rebate from defendant's established prices for hospital-surgical products. where the basis for such discount.
            allowance or rebate is the total volume of hospital-surgical products purchased or to be purchased by such
            person from defendant or any source designated by defendant.

            @12018 CCI-I lncorporared and trs affiliates and licensors. Aff rigl11s reserved.
            Subject ro Terms & Condirions: hITJJ:!lresearchhetp.cch.comlUcense Agreemem.lmn
                                                                         5




                                                                   A-140
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 142 of 303 PageID: 170




                                                                      X

             [ Ucrmses)
             (A) Subject to subsection (C) of this Section X. defendant is ordered and directed to grant to any domestic
             applicant making written request therefor, a nonexclusive, unconditional and unres!ricted license to make,
             have made. use and sell in the United States reusable hypodermic syringes or proresses or machinery for the
             manufacture thereof under any, some or all, as the applicant may choose, existing or future patent or patents.
            (Bl Any license granted by defendant pursuant to the foregoing subsection (A) shaD include, as to reusable
            syringes so manufactured. without specific request therefor from the applicant a non-exclusive. unconditional,
            unrestricted and royalty.free grant of immunity from suit under foreign letters patent owned or controlled by
            defendant and corresponding to the United States letters patent under which the licensee is licensed.
             (C}( 1) Any license granted by the defendant under subsection (A) of this Section X may provide that
            (a) a reasonable and non-discriminatory royalty may be charged and coijected;
            (b) reasonable provision may be made for periodic reports to defendant by the licensee as to the amount of the
            royalty due and payable and no other information:
            (c) reasonable provision may be made for periodic inspection of the books and records of the licensee by an
            independent auditor who may report to defendant only the amount of royalty due and payable and no other
            i nfocmation:
             (d) the license may be nontransferable;
            (e) reasonable provision may be made for cancellation of the license upon failure of the licensee to make the
            reports which may be required by (b) above, pay the royalties due or permit the inspection of its books and
            records as herein provided;
             (f} the license must provide that the licensee may cancel the ijcense at any time by giving thirty (30) days notice
             in writing to the licensor.
            (2) Upon any application to it for a license pursuant to subsection (A) of this Section X. defendant is ordered
            and directed to advise the applicant of the royalty it deems reasonable for the patent or patents to which the
            application pertains. ff defendant and the applicant are unable to agree upon what constitutes a reasonable
            royalty. defendant or the applicant may apply to this Court for a determination of a reasonable royalty, giving
            notice thereof to the other person and the plaintiff, and defendant shall make such application forthwith upon
            reqLJest of the applicant. In any such proceeding the burden of proof shall be upon defendant to establish the
            reasonableness of the royalty requested by it. Pending completion of any such court proceeding, the applicant
            shall have the right to make, have made use and sell in the United States reusable hypodermic syringes or
            processes or machinery for the manufactLJre thereof, under the patents to which the application pertains, without
            the payment of royalty or other compensation. subject, however, to the following: Defendant may, with notice
            to the appficant and plaintiff. apply to this Court to fix an interim royalty rate pending final determination of what
            constilu1es a reasonable royalty. If this Court fixes such interim royalty rate, a license shall then issue to the
            applicant providing for the periodic payment of royalties at such interim rate from the date of the making of such
            application by the appricant; and whether or not such interim rate is fixed, any final order may proVide for such
            readjustments, including retroactive royalties. as this Court may order after final determination of a reasonable
            and nondiscriminatory royalty; if the applicant fails to accept the license under this paragraph (2) of subsecfion
            (C} of this Section X, or fails to pay the royalties agreed upon or established by this Court, such action shall be
            ground for the dismissal of his application. and his rights under subsection (A) of this Section X shall terminate.
            (D) Nothing herein shall prevent any applicant from attacking in the aforesaid proceedings or in any other
            controversy the validity or scope of any of the patents nor shall this Judgment be construed as importing any
            validity or value to any of said patents.




             @2018 GCH lncorporared and ils affiliares and licensors. Alf righrs reserved.
             Subjecl ro Terms & GondiTions: tmp:l/researchhelp.cch.comlLicense Agreeme11thm1
                                                                       G




                                                                  A-141
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 143 of 303 PageID: 171




             (E) Nothing contained in this Section X shall be deemed to prohibit defendant from prosecuting to final judgment
             any suit or proceeding against any person instituted prior to, and pending on the date of. entry of this Final
             Judgment.
             (F} After the date of the entry of this Final Judgment defendant is enjoined and restrained from issuing or
             granting any license under any existing or future patent or patents except in accordance with and pursuant to this
             Section X.
             (G) Defendant is enjoined and restrained from instituting or threatening to institute any suit or other proceeding
             against any person, or claiming or recovering any damages or other compensation, oosed upon any
             infringement, prior to the date of entry of this Final Judgment. of any patent to which Section X(A) of this Final
             Judgment may be applicable.

                                                                      XI

             [ Disposition af Patents)
             (A) Defendant is enjoined and restrained from making any disposition of any existing or future United States or
             foreign patent or patents or rights thereunder which deprives it of the power or authority to grant the licenses
             or immunities required by subsections (A) and {BJ of Section X of this Final Judgment, unless. when selling.
             transferring or assigning said patent or patents, or rights thereunder, it requires. as a condition of such sale.
             transfer or assignment that the purchaser. transferee or assignee shall obseJVe the provisions of said Section
             X with respect to the patent or patents. or rights thereunder, so acquired, and the purchaser, transferee or
             assignee files with this Court, prior to consummation of said transaction, an undertaking to be bound by the
             provisions of said Section X with respect to the patent or patents, or rights thereunder. so acquired.
             (Bl Nothing contained in this Section XI sha~ be deemed to prevent the defendant from abandoning or
             withdrawing a patent application at any time before the patent issues thereon, or from compromising or settling
             interference proceedings upon such terms as may be lawful.

                                                                      XII

             ( Technical Information]
             (A) For a period of five (5) years from the date of entry of this Final Judgment. defendant is ordered and directed,
             upon written request. to furnish. to any person licensed, pursuant to this Final Judgment, under any existing or
             future patent or patents. the following:
             ( 1) A description, in writing, of the commercial practices and technical information used by defendant at the
             time of such request relating to the commercial manufacture by defendant of reusable hypodermic syringes, or
             processes or machinery for the manufacture thereof. under the patent or patents under which the licensee is
             licensed;
             (2) A copy of all then current blueprints, drawings and specifications, owned or controlled by defendant relating
             to any machine. device or process manufactured, or used. by defendant at the time of such request in its
             commercial manufacture of reusable hypodermic syringes under the patent or patents under which the licensee
             is licensed:
             (3) The name and address of each person who, within two (2) years preceding such request, has manufactured
             for or sold to defendant any machine or machines used by defendant at the time of such request in its
             commercial manufacture of reusable hypodermic syringes under the patent or patents under which the licensee
             is licensed.
             (B) In furnishing any of the information required by subsection (A) of this Section XII, defendant is enjoined and
             restrained from making any charge to such licensee other than a nominal charge to reimburse defendant for its
             costs in reproducing and furnishing the same:




             ©2018 CCI-I Incorporated and its affiliares and licensors. All righrs reserved.
             Subject m Terms & Condicions: hrrp:llresearchhelp.cch.com/License Aareemem.lmn
                                                                       7




                                                                 A-142
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 144 of 303 PageID: 172




            (C) Nothing contained in Sections X. XI and this Section XII of this Final Judgment shall be construed to impose
            upon defendant any responsibility or liability to others except the responsib~ity thereby imposed to furnish
            licenses, information or other matters therein specifically described, and defendant shall not be deemed, by
            having furnished the same. to have made any representation other than that such licenses, information and other
            matters conform lo those used by defendant in its commercial manufacture of reusable hypodermic syringes. nor
            shall said sections be construed to create in anyone other than the plaintiff herein any rights, claims or rights of
            action against defendant that do not otherwise exist.

                                                                     XIII

            [ Publication Required)
            Defendant is ordered and directed to insert in a trade journal of general circulation. three (3) times. in the
            second. fourth and sixth months following the date of the entry of this Final Judgment, a notice that, pursuant
            to this Final Judgment, it is required to grant 5censes under. and technologica I information concerning, existing
            and future patents relating to reusable hypodermic syringes, and processes or machinery for the manufacture
            thereof. and that a list of such patents and a copy of this Final Judgment wil I be furnished, upon written request,
            by the defendant

                                                                     XIV

            [ Inspection and Compliance]
            For the purpose of securing compliance with this Final Judgment, and subject to any legally recognized
            privilege. duty authorized representatives of the Department of Justice shall. upon written request of the Attorney
            General or the Assistant Attorney General in charge of the Antitrust Division. and on reasonable notice to
            defendant, made to its principal office. be permitted (1) access during reasonable office hours to all books,
            ledgers, accounts, correspondence, memoranda and other records and documents in the possession or under
            the control of the defendant relating to any of the subject matters contained in this Final Judgment, and (2),
            subject lo the reasonable convenience of defendant, and without restraint or interference from, it, to interview
            officers or employees of the defendant, who may have counsel present, regarding any such matters; and,
            upon such request. defendant shall submit such reports in writing to the Department of Justice with respect
            to matters contained in this Final Judgment as may from time lo time be necessary to the enforcement of this
            Final Judgment No information obtained by the means provided in this Section XIV shall be divulged by any
            representative of the Department of Justice lo any person. other than a duly authorized representative of the
            Executive Branch of plaintiff. except in the course of legal proceedings to 'Mlich the United States of America is a
            party for the purpose of securing ccmpliance with this Final Judgment or as otherwise required by law.

                                                                     xv
            [ Jurisdiction Retained]
            Jurisdiction is retained for the purpose of enabling any of the parties to this Final Judgment lo apply to this Court
            at any time for such further orders and directions as may be necessary or appropriate for the construction or
            carrying out of this Final Judgment or for the modification or termination of any of the provisions thereof, and for
            the enforcement of compliance therewith and punishment of violations thereof.




            @2018 CCH Incorporated and irs affiliates and licensors. All righrs reserved.
            Subject ro Terms & Condirions: hup:J!researchhelp.cch.com!Ucense Aareemenr.hun
                                                                      B




                                                                  A-143
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 145 of 303 PageID: 173




                            US. v. DRIVER-HARRIS CO., ET AL.
                                       Civil No.: 942-56
                                 Year Judgment Entered: 1964




                                         A-144
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 146 of 303 PageID: 174




                   Trade Regulation Reporter· Trade Cases (1932 -1992), United States v.
                   (Driver-Harris Co.), Alloy Metal Wire Company, Inc., and its successor
                   H. K. Porter Company (Delaware), Wilbur B. Driver Company, (Hoskins
                   Manufacturing Company), and C. 0. Jelliff Manufacturing Corporation.,
                   U.S. District Court, D. New Jersey, 1964 Trade Cases ,r,1,170, (Aug. 13,
                   1964)
                   Click to open document in a browser
                   United States v. (Driver-Harris Co.), AUoy Metal Wire Company, Inc., and its successor H. K Porter Company
                   (Delaware). Wilbur B. Driver Company, (Hoskins Manufaciuring Company). and C. 0. Jelliff Manufacturing
                   Corporation.
                   1964 Trade Cases 1[71. 170. U.S. Dislrici Court, D. New Jersey. Civl No. 942,56. Entered August 13, 1964. Case
                   No. 1312 in the Antitrust DIV!Sion of the Department of Justice.

                                                                       Sherman Act
                   Price Fixing-Electrical Resistance Products--Consent Judgment.-Manufacturers of electrical resjstance
                   products were required under the terms of a con.sent judgment to cancel current price lists for electrical
                   resistance products and to detennine individually new prices. and would be prohibited from fixing plices. dividing
                   markets, limiting sales to particular customers, or acquiring any interest in a manufacturer of electrical resistance
                   products for a period of five years.
                   Patents-Compulsory Licensing and Assistance to licensees-Electrical Resistance Products-
                   Consent Judgmenl--Manufacturers of electrical resistance products were required under the tenns of a
                   consent judgment to grant non~exciusive licenses at reasonable royalties under presently owned patents or
                   under patents obtained wrthln a period of five years, and to grant technicar information to licensees.
                   For the plaintiff: William H. Orrick. Jr.. Assistant Attorney General. YVilliam   o_ Kilgore, Jr., and Donald F.
                   Melchior, Attorneys, Department of Justice.
                   For the defendants: Milton. Keane & Debona, by John Milton, Jr., and Fred J. Schumann, for Hoskins Mfg. Co ..
                   and Prtney, Hardin, & Kipp. by William H. Osborne, Jr.. for Drtver,Harris Co.

                                                                       Final Judgm.nt

                   SHAW, Judge: Plaintiff, United States of America, haV1ng filed its complaint herein on December 5, 1956;
                   the defendants consenting hereto having appeared and filed their answers. to such complaint, denying the
                   substantive allegations thereof; and the plaintrff and the defendants consenting hereto. by their respective
                   attorneys, having consented to the entry of this Final Judgment herein;
                   Now. therefore, before the taking of any testimony and without trial or adjudication of any issue of fact or law, and
                   upon consent of the parties signatory hereto. and the Court being advised and having considered the matter. it is
                   hereby
                   Ordered, adjudged and decreed as follows:



                   [ Shennan Acq
                   This Court has jurisdiction of the subject matter of this action and of the parties hereto. The c.omplalflt states
                   claims upon which relief may be granted against the defendants consenting hereto. under Sections 1 and 2 of
                   the Act of Congress of July 2. 1890, entitled ~An act to protect trade and commerce against unlawful restraints
                   and monopolies.~ commonly known as the Shennan Ad, as amended.


                   ©2018 CCH Jnco,porared am:/ ils afflliares and ficensors. All righrs rese,ved.
                   Subjecr ro Terms & Condirions: hnp:Jlresearchhe/p.cch.cotn11icense Agreemenchun
                                                                               1




                                                                         A-145
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 147 of 303 PageID: 175




                   [ Definitions]
                   As used in this Final Judgment:
                   (A) ~erson~ shall mean any individual, partnership, firm. association, corporation. or any other business or legal
                   entilf,
                   (B) ~Resistance materials~ shall mean (1) electrical resistance materials, and (2) materials sold by a defendant
                   {a} having a composition substantially similar to electrical resistance materials, or (b) for thermocouple or spark
                   piug purposes, and (3) tubing. wire, ribbon, strip or rod sold by a defendant for heat resistant purposes in
                   connectioo with the flow of elecbicity:
                   (C) "Resastance products~ shan mean wire, ribbon, strip, rod or tubing made from resistance materials;
                   (D) "Electrical resistance materials~ shall mean any alloy or any metallic or other element or any combination of
                   elements now or which may be
                   (1) produced, processed, sold or received by a defendant, which is recognized or represented by such defendant
                   as having electrical resistance properties (including controllable and reprodudbie electrical resistivity or
                   temperah.Jre coefficients of resistance} suitable for electrical resistance uses; or
                   (2) manufactured. sold. distributed or received by a defendant for electrical resistance purposes; or
                   (3) known or recognized, generally in the trade as an electrical resistance material:
                   (E) "Electrical resistance products~ shall mean tubing, wire, ribbon. strip or rod made from electrical resistance
                   materials:
                   (F) '"Manufacturer"'· shall mean any person engaged in the manufacture or drawing or processing (such as
                   enameUng, insulating, oxidtzing or coiffng) of electrical resistance materials or electrical resistance products~
                   (G) ~Patents~ shall mean any, some or all claims of patents covering the manufacture. use or sale of electrical
                   resistance materials or electrical resistance products. lnduding any diVisions. reissues or extensions of such
                   patents, or applications therefor,
                   (H) ~Subskiiar)t shall mean any corporation controlled by, or more than 50% of whose outstanding stock entitled
                   to vote is held by one person;
                   (I) ·aid"· shall mean a bid for furnishing electrical resistance materials or electrical resistance products pursuant
                   to a fonnal written invrtation for a bid made by a prospective customer who the defendant knows or has reason
                   to know has also submitted the same request for a bid to another person. It shall not include the ordinary
                   solicitation of orders by a defendant from a customer or prospective customer nor the ordinary quotation to a
                   customer or prospective customer;
                   (J) ~Consenting defendanr or Mconsenting defendantsn shalt mean only a defendant or defendants which shall
                   have consented to the terms of this Flnal Judgment;
                   (K) "Effective date of this Final Judgment" shall mean the date on which a Final Judgment not subject to further
                   appeal is entered against the last remaining defendant

                                                                             Ill

                   [Appllcabnifyj
                   (A) The provisions of this Fmal Judgment shaU apply solely to any consenting defendant. to each of rts
                   subsidiaries. successors and assigns, and to each of its officers, directors, agents and employees, and to all
                   other persons in active concert or participation with any consenting defendant Who shall have received notice
                   of this Final Judgment by personal service or otherwise. The provisions of this Final Judgment shall not apply
                   to acts. contracts. agreements. arrangements, understandings, plans or programs of foreign subsidiaries of
                   any consenting defendant unless such acts, contracts, agreements, arrangements, understandings. plans or


                   ©2018 CCH lnco,porared and irs afflliates and /icensors. All righrs reserved.
                   Subjecr ro Terms & Condiuons: hrrp.1/researchhelp.cch.com1Vcense AareemenLlwn
                                                                              2




                                                                        A-146
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 148 of 303 PageID: 176




                   programs concern the foreign or domestic commerce of the United States. This Fmal Judgment shall not apply
                   to transactions so&ely be-tween a consenting defendant and its subsidiaries and the officers, directors, agents and
                   employees of either when acting in such capacity.
                   (B} Each c.onsenting defendant is ordered and directed:
                   ( 1) To serve a copy of this Final Judgment upon.
                   (a) each present and Mure member of its Board o1 Directors;
                   (b) each of its present and future vice presidents and chief managerial officers who are not members of its Board
                   of Directors:
                   (c} the present and future chief executive officers of each of its subsidiaries engaged in the manufacture,
                   processing or sale of resistance materials or resistance products: and
                   (2) Within thirty (30) days after the effective date of this Final Judgment to file with this Court. and serve upon
                   the plaintiff, an affidavit as to the fact and manner of its compJiance, as to its present officers and directors. with
                   this subsection (B), setting forth in said affidavit the name, position and address of each person upoo whom a
                   copy ot this Final Judgment at that time shall have been seaved as herein ordered and directect
                   (C) Each consenting defendant is ordered and directed for a period of five (5) years af!er the effective date of
                   this Final Judgment to furnish, without charge, to any person requesting the same, a copy of this Final Judgment
                   1ogether with a copy of the affidavit required to be filed by subsection (B) of Section V hereot

                                                                              IV

                   [ Former Price Usts, Future SaJesJ
                   Each consenting defendant is ordered and directed:
                   (A) Wrth respect to its domestic and Canadian operations, to cancel each of its current price lists pertaining
                   to resistance materials or resistance products and inclMdualty to determine new prices in Heu thereof for such
                   malenals and products then being manufactured or offered for sale by the defendant such new ptices to be
                   individually determined by each defendant on the basis of its own costs and its ovm judgment as to margins of
                   profit and other lawful considerations; and after the effective date of this Final Judgment to issue new price lists
                   containing the prices determined in aocordance with this subsection (A) and to serve upon the plaintiff copies
                   of won:. papers used by tt in determimng the prices contained in such new price lists. New price lists co-venng
                   electncal resistance materials and electrical resistance products in the form of rod shall be issued and served
                   upon plaintiff thirty {30) days after the effective date of this Final Judgment. New price lists covering resistance
                   materials and resistance products other than rod shall be issued and served upon plaintiff ninety (90) days after
                   the effective date of this final Judgment Cancellation of said current price lists shall be effective as of the date
                   fixed for the issuance of the new price lists covering the respective materials and products;
                   (8) If a consenting defendant has sold to or processed for, or hereafter sells to or processes for, any person
                   any resistance material or resistance product. either directly or through regularly designated distributors, to sell
                   to or process for. or cause such distributors to sell to or process for, any other person on the same functional
                   industry level as the defendanfs other customers. upon request of such other person and upon uniform and
                   nondiscriminatory prices and other terms and conditions, except as otherwise permitted by way of defense
                   under the Robinson~Patman Act and such defendant and such dlstnbutors shall hold themselves out as ready
                   and willing so to seU or process; provided, however, that in cases of short supply the defendant shall make a
                   reasonable allocation among its customers. but not to the exclusion of new customers.
                   This subsection (8) shall not require a defe11dant (i) to submit any bid. (il) to continue to sell any size or line of
                   material or products which it discontinues making, or (in) to sell to a person a resistance material or resistance
                   product designated by such person as having been made by the defendant for a particular customer if (1) such
                   material or product has been made by the defendant according to specificatton developed by the particular
                   customer without the asS1Stance of the defendant and (2) the defendant has not during the preceding year made


                   ©1018 CCH JncotpOrared and ils affi/iares and /ice,1sors. All righrs reserved.
                   Subject ro Terms & Condilioos: hup:Hresearchhelp.cch.com;License Aaroome1nhun
                                                                               3




                                                                         A-147
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 149 of 303 PageID: 177




                    an identical or substanba!ly identical material or product for any other customer, and (3) ff such defendant after
                    having made a request therefor has not secured the consent of such customef to make such sales;
                    (C) To file with the Assistant Attorney General in charge of the Antitrus1 Division wi1hin 1en (10) days after its
                    execution a copy of any contract or agreement relating to actMties covered by this Final Judgment {other than
                    orders, contracts or agreemen1s relating to routine sales and purchases and which do not create any obligation
                    u.xm etther party thereto extending more than six months) entered into within a period of five (5) years after the
                    effective date of this FinaJ Judgment between {i} such defendant and any other defendant and (U} such defendant
                    and any other manufacturer or distributor;
                    (D} To retain any and all of its records relating to activities covered by this Final Judgment for a period of ten
                    ( 10) years from the date of the making thereof excep1 that this subsection, (0) shall not require the retention of
                    routine sales and purchase data longer than seven (7) years.

                                                                              V

                   I C-Ompu/sory Ucensing]
                    {A) Each of the oonsenting defendants is ordered and directed 10 granL to the exrent of its legal right lo do so, to
                    any person makfflg written request therefor, a nonexclusive license for the fife of a patent or patents. to make.
                   have made. use and sell electrical resistance materials or electrical resistance products under any. some, or
                   all of the patents as the applicant may request which on the date of entry of this Final Judgment are owned or
                   controlled by the defendant, including the patents ijsted in Appendix A hereto, or under which it has a right to
                   issue sublicenses. or which within frve (5) years from the date of entry of this Fina! Judgment. are issued to or
                   acquired by the defendant or under which it obtains subticensing rights within such period.
                   (B) Each consenting defendant is ordfiled and directed, within sixty (60) days after the elfective dale of this Final
                   Judgment, to fife with this Court, and serve upon the plaintiff. an. affidavit showing separately as of that date, tho
                   number, date of issue {or filing as to applications) and name of owner of each existing patent (other than those
                   listed in Appendix A) required to be licensed under this Final Judgment.
                    (C) Each consenting defendant is enjoined and restrained from including in any license issued pursuant to
                    subsection (A) of this Section V any restriction or limitation whatsoever except that
                    ( 1) A reasonable royaJty may be charged. which royalty shall be uniform. and nondiSCflminatory as among
                    licensees procuring the same rights under the same patents:
                   (2) Reasonable provisions may be made for periodic reports by the licensee to the defendant as to the amount
                   (of) royalties due and inspection of the books and records of the licensee by an independent auditor or any other
                   person acceptable to both defendant and the licensee, who shat! report to the defendant only the amount at the
                   royalty due and payable;
                   {3) Reasonable pmvlSions may be made for cancellation of the license upon failure of the licensee to pay the
                   royalties or PBfTTiit inspection of his books and records a:s herein provided;
                   (4) The ficense may be made nontransferable and must provide that the licensee may cancel !he license al the
                   end of one ( 1) year and thoceafter at any time by giving to !he defendant sixty (60) days' notice in writing;
                    (5) The ficense may require such patent markings as may be required by statute.
                   (O} Upon receipt of a written. request for a Ucense under the provisions of subsection (A) hereof. defendant shall
                   advise the appocant, in writing. within thirty (30) days. of the royalty it deems reasonable for the paten1 or patents
                   to which the applicabon pertains. If such. applicant and defendant are unable to agree upon what constitutes
                   a reasonable royalty within sixty (60) days from the data the written application for the [icense was received
                   by the defendant. either the applicant or defendant may, upon notice lo the plaintiff. apply to !his Court for the
                   determination of a reasonable royalty. In any such proceeding the burden of proof shall be upon. the defendant
                   to estabijsh the reasonableness of any royalty requested. Pending the completion of any such negotiations
                   or court proceeding, the applicant shan have the right to make. have made. use and vend under the patent or


                    ©2018 CCH Incorporated and its affl/iares and /icensors. All rig/1rs reseNe<i.
                    Subjecr ro Terms & Conditions: lmo:l!researchhe/p.cch.con);Vcense Aareemenihun
                                                                              •




                                                                        A-148
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 150 of 303 PageID: 178




                    patents to which his apphcation pertains without payment of royalty or other compensation, but subject to the
                    following provisions: Defendant may. upon notice to the plaintiff, apply to this Court to fix an interim royalty rate
                    pending final determination of what constitutes a reasonable royalty. If this Court fixes such intenm royatty rate,
                    defendant shall then issue and the applicant sha8 accept a license providing for the periodic payment of royalties
                    at such interim rate from the date upon whlCh the applicant requested the license. If the applicant fatls to accept
                    such license or fails to pay the interim royalty in accordance therewith. such action may be grounds for the
                    rejection or dismissal of his application for a license; in the case of such rejection or dJsmissal, the applicant shall
                    pay any royalties found by the Court to be due to the defendant Whether or not an interim royalty is fixed by the
                    Court a final Court determination of a reasonable royalty shall be applicable to the appllcant for a license from
                    the date upon wh.Ch the applicant requested such license, and, from the date of such determination, to any other
                    licensee, at its option. then having the same rights under the same patents.
                    (E) Nothing herem shall prevent any applicant from attacking. in the aforesaid proceedirrgs or ln any other
                    controversy, the validity or scope of any of the patents. nor shall this Final Judgment be construed as tmputjng
                    any validity or value to any of said patents.
                    (F) Each consenting defendant is enjoined and restrained from {I) granting, after the date of entry ofthlS Final
                    Judgment. any license or sublieense under any patents to which this Section V shall apply, except in accordance
                    with. and pursuant to. 1he terms of this Final Judgment. and (ii) taking or accepting [for a period of five (5)
                    years] after the date of entry of this Final Judgment. any right. license or fmmuntty. under any patent owned or
                    controlled by any person other than such defendant, which right, ricense or Immunity is by its terms. or in fact
                    exclusive to the defendant unless such defendant is arso granted the right to grant sublicenses to others as
                    required by this Final Judgment (for tile purpose of lhis subparagraph (ii). any right or immunity under a patent
                    shall be deemed to be a license subject to the provisions of this Section V).
                    (G} Each consenting defendant is enjoined and restrained from making any sale or other disposition of any
                    patent or rights in or under patents which deprives it of the power or authority to grant the licenses required by
                    this Section V un.les-s the purchaser, transferee or assignee shall file with this Court. and serve upon the plaintiff,
                    prior to consummation of any such trans.action, its consent 1o be bound by tne applicable provisions of this
                    Section V .,..,th respect to such patent.
                    {H} Each consenting defendant is enjoined and restrained from using or attempting to use any foreign patent,
                    or any rights under any foreign patent, to hinder, restrict, limit or prevent any person licensed pursuant to this
                    Section, V from exporting from the United States any electrical resistance materials or electrical resistance
                    products manufactured in the United States pursuant to such license.
                    {I) Each consenting defendant is enjoined and restrained from maintaining, instittmng or threatening to institute
                    any action, oountercfaim. set---Off. suit or other proceeding against any person for use of or any act of infringement
                    of any existing patent alleged to have occurred prior to the effective date of this Final Judgment

                                                                               VI

                    r Technical /nformationj
                    (A} For five (5) years after the effective date of this Final Judgment. each consenting defendant is ordered and
                    directed. upon written request therefor from any actual or potential manufacturer within the United States or
                    any State. territory or possession thereof. to furnish to such applicant copies of any technical manuals. books
                    at instructions. drawings, specifications. blueprints. pamphlets, diagrams or other sim~ar documents (other
                    than those supplied to a defendant by a customer who has developed them. for its use without asslstance by
                    a defendant. and which the customer, upon request by the defendant to whom the appiication has been made,
                    refuses to permit to be made ava:ilable} which the appncant desirns owned by or subject to the control of the
                    defendant on the effective date of this Final Judgment, and which documents have been used, or prepared for
                    use. by the defendant in the commercial manufacture of electrical resistance materials or electrical resistance
                    products for the purpose of melting only. For this data the defendant may charge the applicant a reasonable
                    amount not to exceed one thousand and no/100 ($1.000.00) Dollars.


                    ©2018 CCH lncorporared and ils att//iares and licensOIS. All righrs reserved.
                    Subjecr ro Terms & Condiiions: hup:ilresearchhelp.cch.comIUcense AqreemenLhun
                                                                               5




                                                                         A-149
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 151 of 303 PageID: 179




                    {B) Each consenting defendant is ordered and directed, upon written request of any person licensed under
                    any patent or patents pursuant to Section V of this FlnaJ Judgment, to furnish during the life of the patent or
                    patents lo such licensee such of the defendant's technical inloonation as the llcensee may request as may be
                    necessary for a person skilled ln the art of metal melting technOOgy to practice the invention or inventions of any
                    of the patents licensed by such defendant to the licensee; in such licensee's own melting of electrical resistance
                    materiaJs or electncal resistance products. For this information the defendant may make a reasonable charge
                    which shaO not be more than the cost to the defendant of furnishing such information, but in no event more than
                    one thousand and no/100 {$1,000.00) Dollars.
                   (C} Upon receipt withfn a reasonable time of a 'MTUen application from any actual or potential manufacturer
                   representing that the wrrtten technical information furnished to such applicant by the defendant pursuant to
                   su!Haeclioos (A) or {B) of this Section VI is inadequate or insufficient to enable such appticant satisfactorily
                   to practice the inventions, or to perform the said manufacturing processes for which it sought information
                   under said subsections, and spec1fymg in reasonable detail the difficulties experienced, such defendant is
                   ordered and directed to make available to such applicant if feafilble, such additional written information to such
                   applicant if feasible, such additional written information relating to such technical information relating to melting
                   as may be reasonably necessary to enable the personnel of the applicant skilled in the art of metal matting
                   technology to practice the inventions or to manufacture under the specific processes, and if not feasible or
                   sufficient, to make available at reasonable times and for reasonable periods, and without subjecting defendant
                   to hardship, technically qualified personnel from among its own employees for consultation with such applicant
                   at the applicant's place of manufacture regarding the said fnventlons or manufacturing processes tor which the
                   appfican! sought inloonatioo. This subsection (C) shall not require a defendant to send any person outside of the
                   United States. For this data or service the defendant may make a reasonable charge: provided, however, that if
                   such written data were within the control of the defendant at the time when defendant furnished the data under
                   subsections {A} or (8) above, no charge for such wntten data shall be made unless agreeable to the applicant or
                   unless defendant shows to the satisfaction of the Court that it could not reasonably have- contemplated that the
                   applicant would need such written data.
                    ( D) Any person entitled and qualified to receive the documents under subsection (A) of fhis Section Vl. upon
                   1NTitten application to a defendant shall be permrtted at his own expense and at and for reasonable times, 1o visit
                   the principal plant of 5'uch defendant performing such operations for the purpose of obseMng and being advised
                   as to the methods. processes. machines and equipment, in use at or before the effective date of this Final
                    Judgment and then being used by such defendant in the melting of electrical resistance materials or electrical
                    resistance- products, if ( 1} within five years from such effective date such person shows to the satisfaction
                    of the defendant. or lo the satisfaction, oJ the plaintiff in the event of fa,ure to satisfy !he defendant that he
                    does not need or desire information or assistance otherwise provfded for in this Section VI, or (2) such person
                    represents that the information or assistance furnished to such applicant by the -defendant under this Section VI
                    is inadequate or insuffi-cmnt to enable such appiicant satisfactorily to carry out the manufacture or processing for
                    which the applicant applied for such information or assistance: provided. however, that such visrts may be fur1her
                    resbicted as frnlows:
                    (1} to   not more than three officers or empioyees of the applicant at anyone time:
                    {2) to not mom than four such visits per year within three years after such person's first appUcatk>n under this
                    subsection relating to the same information.
                    For suctl observations and act'lice the defendant may make a reasonable charge which. in the case of any
                    person referred to in Clause ( l} of this subsection shall not exceed that permitted under subsection (A) above for
                    comparable data and, in the case of any person referred to in Clause (2) of this subsection shall be based on the
                    services and advice given. but not to exceed a rate of $150 per day.
                    (E) If the applicant and the defendant are unable to agree upon what constitutes a reasonable charge, the
                    applicant the defendant or the plaintiff may apply to this Court for a determination of a reasonabJe charge. In




                    ©2018 CCH Incorporated and its afflliares and I/censors. All righrs reserved.
                    Subject ro Terms & Conditions: hup:Jiresearchhelp.cch.con11Jce11se Agreementhm1
                                                                              •




                                                                         A-150
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 152 of 303 PageID: 180




                    any proceechngs for a determinafion of a reasonable charge, the burden of proof shall be upon the defendant to
                    establish the reasonableness of any charge requested by the defendant.
                    {F) In the event of an application to a consenting defendant for know*how under this Section VI, by a person,
                    other than a consenting defendant. (a) who is a substantial customer of a consenting defendant for electrical
                    resistance materials or eiectri-cal resistance products, (b} who uses electrical resistance products or matmials
                    for incorporation as heating elements or heat or corrosive resistant elements in electrical appliances or furnaces
                    sold by said customer. or for resistor purposes m devices sold by said customer, and (c) whose resources are
                    substantially in excess of those of the consenting defendant whose customer applies, any consenting defendant
                    may apply to this Court within thirty (30) days after the application was made, with notice to plaintiff and the
                    applicant for an order pem,itting or requlring rejection of such application, which the Court may grant upon the
                    defendant's establishing to the satisfaction of the Court that such rejection is necessary to prevent substantial
                    injury due to the prospective loss of the appficant as a customer and that such rejection would not unduly restrain
                    competition.
                    (G) No consenting defendant shafl be deemed, in connection with the furnishing of any of the foregoing pursuant
                    to this Final Judgment. to have given any impffied warranty. representations or guaranty against infringement of
                    patents of others by, or any warranty of success in connection with, its use.
                    (H) Every agreement under which technical infonnation is furnished pursuant to this Section VI shall contain,
                    if the party furnishing such information shall so request reasonable provisions requiring the recipient of such
                    information and its subsidiaries to keep such technical information confidential and use the same only for their
                    own manufacturing and selling operations.
                    (I) Each consenting defendant within ten (10) days from the effective date of this Final Judgment. shall file with
                    the Court and with the plaintiff a listing by categories of all documents it believes come under subsection {A) of
                    this Section Vl and a separate list. by customer, of all documents which it believes come under the parenthetical
                    clause in that subsection. and, for a period of five {5) years, to furnish a copy of such lists to any person upon
                    request

                                                                             VII

                    [ Price Fixing. Division of Markets)
                    The consenting defendants are jointly and severally enjoined and restrained from entering into, adhering
                    to, maintaining. furthering. renewing or claiming any fights under, any combination, conspiracy, contract.
                    agreement. understanding, plan. program, or common course of action with any other person, directly or
                    indirecfly. to:
                    (A) Establish. fix. determine. maintain or adhere to pfices. differentials, discounts, extras or any other term or
                    element of prices, differentials, discounts or extras for the manufacture, processing or sale to or for third persons
                    of any resistance materials or resistance products;
                    (B) Divide, allocate or apportion territories, mart.ets or customers for the manufacture. processing or sale of any
                    electrical resistance materials or electrical resistance products:
                    (C} Refrain from the manufacture. processing or sale of electricaJ resistance materials or electrical resistance
                    products or refrain from competfion with any other person in any territory or market in the manufacture,
                    processing or sale of any such materials or such products;
                    (D) Hinder. restrict. limit or prevent any other person from manufacturing. processing or selling any etectrical
                    resistance materials or etectrical resistance pf'OOucts;
                    (E) Limit the purchase or sale of electrical resistance materials or electrical res1staoce products to any particular
                    person or group of persons; provided !:hat this shall not prevent lawful contracts for purchases over reasonable
                    periods to secure supplies for such materials or products.




                    @2018 CCH lnco,porared and irs affiliates and /icensors. Alf Tights resetved.
                    Subject ro Terms & Condmons: hrrp:/lresearchhelp.cch.com!License Agreeme11Uiu11
                                                                              1




                                                                       A-151
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 153 of 303 PageID: 181




                   Nothing in this Section Vll shall be deemed to prevent a defendant from (i) giving a distributor an exclusive
                   territory provkfed the distributor is free to sell in any area and to handle electrical resistance materials and
                   electrical resistance products manufactured by others; (H} selling its business with a one-year covenant not
                   to compete or (iii) making lawful contracts wrth any person other than an actual or potential competitor of a
                   defendant, that they will not reveal trade seaets of the defendant.

                                                                              VIII
                   [ Future Acquisitions]
                   Each consenting defendant is enjoined and restrained from. directly or indirectly:
                   {A} Circulating outside its own organization and its own d~bibutors any price list or price informat)On relating to
                   the manufacture. processing or sale of any electrical resistance materials or electrical resistanc.e products in
                   advance of the circulation or dissemination of such price list or price information to its own customers and to the
                   trade generally,
                   (B) Permitting any of its officers, directors, agents or employees to serve simultaneously as an officer. director.
                   agent or employee of any other manufacturer not a substdiary of the defendant;
                   (C} Except for the purchase and sale of products bought and sold in the normal course of business, for a period
                   of five (5) yearn. from the date of entry of this Final Judgment.
                   (1) acquiring or holding, directty or indirectly, any of the assets or capital stock of, or any financial interest in any
                   other defendant or any other person which becomes a manufacturer other than a wholly-owned subsidiary of
                   the consenting defendant. or acquiring, directly or indirectly, any of the assets or capital stock of, or any financial
                   interest in any other manufacturer, (provided, this ltmltation shall oot apply to a defendant acquiring or holding.
                   directfy or indirectly, any of the assets or capital stock of, any financial interest in a manufacturer located outside
                   of the United States of America, its territories or possessions);
                   (2) knowingly permitting any of its officers. directors. or managerial or policy•mak.ing agents or employees to
                   acquire or hold. directly or indirectly. any of the assets or capital stock of, or any financial interest in, any other
                   defendant or any person whlch becomes a manufacturer. or to acquire. directly or indirectly, any of the assets or
                   capital stock of, or any financial interest fn. any manufacturer.
                   (D) Hindering, restricting, limiting or preventing. or attempting to hinder. restrict, limit or pre-vent any person
                   from serving as a dealer or distributor of or for electrical resistance materials or electrical resistanc.e products
                   manufactured, processed or sold by any other person;
                   (E) Hindering, restri-cting. limitlng or pre-venting, or attempting to hinder. restrict. limit or prevent except for
                   lawful action to prevent patent infringement or to protect property rights in 1rade secrets. any other person from
                   engaging in the manufacture. processing or sale of any electrical resistance materials or electrical resistance
                   producls;
                   (F) Entering into, adhering to. maintaining, furthering, renewing or claiming any rights under. any contract,
                   agreement. understanding. plan or program with any other person, the purpose or effect of which is to hinder,
                   restrict, limit or prevent either (i} such defendant or (ii) any other person. from granting a license or sublicense
                   under any patent or patents whether owned or controlled by such defendant or such other person. This
                   subsection shall not be deemed to prohibit the mere assignment of any patent or the grant of any exclusive
                   license under any patent if such license grants sublicensing rights.

                                                                               IX

                   { !Negal Contract Provisions)
                   (A) Each consenting defendant is ordered and directed:
                   (1) to cancel within thirty (30) days after the effective date of this Final Judgment each provision of each contract
                   to which it may be a party which is contrary to any of the provisions of this Final Judgment;


                   @2018 CCH Incorporated and irs affiliates and llcensors. Alf rights rese,ved.
                   Subject ro Terms & Condmoos: hrrp:!!researchhe/p.cch.com!Ucense Aqreemetithun
                                                                               •




                                                                          A-152
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 154 of 303 PageID: 182




                    (2) to file with this Court and ser;e upon the plaintiff an affidavit setting forth the fact and manner of its
                    compliance wi1h the foregoing subsection (1 ).
                    (B) The consenting defendants, and each of them. are jointly and severally enjoined and restrained from entering
                    into. adhering to. maintaining, furthering or claiming any rights under any contract agreement, pl.an or program
                    which is or shall be contrary to or inconsistent with any of the provisions of this Final Judgment.

                                                                                 X

                    [ Compliance]
                    (A) For the purpose of securing compliance with this Final Judgmen1 and for no other purpose, duty authorized
                    representatives of the Department of Justice shall, on written request of the Attorney General, or the Assistant
                    Attorney General in charge of the Antitrust Division, and on reasonable ootice to any consenting defendant made
                    to its principal office, be permltled. subject lo any legafly recognized ptivilege:
                    (1) access. during the office hours of said defendant to those books, ledgers, accounts, correspondence.
                    memoranda, and other records and documents in the possession or under the control of said defendant WhlCh
                    relate -to any matter contained in this Fina[ Judgment
                    (2) subject to the reasonable convenience of said defendant and without restraint or interference from it. to
                    interview officers or employees of any defendant, who may have counset present, regarding any such matters.
                    (B) Upon written request of the Attorney General, or the Assistant Attorney General in charge of the Antitrust
                    DiVision. said defendant shall submit such reports. in writing, and under oath or affirmation if so requested,
                    with respect to the matters contained in this Final Judgment as may from time to time be necessary to the
                    enforcement of this Final Judgment
                    (C} No infonnation obtained by the means provided in this Section X shall be diwlged by any representatrves
                    of the Department of Justice to any person other than a duly authorized representative of the Executive Branch
                    of the ~aintiff except in the course of tegal proceedings to which the United States is a party for the purpose of
                    securing comp~omce with this Final Judgment or as otherwise required by law.

                                                                                 XI

                    [ Jurisdiction Retained)
                    Jurisdiction is retained by this Court for the purpose of enabling any of the parties to this Final Judgment to
                    apply to this Court at any time for such further orders and direcbons as may be necessary or appropriate for the
                    construction or carrying out of this Final Judgment, for the amendment or modffication of any of the provisions
                    thereof, for the enforcement of compliance therewith. and for the punishment of violations thereof.
                                                             Appendix A
                          Patent No.              Patent Date               lnvonto.-             Filing Date
                                 2,581,420                   1t8/52.James M. Lohr ...                       9.J2-3l49
                                  2.687,954                 8!3i/54Jafl'leS M. Lohr ..                     10/19151
                                  2,687,956                 8131154.Ja:mes M. Lohr ... .                   12128.'51
                        R~i:ssue No.24,243                  12!4156.James M. Lohr .. .                       6/2',t56
                        Reissue No,24.242                   12/4/56..James M. Lohr .. "'                     6129156
                        Reissue No. 24,244                  12/ 4156.Jame-s M. LOOr                          6/29,'56
                                  2,587.215                 2./26152.francl:s. E. Bash                       9123/49




                    @2018 CCH lncorporared and ifs affiliates and ficensors. All righrs reserved.
                    Subjecr ro Terms & Condrooos: hrrp:t/researchhelp.cch.co111''Ucense Agreeme11Ll1m1
                                                                                 •




                                                                            A-153
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 155 of 303 PageID: 183




                             US. v. DRIVER-HARRIS CO., ET AL.
                                        Civil No.: 942-56
                                  Year Judgment Entered: 1964




                                          A-154
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 156 of 303 PageID: 184




             Trade Regulation Reporter - Trade Cases (1932 -1992), United States v.
             Driver-Harris Company, Alloy Metal Wire Company, Inc., and Its successor
             (H.K. Porter Company (Delaware)), WIibur B. Driver Company, Hoskins
             Manufacturing Company, and C. 0. Jelllff Manufacturing Corporation., U.S.
             District Court, D. New Jersey, 1964 Trade Cases 1(71,234, (Dec. 2, 1964)
             Click lo open oocun1en1 m a browser

             United States v. Driver-Harris Company, Alloy Metal V\lire Coo1par1y, Inc .. aM its suocessor (H.K. Porter
             Company (Delaware)). Wilbur B. Dri·,er Company, Hoskins Man1.,1acrunng Company. and C. 0. Jetliff
             Manuractllfing Corporation.
             1964 Ttade Case:s 1f11,234. U.S. District Court, D. New Jersey. Civil No. 942-56. Enlerecl December 2. Hl64.
             Case No. 1312 in the Atititrust DM!liOO of lt!e Department oi Jus~ce.
                                                                Sherman Act
             Price Axin,g-El&ctrical Resistance Products and Materials-Consent Judgment.-An a.Joctrieal resistance
             prOducts and matenals manufacturer was required by a consent judgment lo develop new. independently arrived
             at ptice lists and was prohibited from lixrng prices.
             Department of Justice Enforcement-Compulsory Licensing of Electrical RasiStanoe Products Patents--
             Consent Judgment..-An electrical reSistanoo products and ma!ertals manufacturer was required by a consent
             judgment to grant reaSOfiable and non-excluSive patent licenses and to provide actual or potenlial manufacturers
             with know how.
             Refusal to Dea~l&ctrical Resistance Products and Mat&riall!i-Consent Judgment.-An eloctrieal
             reSistanoa prOducts and materials manufacturer was protubrled by a conl!ient judgment from refusing to deal.
             For the plaintiff: Wiliam H. Omck. Jr.. Asststant Attomey General. William D. Kilgore. Jr .. Dooald F. Melehior,
             and Herbert G. Sehoopke, Attorneys. Department oi Justiee.
             For the oofendant: McC:arter & English. by Eugene M. Haring. for H.K. Porter Company. Inc.

                                                                Final Judgment

             SHAW. District Judge: Plainlrff. United States of America. Mvir,g filed il:s complaint Mrein on Deeemoor 5, 1956;
             LM defendant. H. K. Porter Coo1pany. Inc.. having appeared and filed it:s answer to sucl'i complaint. denying
             !he subslanti11e allegalic:ms thereoi. and the plaintiff and said defendant. by their respective attorneys, having
             consented to 1118 entry of this Final Judgment herein.
             Now. therefore. before the laking of any teStimony and wrthOut !rial or adjudieabl of any issue of fact or law. and
             upon consent ot the parties hereto. and loo Ool.Jrt being ad11~ and havin,g considered the mauer, it is hereby
             Ordered. adjudged and decreed as follows:



             This Court has ,urisdidiOl'I of lhe subjed. matter of this action and oi the parties heteto. TM complaint states
             claims upon which relief may be granted against the defendant consenting hereto. under S!ldiOns 1 and 2 of !he
             Act of Congress of July 2. 1890. enUUed ·Ati act lo protect trade and commeree against unlawful restraints and
             monopolies: CO<t1r\'\()fify known as the St>erman Act. as amended.

                                                                       II

             As used in !his Final Judgment




             @2018 CCH Incorporated and its affiliates and licensors. All rights reserved.
             Subject to Tem1s & Conditions: hrtp:hresearchhelp.cch.comiLicense Aqreementhtm
                                                                        f




                                                                   A-155
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 157 of 303 PageID: 185




             (A) 'Parsec\" !;hall mean any indiYidual. partnership, flnn. association, ccrporation. or any otoot bus.iness or legal
             entit',':
             (B) "A.esistanca materials." shall mean ( 1) electrieal resis.taoce materials., aoo (2) matetials sold by a defendant
             (a) having a cornposiUon substantially Similar lo electrical resistance materials or (b) for 1hermocouple or spark
             plug purpos.es. and (3) tubing, wire, ribbon. strip or rod sold by a defendant for heat resis.tant pyrposes in
             coonedion with !he Dow of eleciricily;
             (C) 'Res.istance products· shall mean wire, ribbon, strip, rod or tubing made from res.istance material!S;
             (D} ·e1ectrieal reSis.tance materials' shall mean any alloy or any metallic 01 other element or any conibination of
             elements now or which may be
             p) produced. fl(oc.essoo, sold or received by a defendant, v.tiich is recognized or represented by such defendant
             as having eledrical res.istance properties (including conttollable and reproducible eledrical res.istivily or
             temperature coeffioents or resistance) suitable for electrical res.rstance uses; or
             (2) manufactured. sold, distributed. ot received by a defooelant for electrical tesistaoce purposes. or
             (3) known or recogniLed generally in the trade as an electrical res.istance material:
             (E) 'Elec1rieal res.i!Stance products· shall me.an tubtng. Mre, ribbon, strip or rod made rrom electrical res.istance
             materials;
             (Fl "Manufacturer" shall mean any person engaged in Ilia manufacture or drawing or pmces.sin,g {such as
             enameling. in.sulatin,g. oxidizin,g or coitin,g) of electrical resistance materials or electrical resistance products;
             (G) "Paten1S" shall mean any, some or all daims of patents covering lhe manufacture, use or s.aie of electncal
             reSislartoe materials or electrtcal 1esista11oe products., induding any divisions. reissues or extensions of such
             patents. or applications lhere,or.
             (H} ·subs.idiary" shall mean any corporation controlled by. or more than 50% of whos.e. ou!Slanding Sloek entiUoo
             lo vote iS held by one person;
             V) "Bid" shall mean a bid for fumishin,g elecirical resrstance materials or elilctrical reSistanoe products pursuant
             10 a formal written invitation ror a bid made by a pros.pective customer who Iha defendant knows. or has reason
             to know has. also submitted lhe same request for a bid to aoolher person. II shall not include the ordinary
             s.oficitalion of orders by a defendant from a cus.tomer or prospective custorner nor lhe ordinary quotation lo a
             customer or prospective customer.
             (J) "Consenting defendant' or ·consenting delandants· shall mean only a defendant ot defendants which shall
             have oonsentoo ID lhe tem,s of tnis Final Judgmerit.
                                                                          Ill

             (A) Except as Mreina11.er qualified and lirniti!!d by !he terms of subparagraph (8) immediately fOllowing, the
             proviSions of !his Final Judgment shall apply SOieiy to the consenting defendant, to each of IS subsidiaries,
             s.ucce$.S(J(s and assigns. and to eaeh of ,ts olfioers. dir!lClors, agents. and employees., aoo to all other persons
             in acuve con.cert or partictpatkm with the oorisenling defendant who Shall haYe received noiice of lhiS Final
             Judgment by personal serviee or otherwise.
             (B) TM provisions of this Final Judgment shall Mt apply to (1) acts. contracts. agreements. arran,gen'M!!nls,
             understandings, plans or programs of foreign subsidiaries. of the consenllng defendant unless sueh acts.
             contracts, ayreemenls, arrangerne,;ts. understandings., plans or programs ooncem the foreign or domestic
             comrr){!ree or the unrt!ld States; (2) trans.acuoos solely between ltle consenting defendant and i!S s.ubsidiaries
             and IM officers. directors, ag!'.mts ano employees oi eitner when aciirig in such capacity; (3) any olf!C!ll'S.
             manegerial or policy making employees of H. K. Porter Company. Inc.. except those wtiose duties relate to lhe
             operations of lh!l R.iversid!l-Alloy Metal Divisron of H.K. Porter Company, Inc .. (4) !he operation.s of any diviSion
             or s.ubsidiary of H.K. Porter Company, Inc.. except the Alloy Works of Riverside.Alloy Metal Divisiori: provided,


             @2018 CCH Incorporated and its affiliates and licensors. All rights re.se,ved.
             Subject to Terms & Conditions: http:Hresearchhelp.cch.com!License Agreement.Mm
                                                                          2




                                                                      A-156
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 158 of 303 PageID: 186




             however, that !his Final Judgment shaU tH3 appfic.able to any division or subsidiary ot H.K. Porter Company. Inc.,
             and any officers, managerial OI' poliey mating empklyoos thereof, ....tiieh has Men OI' may Mm.after become a
             manul'acturer or sellef ot resistance materials. resistance products, electncal resistance materiats. or eioctrieal
             rasistanoo products.
             (C)   roo consenting defenclant is ordered and directed:
             {1) To saive a ~Y of lhiS Final Judgment upon,
                   (a) eael'I present member of its Board of Directors;
                   (b; each of itS present and future VK;8 presidents and chief manag8rial officers who are not members or
                   ils Board ot Directors and whostl dutioo relate to the operaliOOs of its Riverside-Alloy Metal Division 01 tM
                   Alloy Worts or said dMSion, or to the operations of any of its divisions or subsidiaoos whieh have been
                   or may Mreaf!er oorome a manufacturer or seller of resistance matecriats, recsistan.ce products. elecirical
                   re:sistance materials. OI' 81ectrical resistance products.
                   (c) !he present and future chief executive officers of each ot rts subsidiaries ecngaged in !he manufacture.
                   processing ot sale of resistance materials or reSiStanoo products: and

             (2) Within thirty (30) days after the effeellve date or 1h is Final Judgment. lo file with this Court. and serve upon.
             the plainliff. an atfl!davit as to the fact arid manner of its compliance, as to its present officers and directors, with
             this subsection (C). setting forth in said affidavit the name, position and address of each person upon whom a
             ~Y of this Final Judgment at the lime shall have l>8an served as herein ordered and directed.
             (D) The consenting defendant is ordered and direciad for a period of five (5) years afler the elreclive date or !his
             Final Judgment to fumish. without charge. to any person requesting the same. a cop.,. of this Final Judgment
             together with a oopy of too affidavit requirad to oo filed by subsection (B} of Section V M1eof.

                                                                          IV

             The consenling defendant is ordered and dnecie.d:
             (A) With respect to its domestic and Canadian operations. 10 cancel eacn of its current price lists pertaining
             to resiStance malerials or resistance products arid individually to determine new prices in lieu thereof for such
             materials and products then ·~eing manufactured or offeted for sale by the defendant; such new prices to be
             individually deterrninoo by the defendant on !he hasis; of its own costs and its own judgment as lo matgins of
             profit and other lawful considerations; and after the effective date of this Final Judgment lo issue new price lists
             containing the prices determined in acoordance with this subSedmn (A) and to $81'\ie upon the plaintiff copioo
             of wort pape.-s use.d by it in determinir'lg !he prices contained ir'I such new price lists. New price lists covering
             electrical reSiS!ance materials and eloctrical resistance products in the form ot rod shall be issued and served
             upon plaintiff thirty (30) days after the efrective date ot this Final JudQment New price lists oovoong rnsistanoo
             materials and resistance produd.s Other than rod shall be issued and served upon plaintill ninety (90) days after
             the ellective date ot this Final Judgment. Cancellation of said current lists shall be elective as ot the date fr.xoo
             for the issuance of the new price liSts covering the respective materials and products;
             (B) If the oomsooling defendant has sold to or processed for, or hereafter sells to or processes for. any person
             an.,. resiStance rnatenal or resistance product. either directly or through regularly designated distributors. to seu
             10 or process ror. or cause s.ueh clistribu!Ors lo sell to OI' process tor. any other person on the same funciional
             industry level as the delendant·s Olher customers, upon request of such Other persons and upon uniform and
             nondtSCriminatory priees and other terms and conditions. except as otherwise permitted by way or Clefense
             unoor the Robinson-Patman Act; and such defondant and such diSttibutors shall hold lt!ernselves out as ready
             and wilfing :so lo sell or process; providea. however. that in cases of short supply 1t,e deftlndant stiall make a
             reasonable alJlocaboo among i1.s customers. but not lo the exclu:!llOO of new custorri8rs:
             This subseciiOn (B) shall not require the defendant (i) to submit any bid, (ii) lo conlinue to sell an'.!' S1Le or lirie of
             material or products which it discontinues making, or (iii) to sell to a person a resistance material or resistaoce


             @2018 CCH Incorporated and its affiliates and licensors. All rights reserved.
             Subject to Terms & Conditions: http:ilresearcnhelp.cch.comiUcense Aqreementhtm
                                                                          3




                                                                       A-157
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 159 of 303 PageID: 187




             product designated by such pars.on as having be,en made by the defendant for a particular customet if ( 1) sucti
             matenal or product has boon made by !he defendant aceording to specification developed by the particular
             customer wilhOut the assistance of the defendant and (2) the defe,fldant has not during tile pr8C8ding year made
             an idanUcal or substantially identical material or product for any olher customer, and (3) if such defendant aftet
             having mada a raqU8$t llierefor has not securoo !he consent of such custome,r to make, such sales;
             (C) To file, with !hi!! Assistant Attorney General in charge of the Antitrust Division within ten ( 10) days after its
             execution a copy of any con1ta1.."t or agreement relating to activities covered by thiS Final Judgment {other !!'Ian
             orders. contracts or agreements relating to routine sales anti purchases and whieh do not create, any obligation
             upon eilher party thereto extending morn than six mon!hs) enterM into within a period of five (5) years aftor the
             elfoctIVe, date or thiS Final Judgme.nt between (i) sucti defendant and any O!her defendant and (1i) &ich defendant
             and any other manufacturer or diSlributor:
             (D} To retain any and arr of its records relaling to aciivitie,s covered by lhis Final Judgment for a period of Len (10)
             years from the date ot the making the roof except that this subsecoor, {0) shall not require the retenUon of routine
             sales and purchase data longer lhan seven (7) years.

                                                                        V

             (A) TM consenting defendant is oroored and directed to grant. to the extent of its legal right to do so. to any
             person making written request therefor, a nonexclusive lieense for !he life of a patent, or patents. to make,
             have made. use. and sell electncal res~ance matorialS or eklelrical resistance products unaor any, some, or
             all ot the patents as the applicant may request wliich on the dale of entry or thiS Final Judgme,nt are owned or
             controlled by the defendant. including lhe patents listed in Appendix A hereto, or under which it has a right to
             issue subliCenses. or whieh within five (5) .,.ears from the date of entry of lhiS Final Judgme,nl, are issued to or
             acquired by the defendant. or under which it obtains subliee.nsing rights within sueh periOd.
             (B) TM conser;ting defendant iS ordered and directed. within sixty (60) dayS after the etfedive date of this Final
             Judgment. lo file with thiS Court. and :s.erve upon lhe ~intlfl. an affidavil Showing separately, as of that dale. the
             number, date of issue (or rmng as to applications) and name of ov.ner of eaeh exisung patent (other than !hose
             listed in Appendix Al required lo oo lieensed under this Final Judgment.
             (C} The conse.nling defendant is enjoined arid restrained from including in any license is&ied pursuant to
             subsectiOn (A) of this Seetioo V any restrictiot'J or limitation whatsoever except that:
             (1) A reasonable royalty may be charged. whicti royally shall be uniform and nondiScriminatory as among
             lieensees procurin,g lhe s.ame rights under the sar/'18 patents;
             (2) Reasonable provisiclf'is may be made for periOdiC reports by u1e Jic.ensee to the defendanl as to the amount
             of royaltles due and in:speclion of !he books and records cf the lk:oosee by an independent auditor or any other
             person acceptable to bOth defendant and the licoosoo. who sh.all report to the defendant only the amount ri( the
             royalty due and payable;
             (3) Reasonable provisiclf'i:s may be made for cancellaoon of the licer,se upon failure of !he licensee to pay the
             royalties or permit i!iSpectlon of his books and records as herein provided;
             (4) TM license may be made nontransferable and must pro\•ide that ttle licensee may cancel the license at t!ie
             ond o( OnEJ ( 1) year and thereafter at any time by giving to !he defendant sixty (60) days' nOlice ir1 wrilif'lg;
             (5) The license may require such patent mariongs as may be requiroo by statute.
             (D) Upon reCEJip( of a wrmen request for a lice.nse under the proviSK:Jns or sul.lseCfiOt'l (A) heroof. derendant Shall
             advise the applicant. ,n wrrung, wtthm !hirty (30) days. or the royalty it dooms reasonallM! for the patent or patents
             !o which the application pertains. If such applicant and defendant are unabfe lo agree upon v.tiat oonS1mJ1es
             a reasonable royally within sixty (60) days from the dale the written appfication for the license was reooived
             by the delendanl. either the applicant or defent1an1 may. upon notice to the plaintiff. apply to this Court for the
             determinaoon of a reasonable royalty. tn any sueh proceeding the buroon of proof shall be upon !he defendant lo
             eslabli!lt1 the reasonabieness of any royally requested. Pending the compleliOn of any such nEJgotlaoons or court

             @:2018 CCH Incorporated and its affllia-tes and licensors. All ,-ights re.served.
             Subject to Terms & Conditions: http:1/researohhe/p.cch.comiLicense Aqreementhtm
                                                                        .




                                                                    A-158
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 160 of 303 PageID: 188




             proceeding, the applie.ant shall MV8 the right IO make. have made, us.a and vend unoor the patent or patools
             10 wtiich his applieation pertains without payment of royalty or other compensation. but subject to the loilowmg
             prO\liSions: Defendanl may, upon notice to lhe p!aintilY. apply lo thiS Court to fix an interim royalty rate pending
             final detenninatlon of what constitutes a reasonable royally. I! !his Court fur:es such interim royally rate, oo!O!!nclant
             sna11 !hen issue and the applicanl shall aceept a lieense providing for the periOdic payment of royalles at such
             inleti:n1 rare liom !he date upon whlcti the applieant requastad the license. lf the applicant fails to accept :sucti
             licerise or ra1as to pay the int&rim royally In accordance therewith. sucn action may be grounds for too rejectiOn
             or dismi:Ssal of his application for a lic&ns.e; in the case of sud'l rej!edioo or dismiss.al, lhe applicant sh.an pay
             any royalties round by the Court to be due to the defendant Whether or not an int&nm royally iS fu:oo b'/ the
             Coort, a final Court determination oF a re-.asoi1able royally shall be applicable to the applicant for a license from
             the date upon which the appieant requ1M>'lad such llcen&e, and. Imm the dale of such determlnatiOn. to any olher
             ticensee, at its option. then having the same rights under the same patents.
             {E) Nothing herein shall prevent any applicant rrom attacking. In the aforesaid ptOCOedings or in any ottJer
             COf'ltroversy, the validity or scope ol any ol lhe patenls, no, shall this i=mal Judgment be construed as lmJ}uUng
             any validity or value to any of said patents.
             (i=) The consooling defendant is enjOiood and resltained from (i) gran!ing, after the date or entry o( this Final
             Judgment. any lioons.e or i:ublia!nse under any patents lo wtiich !hit Section V shall apply. except In aecordanO!l
             With, and pursuant to. too terms of lf'lis Final Judgment. and (ii) taking O!' accepting ff& a period of five (5}
             years} after the date or entry of thiS Fltlal Judgment, any ugh!. lle&nse OI' immunity, undw any patoot owned ar
             cootrolled by any person other !han such uefaooant. Wf'lich right. license or irnmun1ty is b'!' its lenns, or in fact,
             exduSNe to lhe defendant unless suci'l defendant is also granted the right to grant sublicenses to Others as
             required b~ thiS Fitlal Judgment (for the putpase of thiS subparagraph (ii), any right or immunity under a patent
             shall be deemed to oo a liceooe subject to the provisioos of th1S Seciiof1 VJ.
             {G) The contenting defendant iS !!ltljOfned ancl 1'8Slrained from making any sale or ottier dispositiOO Of an:,, patent
             or rights in or under patent. which deprives II of th& power Of' authority to grant the licoosees reqllired by this
             Section v unless the purchaser, transferee Of' assignee sha!I file with this Court. and serve upon the plainliff. J)!'iOr
             10 consummalion of any such transactiat1, Its consent 10 be bound by !he applicable provisions of this Sad.ion v
             with mspeci lo such patoot.
             {H) TM consetlling defend.ant is enjoined and restraiood from using or attemp~ng to use any loreign patent
             or any rig his under any fore!Qfl paoonl. to hinoor, restnct. limit or prevent any Jli!t'$00 licenSad pursuanl lo !his
             SectiOn V from exporting from the United Stales any electrical resistance materials or electrical resistar,ce
             prootJCt:s manufactured in the United States pursuant to sucn lieense.
             (I) TM consenting defendant iS enjoined and restrained from maintaining. instituting or tl1teatening to institute
             any ad.ion, oounterclaim, s.el-ocl, suit« ottiar proce8ding against any person for use of or any act ol in!nngeroonl
             or any existing patetil alleg,ed lo have oocoooo prior 10 lhe erf8Clive date of lh1s Final Judgment.
                                                                         V1

             (A) For five (5} y8ars afoor fM affective dale of !his F'inal Judgment. the consenting defendarit iS ortklred and
             ditooted. upon wl'it1en request lhefelot from any actual or potential manufa.cturnr within !he Urnled States or
             any State. terri!Ory ar possession !her8<Jf, lO fumiSh 10 sueh applicant copies ol any technical manuals, books
             of instructions. dtawings, spooticatlon-s. bluepnnis.. pamphlets. diagrams or other sutlilar documents (other !ha11
             those supplied to the defendant by a customer who has developed them for its use without assist;inca by the
             defendant, and which ll'le ct..-stomer, upon request b:,o the defeManl refuses to pemlit to be made available;
             which the app11ean1 d&Sires owned by or subject to 1he control ol the delendaril on the affoc~ve aa!e of !his Final
             Judgfl1ent. and whieh oocumoots have boeen used. or J)!'~ared rot use, by the defendant in ttle commercial
             manuracture ol electrlcal resistance materials a< electrical resistance products for the purpose of melllng ooty.
             Fot thiS da!a the defendant may charge the applieartl a ,e-.asonable amount r)O( lo exceed one thousand and
             no/100 ($1,000.00) Dollars.


             .:s:2018 CCH Incorporated and its affiliates and licensors. All rights reserved.
             Subject to Terms & Conditions: http:!lresearchhe/p.cch.comlLicense Aqreementhtm
                                                                         5




                                                                     A-159
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 161 of 303 PageID: 189




            (B) The consenting detendant iS ordered and diroclecL upon written reqoos.t ol any petSOn, licensed under
            any patent or patools. pursuant !o Section V of this final Judgment. lo fumish during the fife of !lie paloot or
            paterits to sueh licensee such of IM defe0dant's tochl'lical informatien as the licensee may request as may be
            necessary for a person Skilled In the art of metal melUng tachnO!ogy to praciloo the itlvention or invoolms of any
            ol the patents licensed by such defenaanl to !he licensee, m such lieensee·s own mel!ir'lg of eiec!rical r8sisl.ance
            materials or electr'!cal rnsistance producis. for this information !he defendant may make a r&asonable charge
            wli ich Shall be more than the cost to too defendant of fumiSl'ling sucn inlorrna!ion. but In no event morn than one
            lhou,s2nd and no/100 ($1,000.00) Dailars.
            {C) Upon r ~ wrlhin a reasonable Mie ol a wtttten applicalkK'I ftom any actual or potoollal manufacturor
            representing that the written iachnical inlofmaliOf"I furnished to such applicant by !he defendant pursuant to
            subsecilons (A) or (Bl ol thiS Sedioo Vi is lnadequale or lnsun"ieient lo ooable sueh appllcarit sal.iSfactotily 10
            pracuce IM lnvenliotu!l, or to perform lne said manufactuting prooesses lor wliich it SOllght n1formation under
            said subsections. and specifying in re<'!sonable detail the difficulties experiencoo, such defendant is ordl8'lf:ld
            aM directed to make available to such applicant. ii feasible, such additional wntten lnformatiOf"I relaUng to
            Sl.ldl tt!chnieal information rnlating to melting as may be r~sooably ooaissary to enable IM perronn91 of the
            applicant skille<I In the art of metal mellli:ng ted'!nology to pradiOO I.Ile irwenuon1; or to manufacture under the
            specific p<ocesses, and if not leaSibk! or suffici8nt, to make available at reasonable tirms and tor masonable
            periOds. and without subjecting oofendani to hardship. technically qualified petSonnet from among itS own
            e ~ s for consuttatiOn With stJdl applicant at the applicanfs plactJ of mantJfacture regarding Iha said
            inventions or manufaduling procesSEJS lor which the applicant sought information. ihis sul:)se,Ctjon (C) Shall not
            require !he defendant to send any person outsidie of the United Stales. For !his data or service the oofencant
            may make a roosooable charge: provide.d, hOwever. thal It such wntten data wem within the contrO! of lhe
            defendant at the time ....tlen defendant fumiShed the data under subsections (A.) or {0) al:>ov8, no Charge for such
            wti!len data shall be made unless agreeablie to 111e applicant or unless defendant showi:: to Ifie satisfaction of 111e
            Court ll'lat it oould not re.asooably have rontemplated tha! the applicant would nee.d :sucn written data.
            ( D) Any petson entitled and qualified 10 receive the documents urider subsedion (A) of this Section VI, uJ)Ofl
            written applk:aliOo to the defendant shall be permitted at his own expense and at and for re~able times,
            10 visrt the principal plant of sucl'l deloodant perfom1ing such operations for IM j'.J!.Jrpose of obse.rvitlg and
            beln9 advised as to !he methods. processes. machines and equipment. In use at ot before            too    efflldive date
            of this final Judgment and !Mn being used by sueh defendant in the melting of etec~I resistan.ce materials
            or elecitical reiSiStance products, if ( 1) withtn rive years from such effective date such petSOn shows to !he
            saUsfadioo of I.he defendant, or to the satisfaelion of the plalnliff in Ifie event of failure 1.0 satisfy the defendanl
            !hat he does not nood or daslre !f'lformation or ass.iStance other\\'ise provided for n1 !his Seclion VI, or {2) such
            person rnpresents that the lnformatJon or assistance fumishad to such applicant by the defendant under this
            Section VI is in.adequate or insufficient to enable such ap~icant s.aUsfactonly to cafry out tt'le mant.'1adure or
            proceSSlng for which lhe applieant applioo for such information O!' assistance: provided, however, that such \ll'Sits
            may be fur!Mt resiricted as follows:
             (1)   to not more than three olf,coo; or er'Tlplcyees of the applicant at any   000 lime:
            (2) to not more than four such visits pet )IBat wrlhin !htee yeal'S after sudl pQrson's fits! appllcalion unoor this
            subsection relatirt,g lo the same 111formalion.
            For siJCh observations and advice the defendant may make a reasonable charge which. in the C<'!Se of any
            person relerr@d to ,n Clause !1) of Chis subsectron sMII not excood tl'.al permitted under subsection (A) above for
            comparable data and, ill the case of any person referred to in Clause (2) of this subsectian shall be based on tM
            SMvices and advice given, but no! to exceed a rate of $15o pe,r Clay.
            (E) If !tie applieanl and the derendant are unable to agree uport what COMtilutes a reasonable cna1ge, IM
            applicant. the defendant or lhe plainll!! may apply to thi:S Court tor a detem,ination of a reasonable charge. In
            any procoodings for a determinatiOfl of a reasonable charge, the burden ol proof Shall !:Ml uJ)Ofl the defendant to
            establish the reasonableness of any ctiarge 1eques!oo by me defendant


            @2018 CCH Incorporated and its affiliates and lic-ensors. All rights relioerved.
            Subject to Ternis & Conditions: http:Jlresearchhelp.cch.com!License Agreement.Mm
                                                                          6




                                                                      A-160
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 162 of 303 PageID: 190




             (Fl In the evoot of an app!ica~on lo the consoo1111g oerendant for koow-now under !his Section VI. by a person.
             other than a consenting defendanl, (a} who is a substanlial customer of a consenting defendant for eledtical
             ret.islance materials or elecl.tk:al reslstanco products. (b.) who uses electrteal tesi:stanco prooucts or materials
             ror irleorporaliOn as heating elements or heat or corrosi-.e resistant elements in electrical appllanees or furnacss
             sokl by said customer, or for reSistor purposes in devices sold by said custom.et. and {c) whose resources are
             subslantially in excess o! tho~ ot tlW!t consenting de1antlant whose customer applies. the oonsen~ng deferldant
             may apply lo thiS Court within thirty (30) days attet the application was made. with notiea to plaintiff and the
             applican~ for an order permitting or roquil\ng rejCC!iOO of such application, whk::h the Court m.ay grant upon the
             defendant's establistdng to !he saliSfaciiof1 o1 tM Court that such rejection is necessary to prevent suootanHal
             in)ury due to 1tte prospeciive loss of lne applicant as a customer and that $Udl rejedion wookl not unduly restrain
             COO!pe!ifioo.
             {G) The consenting defendant stiaa not be doomed, in connection wilh !he furniShing of any of the fofegoing
             pursuant 10 this Final Jud,gmont. 10 have glvon any Implied warranty, representauoos or guaranty against
             infringement of patents or othern by. or any warranty or suocess in connection will'!, its use.
             (H) Every agreemool un<ler which tech1iical information iS fumiShed pun;uanl to !his SGcliofl VI shall contain,
             if !he party fumishing such information shall so roquesl reasonable provisions requiring 1tte tecipient of such
             inrormation and it1l subsKliarl8S to koop such teclintcal information confloonllal ar.d use the same only tor their
             own manufacturing and selling operalions.
             {I) The consentlog defendant witnin ten ( 10) clays from 11ie effective date al this Final Judgm8nt. shall fde Wilh
             tM Court and wi1h the plaintiff a listing by categories of all documents ii believos cotn8 under subsecbon (A) of
             !his Section VI and a separate list. by customer. of all docum8rits which it believos come under the parenthetical
             clause in thal subsection, and, for a period ot five (5) years, ID fumish a copy o1 such liSts to any person upon
             re<ju!Y.,I.
                                                                        vu
             The consen!mg del8ndant 1s enjoir'led and rEIS!rail'led from entering into. adh8rtng to, maintaining, furthering,
             renewtng or Claiming any tights under. any combinallOn. consptracy, contract, agreemen~ unoorstanding, plan.
             program, or oommon coutse of actioo wnh any OUler person. direcll'!I or iMireclly. to:
             (A) Establish. fvt. dola-tmine. maintain or adhere 10 prices. differoolia!s, discOunts. e~.tras or any olhBr loon or
             element of pricos. differentials. discounts or extras fill' Ifie manufacture. processing or sale to or for !trird petSons
             of any resis!ance materials or resistance products;
             (B) Dfvide, a!IOcate or apportm temtorms. markeis or cuS!omets for tile manufacture. proce:sSing or sale of an'!I
             electrical reSistance matenalS or electrical resis:arlC:e pl'(l(lucts;
             IC) Refrain from !he manufactute. prooessing OI' sale of ele,ctrical tesistance materials or electrical resistance
             products or refrain from rompetil.!00 with any other person in any territory or market in the manufacture,
             prOC8ss1ng or sal!!I of any sucli maletials or sLJCh products:
             tD l Hindet. restoct. limit or prevent any Olh8t person from rnanutacturing, procesSirlg or selling any elocttical
             resislanoo materials or electriCal resistance products;
             (E.) UrnU the purchase or sale of aleclrical resistanee materials or electrical resistance pa,duc;ts 10 any particular
             pernon or 9fOUP of persons; provid8d that tt11s si'.all not prevent lawful con!racts for purenases over reasonablEl
             periods to secure supplies for such materials or prooucts.
             Noll1ing in !hias Secti,oo VII shal oo ooemoo lo prevent the defendant from (i) giving a distribuior an exclusive
             territory proVldoo the dis!rtbulor IS free to sell in any area and to hanclle electrical re:sistance materials and
             eleCl.rical reSlstanoo pro11ucts manufactutec! by others: (ti) selfing its business wlth a one-year covenant not
             10 compete or (iii) making lawful contracis With any person olher than an actual or po;.emiaf competitor of a
             defendant, thal they will not reveal trade S!!crets of tt">e defendant.



             @2018 CCH Incorporated and its affiliates and /;censors. All rights reserved.
             Subject to Terms & Conditions: http:;/researchhelp.cch.com/License Aqreementhtm
                                                                         7




                                                                     A-161
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 163 of 303 PageID: 191




                                                                          VIII
              The consooling ooreooant is enjoined and rostta11100 l'tom, directly or imlimctly:
              (A) Circulating outside its own organization and ns owrl distnbutors any priee liSI. or prioo irifom1alion relatir'lg
              lo manufacture, processing or sale of any electrical reSistance mak!fials or eloclrical resiStance products in
              advance of the circulation or diSsemirlation a such price list or price irlformauon lo ils own customers and to me
              trade generally;
              (B) Permitting any of its officers. directors. agents or employoos 10 serve simultaneously as an officer, director.
              agenl or employee of any o1Mr manufacturer oot a subSidiary of lM defendant:
              (C)  Excepe for the purchase and sale of products bought and sold in the normal course ol business, for a periOd
              or five (5J years. from the date of entry of lhiS Final Judgment,
              (I) acquiring or holding, directly or indirectly, any of the assets or capital stoek of. or any financial interest in any
              other defeooant or any other jM!rsoo whil:h becomes a manufacturer oiher than a whoUy owned sutisl'diary of
              !he oonsenting defendant, or acquiring. directly or indirectly, any of too assets or capital sood<. of. or any 1\riancial
              in!erest in any O".her manufaciurer. (provided, !his limitaoon shall not apply to !he delendant acquiring or holding,
              directly or indirectJy, any of !he assets or capital stoek of. or any financial interest in a manufacturer located
              outside of the Uliitoo States of Ameriea. itS territories or possessions};
              (2) knowingly permitting any of itS officers. directors. or mariagenal or policy-making agents or employees to
              acquire or hold, directly or indirectly. any of !he assets or capttal stock of. or any financial interest in, any other
              defendant or any JM!('Son wl'lieh hereal'ter becomes a manufacturer. or lo acquire, dimctly OI' indirectly, any of the
              assels or capital stock of, or any financial interest in. any such manuracturer.
              (D) Hindeting, restrding, limrang or preventing, or attempting to hinder, restrict limit or prevent any person
              from serving as a dealer or dislributor ol or for electrical resistance fnaterials or elecmcal resistance products
              manufactured, processed or sold by any other person:
              (El Hindering, reslricting, limiting or preventing, or attempting to hinder. restriet. limi! or prevent except for
              lawful action to prevent patent infringement or lo protect property rights in trade secrets. any other pel'SOfl from
              engaging in tM manufaciure. processing or sale of any electrical resistance materials or electrical resistance
              products.
              (FJ Entering into, adhering to. maintaining, furtheti11g, renewing or claiming any rights under. any oontract.
              agreement. uni!efstandirlg, pl.an or program wilh any other person. the purpose or effoc1 of whieh iS to hinder,
              restrict, limn or prevent either (i) such delenoant or (ii) any other JM!rson. from grc1n~ng a liOeflse or sublicense
              under any patent 0< palents whether owned or oonlrulled by such defendant or such other person. This
              sutisection shall not be deemed to prohibit the mere assignment of any patent or the grant of any excluSive
              license under any patent ii such lieense grc1n1S sublicensing rights.

                                                                          IX

              (A) The consenting defendant iS ordered and directed:
              (1) to cancel within thirty (30) days arter the ellective date of this Final Judgment each provision o1 each contract
              10 which ii may be a party whicli is contraty 10 any of the provisions of thiS Final Judgment,
              {2) to file with lhiS Court and serve upon the plaintill an affidavit setting forth the fact and manner or its
              compliance \Yi!h tile forego.ng subsection (1).
              {B) The consenting defendant iS enjOined and restrained from entering rnlo. adhering to, maintaining. furthering
              or claiming any rights under any contract, agreemerlt, plan or program whicii rs or shall be contrary to or
              inoonsiStent with any of the pro\lisions of !his Final Judgment.

                                                                           X



              @2018 CCH Incorporated and its affiliates and licensors. Aff ,-ights re.served.
              Subject to Terms & Conditions: http:hresearchhelp.cch.com!License Aqreement_htm
                                                                           II




                                                                       A-162
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 164 of 303 PageID: 192




              (A) For the purpose of securing oomplianoe with lhiS Final Judgmenl and for no other purpose, duly au!horized
              r'8p!'8SOOtati,,.es of Ille DepM.mem or JustiC8 shall. on written rn,quest of the At!omey General. or lhe Assistant
              Attorney General in d"large of !he Antilrust DiYision. and on reasonable notice to lhe consenting defendarrt made
              to its principal otf;ee, b8 permitted. subject lo any legally r~nit.ed privilege:
              (1) access. during lhe offt09 hours ol said oolendant. to those boot.s. l!ldgers, accounts. oorresp,ot1dMce.
              memoranda and other records and documents in the possessiOn or under the control of said defendant whictl
              relate to any matter oonta ined in thiS Final Judgment;
              (2) sullied lo !IHI re:asonabJe convenience of said defendant and without reslraint or inlerfereoce from it. to
              interview officers. or employees of the d!lifendant, wtio may have counsal proSl!lnt, regarding any sudi mat!OtS.
              (8) Upon writttti request of tho Attorney General. or the Assif;tant Attorney General in charge of the An!itrust
              OiviSion. saKl defendant shall submit such r ~ in writing, and under oath or affirrnauon if so requested.
              with respect to the matters 001taiood in this Final Judgment as may from time to time b8 necessary to !he
              enforcement ol this Final Judgment.
              (C} No information ootained by the means provided in ltlis Section X shall oo C1ivulgoo by any repmsentative of
              the Department or JustiC8 to ar1y person other than a duly authorized representatiYe ol the Executive Branch
              of the pJaintitl except in 1M course of legal proceedings to which the United States is a party for the purpose of
              securing compliar;ee with thiS Final Judgment or as otherwise required by law.

                                                                       XI

              Jurisdicoon is retained by !hi:s Court for the purpose of enabling any of the partles to thi:S Final Judgmenl to
              apply to this Court at any ume for such further orders aM directions as may be neoessary or appropriate for !he
              oonslruc:tion or carrying out of U'iis final Judgment. for the amendment or modification of any of the provisions
              thereof. for !he enfotalment of compliance lt!Gtewith, and for tr,a puniShment of ·,iOlaUons !hereof.
                                                     Appendix A
                                                     Patent                                        Filling
              Patent No.                               Dam           Inventor                        Date
              2,581,420                               118/52      James I.I. Lohr                 9123/49
              2,687,954                             8/31/5,4      James M. Lohr                  10/191151
              2,687,956                             8131/54       James I.I. Lohr                12'28J!S1
              Reissue No.
              24.243                                1214/56       James I.I. Lohr                 6129156
              Reissue No.
              24,242                                1214/5,6      James. I.I. Lohr                6129.. 56
              Reissue No.
              24,244                                1214/56       James M. Lohr                   6.'29156
              2.587,275                             21261'.u      Francis E. Bash                 9\'23/49




              •'€.·2018 CCH Incorporated and its affiliates and licensors. All rights reserved.
              Subjec-t to Tem1s & Conditions: http:.llresearchhelp.cc-h.c-omlLicense Aqreement.htm
                                                                        9




                                                                    A-163
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 165 of 303 PageID: 193




                                US. v. JOHNSON & JOHNSON
                                        Civil No.: 840-64
                                 Year Judgment Entered: 1966




                                           A-164
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 166 of 303 PageID: 194




              Trade Regulatlon Reporter~ Trade Cases (1932 -1992), United States v.
              Johnson & Johnson., U.S. District Court, 0. New Jersey, 1966 Trade Cases
              1171,712, (Apr. 18, 1966)
              Click to open document in a browser
              United States v. Johnson & Johnson.
              1966 Trade Cases 1(71,712. U.S. District Court. D. New Jersey. Cillil Action No. 840-64. Entered April 18, 1966.
              Case No. 1820 in the Antitrust Division of the Department of Justice.

                                                         Sherman and Clayton Acts
              Exclusive Dealing-Preferential Treatment-First Aid and Baby Products-Consent Judgment-A
              manufacturer of first aid and baby toiletry products was prohibited by a consent judgment from entering into
              or enforcing any con1racl or program requiring a distributor to refrain from or restrict the purchase or display
              of competitive products; from refusing to enter into any franchise on the ground that the distributor has failed
              to refrain from or restrict the purchase or display of oompetilive products; and from selling to distributors on
              the condition that the distributor buy other products or his total Requirements from the manufacturer. give
              preferential rack space to the manufacturer's products, discriminate against products oot produced by the
              manufacturer, or agree to devote any specific amount of rack or display space to the manufacturer's products.
              Depar1ment of Justice Enforcement-Consent Judgment-Notice of Judgment-A manufacturer of first
              aid and baby toiletry products was required by a consent judgment to serve a copy of the judgment upon each
              member of its board of directors and each of its sales executilles or officers, to mail a copy to its distributors. and
              to publish a statement concerning the judgment in a trade publication.
              For the plaintiff: Donald F. Turner. Gordon B. Spivack, William D. Kilgore, Jr.• Harry G. Sklarsky. John D.
              Swartz. William J. Elkins. Edward F. Corcoran, Ronald E. Sommer. Charles F. B. McAleer and Robert J. Ludwig,
              Attorneys. Department of Justice.
              For the defendant: Royall. Koegel & Rogers. Wylls S. Newcomb, George S. Frazza and Harry Heher, Jr.

                                                                 Final Judgment

              ARTHURS. LANE. District Judge: Plaintiff. United States of America, having filed its complaint herein on
              September 17, 1964, and defendant. Johnson & Johnson. having filed its answer thereto denying the substantive
              allegations ltleroof: and the parties hereto, by their respective attorneys. having consented to the making and
              entry of this Final Judgment without trial or adjudication of any issue of fact or law herein. and without admission
              by any party in respect to any such issue:
              Now therefore. before the taking of any testimony and upon said oonsent of the parties hereto. it is hereby
              Ordered. adjudged and decreed as follows:



              [ Sherman and Clayton Acts]
              This Court has jurisdiction of the subject matter hereof and the parties hereto. The complaint states claims
              against defendant upon which relief may be granted under Sections 1 and 2 of the Act of Congress of July 2.
              1890. entitled "An Act to protect trade and commerce against unlawful restraints and monopolies; commonly
              known as the Sherman Act as amended, and under Section 3 of the Act of Congress of October 14, 1914.
              entitled "An Act to supplement existing laws against unlawful restraints and monapolies and for other purposes:
              commonly known as the Clayton Act. as amended.

                                                                         II



              @2018 CCH fncorporared and ils affiliates and Jicensors. All righrs reserved.
              Subjecr ro Terms & Condiuons: fmp:!lresearchhelp.cch.com!License AgreemenLhun
                                                                         1




                                                                    A-165
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 167 of 303 PageID: 195




              [ Definitions)
             AJ!. used in this Final Judgment:
              (A) "Persoo· means any individual, corpor-ation. partnership, association. firm or other legal or business entity;
              (B) ·oefendanf means Johnson & Johnson,, a corporation organized and existing under the laws of the State of
              New Jersey;
              (C) "Food store" means any retail outlet in !he United Stales (such as a grocery store or self-service
              supermarket) which is substantially engaged in the retail sale of food;
              (D) "Products" means any, some or all of the following first aid or baby toiletry articles when sold in food stores:
              adhesive bandages. adhesive tape, gauze bandages. gauze pads, sterile cotton and sterile cotton balls, first aid
              kits, baby powder and baby oil;
              (E) ·J & J Products· means Products manufactured or sold by defendant;
              (F) "Distributol" means any person regularly engaged in the business of purchasing Products from the
              manufacturers thereof for- resale in food stores.
              (G) "Racks· means self-service shelving located in food stores on which Products are displayed for sale.

                                                                        Ill

              [ ApplicabilityJ
             The provisions of this Final Judgment applicable to the defendant shall also apply to each of its subsidiaries
             doing business in the United States; to each of its directors. officers, employees and agents, and to all persons in
             active concert or participation with them who receive actual notice of this Final Judgment by personal service or
             otherwise.

                                                                        IV

              [ Notice of Judgmentj
              Defendant is ordered and directed: (A)(1) Forthwith to serve a copy of this Final Judgment upon (a) each
              member of its Board of Directors. and (bl each of its executives and principal officers having responsibility for the
              sale of J & J Products on a national, regional or- divisional basis;
              (2) Within ninety (90} days after the date of the en1ry of this Final Judgment. to file with this Court. and serve
              upon the plaintiff. an affidavit setting forth the fact and manner of its compliance with the foregoing sub-
              paragraph (1} including the names, titles and addresses of the persons so served;
             (B){1) Forthwith to mail a copy of this Final Judgment to each distributor to whom defendant, on the date of this
             Final Judgment and for a period of one year prior thereto. is selling or- has sold, J & J Products; and thereafter.
             for a period of five (5) years after the dale of en1ry of this Final Judgment to any other distributor who purchases
             J & J Products from defendant;
             (2) To publish, within sixty (60) clays from the date of en1ry hereof, a statement in a prominent section of Super
             Market News. setting forth the fact of en1ry. and the provisions of Section V and VI of this Final Judgment, and to
             furnish to plaintiff a copy of such edition of Super Market News.
             (C) For a period of five (5) years after the dale of the en1ry of this Final Judgment, to furnish, without cost, to any
             person so requesting a copy of this Final Judgment.

                                                                         V

              I Distributor Agreements]
              Defendant is enjoined and restrained from directly or- indirectly:



              ©2018 CCH Jncorporared and ils affiliates and licensors. All righrs reserved.
              Subjecr m Terms & Condiuons: hup:Jlresearchhe/p.cch.comlLicense Agreeme11Lhun
                                                                         2




                                                                    A-166
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 168 of 303 PageID: 196




             (A) Entering into. adhering to. maintaining, enforcing or daiming any rights under. or seeking to create or obtain,
             any contract, agreement. understanding, combination, plan or program with any distributor wherein or whereby
             such distributor agrees or promises to refrain from. limit or restrict the purchase. promotion, display or sale of
             Products not manufactured by defendant.
             (B) Refusing to enter into. cancelling or threatening to cancel any franchise. contract. agreement or
             understanding with any distributor for the purchase, distribution, promotion, display or sale of J & J Products
             on the ground that such distributor has failed or refused to enter into or adhere to any franchise, contract.
             agreement. understanding, combination. plan or program as described in paragraph V(A) herein.
             (C) Selling or offering to sell any J & J Product or Products. or granting or offering to grant any discount.
             promotion or other allowance or other term or condition relating to the sale of any J & J Product or Products. on
             or accompanied by any condition or requirement that
             ( 1) the distributor buy any other J & J Product or Products or combination thereof, or any, some or all of his
             requirements from defendant;
             (2) the distributor give preferential treatment or rack space to J & J Products;
             (3) the distributor discriminate against Products not manufactured or sold by defendant:
             (4) the distributor agree to devote any specific amount or percentage of rack or display space to any J & J
             Product or Products.
             (D) Interfering wnh, controlling, restricting or attempting to interfere with, control or restrict the right of any
             distributor to allocate his rack space in accordance with his own independent judgment.
             (E) Refusing to sell J & J Products to any distributor because of his failure or refusal to display, or to agree to
             display J & J Products, on racks owned or controlled by him or because of his failure or refusal to purchase any
             one or more J & J Products.
             Provided, however, that nothing contained in this Final Judgment shall prohibit defendant from offering to
             distributors for limited periods of lime. special promotions relating to the purchase or display of any of its
             Products, or any oombination thereof. at prices or terms of sale more favorable than those otherwise offered by
             defendant in the ordinary course of its business, provided that:
             ( 1j defendant shall not condition any such special promotion upon the purchaser's agreement not to purchase
             Products manufactured by persons other than defendant and such special promotion is not offered for the
             purpose of inducing distributors to curtail their purchases of Products other than J & J Products:
             (2) the purchase or refusal to purchase any such special promotional Products by any distributor shall not affect
             the prices or terms of sale at which such distributor purchases J & J Products in the ordinary course of business
             and shall not affect or aHer in any way the business relationship between said distributor and the defendant; and
             (3) nothing in this proviso shall be deemed to pemiit any act or conduct otherwise unlawful under the Sherman
             Act or Section 3 of the Clayton Act

                                                                         VI

             [ Business Policies]
             Defendant is enjoined and restrained from refusing to sell J & J Products to any distnbutor, or altering its
             business relations with any distributor because of such distributor's complaints or criticism with respect to any
             business policy or practice followed by defendant which is referred to or dealt with in this Final Judgment.

                                                                         VII

             [ Inspection and Compliance]
             For the purpose of securing compliance with this Final Judgment, and subject to any legally recognized
             privilege. duly authorized representatives of the Department of Justice shall. upon Mitten request of the


             @2018 CCH lncorporared and irs affi/iares and /icensors. A/I righis reseTVed.
             Subjecr m Terms & Condirions: hup.:iiresearchhe/p.cch. com/License Agreememhun
                                                                          3




                                                                     A-167
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 169 of 303 PageID: 197




             Attorney General or the Assistant Attorney General in charge of the Antitrust Division. and on reasonable notice
             lo defendant. made to its principal office. be permitted: (1) access during regular office hours to all books,
             ledgers, accounts, correspondence. memoranda and other recoo::ls and documents in the possession or under
             the control of the defendant relating to any of the subject matters contained in !his Final Judgment, and (2)
             subject to the reasonable convenience of defendant. and without restraint or interference from it. to interview
             officers or employees of the defendant, who may have counsel present, regarding any such matters; and,
             upon such request, defendant shall submit such reports in writing to !he Department of Justice with respect
             to matters contained in this Final Judgment as may from time to time be necessary to the enforcement of this
             Final Judgment. No information obtained by the means provided in this Section VII shall be divulged by any
             representative of the Department of Justice to any person, other than a duly authorized representative of the
             Executive Branch of plaintiff. except in the course of legal proceedings to which the United States of America is a
             party fo.- the purpose of securing compliance with this Final Judgment, or as otherwise required by law.

                                                                    VIII

             [ Jurisdiction Retained]
             Jurisdiction is retained for the purpose of enabling any of the parties to this Final Judgment to apply to this
             Court at any lime for such further orders and directions as may be necessary or appropriate for the construction
             or carrying out of this Final Judgment or for the modification of any of the provisions thereof, and for the
             enforcement of compliance therewith and punishment of violations !hereof.




             ©2018 CCH lncorporared and ils afflllares and lice11sors. All righis reserved.
             Subjecr ro Terms & Condmons: /mp:llresearchhe/p.cch.com!Ucense Agreemem.Jnm

                                                                     '




                                                                 A-168
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 170 of 303 PageID: 198




                            US. v. ALUMINIUM LIMITED, ET AL.
                                       Civil No.: 1174-64
                                  Year Judgment Entered: 1966




                                          A-169
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 171 of 303 PageID: 199




             Trade Regulation Reporter -Trade Cases (1932 -1992), United States v.
             Aluminium Limited, Alcan Aluminum Corporation and National Distillers
             and Chemical Corporation., U.S. District Court, D. New Jersey, 1966 Trade
             Cases f71,895, (Nov. 4, 1966)
             Click to open document in a browser
             United States v. Aluminium Limited, Alcan Aluminum Corporation and National Distillers and Chemical
             Corporation.
             1966 Trade Cases ,r71.B95. U.S. District Court, D. New Jersey. Civ. No. 1174-64. Entered November 4. 1966.
             Case No. 1841 in the Antitrust Division of the Department of Justice.
                                                                 Clayton Act
            Acquisitions-Aluminum Company-Consent Judgment.-An aluminum company was required under the
            terms of a consent judgment to offer for sale the assets of one of two divisions within a nine-month period. If
            the company is unable to sell one of the divisions within the nine-month period. it may apply to the court for a
            determination that it has made a good faith effort to find a purchaser and has been unable to do so and, on such
            determination by the court, it will no longer be required by the judgment to divest itself of either unit
             For the plaintiff: Donald F. Turner. Assistant Attorney General, William D. Kilgore, Jr., Charles D. Mahaffie, Jr., J.
             E. Waters. Gerald A. Connell. and Robert N. Kaplan, Attorneys, Department of Justice.
             For the defendants: Pitney. Hardin & Kipp. for Aluminum Ltd. and Alcan Aluminum Corp. William E. Jackson. of
             Counsel, for Aluminium Ltd. and Alcan Aluminum Corp.

                                                                Final Judgment

            COOLAHAN, District Judge: Plaintiff. United States of America. having filed its complaint herein on December 30.
            1964, and defendants having filed their answers to such complaint. denying the substantive allegations thereot
            and plaintiff and defendants Aluminium Limited and Alcan Aluminum Corporation, by their respective attorneys,
            having each consented to the making and entry of this Final Judgment without trial or adjudication of any issue
            of fact or law herein, and without this Final Judgment constituting any evidence or admission by any party hereto
            with respect to any such issue;
             Now, therefore, before the taking of any testimony, without trial or adjudication of any issue of fact or law herein.
             and upon consent of the parties hereto. it is hereby
             Ordered, adjudged and decreed as follows:



             This Court has jurisdiction of the subject matter of this action and of the parties hereto. The complaint states
             a daim upon which relief may be granted against the defendants under Section 7 of the Act of Congress of
             October 15. 1914, as amended {15 U.S. C. § 18), commonly known as the Clayton Act.

                                                                       II

            As used in this Final Judgment:
            (A)"Alcancorp" means defendant Alcan Aluminum Corporation. a corporation organized and existing under the
            laws of the State of New Yoric with its principal office at Cleveland, Ohio;
            (B)"Eligible purchaser· means any person approved by plaintiff. but shall not include defendant Alcan Aluminum
            limned {formerty known and sued herein as Aluminium limited). or any of the subsidiaries, suc.cessors. assigns.
            directors. officers or agents of Alcancorp or of Alcan Aluminium Limited. or any person engaged or which prior


            @2018 CCH /ncorporared and ils affiliares and licensors. Afl righls reserved.
            Subject ro Terms & Condftions: hrcp:l'researchhelp.cch.comiUcense Agreemem.hrm
                                                                       1




                                                                   A-170
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 172 of 303 PageID: 200




            to the date of entry of this Final Judgment has announced plans to engage in producing, directly or indirectly,
            primary aluminum ingot or which has primary aluminum ingot produced for it under a tolling agreement,
             (C)"Person· means any individual. partnership, firm. corporation, association. trustee or other business or legal
             entity;
            (D)"Flexalum Division Assets· means those assets acquired by Alcancorp from defendant National Distillers and
            Chemical Corporation ("National") pursuant to an agreement dated October 8, 1964 (including any changes,
            additions or improvements lhereto made by Alcancorp prior to any disposition lhereof pursuant hereto) relating to
            1he manufacture at 1he Riverside Plant and the sale under the Flexalum trademarks of components for aluminum
            Venetian blinds, components for aluminum awnings, and aluminum residential siding, including all buildings,
            machinery, equipment, vehicles, tools and other tangible personal property located at 1he Riverside Plant and
            used exclusively in connection with the manufacture of the above,mentioned products, inventories of end·
            products and related raw materials wherever located, accounts receivable relating to the sale of such products,
            the Flexalum trademarks, patents and copyrights, machinery in the possession of franchised Flexalum dealers,
            the franchise agreements. warehouses used in the distribution of the above•mentioned products. and the so
            called Design Center (except recoros relating to products other than those mentioned above): said assets to be
            such as will permit a purchaser to operate with them as a going business concern.
            (E)"Riverside Plant· means the Flexalum Division Assets and the plant in Riverside, California acquired by
            Alcancorp from National pursuant to the aforesaid agreement dated October 8, 1964. and all interests therein.
            and all real property and fixtures, machinery, equipment. vehicles, tools, furniture, leasehold improvements and
            other tangible personal property incident to 1he use and operation of the Plant inventories of raw materials, work
            in progress. finished goods, containers. supplies and fuel, and all improvements or additions thereto made from
            1he date of filing of 1he complaint herein until the date of any disposition of the Plant pursuant hereto;
            (F)'Revere Building· means the land and building which are part of 1he Riverside Plant and were acquired from
            Revere Copper and Brass, Inc. by National on December 21. 1962: and
            (GrFlexalum trademar1<s. patents and copyrights· means all trademarks, patents and copyrights relating      to
            Flexalum Division Assets in existence at the time of divestiture pursuant to this decree.

                                                                     Ill

            The provisions of this Final Judgment applicable to any defendant shall apply to such defendant and its parents,
            subsidiaries, successors and assigns and to each of their respective agents, officers and directors; and to all
            persons in active concert or participation with each such defendant who receives actual notice of this Final
            Judgment by personal service or otherwise. None of the provisions of this Final Judgment shall apply to any
            person or persons who acquire any of the assets which may be disposed of pursuant to this Final Judgment.

                                                                     IV

            (A) AJcancorp is ordered and directed, within nine months from the date of entry of this Final Judgment, to sell
            either the Flexalum Division Assets or the Riverside Plant to an eligible purchaser: provided. however, that
            during 1he inrtial six months of such period AlcanCOIJ) may condition its acceptance of any offer for the purchase
            of the Riverside Plant on its inability, within the said six month period, to sell lhe Flexalum Division Assets
            pursuant to and in accordance with this paragraph IV: and provided further, that any sale of the Riverside Plant
            shall be made only lo an eligible purchaser which represents that it intends to operate the Plant as an operating
            business in competition with other firms engaged in the manufacture, production and sale of components for
            aluminum Venetian blinds, components for aluminum awnings. and aluminum residential siding. Any sale
            pursuant to this paragraph IV shall be on terms and conditions which are reasonable under the circumstances of
            this suit. Any sale of the Riverside Plant pursuant to 1he terms of this Judgment shall be subject to the approval
            of the Department of Defense.
            (B) AJcancorp shall make known the availability of the Flexalum Division Assets and the Riverside Plant for sale
            by ordinary and usual means for a sale of a business. Alcancorp shall furnish to bona fide prospective eligible

            @2018 CCH lncorporared and hs afflliares and licensors. All rights reserved.
            Subject ro Terms & Condirioos: hrw:/!researchhe/p,cch.com,Vcense AgreemenLfmn
                                                                      2




                                                                  A-171
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 173 of 303 PageID: 201




              purchasers all necessary information, including proforma statements, regarding the Flexalum Division Assets
              and the Riverside Plant and the operation thereof. and shall permit them to make such inspections as may be
              reasonably necessary for the above purpose.
              ( C) Any purchaser of the Flexalum Division Assets or the Riverside Plant. as the case may be, shall agree
              to continue all applicable employee benefit plans, collective bargaining agreements, and other conditions of
              employment, upon terms not substantially less favorable than those provided by Alcancrnp.
              (D) Alcancorp shall agree as a condition of the sale of the Flexalum Division Assets to segregate the Flexalum
              Division Assets from its other aluminum fablicating facilities and to relocate the physical assets located at the
              Riverside Plant relating exclusively to the manufacture of components for aluminum Venetian blinds and awnings
              to the Revere Building at its expense. or, at the purchaser's expense, to relocate any or all of the Flexalum
              Division Assets to any other location specified by the purchaser. In the event that any such purchaser elects
              to have such assets relocated to the Revere Building, Alcancorp shall agree to include the Revere Building
              among the assets sold to such purchaser. At the option of any such purchaser. Alcancorp shall agree to exclude
              from the assets sold to the purchaser those which relate exclusively to the manufacture and sale of aluminum
              residential siding.
              (E) As a part of the offer to sell the Flexalum Division Assets or the Riverside Plant pursuant to subparagraph (A)
              of this paragraph IV, Alcancorp shall agree, at the option of the purchaser:
                 (i) For a period of six months following the date of sale not lo compete with the purchaser in the
                 manufacture or sale of components fol- aluminum Venetian blinds and aluminum awnings;
                 (ii) For a period of twelve months following the date of sale not to knowingly solicit the patronage of any
                 customers of the purchaser of the Flexalum Division Assets insofar as such patronage relates to the
                 purchase of components for aluminum Venetian blinds and aluminum awnings; and
                 (iii) To enter into a contract, for not more than five years, to supply, on standard terms and conditions,
                 the purchaser's requirements for aluminum used in the operation of the acquired assets; provided, that
                 said contract need not obligate Alcancorp to furnish aluminum in an aggregate annual amount exceeding
                 that consumed in the operation of the divested assets during the twelve calendar months immediately
                 preceding sale.
              (F} Pending any sale pursuant to the terms of this Final Judgment Alcancorp shall continue the normal
              operations of the Flexalum Division Assets and of the Riverside Plant and shall take no affirmative action with
              respect to personnel employed in the operation of those assets which could impair the sale thereof as a going
              business.
              (G) The sale by Alcancorp within the nine-month period provided in subparagraph (A) of this paragraph IV of
              either the Flexalum Division Assets or the Riverside Plant shall constitute the divestiture ordered and directed
              by this Final Judgment If Alcancorp is unable to sell the Flexalum Division Assets or the Riverside Plant in
              accordance herewith within such nine-month period, it shall have the right to apply to the Court, on notice lo
              plaintiff. for a determination that it has made a bona fide effort to find a purchaser for either the Flexalum Division
              Assets or the Riverside Plant and has been unable so to do and is not then engaged in negotiations with any
              prospective purchaser, and on such determination by the Court. Alcancorp shall no longer be required by any
              prnvision of this Final Judgment to divest itself of any of the Flexalum Division Assets or the Riverside Plant
              (H) The divestiture ordered and directed by this Final Judgment, when made. shall be made in good faith and
              shall be absolute and unqualified; provided, however, that Alcancorp may accept and enforce any bona fide lien,
              mortgage. deed of trust or other form of security on all or any portion of the divested assets given for the purpose
              of securing to Alcancorp payment of any unpaid portion of the purchase price thereof or performance of the sale
              transaction and may also enforce any other terms and conditions of the sale transaction as therein provided or
              as provided by law. In the event that Alcancrnp, as a result of the enforcement of any bona fide lien. mortgage.
              deed of trust or other form of security reacquires possession of the divested assets, then it shall be obliged to
              offer such assets for sale in accordance with the terms of this Final Judgment.


              @2018 CCH lncorporared and fts affi/iares and ficensors. All righrs reserved.
              Subjecr rn Terms & Condirions: fmp:liresearchhe/p.cch.com!Ucense Agreeme11Llmn
                                                                         3




                                                                     A-172
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 174 of 303 PageID: 202




              (I} Following the entry of this Final Judgment and continuing until the divestiture of the Flexalum Division Assets
              or the Riverside Plant. or failing such divestiture. until the end of the nine-month period provided in subparagraph
              (A) of this paragraph IVAlcancorp shall
                 {i) Render monthly reports lo the Assistant Attorney General in charge of the Antitrust Division outlining
                 in detail the efforts made by it to dispose of the Flexalum Division Assets or the Riverside Plant The first
                 such report shall be rendered l'lithin thirty (30) days after the date of entry of this Final Judgment and
                 (ii) Report promptly to plaintiff the name of any person making inquiry whom Alcancorp does not believe to
                 be a bona fide prospective eligible purchaser as contemplated by subparagraph (8) above.

                                                                       V

              (A)For the purpose of determining or securing compliance with this Final Judgment and for no other purpose.
              and subject to any legally recognized privilege, duly authorized representatives of the Department of Justice
              shall. upon written request of the Attorney General. or of the Assistant Attorney General in charge of the Antitrust
              Division. and on reasonable notice to Alcancorp at its principal office. be permitted:
                 ( 1) Reasonable access. during office hours of Alcancorp. to all books, ledgers, accounts. correspondence.
                 memoranda and other records and documents in the possession or under the control of Alcancorp relating
                 to any matters contained in this Final Judgment and
                 (2) Subject to the reasonable convenience of Alcancorp and without restraint or interferenoe from it. to
                 interview officers or employees of Alcancorp. who may have counsel present. regarding any such matters.

              (B)For the purpose of securing compliance with this Final Judgment. Alcancorp, upon the written request
              of the Attorney General or of the Assistant Attorney General in charge of the Antitrust Division, shall submit
              such reasonable reports in writing to the Department of Justice with respect to matters contained in this Final
              Judgment as may. from time to time. be requested. No information obtained by the means provided in this
              paragraph V shall be divulged by any representative of the Department of Justice to any person other than a duly
              authorized representative of the Executive Branch of the plaintiff except in the course of court proceedings to
              which plaintiff is a party for the purpose of securing compliance with this Final Judgment or as otherwise required
              by law.

                                                                       VI

              Jurisdiction is retained by this Court for the purpose of enabling any of the parties to this Final Judgment to
              apply to this Court at any time for such further orders and directions as may be necessary or appropriate for the
              construction or carrying out of this Final Judgment. for the modification or termination of any of the provisions
              hereof. for the enforcement of compliance herewith, and for the punishment of violations hereof.




              @2018 CCH Incorporated and ils affiliates and licensors. All rigln:s reserved.
              Subjecr m Terms & Condicions: hup:/lresearchhelp.cch.c01W'Ucense Agreemenr.lmn
                                                                       ...




                                                                    A-173
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 175 of 303 PageID: 203




              Trade Regulation Reporter -Trade Cases (1932-1992), United States v.
              Aluminium Limited, Alcan Aluminum Corp., and National Distillers and
              Chemical Corp., U.S. District Court, D. New Jersey, 1968 Trade Cases
              f72,631, (Apr. 30, 1968)
              Click to open document in a browser

              United States v. Aluminium limited, Alcan Aluminum Corp., and National Distillers and Chemical Gorp.
              1968 Trade Cases 'lf72.631. U.S. District Court, D. New Jersey. Civil Action No. 1174-64. Filed April 30. 1968.
              Case No. 1841 in the Antitrust Division of the Department of Justice.

                                                                  Clayton Act
              Consent Di!cree-Compliance-Oiv11stitur.-Reli11f-011fici11nt Offers.-A company was granted its
              application for relief from any further obligation to divest itself of particular assets as a going concern under the
              terms of a consent dOCl'ee. since it properly rejected the only two offers made during the nine months alloted by
              the decree. One offeror had declined to take particular warehouse leases that were essential to creating a viable
              competitor within the terms of the decree. (Another reason for rejection. the buyer's refusal to assure continued
              employment of particular personnel. was not considered by the court.) The other was not an 'eligible purchaser·
              under the decree because it had   not demonstrated its ability to meet the financial terms set out by the decree.
              For the plaintiff: J.E. Waters and Gerald Connell. Dept of Justice.
              For the defendants: Pitney, Hardin & Kipp, by Donald B. Kipp (Milbank, Tweed, Hadley & McCloy, by William E.
              Jackson and Isaac Shapiro, of counsel).

                                                                     Opinion

              COOLAHAN, District Judge: On December 30, 1964, the United States of America (hereinafter referred to as the
              plainliff) filed suit against the above named defendants and moved for a preliminary injunction under Section 7 of
              the Clayton Act, 15 U. S. G. § 25, for the purpose of enjoining the proposed acquisition of !he Aluminum Division
              of National Distillers and Chemical Corporation (hereinafter referred to as National) by the Alcan Aluminum
              Corporation (hereinafter referred to as Alcan). Plaintiff prayed that if the proposed merger were not preliminarily
              enjoined, Alcan, nevertheless, be required to divest itself of the assets acquired from National. This court denied
              the motion for a preliminary injunction and entered an order permitting the acquisition; the court further ordered
              that the assets of the acquired company be segregated pending the final determination of the case on the merits.
              Prior to the agreed trial date, both counsel for the plaintiff and Alcan entered into negotiations in order to seek
              to reach a mutually acceptable pre-trial settlement, and at the same time, avoid a long and protracted trial. As
              a result of these negotiations. a final consent judgment! 1966 TRADE CASES 'fl 71,895]. was agreed upon by the
              parties and signed by this court on November 4. 1966. Under the terms of this judgment, Alcan was required
              to offer for sale a portion of the assets acquired from National. namely, either the Flexalum Division assets,
              located at the Riverside Plant at Riverside, California. or the Riverside Plant itself, to an eligible purchaser. The
              obligation to sell was to last for duration of nine months; if, at the end of this period an eligible purchaser could
              not be found. Alcan would then have the right to make application to this court for an order relieving it of its
              obligation to offer the above assell;; for sale.
              The manufacturing facilities located at the Riverside Plant are utilized in the final processing of aluminum
              strip into Venetian blinds. awnings, and siding. These three product lines. according to the allegations of the
              plaintiff's complaint. were the lines of commerce most seriously affected by the proposed merger between Alcan
              and National. The objective to be achieved. therefore. from the sale of the FleKalum Division assets was the
              restoration of competition among individual competitors of all three products. Stated differently, the sale of the
              Flexalum Division assets as a going business concern to an eligible purchaser would create a viable competitor



              ©2018 CCH Incorporated and ils affiliates and licensors. All righrs reserved.
              Subject m Terms & Condilions: hup:llresearchhelp.cch.com.tLicense AgreemenLhmJ
                                                                         1




                                                                    A-174
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 176 of 303 PageID: 204




              capable of carrying on the production of Venetian blinds, awnings, and siding. Unfortunately for those concerned,
              however, at the expiration of the nine-mooth period referred to above. Alcan was unable to consummate a sale
              of these assets; on September 11. 1967. Afcan moved in this court for an order relieving it of its obligation to
              offer for sale !he assets located at the Riverside Pia nt The plaintiff presented a memorandum in opposition to
              the motion and requested a hearing. which was held on December 22, 1967. Al the conclusion of testimony and
              final arguments by both parties, the court took !he matter under advisement for further disposition.
              At !he outset, it would be helpful to briefly ootline the events which occurred subsequent to the court's signing
              of the final consent judgment [ 1966 TRADE CAsES 'll 71.895]. on November 4, 1966. Immediately following this
              date. Alcan commenced preparalion to sell the Flexalum Division assets. The financial services of Hammond.
              Kennedy & Company, a firm specializing in investment and commercial banking. were retained in order to
              find a purchaser of these assets. At the same time. 1250 preliminary inquiries were mailed to persons who
              were regarded as possible prospective purchasers. Detailed brochures were then sent to those persons
              who expressed an interest in purchasing the assets located al Riverside. Persons receiving these brochures
              numbered approximately 100.
              During the nine-month period in which Alcan was obligated to divest itself of the Flexalum Division assets. two
              proposals were received from prospective purchasers. Both of these. however. were rejected. The first proposal
              to purchase the above assets was received from a company called Hunter Douglas International Limited. This
              proposal encompassed only a portion of the assets required to be sold under paragraph 2(dl of the final consent
              judgment, and was rejected by Alcan on the ground that the proposal did not constitute an offer to purchase the
              Flexalum Division assets as a going business concern. The secorn:l proposal was received from the General
              Aluminum Corporation one day before the expiration of the nine month period mentioned above. Alcan, however,
              rejected this proposal and refused to negotiate further. on the ground that the General Aluminum COll}Ofation,
              an insolvent and inactive COfJ)Oration, did not qualify as an eligible purchaser under the terms of the final consent
              judgment
              Themafter. Alcan brought its present motion for a release of its obligation to sell the Flexalum Division assets.
              claiming that it had made a bona fide effort to find a purchaser for these assets, that it had been unable to do so,
              and that it was not engaged in negotiations with any prospective purchaser. In deciding whether to grant or deny
              Alea n's motion, it is of course necessary for the court to detemi ioo \lhlether AJcan's rejection of both the Hunter
              Douglas and General Aluminum proposals were justifiable under the terms of the final consent judgment. For this
              reason, a more detailed inquiry inlo the nature of the proposals and the reasons for lheir rejection is necessary.

                                                        I. The Hunter Douglas Proposal

              Hunter Douglas International Limited is a Canadian subsidiary which is owned by Hunter Douglas Limited,
              a company which makes and sells aluminum fabricated products everywhere except in the United States.
              Hunter Douglas Limited sells many of its products under the Flexalum trademark. but because Alcan owns
              the exclusive rights lo the Flexalum trademark for the domestic sale of aluminum fabricated products in the
              United States, Hunter Douglas Limited never regarded it as feasible to sell its products in this country absent an
              effective sales organization. Upon learning that the Flexalum Division assets were available for purchase, Hunter
              Douglas International Limited. which supplies Hunter Douglas Limited and other subsidiaries of Hunter Douglas
              Limited with raw matllfials, immediately entered into negotiations with Alcan. These negotiations culminated
              in a proposal transmitted by Hunter Douglas International Limited (hereinafter referred lo as Hunter Douglas)
              to A.lean on July 7, 1967. the import of which was that Hunter Douglas offered to purchase substantially all of
              the Flexalum Division assets as defined by paragraph 2(d) of the final coosent judgment. Specifically, !his offer
              included inventory. finished goods. accounts receivable, and physical assets consisting mainly of aluminum
              processing equipment situated at the Rivernide Plant. Hunter Douglas. however, was not prepared to include in
              its offer the assumption of leasehold obligations on five field warehouses operated by Alcan, despite the fact that
              these warehouse leases were included in paragraph 2(d) of the consent judgment as assets which Alcan was
              obligated to offer for sale. In addition, Hunter Douglas was unwilling to make a firm commitment with respect to
              continued employment of certain key warehouse and sales personnel employed by Alcan. Since Alcan regarded


              @2018 CCH Jncorporared and irs affiliates and licensOIS. All righIS reseNed.
              Subject ro Terms & Condlrions: hrrp:Jiresearchhelp.cch.com/Ucense Aareemem.hun
                                                                        2




                                                                   A-175
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 177 of 303 PageID: 205




              the position taken by Hunter Douglas with respect to both of these matters as untenable, the parties were unable
              to consummate a final agreement whereby the Flexalum Division assets could be sold. On July 10, 1967, Alcan
              rejected the Hunter Douglas proposal.
              Plaintiff argues thal Alcan's rejection was unjustified, and that therefore Alcan·s motion for rEilief should be
              denied. Alcan of course takes the position that under the tenns of the consent judgment, it was not obligated
              to accept Hunler Douglas' offer to purchase only a portion of the Flexalum Division assets. In addition, Alcan
              contends that the purposes which motivated the attempted divestiture of these assets could not be realized
              in the absence of Hunter Douglas' willingness to continue to employ the personnel referred to above. For the
              reasons stated hereafter. the court is of the opinion that Alcan was justified in rejecting the Hunter Douglas
              proposal.
              Attention shall first be given to the problem raised by Hunter Douglas' refusal to assume the above warehouse
              leases. The crucial problem present throughout the negotiations between the parties and which underlay their
              disagreement with respect to the warehouse leases was basically how the Flexalum Division assets could be
              sold so as to pem1it the purchaser of these assets to operate them as a going business concern in the United
              States, thus enabling it to compete elfectively in the domestic production and sale of Venetian blinds, awnings,
              and siding. As was adverted to earlier. the sale of these assets in this matter would hEilp to restore competition
              in the aluminum byproduct industry. The question arises, however. as to what standard the court must adopt in
              deciding whether a given proposal to purchase the Flexalum Division assets is one which, if accepted, would
              result in this type of sale. Alcan's position is that the provisions of the final consent judgment, which were
              carefully scrutinized by the attorneys for the plaintiff. should be adopted in deciding whether ta approve any
              proposal to purchase these assets. and that since, under paragraph 2{d) of the consent judgment, Alcan was
              required to offer for sale all warehouses used in the distribution of the three product lines referred to above. the
              Hunter Douglas proposal, which did not include the assumption of Alcan's leases on the warehouses, was not
              an offer requiring acceptance. While it need not be decided whether the fact that a given proposal to purchase
              the Flexalum Division assets departs in any manner from the provisions of the consent judgment would justify
              a refusal by either Alcan or the plaintiff to approve such proposal, the court. for the reasons which follow, is
              satisfied that a proposal to purchase lhe Flexalum Division assets which did not include the assumption of the
              warehouse leases would not further the objectives of increased competition in the aluminum byproduct industry.
              In reaching the above conclusion, the court attaches great importance to the fact that both of the parties to the
              present proceeding regarded paragraph 2(d) of the final consent judgment, defining the assets which were to
              be made available by Alcan for sale, as the final detennination of those specific assets which would have to be
              sold in order for a prospective purchaser lo operate the Flexalum Division assets as a going businass concern.
              This is evident from the following: When the tentative draft of the consent judgment was submitted by Alcan to
              attorneys for the plaintiff, the warehouse leases were not included in paragraph 2(dl as part of the definition of
              the Flexalum assets. The attorneys for the plaintilf, however. refused to approve this draft for the stated reason
              that the definition of the Flexalum assets had to be phrased in a manner which would make clear that what was
              being sold was a going business concern and not merely physical assets. According to the plaintiff. this would
              not be possible unless the warehouse leases were included in paragraph 2(d). Thereafter. the consent judgment
              was modified to include ·warehouses presently used in the distribution of end products" as part of the definition
              of the Flexal um Division assets. The above clearly indicates to the court that it was considered undesirable for a
              prospective purchaser of the Flexa lurn Division assets to carve out for h imsell those assets defined in paragraph
              2(d) which would be profitable for him lo purchase and on the other hand, exclude from his offer those assets
              which he could oot utilize effectively in his own operation. In this connection, it should be pointed out that under
              paragraph 4( d) of the coosent judgment, Al can was required to exclude from the sale of the Flexalum Division
              assets, at the election of the purchaser, those facilities used in the manufacture and sale of siding. The consent
              judgment is quite clear. however. that the remaining assets listed under paragraph 2(d) were to be sold in one
              package.
              The plaintiff argues, however, that the rejection by Alcan of the Hunter Douglas proposal was not justified. The
              thrust of its argument is that Hunter Douglas. having discovered that it would not be financially expedient to


              @2018 CCH lncorporared and ils affi/iares and licensotS. All rigl11s reserved.
              Subjecr ro Terms & Condilions: hrrp:llresearchhe/p.cch.com!License Agreemenr.hun
                                                                        3




                                                                   A-176
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 178 of 303 PageID: 206




            assume the warehouse leases, could not be expected to purchase an asset which it could not utilize profitably.
            Stated differently. Hunter Douglas had the right under the terms of the final consent judgment to purchase only
            those assets which would enable it to continue to operate its own business as a going business concern. From
            what has already been said. it is clear Iha! this argument is totally without merit. To again reiterate, the objective
            to be achieved from the sale by Alcan of the Flexalum Division assets was not to enable Hunter Douglas to
            purchase those assets which it !hough! could be utilized profitably in its own operation, but rather to create a
            successor to Alcan which would be capable of competing effectively in the domestic production and sale of
            Venelian blinds, awnings, and siding. The suggestion by the Government that these l\vo alternatives can be
            equated is, in the opinion of !he court, plain error.
            One final word is in order wfil1 respect to the function of the warehouses in connection with Alcan's operation
            of the RiVerside Plant The market for Venetian blinds, awnings, and siding is a national one. but at the same
            lime, however, orders for these produc!s must be filled promptly. To meet this demand for prompt service. the
            present warehouse distribution system used by Alcan was put into operation more than twenty yeara ago. Such
            a system has made it possible for AJcan and its predecessors to serve effectively the needs of their customers
            without incurring excessive shipping costs which would be otherwise necessary to distribute its products on a
            national level. One consequence of operating the Riverside Plant without the benefit of the present distribution
            system would be the possible loss of distant geographical markets assuming that it continues to be necessary lo
            provide immediate delivery to customers of products ordered. In the court's view, this fact is strong support for
            !he position taken by Alcan with regard to the Hunter Douglas offer, keeping in mind the purposes incident to the
            sale of lhe Flexalum Division assets.
            In view of the court's disposition of the dispute concerning the warehouse leases. ii is unnecessary to consider
            !he refusal by Hunter Douglas to make II commitment for the continued employment of various personnel
            presently employed by Alcan.

                                                        IL General Aluminum Proposal

            Disposition of the problem raised by Al can's aetion with respect to the General Aluminum proposal is less
            difficult General Aluminum was formerly a corporation engaged in roughly the same business as AJcan. The
            company is presently insolvent. has no principal place of business, and is totally inactive. In 1966. acute financial
            problems were encountered which required General Aluminum to sell its assets to satisfy the obligations to
            secured creditors. When it learned in the spring of 1967 that the Flexalum Division assets had been offered for
            sale, General Aluminum became interested in acquiring these assets for the purpose of resuming its business
            operations. On August 3. 1967. the day before the termination of the nine.month period which Alcan had to sell
            the Flexalum Division assets, General Aluminum submitted a proposal to Alcan in which it offered to purchase
            all of the assets defined in paragraph 2(d) of the final consent judgment. with the exception of the warehouse
            leases previously referred lo above. Ak:an summarily rejected this offer and refused to participate in any further
            negotiations with General Aluminum. Plaintiff' contends that both the rejection and the refusal to negotiate were
            not made in good faith and were thus a violation of the requirements imposed on Alcan in the court's decree of
            November 4, 1966. For the reasons stated hereafter, the court finds that the course of action taken by Alcan with
            respect to the General Aluminum proposal was justifiable under the circumstances.
            The pivotal question involved with respect to AJcan's rejection of the General Aluminum proposal and its refusal
            to negotiate is whelher General Aluminum was an ·e1igible purchaser" as that term is defined in paragraph 2(b)
            of the final consent judgment In its proposal submitted to AJcan, General Aluminum offered to make a down
            payment of approximalely five per cent of the total purchase price of the Flexaium Division assets, the balance to
            be paid over a twelve-year period. From the facts recited above, it is quite obvious that General Aluminum could
            not by itself finance the purchase of these assets, whatever the terms might have been. At the hearing held
            before the court on December 22. 1967, however, a former officer of the company testified that both Walston &
            Company and National acceptance Corporation (It is interesting to note that the latter had instiluled foreclosure
            proceedings which led to the sale of General Aluminum's assets) had communicated to him informally that they
            would furnish adequate funds to finance the purchase of the Flexalum Division assets and also provide sufficient


            @2018 CCH /ncorporaced and ils afflliares and ficensors. All rig/ns reserved.
            Subjecr ro Terms & Cofldjrions: hup:!lresearchhe/p.cch.com/License Agreemenr.hun

                                                                       '




                                                                    A-177
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 179 of 303 PageID: 207




            working capital which would permit General Aluminum to resume its operations as an aluminum processor.
            According to the testimony, Walston's loan was conditional upon its obtaining a security interest in the assets
            acquired by General Aluminum from AJcan. National Acceptance Corporation required !hat its loan be secured
            by receivables and inventcxy. In Alcan·s opinion. however. !here were two significant problems with such an
            arrangement. First. neither Walston & Company nor National Acceptance Corporation ever presented written
            formal commitments of financial backing to General Aluminum. Any commitment made by either was no more
            than an oral one. Second, General Aluminum never presented a satisfactory arrangement whereby it could
            assure Alcan of security to cover the unpaid portion of !he purchase price of the Flexalum Division assets. The
            failure of General Aluminum to alleviate these two problems, in the opinion of the court, gave Al can sufficient
            reason to conclude that no useful purpose could be seJVed by continuing to negotiate wilh General Aluminum.
            In conclusion. the court finds that Alcan made a bona fide effort to comply with !his court's decree requiring it to
            offer for sale the assets defined in paragraph 2(d) of !he final consent judgment. but despite such efforts. such
            a sale was never realized. The Hunter Douglas proposal was not one which Alcan could legally accept within
            the requirements set forth in the final decree of !his court because this proposal did not indude the assumption
            of the warehouse leases, an asset required for sale by paragraph 2(d) of the consent judgment. It being firmly
            established that General Aluminum was not an eligible purchaser within !he meaning of paragraph 2(b). Alcan
            was under no obligation to entertain a proposal by the former to purchase the Flexalum Division assets.
            Therefore. the court is of the opinion that Alcan's motion to be relieved of any further obligation to sell the
            Flexalum Division assets should be granted.
            Let an appropriate order be submitted.




            ©2018 CCH Jncorporare<i and irs affiliazes and licensors. All righrs reserved.
            Subjecr ro Terms & Concttcio11s: hrrp:llresearchhelp.cch.comlUcense Agreemem.hml
                                                                       5




                                                                   A-178
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 180 of 303 PageID: 208




                           US. v. R.J. REYNOLDS TOBACCO CO.
                                       Civil No.: 345-65
                                 Year Judgment Entered: 1969




                                         A-179
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 181 of 303 PageID: 209




             Trade Regulation Reporter -Trade Cases (1932-1992), United States v. R.
             J. Reynolds Tobacco Co., U.S. District Court, D. New Jersey, 1969 Trade
             cases ,r72,886, (Sept. 22, 1969)
             Click to open document in a browser
             United States v. R J. Reynolds Tobacco Co.
             1969 Trade cases '1172,886. U.S. District Court D. New Jersey. Civil No. 345-65. Entered September 22, 1969.
             Case No. 1848 in the Antitrust Division of the Department of Justice.

                                                        Clayton and Sherman Acts
             Acquisitions-Com and Potato Starch Firm by Tobacco Company-Divestiture as Going Concern-
             Consent Decree.-A tobacco company that is a substantial purchaser of paper and packaging products was
             required by a consent decree to divest itself of a subsidiary corn starch producing company that ii acquired,
             divestiture to be as a going, viable concern engaged in the development, research, production, distribution and
             sale of products produced by the com wet milling process. including specified products, and the potato starch
             business that involves the extraction from potatoes and the sale of specified potato products and derivatives.
             Assets must include substantially the same functional organization as before the acquisition. together with
             improvements, betterments. replacements and all other assets added by the acquirer or by the acquired and
             utilized by the latter after the acquisition until divestiture. Divestiture must be made by: (a) sale of assets. either
             totally or-with government consent--as separate com starch and potato starch concerns, (b) dislribution of
             stock to the acquirer's shareholders, subject to limitations. (c) sale of stock to the public through an underwriter.
             or (4) a combination of one or more of such methods. Reacquisition is barred for five years. as is acquisition or
             holding interests in competitors of the divested firm or engaging in its business.
             For the plaintiff: Richard W. McLaren. Asst. Atty. Gen .• Charles D. Mahaffie. Jr., W. D. Kilgore, Samuel Karp,
             Robert N. Kaplan, and Joseph A. Tate. Attys., Dept. of Justice, Washington. D. C.
             For the defendant: James D. Carpenter, of Carpenter. Bennett & Morrissey, Taggart Whipple, Davis Polk &
             Wardwell. Daniel F. Kolb. Guy M. Struve. and Jeffrey Small.

                                                                 final Judgm&nt

             COOLAHAN, D. J.: Plaintiff, the United States of America. having filed its amended complaint herein on August
             9, 1965; a motion by plaintiff for preliminary injunction having been denied after a hearing thereon; defendant
             R. J. Reynolds Tobacco Company having filed its answer denying the substantive allegations of such amended
             complaint, and the parties by their respective attorneys having consented to the entry of lhis Final Judgment
             without trial or adjudication of any issue of fact or law herein and without lhis Final Judgment constituting any
             evidence against or any admission by any party in respect to any such issue.
             Now. Therefore. without trial or the taking of testimony or adjudication of any issue of fact or law herein. and
             upon consent of the parties hereto. it is hereby
             Ordered, Adjudged and Decreed as follows:



                                                                  I Jurisdiction}
             This Court has jurisdiction of the subject matter hereof and of the parties hereto. The complaint states claims
             upon which relief may be granted against defendant under Section 1 of the Act of Congress of July 2. 1890.
             entitled "An Act to protect trade and commerce against unlawful restraints and monopolies: commonly known
             as the Sherman Act as amended, and under Section 7 of the Act of Congress of October 15. 1914. entitled' An



             ©2018 CCH Jncorporared and ics affi/iares and licensors. All lighis reserved.
             Subject ro Terms & Condiiions: hrrp:;Yresearchhelp.cch.com!License Agreemem.hun
                                                                         I




                                                                   A-180
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 182 of 303 PageID: 210




            Act to supplement existing laws against unlawful restraints and monopolies and for other purposes: commonly
            known as the Clayton Act. as amended.

                                                                       II

                                                                 [ Definitions.]

            As used in this Final Judgment:
            (A) -Person· means any individual, partnership, firm, corporation, association or other business or legal entity:
            (BJ -Penick & Ford' means Penick & Ford, Limited. a Delaware corporation and a wholly owned subsidiary of
            defendant;
            (C) ·subsidiary" means any person controlled by, or more than fifty percent of whose voting stock is direcfly or
            indirectly controlled by, defendant.

                                                                       Ill

                                                                CAppt/c.abillty)

            The provisions of this Final Judgment shall apply to defendant and to each of its United States subsidiaries,
            successors and assigns, and to each of their respective officers. directors, agents. employees. successors and
            assigns. and to those persons in active concert or participation with any of them who receive actual notice of
            !his Final Judgment by personal service or otherwise. A purchaser of the assets or stock pursuant to this Final
            Judgment shall not be considered a successor bound by this Final Judgment

                                                                       IV

                                                                { Divestiture)

            Defendant is ordered and directed, within two years from the date of entry of this Final Judgment, to divest
            itself of all its interest in Penick & Ford as a going, viable concern engaged in (a) the development, research,
            production. distribution and sale of products produced by the corn wet milling process, induding starch, dextrin,
            gums, syrup, gluten feed, gluten meal, gms and crude corn oil, and related com derivatives, and (b) the potato
            starch business which involves lhe extraction from potatoes and the sale of potato starch, potato flake, potato
            flour. and related potato derivatives.
            There shall be included in the said going, viable concern divested, substantially those assets. with substantially
            the same functional organization, as were held and utilized in whole or in part in the conduct of the businesses
            referred to in {a) and (b) above by the former company known as Penick & Ford, Ltd., Incorporated at the time
            of its acquisition by defendant in 1965, coupled with such improvements, betterments, replacements and all
            other assets which have been added by defendant or Penick & Ford and utilized by Penick & Ford since such
            acquisition up to the date of the divestiture. In any instance where, at the time of entry of the Final Judgment,
            any such facility or asset is used by Penick & Ford in conjunction with any other phase of defendant's business,
            such as the grocery business, preference shall be given to transfer of such facility or asset to Penick & Ford, or a
            suitable alternative facility or asset shall be substituted therefor.

                                                                       V

                                                           ( Method of Divestltul'!l]

            The divestiture ordered in Section IV above may be made by:
            (A) A negotiated sale of all the assets of Penick & Ford. provided that if plainliff consents divestiture of Penick &
            Ford as separate corn starch and potato starch concerns may be accomplished;
            (B) A negotiated sale of some or all of the stock of Penick & Ford;


            ©2018 CCH lncorporared and ils affiliares and Ficensors. All righrs reserved.
            Subjecr w Terms & CondiTions: hup:!iresearchhelp.cch.com1Vcense Agreemem.hun
                                                                        2




                                                                  A-181
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 183 of 303 PageID: 211




            (C) Distribufion of the stock of Penick & Ford (i) to holders of defendant's common stock on a pro rata basis or
            {ii) to holders of defendant's common and/or preferred stock who shall elect to exchange shares of such stock for
            shares in Penick & Ford or ( ii iJ to holders of transferable rights distributed to the holders of defendant's common
            stock on a pro rata basis to purchase the stock of Penick & Ford:
            ( 0) Sale or sales of the stock of Penick & Ford to the public through an underwriter or undetWriters; or
            (EJ A combination of (B). (C) and (DJ above or any two of them.

                                                                      VI

                                                         ( PrHivestitur& Obtigatton]

            Defendant shall use its best efforts to maintain Penick & Ford. until the time of divestiture thereof, as a going,
            viable concern, at standards of operating perf01TTiance, including personnel, applicable to Penick & Ford at the
            time of entry of this Final Judgment

                                                                      VII

                                                           [ Ineligible Pu,chasers]

            Neither sale of the assets, nor sale of stock under Section V(A) or (Bl of Penick & Ford shall be made knowingly.
            directly or indirectly. to any person who is al the time of divestiture (a} an officer, director. employee, or agent of
            defendent or (b) who beneficially owns. or has power to vote. or controls. or has rights to own or control. more
            than one (1} percent of the outstanding shares of common stock of defendant. or (c) in whom defendant has a
            financial interest whether by any equity interest or otherwise.

                                                                      VIII

                                                        ( tnfonnat/on for Governmant]

            (A) If defendant proceeds with divestiture under Section V(A) or in whole or in part under V(BJ of this Final
            Judgment, not less than forty-five (45) days prior to the closing date designated in any contract for the sale of
            the assets or stock of Penick & Ford, defendant shall advise plaintiff in writing of the name and address of the
            proposed purchaser together with the terms and conditions of the proposed sale. and such other information
            concerning the transaction as plaintiff may request within fifteen {15) days from the receipt of the aforesaid
            advice. At the same time. defendant shall also make known to plaintiff in writing the names and addresses of any
            other person or persons who have made an offer in writing. or expressed in Writing a desire, to purchase such
            assets or stock together with the terms and conditions thereof.
            (B) Not more than twenty-one (21) days after the receipt of the information required by this Section VIII.
            plaintiff shall advise defendant in writing whether it objects to the proposed sale. If plaintiff does not object
            to the proposed sale, it may be consummated, but if objection is made. lhen the proposed sale shall not be
            consummated until defendant obtains approval by the Court or unless plaintiff's objection is withdrawn.
            (C) The time period set forth in Section IV shall be tolled during the pendency of any proceeding in this Court
            under this Final Judgment relating to approval of a proposed sale which delays the consummation of the
            divestiture transaction proposed by defendant.

                                                                      lX

                                                         ( Individuals' Sale of Stod!J

            If divestiture is accomplished in whole or in part by distribution of stock under Section V(C) of this Final
            Judgment, defendant shall arrange that any officer or director of defendant. or any stockholder of defendant,
            beneficially owning or controlling, or having rights. in excess of an aggregate of one percent (1 %) of defendant's




            ©2018 CCH lncorporared and ics affi/iaces and licensors. Alf righzs reserved.
            Subjecc m Terms & Condilions: hrrp:.l/researchhelp.cch.com/License Aqreemem.hm1
                                                                       3




                                                                    A-182
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 184 of 303 PageID: 212




             outstanding shares entilled to vote and stock convertible to such shares, shall within six (6) months of receipt of
             the Penick & Ford stock dispose of said stock to a person not an officer or director of defendant.

                                                                          X

                                                          ( Limitation on Stock ~le]

             If divestiture is accomplished in whole or in part under Section V (DJ of this Final Judgment. defendant shall
             prohibit any officer or director of it from acquiring any stock of Penick & Ford, so long as he remains in any such
             position.

                                                                          XI

                                                       ( Limitation   on StocJi: A cquisitJon)
             In the event that defendant receives. as consideration for the divestiture ordered in Section IV above, securities
             of any person engaged in the com wet milling business or potato starch business. or of any person acquiring the
             divested assets. defendant shall transfer such securities to a trustee. approved by plaintiff. who shall not exercise
             any voting rights except with the consent of plaintiff, and said trustee shall dispose of such securities within three
             (3) years from the date such securities are transferred to said trustee to a person or persons who at the time of
             such disposal are not under the direction or control of defendant or a person described in subparagraphs (a), (b)
             or (c) of Section VII above.

                                                                         XII

                                                                { Reacquisition)

             Defendant is enjoined from reacquiring Penick & Ford. and, subject to the provisions of Section XI above, for a
             period of live (SJ years after the divestiture required in Section IV above. from (a) acquiring or holding after such
             acquisition any assets of or stock or other beneficial interest in any person engaged in the manufacture for sale,
             or in the sale, of (i) starch. dextrin or gums produced by the com wet milling process, or (ii) potato starch. and (b)
             engaging in such manufacture for sale or in such sale.

                                                                         XIII

                                                          [ /nsp&clftm & Compliance)

             For the purpose of securing or determining compliance with this Final Judgment, and not for any other purpose:
             (A) Any duly authofized representative or representatives of the Department of Justice shall, upon written
             request by the Attorney General or the Assistant Attorney General in charge of the Antitrust Division and on
             reasonable notice to defendant made to its principal office, be permitted, subject to any legally recognized
             privilege:
             (1) Access during the office hours of defendant, which may have counsel present, to all books. ledgers,
             accounts, correspondence. memoranda. and other reCOfds and documents in the possession or under the
             control of defendant which relate to any matters contained in this Final Judgment;
             (2) Subject to the reasonable convenience of defendant and without restraint or interference from it, to interview
             officers or employees of defendant, who may have counsel present, regaroing any such matters.
             (B) Upon such written request of the Attorney General or the Assistant Attorney General in charge of the
             Antitrust Division, defendant shall submit such reports in writing with respect to any matters contained in this
             Final Judgment as from time to time may be requested.
             (C) No information obtained by the means provided for in this Section XIII shall be divulged by any
             representative of the Department of Justice to any person other than a duly authorized representative of the



             @2018 CCH /ncorporared and iis affiliares and ficensors. All righrs reserved.
             Subjecr m Terms & Condilions: hrrp.:l!researchhelp.cch.comilicense Aareemem.hm1

                                                                          '



                                                                      A-183
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 185 of 303 PageID: 213




             Executive Branch of the United States. except in the course of legal proceedings to which plaintiff is a party for
             the purpose O·f securing compliance with this Final Judgment or as otherwise required l:>y law.

                                                                      XIV

                                                            ( Jurlsdlctkm R6ta/nedj

             Jurisdiction of this cause is retained by this Court for the purpose of enabling any of the parties to this Final
             Judgment to apply to this Court at any time for such further orders or directions as may be necessary or
             appropriate for the coostruction or carrying out of this Final Judgment, for the modification of any of the
             provisions thereof, for the enforcement of compliance therewith and for the punishment of violations thereof.




             @2018 CCH Jncorporared and trs affiliares a11a ficensors. All righrs reserved.
             Subjecr m Terms & Condlcio11s: hrrp:llresearchhelp.cch.com/License Aareemem.hun
                                                                       5




                                                                   A-184
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 186 of 303 PageID: 214




                           US. v. THE AMERICAN OIL CO., ET AL.
                                        Civil No.: 370-65
                                  Year Judgment Entered: 1971




                                          A-185
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 187 of 303 PageID: 215




             Trade Regulation Reporter-Trade Cases (1932 -1992), United States v.
             The American Oil Co., Atlantic Richfield Co., Cities Service Oil Co., Cities
             Service Co., Gulf Oil Corp., Humble 011 & Refining Co., Sinclair Refining
             Co., and Mobil Oil Corp., U.S. District Court, 0. New Jersey, 1971 Trade
             Cases ,r73,616, (Aug. 12, 1971)
             Click to open document in a browser
             United States v. The American Oil C-0., Atlantic Richfield Co .. Cities Service Oil Co .. Cities Service Co., Gulf Oil
             Corp., Humble Oil & Refining Co .• Sinclair Refining C-0., and Mobil Oil Corp.
             1971 Trade Cases ,r73,616. U.S. District Court. D. New Jersey. Civil No. 370-65. Entered August 12, 1971. Case
             No. 1850, Antitrust Division, Department of Justice.

                                                                Sherman Act
             Resale Price Fixing-Gasoline-Consent Oecree.-Each of eight oil companies was prohibited by a consent
             decree from entering into or adhering to any agreement wilh any other refiner to: (A) fix, maintain, or stabilize
             prices at which gasoline shall be sold to any third person; (B) suggest to any refiner or distributor or dealer the
             selling prire of gasoline or policies under which gasoline prices should be set; (C) furnish to any competitor
             information conrerning the prires at which it intends to sell gasoline; (D) refuse to sell or limit the sale of. or
             make any conditions for the sale of gasoline to third persons. In addition, each of the companies was prohibited
             from entering into or adhering lo any agreement with any distributor or dealer lo fix, maintain, or stabilize prices
             at which any distributor or dealer shall sell gasoline. Nothing in the decree, however, prevented any of the
             companies from exercising any legal rights they might have under the fair trade laws of any state under the
             Miller• Tydings Act, except in the states of New Jeraey. Pennsylvania and Delaware for a period of five years
             from the date of entry of the final judgment
             For plaintiff: RichardW. McLaren. Asst. Atty. Gen.• Baddia J. Rashid, Bernard M. Hollander, Harry N. Burgess.
             Robert J. Ludwig, and William F. Costigan, Attys., Dept. of Justice.
             For defendants: M. J. Keating, Chicago, Ill., for American Oil Co.; Hughes. Hubbard & Reed, by Robert J. Sisk.
             New York. N. Y .• for Atlantic Richfield Co. and Sinclair Refining Co.; Paul, Weiss. Goldberg, Rifkind. Wharton &
             Garrison. by Jay Greenneld. New York. N. Y .. for Gties Service Oil Co. and Cities. Service Co.; Charles F. Rice.
             New York, N. Y., for Mobil Oil Co.; Kissam & Halpin, by Leo T. Kissam, New York, N. Y .. for Gulf Oil Corp.; and
             William Simon, for Humble Oil & Refining Co.

                                                                 Final Judgment

             AUGELLI. D. J.: Plaintiff, United States of America, having filed iis C-Omplain herein on the 8th day of April.
             1965. and the parties hereto. by their respective attorneys, having consented to the making and entry of this
             Final Judgment, without trial or adjudication of any issue of fact or law herein, and without this :Final Judgment
             constituting evidence or an admission by any party in respect lo any such issue:
             Now. Therefore,   before the taking of any testimony and upon consent of the parties hereto. it is hereby
             Ordered, Adjudged and Decreed as follows:



             ( Jun"sdiction)
             This Court has jurisdiction of the subject matter of this action and of the parties hereto. The Complaint states
             claims upon which relief may be granted against the defendants under Section 1. and against defendants
             Atlantic Richfield Company Service Oil C-Ompany, Cities Service Company and Gulf Oil Corporation under


             @2018 CCH lncorporared and n:s afflliares and /icensors. Afl righls reserved.
             Subjecr ro Terms & Condilions: fmp:llresearchhe/p.cd1.com/License Agreemem.hrm
                                                                        1




                                                                   A-186
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 188 of 303 PageID: 216




             Section 2, of the Act of Congress of July 2. 1890. as amended, entitled •An Act to protect trade and commerce
             against unlawful restraints and monopolies: commonly known as the Sherman Act



             [ Definitions!
             For the purpose of this Final Judgment:
             (A) Person shall mean any individual, partnership, firm. corporation, association. or other business or legal entity;
             (B) ·Gasoline· shall mean a product refined from crude offered for sale as gasoline, and suitable for use as a fuel
             in propelling automobiles;
             (C) "Refiner" shall mean any person, other than a reliner. who purchases gasoline for resale to dealers;
             (D) "Distributor· shall mean any person other than a refiner, who purchases gasoline and resells such gasoline lo
             the public at retail service stations.

                                                                        Ill

             [ Applicability'J
             The provisions of this Final Judgment applicable to any defendant shall also apply to each of its directors.
             officers. employees, agents. affiliates. subsidiaries. successors and assigns and to all other persons in active
             concert or participation with such defendant who have received actual notice of this Final Judgment by personal
             service or otherwise.
             (B) This Final Judgment shall not apply to communications or the conduct of business between or among a
             defendant, its parent. corporations controlled by defendant, its subsidiaries or its parent by reason of ownership
             of stock, and officers, directors and employees of any of them. or to transactions which occur outside the United
             States and which do not affect the commerce of the United States.

                                                                        IV

             [ Agreements with Refiners]
             Each of the defendants is enjoined and restrained from entering into or adhering to any agreement. arrangement
             or understanding with any other refiner. to:
             (A) fix. maintain or stabilize prices at which gasoline shall be sold to any third person;
             (Bl suggest to any refiner or any distributor or dealer the prices at or pricing policies under which any of them
             shall sell gasoline to any third person:
             (C) furnish to any competitor information concerning the prices at which it intends to se II gasoline to any third
             person;
             (D) refuse to sell, or limit the sale of. or make any conditions for the sale of gasoline to any third person.

                                                                        V

             [ Agreement with Dealers]
             Each of the defendants is enjoined and restrained from entering into or adhering to any agreement. arrangement
             or understanding with any distributor or dealer to fix. maintain, or stabilize prices at which any distributor or
             dealer shall sell gasoline; provided, however. that nothing in this Decree shall prevent any defendant from
             exercising any legal rights which it may have under the fair trade laws of any state or under the Miller· Tydings
             Act, 50 Stat 693 or under the McGuire Act, 66 Stat. 632; except that no defendant shall exercise such rights. if
             any. in the States of New Jersey. Pennsylvania and Delaware for a period of five (5) years from. the date of entry
             of this Final Judgment.


             ©2018 CCH Jncorporared and irs affi/iares and /icensors. All righrs reserved.
             Subjecr m Terms & Condiiions: hupilresearchhe/p.cch.com/License Agreemem.hun
                                                                        2




                                                                    A-187
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 189 of 303 PageID: 217




                                                                       VI

             [ Suggesting Prices]
             Each of the defendants is enjoined and restrained from:
            (A) suggesting to any refiner the prices, at or pricing policies under which such refiner or any distributor or dealer
            of such refiner shall sell gasoline to any third person;
            (B) coercing any of its distributors or dealers to adhere to such defendant's suggested retail price for gasoline
            provided, however. that subject to this Section VI (B). such defendant may suggest a price to its distributors or
            dealers for the sale of gasoline lo third persons:
            (C) requesting or urging any refiner to refuse to sell, or limit the sale, or make any conditions for the sale of,
            gasoline to any third person:

                                                                       VII

            ( Informing Dealers]
            Each of the defendants is ordered lo:
            (A) Within thirty (30) days from the date of entry of this Final Judgment. furnish a copy of said Final Judgment to
            each of its distributora and dealers located in the States of New Jersey. Pennsylvania and Delaware:
            (B) Within fifty (50} days from the date of entry of this Final Judgment. file with the plaintiff and this Court an
            affidavit setting forth the fact and manner of its compliance with this Section.

                                                                      VIII

            [ Informing Offlcers]
            Each of the defendants is ordered lo file with the plaintiff. on the anniversary date of this Fina I Judgment for
            a period of ten years. a report setting forth the steps which it has taken during the prior year to advise the
            defendant's appropriate officers, directora and employees of its and their obligations under this Final Judgment

                                                                       IX

            ( Inspection & Compliance)
            For the purpose of securing or determining compliance with this Final Judgment. duly authorized representatives
            of the Department of J uslice shall, on written request of the Attorney General, or the Assistant Attorney General
            in charge of the Antitrust Division. and on reasonable notice to defendant made to its principal office. be
            permitted. subject to any legally recognized privilege:
            (A) Access. during office hours of defendant. to all books, ledgers. accounts. correspondence, memoranda
            and other records and documents in the possession, custody, or under the control of defendant relating to any
            matters contained in this Final Judgment:
            (B) Subject to the reasonable convenience of defendant, and without restraint or interference from it to interview
            officers, directors. agents or employees of defendant. who may have counsel present, regarding any such
            matters.
            Upon written request of the Attorney General. or the Assistant Attorney General in charge of the Antitrust
            Division. made to such principal office defendant shall submit such reporls in writing with respect to the matters
            contained in this Final Judgment as may from time to time be requested.
            No information obtained by the means permitted in this Section IX shall be divulged by any representative of
            the Department of Justice to any person other than duly authorized representative of the Executive Branch of
            the plaintiff, except in the course of legal proceedings in wflich the United States is a party for the purpose of
            securing compliance with this Final Judgment. or as otherwise required by law_


            ©2018 CCH lncorporared and fts affiliares and licensors. All rig/Jis reserved.
            Subjecr co Terms & Condirions: hup:1'.lresearchhelp.cch.co1wlicense AgreemenLhun
                                                                        3




                                                                   A-188
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 190 of 303 PageID: 218




                                                                      X

            [ Jurisdiction Retained)
            Jurisdiction is retained for the purpose of enabling any of the parties to this Final Judgment to apply to this Court
            at any time for such further or-ciers and directions as may be necessary or appropriate for the construction or
            carrying out of this Final Judgment. for the enfoccement of compliance therewith, and the punishment of any
            violation thereof.




            @2018 CCH Incorporated and its afflliares and licensOIS. Alf rights reserved.
            Subject ro Terms & Condilions: hup:J/researchhelp.cch.com!License Aareemem.hrm

                                                                      '


                                                                  A-189
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 191 of 303 PageID: 219




                      US. v. E.I. DU PONT DE NEMOURS AND CO., ET AL.
                                         Civil No.: 74-1086
                                    Year Judgment Entered: 1977




                                          A-190
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 192 of 303 PageID: 220




            Trade Regulation Reporter-Trade Cases (1932 -1992), United States v.
            E. I. du Pont de Nemours and Co., Verona Corp., Allied Chemical Corp.,
            American Color & Chemical Corp., American Cyanamid Co., BASF-
            Wyandotte Corp., Ciba-Geigy Corp., Crompton & Knowles Corp. and GAF
            Corp., U.S. District Court, D. New Jersey, 1977-1 Trade Cases 1{61,447,
            (Apr. 18, 1977)
            Click to open document in a browser
            United States v. E. I. du Pont de Nemours and Co .• Verona Corp .. Allied Chemical Corp .• American Color &
            Chemical Corp .• American Cyanamid Co., BASF-Wyandotte Corp .. Ciba-Geigy Corp .• Crompton & Knowles
            Corp. and GAF Corp.
            1977-1 Trade Cases '1!61.447. U.S. District Court. 0. New Jersey. Civil Action No. 74-1086. Entered April 18,
            1977.
            (Competitive impact statement and other matters filed with settlement: 41 Federal Register 52548, 42 Federal
            Register 9726). Case No. 2399, Antitrust Division. Department of Justice.

                                                              Sherman Act
            Price Fixing: Exchanges of Information: Dye Manufacturers: Consent Decree.- Dye manufacturers were
            barred by a consent decree from agreeing on prices or other terms and conditions for 1he sale of dyes and on
            allocation of tenitories. markets or customers for the production. sale or distribution of any such dyes. They also
            were enjoined for a period of ten years from communicating or requesting any information concerning present
            or future prices or changes or revisions in prices. The manufacturers were not barred from communicating
            information related to a bona fide transaction or from exchanging price information that had already been
            released and circulated.
            For plaintiff: Donald I. Baker, Asst. Atty. Gen., William E. SWope. Charles F. B. McAleer, Elliott H. Moyer.
            Bernard Wehrmann. Donald Ferguson. Philip F. Cody. and Melvin Lublinski. Attys .• Dept. of Justice. For
            defendants: Herbert Dym, of Coving1on & Burling. Washington. 0. C., for E. I. du Pont de Nemours & Co.: Miles
            W. Kirkpatrick. of Morgan. Lewis & Bock.ius. Washington. D. C .. for Verona Corp.: Bnscoe R. Smith, of Milbank.
            Tweed. Hadley & McCloy, New York. N. Y .. for Allied Chemical Corp.: Crummy. Del Deo, Dolan & Purcell.
            Newark. N. J .• for American Color & Chemical Corp.: Donovan Leisure Newton & Irvine. New York., N. Y., for
            American Cyanamid Co.: Thomas A. Dieterich. of Shearman & Sterling, New York. N. Y .• for BASF-Wyandotte
            Corp.: Ralph L. McAffe. of Cravath, Swaine & Moore. New York.. N. Y .. for Ciba-Geigy Corp.; Arnold Manthome.
            of Warner & Stackpole. Boston. Mass .. for Crompton & Knowles Corp.: Stephen M. Axinn. of Sk.adden. Arps.
            Slate, Meagher & Flom. New York. N. Y .. for GAF Corp.

                                                             Final Judgment

            Meanor. 0. J.: Plaintiff. United States of America, having filed its complaint herein on July 18, 1974, and plaintiff
            and defendants. by their respective attorneys, having each consented to the making and entering of this
            Final Judgment without trial or adjudication of any issue of fact or law herein and without this Final Judgment
            constituting any evidence or admission by any party with respect to any such issue;
            Now. Therefore, before the taking of any testimony and without trial or adjudication of any issue of fact or law
            herein and upon consent of the parties as aforesaid. it is hereby
            Ordered. Adjooged and Decreed. as follows:




            ©2018 CCH lncorporared and ils affiliates and ficensors. All righrs reserved.
            Subjecr ro Terms & Condirions: hup:Jlresearchhe/p.cd1.com1ucense Aareeme11Lhm1
                                                                      1




                                                                   A-191
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 193 of 303 PageID: 221




                                                                ( Jurlsdktion)

           This Court has jurisdiction of the subject matter of the action and of each of the parties hereto. The complaint
           states claims upon which relief may be granted against each of the defendants under Section 1 of the Act
           of Congress of July 2. 1890, as amended, entitled "An Act to protect trade and commerce against unlawful
           restraints and monopolies· (15 U.S. C. §1), common~/ known as the Sherman Act

                                                                       II

                                                                l Definitions)
           As used in this Final Judgment:
           (A) 'Person· means any individual, corporation, partnership. association, firm, or other business or legal entity.
           (B) "Dye" means a soluble colored compound used for coloring textiles, leather. paper or other products, ex:cept
           for color additives refined, made and handled for certification pursuant to 21 U. S. C. 371 and 376; and 21 C. F.
           R. 8.1 et seq. and 9.1 et seq., for use in or on foods, drugs and cosmetics.
           (C} "Manufacturer" means a person who produces and regularly solicits customers for the sale of a dye or dyes
           and includes each defendant
           (D} "United States" means the United States of America, its territories, possessions, and other places under the
           jurisdiction of the United States.

                                                                      Ill

                                                               ( Applicttbllily)

           The provisions of this Final Judgment applicable to any defendant shall also apply to its subsidiaries. affiliates.
           successors, assigns, officers, directors, employees, and agents. and to al I other persons in active concert
           or participation with any of them who shall have received actual notice of this Final Judgment by personal
           service or otherwise. For the purpose of this Final Judgment, each defendant, together with its parent company,
           its controlled subsidiaries, and commonly controlled affiliates along with each of its officers, directors and
           employees when acting solely in such capacity shall be deemed to be one person. Ex:cept for sales to the plaintiff
           or any agency or instrumentality thereof. this Final Judgment shall not apply to activities outside the United
           States which do not directly affect the foreign or domestic commerce of the United States.

                                                                      JV

                                                            [ Pricing; Alloc11tion]

           Each defendant is enjoined and restrained from entering into. adhering to. maintaining, furthering, enforcing. or
           claiming any rights under any contract. agreement arrangement. understanding. plan or program with any other
           Manufacturer or Manufacturers, directly or indirectly to:
           (A) Fix. maintain, determine or stabilize the price or other terms or conditions for the sale of any dye or dyes to
           any third person; or
           (B) Allocate, ijmit. apportion, or divide territories. markets or customers for the production. sale or distribution of
           any dye or dyes.

                                                                      V

                                                            ( Information; Prices]

           Each defendant is enjoined and restrained from:
           (A) For the period of ten (10) years from the date of entry of this Final Judgment. communicating to any other
           Manufacturer information concerning:

           @2018 CCH Jm;OlJ)Orared and ils affiliares and ficensors. All righrs reserved.
           Subjecr m Terms & Gondroons: hrm:/lresearchhelp.cch.comlLice11se Agreemem.hun
                                                                       2




                                                                  A-192
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 194 of 303 PageID: 222




          ( 1) Prices at which, or terms or conditions upon which, dyes would then be or are then being sold or offered for
          sale by said defendant
          (2) Prices at which, or terms and conditions upon which, other than prices or terms or conditions described in
          subsection (1) of this paragraph (A), dyes have been sold or offered for sale by said defendant within the one (1}
          year period ending on the date of the communication:
          (B) Communicating to any other Manufacturer information concerning:
          ( 1) Future prices at which, or terms or conditions upon which, dyes will be sold or offered for sale by said
          defendant;
          (2) Consideration by said defendant of changes or revisions in the prices at which, or the terms or conditions
          upon which, said defendant sells or offers to sell dyes:
          (C) Requesting from any other Manufacturer any information of a type which said defendant could not
          communicate to such other Manufacturer without violating paragraph (Al or (B) of this Section V.

                                                                   VI

                                                    [ Commun/Clf!km of Information]

          Without limiting the provisions of Sec!ion IV hereof, nothing in Section V hereof shall prohibit (1) the
          communication of information by a defendant to another Manufacturer in the course of, and related to,
          negotiating for, entering into, or carrying out a bona fide purchase or sale transaction between such defendant
          and such other Manufacturer: or (2) the transmission, without additional comment or explanation, to another
          Manufacturer, upon request of said Manufacturer, of such defendanfs dyes price list or dyes price book (or
          any change therein) regular1y issued in the course of business, which price book or price list (or said change)
          had been previously released and circulated to the trade generally, if such transmission is made on or after the
          effective date of the prices included in such price list or price book (or said change).

                                                                   1111

                                                          [ CuplllS; Affidavits]

          (Al Within sixty (60) days after 1he date of entry of this Final Judgment, each defendant herein shall furnish a
          conformed copy hereof to: { 1) each of its own officers and directors: (2) each of its own employees who has
          managerial or supervisory authority in the pricing of dyes or for the establishment or modification of general
          terms and conditions of sale of dyes: (3) each officer, director and aforementioned employee of a domestic
          subsidiary of said defendant engaged in the manufacture or sale of dyes; and (4) ils parent corporation. if any;
          and shall advise and inform each such person that violation of this Final Judgment could result in a conviction for
          contempt of court and imprisonment andfor fine.
          (B) Within ninety (90) days after the date of entry of this Final Judgment, each defendant shall file with the
          plaintiff an affidavit concerning the fact and manner of compliance with Paragraph (A) of this Section.
          (C) For a period of ten (10) years after the date of entry of this Final Judgment, each defendant shall furnish a
          copy thereof to each person who becomes an officer. director, or employee described in Paragraph (A) of this
          Secfion. together llrith the advice specified by said subsec!ion, within thirty (30) days after each such person
          becomes an officer. director. or employee described in said Paragraph (A) of 1his Section.
          (D) For a period of ten (10) years from the date of entry of this Final Judgment. each defendant is ordered to file
          with the plaintiff, wi1hin thirty (30) days of each anniversary date of such entry. an affidavit concerning the fact
          and manner of compliance with Paragraph (C) of this Section.

                                                                   VIII

                                                             [ Compliance]



          ©2018 CCH lncorporared and ils afflliares and licensors. Alf rig/res reserved.
          Subjecr ro Terms & Condilions: hrrp:llresearchhelp.cch.com/License Agreeme11Lhu11
                                                                    3




                                                                 A-193
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 195 of 303 PageID: 223




           Foc the purpose of determining or securing complianre with this Final Judgment and for no olher purpose, and
           subject to any lega~y recognized privilege, from time to time:
           (A) Duly authorized representatives of the Department of Justice shall, upon written request of the Attorney
           General or of the Assistant Attorney General in charge of the Anlilrust Division, and on reasonable notice lo a
           defendant made lo its principal office, be permitted:
           ( 1) Access during office hours of such defendant to inspect and copy all books, ledgers, accounts,
           correspondence, memoranda and other records and documents in the possession oc under the control of such
           defendanL who may have counsel present, relating lo any matters contained in this Final Judgment; and
           (2) Subject to the reasonable convenience of such defendant and without restraint or interference from it, to
           interview officers. employees and agents of such defendanL who may have counsel present, regarding any such
           matters.
           (B) Upon the written request of the Attorney General or of the Assistant Attorney General in charge of the
           Antitrust Division made lo a defendant's principal office, such defendant shall submit such written reports, under
           oath if requested, with respect to any of the matters contained in this Final Judgment as may be requested.
           No information or documents obtained by the means provided in this Section VIII shall be divulged by any
           representative of the Department of Justice to any person other than a duly authorized representative of the
           Executive Branch of the United States, except in the course of legal proceedings to which the United States is
           a party, or for the pU!J)Clse of securing compliance with this Final Judgment, or as otherwise required by law.
           If at the time information or documents are furnished by a defendant to plaintiff. such defendant represents
           and identifies in writing the material in any such information or documents to which a claim of protection may
           be asserted under Rule 26(c)(7) of the Federal Rules of Civil Procedure, and said defendant marks each
           pertinent page of such material. "Subject to claim of protection under Rule 26(c)(7) of the Federal Rules of Civil
           Procedure: then 10 days notice shall be given by plaintiff to such defendant prioc to divulging such material in
           any legal proceeding (other than a Grand Jury proceeding) to which that defendant is not a party.

                                                                       IX

                                                         [ R&t.tm6on of Jurisdiction]

           Jurisdiction is retained for the purpose of enabling any of the parties to this Final Judgment to apply to this
           Court at any time for such further orders and directions as may be necessary or appropriate for the construction
           or carrying out of this Final Judgment or for the modification of any of the provisions thereof and for the
           enforcement of compliance therewith and for the punishment of any violation thereof.

                                                                       X

           Entry of this Final Judgment is in the public interest.




           @2018 GCH lncorporared and ils affiliates and /icensors. All righzs reserved.
           Subjecr ro Terms & Gondftioos: fmp:!/researchhetp.cch.romlLicense Aareemem.hun
                                                               t




                                                                     A-194
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 196 of 303 PageID: 224




                 US. v. AMERICAN BUILDING MAINTENANCE CORP., ET AL.
                                      Civil No.: 74-719
                                Year Judgment Entered: 1977




                                       A-195
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 197 of 303 PageID: 225




           Trade Regulation Reporter - Trade Cases (1932 -1992), United States v.
           American Building Maintenance Corp., Atlantic Window Cleaning Co., Inc.,
           Bloomfield Window Cleaning Co., Inc., Building Services Corp. of New
           Jersey, Eastern Maintenance Co., International Services, Inc., MacClean
           Service Co., Inc. of New Jersey, Metropolitan Maintenance Co., Middlesex
           Building Services, Pioneer Maintenance Corp., Trenton Window Cleaning
           Co., Yankee Building Maintenance Co., and Samuel S. Usdin., U.S. District
           Court, D. New Jersey, 1977-2 Trade Cases 161,713, (Oct. 25, 1977)
           Click lo open document in a browser
           United States v. American Building Maintenance Corp., Atlantic Window Cleaning Co., Inc., Bloomfield Window
           Cleaning Co.. Inc., Building Services Corp. of New Jersey, Eastern Maintenance Co .. International Services,
           Inc., MacClean Service Co., Inc. of New Jersey. Metropolitan Maintenance Co., Middlesex Building Services.
           Pioneer Maintenance Corp .. Trenton Window Cleaning Co .• Yankee Building Maintenance Co .. and Samuel S.
           Usdin.
           1977,2 Trade Cases 1161.713. U.S. District Court. D. New Jersey. Civil No. 74-719, Entered October 25. 1977.
           (Competitive impact statement and other matters filed l'llith settlement: 42 Federal Register37258).
           Case No. 2385. Antitrust Division. Department of Justice.

                                                           Sherman Act
           Price Fixing: Allocation of Customers: Building Maintenance Services: Consent Decree.- Building
           maintenance service firms were prohibited by a consent decree from agreeing with other such firms to allocate
           customers; to refrain from soliciting or competing for any customer for building maintenance services. except in
           connection with bona fide transactions tor the purchase and sale of businesses or customer accounts; to submit
           noncompetitive, collusive or rigged bids: and to fix, stabilize. or maintain prices.
           For plaintiff: John H. Shenefield. Acting Asst Atty. Gen., Wmiam E. Swcpe, Charles F. B. McA.leer. John J.
           Hughes. Raymond D. Cauley. John L. Wilson. Roger L. Currier, and Norma B. Carter, Attys., Department of
           Justice. Antitrust Div., Philadelphia. Pa. For defendants: Mortimer Katz. for American Building Maintenance
           Corp.: Shanley & Fisher. by Frank L. Bate. for Bloomfield Window Cleaning Co .• Inc.; Lum. Biunno & Tompkis.
           by John P. Croake, for Eastern Maintenance Co.; Shea Gould Climinko Kasey. by Ira Postel. for MacClean
           Service Co.. Inc. of New Jersey; A. Kenneth Weiner, for Middlesex Building Services; Brown. Vogel man &
           Brown, by Irving I. Vogel man. for Trenton Window Cleaning Co.; Amste-r & Levin. P.A.• by Richard A. Levin. for
           Samuel S. Usdin; Walder, Steiner & Sonak, by Justin P. Walder. for Atlantic Window Cleaning Co. Inc.; Kay.
           Schaler. Fierman, Hays & Handler, by Mark C. Zauderer, Counsel for Building Services Corp. of New Jersey;
           Nulby and Hayden. by Joseph A. Hayden. Jr., for International Services, Inc.; Mccarter & English, by John R.
           Ford, for Metropolitan Maintenance Co.; S. M. Chris Franzblau, by Steven F. Kaplan. for Pioneer Maintenance
           Corp.; McCarter & English. by John R. Ford. for Yankee Building Maintenance Co.

                                                           Final Judgment
           Barlow, D. J.: Plaintilf. United States of America, having filed i1s oomplaint herein. on May 16. 1974: and all
           parties by their attorneys. having severally consented to the making and entry of this Final Judgment. without
           admission by any party in respect to any issue and without this Final Judgment constituting evidence or an
           admission by any party with respect to any such issue;




           ©1018 CCH lncorporared and ils affi/iares and licensors. All righrs reserved.
           Subject w Terms & Condilio11s: hup:!lresearchhelp.cch.com/License Agreemem.hm1
                                                                    1




                                                                A-196
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 198 of 303 PageID: 226




           Now. Therefore, before any testimooy has been taken herein. without trial or adjudication of any issue of fact or
           law herein, and upon consent of the parties hereto, it is hereby
           Ordered, Adjudged and Decreed as follows:



                                                              ( JurisdJction]

           This Court has jurisdiction of the subject matter hereof and the parties consenting hereto. The complaint states
           claims upon which relief may be granted against the defendants under Section 1 of the Act of Congress of July
           2. 1890 as amended (15 U.S. C. §1). commonly known as the Sherman Act.

                                                                     II

                                                              [ Definitions]

           As used in this Final Judgment:
           (A) "Person· shall mean any individual, partnership, corporation, association or any other business or legal entity.
           (Bl 'Building Maintenance Services· shall mean the providing to owners, tenants, landlords, and managing
           agents of residential. commercial, industrial and institutional buildings one or more services of the following
           kind: general cleaning; sweeping and dusting; stripping, waxing, and polishing floors; carpet vacuuming and
           shampooing; venetian blind cleaning and repairing; washing of windows. floors and walls; furniture cleaning and
           polishing; and other janitorial and cleaning services.

                                                                    Ill

                                                              { Appliublllty)

           (A) Except as otheiwise specifically stated herein. the provisions of this Final Judgment shaU apply to the
           defendants. their affiliates, suooidiaries. successors and as.signs and to their respective officers, directors,
           partners, agents and employees. and to all other persons in active concert or participation with any of them who
           shall have received actual notice of this Final Judgment by personal service or otherwise.
           (Bl The provisions of this Final Judgment shall not apply (1) to activities between a defendant, its officers,
           directors, agents. or employees and its parent or subsidiary companies, or the affiliate corporations in which 50
           percent or more of the voting stock is owned by a defendant, ils parent or subsidiary company. or which is in fact
           controlled by any defendant, or such defendant's parent or subsidiary companies; or (2) to Prudential Building
           Maintenance Corp. and MacClean Service Company, Inc.. other corporatioos affiliated with defendants Building
           Services Corporation of New Jersey and MacClean Service Co., Inc. of New Jersey, respectively, or to persons
           acting in their capacity as officers. directors, agents or employees of such corporations unless such corporations.
           their officers, directors, agents or employees join or participate with one or more non-affiliated defendants. their
           respective officers, directors. partners, agents and employees in any activities which violate any of the provisions
           of this Final Judgment.

                                                                    IV

                                                        ( Prohibited Agreements]

           Each defendant is hereby enjoined and restrained from directly or indirectly entering into, adhering to,
           maintaining or engaging in any combination. agreement, understanding, plan or program with any other supplier
           of building maintenance services:
           (A) To divide allocate or apportion customers for building maintenance ser,<ices.
           (Bl To refrain from soliciting or competing for any customer for building maintenance services, except in
           connectioo with bona fide transactions for the purchase and sale of businesses or customer accounts.

           ©2018 CCH Jncorporared and tcs affiliares and licensors. All righrs reserved.
           Subjecc w Terms & CondiTions: hup:/lresearchhelp.cch.comlLicense Agreemem.hun
                                                                     2




                                                                A-197
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 199 of 303 PageID: 227




           (C) To submit noncompetitive, collusive or rigged bids for building maintenance services to customers or
           potential customers.
           (D) To fix. stabilize. or maintain prices for building maintenance services.

                                                                       V

                                                                ( fnspectiOns]

           (A) For the purpose of determining or securing compliance with this Final Judgment, and for no other purpose,
           any duly authorized representative of the Department of Justice shall, upon written request of the Attorney
           General or the Assistant Attorney General in charge of the Antitrust Division, and on reasonable notice to any
           defendant made to its principal office, be permitted, subject to any legally recognized privilege:
           ( 1) Access during the office hours of such defendant. which may have counsel present, to all books, ledgers.
           accounts, correspondence. memoranda and other records and documents in the possession or under the control
           of such defendant relating to any matters contained in this Final Judgment: and
           (2) Subject to the reasonable convenience of such defendant and without restraint or interference from ii. to
           interview officers, directors, agents. partners or employees of such defendant, who may have counsel present.
           regarding any such matters.
           (B) A defendant, upon the written request of the Attorney General or the Assistant Attorney General in charge of
           the Antitrust Division, shall submit such reports in writing with respect to any of the matters contained in this Final
           Judgment as may from time to time be requested.
           No information obtained by the means provided in this Section V shall be divulged by any representative of the
           Department of Justice to any person other than a duly authorized representative of the Executive Branch of the
           United States, except in the course of legal proceedings to which the United States is a party, or for the purpose
           of securing compliance with this Final Judgment. or as otherwise required by law. If at the time infoonation
           or documents are furnished by a defendant to plaintiff, such defendant represents and identifies in writing the
           material in any such information or documents to which a claim of profection may be asserted under Rule 26(c)
           (7) of the Federal Rules of Civil Procedure, and said defendant marks each pertinent page of such material,
           "Subject to daim of protection under Rule 26(c)(7) of the Federal Rules of Civil Procedure," then 10 days notice
           shall be given by plaintiff to such defendant prior to divulging such material in any legal proceeding (other than a
           Grand Jury proceeding) to which that defendant is not a party.

                                                                       VI

                                                         [ Retention of JurisdietiOn]

           Jurisdiction is retained by this Court for the purpose of enabling any of the parties to this Final Judgment to
           apply to this Court at any time for such further Ofders and directions as may be necessary or appropriate for the
           construction or modification of any of the provisions thereof. for the enforcement of compliance therewith, and
           the punishment of violations thereof.

                                                                       VII

                                                              [ Public lntttmsi]

           Entry of this Final Judgment is in the public interest.




           ©2018 CCH /ncorporared and irs affiliares and /icensors. All righrs rese,ved.
           Subjecr m Terms & Condirions: hrmilresearchhelp.cch.com/Ucense Agreemem.hun
                                                                        3




                                                                     A-198
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 200 of 303 PageID: 228




                      US. v. CURTIS CIRCULATION CO., INC., ET AL.
                                      Civil No.: 611-65
                                Year Judgment Entered: 1977




                                         A-199
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 201 of 303 PageID: 229




                  Trade Regulation Reporter - Trade Cases (1932 - 1992), United States v.
                  Curtis Circulation Co., Inc., Select Magazines, Inc., and National Magazine
                  Service, Inc., U.S. District Court, D. New Jersey, 1967 Trade Cases '1(72,279,
                  (Dec. 15, 1967)
                  United States v. Curtis Circulation Co .. lnc.. Select Magazines, Inc .. and National Magazine Service. Inc.
                  1967 Trade Cases '1172.279. U.S. District Court, D. New Jersey. Civd Action No. 611-65. Entered December 15,
                  1967. Case No. 1855 in the Antrtrust Division of the Department of Justice.

                                                            Clayton and Sherman Acts
                  Joint Venture-Sook Distribution Subsidiary-Prohibition-Consent Decree.~Two national distributors of
                  magazines, paperback books and children's books were barred by a consent decree from simutl.aneously having
                  an interest in a jointly owned susldiary, and, if the three firms do not comply wrthin two years. liquidation of the
                  subsidiary would be required. Addrtionally, the two distributors were barred from acquiring interests in each other
                  or in other national distributors or wholesalers. and from having common personnel with each ether or with other
                  distributors or wholesalers.
                  Exclusive Dealing-Book Distribution-Restrictions on Wholesalers and Dealers- Consent Decree.
                  ~ Two national distributors of magazines. paperback books and children's books were barred by a consent
                  decree from combining with each other or wrth other national distributors to restrict wholesa Jars or dealers, to
                  refuse to sell or to impose conditions on discounts or promotional allowances resulting in treatment preferential
                  to the two or discriminatory against publications not distributed by the two. and from conbibuting to the costs
                  of wholesalers' or dealers' racks unless the oontributions are wrthout restrictions, limitations or condffions.
                  Additionally, the firms are individualty barred from restraining wholesalers or dealers from allocating space
                  on any rack except where the rack has been provided without cost or -entirely paid for by the distributor,
                  from threatening to refuse or refusing to sell because of 'Mlrnesaiers' refusals to adhere to';>, space or display
                  requirements, from influencing or attempting to influence whrnesalers to refuse to sef! any publications to any
                  dea~rs. and from providing or maintaining deaiers' racks fur the firms' books unless, at tho same time. there
                  remain in the dealers' premises racks for other national distributors· books as specified by the dealers.
                  Refusal to OeaJ-Book Disbibutors Acting as Wholesalers-Availability of Wholesale Facilities to Other
                  Distnbutors-Consent Deeree.-Two national disbibutors of magazines. paperback books and children's
                  books, when acting as wholesalers for other national distributors, were barred by a consent decree from denying
                  wholesaling facilities to other distributors' publications except for policies applied without discrimination to
                  national distributors generally. from discriminating against the publications of any national distributor. and from
                  hindering or restricting dealers in their handling of other distributors' publications.
                  For the plaintiff: Donald F. Turner, Asst Atty. Gen.; Baddia J. Rashid. William D. KIigore. Norman H. Seidler.
                  John D. Swartz. Bernard A. L. Friedman and Harry N. Burgess. Attorneys. Dept of Justice.
                  For the defendants: Wilbur H. Haines, Jr., of Pepper, Hamilton & Scheetz and Frank C. O'Brien of Pitney. Hardin.
                  & Scheetz for Curtis Circulation Co. and National Magazine Service, Inc.~ J. Bay Robinson of Whitman. Ransom
                  & Kipp and Frederick B. Lacey of Shanley & Fisher for Select Magazines, Inc.

                                                                     Final Judgment

                  SHAW-   J.: The plaintiff, United States of America. haV1ng filed its complaint herein on June 9. 1965. and each
                  of the defendants having appeared and fi~ their several answers denying the substantive allegations thereof.
                  and the parties hereto. by their respective attorneys, having consented to the making and entry of this Final
                  Judgment without trial or adjudication of any issue of fact or law herein, and without admission !:ty any party with
                  respect to any such issue:




                  ©2018 CCH /ncorporared and ils afflliares and /ice11sors. All nghrs reserved.
                  Subjecr ro Terms & Co11dilions: hrrp:,:,researchhelp.cch.com!Ucense Agreemenihrm
                                                                            1




                                                                      A-200
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 202 of 303 PageID: 230




                  Now. Therefore. before the taking of any testimony and without trial or adjudication of any issue of fact or law
                  herein, and upon the consent of the parties hereto, it is hereby:
                  Ordered, Adjudged and Decreed, as follows:



                  l Junsdiclion]
                  This Court has jurisdiction of the subject matter hereof and of the parties hereto. The complaint states claims
                  against the defendants upon which relief may be granted under Section 1 of the Act of Congress of July 2, 1890
                  entitled -An act to protect trade and commerce against unlawful restraints and monopolies." commonly known
                  as the Shennan Act, as amended. and under Section 7 of the Act of Congress of October 15. 1914, entitled 'An
                  Act to supplement existing lam against unlawful restraints and monopolies and for other purposes,- commonly
                  known as the Clayton Act as amended.



                  l Deffni~ons[
                  As used in this Fina! Judgment
                  (a) "Person' means any individual. corporation, partnership, association, firm or other business or legal entity;
                  (b) "Curtis- means the defendant Curtis Circulation Company:
                     4
                  (c) Selecr means the defendant Select Magazines. Inc.;
                  (d) -NMS~ means the defendant National Magazine Service, Inc.;
                  (e) ..Publicationsn means magazines. paperback books and children's books but sh.all not inciude magazines sold
                  by subscripbon:
                  (f} .. National distributor~ means any person to whom any pubtisher sells or consigns publications for sale
                  or delivery to wholesalers, or any person otherwise engaged by any publisher to distribute. sell or consign
                  publications to wholesalers throughout the United States;
                  (g) "Wholesaler" means any person who purchases, or takes on consignment publications from any national
                  distributor for resale and distnbution to dealers. or any person who otherwise receives publications for sale and
                  distribution to dealers within a particular area or areas;
                  (h) "Dealern means any person who sells publications to consumers from places of business such as
                  newsstands, drug stores. food stores. stationery stores and transportation stations;
                  (i) "Racks" means any seff"se.rvice shelving, bins, stands, pockets or other fixtures located at any dealer's
                  premises on which publications are displayed for sale:
                  (j) MSpace~ means the area on racks occupied by a publicatton or publications;
                  (k) ~Display~ means the placement of a publication on racks in relation to particular other publications and the
                  proportion of its cover visible as a result of such placement, as well as the location within the premises of dealer
                  of the racks;
                  (I} ~space or display requiremenC means a request. made by a national distributor or publisher-, to a /whrnesaler
                  or dealer, for particular percentages of space or particular displays for any of their publications.

                                                                           Ill

                  I Applic,abiiit)1
                  The provisions of this Final Judgment applicable to any defendant shall also apply to each of its subsidiaries.
                  successors and assigns; to each of rts directors. officers, employees, agents and all other persons in active
                  concert or participation with them who receive actual notice of this Flnal Judgment by personal service or


                  @2018 CCH /ncorporared and irs affi/iares and licensors. All righrs reserved.
                  Subjecr ro Terms & Condiuons: hup:!!research/Je/p.ccl1.com1Lice11se Aareemem.hun
                                                                            2




                                                                      A-201
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 203 of 303 PageID: 231




                  otherwise. The provisions of this Final Judgment shall be applicable only to 1he United States, its territories and
                  possesSJOns.

                                                                             IV

                  [ Not1/ication J
                  The defendants are each ordered and directed:
                  (A)(1) For1hwi1h to serve a copy of this Final Judgment upon (a) each member of its Board of Directors, and (b)
                  each of its executives and principal officers having responsibility for the sale or distribution of publications on a
                  national, regional or other basis;
                  (2) Within ninety (90) days after the date of entry of this Final Judgment. to file with this Court, and serve upon
                  the plaintiff, an affidavit setting forth the fact and manner of its compliance with the foregoing subparagraph (1)
                  including the names, titles and addresses of the persons so served;
                  (B) Forthwith to mail a copy of this Final Judgment to each wholesaler to whom such defendant, on the date of
                  entry of this Final Judgment is semng publications: and thereafter, for a period of five (5) years after the date of
                  entry of this Final Judgment to any other wholesaler who purchases publications from such defendant
                  (C) For a period of five {5} years after the date of entry of this Fmal Judgment. to furnish, wtthout cost. to any
                  other person requesting one. a copy of this Final Judgment

                                                                              V

                  [ Mutua/ Jnterosts]
                  (A) Two (2) years after the date of entry of this Final Judgment. defendants Curtis and Select are each enjoined
                  and restricted from, simultaneously, O'Mling or controlling, directly or indirectly. ln any manner whatsoever. any
                  financial, or other interest in defendant NMS or any successor thereof:
                  (B) Defendants Cums and Select are ordered and directed to file with this Court and SCf'Ve upon the ~aintiff.
                  within one {1) year after the date of entry of this Final Judgment. a report setting forth (1) the manner in which
                  such defendants propose to comply with subsection (A) above. and (2) tho actions then taken, rt any. by such
                  defendants to bring about compliance with subsection (A) above:
                  (C} In the event compliance with subsection (A) above cannot otherwise be accomplished by defendants Curtis
                  and Select within 1he two (2) year period therein provided for. then and in that event. defendants Curtis. Select
                  and NMS are jointly, and severally, ordered and directed, within said two (2) year period, to take all necessary
                  and appropriate actions to dissolve and liquidate defendant NMS.

                                                                              VI

                  [ Acquisitions Betwoon Defendants]
                  Except as permitted by Section V of this Final Judgment,
                  (A)(1) Defendant Curtis is enjoined and restrained from:
                  (a) Acquiring or holding, directly or indire-ctty. any control of, or any finanaal or other interest in defendant Select
                  and
                  (b) Knowingly permitting any of tts officers, directors. agents or employees to serve, at the same time. as an
                  officer. director. agent or employee of defendant Select
                  (2) Defendant Select is enjoined and restrained from:
                  (a) Acquiring or holding. directly or indirectly. any control of, or any financial or other interest in defendant Curtis;
                  and




                  ©2018 CCH lncorporared and ils atfi/iares and /icensors. All righrs rese,ved,
                  Subject co Terms & Good/Dons: h11.p;,'.1researchhelp.cd1.com/Lice11se Aqreemenr.hun
                                                                              3




                                                                          A-202
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 204 of 303 PageID: 232




                  (b) Knowingly permitting any of its officers. directors, agents or employees to ser...e, at the same time, as an
                  officer. direcior. agent or employee of defendant Curtis.
                  (3) The provisions of subsections (A){ 1)(aj and (21 (a) of this Section VI shall apply for a period of ten (10) years
                  after the date of entry of l!lis Final Judgment and thereafter for an addi1ional period of ten (10) years, except that
                  defendants Curtis or Select may be relieved from l!le restrictions of subsections {A)(1 }ia) and (2) (a) at any time
                  during such additional period with the consent of the plaintiff or upon approval of this Court after notice to the
                  plalntiff and upon establishing to the satisfaction of this Court that the effect thereof will not substantialfy lessen
                  c.ompetition or tend to create a monopoly in the distribution and sale of publications in the United States.
                  (B) Defendants Curtis and Select are jointty and severally enjoined and restrained for a period of ten (10) years
                  from acquiring or holding. directly or Indirectly, any control of, or any financial or other interest in any other
                  national distributor or in any wholesaler in which any other national distributor has any like or similar control or
                  financial or other interest and
                  {C) Each of the defendants Curtis and Select is enjoined and restrained for a period of ten (10) years from
                  knowingty permitting any of its officers, dff"ectors. agents or employees to serve, at the same time. as an officer,
                  director. agent or employee of any other national distributor, or of any wholesaler in which any other national
                  distributor has any control or any financial or other interest

                                                                            VII

                  [ Joint Acts)
                  (A) Each of the defendants Curtis and Select is enjoined and restrained, as a national distributor. from directly
                  or indirectly acting jointly or in concert WTlh the other defendant or any other national dishibutor by entering mto.
                  adhering to, maintaining, enforcing or darning any rights under, or seeking to create or obtain. any contract.
                  agreement. understanding. combination, plan or program the purpose or effect of which is to:

                     ( 1) Hinder, restrict, or limit any wholesaler or dealer in the purchase. promotion. space. display or sale of
                     any publication purchased from any source:
                     (2) Refuse to sell any publication to any wholesaler or dealer:
                     (3) Sell. or offer to sell, any publicaticm to any wholesaler or dealer or grant or offer to grant any discount.
                     promotion or other allowance. term or condibon relating to the sale of any publication on or accompanied
                     by any condition or requirement that
                     (a) The wholesaler or dealer give preferential treatment or space on raci.s to any particular pubfteaiion or
                     publications:
                     (b) The wholesaler or dealer discriminate against publications not distributed or sokl by any defendant
                     (c) The wholesaler or dealer agree to devote or allocate any specffic amount or percentage of space on
                     racks or display to any particular pub!k:atlOn or publications;
                     (4) Provide or contribute to the cost of racks for use by a wholesaIDror dealer unless such racks are
                     provided or contributed to Without any restriction, limitation. or condition whatsoever upon such wholesaler
                     or dealer.
                  (B) Notl1ing contained m this Section Vil shall be construed to prohibit defendants Curtis and Select jointly or in
                  concert wrth each other or with any other nabonal distributor or distributors from providing or contributing to the
                  c.ost of racks for use by ·wholesalers or dealers providing such racks are provided or contributed to wrthout any
                  restriction. limitation or condition whatsoever upon any such wholesaler or dealer.

                                                                            VIII

                  [ VVhoJesalers and Dealers]



                  @2018 CCH Incorporated and irs affiliates and ticensors. All righrs reserved.
                  Subject ro Terms & Condiiiolls: lmp:!!researchhe/p.cc/1.com·'License AqreemenL/iun

                                                                             '




                                                                        A-203
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 205 of 303 PageID: 233




                  Each of tlle defendants Curtis and Select is enjoined and restrained. as a national distributor, from directly or
                  indirectly
                  (A) Hindering, controlling or restricting. or attempting to hinder, control or restrict. the exercise by any wholesaler
                  or dealer of hfs right to allocate space on any rack except where such rack has been provided. without cost
                  to such wholesaler or dealer by such defendant or where the cost thereof has been paid entirely by such
                  defendant:
                  (B} Except as provided ln subsecbon {A) above, refusing or threatening to refuse to sell to any wholesaler any
                  publication which such whoiesaler is WIiiing to purchase and distribute as a wholesaler because of the failure or
                  refusal of such wholesaler to adhere to or observe any space or display requirement:
                  (C} Influencing or attempting to Influence any wholesaler to refuse orthrnaten to refuse to sell any publication to
                  any dealer.
                  (D} Providing or contributing to the cost of, or maintaining in the premises of any dealer. any rack to be used for
                  publications distributed by such defendant unless, at the same time. there remains such area in the premises of
                  the dealer as he may specify for racks for publications of other national distributors.

                                                                            IX

                  [ Acting as ,tllolesa/e,s]
                  In any area where any defendant shall distribute publications for any nat.mnal distributor. as a wholesaler. or
                  through a wholesaler in 'M'lich such defendant has an interest or control, each such defendant is enjoined and
                  restrained as a whGaesaler or through such wholesaler from:
                     {A) Denying wholesaling facilities to the publications of any national distributor except for policies applied
                     without discrimination to national distributors generally:
                     {B} Discriminating against the publications of any national distributor;
                     (C) Hindenng. controlling or restncting or attempting to hinder, control or re.strict the exercise by any dealer
                     of his right to allocate space on any rack except where such rack has been provided, without cost. to such
                     dealer by a nabonal distributor or by such defendant or where the co-st thereof has been paid entirety by a
                     national distributor or by such defendant acting for a national distributor, provided that at the same time.
                     there remains such area in the premises of the dealer as he may specify for racks for publications of o1her
                     national distributors.
                     {D) Except as provided in subsection (C) above-. refusing or threatening to refuse to sell to any dealer
                     any pub}ication which such dealer is WIiiing to purdlase and sell because of the failure or refusal of such
                     dealer to adhere to or observe any space or display requirement
                     (EJ Distributing the publicabon of any other defendant until erther { 1) the expiration of a period of one
                     year from the entry of such wholesaling defendant into wholesaling in said area, or (2) three national
                     distributors. not defendants herein, have transferred wholesale distribution of their publications in sald
                     area to such wholesaling defendant

                                                                            X

                  ( Compliance]
                  For the purpose of securing compliance with this Final Judgment and subject to any legally recognized prtv:ilego,
                  duly authorized representatives of the Department of JustlCe shall. upon written request of the Attorney General
                  or the Assistant Attorney General in charge of the Antitrust Divi-Slon and on reasonable notice to any Defendant
                  made to its prinapal office. be permitted: {1 )reasonable access during regular office hours to ail books, ledgers.
                  accounts, correspondence, memoranda and other records and documents m the possession or under the
                  control of the Defendant. who may nave counsel present. regarding any such matters contained in this Final
                  Judgment. and (2)subject to the reasonable convenience of Defendant, and without restraint or interference


                  @2018 CCH lncOl])Ofared and irs affiliares and ficensors. All rights reserved.
                  Subject ro Terms & Conditions: hup:l!researchhelp.cch.convUcense Aqreemem.hrm
                                                                             5




                                                                        A-204
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 206 of 303 PageID: 234




                 from rt, to interv.ew officers or employees of the Defendant who may have counsel present. regarding any such
                 matters~ and, upon such request. Defendant shall submit such written reports under oath, if so requested. to
                 the Department of Justice with respect to matters contained in this Final Judgment as may from time to time be
                 necessary to the enforcement of this Final Judgment No information obtained by the means provided in thls
                 Section X shall be divulged by any representative of the Department of Justice to any person, other than a duly
                 authorized representative of the Executive Branch of plaintiff. except in the course of legal proceedings to which
                 the Un'tted States of America is a party for the purpose of securing comphance wrth thts: Final Judgment or as
                 otherwise required by   raw.
                                                                          XI

                 [ Jurisrftction Retained]
                 Jurisdiction is retained for the purpose of enabling any of the parties to 1his final Judgment to apply to this Court
                 at any time for such further orders and direcbons as may be necessary or appropriate for the construction or
                 carrying out of this Final Judgment or for the modification or termination of any of the provisions thereof, and for
                 the enforcement of compllance therewith and punishment of violations thereof.




                 ©2018 CCH lncorporared and ils am/iares and /icensors. All tighrs reseived.
                 Subjocr ro Terms & Condirions: lmp:!!researchhelp.cch.co1wUcense AgreemenrJmn
                                                                           6




                                                                       A-205
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 207 of 303 PageID: 235




             representative of the Department of Justice except in the course of legal proceedings to which the United States
             is a party for the purpose of securing compliance wilh this judgment or as otherwise required by law.
             [ Jun"sdiction Retaioodj
             X
             Jurisdiction of this action is retained by this Court for the purpose of enabling any of the parties to this judgment
             to apply to the Court at any time for. and for tf1e Court to make. such further orders or directions as may be
             necessary or appropriate for the coostruction or carrying ou1 of this judgment. for the modification or termination
             of any of the provisions thereof. or for the enforcement of compliance therewith. and for punishment of violations
             thereof.
                                                        Exhibit"A"
             Humbet                      Date        Inventor                                  r.tl&
             1.813.116                  8/23132      Clarence D. Ba,r              F1a;,1;s
             1,873.221                  8123132      Mutphy D. Smith               Body Pattern ExtraCK>f'S
             1,906.511                   512133      Clarence D. Barr              Charging Machin!los
                                                     Sll!!phen D. Moxley
                                                     Frank S. Houghton
             1,916.296                   714133      Clarence 0. Barr              CtlJ'11rifugal cas~ng Machinas
             1,927.467                  9119133      Sl8phen O. Moxley             Ctln1rifuga1 Casting Machines
                                                     Waile1 Mororan
             1.958.672                  5/15/34      W. D. Moo«!                   Cen1rilugat Casting Machine
                                                     Wallet Morgan                 and Methods
             1.959.227                  5/15134      Clarence D. Barr              Sarni Ramming Eq urp,nenl
                                                     Slephen O. Moxley             S1atiOM lot FlaSl<.s
             1,960.366                  5/29134      Clarence 0. Barr              Apparatus for Freeing al'ld
                                                     Stephen D. Moxley             Rerriol'ing Hol!OW Casllngs
                                                     Jacobl.C~r                    from FiaSks
             1.983..431                 12/4134      CJarenCP- 0. Batt             C1mtrilugal cas~ng Machines
                                                     Stephen D. Moxley             for Casting Hollow Metal
                                                                                   Bodies
             2,015.716                  10!1135      Clarence O. Ba tf             Cha,ging. Weighing and
                                                     Stephen D. Moxley             Con1r01lrn9 Mechanism for
                                                                                   Casting Maehines
             2,043..956                  6/913.6     LouisACa~a                    lmpro,emen! in Centrifugal
                                                                                   Casting Maehin8S
             1,897.951                  2.11413.3    Louis A. camerota             MethOds and Apparatus for
                                                                                   Biastir,g Pipe
             1,902.301                  3.121133     LouisA.Cart>QfO(;'.I          Ci'UCks fOt Centrifugal
                                                                                   casting Maehin8!.
             1,911.100                  5/2313-3     Louis A Carnerola             FIask H.indling Apparatus
             1.912.361                   Ml/33.      Louis A. Caroorola            Mold Oisintegra ting Stations
             1,919,199                  7/25/33      Louis A. Camerota             Con.-eyors tor Cylindrical
                                                                                   Objocls
              1.926.034                 91121:l:l    Louis A. Comero,.a            S1uff,r,g Boxes for Blow
                                                                                   Pipes
              1,!KlB.376                11/21133     Louis A. Comerota             Cer,1rifugat Casting
                                                                                   Awaratus
              1,944.168                 1.123.1:,4   Lows A. Comero!a              Centrifugal Casting
                                                                                   Macl'lines.




             @2018 CCH lncorporared and ils affiliares and licensors. Alt rights rese,ved.
             Subjecc ro Terms & Condilions: hrrp:llresearchhelp.cch.com!License Agreemem.hun
                                                                             ~




                                                                            A-44
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 208 of 303 PageID: 236




                          U.S. v. WESTINGHOUSE ELECTRJC, ET AL.
                                          Civil No.: 5152
                                   Year Judgment Entered: 1953




                                          A-45
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 209 of 303 PageID: 237




                                        Civil Aotlon Uo. S152




                             :rn ;;H3 UN1:rnD S7~ I~ r.-rs1r~:XT CCOj'J
                                vo:, :'Hu n:s·r:ucT Cf! iT · J!Rsr:t




                                     t:f'!l.:..J ::"!:\!E-5 CF :.:r.E:UCJ.,
                                                 l'!LI!!l'J}T •


                                                        ....
                             ">iS~L~HCUsH Elli C'I':8; &. L (li/1,W'I•J:.,.1;1,
                                CCt·.?.,;trt [ ••1J . J.:;;Tl!G!i(rc:::,:;; Ji.Lcl:'.UIC
                                        1,rr:i::t'I. TWmt C(l:2:l I!!,
                                                 DI::1. c!u' lll'S.




                                                               A-46
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 210 of 303 PageID: 238




                                                                                                      C~IlL !.C.TJO:i
                             "'·                                                                        iJO, 5152
                 i!:S'iIFGil":-_-~ l:LZG'IX:C        f! ZlJ_t,,:.-:\tG'!tLUiX'i
                cc,:;·· ;fj LlO ,,:sTr:r:rmcv:::: ~.l.E'DT,W:;
                Ji!'f:!}i°JA TEI;.(L i: ~:P.\'.I!,




                herein m ,\prll 12, 19t:5, .irµ tt,o dcfernhnte h,;,rei!\ l,avi:)f; appfrartid

                I\Di fil~d t~eir ~ns:rerE to t.!"'3 Cnapfair,t d,,rr;i.4£ the ~ub.-.t.,.nu,,e




                                                                           I.
                       TM Court hae j11risd:Ction c<f the a·Jbjur,t n,;.;ter ~e!Bin -~r.d cf
                au U-13 p.ut18s r.areto,                  'i'l1e Co,,pl<lir,t. of Ar-ril 12, 19LS, sl;;.ilw.s "


                Col'.lgreJ~ uf July 2 1 JJ90, ~ntJ tl<;d                   11 .\n   Act to Prct-0c!:. 'Imd.e i-i.d

                Co:,:,erce Ae;~ir.st l;nlsl<f';,l Jeatrain':.e arrl ~'.<-,r,.:p:;1icc, 11 corrm:mly kn::,,rn




                                                                                    A-47
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 211 of 303 PageID: 239




               frovide l:!e~rue,             tor    t._~    Gov-e:r.:u"1-..::r1t 1 .ind £'or Oti".!!!' .Pc..t~-,t,S"!:;_,1 1   r:Q,..;:i;i;:ly

               k):iO"nn n.~ t.b:: Wf.1~0,.~ Ta.r:i!'!' Ac.t, ae: amnd13d.


                                                                                n.
                          l!'or tt.e purpc,ge~ of               ,,tis Jtiign;mt,
                          (a)      "'.'estinghm.i.Se" shell l".;i.an the ~.ienJi1.nt ·.1e.stinghou,:,e Elc,ctr1c

              .&: :M.::!Jt.tf:tct.1-rh·t CDll;:.;z~-,. 1t1:.::.J1 'jj cllltnne of ra~ r:d"f~cti~.rc ;',..;y lJJ 19L~,

               i.,i     n;,w tt,;i, ''•)sline;h:n,,~, :;:ca·cric Corpo,.,,tfon.



               r.:itii.:rt"!l.;tior~;l Ccc;p.,lriy.

                          (c)      11 E.ler:~1·:c:a.1.   ec.:rtp:--..t1!1..tt1 shall ~;n .c.adilnt!:, 1 a9p~ra.tu.s,
               di;:n,ice.::, tirc·..dtr, .r..9.t.er.Wl 8:td r-r:x:ess~:3 rr=!.:!tin:; to t!ic gu::e~tic~1,

              transrJ.ssirm, dist.:r~b-J.ticr+ er ut.i!;:zation. of elect::1.c eLwr~ excBpt

              el,, c tJt.tc; l.&m;i~, ra1io              ,,nd   c ~fflrt.mic~ ti.oru "PPnrn tu.s • ~~blc,               X-ray

              .fs:,f?a~tus 1 elBvato=-c a!Ji cert-3.in other =..pccial:'i,.ted ~f!PiLt-"&tl.l!:!,.                                s:!ectrl,::al

              equifn.ent' L,:-:!:udc~ genet""a.',,::,_r....a, tl:'Ult.eforrmrs antl g-..ritchg,1;ir., tipl.t,!ieati32

              fer Um ,gJm;:.;1,tion ..:Jli dl~tr-lbution of ele~t.r1c e:!er-f!y; rrr.;1::.ore of

              TotT!:?"Jd         t-YP3S uh!ch !!~rv,o           ~i!   tr.e    s~1re;,::; cf pc,..'!'!r fer o•J,.c:- L-.r.lU!:tt"'ieg t

              rot,Of"!i-" zug:-.nt~J ::;wiU!l-e~t ~.nd te.'!tit11;; e.i..eroo::it.s fc-r 1~"::,~rolltior.. i.It

              otl~l" :;'.;urufi<ctim3d prcci".1;:t3; ;:md e!.ecti:":c:-11 2ppliat..ce?: .euch s,g fnr..s ;.rA

              ,:;qolln_g or- h0,at.~n.1: do:,•dcr::-,, for dc~,t..ic W!ie.

                          (rl}     "F'ntf"nts .!fe~J.tT\3d fror:, Siam~r..sn ~i->Nl2                 1TJ!i?:t   a~" i..~tent.!:,

              pe.t".!:it ap:plic:1t::.ol::5., or rig!'.ts tc grant l:icr::i=:ir,::i ·,IT..cl¢r ~~rl:.~ or

              J..;J~t1l .~pplic:it:of.is, ci:!..ri.1cted to elei::triea.1 ei:r..ai~n~ ;ind f'..ergWio~:r

              .:.eq:U?'r,i =]' dr;,:'er.d.ir.:t:; !rci":':: Sir!r-!?ruJ·••t:chur:~iu:rt!<u!~~o A ..:1. or fre,tl

              S~rr.eti!j ,i P".sle;k~ A.r}., :-..an;.,~               Ge     co-cona::drr~tor-5 in thq Cc·7ff.<la.1,.r.it 1

              il:rl aba11 1ni:lu.~ Bll t"l!!.LSs1..u,.:;, d:t,·1s:1ons, conti~·-rJ~tiona ori eMa~iO:ls

              o!' :said ;:~a.tentsJI .:;;::cl nr.;, ;:~;t-(.:;,t.::; whlc:h tut;/ is.sue upost ~aid sppli.Gati.,;:;,:-,.r,.,

              A liet vf tic pa.W.r.:-t:; i1.Cq'1irni: fron ~it?~n:; ar,.d. ;thk!L defe:r~.arJ:.s r,,.-:u

              o-.;rn.   or .::cnt::.~01 i~ .. ~t.;~chcd n~rnto 1::U .n.at:it~d s:cl'11b1t 11A11,..




                                                                                  2




                                                                                            A-48
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 212 of 303 PageID: 240




                                                                        ur.
                      Tr.e provisions         o£   thh Judi;::ner,Jt, &J:"plie.9bl&          t,o !>l',J" d.afer;:l.>'1.t 3hall

              ,B.fi)ly ~.o    suer. rle!t::1da:.'ltt its officers, ,:!ir~ctors, ~-rtt0., ~m?Jcyce:;t

              ;,~cceSPCt"'.r,J 9SSi[:nS., :;•.:b.sidi.'..rie:.J     artd all         Ot~r      r~roons      .a,,:Jti:.?. fJ:td8l";,

              thrtrtJ.31'~,. or f,:,r such def,:n1:!:;.:it ..


                                                                        I7,

                      The ;~7".,,tnr,t, qt.;:$ Jc·=bi:l:' !a, 1934, t,et11een Sie.i!Er'-"-&:r.·:ie,:ert-

              -werlDti A.J,, ~ir-.r.tn!; & F..i'++-:1ir.e it."'G. ar.d        tOO <'-:ef,n:,:h:rrts 1 !.i~etir«gho:t.J.?8 ;.nd

              lt:ternational,.       n.~ .a rry    ,3t;n!crrents ertl:!nda tory thereof or supr..te~:nt~~

              tr.ereto, to tt.B ~{tent not !'.SH'3toforn t.cminat~d 1 are h~re:".:.-:, ~r.nir...::it~d,

              ~nd    tJi,   dfrf~,:,:l:,.nts 8re OO!'e:V en;J11ned ;in~ restrained rnm U.. :'~:rtr.J,)l:'

              perl'om..J:tce of      ilITl   o!' tl-JO p~-vUiot::s ef tri1d             agree.:.·a:n.t. 'rhis hrti1.;l~
              sll;;.11 net be d01mc~ to ~ :r. t:r..;.t.J,) arr.r pa tcrit rights Mld lrJ cr:te,;;1,ante

              upon U-e tern,.in,;,+.1on of e.aic! a;;r,mir,e;:it,


                                                                        'l.

                      r..,,ch de!"e:,do.nt i" o:rc..,1'ed ~nd a1rel}t8rl, ·rithin :rloot:r (;;>;'J) dayr.

              ~f"'...;r t.~.,, do.u. or the e:,tcy ~r thi, Juagr.K,t, -:o rndic,te to tt>.

              1mt.lle ~rr:1 and ~11 nr:ht., ti':.19             ;,:nu    inw"1st Qluch it rfA1 haw on the
              date CJf the er.t;;:, er;· thi~ J1;dgr,,ent in u,,i to each                       er   Uie po. t,~t1h

              lbt;,,;i in R:dii>:it ~A" t<:> th:s Jwl;Mr,t, S"J·)h dedt<Jatkn to be eff,;:,~ti7c

              a~ or the date of ,;,nt:r:,• or t.l'.L~ J>ldg1u,::it; and in crd.er t.:. e:iabl>a s~·r,,r,;i

              ~ho <;.esi:re~ to do ,:o, to pr.,:1:,l.c~ the L'1.venUr,ru, of ll\Ulh O.die~t2d

              P--9.tent.e,. de!.:'!m.l::n.'t,s ~...:t11 1 to ~     ~1 1..en.t.    r..iee~~.sa.i..,Y- 1 Ccl:.t.inue: to

              ltcear.-e upoh rea.!.orutblt!! w::.,M an).. ;;.:,':.e~ts which t'r.By ~ oon or c-.::-ntro1

              purauan+~ to tl'.e poliLjt ~t !'c-rt.1: 1!'. ~t.e l~t~r a~ t.acl.ed Ji.t!reto as

              ~iibit        11;11+


                      Each dofen:lcrnt is b,mih;r er.joined ~nd n,.strni;md from in~t,ii.uttr,~

              i>r   ttreeterd.'lf, to irtatituw, or rnbt,ai:rd.n;:: ;;.ny svit, co1C1terclain o:·
              P~ediag, judicial or a,::hr,ir.istr~tive, f<>r inf"1.re@Br,t,, er to real.iv:,

              •l"   <::ollee~ car.age,~ or otb,r c~rr:pen;,ation for infr:L.~ert.,mt un::lar i:>r on

              !CC:Y,Jzit    01' ~t'!.1 J):i.t.e-nt li!sted in Ex!-..1.bit 11A".



                                                                        J




                                                                                    A-49
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 213 of 303 PageID: 241




                                                                        VJ.

                    ilefe'1lllr,t 'rle::;t,inetiou'-(1 L, hereb'/ ordered em~ directed to ru.lrn

            .,.,.,.nable for ei,;i,;iination on ""~"o~.;,bl~ tefil!I at it3 pl&:.t                                 at       ik,3t

            1'ttt,:;l~.L.-gh, Pel'L'l.!lYh~:rlJ!, to •r~, a~~licantJ such tech:u.::~1 in.fcrr,,d,icci

            ree8ived 1"ron ~,ll'trens,,-5chuc~t8?·t::,;Brke A.. ~. ;:.nd Sit=ner,!i i Ef;.ilsicc- A11G•

            ur.der the .tgree1tv!:lt d.,,>.~d t!o'r.:m':le!' 10, 19JlJ, ~s rlBfc::.i.i;;.,,t ·rectirlei:"'J.~e

            (1011 hgs in jt,s :-:<1soe::;g-jc-! in ;its Itc<~""eig:t E.?'.gL~1eri!'..c']' ~~r~nt. at

            Sut Pi~t<,bi.,,-gl:., for.ns:;1-..tni.a, or               r-~,       Mreaft.ir dtacover el~1.1!.el."t! h

            ·it~ orG~niZ!1ti:>."i.          511-Gh ,rfor.=tfon •htll be u.~de avaihole b'f d~fer.d-

            ttt 1~e!:-tinl:.bttJ.se i..'l: th+3 ;"om in ·.,tiicJl. it i~                   l.°>TI:!:;~;;~tl)1 ::21Jt~it:.cd,        4\::,~

            e-~eb &P!.'lica!'.t shall be per;;-,H.t..d by &fond:rnt ··,e<.li:,gr.o-i:;n                              t:c,    rn;arc<.::.1~.,

            <(!{Ji.es of    1liW    sm:h il'J'.on,aticn. "t a~clicsnt•s 8:,;JJe:WO ,,r.d as ~n,;:lkant

            -,..:, dc~ir,,, f•rov:.d!!d U-.:,t tbe ~~p11Cmt atmll agree to retu!'!'I or repl~co

            .all copie" or ~uell U-.!'onl1!.tio,~ t.~:-0in Ior i''Jrp;,a_es or repr-.Xll.lctlon rn1m

            \tie fi11!1:s o!: dcf(l:,;!;::nt. 1:·Tes!,:i~£h:i'.i~e.


                                                                        vn.
                   &!eh defe:lfunt i:i tu.l:'1;:.1• enJoir..ed end Nstnaimd rroo. -,::t:.en~                                          j~t,,,

            adt.ering t-0, TT.1iJl',;,ininR or fu.tJ'.erl,-.;:.• dl::-ectl.y or L'lrJ.1,-.ed,l~·, &Jl1

            !.!("'.l.'.ltt'.:C?t., ..-z;n,:1:~rjt. 1 1,1r,de-rstrindi:n-3., pl.!.:t Or" :t:-n!lgl"&m   with Sikme::r..s-S1..:hiJ.c~:r-

            '!Br}:>.! A,G, or Si,a;r.;;ns t, Hslsm .l,G, oz-                      ~rr.·   or   U,,1,- ~ub.e!diarlc.5,

            ;urx:e2S~tr~, sssi;::;r..s, o:f'fic-0-rs; aat:nt~ or errpl&Jt:e:.::;, to:

                    (a}     &llnc.3t.e or d1°ide ti?r:rito:oiB4 =,r :r~r'~~ £0":' ~'!:i) ?f'C<h.L{'..\.io:'~J

                   210      or ot]):fr futr.:..'~•u.t:tcn of elBctrlcal eQ1lit;;rent;
                   {b)      e:o=lc.dc .t:rJ r,cr:;on !:.-c:n c-:: to res."t...~i.."'t o.c llmit.                 t.:t;f     !:UCh

                   ~l"!!•:'.Jn   in tba rr,:,n,li',S~-t1;?'(1.t   U..':;Ct   tli~tr:iJ'.1t.i~,r,~ er .s.;.ln cf e1ec;t:·ic.!l

                   e:qui.~ntJ

                   (c)      li.m:1;, reatrai.n or pr,;,'J•:mt t."8 ilrc;,or+,atim i."lt~ or &:i:p:ii:-i;al.,i.cn

                   from th!:' Unit.Aj;d        ~.a.n.t;;;:s., itt. torritorj,,g_;,. or pc3s5es.si,:;~ 1 ai'
                   ~lec:trl~.al equ.ipr..e11t;

                   (d)      retrain fran c=pot!Uo:i "'~ to lc~vi:, :an;; per;;an                                 fn,r,      .!'roe




                                                                             4




                                                                                               A-50
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 214 of 303 PageID: 242




                        ...,,e, d1"tribution. or S<1le of electric,t1l eeiuiru,cnt.
                        )llot.hing :tn aie fo!'eg~i.;g p,-ovi!lioc:s of tJ-.i.!I ,trticl~                                 vn        sh;ll be

              c;:0-!'w-t..ru-ed   °7.Q p;roJdiJit 1          1'1:t}'JO'lJ7. ITON,I! lii:=i!n;J~!. CZ' cr.}nve,;,r:t.:t.ee:s 0£ !).at.e.1t

              rl::;bts     C"J'   t.ochrJ.c~J in:'c,1:·,,.)t:!.Qn, V::.eth4Jr on ;.,n c:t.clu:.ivu= b:i.tsis or ot.l·~ r ...

             >!5.811.




                      Vor +~u:        i,-utp:i-:.r::    or    :;,Jcu:.-ir..g c::mpl.5.,;!.:'1ce Yith this Judg,.:u~:t, duly

             autt.-0rju,'1 ~pro~c~t.a.tio:~s                        or t:IJJ   Llel"l."t."'rit        ~r   J''1.!:tke sbi!ll, u;;-:>n

             "tl'rit.ten :n:aq,i~:rt.       Qi'       tb-0 .t.':.•.orn.~y Gcr.c±~l 1 er t::ta A~!:i!7~:r.t Att.-0.r;:~1

             rJe::>Jral in chs r:;e of t,1-H:: J.nt~.:i-.r..1.st. D!:vi:;:;icn, and. on l"l!!ti!.iC.'tUi.bl.e tLCti.::e

             to i:-lle princ1ps.l office, of eitb:i:r d~fz;rirhDt~ b8 p,.:rrni+;ted (1) mR,;;cn.t.hl;a

             acce~, duf'lt!g ti.e ctffice hc,uts of :<al;' defa:i.dant t,o S:.l tooka 1 Nd£8ra,

             actWt'lt.55' eol7>::5j)(.k"'lli.:!n=c, rer.,~:-.:l:t& and oW.fll" rec~r-6'; and dot:tur.B~ts in

             th? po;::~ss:ion or un6~l' t.hi! r..c~i:.rol                         or      5ajd deft!:-..d.;;n.~ relnling f...o                arr;

             JJllt.ler~ ~ont,;;1:wn in t.J-,i3 J·J<'~<Pnt.; anrl (2) s:ibj,«st. t.n ti"' r~~~cn..hl~

             cv11V11oionc.. of s&id defe:.~nt and dtbou+; restrnint or intr.rfcn,nce

             fr.xt ii, ttJ          i.nW.rt.ri~u of!'ie,.J:rS tl!' c:r:plrJl'!C~ of r;;:d.d &.Ler&nt, UtO Zfil1

             J-..sve Ct."U:ise-1 pre~(!:.it 1 r¢-(V1r~J.ing ::;.u.-~.h .n9-t+.ar,5., nnd ·i1=,;n ~q·.u;:~t- s~ld

             def~.~:lt,ctr, :;h.:l) :;i,i:mi,. such .,,-:;.t,t~n report,.; ~s ;ol;-M. rrom tLu; ro tilt,;

             b! rcazon::ibly nEicc~.3-!i!~/ t,o tJ--1:! 8!'...:'-orcBtt~nt of i:J:.i.s Ju.~ITHiJ.t,..                               :·~ ~"l,fcnm.•
             tioa ::ot.. i.oo:l        b7 tbe n,c,.~ns ;:,ro ,te.,,..,;J"         in thls A.rtJ.de V-ill shall bll

             dh<ulsr,d by -ey r,;pr,;;i,ar.t,;ti,e of ';,oo Der,s:r-,rr,ar,t, Gt' J1'sticc to ..r,;r

             Nr~{)ll ott(tr th~.n                 ~    d.'i.tl)' ,!iu~.o:-lz-,:<! repre~et1t.!ti~ 01"'" !!•.1ch ~ps.rt.1;,tmt:1

             8:tl!\1;t.   tr.. t.?:':! ea,ut;;e o!' leg .1 ;r,:,ceeii!ng~ 1tt whl..::h thi:; U::.'.iteC: Stst.~s is

             • p;:r+'...:,r :or th:1 Fu11:.c.5e n! 91.;-::ur-i::t;'. ct.-.Ppl iam:~ ult_.:t                     t.lli,!; J·;;jg_,.:et'1t..,    or
             2.ts   <"t~-:e:-.<iso rnqui:ri;d by l•r.1 ..


                                                                                  IX.

                      Ju.r':-sdicti("JE is              r0 t.$,.'.i.ttB&   for tr.B    }:.';_tr-pow   of t1n&JJl irig      Ii.ref   of the

             ; ~-ir-s to tMa J·1ctg1umt to e.pply t.o tJ:1~ Coo1·t at ar:i:,' ti.11<! f.'or :;i;:;.l:

             .f:.i.rtr~r or~!'$ ~n<l r.!ire•.::t.iom;; a~ r.2.y ~::e r~c~:.sa~, or ~pprorrlst.s i'or



                                                                                      5




                                                                                                 A-51
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 215 of 303 PageID: 243




                                      a/   Fo!T,;in




                                      Sy Joe:iej~ st1:~y:.,.J!!.r i!. r...e:.-U.1er
                                         o!: the abo•,e f,.r,,




                                       A-52
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 216 of 303 PageID: 244




                      U.S. v. GENERAL INSTRUMENT CORP., ET AL.
                                       Civil No.: 8586
                                Year Judgment Entered: 1953




                                        A-53
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 217 of 303 PageID: 245




                                                            Pltiiu t.ir r,        i
                                  v.                                              !
                  GEY:'!',:•.!. I:IB'Jr.l.)}'.Ef'I' :CR PCR.\':Hll;               ~
                                                                                  )
                 .l'l~',Ti '.';;!!fil:.!l,od Xt·!t'!l!ri;
                  ro!f_~]~1kri: lJE·,'l:z.tPf,f:IiT CCR?fR ;.:11:0?'.;            )
                  ~,4.Rt.A~IP. Clltffif;;g,;a CCi\f. .:f 1.r:\.r;                 )
                  G'I'!-t!{I.Si 9 ~ ~"-A' ..;J{; RuJ:-:t;l.,,r; £ r               )


                                                                                  I
                  a.:.\J1E.FI; l.EflJ\F.Dl tL'_r:l.l:lffi..''.'H;
                  :i;.J{Ul:il, C8.!il.'.,.'l; C:iA.Hli'.:5 E. ln.'!>l-·Jf j
                  'fA'J'P. •.N hY,!i-.1 nr.d E!Jl:J.'ID :i'l-H''.
                                                                                  )
                                                                                  )




                                                                              I




                                                                                  A-54
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 218 of 303 PageID: 246




                              ( C)      "¢:::r~~t'.!;ll ., 0h:)l l !!fi!fif'I the te::'ent.!.nt. G~n'! ..~1:.1 lnB't.1· ,:.~nt COt'J'.10-

                 :-ut.!.on;

                             (P)        ..,,,v.ar-1an1e II e1lall :ne::...:. t'be de'!"'end,.,qn": V1~r:t~t.."iil,3 Ccnd,JtJ~r :Jory.> ..

                 raLl.f.n;

                              (~)       "J)r,    J':ir A::rn :o" S!'ai.1 c,,;,n Ce J·.l?'                   ,',r.lf,=    COr'l)Ol'liti•).l;
                                        11
                              (F}        Defer..o.-la:tt..i'i ~hRll o;e,an a:.l the corp-Jrate p~t.::ca                                         $a,J    oa~:t in

                  tt-,~ CCl(tI."lS.fJ:.~ !n Utizs c:e.ure 1 tl-..-:,1r dh"e'r;":.{',ra, or-r leers a."?.d ..J.[;ent;;i;
                             (G)             \T;Lri,:ilil(: c,:,r.,..l:n1l'?l'-S- 1 !tl:a.11 ne-1.-i a ~·.rnin,y. f1Avi,,::8 in wt:i::lt th~

                  Co!\ft9.ei:¥!t.!1~.:e .iu Tc:riableJ .:?..,:i a:1~1                  l 1n-C}\ll]tf tLe t.:.edi;:m.!c~ t:un'!r.g C')v:ces

                 U!icd in cunjur.ct1or. thi?:ev1t:1 but c;b?l:.1 not !nclud:>2' :tr.d.'Jt:t:'.:.V".! ':.~"1.e::::;

                             (E)        'Perr;.,:,n" R;h"i11 ~-~               &.t:.   ioiividc.r..l., p..s;rt.:,-toral"1J~, firm, a.o~oc:i ..

                 ,at.t~-:Jn 1 ccr1,-or.a:ict.1 o:- -:.,Ll:.er °b"J.i:l!.r..ci,.s er lo\~ et'.lti1~:n

                             (I}       "l:'atwts" at-'!ll               """° Uni~c?. :,t:.tc,< lett..?l:"~                       ,'nt.,nt u.d a.ppH-

                 catlou..1 th.~::-,!,_£-:.r, i:i<::1 ·Jd1!i!!, el: rr.!ies-n                 1.1t":r..,   :1:i;y:s.ior::.r I c-,.:,.utir.:',.:.n. t.1~-:0.:;   v:
                 e:r.:ti:-ns::.ci~ :. ....::r.:!t.'.:,f   .in::.   pn.:t::!".~S fse.'.Y!-1 U!X)r~ !;,,.id a.;,i:·11·.::att,:::t~ ~


                                                                                        II

                             '2?:il:' ~:...;-;i~i::)nJ (:-f t~11B Fiue:: ,Jli.l(;:r..ent r,..p_r1li<:-:t.i>le tu ar<:r dc:f"cr-dr1.:,t

                 eti8J! HZi:Jlj' t,..:,,, tr.i,:,h         ~.~f~r~~.rr?":t. 1 1t.H- 0.ff"ice-rll; ~~n-:~J 40:.:'"Yll.~                       1~ · ' ,   e::} :::i~~'!r;,

                 c.n-1 n.t:,::-r ":•1:i::J ~ 2t>f. c.ll r.:,"'::'..~r r-cr.1,1p;;i ..-.t'":°'J-}:) ::ici.. inc; ur c) ;1rJ'1[. t-o U.;:'t. c:i.




                                                                                       ;:u




                                                                                       IV

                             Dcfe::-.d.'lllt~ htWt ViOlati.::11 Ject ions 1 111'1.l                            ·z   f.J£ t.'te: Act ::r!' l;Of.:2.l'i? 9J Oi"

                 J~Jly 2~ 1690., 15 ~o1-S.c .. §§ 1 ru:.vl 2} er..·d"t.1cd "'!:..'1.                                    ~'k:".. t~.::, .Pr,:,:~~~        1\"--:d~   W:':




                 tl-.l;! S2t~rm.:m h~t-                ,5.aVl v lc:lati.:,no h@.·~~e ,_;;)t:.B1t:. t~,1                 or   dei'er.~::ntiJ ~TiciY-~d,:1.~~

                 1tt   n.o    tm:'!l'."!"Ul       ::c,:;i'::d:,;-~t! nn MU c6n~pirn.-:!:t i:i r".'a~ralht ,::£' :r:i.2.c .:mC. l!'D!'.1-

                 1u-t·r;e     in.    v.a\ i&., le c::.11Y!e.:l!lC!"Q;        c::ntcr 1t'W~       inl..,-J U.'J!Clo>i'U}         c,:;ut_.ru.i:t~ Jo l!t;re'!7~~.t-a



                                                                                        2




                                                                                                 A-55
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 219 of 303 PageID: 247




                  a.nit rrnr,,ua] lmr!.~r01'.r!rrding:, in re~t.rr.int of .sa::.,a. t.~;u.':.~ J:.r.d r.t:. ..r.err.e a.r:ul ur1"'

                  lavf1,11ly ~tt~;:;:;,ting W :.ionupo;he cad coaibl,in;;;                       ,.,._,:'i   nur,:.p!l'lng ·;o    "'°~-~.
                  polizl:! :said trade ~:d coE£Jerc:e :L":! var.table cuttden.a-era.


                                                                              V

                          (A}     Eacb c;,f' tbe! .fol.lnwi:r~g agrecr;r-r.-'.:s i~ D!'!reby .:V.... jmlge·d m.:i decr~e::l

                  to 'be 'tll:1!11.wf"'u1 'lflUl.!I" ~c LiO'.:'!tJ l (ilid 2 of' tl-.i! Shttrn::..r1 t;C':.,, tuirl iu ?.,..!r-e':JJ'

                  tct'm5na~d; ar..d. clt(Cend..:att~ are ~OiDtly nnd aever;.!11.Y ~nj<dntXl u.vl re::.;~:ta:i.i11~~:.

                  from the furt,i:.er ;;errcrir;JJJ,::t! or enfurcert<:r>t uf v.r1y of the pruvi.s-;.011.:.., nf

                  sat.1 ~¥l.·ee:r.e~:ts and of ~y afrre.:.enta ~:i.er.,:1ato1·:,:· tt'..er2ot er Sl.lf(:ylet..ental

                  tberetQ:

                         {1)     A[>-ccrr,.mt cf July              30, 1934 betw.-cn Rndio, Ckt12r"1
                                 3!ld I:;2 Jur Amsc:o;

                         (2)     ,.z,:·:c~c:nt of AIJ.!7:st 7, 19.YI bet·,•e:n: aadio, G-:?.:;;ral

                                 nn6. De      Ji.tr      P.r:2co and   '.Je"io"'E'}O?rrBnt.j


                         (3)     A,~rva?-nt d3.to.i ~.y 19, 1937 b-0'",:.v.:-en 8€J.liio, Gf?:r.;er . ll
                                                                                                      .

                                 E.nd De J'.n~ }ir.ac~ and DtrreloJ,ne:li:.;

                         (~-}    1·.ro a;J:Netmits ,~atw Jur.B 9, 19'.;9 betve,·n Ri:ilio and




                         (G}     Ali. contra-~tG, o.srccrxnts or tmilcrGtai,dI,

                                 ::my -t-uo    i;.:ir-   roor~ of the dci'c!ldttrtt.e; Dc-·$~c}JJJ-.




                         (B)    !:Jefe1'.!d&21ts are here!)y Join-:ly and ec:ve:i."aJ l:[ e-nio:;,.~!ed                   a!'2.   r~""

                 :;trainEd fro'!! en~-er1:::g 1:::t:i, i:,erforcuin,g, enfo!~ein~, e.~011"~.:1~::0, udh~.!'il,£

                 to, !!1a1.rf-a1n1r:g C<t' ;:-ur:J:iet·1rtu 1 U.1.t"!;:CtJ..y o:: 1ncl.:irect:iy, o:r -::J.u1~o1:1,1; ,1.ny

                 rigbts vu.')_e:!:'   S.tly   tG:::itraet, ~~eea£:u-c, a:tr::._---:.1=,t~.1.:t1t, i..utd.':ret:::Lndlt;B, plt.n

                 er proi;ra,,a fer tbe purpose- or wi ili the efi"et:t of r.::cut1n!~::.::.. g 1 :r~v1.11~1u

                 or- :rent~Yi'n5 OJ:y or th~ tl&f'Cl'.!::t~n-:.a, contrBcta: OT ll.l}ders~~n:ia:..ne;a r~fa£!."''re1

                 to in S1,trioc1~"':.:ion (A) of this S.Ccticn V.



                                                                            3




                                                                                A-56
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 220 of 303 PageID: 248




                                                                                    Vl

                          (A)      ~act d~r8!1d:;::·1t J:; l'I!'!rcby enjai:it:J. CtJ';.i r-?3-t.4~3,\n~d                                     frr.}.J   en~;ur'iag

                int,..)} f'=r:01•...tir~_:::., :td.ci.:,r.;ing_, a;:.b,_::,r ln1.: 1~0., t,:,~.jntninir 6 -::-r !''U.J."-:lu~:.c j_t1.,3, dt-

                NctJ y       or     iaCirl."ctly, or <{lt1.1rr.ing a:1y rlr:,h-1..ts Uf1Z:,er, :s.ny enr.;birA-'l:-iv:i.~ c0n-




                ennDr:ncern ·..rh.!.-:::~ has             l:!S    tt.~ I.JJ.:.rP-:J!!a:! er ,~:re:::~.:.!

                          (:)      Li~~T.i::i,g~ re;;tr:!in:.ne; or pr.:rrc~tir.g the                                     5~1!!    or

                                   W:Jl!:.t die;;::, !iXttTi'I":$ :rr ~if:i~J'                     I.J&t•l      i.!~ tt-O     ;.i,>,,T..L-


                                   fa.r:tiJl"~ Gf v:-ainble cCt1Uen8C''.!:'3, to i;ny per:.0:,. 1..::,r

                                   fc, u:ce L,            &!.)'    $f8,,1fjc,d te;critary,

                          (2)      Lilliitir~r., r~d·J...:d:13 er r~.JtJ.'iCt11~L~ the tyfe~., :,::wl~la-,

                                   -q·.1::1].it.-'':-P;.; or q..t:1..,.titi'!!:i    ,::_,r ;rsrt:-.blc          can:l..e.r1!'.;t:t"!!- ·,:hLch

                                   :U'8 o't' rrn.y re ~\f..!lC~.::,1 c:.r :,r,3...;·..u".i::tul!l'...;

                          (3~      Ft-:;1:1_5, rm.init:.i,:i:t;~: or 9.(1.J ...:ring to pric~s or :n.~1co

                                   rn..i.(!.!!:I o:r ot!lC--r' t..errm- t'.!:..;i c:.•t.di l-h~::::.ti- of ~ale or i!.1Gt.r~:.-

                                  1n.!tiD!l. of v~... i~le co.1J:!c-r.:.2-2re; •rxc.C"Z"Jt t~t thla ;i:::'o-



                                   1n _:::..!.t~~r: l i.C:0!l,::€'3 l.Jc·:_.,;e-cn a ,::.~fe:Yl!!.::t an,1                   .i.   :-..e.: -::.:,c1

                                   ai.:if..   3 li9.l'°'::] -;:ci tht;;.; Cllt."e;

                         (E)       11.'til.? 1~1<:fendn...'1.-:.!l as   :1t:!I..VE;t-n   tlv:!f(H:l·t-::::!.i    c.:-,~   b.::!:-i-1ty ":.J,::r1:.1cl =td r•.!--



                or :-vrtt.r-ri:::;, d.irectl.1 r'Jr L1'1jrr;;::".:.ly, Cir clalmlue, f;n::· rir;h:.!: ~..ul2l' --r.~y

                C'Ofli:i!r~c.t,io:-., ,::,:.t;;;:;;1':"fsCYJ :::c:11-t:r.jl.~: J -:..gri!!C::).;:Jl, :s:rrF.t-;:e::::c-r. :.., ur...:}P -!:!· ~.:,x-~ 1 r'J

                or .?<l.;v:; or-     J;t"igI:"7.JT,   uhir:h hr..5- ae its t(a•w;:;~ er l!':f'!'~ct.:




                                                                                     4




                                                                                             A-57
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 221 of 303 PageID: 249




                  or a.i.<1.:111tt:in~ tlr..: va11~ty of a.ti~· p::i.te...1t not !.1L1-t•..ad at t~e t~c.~ ,,f sut-h

                  !,•;J•;1i:J :tion.

                                                                                        'n!

                           (h)         D>:t.e:,~:t:t.1~9 GC':1{1'.."fll, !i.e:11o e.n~ Do:·1<il:,:,vm:1f; or-i;· j::-,::r:t!.y -&nd

                  scvcr."3.11,:.i· ur,i'!!re.J. .!!:~Ii directed U.;:" c~uee i.J_·;? di~salvtit·n oi' d:tkL.rli.!.IlL

                  Ll,:::i.eJ :rpn:en: :::l.t.lti:t 60           d.ti)'l:!,   ::'ullm-.-ing ttni..:-/ ,:;-f :hl~ J:JL.gn!:.r:L;

                           (B}         De-t·~~1~1.,~_1't fJB'~~,1-1 OJ.)'~rJt.      18    hv~1;b:.,· ,::i:r-,1.'l;ll"'.;:rl Mil   ~'!°Y'-fr.(.."~_,.-;,J itLthir,

                  '.;D d~y-~     f::)llt.:r,d.:?,g cat:-)' of thi!; J~g!.r-.nt. t-::, -:r.:in.!S.Ce:." er G:;?liJO tll pr..t ..

                  e~V..a o:...~ p1,t.,e-;1t rl-t:t.;; 01.,•-r:i:-~1. ,c,r c,::•nti,.:d l+J "t>y 1t to- tht.' Iltt"-CC•t (t·~:~b~ing

                  oth,::r d~·!',cr,.,i;.'t.;1":.J) ti,,'.jn:. 1;h::..n surf) fJ&.t/.tr~tG qr p.:1,-:,cqt; t"'i.ff,ht.s ~.lG.f'C -9-,.;z.uir~d.;

                  (:XCC·£lt th~"t P~J.tcat 120 .. 2.t0;-:..4 1 (5:..:.0 ;:-f f.ie,r,•:rn't--~T 15, 193'.') !Jhall ~c :J.G!li,n;r..ed

                  by t:e:vel~D'!::--: ·..;o ;te::.i.o;

                           (c)         i:1-~'.:!~::.·   t:is.n tm I,,'l:~:-·1~s ~.,1 pa:•::nt l"1GiJte r-.aq\:,1re:.t to De 1:.r~nt1-

                  re.r--:'~l 0:i: .),;o.s1gr,:,:t 1u<1:,,_,1~ s·11;;:3i:-i ...:.1,:-,:1 (:,)        l:)t,:·:I;",   sll rq-1.,.1~n1;·<;2.        Ei:?.3'i1T..:::i:   cf




                                                                                    1
                                                                                    11!1



                  Dove:,J p ..:.t}Ut I i."'\:1 1t.1 1 :ss.011.~ t!.(•t.. tHU-- £-1.1·:i..:::. ·_;..; Sei:::tiou ,n.r -:;-f t:t1 a J'....~ 2::.K r:, :_:

                                       t.           !:;.,;;:·h rc-N,:,in.{i',5 d~:...r r,.J;;:n~. 1:; hnrRiJ/ ffr:<~~--:iir.~r1 vitl. re:.--:ril.i!'~·t

                  £:rm:, hn:1,i-:.J·~~ .• .:l-c:-:i·.1h·i~5 ot~ cl,Li;;iir..;L dirc.:!':1y or :ir"'1!rc~:":.l:f:1 Jointly \fit:~t

                  at.ls ou,::.~r ..:~f\.!w.!w~t._, !D:y rL,;2~:~ u:d(:'r &iy ;,aa{,t~"-..e rel'.!t!tu: to tt.e t::ic:.11J~



                  td.bi~ ·t}..e .s;rr.nt o:' a. l1ce:1:;e in .le!~nrr'.~;'j,."1•;:.r.- 'With f'a:r.:.:..:,r....._;;h it Ct!' t.'i:1::;

                  ,fi.dt;:-r-n!~ :I:; ;;u-.1.:,· '.Jf ':b·! def~n.'?..:::-i-1:::. to a11y oth!!r def".!t.df~nt Ut:" Lh~ t.LL!nr; ·_.;if

                  a   !i_(:tl-0~(''.:.Uf.!V>j 11<:0t!.38 by (!J)i                 1.ef,c;:1~'"12.r,t .t,aL:;.:1tt2, 1~n       l)Gt.-;:ct.J t/<,,        t;~;;•.('."rc<r·.rc




                                                                                         5




                                                                                                  A-58
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 222 of 303 PageID: 250




                                   ::.   r.n.nh rem..ininis de!"~r..d!!.nt is.. l'.t:rc~:, ca.t..ioiaed.. w-,:.t rc·i;"!'.i-9t!.i.r.-c-d

                  for     e. }<!riod of never. (7} Jeat"S !'roe: tll<! dt,t,e of                    !;:u, e:iGry of th:J.,:;

                  J,.ru~aett~, frOfil bald.ir:s, acq•J1rt.n~ m- eleii:;\ngJi dl.rJi!cUy or i.ndirectly,

                   Jointly -.:itJ, "-"tY o~hH p~rsvn cnrs,:>£M i::i the ox,oll!r,ctt= c,f v=l,i&l9

                  eorul<!Met"a, J:'~!c::it nrd pctent r1¢'tt,i i:elE>ting to i.be aant..!',,.ct'!U'" c.f

                  V,;i.r1,1b\e <'orrl,;,cll.,l'a 1 exce;;,t tlmt t.'i1a provia!.oti. sh&U 11:>t p:robibl.t t~

                  _gnmt or a liC"(:'tS<1        in n.cca:rct._"1..1'-1c 1Jtth P,9raerai;l.1 X 0£ t.hit:. Ju.'.':.(:Iteot. by e.i:;t
                  or tM dchntn.~te to " n<1n-dor1rn,JAr,t or too ta.ldng or a J kAnac by

                  or,y defe:ul;wt fror, a 11011-dcf,;rnd.r.nt relat!..r-g to                     i,~~""~~     to m.::w.l!actur~

                  WU"ii!ble e~1!Ji?t1:;~r:.

                                   3.    8.:leh reotta!.uine, defet}QJ;_l..,t iei bereb,;" er.Jof,r.ed nr..d re!tt.t'tl.1Md.

                  n-ci:i   t,n\,:l.ing, a~q\lirlu,; or clo1miog, dir"ctly or ir,Hrcctl;r,                              er.:r r1!!1',t,&
                  1.:J'l.dcr a..'1.y tt!!'J:.~lfa;.:t.':.!ri..,g or '1alc f'a-ai11t1os, pln.."1.tc or otht:1:1• ,;.!is~t!. r,elr!t~

                   ing to the l!l'J1\.-fnc":ure or varL9.1llo =ider..oer~, ,lointly ~th ""Y ot:her
                  4'r.'<rn.:!,1--,t eag~gc,;l irt t-~.., :a;1.m:tac ture or Vfil'11l't:.la ~ani!<:ruo~L'd ai,,i for n

                  periw cf a<,veo (7) :,~ars i'rou -r.be dat" or e~.tr::r of' ~hi.. J'.td~.1t, jc.inUy

                  v1 tb    ::n;,· ol:i,,r ~reon e:,gnge-:1 in tbe r=\rl)u,ti..T-e or var lob le co:iik::Uera.

                           (B)    i,:~fc:idMtc, Gentr.s! ond. :ilt.dio,.            i.l.l"~   be:.eh;l er.. j ..:dnt!d n..:,d Z"est).·atn ...

                  ed from "1:(!l!irir..;;, directly or :Indirectly, by pur~t,ase, ser:,...,!" 1 e,;-n•,;,li,

                  <l.!,r,1a'1 o:, otJ:er,<bo, 1    tbe     Q\1TO<;rRh1p er CC<ttl"Cl Of the               bt:nir.e,;e Qt i.h" .:;t.J,e:,
                  in the =i1•.:!'actm:<il or v.;irin::le c,"'"1<,~e,3r;9              .i:-.a,    '!.'hether Jointly ar .,.,.,::,rRtly,

                  ror a i,edc>d <>f R""'"'" (7} ;,-.,ara a:tt>:ir t.l-.e ,fate or entry of tbfa .Jl~~gu,;,nt.



                                                                         IX

                           (A}    Oefeni!=L0 c~          ncr.-hy       jnintly e.u:l 1!¥.V~raJl:, e:-iJ<dMtl a,i,1 re:>•

                  tra.in~d       frcmt

                                   1.    L~at1 tuti0£ or tl:u:e<itet'Jio!l to inctitu,..;;, or :,,.1in',,;J.J1L'l.2:

                  ¢r    co.t1t1n1-1::ne; 1,1.T1y ac.tlun or prococdin.g for acts                  ot :tni'r!n,;e::eot.,       Q1"   to

                  c-ol lc\-;t Oru:!.i!f5~u.,. -!:Q.lf.P8nga;:.;.an or ro.;r.:i.l.tl(!S a.llcee:l. to ll&.~,c Q('c-ur:-.t"'-i ,c,r

                  ac::r-..Jl.:!d, pr!ot" t.o 'the d.n.tc     o-.r   ~'lthJ .J\t,'la;m~t 1 1.lm~Ol" s.o3:~ patent. l"!:'lst, 1.ntr tn

                  the C!l.'l'Jfooture or       Ui!e   or    variable conde:nsoN;


                                                                           6




                                                                               A-59
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 223 of 303 PageID: 251




                                           ~.          ln" f.3. tntfog or t,ir,1,.n.,:,.t~(l tc in,:;ti tuu,., qr: r.S.L'l :.~i~.L~(:

                 or c::,-r.:•:.inui~ any bct.i1.111 or proceeGin,:. A.c.,"'""Zlinot n.r:y ~r-::rnn fc,r                                               ~~        ot
                 tnfri:..~~ut a~ MY pat.(!-r..t rel.a.t!nB t.o t..he ~Ld....u.a::".;-.U'e or uce                                                      or
                 v-ru,~i.$b1r:t C'Ofrl~:tf!.-.!r~ C!..r:-icd 01~ CO'.:l~!"~lled bi· ELr~Y doi"°cnd.ant 801 18£01$1.

                 µ'10::' to D:,,:cm',cr                     31, 1956, uruc~~ ,.~~h r~r~on blli!I re.!'u!>!!<i                                  i,:,   !!nt.= b:o

                 a !:'Jccna.a a..;re!:'m::Jt n.o p;.."ov:'U.c4 i'ur in Gcct1,Xi X                                            ot    this J1tr1&-"1Jt!nt ilfte:t

                 beii:.; r-c~rJQ;1te:t e-o tJ do by rm,~h ,Je:rcu;_tLJ.rt. 11


                                                                                                   X

                                (A)       Wt-:h. the eXce:ptiun of ae!ert,18.."1.t Dt!-.'elopu~t.t e;z.d·. ~fq-r.::1...?n.t.

                 ic lre:r".!by crCicr~! s-c,.j_ d!.:-e,c-te:1 1 :in~o:t"i:,.T" OR it~ bu.!:}                                   ~       po',n;;!r '!:a UC ao 1

                 t1,1 sr,tt._..,-; to           an:-    e.1,.ipli::n.T~"';.       --:.f.cr•;rf;-:ir -e r..{:ir.:.-e-Ja:lt:jrivc li.cr:nac un~or auy,

                 WU!           c!' ;;i.l\ -ct! t.te pa~en:a er :p.:Y-:cn~. 11¢'1:'W~-, ri:"latinb to t.bc qanu!r~:-Q""G

                 (fr'    1.Jze ._1£ ..,nri-!.l':!1.r; ~011.3>:::::t:t<rs tamci! n;r ~,,i:;1:rv4 by in;.,,..:h d"!t'e:1.d;,u-..""t prtvr

                 to D;;eeul-!!l" Jl, ~5)5\i, wi is b.:,,;~1J)' enjoir>cd ru-,,l NBtl.'BiMd from =kfoi;
                 any r..alc q:- othe!:" di~prJ!ti::i.,:,n of'                                  .fiI,S   or as.id patent~ whic..11 dc!.11'J.VC.J 1t

                 or the !?W!!:" QI' .!J.\t~:W:r1ty r.:c                                G["!!..-.t !J'.li.!:l   licouseo, u,:U!!ls it .iJellq., t:'t..r a-              4




                 fer-a o~ <!:e~J.&:u, s•J.,h ;,,ot0nta                                 ,m;l.   l'e<J.•Ji:eeQ ru: .. c-:-.r.,U tlon or s•Jc;i ,::i.1<,,

                 trrn1s.'!'er er aa:.:;i~aent ~h;:t. t~ purt:r'R:?i2"'.!r, tti,.sfcrco nr ace11:uee a:-'@11
                 obrerve the r~qu~rv:.e~"';-9                                    or   S,ec:.L:rr.. X ~"'ld. XII of tllie J'ud.5ot'.n.t with

                 f'-ijiJJ::-t'.iF..\t   to U:,e pn::ent;,1 ~o cu.:;quireU.                         m1U tac        ~f.I\'"rh;i:;,;r.,   tl'·:'.tZlBTt!r'!!e or

                 ""signe:, sl:s.l.l rile vitb thjr, ()or,z-1;, pr:'.!!'                                           !,:,   co..uur.r.ntfon of aaid t:rans-

                 a.:tiur.i1 n.n ".lft(er't..fik!:t.:;                  t.o:..i   be- OOcrA 't,; '"°:h<J I;.l'r::viBiDne; oi" En.!.id. :k-ct~onv

                 ~ th          N.:1p::c\. to t}..e: r..ut4:yt.3 BC:. S.c i:).lr1=aj

                               (!l)       !:a::l! ,J,efet:c..'lnt S,;; hc,rob:,, E'll,}Oiobi e..'"'d ,,,strf<1"1•J•l. from 1:i~lcrlrn.,;

                 0...'1.y rcz,tl'f~;ion o:r" e-ondi ti::m wl-.;:t:1,:,n~.-cl' i:t! .:my liceruse or .!'Zl.lb:-l.ic~noc, as

                 ttJti      t::?l.l!~    any b-c:_, g!.~-&::1:'!.ei.l by 1 t p::r!.:L1..i~ tc                     the p~<Ni~ir_.~:.e r::£ thie .:J~ctio.."'?.
                 ~1""1J/'; tb8t (1) tn.~ lice:n:.::o n)y H,:, UD:.C n.:int.ran:;.f\;r.:,1.,·:1Ja;                                           (t)   8. l"'€1!Lt•'°.1·nah11'::l




                                                                                                  1




                                                                                                                A-60
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 224 of 303 PageID: 252




                  DOn-~-i&~!'"U!n.~tary roya!.ty ltflY be cbat(;;e-.t; (.!) 1~cci.;co-ru1.blt pr'V'-laiooc

                  nll.Y be        =~     for F"" 1od1c foape<:Uon of t,he lv:.Jl\3 o.m'! recor,J.;; of th.e

                  liceil.!!ee by I'-!! lr.Jqr,:mde:t':. a1":lit<rr er l!:l:/ p~rG~n u<:<:CJ>";,,nL!! to tJ-.c lke:t80G

                  \.l:'J.O    r;,hall l"e;:ort t:, U~ lJ.("~nwr o.r:.ly- tJ-..,a                 ~7LJ!_Jut o.f           the rvysJ:ty                      ,iue     e.t.d

                  ~::..e; (4} rea?Jonoh1c ilTO"l1B1c,n ITn.~~ be e-8/te fer carJt:l'lJ@.t1an of tbc

                  li~:,ao '-'P"" !'llilt:r<? u!' tfae liGc"'1ee t,~ ;n,y t.he rc,,,alty er to J);r:oi-; the

                  illi;:r,,,~s,k:t of :it~ k,o!rn Etr>i t:">cor,16 Et& r.creirlub,:r;.: pr,:ni:1~·1; {5) tlie

                  11con::ir: cJ:.all rravlde tbot the licensee nay cU::t•:-c) the lii:-t:noc nt a!1Y

                  ti:,., aftc;- 0,-.e          :JB:JT   frc<n t:te inftfo:1 d&te tr.erect' vy givt'1<:; JO ,l,,y1; notk,;,

                  1D l-Titl!I.i~ t-o t.be 1.:c-t:!£.e--<ir;

                               (~)    rJr,cn t·ecei11t o.i a ~ltten ~q~ea~ for a l!i:."'Cr~n.e or aubJjce:m::~.,

                  ft.!!      t~Q er-&-~ tRJ.Y tc, u.."lder t!w :r-ra1rtis!Ot1d of ~"!.is .S.eetton Y..", S'J..C::: (J:e.i'e:id-.

                  .!Dt sh,,ll &lY!.sc ti-.:e u.~plita:;1-:- il! \>frlting of t.'!:.f! r.:iyn.lty •.4t1.!'h it de,:n£

                  rt!n.c..=-rA"tle :ror the ~u!~l:nt or p~t.~1;!s t.o ..,¢..lc:1                                  tW   re~~2,t ;;t~tc.:!.:11$.                        If
                  t~i.e p:S.:."tlq:; a:re ..:.:!.a'.::l(': to u.,::;reo u:;:ar, a. re~a~-.i,,"l~le r:))'al ty vi t!l.1!1                                     60       t!..:1ya

                  :f!V_~ tile il:t~ a,.:--.:h re,1.ue!:i-t" !O:t th~ l!ct:i:iSB'                     'h"'J;t:;.   re.:~1 VBd !Jy          !l·.i.,:;:'!;.   ,tt1fc:r:..i.!L"1.'~ 1

                  t.be a;,plicatr:.. ti·.i:;:r~f').1"'       ~       :ror~J:·.ritl! ~}.1:-" t::t tl!!.a Ct;.u.r"";- i,:ft"                      tr~          de~rrll-

                  na."";1::in er      s. re,.?l.!;aaal•l-e :ro;n~l t;yJ       e.t'J-1 tl:.e d.e£~:1Ut.nt !ilitll, urjnr-~ r1'!'ce--i)t ::rf

                  nc-ticei        ~   ~::.e   !111!!£ nf !'l'.;cli &;iDl i~nt!.-01:, prom_;tli                          g,:~;e not~ce ..-J.1c:rccf to
                  tr..<.: ,."'ttt~::.ey Gi:£..ore:.l ~       I.:1. ti:1!~ :3·..1.-:!h :p:"or::,Jc-i1r..g ~e \1 1.Jrde:.1 er z:ro,::,f' n1:!!.ll r)g

                  on t.!'..c da!endMt t.:i -eB~stl it:!-. t.1:.."! re<).;:;ona·t11.er:ie-Go :J£                          -:.]:.t:"   r<..y.al-:.:r =el'.J.~1c:;!,ed.,

                  arui tlrs l'C:UJ::-01.1~.JlO 1•11ytlt;;" r&if·b, ,-:... u.r::/J a';te:::--n:ii:-1,1 b:; tbii:; CO!..Q"'°; :.l::ul..l

                  a:t;ly· to ;;J:e .t!.'YI,11~n...'1;..: t!!l.:! a.J.1 othe:- 1!.t~.:.~e;; .m~(,r th!!'           1                    i,::if:-O ~:.11:cnt-           or
                  pat-0~1"";114       Pt-r~~ins "tr~ ,:,:.'tJJ}:-letin:: cf t1J?cot:t.:. .·Ci.o::.s or .J.ny ~'J/.:~ r.JI""o::et,111:iil,

                  the npplicB..n~ nhiLl                 t~:.110   '!:le ri~:. t. ";c :r.a.:_....e,      0£0- .S...""..d Vi".:'niJ     ur..d!!<r- tl)I;> ;,R.t..!::nta

                  ta ubt,:h it,-;. '1j:-fl1r::at..1on ?~t"l..~iLG -.... 1..:2~1.n~t IJl?-J'IU'.::nt (:£ ro:,·alt;.t oi• ot~r cor:-

                  ~n-3,,t1::i1:.: a:! -a,1:,cv.c. prov ldoa,. but eu1JJ1trt. "to the 4irmrizi-C•t'l8 cf .G'J.;~!fer.:::-::1:-:v..




                                                                                      A-61
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 225 of 303 PageID: 253




                             {O)    l/ht«'e th!> "f'Pli~Mt h&s the, r !.i;llt to =!te, •J~~ i;.nd. v~,li under

                  !l!lJ' po.t.entB :p,;r.;,u.:mt to Suh;mctictt (C) er thio: Section X, a;,.id arroHca'"?.<:.

                  .or t...~e ,te:..-er~dn.."1.t ~ r ~.PP1~~       "::-o   th.ill C(>·1:r~ to £ix a.n int~ri:i r-oyat~;, r-Qte

                  ?'!!!tlt:.g .fimtl. -ie~.J?"r~1inn tiVJ~          ot    ;/h(lt ccms ti 'tu.to;; a rer::SO!i&Ole r,:xyo.l ty...                      !.i'

                  thi:: C::rtu't fJ>:ca 21!Jch lnt.,,r!m ro,eJ.t.y                  J:'(l.t<>,   tl:e ,iofnndru:it a!tall the:1 isll""

                  i,.r.d the Gl.)pli~e.:,t aimll aci::e.;_:;t a l1~"n~" or, ai; th~ c-!l.!l·e n!JY be,                                    a Gleh-

                  1!.e"?r.JJe,; p=-o•r;hifr:g £or tr..B ~riOOic {ktYfK\.;');:. c.,£ ro~·::i.ltlBs at tSut'b 1n"ter2c'J

                  ro.te f'l':>a t~r: dat~ o:r the i'iliq;                    or   aw:o:i ~ppl!c;,.tfon by the a:i:-plfo!Ctt.•

                  rr the D,c,plk::.r.t f;dla to .!iel'.'e))t •""" 11een{,.,, or !'•.Hs tv r"'-:r t.J-.e lme:-:.n

                  ru-.;,,1l~;y in a::c;)t\.l!'tr~ce t-l:.er*!'Jit!"., a.ucb 1.11::.ton chnl!. l:lt:' f:."t"-Jtlr...d. .for tlm dii, ...

                  IL1~rral or h1.;, o.~11l!cct1on, i!.Od !'!18 l'i£h'ts uw.le:e Su.b.:;cctiou (c} ahn.11 t~rmi"'

                  :i~te~       Where u..1. 1rr:.e!'im lice!"~Jo ol' s:t':J11eir,nr.!!: r-aa                   1'.B~~ ·t.a!l'·.Lt!d 1.v1.1rai:..u:t to

                  ttis a·.fu.::eet1on,... r:!-!!.SOL.9.-'olc roy--.!.lty r.!i.":~n,; i£ any,,                  G.~   £i:r:.2.lly dl;':termitiei.!

                  by thtn •::cut'~ ehnll.            ~      ret1··r•&ct:;,~ fell" tt~ n.ppli~ar1t utl W..~ other 11..-.:c:wcc!J

                  •,mi,"'°    tJ:e.; S<lm:l   µ,te:ci:.d to the d.:.t,:, tb•) c;:,pE~:u-.t fl li,~                    :tl~ $f,plic0ctio,:             ;;j. -:.h

                  thi!. court;

                             (,;)   llot111ne herein eh1<l.l pz-~ren t &ny .~ppllcwt frou. nttQCldng HJ t;1e

                  s.!O'f'r.:~nid i:roc-o~l!inG15 tt113 -..·a!.il'.l:.ty or          ;..Je:-:i~ ,;.~    fil)Y of' th~ ;:;Sttcntn             tt<)l'"


                  llh;l.11 tbie J'!c'=:tt be eo,,,;trw:!d ;;3 im;:o::U,lB                             f!J,Y   vl!.ll(!1~Y or val·,:.e- t<>




                             Jrme..!L1,.,...e]y folli:;,;f!pg the l!ft1t:ry c-f th!e J'l.:dg'...ie.:tl.: 1 each o£ !.l:12-

                  deE~.na8.nts Deveelcpa::nt--:. 1 Bad!.~:>, ar.d ~::era! 0!-io.1: o~il ,a co7,r ,'lf thia

                  JY'ltr):)n"..:. tu eur:!1 pc-r~on -w!. tJ·1 vhon ttrt:; of t.:te=t bile a 1ic~ne.B agreeoa::rt

                  mi!t·!" patc.:1ta rcl~tlrig to the rn.m1.J1'0c1:.m"e ,~r 'J20 o.£ vurla!:il~ cu,1::.nscr!.J
                  1




                  '!4) O(l.s"::h pe.r3r.x"~ ':ri:o- !!~-a   a;,ri1 ted tc     !!'lJl:'.n deft-a:l~t" for .9'J.d1           --:1.   lic>2~;.;c

                  llL'"lce A1.1;;ur:t    7, 1934~           ti"iii:.!.:: ~ dr~:rs .f',)J.lev1ni:; the -eri.t.~.:r          er       thir. J"..1t!t{t.£>~1t,

                  the ssid Cl!i'~w!3!1to chtll 1'1.!:.e V).th tbta e:>...rt a et.a.te;rent i:,cttin,g f'Qrt!'t

                  thc- i;:te:p:: ta.kr:11 to ccw-ply vith the e.hc,·;~ rt!qilirCIJ).~:tts of thi!S G-et't.f(m XI,




                                                                                   A-62
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 226 of 303 PageID: 254




                                                                                     XII
                                }'or tl:e p;.:xj/.:lOC       Qt"   aecu:ring au'2!Jll a;t.,e vi l.b tbfo Juitga:.,nt ao1 fm•

                   no ot1ier p,;:rp.;pc, duly aut110'Y' Hed                            rc;ireeo=u,.•.1·,os qf the n.,;ifil'tir,:,nt of
                   J\lStlcc.: c.J-.tl!., upou o;,rri~"':.Q~              -;i;'!.'H!..tCa't   of   ~   At.~J-.J,1;•::cy Ccneral, c-.r an

                   A,nz;i.:1l'1ttt Att:1rnc:; ~ t l , a!'!.d t..'!t l"~S:3::JOl;ble notice W sr~y d.c!'t111d-9.rit,

                   oo.M to ita ;,rincipd oft1C<?,                            ~       pe:rl?:.ittc.:. eubj~~t to           =       l;;call:r n,<:o,;.
                   nhed :i,:,;1,•1)cc:,,, (1) accec1> dllrfr,e t.!:.e aff1ce :ionrs                                 o::       si.H J!efec,lr..r.~. ~:,

                   al! bocita.J J~df:Cra_, ac:ccuute 1 eorr-c,fr,:i:;-..den.:e, ~....o?"&nl"o., ~.na othE-'1" r0--c...:.rdi;

                   ood rlo!!t'.tX!r..t~ L'1 thi:i :r--os~o::..aion err ur.:"1€!"' t-Jll!! Gontral cf t1a10. dofe:nr!..'"'..!lt

                   rel.ati:':L:: to ar:y            'lln:t~rs cr.m.taltieC.            1n thi, J'~nt,               €4.llii    (2} i:n£~,.~ect to tbi;:

                   ~a.son~bJ; t!: cocr.reo!.,:.::tre            or    :sah''t Ocf~n=.aot a:c.U "..r:1 th.out X"C!l-l;r.tl!!.t ,,r 1ntc-r"'

                   !el'i?~~C f}:'OCJ           it tO .!.J.:ite1~vj;!!;:'il cf'f'!.cl:!l'l!:I O.t" C1!!1lo:.,-qcu1   ~   !laid i.lef.a:td,a:rt 1 vho

                   a.r..r      1:.ave cou.use:        7.::l)G,~14t,   .t't!',:;el:'lli~ .a..,y Sl.lch aat~~rei s...":11           \."!)On ,1;·.J.:;}1   re.,,

                   queat tho .;!Qft.1n~t oh~l i,•ib:i1t a\~eb ro:;iD"..~t~ 1t. 'W't"it!..r-e to t.}:.~ Jepar~r:t.

                   01' Jus.t:teq vj.tb. rea;l.:!ct to a.otters co..,::ained.. .1o th:!e Jt.tlgr.ent                                       t!..e   aa,y ~;)fl

                   tio:e to tii» b.;t :iece~~ary to the erCorce::r:it or tb~e J\Jd=nt,                                                        l'Jo in-
                   :rar~tion obta!J:):ld ·;:PJ -r..l;to ~l)Qa =1It:nld~U in t.l1.'#.11 Se:ction ehaJl be i!."ntlr;ed.

                   "!ly any re;;,r~""'r.t.~Uve ar tile De;,,qoti,cnt oJ! J'JStieo to ~JIY ?"=~o,: of,bel'
                   t..'1"9:1    ~    d.uly c.~th:.v!.ze.J .t"iF:A.'<J~1t,,l.t1\-~ o.! .rn:.ch De;iartl!-Cnt, c:xc:e~t ln tb~

                   C01l:':'JC        of }er;al p!':ic,£.Q,j-1.J,ga to v!L!ch t.l'F- Un1t~a St..o.ten i:i a ;a::.-ty to~ tht:

                   pc.rp=!Ie r..:f i,i:i:nr::..Os CQ-;;r,1 L"t..T?.~e vi t:!1 th!e J-i.vl~z,t o:r                    i:l!J     ot~:rv1·:;o 1'Cq'.Ji;-i!d

                   bi    la·,.
                                                                                  >.'TII
                                J'wlJ,mC:it ia cntc:-~i agui::a".;                   t::W ~i;,fend!,."tfo :::>;volormc:i"t1 Radi<},
                   General J Variable, Bta:il.e:,;                     z..   CJ:'"!).J't':r; 'f{ue:eell ::. Gra~r 1 A'::l"'!!.h9.ti !:ct·J;:r.;1-

                   ~1;.,;Q't2.r :.":.i....-ael CobuU a.::,~1, Gh~le4                Et,. fl;:,1:rc, j.:iiw;:J:1 n:"..d !H~·,r~rsJ)J, fat n.11
                   costu            t,;:, ~   t.'J.XQd ln thia pr:,c~-udf.Jlg ..


                                                                                    xrv
                               '1 be !!.ff!X"':DUtlve se~arate d-1;f'er..ne!I irt~!"pOE.~ b:1 Ge~=-~11 Rr..:uo 3J:..ll
                                1




                  Vo.ri:!ble toi~t~H(1' w-1 ·;~ the io:li·1idual defeo:if.nt!t nre l~l"''l?t•J de-ni!'.':i.




                                                                                      l.Q




                                                                                             A-63
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 227 of 303 PageID: 255




                                      r.n




                                       A-64
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 228 of 303 PageID: 256




                          U.S. v. GENERAL ELECTRIC CO., ET AL.
                                         Civil No.: 4575
                                  Year Judgment Entered: 1953




                                          A-65
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 229 of 303 PageID: 257




           Trade Regulation Reporter-Trade Cases (1932-1992), United States v.
           General Electric Company and International General Electric Company
           Incorporated., U.S. District Court, D. New Jersey, 1952-1953 Trade Cases
           167,585, (Oct. 6, 1953)
           Click to open document in a browser

           United States v. General Electric Company and lnlemational General Electric Company Incorporated.
           1952-1953 Trade Cases ,r67,585. U.S. District Court. D. New Jersey. Civil Action No. 4575. Dated October 6,
           1953. Case No. 814 in the Antitrust Division of the Department of Justice.

                                           Sherman Antitrust Act and Wilson Tariff Act
           Consent Decree-Practices Enjoined-Agreements with Foreign ManufacturersElectrical Equipment.-
           A manufacturer of electrical equipment was enjoined by a consent decree from entering into any understanding
           with any foreign manufaclurer to (1) allocate or divide terrttories or markets, (2) limit any person in lhe
           manufacture, use, distribution, or sale of electrical equipment, {3) limit the importation into or exportation from
           the United States, (4) leave any person free from competition, (5) refrain from competition in obtaining rights to
           patents. and (6) determine or prescribe the terms or conditions upon which licenses are granted to others. The
           use of stock or other financial interest in any foreign manufacturer to enter into understandings described above
           also was prohibited.
           Consent Decree-Specific Relief-Patent Licensing-Electrical Equipment.-An electrical equipment
           manufacturer was ordered by a consent decree to grant to any applicant a non-exclusive license to make. use
           and vend electrical equipment under any patents acquired by the manufacturer from the foreign manufacturers
           named as co-conspirators. The granting of licenses under necessary patents {owned or controlled by the
           manufacturer which are needed to enable a licensee to practice the invention under the acquired patents)
           also was ordered. Provisions pertaining lo reasonable royalties. inspection of a licensee's books and records,
           cancellation of the license upon failure to pay the royalties or permit inspection, and transferability of the license
           could be included in the license.
           For the plaintiff: Stanley N. Barnes, Marcus A. Hollabaugh, Donald E. Van Kough net. W. D. Kilgore. Jr.. and
           William F. Tompkins, Attorneys.
           For the defendant James R. E. Ozias and Cahill, Gordon. Zachry and Reindel.

                                                              Final Judgment

           [ Consent to Entry of Decree]
           FORMAN, District Judge [ In full text except for Exhibits Band CJ: The plaintiff, United States of America, having
           filed its complaint herein on January 18, 1945; the defendants General Electric Company and International
           General Electric Company, Incorporated, havings appeared and filed their answers to the complaint denying
           the substantive allegations thereof; the defendant International General Electric Company, Incorporated, having
           thereafter been merged on July 31, 1952 with the defendant General Electric Company; and !he plaintiff and the
           defendant General Electric Company by their attorneys having severally consented to the entry of this Judgment
           without trial or adjudication of any issues of fact or law herein and without this Judgment constituting evidence or
           an admission by either of them in respect to any such issue;
           Now. therefore, before any testimony has been taken and without trial or adjudication of any issue of fact or law
           herein, and upon consent of the parties as aforesaid. it is hereby
           Ordered, adjudged and decreed as follows:

                                                                      L



           @2018 CCH lncorporared and irs affiliares and licensors. Alf righrs reserved.
           Subjecr w Terms & Condroons: hrrp:.l!researchhetp.cch.com/Lice11se Aqreemem.hun
                                                                      1




                                                                   A-66
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 230 of 303 PageID: 258




           [ She1TT1an Act and Wilson Tariff Act)
           This Court has jurisdiction of the subject matter herein and of !he parties hereto. and the complaint states a
           cause of action against the defendants under Section 1 of the Act of Congress of July 2. 1890, commonly known
           as the Sherman Antitrust Act, as amended, and under Section 73 of the Act of Congress of August 27. 1894,
           commonly known as the Wilson Tariff Act as amended.

                                                                     II.
           [ Definitionsj
           As used in 1h is Judgment:
           (A) "Electrical equipment" means all equipment, devices, and systems (e;,;cept electric lamp and radio
           equipment, devices. and systems) which concern the generation, transmission, and utilization of electric energy
           including: generators, transformers, and switch-gear essential for the generation and distribution of electric
           energy; motors of various types which serve as 1lle sources of power for other industries; motors. magnets,
           switches, and heating elements for incorporation in other manufactured producls; and electrical appliances such
           as refrigerators and heating devices for household use.
           (B) ·person· means an individual, partnership, firm. association or corporation. For the purpose of this Judgment
           a defendant and its subsidiaries shall be considered to be one person.
           (C) "Subsidiary· of a corporation means a corporation more than 50% of whose stock entitled to vote upon the
           election of directors (o1her lhan preferred stock so entitled to vote upon the failure of !he corporation to pay
           certain dividends) is owned or, directly or iodirectly, controlled by such other corporation.
           (D) "Fornign manufacturers· means Allgemeine Elekhicilacls Gesellschaft, Compagnie Francaise Pour
           !'Exploitation des Procedes Thomson-Houston, Associated Electrical Industries Limited, Tokyo Shibaura
           Denki Kabushiki Kaisha, Societe d'Electricite et de Mecanique (Procedes ThomsonHouston & Carers Societe
           Anooyme) and Compagnia Generale di Elettricita.
           (El ·Acquired patents· means any United States patents, patent applications, or rights to grant ~censes under
           patents or patent applications. directed to electrical equipment and heretofore acquired by defendant General
           Electric Company from the foreign manufacturers named as co-conspirators in the complaint and listed in
           subparagraph (0) of this Section. and shall indude all reissues, divisions. cootinuations or e;,;tensions of said
           patents. and any patents which may issue upon said applications. A list of the patents so acquired and which
           defendant General Electric Company now owns or controls is attached hereto and marked Exhibit "A" [not
           reproducecl].
           (F) "Necessary patents" means any United States patents, patent applications, or lights to grant licenses under
           patents or patent applications. directed to electrical equipment and owned or controlled by defendant General
           Electric Company, which must be licensed to enable a licensee to practice the inventions of the acquired patents
           defined in subparagraph (E) of this Section, and shalt include all reissues, divisions, continuations or extensions
           of said patents. and any patents which may issue upon said applications.

                                                                     Ill.

           [ Foreign Activi#esj
           The provisions of this Judgment applicable to defendant General Electric Company shall apply to such
           defendant its officers. directors. agents. employees. reprnsenlalives, subsidiaries. successors, assigns. and all
           other persons acting under, through or for such defendant, and to operations and activities outside the United
           States insofar as affecting the foreign or domestic commerce of the United States.

                                                                     IV.

           [ Termination and Modification of Agreements]


           ©2018 CCfl Jncorporared and fts affiliares and licensors. All righis rese,ved.
           Subjecr ro Terms & Condili011s: hrm:Jlresearchhe/p.cch.comlLicense Agreemenr.hun
                                                                      2




                                                                   A-67
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 231 of 303 PageID: 259




            (A) Defendant General Electric Company is hereby ordered and directed to terminate and cancel each of the
            agreements listed in Exhibit ·s· [not reproduced] attached to this Judgment which has not heretofore expired or
            terminated or been cancelled.
            (B) Defendant General Electric Company is hereby ordered and directed prior to December 31, 1953. to
            terminate and cancel each of the agreements listed in Exhibit ·c· [not reproduced] attached to this Judgment
            which shall not theretofore have terminated or been cancelled, or to cause the name to be modified and
            amended insofar as necessary so 1hat it shall not be in conflict with any provision of this Judgment.
            (C) Defendant General Electric Company is hereby enjoined and restrained from entering into. maintaining
            of furthering. any contract. agreement or understanding to continue or renew any provision of any of lhe
            agreements listed in (A) and { B) of this Section IV which is in conflict wilh any provision of this Judgment
            (D) Nothing contained in this Section shall be deemed to terminate any right of defendant General Electric
            Company to use on a non-exclusive and unrestrictive basis any patent under which such defendant has
            heretofore been licensed or to terminate any power of such defendant to issue sub-licenses or immunities under
            any such patent

                                                                       V.

            I Agreements with Foroign Manufacturers)
            (A) Defendant General Electric Company is hereby enjoined and restrained from entering into. maintaining or
            furthering any contract. agreement or understanding with any foreign manufacturer as defined in this Judgment,
            or any of its subskliaries, successors. assigns, officers, agents or employees. to:
               (1) allocate or divide territories or markets for the production, sale or other distribution of electrical
               equipment
               {2) exclude any person from or restrain or limit any such person in the manufacture. use. distribution or
               sale of electrical equipment;
               (3) limit. restrain or prevent the importation into or exportation from the United States. its teni!Ofies. or
               possessions. of electrical equipment;
               (4) refrain from competition or leave any person free from competition in any temtory, field or market in the
               manufacture, use, distribution or sale of electrical equipmenl;
               {5) refrain from competition in the manufacture, use, sale or distribution of, or in obtaining rights to. patents
               and tedlnological information relating to electrical equipmenl;
               (6) determine or prescribe the terms or conditions upon which licenses or immunities under any patent.
               invention, or technological information relating to electrical equipment shall be made available by the
               grantor to others.
            Nothing in the foregoing provisions of this Section V shall be construed to prohibit, without more. licenses or
            conveyances of patent lights or technical information, whether on an exclusive basis or otherwise.
            (B) Defendant General Electric Company is further enjoined and restrained from using its stock or other financial
            interest in any foreign manufacturer, as defined in this Judgment. to directly or indirectly influence or to attempt to
            influence such manufacturer to enter into any contract. agreement or understanding in conflict with any provision
            of (AJ of this Section.

                                                                       \11.

            [ Non-Exclusive Ucenses Under Acquired Patents]
            (A) Defendant General Electric Company is hereby ordered and directed lo grant, to the extent that it has the
            power to do so. to any applicant making written request therefor a non-exclusive license under any. some or all



            ©2018 CCH Jncmporared and trs affiliaies and ficel}sors. Aft righrs reserved.
            Subjecc ro Terms & Condirions: lmp:/lresearchhelp.cch.comlLicense Agreemem./mn
                                                                        3




                                                                      A-68
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 232 of 303 PageID: 260




            of the acquired patents, as defined herein and fisted in Exhibit "A" [not reproduced] attached to this Judgment,
            and for their full unexpired terms. to make, use and vend eledrical equipment
            (B) (1) Defendant General Electric Company is enjoined and restrained from including any restriction or condition
            whatsoever in any license or sub-license granted by it pursuant to this Seclion, except that each such license
            or sub-license may contain any, some or aU of the foHowing provisions: (a) a provision for the payment to
            the licensor of a reasonable, non-discriminatory oompensation in the nature of a royalty or other monetary
            consideration (herein referred to as a ·royaltyl; (bl reasonable provisions for periodic inspection ot the books
            and records of the licenses by an independent auditor, or by any other person accept.able to the flcensee and
            licensor, who shall report to the licensor only the amount of royalty due and payable; (c) reasonable provisions
            for cancella!ion of the license upon fa~ure of the licensee to pay the royaflies or to permit the inspection of his
            books or records as hereinabove provided; {d) that the license shall not be transferable: and (e) such other terms
            and provisions as this Court shall approve if appijcation for such approval is made after reasonable notice to the
            Attorney Generat
            (2) Each license issued pursuant to this Section shall provide that: (a) the licensee may cancel the license at any
            time after one year from the initial date thereof by giving thirty (30) days' notice in writing to the ricensor; and (bl
            the ticensor shall notify each licensee of the issuance of each license granted pursuant to this Section involving
            the same patent or patents; and each licensee shall have the right upon written request, to exchange its license
            for any other such license granted by the licensor and involving the same patent or patents. in the event such
            other license be upon more favorable terms.
            (3) Upon receipt by the defendant of a written request for a license under the provisions ot this Section, the
            defendant shail advise the applicant. in writing, of the royalty which it deems reasonable for the patent or patents
            to which the request pertains. If the parties are unable to agree upon a reasonable royalty within sixty (60} days
            from the date such request for a license was received by the defendant, the applicant therefor may forthwith
            apply to this Court for the determinalion of a reasonable royalty, and the defendant shall, upon receipt of notice
            of the filing of such application. promptly give notice thereof to the Attorney General or the AssiStant Attorney
            General in charge of the Antitrust Division. The reasonable royalty rates, if any, determined by the Court shall
            apply to !he apPlicant and to all ottler subsequent licensees under the same patent or patents. Pending the
            completion of negotiations or any such proceedings, the applicant shall have the rights requested under this
            Section to make, have made. use or vend the patent or patents to which its application pertains without payment
            of royalty or other compensation as above provided. except as provided in Paragraph B (4} hereof.
            (4) Where the applicant has the right to make, have made. use or vend as provided in Paragraph B (3} hereof,
            said applicant or the defendant may apply to this Court to fix an interim royalty rate pending final detemiination
            of what CO!'lstitufes a reasonable royalty. If the Court fixes such interim royalty rate. the defendant shall then
            issue. and the applicant shall accept. a license or, as the case may be, a sub-license. providing for the periodic
            payment of royalties at such interim rate from the date of !he filing of the appricatioo for a license. If the applicant
            fails to accept such license, or sublicense, or fails kl pay the interim royally in accordance therewith, such action
            shall be ground for the dismissal of his appfication, and his rights under this Section shall terminate. The interim
            royalty rate determined by this Court shall apply to the license granted to such applicant from the date of his
            appfication for a license. and may be charged to each subsequent licensee under the same patent or patents,
            unless this Court shall fix a different rate of interim royalty upon appficalion of any such subsequent licensee
            pursuant to this Section.
            (5) Upon the written request of any licensee licensed pursuant to the provisions of this Section, the defendant
            shall grant such licensee. to the extent it has the power to do so, an unrestncted. unconditional and non•
            exclusive grant ot immunity from suit by such defendant. with respect to any products made or sold under a
            license granted pursuant to the terms of this Judgment. under any foreign patents corresponding to the patent or
            patents under which such licensee is licensed.

                                                                      VII.



                                              as
            ©2018 CCH Incorporated and affiliates and lice11sors. All righis reserved.
            Subjecr ro Terms & Condirions: hrrp:l!researchhe/p.cch.com-Vcense Aareeme11Lhun
                                                                        '




                                                                    A-69
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 233 of 303 PageID: 261




            [ Non-Exclusive Licenses Under Necessary Patents]
            (A) Defendant General Electric Company is hereby further ordered and directed lo grant to any applicant
            Iicensed under the provisions of Section VI of this Judgment, but only to the extent necessary lo enable said
            applicant to practice the inventions of the acquired patents licensed under such Section, a non-exclusive license
            under any, some or all of the necessary patents as defined herein and for their full unexpired terms. to make, use
            and vend electrical equipment
            (Bl Licenses granted under this Section Vll shall be subject to and in conformity with the provisions of Section VI
            (B) of this Judgment.

                                                                    VIII.

            [ Inspection and Compliance]
            For the purpose of securing compliance with this Judgment. duly authorized representatives of the Department
            of Justice shall, upon written request of the Attorney General, or the Assistant Attorney General in charge of the
            Antitrust Division, and on reasonable notice to defendant General Electric Company, to its principal office, be
            permitted, subject to any legally recognized privilege, (1) access during the office hours of said defendant to all
            books, ledgers. accounts. correspondence. memoranda, and other records and documents in the possession
            or under the control of said defendant relating to any matters contained in this Judgment, and (2) subject to the
            reasonable convenience of said defendant and without restraint or interference from it, to interview officers or
            employees of said defendant, who may have counsel present, regarding any such matters. and upon request
            said defendant shall submit such written reports as might from time to time be reasonably necessary to the
            enforcement of this Judgment. No information obtained by the means provided in this Section shall be divulged
            by any representative of the Department of Justice to any person other than a duly authorized representative of
            such Department. except in the course of legal proceedings to which the United States is a party for the purpose
            of securing compliance with this Judgment or as otheiwise required by law.

                                                                     IX.

            [ Jurisdiction Retained)
            Jurisdiction of this cause is retained for the purpose of enabling any of the parties to !his Judgment to apply to
            !his Court at any time for such further orders and directions as may be necessary or appropriate in relation to
            the construction of or cam;ing out of this Judgment, for the modification or termination of any of the provisions
            thereof. and for the purpose of the enforcement of compliance therewith and the punishment of violations
            therecf.




            @2018 CCH lncOfPO(ared and ils afflliares and licensors. All righrs reserved.
            Subjecr w Terms & Condirions: hrrp:Jlresearchfletp.cch.com/License Agreemem.lmn
                                                                      5




                                                                   A-70
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 234 of 303 PageID: 262




                       U.S. v. AMERICAN LEAD PENCIL CO., ET AL.
                                       Civil No.: 73-54
                                 Year Judgment Entered: 1954




                                         A-71
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 235 of 303 PageID: 263




           Trade Regulation Reporter - Trade Cases (1932 - 1992), United States v.
           American Lead Pencil Co., Joseph Dixon Crucible Co., Eagle Pencil Co.,
           and Eberhard Faber Pencil Co., U.S. District Court, D. New Jersey, 1954
           Trade Cases 1}67,676, (Feb. 5, 1954)
           United States v. American Lead Pencil Co., Joseph Dixon Crucible Co .• Eagle Pencil Co .. and Eberhard Faber
           Pencil Co.
           1954 Trade Cases 1167.676. U.S. District Court, 0. New Jersey. Civil Action No. 73·54. Filed February 05, 1954.
           Case No. 1184 in the Antitrust DMsion of the Department of Justice.
                                                          Sherman Antitrust Act
           Consent Decree-Practices Enjoined-Price Fixing-Allocation of Markets or Customers-Exportation
           Agreements-Secret Exchange of Notices of Proposed Changes in Prices or Sales Terms.-Four lead
           pencil manufacturers consent to the enlly of a decree prohibiting them Crom contracting among themselves or
           with any other manufacturer in the United Slates, or through any trade association of pencil manufacturers to
           fix prices, discounts. of other terms fur the sale of pencils. They are further enjoined from agreeing to allocate
           markets. orders. or customers for the manufacture or dis1ribu1ion of pencils and from agreeing to refrain from
           exporting or importing pencils from or into the United States. The communication to any other manufacturer
           or trade association of information regarding intended changes in prices or sales terms before the proposed
           changes are generally announced to the trade is also forbidden.
           Consent Decree-Practices Enjoined-Price Fixing-Collusive Bidding-Interests in Foreign
           Corporation.-A consent decree orders four lead pencil manufacturers to refrain frnm (1) fixing prices or sales
           terms upon which any dealer may sell pencils in the United States to a third party; (2) fixing prices. or conditions
           of any dealer's bid which may be submitted in response to an invitation for a bid to supply pencils in the United
           States; (3) appointing any dealer an agent of any defendant for the submission of invited bids for pencils;
           (4) refusing to sell pencils on customary trade terms to any dealer because he has submitted his own bid ln
           competition with a defendant's bid. provided that the dealer is a regular wholesaler or retailer of the defendant's
           pencils. Under an additional provision of the decree, two defendants are enjoined from renewing a previously
           dissolved joint interest in a foreign corporation.
           For the plaintift. Stanley N. Barnes. Assistant Attorney General; Worth Rowley. and Richard B. O'Donnell,
           Special Assistants to the Attorney General; William 0. Kilgorn. Jr.. John S. James. Harry N. Burgess. Alfred
           Karsted. Mary G. Jones. and Stanley Blecher, Attorneys.
           For the defendants: Cleary, Gottlieb, Frtendly & Hamilton. by R. C. Barnard. for American Lead Pencil Co.;
           Carey, Schenck & Jardine. by Robert Carey, for Joseph Dixon Crucible Co.; Donovan. Leisure. Newton & Irvine,
           by Ralstone R. Irvine, for Eagle Pencil Co.: and Crawford & Reed. by John Howley. for Eberhard Faber Pencil
           Co.

                                                                Final Judgment

           Sl.11TH, District Judge f In ful1 textj1 Plaintiff. United States of America, havi119 filed its complaint herein on January
           26, 1954, and each of the defendants haVing appeared herein. and the plaintiff and the said defendants by their
           respective attorneys having severally consented to the making and entry of this Final Judgment without trial or
           adjudication of any issue of fact or law herein and wittlout admission by any party in respect of any such issue.
           and the Court having considered the matter and being duly advised
           Now. therefore, before the taking of any testimony and without trial or adjudication of any issue of fact or law
           herein. and upon the consent as aforesaid of all the parties hereto
           It is hereby ordered. adjudged and decreed as follows:



           @2018 CCH Incorporated and irs affiliares and licensors. All righrs reserved.
           Subjecc ro Terms & Condroons: hup:/lresearchhe/p.cch.com/Ucense Agreemem.hrm
                                                                        1




                                                                      A-72
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 236 of 303 PageID: 264




            ( Shannan Act]
            This Court has jurisdiction of the subject matter hereof and of all the parties hereto. The complaint states a
            cause of action against the defendants and each of them under Section 1 of the Act of Congress of July ·2.
            1890 entitled ·An Act to protect trade and commerce against unlawful restraints and mooopo/ies·. as amended.
            commonly known as the Sherman Act.

                                                                      II

            [ Definitions)
            As used in this Final Judgment
            (a) "Lead pencils· means wood-cased lead pencils;
            (b) "Person· means any individual. partnership. firm. corporation. association or other business or legal entity;
            (c) ·Manufacturer" means a person as herein defined engaged in the manufacture and sale of lead pencils:
            (d) "Dealer" means any person other than a manufacturer regularly engaged in the wholesale or retail sale or
            distribution of lead pencils;
            (e) "United States· names the continental United Slates. lts terrilories and possessions.

                                                                      Ill

            [ Applicability of Judgment]
            Tho provisions of this Final Judgment applicable to a defendant shall apply to such defendant, its office;s.
            agents. servants, employees and attorneys, and to those persons in active concert or participation with any
            defendant who receive actual notice of this Final Judgment by personal service or othe1Wise.

                                                                     IV

            [ Practices Enjoined]
            The defendants and each of them. are jointly and severally enjoined and restrained from entering into, adhering
            to. maintaining or furthering. or claiming any rights under. any contract, combination. agreement, understanding
            or arrangement among 1hemselves or with any other manufacturer in the United States. or with or through any
            trade association or other central agency of manufacturers of lead pencils. directly or indirectly. to:
            (a) Fix, determine. establish. maintain or adhere to prices. discounts or other terms or conditions for the sale of
            lead pencils to any person; or
            (b) Allocate, pro-rate or divide markets, fields. contracts. orders or customers for the manufacture. distribution or
            sale of lead pencils: or
            (c) Refrain from exporting or importing lead pencils from or into the United States.

                                                                      V

            [ Dissemination of Price /nfom1ationJ
            The defendants are jointly and severally enjoined and restrained from directly or indirectly circulating,
            exchanging or communicating to or wilh any other manufacturer or to or through any trade association or central
            organizatioo of manufacturers. any information regarding the price or prires, terms or conditions, or intended or
            proposed changes in price or prices, terms or conditions. for the sale in the United States of lead pencils prior to
            the time that such price or prices, terms or conditions or changes in such price or prices. terms or conditions are
            published and general!'/ announced to the trade.



            ©2018 CCH fncorporaced and trs affltiares and /icensors. Alf righrs reserved.
            Subjecr m Terms & Condilions: hup:l!re.searchfle/p.cchron11ucense Aareemem.hun
                                                                       2




                                                                   A-73
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 237 of 303 PageID: 265




                                                                      VI

            [ General Prohibitions--Modification]
            (A) The defendants are jointly and severally enjoined and restrained from. directly and indirectly:
            (1) Fixing. determining or controlling in any manner the price or prices. terms or conditions upon which any
            dealer may sell lead pencils in the United States to third pe£SOns;
            (2) Fixing, determining or controlling in any manner the price or prices, terms or conditions of any bid which may
            be submitted by any dealer. in response to any invitation for bids to supply lead pencils in the United States:
            (3) Appointing or designating any dealer as an agent of or for any such defendant for the submission of any bid
            in response to any invitation for bids to supply lead pencils in the United Stales;
            (4) Refusing to sell lead pencils upon normal and customary trade terms and conditions to any dealer because
            such dealer, in competition with a bid submitted by such defendant, has submitted its own bid on the same
            invitation to bid and has been awarded a contract fo. the sale of lead pencils, provided ttrat such dealer is
            regularly engaged in the wholesale or retail sale or dislributioo of lead pencils of such defendant
            (BJ Upon the expiration of three (3) years after the date of the entry of this Final Judgment the defendants. or any
            of them, may apply to this Court to be relieved from !he prohibitions contained in subseclions (A) (3) and (4) of
            !his Section VI and may be so relieved upon a showing made to the satisfaction of this Court that the prohibitions
            therein contained work an undue burden or hardship upon such defendant or defendants.

                                                                     VII

            [ Dissolution of Interests in Foreign Corporation)
            Defendants Eagle Pencil Company, and American Lead Pencil Company. having submitted to this court due
            proof of !he dissolution of the joint interests heretofore held by them in Reber, S. A., a Mexican corporation.
            such dissolution of said joint interests is hereby made of record and said defendants Eagle Pencil Campany.
            and American Lead Pencil Company are jointly and severally enjoined and restrained from renewing said joint
            interest in said corporation.

                                                                     VIII

            CRights Under Other Acts Preserved)

            (a) Nothing contained in this Final Judgment shall be construed as denying to any defendant any rights which
            such defendant may have under the Act of Congress of August 17, 1937, commonly known as the Miller-Tydings
            Act, or under the Act of Congress of July 14, 1952, commonly known as the McGuire Act;
            (b) Wrthout in any manner adjudicating. determining or passing upon the legality or illegality of any of the acts
            or practices of the Pencil Industry Export Association and without, in any manner imputing any legality or
            illegality to any of the acts or practices of said Export Association. nothing contained in this Final Judgment shall
            be construed as denying to the defendants or any ol them. any rights which they may have under the Act of
            Congress of April 10, 1918, commonly known as the WebtJ.Pomerene Act

                                                                      IX
            [ Inspection and Compliance]
            For the purpose of securing compliance with this Final Judgment duly authorized representatives of the
            Department of Justice shall. upon written request of the Attorney General, or the Assistant Attorney General
            in charge of the Antitrust Division, and on reasonable notice to any defendant. made lo its principal office. be
            permitted, (a) access during the office hours of said defendant to all books. ledgers, accounts. correspondence,
            memoranda, and other records and documents in the possession or under the control of said defendant
            relating lo any mattera contained in this Final Judgment, and (b) subject to the reasonable convenience of said


            @2018 GCH lncorporared and irs affi/iares and ficensors. All righrs reserved.
            Subject ro Terms & conditions: hrrp:!iresearchhelp.cch.comilicense Agreemem.hmi
                                                                      3




                                                                   A-74
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 238 of 303 PageID: 266




            defendant and without restraint or interference from it to interview officers or employees of said defendant,
            who may have counsel present, regarding any such matters, and (c) upon such request the said defendant
            shall submit such reports in writing to the Department of Justice with respect to matters contained in this Final
            Judgment as may from lime to lime be necessary to the enforcement of this Final Judgment. No information
            obtained by the means provided in this Section IX shall be divulged by any representative of the Department
            of Justice to any person other than a duly authorized representative of the Department except in the course of
            legal proceedings to which the United States is a party for the purpose of securing compliance with this Final
            Judgment or as otherwise required by law.

                                                                      X

            [ Effective Date)
            This Final Judgment shall become effective ninety (90) days after the date of its entry.

                                                                      )(J


            [ Jurisdiction Retained]
            Jurisdiction is retained for the purpose of enabling any of the parties to this Final Judgment to apply to this Court
            at any time for such further orders and directions as may be necessary or appropriate for the construction or
            carrying out of this Final Judgment or for the modificallon of any of the provisions thereof. and for the purpose of
            the enforcement of compliance therewith and the punishment of violations thereof.




            @2018 CCH lncorporared and hs afflliares and ficensors. All righcs reserved.
            Subjecr m Terms & Condhio11s: hup.'..1/researchhelp.cch.comiUce11se Aareemem.hun
                                                                       t




                                                                    A-75
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 239 of 303 PageID: 267




                      U.S. v. THE EMBROIDERY CUTTERS ASS'N, ET AL.
                                         Civil No.: 889-54
                                   Year Judgment Entered: 1954




                                          A-76
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 240 of 303 PageID: 268




            Trade Regulation Reporter· Trade Cases (1932 - 1992), United States v.
            The Embroidery Cutters Association, et al., U.S. District Court, D. New
            Jersey, 1954 Trade Cases 1(67,891, (Nov.12, 1954)
            Click to open document in a browser
            United States v. The Embroidery Cutters Association, et al.
            1954 Trade Cases 1!67.891. U.S. District Court, D. New Jersey. Civil Action No. 889-54. Filed November 12,
            1954. Case No. 1208 in the Antttrust Divis ion of the Department of Justice.

                                                         Sherman Antitrust Act
            Combinations and Conspiracies-Consant Decree-Practices Enjoined-Price Fixing and Related
            Practices-Association Membership.-Embroidery cutters were enjoined by a consent decree from entering
            into any agreement( 1) to fix prices. pricing methods, discounts, or other terms used by any cutter. (2) to fix the
            charges or other terms for delivery. (3) to circulate any price lists in advance of the publication of such lists to
            customers. or (4) to circulate any statistics representing costs of operation. The cutteIB and a trade association
            were enjoined from suggesting prices; from cireulating any price lists which have been established by any two
            or more cutters; and from being a member of any trade association or central agency. the activtties of which am
            inconsistent with the dea-ee.
            Combinations and Conspiracies-Consent Decre&-Specific Relief-Revision of Price Usts.-Embroidery
            cutters were ordered by a consent decree to withdraw their presently in effect price lists to the extent that such
            price lists are identical with the prices appearing on a price list prepared by the defendant trade association.
            Also, they were ordered to individually review the prices withdra·wn on the basis of their individual cost figures
            and individual judgment as to profits and to issue new price lists on the basis of such independent review.
            Department of Justice Enforcement and Procedure-Consent De<:re-Specific Relief-Dissolution of
            Trade Association.--Embroidery cutleIB were ordered by a consent decree to commenoe taking such action
            as may be necessary to accomplish the dissolution of the defendant trade association and to complete such
            dissolution within the minimum period of lime permitted by the applicable state laws.
            For the plaintiff: Stanley N. Barnes. Assistant Attorney General: Bertram C. Dedman, W. D. Kilgore. Jr.. and
            Richard B. O'Oonnell. Special Assistants to the Attorney General; and John S. James. Stanley Blacher, and
            Moses M. Lewis, Trial Attorneys.
            For the defendants: Moses L Kove for the Embroidery Cutters Assn.

                                                               Final Judgment

            THOMAS F MEANEY, District Judge [ In full text]: The plaintiff, United States of America, having filed its complaint
            herein on November 12, 1954 and each of the said defendants having appeared herein and the plaintiff and the
            defendants. by their respective attorneys, having severally consented to the entry of this Final Judgment wtthout
            trial or adjudication of any issue of fact or law herein, and without this Final Judgment constMing evidence or
            admission by any defendant in respect of any such issue:
            Now. therefore. before any testimony or evidence has been taken herein. and with-Out trial or adjudication of any
            issue of fact or law herein, and upon !he consent of all the parties hereto. it is hereby
            Ordered, adjudged and decreed as follows:



            [ She1111an Act]
            The Court has jurisdiction of the subject matter herein and all the parties hereto. The complaint states a cause of
            action against the defendants and each of them under Section 1 of the Act of Congress of July 2, 1890, entitled


            @2018 CCII lncmporated and irs affl/iares and ficensors. All righrs reserved.
            Subjec.r ro Terms & Condm·ons: hrrp:l!researchhe/p.cch.comlLicense Agreemem.hun
                                                                      f




                                                                    A-77
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 241 of 303 PageID: 269




            "An Act to protect trade and (Commerce against unlawful restraints and monopolies.· commonly known as the
            Shennan Act, as amended.

                                                                     II

           [ Definitions)
           As used in this Final Judgment
           (A) 'Person· means any individual, partnership, firm, association, corporation, or other legal entity;
           (B) "Embroiderer· means an individual, partnership, finn or corporation engaged in the business of designing,
           ordering, and selling embroidery used in the manufacture of wearing apparel;
           (C)"Embroidery cutter· means an individual, partnership, firm, or corporation engaged in the business of cutting
           or finishing rolls, or sheets of cloth on which embroidery has been placed;
           (D) "Defendant association" means The Embroidery Cutters Association.

                                                                     Ill

           [ Applicability)
           The provisions of this Final Judgment applicable to any defendant shall apply to each such defendant and to his
           or its officers, agents. seIVants, employees, subsidiaries, successors, and assigns and to all persons in active
           concert or participation with any defendant who shall have received actual notice of this Final Judgment by
           personal service or otherwise.

                                                                     IV

           ( Dissolution of Association]
           The defendants are ordered and directed:
           (A) Forthwith to commence taking such action as may be necessary to accomplish the dissolution of the
           defendant association under the laws of the State of New Jersey and to complete such dissolution within the
           minimum period of time permitted by the laws of the State of New Jersey;
           (B) Upon 1he completion of such dissolution of the defendant association, to file an affidavit with this Court and
           with the Attorney General setting forth the fact of their compliance with this Section.

                                                                     V

           [ Price Fixing and Related Practices]
           The defendants other than the defendant association are jointly and severally enjoined and restrained from
           entering into, adhering to or maintaining. or claiming any rights under any contract, combination, agreement.
           understanding, plan or program with any other defendant, with any other embroidery cutter. or with any
           association or central agency of or for embroidery cutters:
           (A) To fix, detennine, establish. or maintain prices. pricing methods. discounts, or other te11Tis and conditions
           used or to be used by such defendant or by any other person in connection with the cutting or finishing of
           embroidery;
           (B) To fix. detennine. establish, or maintain the charges or any other terms and conditions for the delivery of
           embroidery, after cutting or finishing work has been performed thereon. by such defendant or by any other
           person;
           (C) To circulate or exchange. directly or indirectly, any price lists or price quotations applicable to embroidery
           cutting or finishing work with any other embroidery cutter or embroidery cutters in advance of the publication.
           circulation, or communication of such price lists or price quotations to the customers of such defendant



           @2018 CCH lncorporared and irs affiliares and licensors. All righrs reserved.
           Subjecr ro Terms & condiliotis: hup://researchhetp.cd1.cotntLicense Agreemem.hm1
                                                                     2




                                                                   A-78
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 242 of 303 PageID: 270




             (D) To circulate or exchange, directly or indirectly, any statistics representing costs of operation with any
             other embroidery cutter or embroidery cutters. for the purpose or with the effect of foong prices, or otherwise
             restraining trade.

                                                                       VI

             { Price Lists -   Association Me-moors/lip]
             The defendants are jointiy and severally enjoined and restrained from:
             (A) Urging, influencing or suggesting,   or attempting to urge, influence or suggest to any other embroidery cutter
            the price or prices, or other terms or conditions to be charged by such other embroidery cutter for the cutting or
            finishing of embroidery;
            (B) Circulating, exchanging or using. in any manner, any price list or purported price list containing or purported
            to contain any prices, terms or conditions for the cut ting or finishing of embroidery, which have been agreed
            upon or established pursuant to agreement between two or more embroidery cutters;
            (C) Being a member of, contributing anything of value, or participating in any of the activities of, any trade
            association or central agency or for embroidery cutters, the activities of which are inconsistent in any manner
            with any of the provisions of this Final Judgment.

                                                                       VII

            [ Revision of Price Usts)
            Within thirty {30} days following the date of the entry of this Final Judgment, each of the defendants other than
            the defendant association shall:
            (A) Wl!tldraw his or its presently effective price list for embroidery cutting and finishing worl< (or, where no price
            list has been issued, withdraw his or ils presen11y prevailing prices) to the extent that such price list or prices are
            identical with the prices appearing on the price list prepared by the Price Survey Committee of the defendant
            association and circulated by the defendant association in May 1954; and
            (B) Individually review the prioes with drawn in conformity with Section Vil (A) herein on the basis of his or its
            individual cost figures and individual judgment as to profits and issue a new price list (or. where no price list has
            been issued, issue new prices) on the basis of such independent review.

                                                                       VIII

            [ Notification of Judgmenq
            The defendant association is ordered and directed. within ten ( to) days after the date of its entry, to furnish to
            each of its present members a conformed copy of this Final Judgment and to file with this Court, and with the
            Attorney General or Assistant Attorney General in charge of the Antitrust Division, a report setting forth the fact
            and manner of its compliance with this Section Vlll. together with the names and addresses of each person to
            whom a copy of this Final Judgment shall have been furnished in compliance herewith.

                                                                       IX

            [ Inspection and Compliance]
            For the purpose of securing compliance with this Final Judgment, duly authorized representatives of !he
            Department of Justice. shaD. on wmten request of the Attorney General or the Assistant Attorney General in
            charge of the Antitrust Division, and on reasonable notice to any defendant made to its principal office, be
            permitted. subject to any legally-recognized privilege, (a) reasonable access. during the office hours of such
            defendant, to all books, ledgers. accounts, correspondence. memoranda, and other records and documents
            in the possession or under the control of such defendant, relating to any of the matters contained in this
            Final Judgment. and (b) subject to the reasonable convenience of such defendant. and without restraint or


            ©2018 CCH Incorporated and fls afflliares and licensors. All rights reserved.
            Subject ro Terms & Condilions: hrw:l/researchhe/p.cch.com/License Agreemenr.lmn
                                                                        3




                                                                     A-79
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 243 of 303 PageID: 271




            interterelle8, to inteJView officera and employees of such defendant who may have counsel present, regarding
            any such matters. For the purpose of securing compliance with this Final Judgment, the defendants, upon the
            written request of the Attorney General or the Assistant Attorney General in charge of the Antitrust Division, shall
            submit such written reports with respect to any of the matters contained in this Final Judgment as from time to
            time may be necessary for the purpose of enforcement of this Final Judgment. No information obtained by the
            means pennitted in this Section IX shall be divulged by any representative of the Department of Justice to any
            person other than a duly authorized representative of the Department except in the course of legal proceedings
            for the purpose of securing compliance with this Final Judgment in Which the United States is a party or as
            otherwise required by law.

                                                                     X

            [ Retention of Jurisdiction]
            Jurisdiction of this Court is retained) for the purpose of enabling any of the parties to this Final Judgment to
            apply to the Court at any time for such further orders and directions as may be necessary or appropriate for the
            construction or carrying out of this Final Judgment, for the modification or termination of any of the provisions
            thereof, for the enforcement of compliance therewith and punishment of violations thereof.




            ©2018 CCI-I lncorporared and trs affiliares and licensors. All rig/Jts reserved.
            Subject ro Terms & Condirions: hup:Jlresearch/Je/p.cch.com/License AgreemenLhun
                                                                     •



                                                                  A-80
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 244 of 303 PageID: 272




         US. v. NATIONAL ELECTRICAL CONTRACTORS ASS'N, N.J. CHAPTER, INC., ET AL.
                                       Civil No.: 575-56
                                 Year Judgment Entered: 1956




                                           A-81
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 245 of 303 PageID: 273




                                                                                    llilI'llID S?Amll DIS'IRIC'l' COO!':!
                                                                                    DlSfflICT al' li1!\f .r,::R5EI

                     llH.I'i'El)   S TA'.l:l!5 OF AKflil ICA,

                                                         l'ldptift,

                                   ve.                                                    civil J.ctioo      575-5<>
                     JtA.tl®At :tl'..SC'l'R1CA.t. COO~'ro<S
                     J!.<;;J,JC!Jd'IQlr, ti I J h.CJ!A2Ml, Ttr
                     P. JlJSfil'I{ Oililm. EL DaiiBS
                     ,:r Rr.'lllTf'.4T. r.r.fto:1"llrir.r,rrn11 r.n.lPART,
                     Mtr.ru M. i.lO!ffl5 1 G.mAUl mt:ffllCAL
                     Caffilt'RU::TICfU~~.e.n. ;f. c. :rnz.
                     ijffl.litl)' JOO!l , • MCll!)I.!' 1"itf.\) l'll!W(P!JS •
                     !IAAr!l R. C ~ , t'l.fvT Y<f_,.,.,.,.,,Tt'
                     Cctu>Hi!. J'RMICIS CA.L\11. lol::AM>I
                     i:ucmrc CCWAHI. 'IHlll&IS ;r. M.'eJ.DAM,
                     lfI.tJ.J'A.l4 ll. 61!ELJ., ond ROLA!ffi E.
                     Mc:HA!tONr JR + ,




                     mi.Vlns •~v&:1 b~:reln &nd ba~iot; tl.J.eii !ta = " r in vbtc,!1 it d1,,niH

                     the orren~ed          c:b.ar,ij;"ii io !!w:b caapl.aiflt, =<I b ..nr,e: "9&~~t~ tb .. truth




                                                                             I

                              tt,,e c°""'t bl.w Jm"1&il.1et1or, or t.h,:, sul;>""°t A.tt~r or thta

                     eet1f>l! atld of tb" l}ll1't1•~ 1)9r.1to.               Th<,   ecaplaf.nt stilt..~ a el&im




                                                                         A-82
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 246 of 303 PageID: 274




                   tor relief age.illst the defe!ld!l.nts ~er section 1 of the                     Act

                   ot C<mgre11$ of July~. 189(1, eotitle<l "All Act to protect tNdce
                   and conmcree ai,at.nst unl&Yi'iil restraints and monopol:1(till,"

                   CQlR/ilOnly kpovn     a..s the Sh1:rtio.n Ao t, as amended,

                                                                II
                        As used 1n this Final Jud&Jlll:!nt:
                         (e.)   ~Electrical <Wllt~tDrs" means c:arPQr.1.t1ot1-s, :firms, and

                                parsons ,mga.~ 11\ the eale &D:i :l.n.tallt.tton of elec-

                                trical equipirent;

                         {b)    "El.ectdoal equipment" nea.na e.nd 1llclt,1Qes all types s.nd

                                k:1ooB    ot elec"trical ,:,q,;,i:r,eient   a.Qd   materials vbfob e.re

                                cuatcararily t.ffiitc,d: or p!!rme.nently instsl.led by skilled

                                le.bor in Ccc.lllc,rcial, residential, iriduatrial, i!Ublic,
                                ~      otber bu1.1.(11ngs ani atructure5, such            e.,   electrical.

                                v1r11l&, cable s.nd ccndu!ts, i.witcbas NJ;d i;v1t<:b bC·ltl!!•,

                                outlets 8Xti outlet l;H;,~e~ and coven!, rueee and ruse

                                bo~es, circvit bree.kets 7 ~els and pa.Del bae.rda, con~
                                trol ;q1,1ipme11t, i~ulatora, lighting fixtures, s.nd other

                                devices &nd ~tertal used in electrical lighting a.nd

                                po"er     &:,Stets 1n   said buildings B.Dd structures; ,mi

                         (e)    "Av&rling authority" means all p,u·eon111 (inclwing, l;ivt

                                not l:!.m1ted t~, gemutLl ,;;ootn.,; ton , arclll tee ts, en-

                                gine.,,!., goveri:unent 'bQdiee , s ohool boe..""1&, a!ld repre-

                                se.nts. tt ~eat private, pub.lie or charttable Ol'©8Jlim-

                                tione) .teaigL&ti~ e.nd selecting electrical contractors

                                to &<>ll or :!.ruauo1l e1'1ctr1caL equi:;.uant in 1tniCt\lr<I!$

                                and buildinga.

                                                                111
                                '.!be provisioI!li ot tbill li'uiU ~ n t . appl1eab:U, to any de-
                         fenda.nt ~be.11 ap?ly to _.ch          Gu,;ll   d;,f~!l<i!l-ltt tl+!d to b1B or its

                         officll'U, aglU>tS,       -~ts,        ei,pl,oye<!,~, JJubs111.1aries, BUCC!!'llSOI"S




                                                               A-83
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 247 of 303 PageID: 275




                      ~    ll&ail!.IW, IUld to a.l.l pe.NictlS l1l llCUYit cQnc.,.-t or ...,-t1dpat100

                      vitl:i MIT de!en:1llllt wtlo shall b.;v~ r-e.:elved &etwu notice ¢: tbis

                      l'im.l Ju;'lp;,ent \>y :i;,.,uoCULl ae:rvice or otbe<rv1H,

                                                                              1V

                             111:.e de!e.:;;hint.s     au jo1..ttlJ'      ~        ae'F~Y enJ(lillU e.i» re•

                      ~t1;a~ fra:o enter:1.r.g into, 1)4ri1e1p.at111e; 1D,                    Q'f   11&intai.ning

                      &ny eo.nt:r&et, Cel!iblnatloi,, agrc,om:,nt, undertaking, ;,le.D or pro•

                      gt'8ll vith ellch {ltoe:r or wi tb n.Jl.1 otber el<!<:tr 1c-al tomtractor or

                      'Oil3·orn, ""tilat!t I'<>,. o~    ;,A   l>el;Alt' o-t   IUlY i,i.eo~rlc6l cantr&ctw- t.o:

                             (e.)    71;,; prkea a.-,          t<,nu;   tor t.he .... ie or 1bl!tali&t101l        or
                                     electrklil equ1~n1;;

                             (b)     EX¢Di.Cll)le t\itu;re b1<l pr~e<>e or te.rmo for the               5,tl,e,   or

                                     ii,stallatioo. of electrie&l "'lfilj3:lellt;

                             ( c)   AllccM" contract.8 ror tll• sale or In.to.llati.on ~

                                     ~lectr1ee.l eq~l:p11omt IIIJOl:lg electrical coatrack:rm,

                             (d)    llegtrict t.be !>Ille <>r 1bllt8.llat1otl <>!' eleetrieel ,:,quip•

                                    ne.ct b;, eUctrleal eootl'~tore to • pN$cUbed ...-.,,.,

                                     tt,.rr-1 tt;::ry, cmt-er.cer o:r class ot cust-tczer.s, or to                COti-


                                     tr<!.cb     11'b0Te      or l:<,lO'II' a i,reseribo!d V&lU3t1oo;

                             (e}     ~,oti!llt !kt1tlO'J8 1 fn,1J4ul,:,r:,t, or coorp)A.rr.cptar:r bids to

                                     ""'"1'<i1 ng ac~tbori t1cc; r,i,questicg bids for t.he so.lee er

                                     1.c.. ~uoc or eleet!"itlil equiI(ilel>t;

                             (f)    Re;trict or probibit =7 electrical c1>tt.ra<:tor tniu. ob-

                                     tai.t!.n,e; ccl'.it!'(;.c t   paoa,       9~e11'1«.t1cM, b1d 1m,po~"'1

                                     toms, o:r otl>er b1rlding t.nf'on:ation fran ll1'11.rtUng

                                     autboriUe• n,que~tf.~ bi,:15 fur the fSIIJ..e or 111stall.a-

                                     t101> M' UotCOU'1¢aJ. •qutJ;MOllt;

                             {g}    ReGtrict or pr,;,l:l:1b1t lllQ' electf'kal cai,t.ract(Jr frOlll

                                     oota.1.ning supplies of elect.r:ic&l equi~t trcm whole.

                                     s.111«. a11;,,:;,ll.,re or    D&.llfut&c'Wrt,cS    l>t" eoeb equ.l;tt.8nt.




                                                                         A-84
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 248 of 303 PageID: 276




                                                                        V

                          ,;he def1Dill.tlt.$ ai;:e Jointly and aever&lly lnjo1~1 ~ ::-e~

                    strained from entering into, participating in or 1111,in~ll\U!.$                  ~

                    cont.ract, c0lllb~t10ll, ~ n t , < WJderUkUI!!, Plll-ll,                 Or   progrsm

                    viUI ~y lal:¢r un1c,n, assode.tion, brotherbc<J4,                 n;c   other labor

                    c;.rs;at,l~a tion to:

                          (a)    :Restr!ct, curtail, or pxevent ~ lWPPl)' of labor to

                                 !l.llY electric&l oontnv;tor vho is v1U.111S ar4 able to

                                 c:oaply vi~ aPd abide by union re11uire:r:1nt& CeGeer~1ttS
                                 vo.~1, b<luu, >l'Qrk1.lg c:0P!1H,ioi;11, am eolleetive bar~

                                 ga1n111s;;

                          ("b)   Suwly      inQJilg.1,lll,t,,,   it1cQ111Pet1mt, or supen1=rary labor
                                 s.od otbcepr:hJ,: <li•,;ri,L!ll,l!,t,e 1n furnOhi,t,,g labor t.o elec-

                                 trical contracto1:a             vtLo   are able and willing to comply

                                 wl.th arul. abMe by uni.an requil'el!Kmts coneern:1.r.g v&&i:os,

                                 bourB, vo;rl!;ing c-o!lditiona, arui collective "b&rg,q,inina;;

                          (c)    Ill<luce nr coerce any elec:tr1cal contractor to employ

                                 lnbor under t.erme and ,;oniiittone of einNol'llletit di!'~

                                 fer,;.,nt tllu.ti required. of o, l:npo~ei upaa o.ther electrice.l

                                 eo:it;aetors; or

                           (d)   Induce or bring about striltes, w.lk-outs, pick"tfag,

                                 slolldovna, or othar labor dirt1cu1.t1es between any

                                 ~l..,ctrical contn,.ctor and e.ny ,.inion labor orgiui1~t1on

                                 wbicb do ~t ~ri&e o,.-t of ~fforts by such lf.bor otg&ni-

                                 2.&Ue,:o   u, exere1se 1U ia;.'ful rights vHh respect to
                                 such co&tractor or contractors.

                          PROVIDED, 6 ~ , that "¢1:ll~s 1n thia Final J'udSJ!!ent shall
                    be d ~ to &~Join            e.ll,/f   a,eu,OOlNl.t from barga~ e-0llcct1~:Ly
                    a"'1 <i'nti:,:.-iQg I.Oto il.Od Cl!lrryiog out the t.erm of any ~ ~ n t

                    intb duly ors;at,lt~<l labor ,;,tt>iomi ,roieb 1r. iQC14',r.t and e.ppropr1At.e

                    to tha exereisa or any or all rig)'.tta, prJvi~!!<>•, immuDitiea,




                                                                   A-85
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 249 of 303 PageID: 277




                     dllties and oblige.tioos s.ccruing to 11.Dd devolvills upon a duly

                     organized l!l'oor union BI!d its officers, agents a?lli men.hers,


                                                                VI

                           D~fel:t".ant As~oc1':>tion 1• ,;,rdered ~na dircct<i:d;
                           (a)    To ~ru=el and revol!.e acy prov1111on of !ts b,1-1.ava,

                                  rules or r~~tions excluding 8.IJY person frcm being,
                                  o.   1,n,venting S.IJ.Y person fl'Oll becarlng a ne.mber, aave

                                  rer fv.Uure or 1'ef11Hl of aey penou to camp]¥ vith
                                  s~id Ad80ciati¢D'$ ~ea~onsble &ad n;;nd.i11crimill/l.~or~
                                  requi:retnents   f(YC   niel!lbe:rah1p, not otl:!erv1ae ineon.aiate:;it

                                  ,:tth the: -prcniaiona of this final Jlldg!!:.ent;

                           (·b)   'l'o ~ l pr¢111l)tl;r :from mem.1>cti;hi;>    M1if   ULeml;er ot tbe
                                  detetidant a$soc1atiOD whO ,b;;.ll be          rouna    gu1ltY ct
                                  viola.ting the ~v1s1ot,a            or   this J ~ n t when the

                                  ea.1& dete!'Jt'!ant aE eoeiation shall have blovledge of

                                  l!i<iCh Yiol.atlon.


                                                                VII

                          l'Ol." the purpose o:r sec<iring ccmplie.nce vith thi1 Final Judg·

                     ment, dul;:r authQ,it;tQ n:-pn:ru:,nt<tt!,Y~$ of tbe Depe.1"tm.ent         at Justice
                     shall, en vritten request of the Attorne7 Gen!lral. or thlt il$1SUt:;.nt

                     Attorney Genenl in cha:rge of the Ant1t:ri:i,t !l1v1a1.o:o, $l!d on

                     ,.,l!L!la,r.a.~le notice to an:, defends11t, be -permitted, l!i\lbjeet to        (t~


                     leS,l!lll;r·t~cgi:i.,.ied privilege, (a) reaso!!l!.ble accesB, duriDS th•
                     offt,;e 'Miura of aue!l defendent, to all books, led@;ers, BCCQ\mt~,

                     eo:rrHl)ODdence, ~l'lnd"-, lll>i <:rther reearde apt! documents !n tbe

                     p:,ssesuon or under the control of such defemimt, rd~tine; to
                     a.n;:r of tile :ni,.t.tera ecnt.a.1.ned ia tb1e l':!.na). Judgment, end (bl i;ub-

                     ject to the ree.son!tble convenience of ruzy defe~, IIJ:l4 vitnout

                     re,traint or tntertereiice, to interview offieera and employ-e,e,& of'



                                                              ·5·




                                                           A-86
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 250 of 303 PageID: 278




                        such defei::d.8:rit vb~ may have coUJL!!el present, resarding any such
                       matters. For the purpose of securing ccmplisnee v.1.th thia Final
                       J®gDM!l'lt,   ~    defer.dant., UiiOl'.l the Yritt,:n requei;t             r;,t   tbe .lttot'rn:;r

                       ~llt'ral or ttw! A•$ittant A t t ~ ~eral in                          ¢~If(':'     of tbe Aati-
                       truat DiV:1!11011, shall eubrnt such vritten report.~ vtth respect.




                       this F ill.l.l Judgururt.        No illformat iOD obWned by too                   tneBDG

                       permitt.ed 1l:l. this sectl,oo VU $ball be di\l'Ulged ~ any re;,reeent.11,.

                       ti"'1! of the tlapa.rtzent of Justice to                a:u:r   ~reon othe'r than a duly

                       a.11thor1zed 1·e-prese?1ta.tive of the Departc.ent except 1ll the course

                       cf legi!!l proceedings for the ~ B e of securill8 ccmplience vith




                                                                     VIII




                       the Court i,.t   ~J:J;f   time for i;u.,:ill f-..rthi:rr o.der& and directions              Ba

                       lll8Y be ncceno,ry        o. i:>-ppr~rpri>J.te ri:u:   tbe constri:icttor,.       or carrying
                       out or this final Judgment, for the modi:ficat1,:m or tcrm1i.ation

                       or any or the !'r¢vt1i1oaa thereof, for tile ectorcnent of com-

                       vliance iher,wttb and. :P®h~nt of: violations thereof. It is
                       recre 6 11r.te.d t~ the court that ~11 doforcar.t~ ap?elil" vcluut~rily '11'.ld
                       1'1!.1.'l'~d son'ic,: 't.y fili:c.r; 9.11s1"et', T,X.!!
                       lla~; Jul) 13, .l.9%
                                                                              Oµited States tli..-trict J ~



                       For the Plaintiff:


                       la I      Edeni A. !now
                                 Et'wrt;:0 .,'-... IC-On::
                      F1rst Assist.ant, J\.ntitru&t ~.v~$l0#
                                                                               /e/     DODIJ.ld 0. 1'a.lt~1S


                                                                      -6-




                                                                A-87
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 251 of 303 PageID: 279




                                                                              /s/ YU.ford L. llbit.le,1, Jr.
                                                                            At~rney, Departlllftlt ~ Ju.tic!!:

                                                                '


                      !'or- tlle Def~ts:


                            / s / Ja!tles '.L o.rens
                      Attorrr>..y      tor
                      Nati~ Slettric:al Contractors
                      As•oei~tion, Rev Jer•'7 C~pti:rr, tne.
                      and P. Joseph {.trlm:




                      Jltto:rm,:;,     r or
                      Calvi Electric           CQIQP!1.ny     m:ld
                      Franc1s Calvi
                      NcA<i!llll Eleotri~ Coo;pe.:o:, and
                      Tl:it:wtl-li   J. M,;Ad~


                          /s/ J~hua V. Dav:tdov
                      Attorll!,,!,)' tor
                      >'el DOWUll El.e<::tri~l Ctinstructio!l Co.
                      and Melvin !,l. ll<,,ms

                          /s[    am4 J. Osborn
                      Attoi:-™1<:t      or
                      Gerald Ele;;;tric Conatr,u;tion Com:va,i:i.v, In<::.
                      !100 J. c: • F ~ tt.i,;ere.ld

                          hJ     'Jilliem T. C10l.Ul
                      1i1;ton:iey     tor
                      Hs.rr1 B.. Cccpton

                          b/- E.      Mil.t.:>u .!!a.n,x,ld
                      Attort1ey for
                      iloland E. M ~ , Jr.


                      lt,.,:¢'1),,eyrar
                      Johll F. Meade

                          1$/ Cbarles E. G,,mt
                      .!itto:rr,ey for
                      J.lred P'hrampt1.11

                          Le[_§~el P. Orl-(uldo
                      Attome,y tor
                      i.t1lliu l!. snen




                                                                     A-88
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 252 of 303 PageID: 280




              Trade Regulation Reporter· Trade Cases (1932 • 1992), United States v.
              National Electrical Contractors Association, New Jersey Chapter, Inc., P.
              Joseph Quinn, Mel Downs Electrical Construction Company, Melvin M.
              Downs, Gerald Electrical Construction Company, J. C. Fitzgerald, John
              f. Meade, Fred Phrampus, Harry R. Compton, Calvi Electric Company,
              Francis Calvi, McAdam Electric Company, Thomas J, McAdam, WIiiiam E.
              Snell, and Roland E. McMahon, Jr., U.S. District Court, 0. New Jersey, 1956
              Trade Cases !68,534, (Oct. 26, 1956)
              Click lo open document in a browser
              United States v. National Elec!Jical Contractors Association. New Jersey Chapter, Inc.. P. Joseph Quinn, Mel
              Downs Electrical Construciion Company, Melvin M. Downs, Gerald Electrical Construciion Company, J.C.
              Fitzgerald, John F. Meade, Fred Phrampus, Harry R. Compton, Calvi Electric Company, Francis Calvi, McAdam
              Electric Company, Thomas J, McAdam, William E. Snell, and Roland E. McMahon, Jr.
              1956 Trade Cases 1!68.534. U.S. District Court, 0. New Jersey. Civil Action No. 575-56. Filed October 26, 1956.
              Case No. 1298 in file Antitrust Division of the Department of Justice.

                                                           Sherman Antitrust Act
              Department of Justice Enforcement and Procedure-Consent Decrees-Permissive Provisions-Bidding
              Practitti.-Where a consent decree prohibited eleclrical contractors from entering into any agreement to
              fix prices or to exchange Mure bids, and it appeared that the decree might preclude some contractors from
              competing with other contractors, the decree, upon 1he consent of the parties, was modified so as not to prohibit
              any elec!rical contractor from entering into a joint venture agreement whereby a single bid will oo submitted and
              the assets and facilities of each of the parties thereto will be combined for the sale and installation of electrical
              equipment of such monetary value or in such quantities that each party to the joint venture could oot singly bid or
              perform the contract.
              FOi" the plaintiff: William l. Maher, Attorney, Department of Justice.
              FOi" the defendants: James T. Owens for National Elecmcal Contractors Association, New Jersey Chapter, Inc ..
              and P. Joseph Quinn: Murray Fredericks foc CaM Electric Company, Francis Calvi, McAdam Electric Company,
              and Thomas J. McAdam; Joshua V. Davidow foc Mel Downs Eleclrical Construction Co. and Melvin M. Downs;
              Raymond J. Osborn for Gerald Elecilic Construcfion Company. Inc., and J. c_ Fitzgerald: William T. Cahill for
              Hany R. Compton; E. Milton Hannold for Roland E. McMahon, Jr.: S. Thurman Lovitt for John F. Meade: Charles
              E. Gant for Fred Phrampus: and Samuel P. Orlando for William E. Snell.
              Modifying a consent decree entered in the U.S. District Court, District o1 New Jersey, 1956 Trade Cases
              'II 68,413.
                                                         Modification of Final Judgment

              THOMAS M. MADOEN, District Judge [ In full lex~ : Final Judgment having been enlered herein on July 13, 1956
              and it having come to the attention of Ille attorneys for the plaintiff that the terms of such judgment might
              preclude some electrical contractors from competing with certain other electrical contractors in bidding and
              contracting tor certain sales and installations of electrical equipment.
              Now. therefore, upon consent of the parties hereto it is hereby
              Ordered, adjudged and decreed as follows:




              @2018 CCH Jncorporared and irs afflliares and licensors. All righrs reserved,
              Subjecr ro Terms & Condmons: htrp:!lresearchhelp.cch.comllice11se Agreemem.hun
                                                                  t




                                                                      A-89
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 253 of 303 PageID: 281




          Nothing contained in the provisions of Section IV(a) and (bl of the said Final judgment shall be deemed to enjoin
          any defendant electrical contractor or member of the defendant Association from entering into, participating in,
          or maintaining with each other or with any other electrical conlractor or with anyone acting for or in behalf of
          any electrical contractor, a joint venture agreement: whereby a single bid will be submitted and the assets and
          facilities of each of the parties thereto will be combined for the sale and installation of electrical equipment of
          such monetary value or in such quantities that each party to the joint venture could not singly bid or perform the
          contract. Provided, however, that such joint ventures shall not be used or permitted to circumvent or evade any
          of the other provisions of 1he judgment or to implement other activities in derogation thereof.




          @2018 CCH Jncorporared and irs atrl/iares and licensors. AU rig/Jrs reserved.
          Subject ro Terms & Conditions: hup:/lresearchhelp.cch.comlLicense Agreeme11Llmn
                                                                   2




                                                                A-90
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 254 of 303 PageID: 282




                US. v. GARDEN STATE RETAIL GASOLINE DEALERS ASS'N, INC., ET AL.
                                          Civil No.: 482-55
                                    Year Judgment Entered: 1956




                                             A-91
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 255 of 303 PageID: 283




              Trade Regulation Reporter - Trade Cases (1932 - 1992), United States v.
              Garden State Retail Gasoline Dealers Association, Inc., Anthony Vitolo,
              and Irving Lichtenstein., U.S. District Court, D. New Jersey, 1956 Trade
              Cases 168,493, (Sept. 19, 1956)
              Click to open document in a browser

              United States v. Garden State Retail Gasoline Dealers Association. Inc., Anthony Vrtolo, and Irving Lichtenstein.
              1956 Trade Cases 1168.493. U.S. District Court, D. New Jersey. Civil Action No. 482-55. Filed September 19,
              1956. Case No. 1239 in !he Antitrust Division of the Department of Justice.

                                                           Shennan Antitrust Act
              Combinations and Conspiracies-Consent Decra.-Practices Enjoined-Price Fixing-Gasoline.-A
              retail gasoline dealers' associatioo and two individuals were prohibited by a consent decree from entering into
              any understanding with any retailer or any association of retailers to fi)( prices, pricing methods. or other terms
              for the sale of gasoline to consumers, and from suggesting to any other retailer the prices to be charged by such
              other retailer or circulating any price list cootaining any prices for !he sale of gasoline agreed upon by two or
              more retailers.
              Combinations and Conspiracies-Consent Decra.-Practices Enjoined-Preventing Persons from
              Selling.-A retail gasoline dealers' association and two individuals were prohibited by a consent decree from
              entering into any understanding with any retailer or association of reladers to hinder. restrict, limit, or prevent any
              person from selling gasoline to customers, and from hindering, restricting, limiting, or preventing any person from
              selling gasoline.
              Combinations and Conspiracies-Consent Decra.-Practices Enjoined-Membership in Association.-
              A retail gasoline dealers' association and two individuals were each prohibited by a coosent decree from being a
              member of, contributing anything of value to. or participating in any of the activities of, any trade associatioo, the
              actiVities of Which are inconsistent with the provisions of !he decree.
              Department of Justice Enforcement and Procedure-Consent Decrees-Specific Relief-Dissolution of
              Association.-A retail gasoline dealers' associalioo and two individuals were ordered to institute such action as
              may be necessary to dissolve !he association under the Jaws of the state of its incorporation. to complete such
              dissolution within the minimum period of lime permitted by such laws. and to file an affidavit setting forth !he fact
              of their compliance upon the completion of such dissolution.
              Department of Justice Enforcttment and Procedure-Consent Decrees-Specific Relief-Notice of
              Judgment-A retail gasoline dealers· association was ordered by a consent decree to cause to be published
              in a specified trade magazine an advertisement setting forth a summary of the substantive provisions of the
              consent decree.
              For the plaintiff: Victor R. Hansen. Assistant Attorney General. and Worth Rowley. John D. Swartz. Chartes F.
              B. McAleer. W. D. Kilgore, Jr.. Richard B. O'Donnell. Walter W. K. Bennett, and Bernard Wehrmann, Attorneys,
              Department of Justice.
              Fo.- the defendants: Anthony D. Rinaldo for Garden State Retail Gasoline Dealers Association, Inc., and Anthony
              Vitolo; and Norman Fischbein for Irving Lichtenstein.

                                                                 Fin.al Judgment

              WORTENDYKE, District Judge{ In full lextj:The plaintiff, United States of America. having filed its complaint
              herein on May 25. 1955, and each of the said defendants having appeared herein and the plaintiff and the
              defendants. by their respective attorneys, having severally consented to the entry of this Final Judgment without
              trial or adjudication of any issue of fact or law herein. and without this Final Judgment constituting evidence or
              admissioo by any defendant in respect of any such issue;


              ©2018 CCH lncOfPOraced and irs affi/iares and ficensors. All righis reserved.
              Subjocr ro Terms & Condiuons: hrrp:Jlresearchhe/p.cch.con11ticense Agreemem.hun
                                                                         1




                                                                     A-92
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 256 of 303 PageID: 284




             Now. therefore, before any testimony or evidence has been taken herein, and without trial or adjudication of any
             issue of fact or law herein, and upon the consent of all the parties hereto. it is hereby
             Ordered, adjudged and decreed as follows:



             [ Shem1an Actj
             The Court has jurisdiction of the subject matter hereof and all the parties hereto. The complaint states a
             claim upon which relief may be granted against the defendants and each of them under Section 1 of the Act
             of Congress of July 2. 1890. entitled ·An Act to protect trade and commerce against unlawful restraints and
             monopolies," c.ommonly known as the Sherman Act, as amended.

                                                                       JI

             [ Definitions]
             As used in this Final Judgment:
             {A) -Person· shall mean any individual, partnership, firm, association, corporation or other legal en!ity;
             (Bl 'Defendant association" shall mean the defendant Garden state Retail Gasoline Dealers Association. Inc.;
             (C) "Retailer' shall mean any person who sells gasoline to consumers.

                                                                       Ill

             [ Applicability of Judgment)
             The provisions of this Final Judgment applicable to any defendant shall apply to each such defendant and to his
             or its officers, agents, servants, employees, subsidiaries. successors and assigns, and to all persons in active
             concert or participation with any defendant who shall have received actual notiDe of this Final Judgment by
             personal service or otherwise.

                                                                      IV

             [ Dissolution of Association]
             The defendants are ordered and directed:
             (A) Forthwith to institute such action as may be necessary to dissolve the defendant association under the laws
             ot the State of New Jersey and to complete such dissolution within the minimum period of time permitted by 1he
             laws of the State of New Jersey;
             (B) Upon the completion of such dissolution of the defendant association, to file an affidavit with this Court and
             with the Attorney General setting forth the fact of their compliance with this Section.

                                                                       V

             [ Price Fixing-Restrictions on Sales]
             The defendants are jointly and severally enjoined and restrained from. direc11y or indirectly. entering into,
             adhering to, enforcing, maintaining or claiming any tights under any contract, agreement. understanding. plan or
             program with any retailer or with any association or central agency of or for retailera:
             (A) To fix. determine, establish, maintain or stabilize prices, pricing methods, discounts, mark-ups or other terms
             or conditions for the sale of gasoline to consumers:
             (B) To hinder, restrict, limit or prevent any person from selling gawline to consumers.

                                                                       VI



             ©2018 CCH lncorpo,ared and ils affiliar.es and licensors. Ail righrs reserved.
             Subjecr m Terms & Condhions: fmp:l!researchhelp.cch.comtlicense Aareemem.hrm
                                                                       2




                                                                    A-93
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 257 of 303 PageID: 285




               The defendants are joinlly and severally enjoined and restrained from. directly or indirecily:
               {A) Suggesting, or attempting to suggest to any other retailer the price or prices, or other terms or conditions to
               be charged by such other retailer for the sale of gasoline to any ofuer person;
               (Bl Hindering, restricting. limiting or preventing or attempting to hinder, restrict, limit or prevent any person from
               selling gasoline:
               (C) Circula!ing. exchanging or using. in any manner. any price list or purported price list containing or purporting
               to contain any prices, terms or conditions for the sale of gasoline agreed upon or established pursuant to
               agreement between two or more retailers;
               (D) Being a member of, contributing anything of value. or participating in any of the activities of. any lrade
               association or other organization, the activities of which are inconsistent in any manner with any of the provisions
               of this Final Judgment.

                                                                         VII
               [ Notice of Judgment)
               Defendant association is ordered and directed, at the earliest practical date, to cause to be published in 1lle
               trade magazine THE GASOLINE RETAILER an advertisement. in a fonn first approved by plaintiff, setting forth a
               summary of the substantive provisions of this Final Judgment

                                                                         VRI

               [ Inspection and Compliance]
              For the purpose of securing compliance wilh this Final Judgment, duly authorized representatives of the
              Department of Justice shall. on written request of the Attorney General or the Assistant Attorney General in
              charge of !he Antitrust Division. and on reasonable notice to any defendant made to its principal office. be
              permitted. subject to any legally-recognized privilege. (A) reasonable access. during the office hours of such
              defendant, to all books. ledgers. accounts, correspondence, memoranda. and other records and documents
              in the possession or under the control of such defendant, relating to any of the matters contained in this
              Final Judgment, and (B} subject to the reasonable convenience of such defendant, and without restraint or
              interferenre. to interview officers and employees of such defendant who may have counsel present. regarding
              any such matters. Upon such written request said defendant shall submit such written reports with respect to
              any of the matters contained in this Final Judgment as from time to time may be necessary for the purpose of
              enforcement of this Final Judgment. No information obtained by the means permitted in this Section Vlll shall
              be divulged by any representative of the Department of Justice to any person other than a duly authorized
              representative of the Department except in the course of legal proceedings in which the United States is a party
              for the purpose of securing compliance with this Final Judgment or as otherwise required by law.

                                                                         IX

               [ Jun'sdiction Retained]
               Jurisdiction is retained by this Court for the purpose of enabling any of the parties lo this Final Judgment to
              apply to the Court at any time for such further orders and directions as may be necessary or appropriate for the
              construction or carrying out of this Final Judgment, for the modification or termination of any of the provisions
              thereof. for the enforcement of compliance therewith and punishment of violations lhereof.




              ©2018 CGH lncOfJ)Orared and ils affl/iares and Jicensors. Afl rigllrs reserved.
              Subjecr 10 Terms & Condilions: hrrp:l/resea,chhelp.cch.com/License Aareemem.hm1
                                                                          3




                                                                          \

                                                                       A-94
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 258 of 303 PageID: 286




                     US. v. AMERICAN TYPE FOUNDERS CO., INC., ET AL.
                                       Civil No.: 698-58
                                 Year Judgment Entered: 1958




                                          A-95
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 259 of 303 PageID: 287




             Trade Regulation Reporter-Trade Cases (1932 -1992), United States v.
             American Type Founders Co .• Inc., U.S. District Court, D. New Jersey, 1958
             Trade Cases 1J69,065, (Jun. 20, 1958)
             Click to open document in a orowser
             United States v. American Type Foonders Co., Inc.
             1958 Trade Cases ,i69,065. U.S. District Court, D. New Jersey. Civil Action No. 69&-58. Dated June 20. 1958.
             Case No. 1396 in the Antitrust Division of the Department of Justice.
                                                          Sherman Antitrust Act
             Combinations and Conspiracies-Consent Decrne-flractices Enjoined-Price Fixing.-A company
             engaged in the manufacture and distribution of printing presses and printing equipment was prohibited by a
             consent decree from entering into any agreement with any distributor having a place of business in the United
             Statas, or with any domestic or foreign manulaclurer, to fix prices or other terms for the sale of such products in.
             or exported from, the United States.
             Combinations and Conspiracies-Consent Decree-Practices Enjoined-Allocation of Territories and
             Markets.-A company engaged in the manufacture and dislribution of printing presses and printing equipment
             was prohibited by a consent decree from entering into any agreement with any distributor having a pl.ace of
             business in the United States to limit or restrict the territories in wtlich. or the customers to whom, any such
             distributor might sell such products.
             Combinations and Conspiracies-Consent Decree-Practices Enjoined-Restricting Use of Competitors'
             Products.-A company engaged in the manufacture and distnbutioo of printing presses and printing equipment
             was prahibited by a c:oosenl decree from entering into any agreement with any distributor having a place of
             business in the United States to limit or restrict the right of any such dislributor to purchase, distribute, or sell
             products from any source other than the company. The company was furthec prohibiled from semng or offering
             to sell products for use or resale in lhe United Slates on the condition or understanding that the purchaser not
             purchase, distribute, or sell products from any source other lhan the oompany.
             Combinations and Conspiracies-Consent Oecrne-Practices Enjoined-Agreements to Control Imports
             and Exports.·-·A company engaged in the manufacture and distribution of printing presses and printing
             equipment was prohibited! by a consent decree from entering into any agreement with any clom.astic or foreign
             manufacturer (1) restricting or prevenling any foreign manufacturer from exporting to and selling products in
             the United States lo ultimate consumers. except where the company has an exclusive distributorship for such
             products in the United States. or (2) re.striding or preventing the company from exporting products fTom the
             United States.
             Department of Justice Enforcement and Procedure-Consent Decree-Contingent Provision.-A consent
             decree entered against a company engaged in the manufacture and distribution of printing presses and printing
             equipment provided that in lhe event the company should engage in the manufacture of a specific product or
             products. the company would be prohibited from entering into any understanding (1) to fix prices for the sale
             of such product or products in or exported from the United States, (2) to allocate customers or marilets for !he
             manufacture, distribution. or sale of such product or products, (3) to restrict or limit imports of such product
             or products into or exports of such product or products from the United Slates, (4) to refrain from selling such
             product or products or otherwise refrain from doing business in such product or products. or (5) to refrain from
             competing in or for any customer. territory, or market for the manufacture, distribution. or sale of such product or
             products.
             Department of Justice Enforcement and Procedure-Consent Decree-Pennissive Provisions.-A
             consent decree entered against a company engaged in the manufacture and distribution of printing presses and
             equipment pro.'ided that the company, subjec1 to certain provis.ions of !he decree, could choose its dismbutors
             and customers and designate geographical areas in which such distributors should be primarily resp{IDSible for
             selling the oompany's products and could terminate the franchise of any distributor who does not adequately

             ©2018 CCH lncorporared and irs affiliates and /icensors. All righrs reserved.
             Subjecr ro Terms & Condirions: hrrp:Jlresearchhefp.cchcom/Uce11se Agreementhun
                                                                       1




                                                                   A-96
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 260 of 303 PageID: 288




           represent the company. The purchase by the company of products under a requirements contract. reasonable
           in time, was excluded from a prohibition of the decree. The decree further provided that nothing contained
           therein should be construed to ( 1) require the company to violate any law or decree of any court of competent
           jurisdiction in a foreign nation. (2) prevent the company from entering into or adhering to any fair trade contract
           otherwise permitted under the Miller,Tydings and McGuire acts, or (3) prohibit a covenant, reasonable in time
           and space, not to compete in the manufacture or sale of products if such covenant is ancillary to the lawful sale
           of a business or a department of a business.
           For the plaintiff: Victor R. Hansen. Assistant Attorney General, and William 0. Kilgore. Jr.. Baddia J. Rashid,
           Philip L. Roache, Jr., Charles F. B. McA!eer. and Stanley R. Mills. Jr.• Attorneys. Department of Justice.
           For the defendant: Stroock and Stroock and Lavan by Samuel Hoffman; Victor H. Kramer; and Kresteller,
           Zucker, Lowenstein and Cohen by Melvin B. Cohen.

                                                               Final Judgment

           MENOIN MORRILL, District Judge [ In full textj : Plaintiff, United States of America, having filed its complaint herein
           on June 20. 1958: defendant, American Type Founders Co .• Inc.• having appeared and filed its answer lo the
           complaint denying the substantive aBegatioos thereof; and the plaintiff and the defendant, by their attorneys.
           having severally consented to the entry of this Final Judgment without trial or adjudication of any issue of fact or
           law herein and without admission by either of them in respect to any such issue;
           Now. therefore, before any testimony has been taken herein. and without trial or adjudication of any issue of fact
           or law herein, and upon consent of the parties hereto, it is hereby
           Ordered, Adjudged and Decreed as follows:



           [ Sherman Acq
           This Court has jurisdiction of the subject matter herein and of the parties hereto. The complaint states claims
           against the defendant, American Type Founders Co., Inc.. upon which relief may be granted under Sections 1
           and 3 of the Act of Congress of July 2. 1890. entitled "An Act to protect trade and commerce against unlawful
           restraints and monopolies,· commonly known as the Sherman Act as amended.

                                                                      II

           [ Definitions)
           As used in this Final Judgment:
           (A) "Printing presses and printing equipment" means (1) letter presses and offset presses for making printed
           impressions on paper or other matelial from an inked surface. and the equipment and accessories used in
           connection therewith and as a part thereof and (2) the Solna Vertico 1400 Step and Repeat Machine and the
           Solna Gatherer. but type and type-setting equipment are neither "printing pressess· nor "printing equipment'.
           (B) "Products· means printing presses and printing equipment;
           (C) "Defendant" means the defendant American Type Founders Co., Inc.. a corporation organized and existing
           under the laws of the Stale of Delaware;
           (D) "United States" means the United States and its territories and possessions;
           (E) "Person· means an individual. partnership. firm. association. corporation or other business or legal entity;
           (F) 'Vickers· means Vickers-Armstrongs, limited. a holding company organized and existing under the laws of
           the Unrted Kingdom;
           (G) "Engineers· means Vickers-Arrnstrongs (Engineers), Ltd .. a company organized and existing under the laws
           of the United Kingdom;

           ©1018 CCH Jncorporared and ils affiliates and licensors. All righrs reserved.
           Subjecc ro Terms & Condilions: hup:l!researchhelp.cch.com/License Agreeme11Lhu11
                                                                      2




                                                                   A-97
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 261 of 303 PageID: 289




                 (H) "Mann· means George Mann & Co., Ltd .. a company organized and existing under the laws of the Uniled
                 Kingdom:
                 (I) "AIB Printing· means AIB Printing Equipment, a company organized and existing under the laws of Sweden:
                 (J) 'Honolulu Paper· means Hooolulu Paper Company. Limited. a corporation organized and existing under the
                 laws of the Territory of Hawaii;
                 (K) "Heinsohn" means A. E. Heinsohn Printing Machinery & Supplies. a partnership with its office and principal
                 place ot business in Denver. Colorado.

                                                                            Ill

                 [ Applicability of Decree]
                 The provisions of this Final Judgment shall apply to the defendant and to each of its subsidiaries, successors.
                 assigns, officers. dirnctors. servants, employees and agents, and to those persons in active concert or
                 participation with the defendant who receive actual notice of this Final Judgment by personal service or
                 otherwise.

                                                                            IV

                 [ Agreements with Distributors]
                 Defendant is enjoined and restrained from, directly or indirectly:
                 (Al Entering into, adhering to. maintaining or claiming any rights under any conlract, agreement or understanding
                 wi1h Honolulu Paper. Heinsohn or any other distributor having a place of business in the United States to:
                 ( 1) Fix. establish, maintain or adhere to prices, terms or conditions for the sale of products in or exported from
                 the United States to third persons:
                 (2) Limit or restrict the terrilories in which or the customers to whom any such distributor may sell products:
                 (3) Limit or restrict the right of any such distributor to purchase. distribute or sell products from any source other
                 than defendant
                 (B) Selling or offering lo sell products for use or resale in the United States on the condition or understanding that
                 the purchaser not purchase, distribute or sell products from any source other than defendant
                 Subject to the terms of subsections (A) and (B) of this Section IV and of Section VI below defendant may
                 exercise its right to choose and select its distributors and customers and to designate geographical areas in
                 which such distributors shall respectively be primarily responsible for selling defendant's products and may
                 terminate the franchises of distributors who do not adequately represent defendant and promote the sale of all
                 defendant's products in areas so designated as their primary responsibility.

                                                                            V

                 [ Agreements with Manufacturers}
                 Defendant is enjoined and restrained from, directly or indirectly, entering into, adhering to, maintaining or
                 claiming any rights under any contract, agreement or unders!anding with any domestic or foreign manufacturer:
                 (A) Fixing, establishing, maintaining. or adhering to prices, terms or conditions for the sale of products in or
                 exported from the United States to third persons:
                 (B) Restricting or pre11e11ting any foreign manufacturer from exporting to and selling products in the United States
                 lo ultimate consumers. except where defendant has an exclusive distributorship for said products in the United
                 States from such foreign manufacturer:
                 (C) Restricting or preventing defendant from exporting products from the Un~ed Slates:



                 ©2018 CCH Jncorporared and trs affi/iares and licensors. All righrs reserved.
                 Subjecc co Terms & Condirions: hrrp:J!researchhetp.cdJ.comtUcense Agreemem.hm1
                                                                            3




                                                                         A-98
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 262 of 303 PageID: 290




              (D) Under which any person refrains from engaging in the manufacture of products; provided, however, that this
              sub section shall not be deemed to prohibit (1) the purchase by defendant of products under a requirements
              contract, reasonable in time, or (2) the enforcement of any rights defendant may have under a contract with Van
              Vlaanderen Machine Company, dated September 7, 1956.

                                                                        VI

              [ Contingent Prohibitions]
              In the event that defendant shall engage in the manufacture of a specific product or products, then defendant is
              enjoined and restrained from, directly or indirectly, entering into. adhering to. maintaining or claiming any rights
              under any contract, agreement or understanding wilh any other person to:
              (A) Fix. establish, maintain or adhere to prices, tenns or conditions for the sale of said specific product or
              products in or ex ported from the United States to any third person;
              (B) Allocate or divide customers, territories or markets for the manufacturer. distribution or sale   o1 said specific
              product or products;
              (C) Restrict or limit imports of said specific product or products into or export of said specific product or products
              from the United States:
              (0) Refrain from selling said specific product or products to, or otherwise refrain from doing business in said
              specific product or products with any person;
              (E) Refrain from competing in or for any customer, territory or market for the manufacture. distribution or sale of
              said specific product or products.
              For the purposes of this Section VI of this Final Judgment (1) the manufacture by defendant of parts of products
              for the pUl])Ose of servicing products in the hands of consumers shall not constitute the manufacture of any
              product and. (2) the occasional assembling of component parts into any product by defendant shall not constitute
              the manufacture of any product so long as said parts are not manufactured by. or under a running contract for.
              defendant.

                                                                        VII

              [ Notice of Judgmentj
              Defendant is ordered and directed within 60 days from the effective date of this Final Judgment:
              (A) To cease adhering to any provision in any contract with Vickers, Engineers, Mann. A/8 Printing, Honolulu
              Paper and Heinsohn, relating to products, which is contrary to or inconsistent with any tenn of this Final
              Judgment;
              (B) To mail to each of the companies listed in (A) above, a true and complete copy of this Final Judgment, and to
              advise each of them in writing of the effect of this Final Judgment, and particularty Vll(A) above. on any contract
              to which each may now be a party with defendant.

                                                                        V111

              [ Permissive Provisions)
              Nothing contained in this Final Judgment shall be construed
              (A) To require defendant to do. or omit to do, any act in a foreign nation in violation of any law or decree of
              any court of competent jurisdiction of said foreign nation; provided that defendant shall have the bur den of
              demonstrating that any act or omission by it othenvise in violation of this Final Judgment was done or omitted be
              cause of the requirements of the laws or decrees of courts of competent jurisdiction of a foreign nation;
              (BJ To prevent the defendant from entering into or adhering to any fair trade contract, otherwise permitted by the
              acts of Congress commonly known as !he Miller-Tydings and McGuire acts.


              @2018 CCl-1 lncorporared ancl ils afflliares and licensors. All rlghlS reserved.
              Subjecr w Terms & Conclilions: lmp:!lresearchhelp.cch.com/Ucense AgreemenLlmn
                                                                         ,i




                                                                      A-99
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 263 of 303 PageID: 291




              (C) To prohibit a covenant. reasonable in time and space, not to compete in the manufacture or sale of products
              if said covenant is ancillary to the lawful sale of a business or of a department thereof.

                                                                        IX

              [ Inspection and Compliance)
              For the purpose of securing compliance wilh this Final Judgment duly authorized representative of the
              Department of Justice shall, on written request of the Attorney General or the Assistant Attorney General in
              charge of the Antitrust Division. and on reasonable notice lo the defendant made to its principal office, be
              permitted. subject to any legally recognized privilege:
              (A) Access, during the office hours of the defendant, to all books. ledgers, accounts. correspondence.
              memoranda, and other records and documents in the possession or under the control of the defendant relating
              to any matters contained in this Final Judgment
              (B) Subject to the reasonable convenience of the defendant and without restraint or interference from the
              defendant, to interview officers or employees of the defendant. who may have counsel present, regarding any
              such matters.
              Upon such written request the defendant shall submit such reports in writing with respect to the matters
              contained in this Final Judgment as may from time to time be necessary to the enforcement of this Final
              Judgment. No infonnalion obtained by the means permitted in this Section IX shall be divulged by any
              representative of the Department of Justice to any person other than a duly authorized representative of the
              Department of Justice except in the course of legal proceedings in which the United States is a party for the
              purpose of securing compliance with this Final Judgment or as otherwise required by law

                                                                        X

              [ Jurisdiction Retained]
              Jurisdiction is retained by this Court for the purpose of enabling any of the parties to !his Final Judgment to
              apply to this Court at any time for such further orders and directions as may be necessary or appropriate for lhe
              construction or carnJing out of this Final Judgment. for the amendment or modification of any of the provisions
              thereof, for the enforcement of compliance therewith. and for the punishment of violations thereof.
              [ Effective DateJ
              This judgment shall become effective sixty {60) days from the date of entry hereof.




              @2018 CCH Jncorporared and tcs afflliares and liceJJsors. All righrs reserved.
              Subjecr ro Terms & Condilions: hup:!!researchhelp.cch.cornlLicense Agreeme11Llmn
                                                                         5




                                                                    A-100
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 264 of 303 PageID: 292




                                  US. v. THE GEMEX CORP.
                                       Civil No.: 1350-58
                                  Year Judgment Entered: 1959




                                            A-101
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 265 of 303 PageID: 293




             Trade Regulation Reporter - Trade Cases (1932 - 1992), United States v.
             The Gemex Corporation., U.S. District Court, D. New Jersey, 1959 Trade
             Cases 169,421, (Jul. 31, 1959)
             Click to open document in a browser
             United States v. The Gemex Corporation.
             1959 Trade Cases 1J69.421. U.S. District Court, D. New Jersey. Civil Action No. 1350-58. Filed July 31, 1959.
             Case No. 1426 in the Antitrust Division of the Department of Justice.
                                                         Sherman Antitrust Act
             Combinations and Conspiracies-Consent Decree-Practices Enjoined-Price Fixing -Fixing Prices
             for Sale of Watchbands.-A manufacturer of watchbands was prohibited by a consent decree from entering
             into any agreement with any wholesaler to fix prices for 1he sale of watchbands to third persons. The decree also
             enjoined the manufacturer from requiring any wholesaler to seij watchbands at list price or at any olher specific
             price level.
             Combinations and Conspiracies-Consent Deeree-Practices Enjoined-Price Fixing -Investigations and
             Penalties-Policing Adherence to Price Fixing Agreements.-A manufacturer of watchbands was prohibited
             from collecting. publishing, or disseminating information regarding price cutting or price deviation by wholesalers
             or retailers. The decree also enjoined the manufacturer from requiring any wholesaler to report to it regarding
             any such price deviation by retailers or other wholesalers.
             Combinations and Conspiracies-Consent Decree-Practices Enjoined-Exclusive Dealing.-A
             manufacturer of watchbands was prohibited by a consent decree from selling to its wholesalers on the condition
             that they refrain from dealing in competitors' products.
             For the plaintiff: Robert A. Bicks, W. 0. Kilgore, Jr., Raymond M. Carlson, Charles L Beckler, Charles F. B.
             McAJeer, Charles H. McEnemey, Jr., and John L Wilson. Department of Justice.
             For the defendant; Manning, Hollinger & Shea. New York, N. Y .. by Bruce A. Hecker; and Platoff, Platoff &
             Hef!!er. Union City. N. J.. by Robert G. Platoff.

                                                               final Judgment

             [ Consent Decree]
             REYNiER J. WORTENDYKE. Jr., District judge fin full text] : The plaintiff. United States of America, having filed its
             complaint herein ton December 16, 1958; the defendant. the Gemex Corporation, having appeared and filed rts
             answer to the complaint denying the substantive allegations thereof; and the plaintiff and the defendant, by their
             attorneys, having severally consented to the entry of lhis Final Judgment without trial or adjudication of any issue
             or fact, or law herein and without admission by either of them in respect to any such issue ;
             Now. Therefore. before any testimony or evidence has been taken herein, and without trial or adjudication of any
             issue of fact or law herein, and upon consent of lhe parties hereto. it is hereby
             Ordered. adjudged and decreed as follows :



             [ Jurisdiction]
             This Court has jurisdiction of the subject matter hereof and of the parties hereto. The com plaint states a claim
             against the defendant, under which relief may be granted under Section .1 of lhe Act of Congress of July 2,
             1890, entitled "An act to protect lrade and commerce against unlawful restraints and monopolies" commonly
             known as the Sherman Act, as amended.



             ©2018 CCH lncorporared and ils affiliares and licensors. Afl righis reserved.
             Subject ro Terms & Condilions: hrrp:llresearchhelp.cch.comlLicense Agre€mem.hm}
                                                                       1




                                                                  A-102
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 266 of 303 PageID: 294




                                                                        fl

              [ Definitions)
              As used in this Final Judgment:
              (A) 'Watchbands' means attachments. lllhether of precious or non,precious metals, cord, fabric. leather or other
              materials, or combinations thereof. which are used to hold watches to the wrist;
              (B) 'Wholesaler" means a person who purchases watchbands from a manufacturer for resale to retailers;
              (C) "Retailer means a person who purchases watchbands from a wholesaler for resale to ultimate consumers;
              (0) "Person" means any individual. partnership. firm. association; corporation or other business: or legal entity;
              (E) ·subsidiary· means any existing or future corporation whose stock is. directly or indirectly. wholly owned by
              defendant

                                                                       Ill

              [ App/icabi/ftyJ
              The provisions of this Final Judgment shall apply to the defendant and to each of ifs subsidiaries, successors,
              assigns, officers. directors, employees and agents, and to those persons in active concert or par1icipation with
              the defendant who receive actual notice of this Final Judgment by personal service or otherwise.
                                                                       IV

              [ Price Fixing-Exclusive Dealing)
              Defendant is enjoined and restrained from directly or indirectly:
              (A) Entering into. adhering to, maintaining, enforcing or claiming any rights under any contract. agreement,
              understanding. plan or program, with any wholesaler to fix, establish, maintain, stabilize or adhere to prices for
              the sale of watch bands to third persons;
              (B) Collecting. publishing or disseminating information regarding, or suggesting, soliciting or requiring that any
              wholesaler report to defendant, any price culling or price deviation by any wholesaler or retailer ;
              (C) Requiring any wholesaler to sell any watchbands at list price or at any other specific price level;
              (0) Selling or offering. or attempting to sell, any watchbands on the condition. agreement or understanding that
              any wholesaler shall not deal in watchbands manufactured by any person other than the defendant.

                                                                        V

              [ Enforcement and Compliance)
              For the purpose of securing compliance wilh this Final Judgment and for no other purpose. duly autholiz.ed
              representatives of the Department of Justice shall, on written request of the Attorney General or the Assistant
              Attorney General in charge of the Antitrust Division. and on reasonable notice to the defendant made to its
              principal office. be permitted, subject to any legally recognized privilege:
              (A) Access, during the office hours of the defendant. to all books, ledgers, accounts. correspondence.
              memoranda and other records and documents in the possession or under the control of the defendant which
              relate to any matters contained in this Final Judgment
              (B) Subject to the reasonable convenience of the defendant and without restraint or interference from the
              defendant, to interview officers or employees of the defendant, who may have counsel present, regarding any
              such matters.




              ©2018 CCH Incorporated and ns affiliares and Iicensors. All rig/res reserved.
              Subject ro Terms & Condivo11s: hrrp:J!researchhetp.cch.com/License Agreemem.hun
                                                                        2




                                                                    A-103
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 267 of 303 PageID: 295




               Upon written request of the Attorney General, or the Assistant Attorney General in charge of the Antitrust
               Division. the defendant shall submit such reports in writing with respect to the matters contained in this Final
               judgment as may from time to time be necessary to the enforcement of this Final Judgment.
               No information obtained by the means permitted in this Section V shall be divulged by any representative of the
               Department of Justice to any person other than a duly authorized representative of the Executive Branch of the
               plaintiff except in the course of legal proceedings in which the United States is a party for the purpose of securing
               compliance with this Final Judgment or as otherwise required by law.

                                                                        VI

               [ Jurisdiction Retained]
               Jurisdiction is retained by this Court for the purpose of enabling either of the parties to this Final Judgment to
               apply to this Court at any time for such further orders and directions as may be necessary or appropriate for the
               construction or carrying out of this Final Judgment. fof the amendment or modification of any of the provisions
               thereof. for the enforcement of compliance therewith. and for the punishment of violations thereof.




                ©2018 CCH /ncorporared and h:s afflliares and licensors. All righrs reserved.
                Sub]ecr ro Terms & Condhions: hup:llresearchhelp.cch.com!License Agreeme11Lhm1
                                                                         3




                                                                    A-104
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 268 of 303 PageID: 296




                          US. v. NEW JERSEY AUTO GLASS DEALER ASS'N
                                           Civil No.: 575-60
                                     Year Judgment Entered: 1960




                                            A-105
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 269 of 303 PageID: 297




               Trade Regulation Reporter - Trade Cases (1932 - 1992), United States v.
               New Jersey Auto Glass Dealer Association., U.S. District Court, D. New
               Jersey, 1960 Trade Cases 1f69,764, (Jun. 29, 1960)
               Click to open document in a browser
               United States v. New Jersey Auto Glass Dealer Association.
               1960 Trade Cases i!69.764. U.S. District Court. D. New Jersey. Civil Action No. 575-60. Dated June 29, 1960.
               Case No. 154 7 in the Antitrust Division of the Department of Justice.
                                                            Sherman Antitrust Act
               Price Fixing-Group Boycott-Coercion.--An association of auto replacement glass dealers was prohibited
               by a consent decree from entering into any agreement to (1) nx prices for the sale or instaDation of such glass.
               (2} investigate or report prices charged, (3) hinder the sale of replacement glass to any person. (4) restrict the
               free and independent selection of customers or dealers. (5) cause or bring about boycotts. (6) prevent any
               person from purchasing, or having installed. replacement glass, or (7) prevent any person from vertising the
               prices charged by him. The association also was prohibited from circulating to any insurance company any
               membership list. unless such list names every member and contains a notice that prices are determined by each
               member, and from picketing any insurance company, purchaser, or user of such glass.
               Consent Decree-Specific Relief-Association Membership.-An auto replacement glass dealer's
               association was required by a consent decree to admit to membership any qualified auto glass dealer doing
               business it its area.
               For the plaintiff: Robert A. Bicks, Paul A. Owens, W. D. Kilgore. Jr., Richard B. O'Donnell, John D. Swartz. Walter
               W. K. Bennett, and Francis E. Dugan. Attorneys, Department of Justice.
               For the defendant: Hyman Siegendorf.

                                                                  Final Judgm&nt

               HARTSHONNE. Dis1rict Judge [ In full text): The plaintiff. United States of America, having filed its complaint herein
               on June 29, 1960. and the parties hereto, by their respective attorneys, having consented to the entering of this
               Final Judgment Without trial or adjudication of any issue of fact or law herein. and Without admission by any party
               hereto with respect to any such issue:
               Now, therefore, before the taking of any testimony, and without trial or adjudication of any issue of fact or law
               herein. and upon the consent of the parties hereto. it is hereby Ordefe{f. adjudged and decreed as follows:



               [ Jurisdiction]
               This Court has jurisdiction of the subject matter hereof and of the parties hereto. The complaint states claims for
               relief against the defendant, under Section 1 of the Act of Congress of July 2, 1890, entitled "An Acl to protect
               trade and commerce against unlawful restraints and monopolies: commonly known as the Sherman Act. as
               amended.
                                                                         II

               [ Definitions)
               As used in this Final Judgment:
               {A)"Person' shall mean any individual, partnership, corporation or any other business or legal entity:
               (B)"NJAGDA" shall mean the defendant New Jersey Auto Glass Dealers' Association.


               ©2018 CCH lncOTpOrated and ns affiliates a11d /icensors. All righrs reserved.
               Subject m Terms & Condroons: hup:!!researchhe/p.cdJ.comiLice11se Agreemem.hun
                                                                          1




                                                                     A-106
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 270 of 303 PageID: 298




                ( C)"Defendant" shall mean the defendant NJAGDA and those members of NJAGDA who have received notices
                of this Final Judgment pursuant to Section IV(A) hereof;
                (D)"Replacement glass· shall mean laminated, tempered, and other types of glass suitable for installation in
                automobiles. trucks. or other vehicles as windshields. back lites (L e .. rear vision windows). or side windows. The
                term shall include molded or bent glass, fiat. and uncut. as well as precut, or preformed glass:
                (E) "Installation of replacement glass· shall mean the necessary fitting, glazing, cutting or grinding, as well as the
                actual installing of glass in an automobile, truck or other vehide.
                (F) "Automobile glass dealer" shall mean any person engaged in the business of selling at retail and installing
                replacement glass.

                                                                          Ill

                ( Applicability]
                The provisions of this Final Judgment applicable to defendant shall apply to its members. officers. directors.
                agents, employees. successors and assigns, and to all other persons in active concert or participation with such
                defendant who shall have received actual notice of this Final Judgment by personal service, or otherwise.

                                                                          IV

                [ By·Laws--Jnrorporation of Provisions]
                {A) Defendant is ordered and directed to mail   a copy of this Final Judgment to each of its members within sixty
                days after the dale of the entry hereof.
                (B) Defendant is ordered and directed within ninety days from the date of entry of this Final Judgment to institute
                and complete such proceedings as may be appropriate and necessary to amend its Charter and By-Laws so as
                to incorporate therein Sections V, VI and Vll of this Final Judgment, and to require as a condition of membership
                that al! present and future members be bound by such sections of this Final Judgment,
                (C} Promptly after compliance therewith defendant shall file with this Court and with the Assisiant Attorney
                General an affidavit of compliance with subparagraphs (A) and (Bl of this Section IV attaching copies of the
                documents used to effect such compliance.

                                                                          V

                [ Prohibited Agreements]
                The defendant is enjoined and restrained from entering into, adhering to, maintaining. enforcing, or claiming any
                rights under any contract, agreement, understanding, plan or program with any other person to:
                (Al Fix, suggest, establish, determine or maintain prices, !enns or conditioos to be charged or imposed by any
                other person for the sale or installation of replacement glass:
                (B) Prepare, publish. circulate, or suggest prices. price lists. including discounts from prices, or other terms
                or conditions to be charged or imposed by any other person in connection with the sale or installation of
                replacement glass:
                (C) Urge. suggest. coerce, require. or attempt to influence such peison to boy<::ott. threaten to boycott. or refuse
                or threaten to refuse to do business with any third person;
                ( D) Interfere or threaten or attempt lo intmfere with the business of any person by picketing or other similar
                activity;
                (E) Investigate and report to others, or police. the prices or terms charged or imposed by any person in
                connection with the sale or installation of replacement glass. This subsection shall not be construed to prohibit
                an individual automobile glass dealer from independently ascertaining competitive prices:



                ©2018 CCH /ncorporared and /rs afflliares and licensors. All righrs rese,ved.
                Subjecr m Terms & Condilions: hup:l/researchhelo.cc/J.comiLicense Agreemem.hun
                                                                           2




                                                                      A-107
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 271 of 303 PageID: 299




               (F) Hinder, restrict or prevent, or attempt or threaten to hinder, restrict or prevent in any manner. the sale of
               replacement glass by any manufacturer, distributor or wholesaler to any persoo, except pursuant to the exercise
               of such la\\lful rights as an automobile glass dealer may have under a distributor ship agreement with any
               manufacturer;
               (G) Hinder. restrict or limit or attempt or threaten to hinder, restrict or limit any other persoo in the free and
               independent selection of customers or automobile glass dealers:
               (H) Hinder, restrict or prevent. or attempt or threaten to hinder. restrict or prevent any persoo from purchasing
               replacement glass from, or procuring the installation of replacement glass by, any other person;
               (I) Hinder, restrict or prevent. or attempt or threaten to hinder. resmct or prevent any Person from advertising
               prices. terms or other conditions for the sale or installation of replacement glass lo be sold or installed by such
               person.
               Subject to the injunctive provisions here in contained. this Section B is not intended to prevent defendant from
               engaging in the joint or collective solicitation of business on behalf of its members as a whole.

                                                                          VI

               [ Prohibited Practices)
               Defendant is enjoined and restrained from directly or indirectly:
               (A) Preparing, suggesting, publishing or circulating prices. price lists. price catalogues or discounts therefrom
               for the sale or installation of replacement glass; provided, however, nothing herein contained shall prevent any
               automobile glass dealer from preparing, negotiating. publishing or circulating his own prices and price lists or
               price catalogues oontaining his own prices for the sale or installation of replacement glass which prices have
               been individually determined by him. in the normal oourse of his business;
               (B) Preparing, publishing or circulating to any insurance company or any other person any list of the membership
               of defendant unless such list contains the name of every member and contains a legend in a form, first approved
               by the Assistant Attorney General in charge of the Anti-trust Division, to the effect that NJAGDA makes no
               representation as to the price or prices to be charged for replacement glass sold or work performed by any such
               member and that such prices are determined by each individual member;
               (C) Suggesting. or attempting to suggest, to any automobile glass dealer, the price or prices or terms to be
               charged or imposed by such automobile glass dealer for the sale or installation of replacement glass;
               (D) Picketing or threatening to picket any insurance company, purchaser, or user of replacement glass;
               (E) Hindering, resmcting or preventing. or attempting or threatening lo hinder. restrict or prevent. the sale in any
               manner of replacement glass by any manufacturer, distributor or wholesaler to any person; except pursuant to
               the exercise of such la\\lful rights as an automobile glass dealer may have under a distributorship agreement with
               any manufacturer;
               (F) Suggesting or attempting to suggest, to any automobile glass dealer that he should purchase or offer to
               purchase from any person any materials to be used for automobile glass replacement upon the condition or
               understanding that such person will refrain from selling any of such materials to any other person.

                                                                          VII

               [ Opening of Membership]
               (A) Defendant is ordered and directed to admit to and continue in membership therein, upon application, any
               automobile glass dealer dolng business within the State of New Jersey, or within any other area served by its
               members. who is technically qualified to engage in the business of installation of replacement glass as defined in
               Section 11(E) of this Final Judgment. In the event defendant rejects any application for membership, it shall ( 1)
               advise the applicant. and the Assistant Attorney General, in writing, of the specific reasons for such rejection and



               ©2018 CCH lncorporared and ils affiliares and ficensors. All righrs reserved.
               Subjecr ro Terms & Condilions: hrrp:ll'researchhelp.cch.comJUcense Agreemem.hun
                                                                           3




                                                                        A-108
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 272 of 303 PageID: 300




           (2) on request of the applicant, submit the question of the applicant's qualifications for membership to arbitration
           under the rules of the American Arbitration Association, whose decision shall be final and binding on the parties
           thereto, the fee of the American Arbitration Association to be borne by the losing party:
           (B) Defendant is enjoined and restrained from expeming from membership or otherwise taking any punitive action
           against any member. provided. however, nothing herein shall prevent defendant from expelling any member
           for (1) failure to pay dues: (2) failure to comply with this Final Judgment or (3) for cause unconnected with such
           member's competitive or pricing activities. In the event of any such expulsion, defendant shall notify the expelled
           member in writing of the specific grounds for such expulsion and, if the expulsion is for grounds stated in (3)
           above, shall, upon request of the expelled member, submit the justification for such expulsion lo arbitration under
           the rules of the American Arbitration Association, whose decision shall be final and binding upon the parties
           there1o, the fee of the American Arbitration Association to be borne by the losing party;
           (CJ Defendant is ordered and directed to send, within sixty days from the date of entry of this Final Judgment. a
           letter, in a form first approved by the Assistant Attorney General in charge of the Antitrust DiVision, to the claim
           supervisors of all insurance companies to whom price lists and price catalogues have heretofore been sent
           cancelling such price lists. and setting forth the substantive provisions of this Final Judgment.

                                                                    VIII

           [ Compliance]
           For the purpose of securing compliance with this Final Judgment. duly authorized representatives of the
           Department of Justice shall, upon the written request of the Attorney General, or the Assistant Attorney General
           in charge of the Antitrust Division. upon reasonable notice to defendant at its principal office, subject to any
           legally recognized privilege, be pennitted:
           (A) Reasonable access during the office hours of defendant, to all books, ledgers. accounts. correspondence,
           memoranda and other records and documents in the possession of or under the control of the defendant. wfio
           may have counsel present. relating to any of the matters contained in this Final Judgment: and
           (B) Subject to the reasonable convenience of the defendant. and without restraint or interference. to interview
           officers and employees of the defendant, who may have counsel present, regarding any such matters_
           For the purpose of securing compliance with this Final Judgment. defendant. upon the written request of the
           Attorney General. or the Assistant Attorney General in charge of the Antitrust Division. made to ils principal
           office. shall submit such written reports with respect to any of the matters contained in this Final Judgment as
           from time to time may be necessary for the purpose of enforcement of this Final Judgment
           No informatioo obtained by the means permitted in this Section VIII shall be divulged by any representative of
           the Department of Justice 1n any person other than a duly authorized representative of the executive branch
           of the plaintiff. except in the course of legal proceedings for the purpose of securing compliance with this Final
           Judgment in which the United States is a party or as otherwise required by law_

                                                                     IX

           [ Junsdiction Retained]
           Jurisdiction of this Court is retained for the purpose of enabling any of the parties to this Final Judgment to
           apply to the Court at any time for such further orders and directions as may be necessary or appropriate of the
           provisions thereof, for the enforce.for the construction or carrying out of this men! of compliance therewith, and
           for the Final Judgment. for the modification of any punishment of violations thereof_




           ©2018 CCH lncOIJ)Orared and ils affiliates and licensors. All righls reserved.
           Subjecr m Terms & Conditions: hrrp:l!researchhelp.cch.com!License Agreeme11Llmn

                                                                     '



                                                                 A-109
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 273 of 303 PageID: 301




                           US. v. DRIVER-HARRIS CO., ET AL.
                                     Civil No.: 942-56
                               Year Judgment Entered: 1961




                                        A-110
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 274 of 303 PageID: 302




         Trade Regulation Reporter. Trade Cases (1932 -1992), United States v.
         Driver-Harris Co., Alloy Metal Wire Co., Inc., and its Successor, H. K. Porter
         Co. (Delaware), Wilbur B. Driver Co., Hoskins Manufacturing Co., C. 0.
         Jelliff Manufacturing Corp., U.S. District Court, D. New Jersey, 1961 Trade
         Cases f70,031, (May 25, 1961)
         Click to open document in a browser
         United States v. Driver-Harris Co .. Alloy Metal Wire Co., Inc.. and its Successor, H.K. Porter Co. (Delaware),
         Wilbur B. Driver Co., Hoskins Manufacturing Co., C. 0. Jelliff Manufacturing Corp.
         1961 Trade Cases 'lfi'0,031. U.S. District Court, D. New Jersey. Civil Action No. 942-56. Filed May 25. 1961.
         Case No. 1312 in the Antitrust Drvisioo of the Department of Justice.
                                                             Sherman Act
         Consent Decree-Relief-Patent Licensing-Technical Information and Asslstance--tdentlcal Bids
         -Prlcing.-Two electrical alloy resistance product manufacturers entered into a consent decree in which it
                            r
         was provided that 1) the companies would willldraw present price lists and issue new ones. and sell on non·
         discriminatory terms to all persons on Ule same functional industry level as other customers. with exceptions
         for items no longer offered; (2) make a public dedication or grant royalty-free licenses under specified patents
         which the government charged had been misused, and make licenses available on all other patents, including
         those obtained within 5 years following the effective date of the judgment; and (3) give technical informatlon and
         assistance, at specified maximum charges, lo actual or potential manufacturers requesting such help during
         the five years after the judgment becomes effective, or during Ule life of patents as to licensees. Practices
         involving price fixing, territory allocation, and avoidance of competition were prohibited, as were the exchange of
         information, holding stock or other interests In other manufacturers, 0< having common "policy" personnel willl
         such manufacturers. The decree also provided that, in any enforcement action by the government, a showing by
         the plaintiff of an •appreciable number" (not otheiwise defined) of identical bids in excess of $50 by a consenting
         defendant with any other defendant for the sale of electrical resistance materials 0< products would be prima
         facie- evidence of price fixing.
         For the plainlilf: George Reycraft and Jay Flocken, Department of Justice.
         For the defendants: Pitney, Hardin & Ward. Newark. N. J .. for Drrver,Harris Co.; Shanley & Fisher, Newark, N.
         J., for Jelliff Mfg. Co.: Stickel & Stickel, Newark. N. J., for Wilbur B. Driver Co.; Milton, McNulty & Augelli, Jersey
         City. N. J., for Hoskins Mfg. Co.: McCarter, English & Studer, Newark. N. J., for Alloy Metal 'Wire Co.

                                                             Fl nal Judgment

         SMITH, District Judge [ In full lex~: Plaintiff, United States of America, having filed its complaint herein on
         December 5, 1956; the defendants consenting hereto having appeared and filed their answers to such
         complaint denying the substantive allegations thereof; and the plaintlff and the defendants consenting hereto. by
         their respective attorneys. having consented to Ule entry of this Final Judgment herein;
         Now. therefore, bef0<e Ule taking of any testimony and without trial or adjudication of any issue of fact or law, and
         upon consent of the parties signatory hereto. and the Court being advised and having considered the matter, it is
         hereby
         Ordered. adjudged and decreed as follows:



         This Court has jurisdiction of Ule subject matter of this action and of U,e parties hereto. The complaint states
         claims upon which relief may be granted against the defendants consenting hereto, under Sections 1 and 2 of

         ©2018 CCH lncorporaced and ils affiliaces and ticensors. All righ1s reserved.
         Subjecr ro Terms & Condirions: hup:liresearchhe/p.cch.com/License Agreemem./mn
                                                                    f




                                                                A-111
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 275 of 303 PageID: 303




           the Act of Congress of July, 1890, entitled "An act to protect trade and commerce against unlawful restraints and
           monopolies," commonly known as the Shenman Act. as amended.
                                                                      II
                                                                [ Deffnlrions]

           As used in this Final Judgment:
           (A) "Person· shall mean any individual, partnership, firm. association. corporation, or any other business or legal
           entity:
           (B) "Resistance materials" shall mean (1) electrical resistance materials, and (2) materials sold by a defendant
           (a) having a composition substantially similar to electrical resistance materials. or (b) for thermocouple or
           sparkptug purposes. and (3) tubing. wire, ribbon. strip or rod sold by a defendant for heat resistant purposes in
           connection with the flow of electricity;
           (C) ·Resistance products· shall mean wire. ribbon, strip, rod or tubing made from resistance materials;
           (D) "Electrical resistance materials" shall mean any alloy or any metallic or other element. or any combination of
           elements now or which may be
           (1) produced. processed, sold or received by a defendant, which is recognized or represented by such defendant
           as having electrical resistance properties (including controllable and reproducible electrical resistivity or
           temperature coefficients of resistance) suitable for electrical resistance uses: or
           (2) manufactured, sold. dislributed or received by a defendant for electrical resistance purposes; or
           (3) known or recognized generally in the trade as an electrical resistance material;
           (E) "Electrical resistance products· shall mean tubing: wire. ribbon, strip or rod made from electrical resistance
           materials:
           (F) "Manufacturer" shall mean any person engaged in the manufacture or drawing or processing {such as
           enameling, insulating, oxidizing or coiling) of electrical resistance materials or electrical resistance products;
           (G) "Patenls" shall mean any. some or all claims of patenls relating lo the manufacture, use or sale of electrical
           resistance materials or electrical resistance products. including any divisions, reissues or extensions of such
           patents, or applications there for;
           (H) ·subsidiary" shall mean any corporation controlled by, or    more than 50% of whose outstanding stock entitled
           to vote is held by one person:
           (I) "Bid" shall mean a bid for furnishing electrical resistance materials or electrical resistance products pursuant
           to a formal written invitation for a bid made by a prospective customer who. the defendant knows or has reason
           to know. has also submitted the same request for a bkl to another person. It shall not include the ordinary
           solicitation of orders by a defendant from a customer or prospeclive customer nor the ordinary quotation to a
           customer or prospective customer;
           (J) "Consenting defendant" or ·consenting defendants" shall mean only a defendant or defendants which shall
           have consented lo the terms of this Final Judgment:
           (K) "Effective date of this Final Judgment" shall mean the date on which a Final Judgment not subject to further
           appeal is entered against the remaining defendants.
                                                                      Ill

                                                       I Scope of Judgmenl- Notice)
           (A) The provisions of this Final Judgment shall apply solely lo any consenting defendant. to each of its
           subsidiaries, successors and assigns, and to each of its officers, directors. agents and employees. and to all
           other persons in active concert or participation with any consenting defendant who shall have received notice

           ©2018 CCH Jncorporared and irs affiliares and /icensors. All righrs reserved.
           Subjecr ro Terms & Co11dirio11s: hnp:!lresearchhelp.cch.com!Uce11se Agreemem.lwn
                                                                      2




                                                                  A-112
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 276 of 303 PageID: 304




          of this Final Judgment by personal service or otherwise. The provisions of this Final Judgment shall not apply
          to acts. contracts. agreements, arrangements, understandings. plans or programs of foreign subsidiaries of
          any consenting defendant unless such acts. contracts, agreements. arrangements, understandings. plans or
          programs concern the foreign or domestic commerce of the United States. This Final Judgment shall not apply
          to transactions solely between a consenting defendant and its subsidiaries and the officers. directors, agents and
          employees of either when acting in such capacity.
          (B) Each consenting defendant is ordered and directed (1) to serve a copy of this Final Judgment upon (a) each
          present and future member of its Board of Directors; (b) each of its present and future Vice Presidents and chief
          managerial officers who are not members of its Board of Directors and (c) the present and future chief executive
          officers of each of its subsidiaries engaged in the manufacture. processing or sale of resistance materials or
          resistance products. and (2) wilhin thirty (30) days after the effective date of this Final Judgment. to file with
          this Court. and serve upon the plaintiff. an affidavit as to the fact and manner of its compliance. as to its present
          officers and directors, with this subsection (B). setting forth in said affidavit the name. position and address of
          each person upon whom a copy of this Final Judgment at that time shall have been served as herein ordered
          and directed.
          (C) Each consenting defendant is ordered and directed for a period of five (5) years after the effective date of
          this Final Judgment to furnish. without charge, to any person requesting the same, a copy of this Final Judgment
          together with a copy of the affidavit required to be filed by subsection (BJ of Section V hereof.
                                                                    IV

                                                   [ Price Lists- Customer Sel«tion]

          Each consenting defendant is ordered and directed:
          (A) With respect to its domestic and Canadian operations. to cancel each of its current price lists pertaining
          to resistance materials or resistance products and individually to determine new prices in lieu thereof for such
          materials and products then being manufactured or offered for sale by the defendant; such new prices to be
          individually determined by each defendant on the basis of its own costs and its own judgment as to margins of
          profit and other lawful considerations: and after the effective date of this Final Judgment to issue new price lists
          containing the prices determined in accordance with this subsection (A) and to serve upon the plaintiff copies
          of work papers used by it in determining the prices contained in such new price lists. New price lists covering
          electrical resistance materials and electrical resistance products in the form of rod shall be issued and served
          upon plaintiff thirty (30) days after the effective date of this Final Judgment New price lists covering resistance
          materials and resistance products other than rod shall be issued and served upon plaintiff ninety (90) days after
          the effective date of this Final Judgment. Cancellation of said current price lists shall be effective as of the date
          fixed for the issuance of the new price lists covering the respective materials and products.
          {B) If a consenting defendant has sold lo or processed for. or hereafter sells to or processes for. any person
          any resistance material or resistance product, either direcUy or through regularly designated distributors, to sell
          lo or process for, or cause such distributors to sell to or process for, any other person on the same functional
          industry level as the defendant's other customers. upon request of such other person and upon uniform and non-
          discriminatory prices and other terms and conditions, except as otherwise permitted by way of defense under the
          Robinson-Patman Act; and such defendant and such distributors shall hold themselves out as ready and willing
          so to sell or process? provided. however, that in cases of short supply the defendant shall make a reasonable
          allocation among its customers. but not to the exclusion of new customers.
          This subsection (8) shall not require a defendant (i) to submit any bid, (ii) to continue to sell any size or line of
          material or products which it discontinues making, or (hi) to sell to a person an electrical resistance material or
          electrical resistance product designated by such person as having been made by the defendant for a particular
          customer if (1) such material or product has boon made by the defendant according to specification developed
          by the particular customer without the assistance of the defendant and (2) the defendant has not during the
          preceding year made an identical or substantially identical material or product for any other customer. and (3)

          ©2018 GCH l11corporared and fts atfiliares and /icensors. All righrs reserved.
          Subjecr ro Terms & Co11dirions: lmp:llresearchhelp.cch.com!License Agreemem.hrm
                                                                     3




                                                                 A-113
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 277 of 303 PageID: 305




          if such defendant after having made a request therefor has not secured the cooseot of such customer to make
          such sales*
          (C) To file with the Assistant Attorney General in charge of the Antitrust Division within ten (10) days after its
          execution a copy or any contract or agreement relating to activities covered by this Final Judgment (other than
          orders, contracts or agreements relating to routine sales and purchases and which do not create any obligation
          upon either party thereto extending more than six months) entered into within a period of five (5) years after the
          effective date of this Final Judgment between (i) such defendant and any other defendant and (ii) such defendant
          and any other manufacturer or distributor:
          (D) To retain any and all of its records relating to activities covered by this Final Judgment for a period of ten (10)
          years from the date ofthe making thereof except that this subsection (D) shall not require the retention of routine
          sales and purchase data longer than seven (7) years.
                                                                     V

                                                                 [ Pa1911ts]

                                                                                                                  1
          (A) To the extent that a consenting defendant has any interest in the patents listed in Appendix A to this Final
          Judgment, such defendant shall, at its option. dedicate such interest to the public within thirty (30) days after the
          effective date of this Final Judgment or shall license to any applicant any right ii may have under such patents,
          without any royalty therefor. If such defendant claims it has no interest in said patents, it shall file an affidavit to
          that effect at the time of the entry of this Judgment or within ten (10) days thereafter:
          (8) Each consenting defendant is ordered and directed, within sixty (60) days after the effective date of this Final
          Judgment. to file with this Court. and serve upon the plaintiff, an affidavit showing separately, as of the effective
          date or this Final Judgment. the number, date of issue (or filing as to applications) and name of owner of each
          existing patent (other than those listed in Appendix A) required to be licensed under this Final Judgment;
          (C) Each of the consenting defendants is ordered and directed to grant, to the extent of its legal right to do so,
          to any person making written request therefor a none)(clusive license for the life of the patent, or patents, to
          make, have made, use and sell electrical resistance materials or electrical resistance products under any, some,
          or all of the patents as the applicant may request except those covered by subsection (A) above, which on the
          effective date of this Final Judgment are owned or controlled by the defendant. or under which it has the right to
          issue sublicenses. or which within five (5) years from the effective date of this Final Judgment. are issued to. or
          applied for, or acquired by the defendant, or under which it obtains sublicensing rights within such period:
          (D) Each consenting defendant is enjoined and restrained from including in any license issued pursuant to
          subsection (C) of this Section V any restriction or limitation whatsoever except that:
          (1) A reasonable royalty may be charged. which royalty shall be uniform and nondiscriminatory as among
          licensees procuring the same rights under the same patents:
          (2) Reasonable provisions may be made for periodic reports by the licensee to the defendant as to the amount
          of royalties due and inspection or the books and records of the licensee by an independent auditor or any other
          person acceptable to both defendant and the licensee, who shall report to the defendant only the amount of the
          royalty due and payable:
          ( 3) Reasonable provisions may be made for cancellation of the license upon failure of the licensee to pay the
          royallies or permit inspection of his books and records as herein provided:
          (4) The license may be made non-transferable if the licensee is unwilling to agree to notify the defendant of any
          contemplated transfer and must provide that the licensee may cancel the license at the end or one (1) year and
          thereafter at any time by giving to the defendant sixty (60) days' notice in writing;
          (5) The license may require such patent markings as may be required by statute:




          ©2018 CCH lncorporared and irs affifiares and licensors. All righrs rese,ved.
          Subjecr ro Terms & Com1irions: hrrp:llresearchhelp.cch.com/Uce11se Agreemem.lmn
                                                                      4




                                                                 A-114
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 278 of 303 PageID: 306




        (E) Upon receipt of a written request for a license under the provisions of subseclioo (CJ hereof. defendant shall
        advise the applicant, in writing. within thirty (30) days, of the royalty it deems reasonable fOf' the patent or patents
        lo which the application pertains. If such applicant and defendant are unable to agree upoo what constitutes
        a reasonable royalty within sixty (60) days from the date the wlitten application for the license was received
        by the defendant either the applicant or defendant may. upon notice to the plaintiff. apply to this Court for the
        determinalioo of a reasonable royalty. In any such proceeding the burden of proof shall be upon the defendant to
        establish the reasonableness of any royalty requested. Pending the completion of any such negotiations or court
        proceeding. the applicants hall have the right to make. have made. use and vend under the patent or patents
        to which his application pertains without payment of royalty or other COf'npensation, but subject to the following
        provisions: Defendant may, upon notice to the plaintiff, apply to this Court to fix an interim royalty rate pending
        final determination of what constitutes a reasonable royally. If this Court fixes such intenm royalty rate, defendant
        shall then issue and the applicant shall accept a license providing foc the periodic payment of royalties at such
        interim rate from the date upon which the applicant requested the license. If the applicant fails tn accept such
        license oc fails to pay the interim royalty in accordance therewith. such action may be grounds for the rejection
        oc dismissal of his application for a license: in the case of such rejeciion oc dismissal, the applicant shall pay
        any royalties found by the Court to be due to the defendant Whether or not an interim royalty is fixed by the
        Court a final Court determination of a reasonable royalty shall be applicable to the applicant for a license from
        the date upon which the applicant requested such lirense, and. from the date of such determination, to any other
        licensee, at its option, then having the same rights under the same patents;
        (F) Nothing herein shall prevent any applicant from attacking, in the aforesaid proceedings or in any other
        controversy, the validity or scope of any of the patents. nor shall this Final Judgment be oonslrued as imputing
        any varidity or value to any of said patents:
        (G) Each consenting defendant is enjoined and restrained from (i) granting, after the effective date of this Final
        Judgment, any license or sublicense under any patents to which this Section V shall apply, except in accordance
        with, and pursuant to, the terms of this Final Judgment. and (ii) taking or accepting after the effective date of
        this Final Judgment, any right, licanse or immunity. under any patent owned or controlled by any person other
        than such defendant, which right, license or immunity is by its terms. or in fact, exclusive to the defendant unless
        such defendant is also granted the right to grant sublicenses to others as required by this Final Judgment (for the
        purpose of this subparagraph (ii), any right or immunity under a patent shall be deemed to be a license subject to
        the provisions of this Seclion V);
        (H) Each consenting defendant is enjoined and restrained from making any sale or olher disposition of any
        patent or rights in oc under patents which deprives it of the power or authority to grant the licenses required by
        this Section V unless the purchaser, transferee or assignee shall file with this Court. and serve upoo the plaintiff,
        prior to consummation of any such transaction, its consent to be bound by the applicable provisions of this
        Section V with respect to such patent;
        (I} Each consenting defendant is enjoined and restrained from using or attempting to use any foreign patent
        oc any rights under any foreign patent, to hinder, restrict, limit or prevent any person licensed pursuant to this
        Section V from exporting from the United States any electrical resistance materials or electrical resista nee
        products manufactured in the United States pursuant to such license;
        (J) Each consenting defendant is enjoined and restrained from maintaining, insliMing or threatening to
        institute any action, counter-claim, set-off. suit or other proceeding against any person for use of or any act of
        infringement of any existing patent alleged to have occurred prior to the effective date of this Final Judgment.

                                                                   VI

                                               ( Technical lnlormalion and Assistance]

        (A) For five (5) years after the effective date of this Final Judgment. each consenting defendant is ordered and
        directed. upon written request therefor from any actual or potential manufacturer within the United States or
        any State. territory or possession thereof, to furnish to such applicant copies of any technical manuals, books

        ©2018 CCH lncorporared and ifs afflliares and licensors. All righrs resewed.
        Subjecr ro Terms & Condftions: hrw:1:rresearchhelp.cd1.com!Ucense Agreementhun
                                                                   5




                                                               A-115
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 279 of 303 PageID: 307




       of instructions, drawings, specifications, blueprints, pamphlets, diagrams or other similar doouments (other
       than those supplied to a defendant by a customer who has de\/elop,ed them for its use without assistance by a
       defendant, and which the customer, upon request by the defendant to whom the applicatiOn has been made,
       refuses to permit to be made a\/ailab!e) which the applicant desires owned by or subject to the control of the
       defendant on the effecliVe date of this Final Judgment, and which doouments ha\/e been used. or prepared for
       use. by the defendant in the manufacture or processing of electrical resistance materials or eleclrical resistance
       products for the purpose of (i) melting, rolling, drawing and finishing. or (ii) drawing and finishing the same, or
       (iii) any of the processes enumerated in (i) or (ii) above. For this data the defend ant may charge the applicant
       a reasooable amount but not to exceed, if all data is furnished (a) $2,000 if the data relates to !he processes of
       melting, rolling, drawing, and finishing or (b) $1,000 if the data relates to the processes of drawing and finishing.
       (B) Each consenting defendant is ordered and directed, upon written request of any person licensed under any
       patent or patents pursuant to Section V of this Final Judgment. to furnish during the life of the patent or patents
       to such licensee such of the oofendanfs technical information as the licensee may request as may be necessary
       in order to practice the invention or inventions of any of the patents licensed by sucll defendant to the licensee,
       in such licensee's own manufacture or processing of electrical resistance materials or electrical resistance
       products. For this information the defendant may make a reasonable charge which shall not be more than the
       cost to the defendant of furnishing such information.
        ( C) Upon receipt within a reasonable time of a written application from any actual or potential manufacturer
        representing that the written technical information furnished to such applicant by the defendant pursuant to
        sub-sections (A) or (Bl of this Section VI is inadequate or insufficient to enable such applicant satisfactorily to
        practice the inventions, or to perform the said manufacturing processes for which it sought information under
        said subsections, and specifying in reasonable detail the difficulties experienced. such defendant is ordered
        and directed to make available to such applicant, if feasible, such additional written information relating to such
        technical information or manufacturing processes as may be reasonably necessary to enable the applicant
        to practice the inventions or to manufacture under the specific processes, and if not feasible or sufficient, to
        make available at reasonable times and for reasonable periods, and without subjecting defendant to hardship,
        technically qualified personnel from among its own employees for consultation with such applicant at the
        applicanfs place of manufacture regarding the said inventions or manufacturing processes for which the
        applicant sought information. This subsection (C) shall not require a defendant to send any person outside of the
        United States. For this data or service the defendant may make a reasonable charge; provided, however. that if
        such written data were within the control of the defendant at the time when defendant furnished the data under
        subsections (A) or (B) above. no charge for such written data shall be made unless agreeable to the applicant or
        unless defendant shows to the satisfaction of the Court that it could not reasonably have contemplated that the
        applicant would need such written data.
       (0) Any person entilled and qualified to receive the documents under subsection (A) of this Section VI, upon
       written application to a defendant shall be permitted at his own expense and at and for reasonable times. to
       visit the principal plant of such defendant performing such operations for the puipose of observing and being
       advised as to the methods, processes, machines and equipment, in use at or before the effective date of this
       Final Judgment and then being used by such defendant in the manufacture or processing of electrical resistance
       materials or electrical resistance products, if (1) within five years from such effective date such peraon shows
       to the satisfaction of the defendant. or to the satisfaction of the plaintiff in the event of failure to satisfy the
       defendant, that he does not need or desire information or assistance otherwise provided for in this Section VI, or
       (2) such person represents that the information or assistance furnished to such applicant by the defendant under
       this Section VI is inadequate or insufficient to enable such applicant satisfactorily to carry out the manufacture or
       processing for which the applicant applied for such information or assistance; provided, however, that such visits
       may be further restricted as follows:
       (1) to not more than three officers or employees of the applicant at any one time:
       ( 2) to not more than four such visits per year within three years after such persons first application under this
       subsection ralating to the same information.

       @2018 CCI-I Incorporated and trs affiliares and ficensors. All righls rese,ved.
       Subjecr m Terms & Co11dilio11s: hup:!lresearchhe/p.cch.comtlice11Se Agreemenr.lmn
                                                                  Ii




                                                              A-116
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 280 of 303 PageID: 308




        For such observations and advice the defendant may make a reasonable charge wtlich, in the case of any
        person referred to in Clause (1) of this subsection shall not exceed that permitted under subsection (A) above for
        ccmparable data and. in the case of any person referred to in Clause (2) of this subsection shall be based on the
        seivices and advice given, but not to exceed a rate of $150 per day.
        (E) If the applicant and the defendant are unable to agree upon what constitutes a reasonable charge, the
        applicant, the defendant or the plaintiff may apply to this Court for a determination of a reasonable charge. In
        any proceedings for a determination of a reasonable charge, the burden of proof shall be upon the defendant to
        establish the reasonableness of any charge requested by the defendant.
        (F) In the event of an application to a consenting defendant for know-how under this Section VI, except
        subsection (B), by a person. other than a ccnsenting defendant (a) who is a substantial customer of a
        consenting defendant for electrical resistance materials or electrical resistance products and not a competitor
        of any consenting defendant With respect thereto. (bl whose resources are substantially in excess of those of
        the consenting defendant whose customer applies. and (c) who desires to use such know,how to manufacture
        such materials or products only for inccrporation in products sold by it, any consenting defendant may apply
        to this Court within thirty (30) days after the application was made. with notice to plaintiff and the app~cant for
        an order permitting or requiring rejection of such application. which the Court may grant upon the defendant's
        establishing to the satisfaction of the Court that such rejection is necessary to prevent substantial injury due to
        the prospective loss of the applicant as a customer and that such rejection would not unduly restrain competition.
        (GJ No consenting defendant shall be deemed, in connection with the furnishing of any of the foregoing pursuant
        to this Final Judgment, to have given any implied warranty. representations or guaranty against infringement of
        patents of others by, or any warranty of success in connection with, its use.
        (H} Every agreement under which technical information is furnished pursuant to this Section VI shall contain.
        if the party furnishing such information shall so request reasonable provisions requiring the recipient of such
        information and its subsidiaries to keep such technical information confidential and use the same only for their
        own manufacturing and selling operations.
        (I) Each consenting defendant within ten (10) days from the effective date of this Final Judgment. shall file with
        the Court and with the plaintiff a listing by categories of all documents it believes come under subsection (A) of
        this Section V1 and a separate lisl by customer, of all documents which it believes come under the parenthetical
        clause in that subsection. and. for a period of five (5) years, lo furnish a copy of such lists to any person upon
        request.

                                                                  VII

                                            ( Prleing Praciices-Territorles-ldenticaJ Bids]

        The consenting defendants are jointly and severally enjoined and restrained from entering into, adhering
        to, maintaining, furthering, renewing or claiming any rights under, any combination. conspiracy. contract,
        agreement. understanding, plan, program, or common course of action with any other person, directly or
        indirectly, to:
        (A) Establish, fix. determine, maintain or adhere to prices, differentials, discounts. extras or any other term or
        element of prices, differentials, discounts or extras for the manufacture, processing or sale to or for third persons,
        including another defendant. of any resistance materials or resistance products, either through the device of
        establishing te<:hnical standards for such materials or such products, or otherwise; provided. however, that th.is
        subsection (A) shall not be construed to prohibit the consenting defendants or any of ttlem from participating in
        a program for ttle sole purpose of establishing voluntary, uniform technical standards for resistance materials
        or resistance products. In any proceedings brought by the plaintiff to enforce this Final Judgment against
        any consenting defendant. a showing by plaintiff, to the satisfaction of the Court of an appreciable number of
        identical bids in excess of $50.00 by a consenting defendant wtth any other defendant {except where the bids




        ©2018 CCH Jncmporared and ils affiliates and licensors. All righrs reserved.
        Subjecr w Terms & Conditioos: hrrp:l/researchhelp.cch.com/License Agreemem.hun
                                                                   7




                                                              A-117
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 281 of 303 PageID: 309




        are minimum charges) for the sale of electrical resistance materials or electrical resistance products, shall be
        pnma facie evidence of price fixing;
        (B) Divide. allocate or apportion territories. markets or customers for the manufacture, processing or sale of any
        electrical resistance materials or electrical resistance products:
        (C) Refrain from the manufacture. processing or sale of electrical resistance materials or electrical resistance
        products or refrain from com petition with any other person in any territory or mari(et in the manufacture,
        processing or sale of any such materials or such products:
        {D) Hinder, restrict, limit or prevent any other person from manufacturing, processing or selling any electrical
        resistance materials or electrical resistance products;
        (El Limit the purchase or sale of electrical resistance materials or electrical resistance products to any particular
        person or group of persons: provided that this shall not prevent lawful contracts for purchases over reasonable
        periods to secure supplies for such materials Of' products.
        Nothing in this Section VII shall be deemed to prevent a defendant from {i) giving a distributor an exclusive
        territory provided the distributor is free to sell in any area and to handle electrical resistance materials and
        electrical resistance products manufactured by others: (ii) selling its business with a one year covenant not
        lo com pele or (iii) making lawful contracts with any person other than an actual or potential compelitor of a
        defendant. that they will not reveal trade secrets of the defendant.

                                                                   VIII

                                           [ Exchange of Information- Interlock.Ing Interests]

        Each consenting defendant is enjoined and restrained from, directly or indirectly:
        (A) Circulating outside its own organization and rts own distributors any price list or price information relating to
        the manufacture, processing or sale of any electrical resistance materials or electrical resistance products in
        advance of the circulation or dissemination of such price list or price information to its own customers and to the
        trade generally:
        (B) Permitting any of its officers, directors. agents or employees to serve simultaneously as an officer, director,
        agent or employee of any other manufacturer not a subsidiary of the defendant:
        (C) Except for the purchase and sale of products bought and sold in lhe normal course of business,
        ( 1) acquiring or holding, directly or indirectly, any of the assets or capital stock of, or any financial interest in any
        other defendant or any other person which becomes a manufacturer other than a wholly owned subsidiary of
        the consenting defendant, or acquiring. directly or indirectly, any of the assets or capital stock of, or any financial
        interest in any other manufacturer,
        (2) Knowingly permitting any of its officers, directors, or managerial or policy-making agents or employees to
        acquire or hold, directly or indirectly, any of the assets or capital stock of. or any financial interest in, any other
        defendant or any person which becomes a manufacturer. or to acquire, directly or indirectly, any of the assets or
        capital stock of, or any financial interest in, any manufacturer:
        (D) Hindering, restricting, limiting or preventing, or attempting to hinder, restrict. limit or prevent any person
        from serving as a dealer or distributor of or for electrical resistance materials or electrical resistance products
        manufactured, processed or sold by any other person;
        (E) Hindering. restricting, limiting or preventing, or attempting to hinder, restrict, limit or prevent except for
        lawful action to prevent patent infringement or to protect property rights in trade secrets, any other person from
        engaging in the manufacture. processing or sale of any electrical resistance materials or electrical resistance
        products:
        (F) Entering into, adhering to. maintaining. furthering. renewing or claiming any rights under. any contract,
        agreement, understanding, plan or program with any other person. the purpose or effect of which is to hinder,


        ©2018 CCH Jncorporared and ils affi/iares and licensors. All righrs reserved.
        Subjecr ro Terms & Condirioos: hrrp:Jlresearchhe/p.cch.com/Ucense Agreemem.hun
                                                                     8




                                                                 A-118
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 282 of 303 PageID: 310




         res!Jict, limit or prevent either (i) such defendant or (ii) any other person. from granting a license or sublicense
         under any patent or patents whether owned or controlled by such defendant or such other person. This
         subsection shall not be deemed to prohibit the mere assignment of any patent or the grant of any exclusive
         license under any patent if such license grants sub licensing rights.

                                                                     IX

         (A) Each consenting defendant is ordered and directed:
         (1) to cancel within thirty (30) days after the effective date of this Final Judgment each provision of each contract
         to which it may be a party which is contrary to any of the provisions of this Final Judgment;
         (2) to file with this Coort and serve upon the plaintiff an affidavit setting forth the fact and manner of its
         compliance with the foregoing subsection (1 ).
         (B) The consenting defendants, and each of them. are jointly and severally enjoined and restrained from entering
         into. adhering to, maintaining, furthering or claiming any rights under any contract, agreement, plan or program
         which is or shall be contrary to or incoosistent with any of the provisions ot this Final Judgment

                                                                     X

                                                              [ Supervision)

         (A) For the purpose of securing compliance with this Final Judgment and for no other purpose. duly authorized
         representatives of the Department of Justice shall, on written request of the Attorney General, or the Assistant
         Attorney General in charge of the Antitrust Division, and on reasonable notice to any consenting defendant made
         to its principal office, be permitted, subject to any legally recognized privilege:
          (1) access, during the office hours of said defendant, to those books, ledgers. accounts. correspondence,
          memoranda. and other records and documents in ttm possession or under ttm control of said defendant which
          relate to any matter contained in this Final Judgment:
          (2) subject to the reasonable convenience of said defendant and without restraint or interference from ~. to
          interview officers or employees of any defendant, who may have counsel present, regarding any such matters.
         (Bl Upon written request of the Attorney General, or the Assistant Attorney General in charge of the Antitrust
         Division, said defendant shall submit such reports in writing, and under oath or affirmation if so requested,
         with respect to the matters contained in !his Final Judgment as may from time to time be necessary to the
         enforcement of this Final Judgment.
          (C) No information obtained by the means provided in this Section X shall be divulged by any representatives
          of the Department of Justice to any person other than a duly authorized representative of the Executive Branch
          of the plaintiff except in the course of legal proceedings to which the United States is a party for the purpose of
          securing compliance with this Final Judgment or as otherwise required by law.

                                                                     XI

         Jurisdiction is retained by this Court for the purpose of enabling any of the parties to this Final Judgment to
         apply to this Court at any time for such further orders and direclions as may be necessary or appropriate for the
         construction or carrying out of this Final Judgment, for the amendment or modification of any of the provisions
         thereof. for the enforcement of compliance therewith. and for the punishment of violations thereof.


                                                                Footnotes
                                                           Appendix A
                               Patent No.                  Patent Date            Inventor        Filing Date
                               2,581,420                             118/52Jal'OOS M. Lohr ....           9/23/49
                               2.681.954                           8-131 /54Jal'OOS M. Lohr              10119/51


          @2018 CCH Incorporated and ils afflliares and licensors. All righrs reserved.
          Subject m Terms & Condmoos: hrrp:liresearchhelp.cch.com/License Agreeme11thm1
                                                                     9




                                                                 A-119
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 283 of 303 PageID: 311




                             2,681,956                  8131154Jaroos M. LOhr .      12'28151
                        Rmssllt'! No. 24.243           12/ 4/56Jarr-.es M. Lohr       6129156
                        ReiSSUt'! No. 24.242           12/ 4.t56James M. LOhr .       6129156
                        RelSSUt'! No. 24.244           1214/SSJaroos M. Lohr          6129156
                             2,587,275                  2126/52Francts E. Bash .      9.'2:l/49




          @2018 GCH Incorporated and irs affiliates and licensors. All righrs reserved.
          Subject m Terms & Gondirions: fmp:llresearchhe/p.cch.com/License Agreement/Jun
                                                         10




                                                      A-120
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 284 of 303 PageID: 312




          Cheetah™                                                                           ~ Wolters Kluwer
          Trade Regulation Reporter· Trade Cases (1932 -1992). United States v.
          Driver-Harris Co., Alloy Metal Wire Co., Inc.• and Its successor H. K. Porter
          Co. (Delaware), Wilbur B. Driver Co., Hoskins Manufacturing Co., CO. Jelllff
          Manufacturing Corp., U.S. District Court, D. New Jersey, 1966 Trade Cases
          f71,658, (Dec. 7, 1965)
          Federal Antitrust Cases
          Trade Regulation Reporter. Trade Cases (1932. 1992) 'lf71,658

          Click to open document in a browser
          United States v. Driver-Harris Co., Alloy Metal Wire Co., Inc., and its successor H.K. Porter Co. (Delaware),
          Wilbur   B. Driver Co., Hoskins Manufacturing Co., CO. Jelliff Manufacturing Corp.
          1966 Tradtt Cases 1f71.658. U.S. District Court, 0. New Jersey. Civil Action No. 942-56. Entered Dtteember 7,
          1965. Casa No. 1312 in the Antitrust Division of lhe Dttpartmttnt of Justica.

            Headnote

                                                                        Sherman Act
          Price Fixing-Electrical Resistanat Products-Consent Judgment.-Two manufacturers of electrical
          resistance products wwe required by a consent decree to cancel their current price lists and individually
          determine new prices and Wttre prohibited from fixing prices, dividing markets, limiting sales to particular
          customers. or acquiring (for a pttriod of fivtt years) any interest in a manufacturer of elttetric:al resistance
          products.
          Depar1ment of Justice-Compulsory Licensing of Patents-Electrical Resistance Products-Consent
          Judgment-Two manufacturers were required by a consent decree to grant non-exclusive patent licenses
          for electrical resistanctt products. at reasonable, nondiscriminatory royalties, under presently OWlltld patents or
          under patents obtained within a period of five years and to furnish technical information to such licensees at a
          reasonable charge.
          Superseding 1961 Trade Cases 'fl 70,031.
          For the plaintiff: W. D. Kilgort1, Jr.. Donald F. Melchior. and Herner! G. Schoepke. Attorneys, Department of
          Justice.

          For the consenting defendants: Fred G. Stickel, Jr.. Stickel & Stickel, for Wilbur B. Oliver Co.: Harold L. Smilh,
          Hughes, Hubbard, Blair & Reed, and Donald A. Robinson, Shanley & Fisher, for C. 0. Jelliff Mfg. Corp.

                                                                        final Judgment

          SHAWN, Judge: Plaintiff, United States of America, having filed its complaint herein on Ot!C8rnber 5, 1956;
          the defendants consenting hereto having appeared and fil!!d their answers to such complaint, denying the
          substantive allegations thereof, and the plaintiff and the defendants consenting hereto, by their respective
          attorneys, having consented to the sotry of this Final Judgment herein;
          Now, therefore, before the taking of any testimony and without trial or adjudication of any issue of fact or Jaw, and
          upon consent of the parties signatory hereto. and the Court being advised and having considered the matter, it is
          hereby
          Ordered, adjudged and dttereed as follows:


          ©2018 GCH Jr,coij,orated and its a;fi[ iales anif1,censcrs.                                   Aug 29. 2018 from Cheetah"'
          All rights re,;e,ved.




                                                                           A-121
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 285 of 303 PageID: 313




          Trade Regulation Reporter- Trade Cases (1932 - 1992), United States v.                          .~...\ u i l         Kl         .
          Driver-Harris Co., Alloy...                                                                     >QI vvO ters              uwer


          ( Jurisdiction]
          This Court has jurisdiction of the subject matter of this action and of the parties hereto. The comp!aint states
          claims upon which relief may be granted against the defendants consenting hereto, under Sections 1 and 2 of
          the Act of Congress of July 2, 1890, entitled •An act to protect trade and commerce against unlawful restraints
          and mooopolies," commonly known as the Sherman Act, as amended.

                                                                       II

          [ Dstinitionsj
          As used in this Final Judgment:
          (A) +f>ersoo' shall mean any individual, partnership, firm, association, COfPOralioo,     Of'   any other business or legal
          entity;
          (B) 'Resistance materials" shall mean (1) electrical resistance materials, and (2) materials sold by a defendant
          (a) having a composition substantially similar to electrical resistance materials. or (b) for thermocouple or
          sparkplug purposes, and (3) tubing, wire, ribbon, strip Of' rod sold by a defendant fOI" heat resistance purposes in
          connection with the flow of electricity;
          (C) "Resistance products· shal mean wire, ribbon, strip, rod      Of' lubing   made from resistance materials;
          (DJ "Electrical resistance materials" shall mean any alloy or any metalNc Of' other element, Of' any combination of
          elements now or which may be


                 ( 1) produced. processed, sold or received by a defendant, which is recognized or represented by
                 such defendant as having electrical resistance properties (including controllable and reproducible
                 electrical resistivity or temperature co-efficients of resistance) suitable for electrical resistance uses;
                 Of'

                 (2) manufactured. sold. distributed or received by a defendant for electrical resistance purposes; or
                 (3) known or recognized generally in the trade as an electrical resistance material;


          (E) *Electrical resistance products" shall mean tubing, wire, nbbon. strip or rod made from electrical resistaooe
          materials;
          (F) "Manufacturer· shall mean any person engaged in the manufacture Of' drawing or processing (such as
          enameling, insulating, oxidizing Of' coiling) of electrical resistance materials or electrical resistance products;

          (G) ·Patents· shall mean any, some or all claims of patents relating to the manufacture. use or sale of electrical
          resistance materials or eleclrical resistance products, including any divisions. reissues or extensions of such
          patents, or applications therefor;
          (H) "Subsidiary" shall mean any corporation controlled by, or more than 50% of whose outstanding stock entitled
          to vole is held by one person;
          (I) "Bid" shall mean a bid for furnishing electrical resistance materials or electrical resistance products pursuant
          to a formal written invitation for a bid made by a prospective customer who, the defendants knows or has reason
          to know, has also submitted the same request for a bid to another person. It shall not include the ordinary
          solicitatioos of orders by a defendant from a customer or prospective customer nor the ordinary quotation to a
          customer or prospective customer;
           (J) 'Consenting defendant" or ·coosen!ing defendants" shall mean only a defendant or defendants which shaU
          have consented to the terms of this Final Judgment:
           (K) *Effective dale of this Final Judgment' shall be December 2. 1964.
                                   anillfs affillales ari:ff,censcrs.
          .,;; 2018 CCH lncor,,oraied                                 2                                      Aug 29, 20· El from Chf>etah""
           All rights rnse!'led.




                                                                   A-122
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 286 of 303 PageID: 314




          Trade Regulation Reporter - Trade Cases (1932 - 1992), United States v.                   ..$.11.   u   I   l      K!
          Driver-Harris Co.. Alloy...                                                              q          vvO     ters        mver

                                                                            Ill

          rApplicability)
          (A) The provisions of this Final Judgment shaR apply solely to any consenting defendant. to each of its
          subsidiaries, successors and assigns, and to each of its officers, directors, agents and employees, and to al
          other persons in active concert oc participation with any consenting defendant who shall have received notice
          of this Final Judgment by pe!l!Onal seivice CJf' otherwfse. The provisions of this Final Judgment shall not apply
          to acts, COfltracls, agreements, arrangements, understandings, plans or programs of foreign subsidiaries of
          any consenting defendant unless isuch .icts. conlracts. agreements, arrangements, understandings, pllms or
          programs concern the foreign or domestic cocnmen;e of the United St!ltes. This Final Judgment shall not apply
          to transactions solely between a consenting defendant .ind ifs subsidiaries and the officers, direciCJl'S, agents and
          employees of either when acting in such capacity.
          (B} Each consenting defend.int is ordered and directed: {1) to serve a copy of this Final Judgment upon (a) e.ich
          present and future member of its Board of Directors: (b) each of its present and future Vice Presidents and chief
          managerial officers who are not membfJrs of its Bo!lrd of Directors; and { c) the present and future chief executive
          officers of each of its subsidiaries engaged in the manufacture, processing or sale of resistance ma1erials or
          resistance products; and (2) within thirty (30) days after the effective date of this Final Judgment. to file with
          this Court, and seiva upon Iha plaintiff, .in affidavit as to the fact and manner of its compliance, as to its present
          officers and directors, with this subsectlon (8), setting forth in said affidavit the name, position and address of
          each person upon whom a copy of this Final Judgmant at that time shall have been served as herein ordered
          and directed.
          (C) Each consenting defendant is ocdered and directed fCJf' a period of five (5) years after the effective date of
          this Final Judgment to furnish, without charge, to any person requesting the same, a copy of this Final Judgment
          together with a copy of the affidavit required to be filed by subsection (B) of Section V hereof.

                                                                            IV

          f Price Lists-Customer Selection)
          Each consenting defendant is ordered and directed:
          (A} With respect to its domestic and C.inadian operations, to cancel each of its current price lists pertaining
          to resistance materials or resistance products and individu.illy to determine new prices in lieu thereof for such
          materials and products then being manufactured DI" offered for sale by the defendant; such new prices to be
          individually determined by each defendant on Iha basis of its own costs and its own judgment as lo margins of
          profit and other lawful considerations: and after the effective date of this Final Judgment to issue new price lists
          containing the prices determined in accordance with this subsection (A) and to serve upon the plaintiff copies
          of work papers used by it in determining the prices conralnect in such new price lists. New price lists covering
          electrical resist!lnce materials and efecirical resistance products in the form of rod shall be issued and served
          upon plaintiff thirty {30) days after the effective date of this Final Judgment. New price lists covering resistance
          ma1erials and resistanra products other than rod shall be issued and served upon plaintiff ninety (90) days after
          the effective date of this Final Judgment. Cancellation of said current price lists shall be effective as of the date
          fixed for the issuanra of the new price lists CO'lering lhe respective materials and products;
          (BJ If a consenting defendant has sold to or processed for. or hereafter sells to oc processes for, any person
          any resistance material or resistance products, either directly or through regularly designated distributors, to sell
          to or process foc, or cause such distributors to sell to oc process foc, any other person on Iha same functional
          industry level as the defeodanfs other customer, upon request of such other person and upon uniform and non-
          discriminatory prices and other tBrnls and conditions. exrapt as otherwise permitted by way of defense under Iha
          Robinson-Patman Act: and such defendant and such distributors shall hold themselves out as ready and wiiing
          so to sell or process; prO\'idetd, however, that in cases of short supply the defendant shall make a reasonable
          allocation among its customers. but not to the exclusion of new customers.

          i'JC-2018 CCHlno..,moratecfand its affilial:<ls and J,oensorn.                                Aug '19. 2018 from Ch<eoetah"'
          All ng~ts rese,ved.




                                                                           A-123
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 287 of 303 PageID: 315




          Trade Regulation Reporter- Trade Cases (1932 - 1992), United States v.
          Driver-Harris Co., Alloy ...                                                                  ~ V./olters Kluwer
          This subsection (B) shafl not require a defendant (i) to submit any bid, (ii) to cootinue to sell any size or line of
          material or products which it discontinues making, oc (iii) to se~ to a    persoo an electrical resistanc8 material or
          electrical resistance product designated by such person as having been made by the defendant for a particular
          customer if ( 1) such material or product has been made by lhe defendant according to specification devetoped
          by the particular customer without the assistance of the defeodant and (2) the defendant has not during the
          preceding year made an identical or substantially identical material or product for any other customer. and (3)
          if such defendant after having made a request therefor has not secured the consent of such customer to make
          such sales;
          (C} To file with the Assistant Attorney General in charge of the Antitrust Division within ten (10) days after its
          execution a aopy of any cootract or agreement relating to activities covered by this Final Judgment (other than
          orders, contracts oc agreements relating lo routine sal8$ and purchases and which do not create any obligation
          upon either party thereto exteoding more than six months) entered into within a period of five (5) years after the
          effective date of this Final Judgmeot between (i) such defendant and any other defendant and (ii) such defendant
          and any other manufacturer or distributor;
          (0) To retain any and all of its rEICOl'ds relating to actiVities covered by this Final Judgment for a period of ten (10)
          years from the date of the making th8n!Of except that this subsection (D) shaU        not require the retention of routine
          sales and purchase data longer than seven (7) years.

                                                                        V

          [ Pat8fltsJ
          (A) Each      at the consenting defendants is ordered and directed to grant, to the extent of its legal right to do so, to
          any person making written request lherefor, a non-exclusive ficense for the life at a patent, or patents, to make,
          have made. use and sell elecmcal resistance materials or elecirical resistance products under any. some, or
          all of the patents as !he applicant may request which on the effective date at this Final Judgment are owned or
          aontrorled by the defendant, including the patents listed in Appendix A hereto, or under which it has a right lo
          issue sublicenses. or which within frve (5) years from lh8 effective date of this Final Judgment, are issued to or
          acquired by the defendant or under which it obtains sublicensing rights within such period.

          (Bl Each consenting defendant is ordered and directed, within sixty (60) days after the effective dale of this Final
          Judgment, to file with this Court, and serve upon !he plaintiff, an affidavit showing separately, as of the effective
          date of this Final Judgment, the numl:Jer. date of issue {or filing as to applications) and name of owner of each
          existing patent (other than those listed in Appendix A) required to be licensed under this Final Judgment.

          (C) Each consenting defendant is enjoined and restrained from including in any license issued pursuant to
          subsection (A) of this Section V any restriction or limitation whalsoever except that:


                 ( 1) A reasonable royally may be charged. which royalty sha II be uniform and nondiscriminatory as
                 among licensees procuring the same rights under the same patents;
                 (2) Reasonable provisions may be made for periodic reports by the licensee to the defendant
                 as to the amount at royalties due and inspection of the books and records of the licensee by an
                 independent auditor or any other person acceptable to both defendant and the licensee. who shall
                 report lo the defendant only the amount of the royalty due and payable;
                 (3) Reasonable provisions may be made for canceflation of the license upon failure of the licensee to
                 pay the royalties or permit inspection of his books and records as herein provided;
                 (4) The license may be made nontransferable if the licensee is unwilling to agree to notify the
                 defendant of any contemplated transfer and must provide that the licensee may cancel lhe license at
                 the end of one ( 1) year and !hereafter at any time by giving to the defendant sixty (60) days' notice in
                 writing;

          ~ 2018 CCH lnco7<>rated and its affihates a'ld lic-enson;,     ,I                                Aug 29, 21)• 8 fr:im Cheetah™
          All r,ghts reserved.




                                                                       A-124
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 288 of 303 PageID: 316




           Trade Regulation Reporter- Trade Cases (1932 - 1992), United States v.
           Driver-Harris Co., Alloy ...                                                              ® Wolters Kluwer
                  (5) The licensee may require such patent markings as may be required by statute.


           (0) Upon receipt of a writlBn request for a license under the provisions of subsection (A) hereof, defendant shall
           advise the appicant, in writing, within thirty (30) clays, of the royalty it deems reasonable for the patent or patents
           to which the application pertains. If such applicant and defendant are unable to agree upon what constitutes
           a reasonable royalty within sixty (60) days from the date the wmten application for the license was received
           by the defendant, either the applicant or defendant may. upon notice to the plaintiff. apply to !his Court for the
           determination of a reasonable royalty. In any such proceeding the burden of proof shall be upon the defendant to
           establish the reasonableness of any royalty requested. Pending the completion of any such negotiations or court
           proceeding, the applicant shall have the right to make. have made, use and vend under the patent or patents
           to which his apprr<:ation pertains without payment of royalty or other compensation. but subject to the following
           provisions: Defendant may, upon notice to the plaintiff. apply to this Court to fix an interim royalty rate pending
           final determination of what constitutes a reasonable royalty. If !his Court fixes such interim royalty rate, defendant
           shall then issue and the applicant shaN accept a &cense providing for the periodic payment of royalties at such
           interim rate, from the date upon which the applicant requested the license. If the applicant fails to accept such
           license or fails to pay the interim royalty in accordance therewith, such action may be grounds for Iha rejection
           or dismissal of his application for a license; in the case of such rejection or dismissal, the applicant shall pay
           any royalties found by the Court to be due to the defendant. Whether or not an interim royalty is fixed by the
           Court. a final Court determination of a reasonable royalty shall be applicable to the applicant for a license from
           the date upon which Iha applicant requested such license, and. from the date of such determination, to any other
           licensee, at its option, then having the same rights under the same patents.
           (EJ Nothing herein shall prevent any applicant from attacking, in the aforesaid proceedings or in any other
           controversy, the validity or scope of any of the patents. nor shall this Final Judgment be conslrued as imputing
           any valicfrty or value to any of said patents.
           (F) Eaeh coosenting defendant is enjoined and restrained from (i) granting, after the effective date of this Final
           Judgment, any license or sublicense under any patents to which this Section V shall apply, except in accordance
           with, and pursuant to, the terms of this Final Judgment. and (ii} taking or accepting for a period of five (5)
           years after the effective date of this Final Judgment, any right. lic8nse or immunity, under any patent owned or
           controJled by any person other than such defendant, which right, license or immunity is by its terms, or in fact,
           exclusive lo the defendant unless such defendant is atso granted the right to grant sublicenses lo others as
           required by this Final Judgment (for the purpose of this subparagraph (ii), any right or immunity under a patent
           shall be deemed to be a license subject to the provisions of this Section V).
           (G) Eaeh consenting defendant is enjoined and restrained from making any sale or other disposition of any
           patent or rights in or under patents which deprives It of the power or aulhority to grant the licenses required by
           this Section V unless the purchaser, transferee or assignee shall file with this Court, and SBfV0 upon the plaintiff,
           ptior to consummation of any such transaction. its consent to be bound by the applicable provisions of this
           Section V with respect lo such patent.
           (H) Each consenting defendant is enjoined and restrained from using or attempting to use any foreign patent,
           or any rights under any foreign patent, to hinder, restrict, limit or prevent any person licensed pursuant to this
           Section V from exporting from the United States any electrical resistance materials or electrical resistance
           products manufactured in the United States pursuant to such license.

           {I) Each coflStlnting defendant is enjoined and restrained from maintaining, instituting or threatening to
           institute any action, counter-claim, set-off, suit or other proceeding against any person for use of or any act of
           infringement of any existing patent alleged lo have occurred prior to the effective date of this Final Judgment.

                                                                              VI

           [ Technical Information]

           €} 2018 CCH Jr,rorµara{ed a11i:flts a4ffi:,ates an:i l1censora.     5                       Aug 29, 2018 from Choolah"'
           AH c,ghts rese<Ved.




                                                                             A-125
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 289 of 303 PageID: 317




         Trade Regulation Reporter- Trade Cases (1932 - 1992). United States v.                      ,:..,, u,    It . Kl ., . r
         Onver-Harris Co.. Alloy...                                                                 'Of vvO         er, uwe
         (A) For five (5) years after the effective date of this Final Judgment. each consenting defendant is ordered and
         diredsd upon written request therefor from any actual or potential manufacturer within the United Slates or
         any State, territory or possession thereof, to furnish to such applicant copies of any technical manuals, books
         of instructions, drawings, specifications, blueprints, pamphlets, diagrams or other similar documents (other
         than those supplied to a defendant by a customer who has developed them for its use wilhout assislance by a
         defendant. and which the customer. upon request by the defendant to whom the application has been made.
         refuses to permit to be made available) which the appficanl desires owned by or subject to the control of the
         defendant on the effactive date of this Final Judgment, aod which documents have been usad, or prepared for
         use, by the defendant in the comm@rcial manufacture of elecirical resistance materials or electrical resistance
         products for lhe purpose of melting only. For this data the defendant       may charge the applicant a reasonable
         amount not to exceed $1000.
         (B) Each consenting defeodant is ordered and directed. upon written request of any person licensed under
         any patent or patents pursuant to Section V of this Final Judgment to furnish during the fife of the patent or
         patents to such Ncansee such of the defandanrs technical information as the licensee may request as may be
         necessary for a person skilled in the art of metal melting technology to practice the invention or inventions of any
         of the patents ~censed by such defendant to the licensee, in such licenset1's own melting of electrical resistance
         materials or electrical resistance products. Far this information the defendant may make a reasonable charge
         which shall not be more than the cost to the defendant of furnishing such infOffl\atioo, but in no event more than
         $1000.
         (C) Upon receipt within a reasonable lime of a 'Mitten application from any actual or potential manufacturer
         representing that the written technical information furnished to such applicant by the defendant pursuant to
         subsections (A} or (B) of this Section VI is inadequate or insufficient to enable such applicant satisfactorily 1o
         practice the inventions, or to perfoon 1he said manufacturing p~s,es for which it sought information under
         said subsections, and specifying in reasonable detail the difficulties expenenced. such defendant is ordered
         and diractsd to make available to such applicant, if feasible, such additional written illformatioo relating to
         such technical information relating to melting as may be reasonably necessary to enable lhe personnel of the
         applicant skilled in the art of metal melting technology to practice the inventions or to manufacture under the
         specific procssses. and if not feasible or sufficient, to make available at reasonable tim@S and for l'!lasonable
         periods, and without subjecting defendant to hardship, technically qualmed personnel from among its own
         empioyees fur consuttation with such applicant at the applicanfs place of manufacture regarding the said
         inventions or manufacturing processes for which the applicant sought information. This subseciioo (C) shall not
         require a defendant lo send any person outside of the United States. For this data or service the defendant may
         make a reasonable charge; provided, however, that if such written data were within the control of the defendant
         at the lime when defendant furnished the data under subsections {A) or (Bl above, no charge for such written
         data shaU be made unless agreeable to the applicant or unless defendant shows to lhe satisfaction of the Court
         that it could not reasonably have contemplated that the app6cant would need such written data.
         (0} Any person entilled and qualified to l'llceive the documents under subsection (A) of this Section Vl, upon
         written application to a defendant shall be permitted at his own expense and at and for reasonable times, to visit
         the pnncipal plant of such defendant performing such operations for the purpose of ooserving and being advised
         as to the methods, processes, machines and equipment, in use at or before the effective date of this Final
         Judgment and then being used by such defendant in the melting of elscbicat resistance rn8terials or electrical
         resistance products, if ( 1) within five ysars from such effactive date such person shows to the salisfaction
         of the defendants, or to the satisfaction of the plaintiff in the evem of failure to satisfy the defendant, that he
         does not need or desire infrnmation or assistance otherwise provided fOI' in this Section VI, or (2) such person
         represents that the information or assistance furnished to such appticant by the defendant under this Section VI
         is inadequate or insufficient to enable such applicam satisfactorily lo carry out the manufacture or processing for
         which the applicant applied for such information or assistance; provided, however, that such visits may be further
         reslricted as follows:

         ·D 20' 8 CCl--1 lr,cor;,orated and Its alfill3tes aoo ·licenscrs.     6                       Aug 29,   20' 8 from Cheetah,.
         All ng~ts reser,,e,t




                                                                             A-126
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 290 of 303 PageID: 318




         Trade Regulation Reporter-Trade Cases (1932 - 1992), United States v.
         Driver-Harris Co., Alloy ...                                                               ~ Wolters Klmv,er

               ( 1}   to not more than three officers or employees of the applicant at any one time;
               (2) to not more than four such visits per year within three years after such persons first application
               under this subsection relating to the same information.


         For such obseNations and advice the defendant may make a reasooable charge which, in the case of any
         person referred to in Clause (1) of !his subsection shall not exceed that pennitted under subsection (A) above foc
         comparable data and, in the case of any person referred to in Clause (2) of this subsection shall be based on the
         services and advice given, but not to exceed a rate of $150 pe,r day.
         (E) tfthe applicant and the def81ldant are unable to agree upon what constitutes a reasonable charge, the
         applicant, the defendant or the plaintiff may apply to this Court for a detBm1ination of a reasonable charge. In
         any proceedings for a determination of a reasonable charge, the burd8fl of proof shall be upon the def8fldant to
         sstablish the reasonableness of any charge requested by the defsndant.
         (F) In the ev8flt of an application to a consenting defendant for know-how under this Section Vl, by a person,
         other than a consenting defendant, {a) who is a substantial customer of a cons8flting defendant for electrical
         resistance matertals oc elecbical resistance products, (b) whose resources are substantially in excess of those
         of the consenting defendant whose customer applies and (c) who desires to 1.158 such know-how to manufacture
         such materials or products only for incorporation in products sold by it, any consenting defendant may apply
         to this Court within thirty (30} days after the application was made. with notice to plaintiff and the appicant, for
         an order permitting or requiring rejection of such application, which the Court may grant upon the defendant's
         sstablishing to the satisfaction of the Court that such rejection is necessary to prevent substantial injury due to
         the prospective loss of the applicant as a customer and that such rejection would not unduly restrain competition.
         {G) No consenting defendant shall be deemed, in connection with the furnishing of any of the foregoing pursuant
         to this Frnal Judgment, to have given any implied warranty, representations or guaranty against infringement of
         patents of others by, or any warranty of success in connection with, its use.
         (H) Every agreement under which technical infoonation is furnished pursuant to this Section VI shal contain,
         if the party furnishing such information shall so request. reasonable provisions requiring the recipient of such
         infonnation and its subsidiaries to keep such technical information confidential and use the same only for their
         own manufacturing and selling operations.
         (I) Each consenting defendant within ten ( 10) days from the effective date of this Final Judgment, shall file with
         1he Court and with the plaintiff a listing by categories of all docum8flts it believes come under subsection (A} of
         this Section Vl and a separate list, by customer, of all documents which it believes come under the parenthetical
         clause in that subsection. and, for a period of five (5) years, to furnish a copy of such lists to any person upon
         request

                                                                      VII

         ( Pricing-Territoriss)
         The consenting defendanll:l are jointly and severally enjoined and restrained from entering into, adhering
         to, maintaining, furthering, reneWing oc claiming any rights under, any combination, conspiracy, contract,
         agreement, understanding, plan, program, or common course of action with any other person, directly or
         indirecily, to:

         (A} Establish, iix, determine, maintain or adhere to prices, differentials, discounts, extras or any other term or
         elemElfit of prices, differentials, discounts or extras for Ille manufacture, processing or sale to or for 1hird persons,
         of any resistance materials or resistance products;
         (B) Divide, altoc:ate or apportion territories, markets or customers for the manufacture, processing or sale of any
         eledrical resistance materials or electrical resistance products;

         <C 2018 CCH Incorporated and Its affiliates a~.:noonsors,                                     Aug 29, 20c8 from Ct'<c1etah™
         All nghts rese<ved.




                                                                     A-127
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 291 of 303 PageID: 319




         Trade Regulation Reporter- Trade Cases (1932 -1992}. United States v.
         Driver-Harris Co., Alloy ...                                                                  ;!:) \Volters Kkiwer
                                                                                                              1



         (C) Refrain from the manufacil.Jre, processing or sale of electrical resistance materials or electJical resis1ance
         products or refrain from competition with any other peraoo in any 1Bmtory or market in !he manufacture.
         processing or sale of any such materials or such products;
         (0) Hinder. restrict, limit or prevent any other person from manufacturing, processing or selfing any el8clrical
         resistance materials or eladrical resistance products;
         (E) Limit the purchase or sale of electrical resistance materials or electrical resistance products to any particular
         person or group of persons: provided that this shaB not prevent lawful contracts for purchases over reasonable
         periods to secure supplies for such materials or products.
         Nothing in this Section Vll shall be deemed to prevent a defendant from (i) giving a dismbutor an exclusive
         territory provided the distributor is free to sell in any area and to handle electrical resistance materials and
         electrical resistance products manufactured by others; (ii) seling its business with a one year covenant not
         to compete or {iii) making lawful contracts with any peraon other than an actual or potential competitor of a
         detandant, that they will not reveal trade secrets of the defendant.

                                                                              Vlll

         l Directors-Acquisitions]
         Each consenting defendant is enjoined and restrained from, directly or indirectly:
         (A) Circulating outside its own organization and its own distributors any prioB list or price information relating to
         the manufacture. processing or sale of any e!eclrical resistance materials or eleclrical resistance products in
         advance of the circulation or dissemination of such price list or price information to i1s own customers and to the
         trade generally;
         (B} Pennitting any of its officers, directors, agenfs or employees to serve simultaneously as an officer. director,
         agent or employee of any other manufacturer not a subsidial'J of lhe defendant;
         (C) Except for the purchase and sale of products bought and sold in the normal course of business, tor a period
         of live {5) years from the effective date of this Final Judgment,


                 (1) acquiring or holding. direc!fy or indirectly, any of the assets or capital stock of, or any financial
                interest in any olher defendant or any olher person which becomes a manufacturer other than a
                wholly owned subsidiary of the consenting defendant, or acquiring, directly or indirectly, any of the
                assets or capital stock of. or any financial interest in any other manufacrurer: (provided, this limitation
                shall not apply to a defendant acquiring or holding. directly or indirectly, any of the assets or capital
                stock of, any financial interest in a manufacturer localed outside of the United States of America, its
                territolies or possessions);
                 (2) knowingly permitting any of its officers, directors, or managerial or policymaking agents or
                employees to acquire or hold, directly or indirectly, any of the assets or capital stock of. or any
                financial interest in. any other defendant or any person which becomes a manufacturer. or to
                 acquire, directly or indirectly, any of the assets or capital stock of, or any financial interest in, any
                 manufacturer;


         (0) Hindering, restricting, limiting or preventing. or attempting to hinder, restrict, rimit or prevent any person
         from serving as a dealer or distributor of or for electrical resistance materials or electrical resistance products
         manufactured, proatssed or sold by any other person;

         {E) Hindering, restricting, limiting or preventing, or atlamp!ing to hinder, restrict, limtt or prevent except for
         lawful action to prevent patent infringement or to protect property rights in trade secrets, any other person from
         engaging in the manufacture, processing or sale of any electrical resistance material or electrical resistance
         products;
         t,2Df8 CCR lrn:orp0<ate,faiid lfr, affillat'i,s a...a •,cen,iars.     B                          Aug 29, 201 a from Choofah"'
         All tights   re:;ervoo.




                                                                             A-128
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 292 of 303 PageID: 320




        Trade Regulation Reporter - Trade Cases ( 1932 - 1992}. United States v.                      b".}j nr    l      Kl • .
        Driver-Harris Co .. Alloy...                                                                  '01 nO ters           llvv'er
        (F) Entering into, adhering to, maintaining, furthering, renewing or claiming any rights undet', any contract,
        agreement. understanding, plan or program with any other person, the purpose or effect of which is to hinder,
        resbid, 6mit or prevent eilhet' (i) such defendant or (ii) any olhet' person, from granting a license or sublicense
        under any patent or patents whether owned or controlled by such defendant or such other pernon. This
        subsection shall not be deemed to prohibit the mere assignment of any patent or the grant of any exclusive
        license under any patent if such license grants sublicensing rights.

                                                                        IX

        f Cancellation of Contracts)
        (A) Each consenting defendant is ordered and directed:


                ( 1) lo cancel within thirty (30) days after the effective date of this Final Judgment each provision
                of each contract to which it may be a party which is oontraf)' to any of the provisions of this Final
                Judgment:
                (2) to file with this Court and serve upon the plaintiff an affidavit setting forth the fact and manner of its
                compliance with the foregoing subsection (1 }.


        (B) The consenting defendants., and each of them, are jointty and severally enjoined and restrained from
        entaring into, adhering to, maintaining, furthering or claiming any rights under any contract, agreement. plan or
        program which is or shafl be contrary to or inconsistent with any of the provisioos of this Final Judgment

                                                                        X

        ( Compliance)
        (A) For the purpose of securing compliance with this Final Judgment and for no other pU!pOse, duly authorized
        representatives of tha Department of Justica shall, on written request of the Attornay ~neral, or the Assistant
        Attorney General in charge of the Antitrust Division, and oo reasonable notice to any ronsenting defandant mads
        to its principal office, be permitted, subject to any legally recognized privilege:


                ( 1) access, during the office hours of said defendant, to those books, ledgers. accounts,
                oorrespondence, memoranda, and other records and documents in the possession or under the
                control of said defendant which relate to any matter contained in this Final Judgment
                (2) subject to the reasonable oonvenience of said defendant and without res1raint or interference from
                it. to interview officers or employees of any defendant, who may have counsel present, regarding any
                such matters.


        (8) Upon written request of the Attorney General, or the Assistant Attomay General in charge of the Antitrust
        Division, said defendant shal submit such reports in Wfiting, and under oath or affirmation if so requested,
        willl respect to the matters containad in this Final Judgment as may from time to time be necessary to the
        enforcement of th is Final Judgment
        (C) No infonnation obtained by the means provided in this Section X shall be divulged by any repr8S8nta!ives
        of tha Department of Justice to any p8l'SOO othet' than a duly authorized representativ8 of the Executtiffl Branch
        of the plaintiff except in the course of legal proceedings to which the United States is a party for the purpose of
        securing romptiance with this Final Judgmant or as olhaiwisa requiracl by law.

                                                                        XI


        ~   2018 CCH ln,cor,,orated and its affiitates an,f,,oonson;     9                               Aug 29. 2010om Cr.;eetah"'
        All rignts. rese!V€d.




                                                                       A-129
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 293 of 303 PageID: 321




         Trade Regulation Reporter-Trade Cases (1932- 1992). United States v.                             il'.J'A   W       lt . Kl
         Driver-Harris Co., Alloy...                                                                      9             0    ers      uwer
         [ Jurisdiction Retained]
         Jurisdiction is retained by this Court for the purpose of enabling any of the parties to this Final Judgment to
         apply to this Court at any time for such further ocders and directions as may be n8C8S5alY or appropriate for the
         construction or carrying out of this final Judgment, for the amendment or modification of any of the provisions
         thereof, for the enforcement of oompliance therawith, and for the punishment of violations thereof.

                                                                            XII

         £Prior Judgment Superceded)
         This Final Judgment shall supersede and replace the Final Judgment entsrsd herein against the consenting
         defendants on May 25, 1961, and shall be nunc pro tune to the effective data of this Final Judgment. Action
         taken by the consenting defendants to comply with said May 25. 1961 Final Judgment shall be deemed
         compliance wi1h 1he same requirements of this Final Judgment
                                                                         Appendix A
         Plltent No.                                     Plltent Date                    Inventor                   FIiing Date
         2.581.420                                          118J52                    JamesM.LOl'lr                     9/2ll49
         2,687,954                                         8/31/54                    Jaroos M. LOl'lr                  10/19/51
         2.687,956                                         8131/54                    Jaroos Id. LOl'lr                 1212&151
         Reissl.l8 No
             24.243                                         12/4/56                   James M. LOl'lr                   6129156
         Reissl.l8 No

             24,242                                         12/4/56                   Jaroos M. LOl'lr                  ll/29/56
         Reissue No

             24.244                                         12/4{56                   Jaroos M. Lonr                    ll/29/56
         2,587,275                                         2/26152                    Fral'lciS E. Bash                 9/23149




         @   20 j s· CCHlnrorporale,fac,d-its a'fihatei and 'ioensors.       10                               Aug 29. 2018 from Chwtah"'
         AJI hghts reserved.




                                                                          A-130
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 294 of 303 PageID: 322




                   US. v. HUNTERDON COUNTY TRUST CO., ET AL.
                                  Civil No.: 1100-61
                             Year Judgment Entered: 1962




                                     A-131
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 295 of 303 PageID: 323




         Trade Regulation Reporter - Trade Cases (1932 - 1992), United States v.
         Hunterdon County Trust Co., First National Bank of Clinton, and Clinton
         National Bank., U.S. District Court, D. New Jersey, 1962 Trade Cases
         f70,263, (Apr. 16, 1962)
         Click lo ooen document in a browser
         United States v. Hunterdon County Trust Co., First National Bank of Clinton. and Clinton National Bank.
         1962 Trade Cases irm.263. U.S. District Court, o. New Jersey. Civil No. 1100.£1. Entered April 16, 1962. Case
         No. 1639 in the Antitrust Divisioo of the Department of Justice.

                                                           Sherman Act
         Price Fixing-Bank Service Charges-Schedules.-8anks were prohibited by a consent decree from
         combining to fix uniform charges fol' checks, checking accounts, coRection of checks and drafts, and other
         se1Vices and from compiling or dislribuling among themselves or other banks any schedule or charts containing
         information regarding their seivice charges.

                                                           Final Judgrn&nt

         LANE, District Judge [ In full text): The plaintiff. U. S. of America, having filed its complaint herein on December
         26, 1961, and the defendants, by their respective attorneys, having severally consented to the entry of this final
         Judgment without trial or adjudication of any issue of fact or law herein. and without admission by any party with
         respect to any such issue. and the Court having coosidered the matter and being duly advised,
         Now, therefore, before the taking of any testimony and upon consent of the parties hereto, it is hereby
         Ordered, adjudged and decreed as follows:

                                                                   L

                                                            I Jurisdiction)
         This Court has jurisdiction of the subject matter hereof and of the parties herelo. The complaint states claims
         upon which relief may be granted against the defendants under Section 1 of the Act of Congress of July 2. 1890,
         entitled "An act to protect trade and commerce against unlawful restraints and monopofies, • commonly known as
         the Sherman Act, as amended.

                                                                   II.

                                                             ( D&!inftiOnll]

         As used in this final Judgment:
         (A)"Commercial banking institution· shall mean any bank that is a member of the federal Reserve System
         or that has been chartered under any State law applicable to commercial banks though not a member of lhe
         federal Reserve Svstem:
          (B)"Customer" shall mean any person who maintains a demand deposit account with one or more of the
          defendant banks;
         (C)"Service charges· shall mean the fees and charges of a commercial bank asserted against the checlcing
         account of a customer, including those asserted wnen the minimum balance in the account is below a fixed
         amount, charges for deposits made to the dlecking account of a customer, charges for checks issued by
         the customer. for collections made by the bank for a customer, for the certification of checks by the bank, for



          ©2018 CCH lncorporaled and tcs afflliares and ficensors. All rig/res reserved.
          Subjecr ro Terms & Condidons: fmp:!lresearchhelp.cch com/License Agreemem.hun
                                                                    1




                                                               A-132
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 296 of 303 PageID: 324




          honortng ·stop payment· orders of a customer, for the furnishing of blank checks or check forms with or Without
          the imprint of the customer's name and for "fate charges· of any kind charged to a customer.

                                                                   Ill.

                                                             l Applicability)
          The provisions of this Final Judgment applicable to any defendant shall apply also to its successors {including
          the banking institution resulting from the merger of the defendant First National Bank of Clinton and the
          defendant, Clinton National Bank), to its assigns, officers, directors, agents and employees, and to all othllf"
          persons in active concert or participation with such defendant who recei\le actual notice of this Final Judgment
          by personal seMce or otherwise.

                                                                   IV.

                                                           I Service Charges]
          The defendants are each enjoined and restrained from entering into, adhering to, participating in, maintaining
          or furthering any contract. combination, agreement, undertaking, by-Jaw, rule, regulation, plan or program with
          each other or any other commercial banking institution maintaining an office in Hunterdon, Somerset, Morris
          or Warren County, New Jersey to fix. determine, maintain, establish, stabilize or make uniform any setVice
          charges; provided, however, that the foregoing shall no! be deemed to prohibit any defendant acting individually
          from adopting or using any schedule of Serl/ice charges which such defendant considers appropriate to its own
          operations.

                                                                   V.

                                                             [ Information]

          The defendants are each enjoined and restrained from compiling, publishing or distributing in concert or
          collaboration with any other defendant or any other commercial banking institution maintaining an office in
          Hunterdon, Somerset, Morris or Wamm County, New Jersey any schedules, lists, bulletins or charts containing
          or graphically portraying information regarding the service charges of the defendants.

                                                                   VI.

                                                              [Sehectul~J

          The defendants are each ordered and directed to discontinue the use of the ·Revised Schedule of Allowances
          and Costs for Bank Services· effective March 1. (1957, heretofore published in the names of all of the
          defendants.

                                                                   Vll.

                                                     [ Inspection and CompJkmceJ

          For the purpose of securing compliance with this Final Judgment, duly authorized representatives of the
          Department of Justice shall, upon written request of the Attorney General or the Assistant Attorney Genllf"al
          in charge of the Antitrust Division. and on reasonable notice to any defendant. made to its principal office, be
          permitted, subject to any legally recognized privilege:
          (AJ Access during the office hours of said defendant. to all books, ledgers. accounts, correspondence.
          memoranda and othoc records and documents in the possession or under the control of such defendant, relating
          to any matters contained in this Final Judgment and




          @2018 CCH /ncorporared and ifs affiliares and ficensors. All righrs reserved.
          Subjecc ro Terms & Gondilions: hup:/!researchhe/p.cch.com/License Agreemem.hm1
                                                                    2




                                                                A-133
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 297 of 303 PageID: 325




         (B) Subject lo the reasonable C011venience of such defendant and without restraint or interference from it.
         to interview officers and employees of such defendant. who may have counsel present, regarding any such
         matters.
         Upon such written request 1he defendant shall submit reports in writing in respect to any such matters as may
         from time to time be reasonably necessary lo the enf01Cement of this Final Judgment. No information obtained
         by the means provided in this Section VII shall be divulged by any representative of the Department of Justice
         to any person other than a duly authorized representative of the Executive Branch of the plaintiff. except for the
         purpose of securing compliance with this Final Judgment. or as otherwise required by law.

                                                                 VIII.

                                                       I Jurisdiction Retained]
         Jurisdiction is retained for the purpose of enabling any of the parties to this Final Judgment to apply to the
         Court at any lime for such further orders and directions as may be necessary or appropriate for the construction
         or cafl)'ing out of this Final Judgment, for the modification of any provision thereof. for the enforcement of
         compliance therewith. and for" punishment of violation thereof.




         i:s:,1018 CCH lncorporared and ks affiliares and licensors. All righcs reserved.
         Subjecr ro Terms & Condirions: hrrp:l!researchhetp.cch.comJLicense Agreeme11Lhrm
                                                                  3




                                                               A-134
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 298 of 303 PageID: 326




                         US. v. BECTON, DICKINSON AND CO.
                                     Civil No.: 567-60
                               Year Judgment Entered: 1964




                                       A-135
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 299 of 303 PageID: 327




           Trade Regulation Reporter -Trade Cases (1932-1992), United States v.
           Becton, Dickinson and Company., U.S. District Court, D. New Jersey, 1964
           Trade Cases ,r71, 144, (Jul. 20, 1964)
           Click to open document in a browser
           United States v. Becton, Dickinson and Company.
           1964 Trade Cases 1[71 .144. U.S. District Court, D. New Jersey. Civil Action No. 567-60. Entered July 20. 1964.
           Case No. 1546 in the Antitrust Division of the Department of Justice.
                                                             Sherman Act
           Patents-Compulsory Licensing-,Consent Judgment.-A manufacturer of reusable hypodermic syringes
           which was charged with violating Section 2 of the Sherman Act by restrictive use of its patents agreed to a
           consent judgment which required it to grant any domestic applicant nonexclusive. uncorn:litional and unrestricted
           licenses at a reasonable and nondiscriminatory royalty. together with technical infomiation and drawings at cost,
           and not to dispose of its patents in any manner which would prevent it from granting licenses.
           Price Fixing-Reusable Hypodermic Syringes-Consent Judgment-A manufacturer of reusable
           hypodermic syringes was prohibited under the terms of a consent judgment from entering into. enforcing or
           claiming any rights under contracts or agreements fixing. restricting or limiting the price or prices, or terms or
           conditions of sale. upon which its customers could resell !he products. except as authorized by the Miller-Tydings
           or McGuire Acts.
           For the plaintiff: William H. Orrick. Jr.
           For the defendant: Toner. Crowley, Woelper & Vanderbilt. by Willard G. Woelper. Newark. New Jersey, H. Allen
           Lochner. Royall, KOOj:jel. Harris & Caskey, David S. Kane, Kane. Dalsimer& Kane, New YOl'k, N, Y.

                                                             Final Judgrl'l&nt

           WORTENDYKE. District Judge: Plaintiff, United States   of America, having filed its complaint herein on June 28.
           1960, and defendant. Becton, Dickinson and Company, having filed its answer thereto denying the substantive
           allegations thereof: and the parties hereto. by their respective attorneys, having consented to !he making and
           entry of this Final Judgment without trial or adjudication of any issue of fact or law herein. and without admission
           by any party in respect to any such issue:
           Now. therefore. before the taking of any testimony and upon said consent of the parties hereto. it is hereby
           Ordered. adjudged and decreed as follows:



           [ Sherman Act]
           This Court has jurisdiction of the subject matter hereof and the parties hereto. The complaint states claims
           against defendant upon which relief may be granted under Sections 1 and 2 of the Act of Congress of July 2.
           1890, entitled "An act to protect trade and commerce against unlawful restraints and monopolies commonly
           known as !he Sherman Act. as amended.

                                                                     II

           [ Definitions]
           As used herein:
           (A) ·oefendanr means Becton. Dickinson and Company. a cOfP()ra1ion organized and existing under the laws of
           the State of New Jersey. and any subsidiary thereof;


           ©2018 CCH lncorporared and irs afflliares and licensors. All righTS reserved.
           Subject ro Terms & Condilions: hup:Jlresearchhe/p.cd1.c01wUcense Agreemem.hun
                                                                     1




                                                                  A-136
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 300 of 303 PageID: 328




           (BJ "Hypodermic syringe· means any instrument (other than those designed for injection withoot a needle)
           used to inject various medicaments, serums. antibiotics, vitamins. palliatives and other liquids under the skin of
           humans or animals; ·reusable hypodermic syringe· means any such instrument which is primarily designed for
           more than one use; "disposable hypodermic syringe· means any such instrument which is primarily designed for
           one use only and which is sold prior to being filled with any medicament. serum, antibiotic, vitamin, palliative or
           other liquid;
           (C) "Hospital•surgical product· means any hypodermic s}'Tinge or any other product (exduding pharmaceuticals
           and hypodermic syringes pre,,filled therewith) used by physicians. surgeons. veterinarians. hospitals, clinics and
           others. in connection with the prevention. treatment or study of illneses or diseases of humans or animals;
           (Di "B·D product" means any hospital-surgical product manufac!ured or sold by defendant;
           (E) "Existing patent· means any United States letters patent or patent application. and any division, continuation,
           reissue or extension thereof, relating lo reusable hypodermic syringes (and excluding hypodermic syringes
           designed for injection without a needle) or processes or machinery for the manufacture thereof. owned or
           controlled, directly or indirectly, by the defendant on the date of the entry of this Final Judgment, or under which
           !he defendant. on such date, has power or authority to grant licenses or sublicenses to others;
           (F) "Future patent' means any United States letters patent or patent application (exdusive of existing patents),
           and any division, continuation. reissue or extension thereof. relating to reusable hypodermic syringes (and
           exduding hypodermic syringes designed for injection without a needle) or processes or machinery for the
           manufacture thereof. owned or controlled, directly or indirectly, by the defendant at any time during the period of
           live (5) years following the date of the entry of this Final Judgment, or under which the defendant. during such
           period. has power or authority to grant licenses or sublicenses to others;
           (G) 'Person· means any individual, oorporation. partnership. association, firm or other legal entity and includes.
           wherever applicable. any federal, state or local government or instrumentality thereof:
           (H} "Subsidiary' means a corporation ccntrolled, or more than 50% of whose stock entitled to vote upon election
           of directors (other than preferred stock entitled to vote upon failure of the corporation to pay certain dividends) is.
           directly or i ndirecily, owned or conlrolled by the defendant
           (I) "Distributor" means any person engaged in the business of purchasing hospital-surgical products from the
           manufacturers thereof and selling and distributing such products to hospitals and others;
           (J) ·rnstribution agreement· means any agreement between the defendant and any other person (other than an
           agent of defendant) relating fa the distribution by such other person of any B·D product;
           (K) 'Commercial manufacture" means the manufacture and production by defendant S.D, in its normal
           and regular course of business. of hypodem,ic syringes which it regularly sells or offers for sale. The term
           ·oommercial manufacture· as used herein does not include exclusively experimental manufacture:
           (L} "Domestic applicant· as used in Section X of this Final Judgment means any person resident in, or
           inoorporated under the laws of. the United States or any one of the States thereof.

                                                                      Ill

           rApp/icabi/ityl
           (A) The provisions of this Final Judgment applicable to the defendant shall also be applicable to each of its
           subsidiaries, directors. officers, employees and agents, and to its successors and assigns with respect to the
           business and products acquired from defendant. and to all persons in active concert or participation with it
           who receive actual notice of lhis Final Judgment by personal service or otheiwise; provided that they shall
           not be applicable to a person who ceases lo be a subsidiary of the defendant and who is not engaged in the
           manufacture or sale of hypodermic syringes on the date of the entry of this Final Judgment. if defendant in good
           faith has divested itself completely of all interest. ownership and control. directly and indirectly. in said persoo.



           @2018 CCH lncorporared and irs afflliares and fice.nsors. All righrs reserved.
           Subject ro Tenns & Condilio11s: hrrp:llresearchhelp.cch.com/License Agreemeni.hun
                                                                      2




                                                                  A-137
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 301 of 303 PageID: 329




          (BJ Defendant is ordered and directed forthwith to take all such steps as may be necessary to secure compliance
          by its officera. directors. employees. agents and &Ubsidiaries. wilh the terms of this Final Judgment
          (C} The provisions of this Final Judgment shall not be applicable to activities of the defendant ifs successOIS oc
          assigns, conducted exclusively outside the United States and not in unreasonable restraint of the domestic or
          foreign commerce of the United States. Any sale of. or offer to sel~ any hospital-surgical product to. or for the
          use of the plaintiff or any instrumentality or agency thereof sha~ oo deemed to be a sale, or offer to sell. within
          the United Stales.

                                                                     IV

          [ Notice Requirodj
          Defendant ls ordered and directed:
          (AX1) Forthwith lo serve a copy of this Final Judgment upon (a) each member of its Board of Directors? (b) each
          of its principal managerial officers who are not mernbera of its Board of Directors: (c) each of its sales employees
          who has sales responsibility over a regional geographical area; (d) each of the principal managerial officers of
          each of its subsidiaries;
          (2) Within ninety {90) days after the date of the entry of this Final Judgment. lo file with this Court. and serve
          upon the plaintiff. an affidavit setting forth 1he fact and manner of its compliance with the foregoing paragraph (1 );
          (Bl Forthwith to mail a copy ofthis Final Judgment to each distributor in the United States with whom defendant,
          oo the elate of this Final Judgment. has a distribution agreement. and to each dismbutor outside of !he United
          States with whom defendant, on the date of this Final Judgment. has a distribution agreement. and who, lo
          the knowledge of 1he defendant, has been selling. or is planning to sell. B-D products in the United States, and
          thereafter, for a period of five (5} years after the date of entry of this Final Judgment, to each such distributor at
          lhe time he first entera into a distribution agreement with defendant
          (C) Within ninety (90} days after the date of the entry of this Final Judgment, to fife with this Court and serve
          upon the plaintiff a full and complete list of all existing patents lo which this Final Judgment may be applicable;
          (D) For a period of five (5) years after !he date of the entry of this Final Judgment to furnish, without cost to any
          person so requesting, a copy of this Final Judgment. and also, to any person so requesting a copy of the list
          kept up to date. referred fo in the foregoing subsection (C).

                                                                     V

          [ Price Fixing]
          (A) Defendant is ordered and directed, not later than ninety (90) days after the entry of this Final Judgment. to
          cancel each distribution agreement to which. on 1he date of entry of !his Final Judgment. it is a party, where the
          other party thereto is a distributor in the United States, or is a distributor outside of the United Stares who, to the
          knowledge of the defendant, has been selling. or is planning to sell. B·D products in the United States.
          (BJ Subject to Section VI of this Final Judgment. defendant is enjoined and restrained from entering into,
          adhering lo, maintaining or claiming any rights under, any contract, agreement or understanding, with any
          other person, any term or provision of which is, or may be. inconsistent with an}t" of !he provisions of this Final
          Judgment, including specifically. but without limitation, any contract, agreement or understanding with any
          person which (except to the limired extent specifically permitted by Section VI of this Final Judgment} fixes.
          restri<:ts or Omits the price or prices. or the terms or conditions relating thereto, at or upon which such other
          person may or shall sell any hospital-surgical product purchased from the defendant.
           (C) Defendant is enjoined and restrained from entering into. adhering to, maintaining or daimlng any rights
           under, any contract. agreement o.- understanding, with any other person in the United States, which fixes.
           restricts, or limits the persons to whom such other person may or shall sell reusable hypodermic syringes
           purchased from the defendant.


           ©2018 CCH lnr:orporared and irs afflliares and lir:ensors. All righrs reserved.
           Subjecl ro Terms & Condirions: flcrp:l/researchhelp.r:r:h.rom!Ur:ense Agreemenr.hun
                                                                     3




                                                                 A-138
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 302 of 303 PageID: 330




           (D) Defendant is enjoined and restrained from. directly or indirectly, entering into. adheri119 to, mainlaini119,
           enforcing. or claiming any rights (except for the recovery of sums of money already due and payable prior to
           !he date of entry of !his Final Judgment) under any C011tract. agreement or understanding with any other person
           which requires or obligates such other person to purchase all. or any stated percentage or proportion of such
           persons' requirements for. reusable hypodermic syringes from defendant Becton. Dickinson, or any source
           designated by defendant Becton, Dickinson. provided that nothing herein contained shall apply to reusable
           syringes sold by defendant pursuant to an award received by defendant on invitation for competitive bids. or. if
           the purchaser has the right to cancel on no more than two (2) weeks' written notice, to reusable syringes sold by
           defendant which are to be resold under the brand name or private label of a distributor.
           (E) Defendant is ordered and directed to cancel Within ninety (90) days after the date of the entry of this Final
           Judgmet any contract :19reement or understanding, to which it may be a party on the date of the entry of this
           Final Judgment and which is or may be in any manner inconsistent with the foregoing subsection (D) of this
           Section V.

                                                                     VI

           [ Fair Trade]
           (A) Nothing contained in Section V of this Final Judgment shall be deemed to prohibit defendant from lawfully
           exercising such legal rights. if any, as it may have under the Act of Congress of August 17, 1937, commonly
           known as the Miller-Tydings Act, and of the Act of Congress of July 14. 1952. commonly known as the McGuire
           Act.
           (B) Nothing contained in Section V of this Final Judgment shall be deemed to prevent defendant from issuing
           and circulating ifs suggested resale prices for B-D products; provided Iha! (i) each and every paper (for example,
           price lists, order blanks, packages or advertisements) containing any reference to defendanfs suggested resale
           prices contains on its face, and in bold and conspicuous letters. a clear statement, except where fair trade
           may be applicable, !hat the resale prices therein contained are suggested prices; and (ii) defendant takes no
           actioo, directly or indirectly (except as specifically authorized by the preceding subsection (A) of this Section
           VI), to enforce or attempt to enforce. such suggested resale prices against any distributor or other seller of B-D
           products or any other person.

                                                                    VII

           [ Refusal to Dea~
           For a period of five (5) years following the entry of this Final Judgment, defendant is ordered and directed to
           sell upon request and upon its usual and customary terms including credit, and availability in periods of short
           supply, to any person in the United States who, at the time of such request, is a distributor of hospital-surgical
           products. any reusable hypodermic syringe which it regularly manufactures and se~s. or offers for sale, in the
           normal course of its business in the United States.

                                                                    VIII

           [ Goon:ive Practices]
           Defendant is enjoined and restrained from directly or indirectly.
           (A) Unreasonably restricting, limiting or preventing or attempting unreasonably to restrict. limit or prevent any
           person in the United States. including specifically, but without limitation. any distributor of B·D products
           ( 1) from purchasing, distributing. selling (except to a purchaser who specifies at the time of each order that only a
           13-D product or B·D products be supplied in response to each such order), handling or otherwise dealing in, any
           reusable hypodermic syringes manufactured, or sold, by persons other than the defendant;
           (2) from engaging in the manufacture of reusable hypodermic syringes:



           ©2018 CCH lncorporaced and ns affiliares and licensors. All riglns reserved.
           Subjecr ro Terms & Condilio11s: hup:llresearchhelp.cdu:omlLicense Agreemem.hun
                                                                     l




                                                                 A-139
Case 1:19-cv-13252-RBK-AMD Document 1-2 Filed 05/31/19 Page 303 of 303 PageID: 331




           (3) from selling reusable hypodemiic syringes purchased from defendant to any person.
           {B) Conditioning the sale of any reusable hypodermic syringe upon the purchase of any other hospital-surgical
           product or conditioning the sale of any hospital-surgical product upon the purchase of any reusable hypodermic
           syringe: provided, however, that this subsection (B) shall not be deemed to prohibit defendant from requiring. as
           a term of its distribution agreements. that its distributors maintain such reasonable stock of S.D products as may
           be necessary in order to service, from stock. the normal and reasonable demand upon such distributor for such
           B·D products, and from requiring such distributors to stock new B·D products of a type normally marketed by
           defendant through distributors and to devote a reasonable amount of promotional and selling effort to such new
           B· D products.

                                                                       IX

           [ Acquisitions)
           Defendant is enjoined and restrained:
           (A) For the period of five (SJ years after the date of the entry of this Final Judgment from, directly or indirectly,
           acquiring any of the shares of stock, business or assets (other than a nonexdusive license under the United
           States or foreign Letters Patent or applications therefor) of, or other financial interest in, any other person
           engaged in the manufacture of reusable hypodemiic syringes:
           (BJ After the expiration of five (5) years after the date of the entiy of this Final Judgment. and for an additional
           period of five (5) years thereafter, from. directly or indirectly, acquiring any of the shares of stock, business
           or assets (other than a oonexdusive license under the United States or foreign Lettera Patent or applications
           therefor) of, or other financial interest in any other person engaged in the manufacture of reusable hypodermic
           syringes, except { 1) with the prior approval of the plaintiff. or (2) after an affirmative showing to the satisfaction of
           this Court, upon sixty (60) days' notice to the plaintiff, that the effect of such acquisition will not be substantially to
           lessen competition or tend to create a monopoly in the manufacture, sale or distribution of reusable hypodermic
           syringes.
           [ Tenns of Sale]
           (C) For a period of ten (10) years after the date of entry ot this Final Judgment, by its officers, employees, agents
           and salesmen, from soliciting, taking or accepting, or requesting its distributors to solicit, take or accept from any
           purchaser or potential purchaser in the United States, any order to be filled either by defendant or a distributor for
           reusable hypodermic syringes manufactured or sold by defendant (whether such reusable hypodermic syringes
           so ordered are to be supplied by direct shipment from the defendant or through a distributor) except to the
           extent, and only to the extent. that (i) the entire quantity of such reusable hypodermic syringes so ordered are to
           be. and actually are, shipped to such purchaser as a single shipment, and (ii) the entire amount due from, and
           payable by, the purchaser for the entire quanlity of such reusable hypodermic syringes so ordered and shipped
           is billed to such purchaser by defendant or its distributor as a single charge and is payable by the purchaser
           in accordance with the nOfTT\al and usual trade tenms and conditions including credit terms of defendant or its
           distributor; provided that this subsection shall not apply to {a) any order with respect to which the purchaser or
           potential purchaser is specifically notified in writing by defendant with respect to each order that any unshipped
           balance of such order for reusable syringes may be cancelled by the purcilaser or potential purchaser upon
           notice to defendant and without any penalty; (b) orders submitted pursuant to awards received on invitation for
           competitive bids; and {c} orders for non•catalogued reusable hypodermic syringes manufactured specially for the
           purchaser. For the purpose of this subsectioo shipments to more than one destination requested in an order and
           shipments made to fill an order from more than one shipping point shall be deemed a single shipment:
           (D) From including the volume of reusable hypodermic syringes purchased or to be purchased by any person
           as a factor in determining the extent to which such person sha~ be given or offered any discount. allowance or
           rebate from defendanfs established prices for hospital-,surgical products. where the basis for such discount,
           allowance or rebate is the total volume of hospilal-surgical products purchased or to be purchased by such
           person from defendant oc any source designa!ec:I by defendant.

           ©2018 CCH lncorporared and lcs affiliates and licensors. All righrs reserved.
           Subject ro Terms & Condmons: hup:llresearchhelp.cch.com1ucense Agreeme11r.hm1
                                                                        5




                                                                   A-140
